Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 1 of 548 PageID #:
                                   70281




                                           EXHIBIT 50
    Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 2 of 548 PageID #:
                                       70282




                                                                                                                                        ...- -._---
                                                                                                                    ....
                   IW 7696335          . : ....A   „...,      .            '-...-,-.....                       - ,-    .- r 7-4-\,•..._ `..i'
                                                       • , ... : ,...:,,..,.. - • --.-x-t,„4,t.:0,1 0 ,,,,-__.
„,,,,,,,,•„millnabt„,aiiitaillithtMIZI111111I6111110111111filli11111111111111HIMIIIIIIILLLE111111111111MIN11101,11/11Idtiall11115111111111111111,51B1111911h,-
                                                                                  -     '   --''''    ...aiununtreamrakiiiT,IRIMUI,m111flinnilildilifM1101111.1111L11111111E110166a-iihibIlUattlW111111111.1i110[11110/111111111106-1   1111141,
                                                                                                     ----              -----    -   •         ---     -   -----------------




                                                                                                                                                    AME
                             F-MAIBL,ISAVNIMIVEFITHESEE P-UE SEINF..* WARE, COME;:

                                        UNITED STATES DEPARTMENT OF COMMERCE
                                                   United States Patent and Trademark Office


                                                                                        October 11, 2018

                   THIS IS TO CERTIFY THAT ANNEXED IS A TRUE COPY FROM THE
                   RECORDS OF THIS OFFICE OF THE FILE WRAPPER AND CONTENTS
                   OF:



                   APPLICATION NUMBER: 13/967,163
                   FILING DATE: August 14, 2013
                   PATENT NUMBER: 8,629,111
                   ISSUE DATE: January 14, 2014




                                                           By Authority of the
                                                       Under Secretary of Commerce for Intellectual Property



                                                                                 ......
                                                       and Director of the United States Patent and Trademark Office



                                                                                  10    P. SWAIN
                                                                                       Certifyin Officer




                                                                                                                                                                                          PTO-000001
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 3 of 548 PageID #:
                                   70283
    Docket No. 17618CON6B (AP)


      IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

    Applicant: Acheampong, et al.                   Examiner: TBA

    Serial No.: TBA                                 Group Art Unit: TBA

    Filed: Herewith                                 Confirmation No. TBA

    For: METHODS OF PROVIDING                       Customer No.: 51957
    THERAPEUTIC EFFECTS USING
    CYCLOSPORIN COMPONENTS

                               PRELIMINARY AMENDMENT

    Commissioner for Patents
    P.O. Box 1450
    Alexandria, VA 22313-1450

    Dear Sir:

           Prior to examining the above-referenced application, please amend the
    specification as described on page 2 of this paper, and please amend the claims as
    described on pages 3-6 of this paper. Remarks follow on page 7.




                                                1
                                                                                         PTO-000002
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 4 of 548 PageID #:
                                   70284
    Docket No. 17618CON6B (AP)


    Amendments to the Specification


    Please replace page 1, lines 5-10 of the specification filed herewith with the following
    amended paragraph:
           This application is a continuation of copending U.S. Application Serial No.
    13/961,828 filed August 7, 2013, which is a continuation of copending U.S. Application
    Serial No. 11/897,177, filed August 28, 2007, which is a continuation of U.S. Application
    Serial No. 10/927,857, filed August 27, 2004, now abandoned, which claimed the benefit
    of U.S. Provisional Application No. 60/503,137 filed September 15, 2003, which-is are
    incorporated in its their entirety herein by reference.


    Please replace page 4, line 25 — page 5, line 3 of the specification filed herewith with the
    following amended paragraph:
           The present methods are useful in treating any suitable condition which is
    therapeutically sensitive to or treatable with cyclosporin components. Such conditions
    preferably are ophthalmic or ocular conditions, that is relating to or having to do with one
    or more parts of an eye of a human or animal. Included among such conditions are,
    without limitation, dry eye syndrome, phacoanaphylactic endophthalmitis, uveitis, vernal
    conjunctivitis, atopic keratoconjunctivitis, corneal graft rejection and the like conditions.
    The present invention is particularly effective in treating dry eye syndrome. Cyclosporin
    has been found as effective in treating immune mediated keratoconjunctivitis sicca (KCS
    or dry eye disease) in a patient suffering therefrom. The activity of cyclosporins is as an
    immunosuppressant and in the enhancement or restoring of lacrimal gland tearing. Other
    conditions that can be treated with cyclosporin components include an absolute or partial
    deficiency in aqueous tear production (keratoconjunctivitis sicca, or KCS). Topical
    administration to a patient's tear deficient eye can increase tear production in the eye. The
    treatment can further serve to correct corneal and conjunctival disorders exacerbated by
    tear deficiency and KCS, such as corneal scarring, corneal ulceration, inflammation of
    the cornea or conjunctiva, filamentary keratisis, mucopurulent discharge and
    vascularization of the cornea.




                                                  2
                                                                                         PTO-000003
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 5 of 548 PageID #:
                                   70285
    Docket No. 17618CON6B (AP)


    Amendments to the claims


            The following list of claims will replace all previous versions of claims presented
    in this application:


    1. — 36. (Canceled)
    37. (New) A topical ophthalmic emulsion for treating an eye of a human having KCS,
    wherein the topical ophthalmic emulsion comprises cyclosporin A in an amount of about
    0.05% by weight, polysorbate 80, Pemulen, water, and castor oil in an amount of about
    1.25% by weight; and
           wherein the topical ophthalmic emulsion is therapeutically effective in treating
    KCS.


    38. (New) The topical ophthalmic emulsion of Claim 37, wherein the topical ophthalmic
    emulsion further comprises a tonicity agent or a demulcent component.


    39. (New) The topical ophthalmic emulsion of Claim 38, wherein the tonicity agent or the
    demulcent component is glycerine.


    40. (New) The topical ophthalmic emulsion of Claim 37, wherein the topical ophthalmic
    emulsion further comprises a buffer.


    41. (New) The topical ophthalmic emulsion of Claim 40, wherein the buffer is sodium
    hydroxide.


    42. (New) The topical ophthalmic emulsion of Claim 37, wherein the topical ophthalmic
    emulsion further comprises glycerine and a buffer.


    43. (New) The topical ophthalmic emulsion of Claim 37, wherein the topical ophthalmic
    emulsion comprises polysorbate 80 in an amount of about 1.0% by weight.




                                                 3
                                                                                       PTO-000004
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 6 of 548 PageID #:
                                   70286
    Docket No. 17618CON6B (AP)


    44. (New) The topical ophthalmic emulsion of Claim 37, wherein the topical ophthalmic
    emulsion comprises Pemulen in an amount of about 0.05% by weight.


    45. (New) The topical ophthalmic emulsion of Claim 37, wherein the topical ophthalmic
    emulsion further comprises glycerine in an amount of about 2.2% by weight, water, and a
    buffer.


    46. (New) The topical ophthalmic emulsion of Claim 45, wherein the buffer is sodium
    hydroxide.


    47. (New) The topical ophthalmic emulsion of Claim 37, wherein, when the topical
    ophthalmic emulsion is administered to an eye of a human in an effective amount in
    treating KCS, the blood of the human has substantially no detectable concentration of
    cyclosporin A.


    48. (New) The topical ophthalmic emulsion of Claim 42, wherein the topical ophthalmic
    emulsion has a pH in the range of about 7.2 to about 7.6.


    49. (New) The topical ophthalmic emulsion of Claim 37, wherein the topical ophthalmic
    emulsion is as substantially therapeutically effective as an emulsion comprising
    cyclosporin A in an amount of 0.1% by weight and castor oil in an amount of 1.25% by
    weight.


    50. (New) The topical ophthalmic emulsion of Claim 37, wherein the topical ophthalmic
    emulsion achieves at least as much therapeutic effectiveness as an emulsion comprising
    cyclosporin A in an amount of 0.1% by weight and castor oil in an amount of 1.25% by
    weight.


    51. (New) The topical ophthalmic emulsion of Claim 37, wherein the topical ophthalmic
    emulsion breaks down more quickly in the eye of a human, once administered to the eye




                                                4
                                                                                       PTO-000005
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 7 of 548 PageID #:
                                   70287
    Docket No. 17618CON6B (AP)


    of the human, thereby reducing vision distortion in the eye of the human as compared to
    an emulsion that contains only 50% as much castor oil.


    52. (New) The topical ophthalmic emulsion of Claim 37, wherein the topical ophthalmic
    emulsion, when administered to the eye of a human, demonstrates a reduction in adverse
    events in the human, relative to an emulsion comprising cyclosporin A in an amount of
    0.1% by weight and castor oil in an amount of 1.25% by weight.


    53. (New) The topical ophthalmic emulsion of Claim 52, wherein the adverse events
    include side effects.


    54. (New) A topical ophthalmic emulsion for treating an eye of a human, wherein the
    topical ophthalmic emulsion increases tear production in the eye of a human, and wherein
    the topical ophthalmic emulsion comprises:
          cyclosporin A in an amount of about 0.05% by weight;
          castor oil in an amount of about 1.25% by weight;
          polysorbate 80 in an amount of about 1.0% by weight;
          Pemulen in an amount of about 0.05% by weight;
          a tonicity component or a demulcent component in an amount of about 2.2% by
    weight;
          a buffer; and
          water.


    55. (New) The topical ophthalmic emulsion of Claim 54, wherein the buffer is sodium
    hydroxide.


    56. (New) The topical ophthalmic emulsion of Claim 54, wherein the tonicity component
    or the demulcent component is glycerine.




                                                 5
                                                                                    PTO-000006
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 8 of 548 PageID #:
                                   70288
    Docket No. 17618CON6B (AP)


    57. (New) The topical ophthalmic emulsion of Claim 54, wherein, when the topical
    ophthalmic emulsion is administered to an eye of a human in an effective amount to
    increase tear production, the blood of the human has substantially no detectable
    concentration of the cyclosporin A.


    58. (New) The topical ophthalmic emulsion of Claim 54, wherein the topical ophthalmic
    emulsion has a pH in the range of about 7.2 to about 7.6.


    59. (New) The topical ophthalmic emulsion of Claim 54, wherein the topical ophthalmic
    emulsion is effective in treating KCS.


    60. (New) A topical ophthalmic emulsion for treating an eye of a human, the topical
    ophthalmic emulsion comprising:
          cyclosporin A in an amount of about 0.05% by weight;
          castor oil in an amount of about 1.25% by weight;
          polysorbate 80 in an amount of about 1.0% by weight;
          Pemulen in an amount of about 0.05% by weight;
          glycerine in an amount of about 2.2% by weight;
          sodium hydroxide; and
          water;
          wherein the emulsion is effective in treating KCS.


    61. (New) The topical ophthalmic emulsion of Claim 60, wherein the topical ophthalmic
    emulsion has a pH in the range of about 7.2 to about 7.6.




                                                6
                                                                                       PTO-000007
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 9 of 548 PageID #:
                                   70289
    Docket No. 17618CON6B (AP)


                                            REMARKS
          The applicants have canceled claims 1-36 and have added claims 37-61. Support
    for the limitations recited in the new claims may be found throughout the specification,
    and at least at page 4, line 25 — page 5, line 14, page 26, lines 5-19, and page 27, lines 4-
    31 of the application specification filed herewith.
          Support for the amendment to the specification at page 4, line 25 — page 5, line 3
    may be found, at least, in U.S. Patent Nos. 5,474,979 and 6,254,860, which were
    previously incorporated by reference in the present application specification at page 1,
    lines 18-21. The amendment contains no new matter.
          The claims of the present application may vary in scope from the claims pursued in
    the parent applications. To the extent any prior amendments or characterizations of the
    scope of any claim, or the specification, or referenced art could be construed as a
    disclaimer of any subject matter supported by the present disclosure, the Applicants
    hereby rescind and retract such disclaimer.
          Specifically, the Applicants would like to bring to the Examiner's attention
    comments made in the Response filed on June 15, 2009 in U.S. Patent Application Serial
    No. 10/927,857 (now abandoned) and comments made in the Amendment filed on June
    15, 2009 in U.S. Patent Application Serial No. 11/897,177 (currently pending) regarding
    U.S. Patent No. 5,474,979 and the present application specification. Since these
    comments have been filed, the Applicants have collected evidence that supports the
    patentability of the pending claims.
           The Commissioner is hereby authorized to charge any fees required or necessary
    for the filing, processing or entering of this paper or any of the enclosed papers, and to
    refund any overpayment, to deposit account 01-0885.


                                                              Respectfully submitted,

                                                                 /Laura L. Wine/
    Date: August 14, 2013
                                                              Laura L. Wine
                                                              Attorney of Record
                                                              Registration Number 68,681




                                                  7
                                                                                        PTO-000008
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 10 of 548 PageID #:
                                   70290
    Docket No. 17618CON6B (AP)



    Please direct all inquiries and correspondence to:
    Laura L. Wine, Esq.
    Allergan, Inc.
    2525 Dupont Drive, T2-7H
    Irvine, California 92612
    Tel: (714) 246-6996 Fax: (714) 246-4249




                                                 8
                                                                    PTO-000009
      Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 11 of 548 PageID #:
                                         70291
                                                                                                                                                    PTO/AIA/01 (06-12)
                                                                                                               Approved for use through 01/31,2014. OMB 0651-0032
                                                                                           U.S. Patent and Trademark Office: U S. DEPARTMENT OF COMMERCE
          Jnjer the Paperwork Reduction Act of 1995, no persons are
                                                                  e required to r,:spond to a collection of information unless it displays a valid OMB cen!'ri "umber.


1        DECLARATION (37 CFR 1.63) FOR UTILITY OR DESIGN APPLICATION USING AN
                         APPLICATION DATA SHEET (37 CFR 1.76)

    Title of      METHODS OF PROVIDING THERAPEUTIC EFFECTS USING CYCLOSPORIN
    Invention     COMPONENTS
                  Docket No.: 17618CON6(AP)

    As the below named inventor. I hereby declare that:

    This declaration       71
                                     The attached application, or
    is directed to:
                           r i.,,. United States application or PCT international application number                           13/961,828

                                    filed on      8/7/2013




 The above-identified application was made or authorized to be made by me.


 I believe that I am the original inventor or an original joint inventor of a claimed invention in the application.



 I hereby acknowledge that any willful false statement made in this declaration is punishable under 18 U.S.C. 1001
 by fine or imprisonment of not more than five (5) years, or both.




                                                                          WARNING:
Petitioner/applicant is cautioned to avoid submitting personal information in documents filed in a patent application that may
contribute to identity theft. Personal information such as social security numbers, bank account numbers, or credit card numbers
(other than a check or credit card authorization form PTO-2038 submitted for payment purposes) is never required by the USPTO
to support a petition or an application. If this type of personal information is included in documents submitted to the USPTO,
petitioners/applicants should consider redacting such personal information from the documents before submitting them to the
USPTO. Petitioner/applicant is advised that the record of a patent application is available to the public after publication of the
application (unless a non-publication request in compliance with 37 CFR 1.213(a) is made in the application) or issuance of a
patent. Furthermore, the record from an abandoned application may also be available to the public if the application is
referenced in a published application or an issued patent (see 37 CFR 1.14). Checks and credit card authorization forms
PTO-2038 submitted for payment purposes are not retained in the application file and therefore are not publicly available.



    LEGAL NAME OF INVENTOR


    Inventor:   And ew Acheampong                                                                       Date (Optional)
                                 ......)
    Signature.


Note: An application data sheet (PTO/AIA/14 or equivalent), including naming the entire inventive entity, must accompany this form.
Use an additional PTO/SB/AIA01 form for each additional inventor.

This collection of information is required by 35 U.S.C. 115 and 37 CFR 1.63. The information is required to obtain or retain a benefit by the public which is to file (and
by the USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.11 and 1.14. This collection is estimated to take 1 minute to
complete, including gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any
comments on the amount of time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S.
Patent and Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO
THIS ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.
                                         If you need assistance in completing the form, call 1-800-PTO-9199 and select option 2.                 PTO-000010
        Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 12 of 548 PageID #:
                                           70292
                                                                                                                                                   PTO/ALA/01 (06-12)
                                                                                                               Approved for use through 01/31/2014. OMB 0651-0032
                                                                                           U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
           Under the Paperwork Reduction Act of 1995. no persons are required to respond to a collection of information unless it displays a veld OMB control number.

C         DECLARATION (37 CFR 1.63) FOR UTILITY OR DESIGN APPLICATION USING AN
                          APPLICATION DATA SHEET (37 CFR 1.76)

  Title of  METHODS OF PROVIDING THERAPEUTIC EFFECTS USING CYCLOSPOR1N
  Invention COMPONENTS
            Docket No.: 17618CON6(AP)

  As the below named inventor, I hereby declare that:

  This declaration
  is directed to:          Ei       The attached application, or

                                    United States application or PCT international application number13/961,828
                           3
                                                8/7/2013
                                    filed on



  The above-identified application was made or authorized to be made by me.


 I believe that I am the original inventor or an original joint inventor of a claimed invention in the application.



 I hereby acknowledge that any willful false statement made in this declaration is punishable under 18 U.S.C. 1001
 by fine or imprisonment of not more than five (5) years, or both.




                                                                          WARNING:
 Petitioner/applicant is cautioned to avoid submitting personal information in documents filed in a patent application that may
 contribute to identity theft. Personal information such as social security numbers, bank account numbers, or credit card numbers
 (other than a check or credit card authorization form PTO-2038 submitted for payment purposes) is never required by the USPTO
 to support a petition or an application. If this type of personal information is included in documents submitted to the USPTO,
 petitioners/applicants should consider redacting such personal information from the documents before submitting them to the
 USPTO. Petitioner/applicant is advised that the record of a patent application is available to the public after publication of the
 application (unless a non-publication request in compliance with 37 CFR 1.213(a) is made in the application) or issuance of a
 patent. Furthermore, the record from an abandoned application may also be available to the public if the application is
 referenced in a published application or an issued patent (see 37 CFR 1.14). Checks and credit card authorization forms
 PTO-2038 submitted for payment purposes are not retained in the application file and therefore are not publicly available.



    LEGAL NAME OF INVENTOR


    inventor    DIANE TANG-LIU                                                                          Date (Optional) :

    Signature:


Note: An application data sheet (PTO/AA/14 or equivalent), including naming the entire inventive entity, must accompany this form.
Use an additional PTO/S8/A1A01 form for each additional inventor.

This collection of information is required by 35 U.S.C. 115 and 37 CFR 1.63. The information Is required to obtain or retain a benefit by the public which Is to fie (end
by the USPTO to process) an application. Confidentially is governed by 35 U.S.0 122 and 37 CFR 1.11 and 1.14. This collection is estimated to take 1 minute to
complete, inducting gathering, preparing, end submitting the completed application form to the USPTO. Time MII vary depending upon the individual case. My
comments on the amount of lime you require to complete this form end/or suggestions for reducing this burden. should be sent to the Chief Information Officer, U.S.
Patent and Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450, DO NOT SEND FEES OR COMPLETED FORMS TO
THIS ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.
                                         if you. need assistance in completing the form, call 1-800-PTO-9199 end select option 2
                                                                                                                                                   PTO-000011
 Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 13 of 548 PageID #:
                                    70293

                                                                                                                                                   PTO/AIAI01 (06-12)
                                                                                                              Approved for use through 01/31/2014. OMB 0651-0032
                                                                                          U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
          Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.


         DECLARATION (37 CFR 1.63) FOR UTILITY OR DESIGN APPLICATION USING AN
                         APPLICATION DATA SHEET (37 CFR 1.76)

  Title of        METHODS OF PROVIDING THERAPEUTIC EFFECTS USING CYCLOSPORIN
  Invention       COMPONENTS
                  Docket No.: 17618CON6(AP)

  As the below named inventor, I hereby declare that:

  This declaration
  is directed to:         [_        The attached application, or
                                                                                                                               13/961,828
                          pri       United States application or PCT international application number

                                    filed on
                                                8 / 7/2013



 The above-identified application was made or authorized to be made by me.



 I believe that I am the original inventor or an original joint inventor of a claimed invention in the application.



 I hereby acknowledge that any willful false statement made in this declaration is punishable under 18 U.S.C. 1001
 by fine or imprisonment of not more than five (5) years, or both.




                                                                          WARNING:
Petitioner/applicant is cautioned to avoid submitting personal information in documents filed in a patent application that may
contribute to identity theft. Personal information such as social security numbers, bank account numbers, or credit card numbers
(other than a check or credit card authorization form PTO-2038 submitted for payment purposes) is never required by the USPTO
to support a petition or an application. If this type of personal information is included in documents submitted to the USPTO,
petitioners/applicants should consider redacting such personal information from the documents before submitting them to the
USPTO. Petitioner/applicant is advised that the record of a patent application is available to the public after publication of the
application (unless a non-publication request in compliance with 37 CFR 1.213(a) is made in the application) or issuance of a
patent. Furthermore, the record from an abandoned application may also be available to the public if the application is
referenced in a published application or an issued patent (see 37 CFR 1.14). Checks and credit card authorization forms
PTO-2038 submitted for payment purposes are not retained in the application file and therefore are not publicly available.



   LEGAL NAME OF INVENTOR


   Inventor:    D              F.              E                                                        Date (Optional) :            ' Ia '      1)( 5
   Signature:


Note: An application data sheet (PTO/AIA/14 or equivalent), including naming the entire inventive entity, must accompany this form.
Use an additional PTO/SIEVAIA01 form for each additional inventor.

This collection of information is required by 35 U.S.C. 115 and 37 CFR 1.63. The information is required to obtain or retain a benefit by the public which is to file (and
by the USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.11 and 1.14. This collection is estimated to take 1 minute to
complete, incJudirka gathering, preparing, and submitting the completed application tam to the USPTO. Time will vary depending upon the individual case. Any
comments on the amount of time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S.
Patent and Trademark Nice, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO
THIS ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313.1450,
                                         If you need assistance in completing the form, cal 1-800.PT0-9199 and select option 2.



                                                                                                                                                     PTO-000012
 Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 14 of 548 PageID #:
                                    70294

    Doc coda: Oath
    Docement Deseriptioc Oath or declaration rtod
                                                                                                                                                      irromAio2 (06-12;.
                                                                                                                  Approved for fore droop Olf31/2614. OMB 0561.0032
                                                                                             US. Pasant end Trademark Nike; U.S. OISPARTA6a4T OF COME-RCE
            Uncles the Prarervrorit Relocaoo Agll of 1065. no wawa ere respired to tverrard to re andeeetri oBtrifformeerm unless Elcleat:aye e veld coa3 osetrc/ riostear,

            SUBSTITUTE STATEMENT IN UEU OF AN OATH OR DECLARATION FOR UTILITY
                OR DESIGN PATENT APPLICATION (35 U.S.C. 115(d) AND 37 CFR 1.64)

                    Methods of Providing Therapeutic Effects Using Cyclosporin Components
                    pocket No.: 7618CON6(AP)

 This statement is directed to:

        The attached applicaton,

   OR

       United States application or PCT interrielloriel appaostion number
                                                                                               13/961,828                       *Id on
                                                                                                                                           8-7-13
 LEGAL NAME of inventor to whom this substhuts ststamaet applies:
 (Eg., Given Name (first and middle (if any)) and Family Name Or Surname)

  James N. Chang

        Newport Beach                                                       CA                                     us
 Meiling Address (except for a dieosasisd or looney Incepacested !mentor):

 36 Cervantes

                                                                                                                                                       US
                                                                                                                                           Country

   believe the alcove-mart ed irmentor- or joint inlventor. to be the origlitel inventor or an original joint Inventor of a claimed invention
    ki the epplicatton.


 The above-4610W application MSS made or author zeri to be made by me.


  hereby acknowledge that any a     l fe,ise statement Made In this statement is punishable under 18 U.S.C. 1001 by fine or
    imprisonment of not mom than five (5) yearn, or both.


  Retatonship to the inventor to whom this stilettiitute statement applies:

              Legal Representative (tor deolissed or lagaity incepadtatad inventor only),
              Asetgnee
              Peron to whom the inventor h under an obligation to assign,
       E.

      0 Person who obterwise shows a                         ,„.„tlent proprietary interest in the matter (petition under 37 CFR 1.46 is rex:wined), or

      E joint inventor,
                                                                               Page
This con       of faterrostate Ere neetired by ab U.S.C.. 115 riled 37 CFR 1.63. The Mranntamo redo:Tod sr Ottatl rx- raia4a3 a tenat by the pct erb:Wri or to act (arra
by the USPTO to wows's) gaff stroneetkett Correderreelty il3govansd by 36 U.S.C. 122 eflii 37 CFR 1.11 ;sod 1.14. This roe io-fion is seem:fad to take 1 ffint.19 Yc
=Weft, Maxey gathering, prepatng. ar4 vabtrattext the 004Y0611vd epperetlan harm to the USPTO. Time me vary meets:ley upal the tiefiskkatt (see. Aey
fmnerianis en the mount of Itnin you .losaro to toroptets this form andior suggestions for reduclosienStoirdert, temutd het ssot to the Chet totormstfoo Ofkor, U.S.
Patent and Trademark Office. U.S. Deptetnors of Conurare, P.O. Ros 14* Aletrandrie, VA 22313.1450. DO NOT sEND PAS OR Mumma) Forrus
rifiS Ar3OftEiSS. SEND TO: Cortstniesioner far Patents, P.O. Sax 1450, Aleddtndrfa. VA MMUS°.
                                          If.1A:bunged esaketanse fn anteriorly ttet fortrk ced 1-600-FT0-019e and 6480 option 2



                                                                                                                                                         PTO-000013
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 15 of 548 PageID #:
                                        70295

                                                                                                                                             PTO/SBJAIA02 (06-12)
                                                                                                             Approved for use through 01131/2014. OMB 0851-0032




c
                                                                                        U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.


                                                      SUBSTITUTE STATEMENT


   Circumstances permitting execution of this substitute statement
             inventor Is deceased,
             Inventor is under legal incapacity,
             Inventor cannot be found or reached after diligent effort, or
             Inventor has refused to execute the oath or declaration under 37 CFR 1.63.
   If there are joint inventors, please check the appropriate box below
        —
             An application data sheet under 37 CFR 1.76 (PTOIAIN14 or equivalent) naming the entire inventive entity has been
             or is currently submitted.
        OR
             An application data sheet under 37 CFR 1.76 (PTO/AIN14 or equivalent) has not been submitted. Thus, a Substitute
             Statement Supplemental Sheet (PTO/AIA/11 or equivalent) naming the entire inventive entity and providing inventor
             information is attached. See 37 CFR 1.64(b).

                                                                     WARNING:
 Petitioner/applicant is cautioned to avoid submitting personal Information in documents filed in a patent application that may
 contribute to identity theft. Personal information such as social security numbers, bank account numbers, or credit card numbers
 (other than a check or credit card authorization form PTO-2038 submitted for payment purposes) is never required by the USPTO
 to support a petition or an application. if this type of personal information is included in documents submitted to the USPTO,
 petitioners/applicants should consider redacting such personal information from the documents before submitting them to the
 USPTO. Petitioner/applicant is advised that the record of a patent application is available to the public after publication of the
 application (unless a non-publication request in compliance with 37 CFR 1.213(a) is made in the application) or issuance of a
 patent. Furthermore, the record from an abandoned application may also be available to the public if the application is
 referenced in a published application or an Issued patent (see 37 CFR 1.14). Checks and credit card authorization forms
 PTO-2038 submitted for payment purposes are not retained in the application file and therefore are not publicly available.
PERSON EXECUTING THIS SUBSTITUTE STATEMENT:
                                                               77rze:/1sr/ crim37- Sezierneke
 Name:
         Debra D. Condino,„Olilitimigifi Le_etz6,4 Ai i                                                     /A.) G
                                                                                                                                 Jo
                                                                                                                                Dia'tes_r/xAJEE)
                                                                                                                                       tbp%nan:
                   r , ,----,
Signature: v• 1.\.4     '"-- --.. (.-- t.../ -•,-t_
Residence (unless provided In an application data sheet, PTO/ALA/14 or equivalent):


City
     Irvine                                               State
                                                                        CA           Country
                                                                                                               US
Mailing Address (unless provided In an application data sheet, PTO/AW14 or equivelen )
 2525 Dupont Drive-T2-7H


City Irvine                                                    L CA                  Zip                     92612
                                                                                                       Country
 Note: Use an additional PTO/AIA/02 form for each inventor who is deceased, legally incapacitated, cannot be found or
                                                                                                                                                 US
 reached after diligent effort, or has refused to execute the oath or declaration under 37 CFR 1.63.
                                                                          [Page 2 of 21




                                                                                                                                                PTO-000014
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 16 of 548 PageID #:
                                   70296




                                           Privacy Act Statement

   The Privacy Act of 1074 (P.L g3-57o) requires that you be given certain information in connection
   with your submission of the attached form related to a patent application or patent Accordingly,
   pursuant to the requirements of the Act, please be advised that (1) the general authority for the
   collocton of this information is 35 U.S.C. 2(b)(2); (2) furnishing of the information solicited is voluntary;
   and (3) the principal purpose for which the information is used by the U.S. Patent and Trademark
   Office is to process and/or examine your submission related to a patent application or patent. If you do
   not furnish the requested infortnation, the U.S. Patent and Trademark Office may not be able to
   process and/or examine your submission, which may result in termination of proceedings or
   abandonment of the application or expiration of the patent.

   The Information provided by you in this form will be subject to the following routine uses:

       1.     The information on this form will be treated confidentially to the extent allowed under the
              Freedom of Information Act (5 U.S.C. 552) and the Privacy Act (5 U.S.0 552a). Records from
              this system of records may be disclosed to the Department of Justice to determine whether
              disclosure of these records is required by the Freedom of Information Act.
       2.     A record from this system of records may be disclosed, as a routine use, in the course of
              presenting evidence to a court, magistrate, Of administrative tribunal, including disclosures
              opposing counsel In the course of settlement negotiations.
       3.     A record in this system of records may be disclosed, as a routine use, to a Member of
              Congress submitting a request Involving an individual, to whom the record pertains, when the
              individual has requested assistance from the Member with respect to the subject matter of the
              record.
       4.     A record in this system of records may be disclosed, as a routine use, to a contractor of the
             Agency having need for the informaton in order to perform a contract. Recipients of
              information shall be required to eomply with the requirements of the Privacy Act of 1974, as
             amended, pursuant to 5 U.S.C. 552a(m).
       5.,   A record related to an International Application filed under the Patent Cooperation Treaty in
             this system of records may be disclosed, as a routine use, to the International Bureau of the
             World Intellectual Property Organization, pursuant to the Patent Cooperation Treaty.
       5     A record In this system of records may be disclosed, as a routine use, to another federal
             agency for purposes of National Security review (35 U.S.C. 181) and for review pursuant to
             the Atomic Energy Act (42 U.S.C. 218(c)).
       7.    A record from this system of records may be disclosed, as a routine use, to the Administrator,
             General Services. or his/her designee, during an Ins        on of reoords conducted by GSA as
             part of that agency's responsibility to recommend improvements in records management
             practices and programs, under authority of 44 U.S.C. 2904 and 2806, Such disclosure shall
             be made in accordance with the GSA regulations governing inspection of records for this
             purpose, and any other relevant ( i.e., GSA or Commerce) directive. Such disclosure shall not
             be used to make determinations about individuals.
      8.     A record from this system of records may be disclosed, as a routine use, to the public after
             either publication of the application pursuant to 35 U.S.C. 122(b) or issuance of a patent
             pursuant to 35 U.S.C. 151. Further, a record may be disclosed, subject to the limitations of 37
             CFR 1.14, as a routine use, to the public if the record was flied in an applicator; which
             became abandoned or In which the proceedings were terminated and which application is
             referenced by either a published application, an application open to public inspection or an
             issued patent.
      8.     A record from this system of records may be disdosed, as a routine use, to a Federal, State,
             or local law enforcement agency, if the USPTO becomes aware of a violation or potential
             violation of law or regulation.




                                                                                                             PTO-000015
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 17 of 548 PageID #:
                                   70297
                                                                                                                                                  PTO/AIA/82B(07-12)
                                                                                                              Approved for use through 11/30/2014. OMB 0651-0035
                                                                                          U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
          Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a vand OMB control number.


                                POWER OF ATTORNEY BY APPLICANT

 I hereby revoke all previous powers of attorney given in the application identified in the attached transmittal letter.
   Fp
    ( . I hereby appoint Practitioner(s) associated with the following Customer Number as my/our attomey(s) or agent(s), and to
        transact all business in the United States Patent and Trademark Office connected therewith for the application referenced
        in the attached transmittal letter (form PTO/AIA/82A or equivalent):   '
                                                                                  51957
         OR                                                                                              _                                            ,
     I hereby appoint Practitioner(s) named below as my/our attomey(s) or agent(s), and to transact all business in the
   C United States Patent and Trademark Office connected therewith for the application referenced in the attached
         transmittal letter (form PTO/AIA/82A or equ valent):
                                                                      Registration                                 Name                                   Registration
                               Name                                   Number                                                                              Number




Please recognize or change the correspondence address for the application identified in the attached
transmittal letter to:
    X I The address associated with the above-mentioned Customer Number.
           OR
       El OR
          The address associated with Customer Number:

       Firm or
       Individual Name
 Address

 City                                                                                           State                                      Zip
 Country
 Telephone                                                                                    1 Email
I am the Applicant:

   EInventor or Joint Inventor
   ElLegal Representative of a Deceased or Legally Incapacitated Inventor
         Assignee or Person to Whom the Inventor is Under an Obligation to Assign
   I    'Person Who Otherwise Shows Sufficient Proprietary Interest (e.g., a petition under 37 CFR 1.46(b)(2) was
         granted in the application or is concurrently being filed with this document)
                                                                   IGNATURE of Applicant for Patent
 Signature                                 Cfrn                                                                 Date              09/20/2012
 Name                                  . Condino, Reg. No. 31,007                                               Telephone        714-246-2388
 Title and Company            Assistant secretary, Mercian. inc.
NOTE Signature - This orm must be            signed by the applicant in accordance with 37 CFR 1.33 See 37 CFR 1.4 for signature requirements and
 certifications.
            Submit         multiple forms
                                  for more than one signature. see            below *.
 ri      `Total of                     forms are submitted.
This collection of information is required by 37 CFR 1.31, 1.32 and 1.33. The information is required to obtain or retain a benefit by the public which is to file (and by the
USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.11 and 1.14. This collection is estimated to take 3 minutes to complete,
including gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on
the amount of time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and
Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS
ADDRESS. SEND        TO:  Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.

                                If you need assistance in completing the form, call 1-800-PTO-9199 and select option 2.



                                                                                                                                                          PTO-000016
 Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 18 of 548 PageID #:
                                    70298
Doc Code: TRACK1.REQ
Document Description: TrackOne Request
                                                                                                                PTO/AIA/424 (03-13)




                      CERTIFICATION AND REQUEST FOR PRIORITIZED EXAMINATION
                                   UNDER 37 CFR 1.102(e) (Page 1 of 1)

First Named                                                 Nonprovisional Application Number (if
Inventor:              Andrew Acheampong                    known):
Title of
Invention:             METHODS OF PROVIDING THERAPEUTIC EFFECTS USING CYCLOSPORIN COMPONENTS

APPLICANT HEREBY CERTIFIES THE FOLLOWING AND REQUESTS PRIORITIZED EXAMINATION FOR
THE ABOVE-IDENTIFIED APPLICATION.

     1. The processing fee set forth in 37 CFR 1.17(i)(1), the prioritized examination fee set forth in
        37 CFR 1.17(c), and if not already paid, the publication fee set forth in 37 CFR 1.18(d) have
        been filed with the request. The basic filing fee, search fee, examination fee, and any required
        excess claims and application size fees are filed with the request or have been already been
        paid.
     2. The application contains or is amended to contain no more than four independent claims and no
        more than thirty total claims, and no multiple dependent claims.

     3. The applicable box is checked below:
          I.      0    Original Application (Track One) - Prioritized Examination under § 1.102(e)(1)
     i.      (a) The application is an original nonprovisional utility application filed under 35 U.S.C. 111(a).
                 This certification and request is being filed with the utility application via EFS-Web.
                                                  ---0R---
             (b) The application is an original nonprovisional plant application filed under 35 U.S.C. 111(a).
                 This certification and request is being filed with the plant application in paper.
     ii. The executed inventor's oath or declaration is filed with the application. (37 CFR 1.63 and 1.64)

          II.     MI Request for Continued Examination - Prioritized Examination under § 1.102(e)(2)
     i. A request for continued examination has been filed with, or prior to, this form.
     ii. If the application is a utility application, this certification and request is being filed via EFS-Web.
     iii. The application is an original nonprovisional utility application filed under 35 U.S.C. 111(a), or is
          a national stage entry under 35 U.S.C. 371.
     iv. This certification and request is being filed prior to the mailing of a first Office action responsive
          to the request for continued examination.
     v. No prior request for continued examination has been granted prioritized examination status
          under 37 CFR 1.102(e)(2).



Signature    /Laura L. Wine/                                                             Date   August 14, 2013
Name
(Print/Typed)
                Laura L. Wine                                                            Practitioner
                                                                                         Registration Number
                                                                                                               68681
Note: This form must be signed in accordance with 37 CFR 1.33. See 37 CFR 1.4(d) for signature requirements and certifications.
Submit multiple forms if more than one signature is required.


                  1
 v    *Total of            forms are submitted.



                                                                                                               PTO-000017
 Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 19 of 548 PageID #:
                                     70299
                             Privacy Act Statement

The Privacy Act of 1974 (P.L. 93-579) requires that you be given certain information in connection with your
submission of the attached form related to a patent application or patent. Accordingly, pursuant to the requirements of
the Act, please be advised that: (1) the general authority for the collection of this information is 35 U.S.C. 2(b)(2); (2)
furnishing of the information solicited is voluntary; and (3) the principal purpose for which the information is used by the
U.S. Patent and Trademark Office is to process and/or examine your submission related to a patent application or
patent. If you do not furnish the requested information, the U.S. Patent and Trademark Office may not be able to
process and/or examine your submission, which may result in termination of proceedings or abandonment of the
application or expiration of the patent.

The information provided by you in this form will be subject to the following routine uses:

     1.   The information on this form will be treated confidentially to the extent allowed under the Freedom of
          Information Act (5 U.S.C. 552) and the Privacy Act (5 U.S.0 552a). Records from this system of records may
          be disclosed to the Department of Justice to determine whether disclosure of these records is required by the
          Freedom of Information Act.
     2.   A record from this system of records may be disclosed, as a routine use, in the course of presenting evidence
          to a court, magistrate, or administrative tribunal, including disclosures to opposing counsel in the course of
          settlement negotiations.
     3.   A record in this system of records may be disclosed, as a routine use, to a Member of Congress submitting a
          request involving an individual, to whom the record pertains, when the individual has requested assistance from
          the Member with respect to the subject matter of the record.
    4.    A record in this system of records may be disclosed, as a routine use, to a contractor of the Agency having
          need for the information in order to perform a contract. Recipients of information shall be required to comply
          with the requirements of the Privacy Act of 1974, as amended, pursuant to 5 U.S.C. 552a(m).
     5.   A record related to an International Application filed under the Patent Cooperation Treaty in this system of
          records may be disclosed, as a routine use, to the International Bureau of the World Intellectual Property
          Organization, pursuant to the Patent Cooperation Treaty.
     6.   A record in this system of records may be disclosed, as a routine use, to another federal agency for purposes
          of National Security review (35 U.S.C. 181) and for review pursuant to the Atomic Energy Act (42 U.S.C.
          218(c)).
     7.   A record from this system of records may be disclosed, as a routine use, to the Administrator, General
          Services, or his/her designee, during an inspection of records conducted by GSA as part of that agency's
          responsibility to recommend improvements in records management practices and programs, under authority of
          44 U.S.C. 2904 and 2906. Such disclosure shall be made in accordance with the GSA regulations governing
          inspection of records for this purpose, and any other relevant (i.e., GSA or Commerce) directive. Such
          disclosure shall not be used to make determinations about individuals.
     8.   A record from this system of records may be disclosed, as a routine use, to the public after either publication of
          the application pursuant to 35 U.S.C. 122(b) or issuance of a patent pursuant to 35 U.S.C. 151. Further, a
          record may be disclosed, subject to the limitations of 37 CFR 1.14, as a routine use, to the public if the record
          was filed in an application which became abandoned or in which the proceedings were terminated and which
          application is referenced by either a published application, an application open to public inspection or an issued
          patent.
     9.   A record from this system of records may be disclosed, as a routine use, to a Federal, State, or local law
          enforcement agency, if the USPTO becomes aware of a violation or potential violation of law or regulation.




Page 2




                                                                                                          PTO-000018
    Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 20 of 548 PageID #:
                                       70300


                                   Electronic Patent Application Fee Transmittal
Application Number:

Filing Date:




                                                      METHODS OF PROVIDING THERAPEUTIC EFFECTS USING CYCLOSPORIN
Title of Invention:
                                                      COMPONENTS




First Named Inventor/Applicant Name:                  Andrew Acheampong


Filer:                                                Laura Lee Wine


Attorney Docket Number:                               17618CON6B (AP)


Filed as Large Entity


Track I Prioritized Examination - Nonprovisional Application under 35 USC 111(a) Filing Fees

                                                                                                       Sub-Total in
                             Description                     Fee Code     Quantity      Amount
                                                                                                         USD($)


Basic Filing:


                        Utility application filing              1011          1            280             280


                           Utility Search Fee                   1111          1            600             600


                        Utility Examination Fee                 1311          1            720             720


                Request for Prioritized Examination             1817          1           4000             4000


Pages:


Claims:


                         Claims in Excess of 20                 1202          5            80              400


Miscellaneous-Filing:

                                                                                                 PTO-000019
   Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 21 of 548 PageID #:
                                      70301                                 Sub-Total in
                 Description               Fee Code   Quantity  Amount
                                                                                            USD($)

            Publ. Fee- Early, Voluntary, or Normal   1504           1          300           300


            OTHER PUBLICATION PROCESSING FEE         1808           1          130           130


Petition:


Patent-Appeals-and-Interference:


Post-Allowance-and-Post-Issuance:


Extension-of-Time:


Miscellaneous:


                                                            Total in USD ($)             6430




                                                                                     PTO-000020
   Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 22 of 548 PageID #:
                                       70302
                        Electronic Acknowledgement    Receipt

                          EFS ID:                               16592584


                  Application Number:                           13967163


         International Application Number:

                  Confirmation Number:                          4274




                                                                METHODS OF PROVIDING THERAPEUTIC EFFECTS USING CYCLOSPORIN
                    Title of Invention:
                                                                COMPONENTS




       First Named Inventor/Applicant Name:                     Andrew Acheampong


                   Customer Number:                             51957


                           Filer:                               Laura Lee Wine


                   Filer Authorized By:

               Attorney Docket Number:                          17618CON6B (AP)


                      Receipt Date:                             14-AUG-2013


                       Filing Date:

                      Time Stamp:                               18:33:03


                    Application Type:                           Utility under 35 USC 111(a)


Payment information:
Submitted with Payment                                          yes

Payment Type                                                  Deposit Account
Payment was successfully received in RAM                       $6430
RAM confirmation Number                                         5973

Deposit Account                                                 010885

Authorized User
The Director of the USPTO is hereby authorized to charge indicated fees and credit any overpayment as follows:
      Charge any Additional Fees required under 37 C.F.R. Section 1.16 (National application filing, search, and examination fees)

      Charge any Additional Fees required under 37 C.F.R. Section 1.17 (Patent application and reexamination processing fees)
                                                                                                                  PTO-000021
   Case  1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 23 of 548 PageID #:
     Charge any Additional Fees required under 37 C.F.R. Section 1.19 (Document supply fees)
                                                               70303
      Charge any Additional Fees required under 37 C.F.R. Section 1.20 (Post Issuance fees)

      Charge any Additional Fees required under 37 C.F.R. Section 1.21 (Miscellaneous fees and charges)

File Listing:
Document                                                                                          File Size(Bytes)/                      Multi       Pages
                      Document Description                          File Name
 Number                                                                                           Message Digest                        Part /.zip (if appl.)

                                                                                                            1505467
     1                  Application Data Sheet                 17618CON6B_ADS.pdf                                                          no           8
                                                                                          45df93d7cb088ac75701b7c82688a6a4a4c
                                                                                                         574b4


Warnings:
Information:

                                                                                                            4359979
     2                                                        17618BCON6_SPEC.pdf                                                          yes         34
                                                                                          e47cc7584c4695688bd 25 cc9d 63113842250
                                                                                                         5afe2


                                                 Multipart Description/PDF files in .zip description

                                       Document Description                                                   Start                              End


                                              Specification                                                       1                              28



                                                 Claims                                                          29                              33



                                                 Abstract                                                        34                              34


Warnings:
Information:

                                                                                                            1931210
     3              Miscellaneous Incoming Letter              17618CON6B_POA.pdf                                                          no           2
                                                                                          035a077f1c36b8af6d1b1390dbfdde368b7f
                                                                                                          1913


Warnings:
Information:

                                                                                                            1822911
     4                    Power of Attorney                        New_POA.pdf                                                             no           1
                                                                                              054720bccc55aflabefla119195938166113a26
                                                                                                                6bec


Warnings:
Information:

                                                                                                             107973
                                                            17618CON6B_Preliminary_Am
     5                                                                                                                                     yes          8
                                                                   endment.pdf
                                                                                          48046abd3c5d119bec51babcaf6fa5c14993
                                                                                                          defc


                                                 Multipart Description/PDF files in .zip description

                                       Document Description                                                   Start                              End


                                        Preliminary Amendment                                                     1                               1



                                              Specification                                                       2                               2
                                                                                                                                        PTO-000022
   Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 24 of 548 PageID #:
                             Claims   70304                   3               6



                       Applicant Arguments/Remarks Made in an Amendment                                7                             8


Warnings:
Information:

                                                                                                  5927597
      6              Oath or Declaration filed          Dec17618CON6.pdf                                                        no        6
                                                                                    b6fca939a23c997d10c48a656971bflacieff1
                                                                                                     ce0


Warnings:
Information:

                                                                                                   153242
                                                   PrioritizedExamination-17618B-
      7                 TrackOne Request                                                                                        no        2
                                                               CON6.pdf
                                                                                    2251166906631625dd 18d953c97a4817fd6
                                                                                                   09264


Warnings:
Information:

                                                                                                   41933
      8                Fee Worksheet (SB06)                 fee-info.pdf                                                        no        2
                                                                                    2d1a23ce6ad442d724913212700ce124c5fa
                                                                                                    138a


Warnings:
Information:
                                                     Total Files Size (in bytes):                                    15850312


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New Applications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International Application under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International Application Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 1810), a Notification of the International Application Number
and of the International Filing Date (Form PCT/RO/105) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                                                                                             PTO-000023
                                                                                                                                                       PTO/AIA/14 (03-13)
      Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21Approved  Page      25through
                                                                             for use  of 548    PageID
                                                                                            01/31/2014. OMB #:
                                                                                                            0651-0032
                                         70305     U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid OMB control number.


                                                                     Attorney Docket Number                   17618CON6B (AP)
 Application Data Sheet 37 CFR 1.76
                                                                     Application Number

 Title of Invention          METHODS OF PROVIDING THERAPEUTIC EFFECTS USING CYCLOSPORIN COMPONENTS

 The application data sheet is part of the provisional or nonprovisional application for which it is being submitted. The following form contains the
 bibliographic data arranged in a format specified by the United States Patent and Trademark Office as outlined in 37 CFR 1.76.
 This document may be completed electronically and submitted to the Office in electronic format using the Electronic Filing System (EFS) or the
 document may be printed and included in a paper filed application.



Secrecy Order 37 CFR 5.2
 m Portions or all of the application associated with this Application Data Sheet may fall under a Secrecy Order pursuant to
 I—I 37 CFR 5.2 (Paper filers only. Applications that fall under Secrecy Order may not be filed electronically.)

Inventor Information:
                                                                                                                                  Remove
 Inventor 1
 Legal Name

 Prefix Given Name                                              Middle Name                                   Family Name                                        Suffix
           Andrew                                                                                             Acheampong
  Residence Information (Select One) C) US Residency                                  0     Non US Residency             0    Active US Military Service
 City      Irvine                                         State/Province             CA          Country of Residence i                US


Mailing Address of Inventor:

 Address 1                             16 Wintergreen
 Address 2
 City               Irvine                                                                  State/Province                   CA
 Postal Code                            92604                                       Country i               US
                                                                                                                                  Remove
 Inventor 2
 Legal Name

 Prefix Given Name                                              Middle Name                                   Family Name                                        Suffix
           Diane                                                D                                             Tang-Liu
  Residence Information (Select One) C) US Residency                                  0     Non US Residency             0    Active US Military Service
 City      Las Vegas                                      State/Province             NV          Country of Residence i                US


Mailing Address of Inventor:
 Address 1                             3726 Las Vegas Blvd S. Unit 3303 W
 Address 2
 City               Las Vegas                                                               State/Province                   NV
 Postal Code                            89158                                       Country i               US
                                                                                                                                  Remove
 Inventor 3
 Legal Name

 Prefix Given Name                                              Middle Name                                   Family Name                                        Suffix
           James                                                N                                             Chang
  Residence Information (Select One) ® US Residency                                   0     Non US Residency             0    Active US Military Service
                                                                                                                                             PTO-000024
EFS Web 2.2.7
                                                                                                                                                       PTO/AIA/14 (03-13)
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21Approved  Page      26through
                                                                            for use  of 548    PageID
                                                                                           01/31/2014. OMB #:
                                                                                                           0651-0032
                                        70306     U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid OMB control number.

                                                                     Attorney Docket Number                   17618CON6B (AP)
 Application Data Sheet 37 CFR 1.76
                                                                     Application Number

 Title of Invention          METHODS OF PROVIDING THERAPEUTIC EFFECTS USING CYCLOSPORIN COMPONENTS


 City     Newport Beach                                   State/Province             CA          Country of Residence i                US


Mailing Address of Inventor:

 Address 1                             36 Cervantes
 Address 2
 City               Newport Beach                                                           State/Province                   CA
 Postal Code                            92660                                       Country i               US
                                                                                                                                  Remove
Inventor 4
Legal Name

 Prefix Given Name                                              Middle Name                                   Family Name                                        Suffix
          David                                                 F.                                           Power
 Residence Information (Select One) C) US Residency                                   0     Non US Residency             0    Active US Military Service
 City     Hubert                                          State/Province             NC          Country of Residence i                US


Mailing Address of Inventor:

 Address 1                             202 Fox Way N
 Address 2
 City               Hubert                                                                  State/Province                   NC
 Postal Code                            28539                                       Country i               US
 All Inventors Must Be Listed - Additional Inventor Information blocks may be
                                                                                                                                            Add
 generated within this form by selecting the Add button.

Correspondence Information:
 Enter either Customer Number or complete the Correspondence Information section below.
 For further information see 37 CFR 1.33(a).
     An Address is being provided for the correspondence Information of this application.
 Customer Number                        51957
 Email Address                          patents_ip@allergan.COM                                                               Add Email              Remove Email



Application Information:
 Title of the Invention                  METHODS OF PROVIDING THERAPEUTIC EFFECTS USING CYCLOSPORIN COMPONENTS
 Attorney Docket Number 17618CON6B (AP)                                                      Small Entity Status Claimed                   ❑
 Application Type                        Nonprovisional
 Subject Matter                          Utility
 Total Number of Drawing Sheets (if any)                                                      Suggested Figure for Publication (if any)



                                                                                                                                             PTO-000025
EFS Web 2.2.7
                                                                                                                                                       PTO/AIA/14 (03-13)
      Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21Approved  Page      27through
                                                                             for use  of 548    PageID
                                                                                            01/31/2014. OMB #:
                                                                                                            0651-0032
                                         70307     U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid OMB control number.

                                                                     Attorney Docket Number                   17618CON6B (AP)
 Application Data Sheet 37 CFR 1.76
                                                                     Application Number

 Title of Invention          METHODS OF PROVIDING THERAPEUTIC EFFECTS USING CYCLOSPORIN COMPONENTS


 Publication Information:
 ❑     Request Early Publication (Fee required at time of Request 37 CFR 1.219)

       Request Not to Publish.                I hereby request that the attached application not be published under
❑      35 U.S.C. 122(b) and certify that the invention disclosed in the attached application has not and will not be the
       subject of an application filed in another country, or under a multilateral international agreement, that requires
       publication at eighteen months after filing.




Representative Information:
 Representative information should be provided for all practitioners having a power of attorney in the application. Providing
 this information in the Application Data Sheet does not constitute a power of attorney in the application (see 37 CFR 1.32).
 Either enter Customer Number or complete the Representative Name section below. If both sections are completed the customer
 Number will be used for the Representative Information during processing.



 Please Select One:                   ® Customer Number                    0    US Patent Practitioner             0      Limited Recognition (37 CFR 11.9)
 Customer Number                      51597




Domestic Benefit/National Stage Information:
 This section allows for the applicant to either claim benefit under 35 U.S.C. 119(e), 120, 121, or 365(c) or indicate
 National Stage entry from a PCT application. Providing this information in the application data sheet constitutes the
 specific reference required by 35 U.S.C. 119(e) or 120, and 37 CFR 1.78.
     Prior Application Status            Pending                                                                                          Remove

      Application Number                           Continuity Type                      Prior Application Number                 Filing Date (YYYY-MM-DD)
                                         Continuation of                               13961828                                2013-08-07
     Prior Application Status            Pending                                                                                          Remove

      Application Number                           Continuity Type                      Prior Application Number                 Filing Date (YYYY-MM-DD)
 13961828                                Continuation of                               11897177                                2007-08-28
     Prior Application Status            Expired                                                                                          Remove

      Application Number                           Continuity Type                      Prior Application Number                 Filing Date (YYYY-MM-DD)
 11897177                                Continuation of                               10927857                                2004-08-27
     Prior Application Status                                                                                                             Remove

      Application Number                           Continuity Type                      Prior Application Number                 Filing Date (YYYY-MM-DD)
 10927857                                non provisional of                            60503137                                2003-09-15
 Additional Domestic Benefit/National Stage Data may be generated within this form
                                                                                                                                            Add
 by selecting the Add button.

Foreign Priority Information:
                                                                                                                                             PTO-000026
EFS Web 2.2.7
                                                                                                                                                       PTO/AIA/14 (03-13)
      Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21Approved  Page      28through
                                                                             for use  of 548    PageID
                                                                                            01/31/2014. OMB #:
                                                                                                            0651-0032
                                         70308     U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid OMB control number.

                                                                     Attorney Docket Number                   17618CON6B (AP)
 Application Data Sheet 37 CFR 1.76
                                                                     Application Number

 Title of Invention          METHODS OF PROVIDING THERAPEUTIC EFFECTS USING CYCLOSPORIN COMPONENTS



This section allows for the applicant to claim priority to a foreign application. Providing this information in the application data sheet
constitutes the claim for priority as required by 35 U.S.C. 119(b) and 37 CFR 1.55(d). When priority is claimed to a foreign application
that is eligible for retrieval under the priority document exchange program (PDX) 'the information will be used by the Office to
automatically attempt retrieval pursuant to 37 CFR 1.55(h)(1) and (2). Under the PDX program, applicant bears the ultimate
responsibility for ensuring that a copy of the foreign application is received by the Office from the participating foreign intellectual
property office, or a certified copy of the foreign priority application is filed, within the time period specified in 37 CFR 1.55(g)(1).

                                                                                                                                          Remove

     Application Number                               Country i                  Filing Date (YYYY-MM-DD)                         Access Code' (if applicable)


 Additional Foreign Priority Data may be generated within this form by selecting the
                                                                                                                                             Add
 Add button.




Statement under 37 CFR 1.55 or 1.78 for AIA (First Inventor to File) Transition
Applications

     This application (1) claims priority to or the benefit of an application filed before March 16, 2013 and (2) also
     contains, or contained at any time, a claim to a claimed invention that has an effective filing date on or after March
 111 16, 2013.
     NOTE: By providing this statement under 37 CFR 1.55 or 1.78, this application, with a filing date on or after March
     16, 2013, will be examined under the first inventor to file provisions of the AIA.




Authorization to Permit Access:
     Authorization to Permit Access to the Instant Application by the Participating Offices




                                                                                                                                             PTO-000027
EFS Web 2.2.7
                                                                                                                                                       PTO/AIA/14 (03-13)
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21Approved  Page      29through
                                                                            for use  of 548    PageID
                                                                                           01/31/2014. OMB #:
                                                                                                           0651-0032
                                        70309     U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid OMB control number.

                                                                     Attorney Docket Number                   17618CON6B (AP)
 Application Data Sheet 37 CFR 1.76
                                                                     Application Number

 Title of Invention          METHODS OF PROVIDING THERAPEUTIC EFFECTS USING CYCLOSPORIN COMPONENTS


If checked, the unders gned hereby grants the USPTO authority to provide the European Patent Office (EPO),
the Japan Patent Office (JPO), the Korean Intellectual Property Office (KIPO), the World Intellectual Property Office (WIPO),
and any other intellectual property offices in which a foreign application claiming priority to the instant patent application
is filed access to the instant patent application. See 37 CFR 1.14(c) and (h). This box should not be checked if the applicant
does not wish the EPO, JPO, KIPO, WIPO, or other intellectual property office in which a foreign application claiming priority
to the instant patent application is filed to have access to the instant patent application.

In accordance with 37 CFR 1.14(h)(3), access will be provided to a copy of the instant patent application with respect
to: 1) the instant patent application-as-filed; 2) any foreign application to which the instant patent application
claims priority under 35 U.S.C. 119(a)-(d) if a copy of the foreign application that satisfies the certified copy requirement of
37 CFR 1.55 has been filed in the instant patent application; and 3) any U.S. application-as-filed from which benefit is
sought in the instant patent application.

In accordance with 37 CFR 1.14(c), access may be provided to information concerning the date of filing this Authorization.




Applicant Information:

 Providing assignment information in this section does not substitute for compliance with any requirement of part 3 of Title 37 of CFR
 to have an assignment recorded by the Office.

 Applicant        1                                                                                                                        Remove

If the applicant is the inventor (or the remaining joint inventor or inventors under 37 CFR 1.45), this section should not be completed.
The information to be provided in this section is the name and address of the legal representative who is the applicant under 37 CFR
1.43; or the name and address of the assignee, person to whom the inventor is under an obligation to assign the invention, or person
who otherwise shows sufficient proprietary interest in the matter who is the applicant under 37 CFR 1.46. If the applicant is an
applicant under 37 CFR 1.46 (assignee, person to whom the inventor is obligated to assign, or person who otherwise shows sufficient
proprietary interest) together with one or more joint inventors, then the joint inventor or inventors who are also the applicant should be
identified in this section.
                                                                                                                                              Clear


® Assignee                                         0     Legal Representative under 35 U.S.C. 117                           0       Joint Inventor

0   Person to whom the inventor is obligated to assign.                                  0        Person who shows sufficient proprietary interest
If applicant is the legal representative, indicate the authority to file the patent application, the inventor is:



Name of the Deceased or Legally Incapacitated Inventor :

 If the Applicant is an Organization check here.                          X
 Organization Name
                                   Allergan, Inc.

 Mailing Address Information:
 Address 1                              2525 Dupont Drive
 Address 2
 City                                   Irvine                                           State/Province                  CA
 Country i US                                                                            Postal Code                     92612
 Phone Number                                                                            Fax Number
                                                                                                                                             PTO-000028
EFS Web 2.2.7
                                                                                                                                                       PTO/AIA/14 (03-13)
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21Approved  Page      30through
                                                                            for use  of 548    PageID
                                                                                           01/31/2014. OMB #:
                                                                                                           0651-0032
                                        70310     U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid OMB control number.

                                                                     Attorney Docket Number                   17618CON6B (AP)
 Application Data Sheet 37 CFR 1.76
                                                                     Application Number

 Title of Invention          METHODS OF PROVIDING THERAPEUTIC EFFECTS USING CYCLOSPORIN COMPONENTS


 Email Address                          patent_ip@allergan.com

Additional Applicant Data may be generated within this form by selecting the Add button.                                                     Add




Non-Applicant Assignee Information:

Providing assignment information in this section does not subsitute for compliance with any requirement of part 3 of Title 37 of CFR to
have an assignment recorded by the Office.


  Assignee         1

Complete this section only if non-applicant assignee information is desired to be included on the patent application publication in
accordance with 37 CFR 1.215(b). Do not include in this section an applicant under 37 CFR 1.46 (assignee, person to whom the
inventor is obligated to assign, or person who otherwise shows sufficient proprietary interest), as the patent application publication will
include the name of the applicant(s).
                                                                                                                                         Remove

 If the Assignee is an Organization check here.                            ❑

 Prefix                             Given Name                         Middle Name                        Family Name                       Suffix



 Mailing Address Information:

 Address 1

 Address 2

 City                                                                                     State/Province
 Country i                                                                                Postal Code

 Phone Number                                                                             Fax Number

 Email Address

Additional Assignee Data may be generated within this form by selecting the Add button.
                                                                                                                                              Add




Signature:                                                                                                                                  Remove

 NOTE: This form must be signed in accordance with 37 CFR 1.33. See 37 CFR 1.4 for signature requirements and
 certifications

 Signature         /Laura L. Wine/                                                                            Date (YYYY-MM-DD)                 2013-08-14

 First Name          Laura                        Last Name            Wine                                   Registration Number               68681

 Additional Signature may be generated within this form by selecting the Add button.                                                        Add




                                                                                                                                             PTO-000029
EFS Web 2.2.7
                                                                                                                                                       PTO/AIA/14 (03-13)
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21Approved  Page      31through
                                                                            for use  of 548    PageID
                                                                                           01/31/2014. OMB #:
                                                                                                           0651-0032
                                        70311     U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid OMB control number.

                                                                     Attorney Docket Number                   17618CON6B (AP)
Application Data Sheet 37 CFR 1.76
                                                                     Application Number

Title of Invention           METHODS OF PROVIDING THERAPEUTIC EFFECTS USING CYCLOSPORIN COMPONENTS




This collection of information is required by 37 CFR 1.76. The information is required to obtain or retain a benefit by the public which
is to file (and by the USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This
collection is estimated to take 23 minutes to complete, including gathering, preparing, and submitting the completed application data
sheet form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you require to
complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and
Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR
COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.




                                                                                                                                             PTO-000030
EFS Web 2.2.7
      Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 32 of 548 PageID #:
                                         70312

                                                         Privacy Act Statement




 The Privacy Act of 1974 (P.L.93-579) requires that you be given certain information in connection with your submission of the attached form related to
 a patent application or patent. Accordingly, pursuant to the requirements of the Act, please be advised that: (1) the general authority for the collection
 of this information is 35 U.S.C.2(b)(2);(2) furnishing of the information solicited is voluntary; and (3) the principal purpose for which the information is
 used by the U.S. Patent and Trademark Office is to process and/or examine your submission related to a patent application or patent. If you do not
 furnish the requested information, the U.S. Patent and Trademark Office may not be able to process and/or examine your submission,which may
 result in termination of proceedings or abandonment of the application or expiration of the patent.

 The information provided by you in this form will be subject to the following routine uses:

      1         The information on this form will be treated confidentially to the extent allowed under the Freedom of Information Act(5 U.S.C.552)
           and the Privacy Act(5 U.S.C.552a). Records from this system of records may be disclosed to the Department of Justice to determine
           whether the Freedom of Information Act requires disclosure of these records.

      2.        A record from this system of records may be disclosed, as a routine use,in the course of presenting evidence to a court, magistrate, or
           administrative tribunal, including disclosures to opposing counsel in the course of settlement negotiations.

      3.        A record in this system of records may be disclosed, as a routine use,to a Member of Congress submitting a request involving an
           individual, to whom the record pertains, when the individual has requested assistance from the Member with respect to the subject matter of
           the record.

      4.        A record in this system of records may be disclosed, as a routine use,to a contractor of the Agency having need for the information in
           order to perform a contract. Recipients of information shall be required to comply with the requirements of the Privacy Act of 1974,as
           amended,pursuant to 5 U.S.C.552a(m).

      5.        A record related to an International Application filed under the Patent Cooperation Treaty in this system of records may be disclosed,
           as a routine use,to the International Bureau of the World Intellectual Property Organization, pursuant to the Patent Cooperation Treaty.

      6.        A record in this system of records may be disclosed, as a routine use,to another federal agency for purposes of National Security
           review (35 U.S.C.181) and for review pursuant to the Atomic Energy Act(42 U.S.C.218(c)).

      7.        A record from this system of records may be disclosed, as a routine use,to the Administrator, General Services, or his/her designee,
           during an inspection of records conducted by GSA as part of that agency's responsibility to recommend improvements in records
           management practices and programs, under authority of 44 U.S.C.2904 and 2906. Such disclosure shall be made in accordance with the
           GSA regulations governing inspection of records for this purpose, and any other relevant (i.e., GSA or Commerce)directive. Such
           disclosure shall not be used to make determinations about individuals.

      8.        A record from this system of records may be disclosed, as a routine use,to the public after either publication of the application pursuant
           to 35 U.S.C.122(b) or issuance of a patent pursuant to 35 U.S.C.151. Further, a record may be disclosed,subject to the limitations of 37
           CFR 1.14,as a routine use,to the public if the record was filed in an application which became abandoned or in which the proceedings were
           terminated and which application is referenced by either a published application, an application open to public inspections or an issued
           patent.

      9.      A record from this system of records may be disclosed, as a routine use,to a Federal, State, or local law enforcement agency,if the
           USPTO becomes aware of a violation or potential violation of law or regulation.




                                                                                                                                  PTO-000031
EFS Web 2.2.7
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 33 of 548 PageID #:
                                   70313


        0-31.ICON
                    METHODS OF PROVIDING THERAPEUTIC EFFECTS
                          USING CYCLOSPORIN COMPONENTS


    5   Related Application
               This application is a continuation. of U.S. Application
        Serial No. 10/927,857, filed August 27, 2004, which claimed
        the benefit of U.S. Provisional Application No. 60/503,137
        filed September 15, 2003, which is incorporated in its
   10   entirety herein by reference.


        Background of the Invention
               The present invention relates to methods of providing
        desired therapeutic effects to humans or animals using
   15   compositions     including       cyclosporin         components.       More
        particularly, the invention relates to methods including
        administering     to      an    eye     of   a      human   or    animal   a
        therapeutically effective amount of a cyclosporin component
        to provide a desired therapeutic effect,                    preferably a
   20   desired ophthalmic or ocular therapeutic effect-
               The use of cyclosporin-A and cyclosporin A derivatives
         to treat ophthalmic conditions has been the subject of
        various     patents,   for example           Ding    et al U.S.      Patent
        5,474,979; Garst U.S. Patent 6,254,860; and Garst U.S.
   25   6,350,442, this disclosure of each of which is incorporated
        in   its    entirely   herein      by    reference.         In    addition,
        cyclosporin A compositions used in treating ophthalmic
        conditions is the subject of a number of publications.
        Such       publications        include,       for      example,     •`Blood
   30   concentrations of cyclosporin a during long-term treatment
        with cyclosporin a ophthalmic emulsions in patients with
        moderate to severe dry eye disease," Small                  et al, J ocul
                                                , Distribution of
         Pharmacol Ther, 2002 Oct, 18(5):411-8; •



                                                                             PTO-000032
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 34 of 548 PageID #:
                                   70314


        0~3王王王C0N                                     2

         Cyc工C3P0r 主n'              主n         0Cu1己r        七主3$ueS       己上七Cr      t0口主ca工
        admI九主3七ration           乞0       a工b主no      rabb主七s        and   be段9工e        dog3,   才声




        Acheampong e七 a1,             Curr Eye Re.s., 又99乡 Feb, 18 份)：乡I 一203b;
        、'Cyc1ospor加a distr主bution into the cc时unc抓Va,                                Cornea
         工acrimaI gland, and systemicblood f0玖owi介，乞op主ca1 dos主ng
        of Cy它1ospor主ne 七o rabb主t, d0g, and hurnan eye3，护‘入cheampong
                                   d09,
        e 七 a工， Adv .Ep          Med 刀反斑， 工’98,              4.38..:又口01 一4; 、、Prec工立nica 工
        safe匀       stud主CS       of      c           0r王ne    ophtha 工m主C         emu工3主on, 'I
        Ange工0v      e七   a 工，      Adv .Exp          Med.    B加又7     里99.8..,.   4.38:乡夕呈～介
   10   、！cycI0sporin        &     Emulsion           &   Eye S 扮    S 七evens0n       et       a1f
         Qphtha里mology,           2口0口         My 尹       卫口7 (.5力96.7-7七          and     'Two
        mu工七主center, random主zed stud工$3 0f 七he efficaCyand aa￡e七y
        0f cy01ospor主ne 0ph七haIm主c emu工3主on 工nmcdera七C 乞o severe

        奴y eye d主Sease, csA                   Phase 3 Study Gr0up,ii Sa 王I c七                  乒1厂
   15    Ophthairn0呈ogy,                  Apr,      之口7 柑片63又 乡，           Esch     0f theSe
        pub址cat 加n忘        主6     主旅c.0rpora七ed           主n 主七$ en 七主re七y here主n by
        reference。        工n add主七主on! :cyc.10sp0:rin A-con七a 主n支ng a 主工
        wate七      emu王3主0n3          have      been      c 班n主ca 工1y      七e$七ed.1        under
        conditions of        confidentiality,                容生nCe    七he n住d      王990'$       立n
   20   order to obta 主n U,S.                 Food and Druci Adm主n.主stra 七主0介              (FDA)
        regu 王a七0ry approyal,
                 Exainp工eS of usefu工 0yC 工ospor主介A~c0n七a 主n.ing emuis主ons
        are set out 切 0主nget 尽王 U's. PatEnt 5,474 尹979.                             Examp工e 1
        0f 七h 主s paten七 show 忿 a                $er土德公 o:f emu1S 主on3 主n wh主Ch thC
        ra七主0 0f Cy0王ospor主n 八 七0 castor oil 主n each of 七hCse
        coulpositions wa3 0,o 容 orgreat仑犷挤e欠0诊p4 for Compos土七主on B,
        wh 主ch    主ncluded       0一，2 %   by    we工gh 七 c夕cIcsp0r主介 几 and                 5龟    by
        we主cih七    casto.r    0主工，            The   0主ng at.           Pa七en七      p工aced       班0
        3主gn主f丘cance 主nCompos文七主on                  .艺e1at主Va to Compos土七主ons A, C
   30   and 0 0至 名xamp工它 上
              0ver 七主me了               has become appar.ent tha七 cyc工03por主1
                                                                           ) A
        emu工S 主01)5 f0厂 oph七ha:Imtc u3e prefe;ab1yhave 工esS 七han O.2 %




                                                                                         PTO-000033
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 35 of 548 PageID #:
                                   70315


         D-3111CON

        by    weight    of     cyclosporin               With    cyclosporin      A
        concentrations less than 0.2%, the amount of castor oil
        employed has been reduced since one of the: functions of the
        castor oil is to solubilize the cyclosporin A.                   Thus, if
    5   reduced      amounts   of    cyClosporin    are    employed,       reduced
        amounts of castor oil          are needed to provide effective
        solubilization of cyclosporin A.
               There continues to be a need for providing enhanced.
        methods of treating ophthalmic or ocular ConditionS with
   10   cycloSporin-COntaining emulsions.


              ary of the Invention
               New   methods of treating       a    human       or animal using
        cyciosporit      component-containing        emulsions         have   been
   15   discoVered        Such      mamas    provide sUbstantial overall
        efficacy in providing desited thetePeutic effects.                      In
        additiOn, other important benefits ate obtained employing
        the   present    methods.       For example,       patient safety is
        enhanced.      In particular, the present methods provide for
   20   reduced risks of side effects and/pt drug interactions.
         Prescribing     physicians     advantageously          have    increased
        flexibility      in      prescribing      such     methods      and    the
        compositions useful in such methods, for examp                     because
        of the reduced risks of harmful side effects and/or drug
   25   interactions.     The present methods can beoeasily practiced.
         In short, the present methods provide substantial and
        acceptable      overall       efficacy,     together        with      other
        advantages, such as increased safety and/or flexibi ity.
              In one aspect of the present invention, the present
   30   methods comprise administering to an eye of a human or
        animal a composition in the form of an emulsion comprising
        water, a hydrophobic component and a cyclosporir component



                                                                           PTO-000034
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 36 of 548 PageID #:
                                   70316


         D-3111CON                            4

        in a therapeutically effective amount of less than 0.1% by
        weight of the composition.                  The   weight ratio    of the
        cyclosporin component to the hydrophobic component is less
        than 0.08.
    5          It    has been      found that the relatively increased
        amounts of hydrophobic component together with relatively
        reduced,       yet     therapeutically       effective,     amounts     of
        cyclosporin component provide substantial and advantageous
        benefits.      For example, the overall efficacy of the present
   10   compositions, for example in treating dry eye disease, is
        substantially equal to an identical composition in which
        the cyclosporin component is present in an amount of 0.1%
        by weight.       Further, a relatively high concentration of
        hydrophobic component is believed to provide for a more
   15   quick or rapid breaking down or resolving of the emulsion
        in the eye, which reduces vision distortion which may be
        caused by the presence of the emulsion in the eye and/or
        facilitates          the   therapeutic       effectiveness       of    the
        composition.         Additionally, and importantly, using reduced
   20   amounts of the active cyclosporin component mitigates
        against undesirable side effects and/or potential drug
        interactions.
               In short, the present invention provides at least one
        advantageous         benefit,   and    preferably     a    plurality    of
   25   advantageous benefits.
               The    present      methods    are    useful   in   treating    any
        suitable condition which is therapeutically sensitive to or
        treatable with cyclosporin components.                 Such conditions
        preferably are ophthalmic or ocular conditions, that is
   30   relating to or having to do with one or more parts of an
        eye of a human or animal.            Included among such conditions
        are,         without       limitation,        dry     eye     syndrome,



                                                                          PTO-000035
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 37 of 548 PageID #:
                                   70317


         D-3111CON                               5

        phacoanaphylactic            endophthalmitis,             uveitis,        vernal
        conjunctivitis, atopic kerapoconjunctivitls, corneal graft
        rejection and the like conditions.                 The present invention
        is particularly effective in treating dry eye syndrome.
    5         Employing        reduced      concentrations            of   cyclosporin
        component, as in the present invention, is advantageously
        effective to provide the blood of the human or animal under
        treatment     with      reduced      concentrations           of   cyclosporin
        component, preferably with substantially                       no detectable
   10   concentration         of     the    cyclosporin          component.            The
        cyclosporin       component        concentration         of    blood     can   be
        advantageously          measured         using    a      validated       liquid
        chromatography/mass spectrometry-mass spectrometry (VLC/MS-
        MS) analytical method, such as described elsewhere herein.
   15         In one embodiment, in the present methods the blood of
        the human or animal has concentrations of clyclOsporin
        component of 0.1. ng/ml or less.
              Any suitable cyclosporin component effective in the
        present methods may be used.
   20         Cyclosporins           are    a    group     of     nonpolar       cyclic
        oligopeptides         with     known      immunosuppressant            activity.
        Cyclosporin A, along with several other minor metabolites,
        cyclosporin       B    through     I,    have     been    identified.          In
        addition, a number of synthetic analogs have been prepared.
   25         In general, commercially available cyclosporins may
        contain a mixture of several individual cyclosporins which
        all share a cyclic peptide structure consisting of eleven
        amino acid residues with a total molecular weight of about
        1,200, but with different su.bstituents or configurations of
   30   some of the amino acids.
              The term "cyclosporin component" as used herein is
        intended     to       include      any       individual       member    of     the



                                                                                 PTO-000036
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 38 of 548 PageID #:
                                   70318


         D-3111CON                                 6

        cyclosporin group and derivatives thereof, as well as
        mixtures     of   two        or    more     individual       cyclosporins    and
        derivatives thereof.
              Particularly preferred cyclosporin components include,
    5   without      limitation,               cyclosporin      A,    derivatives      of
        cyclosporin       A     and       the     like    and    mixtures       thereof.
        Cyclosporin       A     is        an     especially     useful     cyclosporin
        component.
              Any suitable hydrophobic component may be employed in
   10   the present invention.                   Advantageously, the cyclosporin
        component is solubilized in the hydrophobic component.                        The
        hydrophobic component may be considered as comprising a
        discontinuous phase in the presently useful cyclosporin
        component-containing emulsions..
   15         The hydrophobic. component preferably is present in the
        emulsion compositions in an amount greater than about
        0.625% by weight.            For example, the hydrophobic component
        may be present in an amount of up to about 1.0% by weight
        or about 1.5% by weight or more of the composition.
   20         Preferably, the hydrophobic component comprises one or
        more oily materials.                   Examples of useful oil materials
        include, without limitation, vegetable oils, animal oils,
        mineral oils, synthetic oils and the like and mixtures
        thereof.      In a very useful embodiment, the hydrophobic
   25   component     comprises            one     or    more    higher    fatty    acid
        glycerides.           Excellent results are              obtained       when the
        hydrophobic component comprises castor oil.
              The presently useful compositions may include one or
        more other components in amounts effective to facilitate
   30   the   usefulness and effectiveness of the compositions.
        Examples     of       such    other        components        include,    without
        limitation, emulsifier components, tonicity components,



                                                                                  PTO-000037
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 39 of 548 PageID #:
                                   70319


         D-3111CON

        polyelectrolyte        components,      surfactant    components,
        viscosity inducing components, acids and/or bases to adjust
        the pH of the composition, buffer components, preservative
        components and the like.       Components may be employed which
    5   are effective to perform two or more functions in the
        presently useful compositions.           For example, components
        which are effective as both emulsifiers and surfactants may
        be employed, and/or components which are effective as both
        polyelectrolyte        components     and   viscosity      inducing
   10   components may be employed.            The specific composition
        chosen for use in the present invention advantageously is
        selected taking into account various factors present in the
        specific application at hand, for example, the desired
        therapeutic effect to be achieved, the desired properties
   15   of the compositions to be employed, the sensitivities of
        the human or animal to whom the composition is to be
        administered, and the like factors.
              The presently useful compositions advantageously are
        ophthalmically acceptable.          A composition, component or
   20   material is ophthalmically acceptable when it is compatible
        with ocular tissue, that is, it does not cause significant
        or undue detrimental effects when brought into contact with
        ocular tissues.
              Such compositions have pH's within the physiological
   25   range of about 6 to about 10, preferably in a range of
        about 7.0 to about 8.0 and more preferably in a range of
        about 7.2 to about 7.6.
              The    present    methods     preferably   provide   for   an
        administering step comprising topically administering the
   30   presently useful compositions to the eye or eyes of a human
        or animal.
              Each and every feature described herein, and each and



                                                                    PTO-000038
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 40 of 548 PageID #:
                                   70320


        D-3111CON                                8

        every combination of two or more of such features, is
        included within the scope of the present in►vention provided
        that the features included in such a combination are not
        mutually inconsistent.
    5          These and other aspects and advantages of the present
        invention      are       apparent        in    the      following     detailed
        description, example and claims.


        Detailed Description
   10          The present methods are effective for treating an eye
        of a human or animal.            Such methods, in general, comprise
        administering, preferably topically administering, to an
        eye of a human or animal a cyclosporin component-containing
        emulsion.      The emulsion contains water, for example U.S.
   15   pure water, a          hydrophobic component and a. cyclosporin
        component in a therapeutically effective amount of less
        than   0.1%    by      weight    of the        emulsion.       In    addition,
        beneficial results have been found when the weight ratio of
        the cyclosporin component to the hydrophobic component is
   20   less than 0.08.
               As    noted      above,    the        present    administering      step
        preferably includes topically administering the emulsion to
        the    eye    of   a    patient     of    a    human     or   animal.      Such
        administering may involve a single use of the presently
   25   useful compositions, or repeated or periodic use of such
        compositions,          for example,          as required      or    desired to
        achieve the therapeutic effect to be obtained.                      The topical
        administration of the presently useful composition may
        involve providing the composition in the form of eye drops
   30   or similar form or other form so as to facilitate such
        topical administration.
               The    present methods have               been    found to     be   very



                                                                                PTO-000039
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 41 of 548 PageID #:
                                   70321


         D-3111C0N                        9

        effective in providing the desired therapeutic effect or
        effects while, at the same time, substantially reducing, or
        even substantially eliminating, side effects which may
        result from the presence of the cyclosporin component in
    5   the blood of the human or animal being treated, and eye
        irritation which, in. the past, has been caused by the
        presence of certain components in prior art cyclosporin-
        containing emulsions.          Also,    the     use    of the      present
        compositions     which      include     reduced       amounts     of      the
   10   cyclosporin      components      allow        for         more    frequent
        administration of the present compositions to achieve the
        desired therapeutic effect or effects without substantially
        increasing the risk of side effects and/or eye irritation_
               The   present   methods    are    useful in          treating       any
   15   condition     which    is   therapeutically         sensitive        to     or
        treatable with cyclosporin components.                    Such conditions
        preferably are ophthalmic or ocular conditions, that is
        relating to or having to do with one or more parts of an
        eye of a human or animal.        Included among such conditions
   20   are,      without      limitation,         dry        eye        syndrome,
        phacoanaphylactic        endophthalmitis,           uveitis,         vernal
        conjunctivitis, atopic kerapoconjunctivitis, corneal graft
        rejection and the like conditions,            The present invention
        is particularly effective in treating dry eye syndrome.
   25          The frequency of administration and the amount of the
        presently     useful     composition       to       use     during        each
        administration varies depending upon the therapeutic effect
        to be obtained, the severity of the condition being treated
        and the like factors.         The presently useful compositions
   30   are designed to allow the prescribing physician substantial
        flexibility    in treating       various      ocular       conditions to
        achieve the desired therapeutic effect or effects with



                                                                             PTO-000040
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 42 of 548 PageID #:
                                   70322


        D-3111CON                              10

        reduced risk of side effects and/or eye irritation.                      Such
        administration      may occur      on       an   as   needed    basis,   for
        example, in treating or managing dry eye syndrome, on a one
        time basis or on a repeated or periodic basis once, twice,
    5   thrice or more times daily depending on the needs of the
        human or animal being treated and other factors involved in
        the application at hand.
               One   of   the     important     advantages      of     the   present
        invention is the reduced concentration of the cyclosporin
   10   component in the blood of the human or animal as a result
        of    administering     the    present composition            as described
        herein.      One    very      useful    embodiment      of     the   present
        administering      step     provides        no   substantial    detectable
        concentration of cyclosporin component in the blood of the
   15   human or animal.          Cyclosporin component concentration in
        blood     preferably        is    determined          using     a    liquid
        chromatography-mass spectroscopy-mass spectroscopy (LC-
        MS/MS), which test has a cyclosporin component detection
        limit of 0.1 ng/ml.         Cyclosporin component concentrations
   20   below or less than 0.1 ng/ml are therefore considered
        substantially undetectable.
               The LC-MS/MS test is advantageously run as follows.
               One ml of blood is acidified with 0.2 ml of 0.1 N HC1
        solution, then extracted with 5 ml of methyl t-butyl ether.
   25    After separation from the acidified aqueous layer, the
        organic phase is neutralized with 2 ml of 0.1 N NaOH,
        evaporated, reconstituted in a water/acetonitrile-based
        mobil phase, and injected onto a 2.1 x 50 mm, 3pm pore size
        C-8    reverse    phase    high   pressure        liquid chromatography
   30   (HPLC)    column    (Keystone      Scientific,         Bellefonte,       PA).
        Compounds are gradient.-eluted at 0.2 mL/min and detected
        using an API III triple quadrupole mass spectrometer with a



                                                                             PTO-000041
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 43 of 548 PageID #:
                                   70323


        D-3111CON                                    11

        turbo-ionspray source (PE-SCiex,. Concord, Cintario, Canada).
         tiolecular reaction monitoring enhances: the sensitivity and
        selectivity of this assay,                    Protonated molecules for the
        analyte        and    an     internal         standard         are    collisionally
    S   dissocfil ed and product ions ,at m/2 4.2                       are Monitored for
        the   analyte         and    the    internal        standard.          Under    these
        conditions,          Cyclosporin         A    and       the    internal     standard
        ayclosporin          G elute vith            retention tiMes of about 3.8
        minutes.       The is wer limit of quay titation is 0.1 mg/mL, at
   10   which    Concentration             the   coefficient           of    variation     and
        deviation fram nominal concentration is <1.51i
                As     noted        previously,           any      suitable     cyclosporin
        component effective in the present methods may be employed.
          Very       useful    cyclosporin           components         include,    14thout
   15   limitation, cyclosporIn A, derivatives of: cyclosporin A and
        the like 4nd mixtures. thereof..
                The     chemical        structure           fo.r      cyclosporin      A    is
        represented by Formula 1


   20




                                                                                       PTO-000042
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 44 of 548 PageID #:
                                   70324


        1).-. 111CON                         12

                                             la I




    5




   10




   15


              As used herein the term "derivatives" of a cyclosporin.
        refer to compounds having structures .sufficiently similar
        to: the    cyclosporin     so   as    to    function: in   a      manner
   20   substantially similar to or substantially identical to the
        cyclosporin, for example, cyclosporin 4, in the present
        methods.       Included, without limi.tati,on, within the useful
          yclosporin A derivatives are those selected from l(R)4.-
        methylthio-Sar)3-W-hydroxy-MeLeu) cyclosporin A, ((R)-
        (Cyclo)alkyl.thio-Sar       (4'-ilydroxy-MeLeu)4-cyclosporin
        and ((R)-(Cycao)alkylthio-Sar) -cyplospqr.in 'A derivatives
        described 'bel~-
              These cyclosporin derivatives are represented by the
        following       general   formulas        (II),   (III),   and.      IV)
   30    especttvely;




                                                                          PTO-000043
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 45 of 548 PageID #:
                                   70325


         D-3111CON                           13




                                     Formula II



                                                                 (ID




   20                                Formula III




                                                                         N-Mc
   30                      Mc
                            0   Mg    0 Ma        0    Me
                                                            Mc   Me
                                             Mc                        Me
                                                  Me                    Mc


                                                                                PTO-000044
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 46 of 548 PageID #:
                                   70326


        D-3111CON                            14




                                         Formula IV


    5




   10




   15


        wherein     Me   is   methyl;      Alk    is       2-6C   alkylene       or    3-
        6C cycloalkylene; R is OH, COOH, alkoxycarbonyl, -NR1R2 or
         N(R3)—(CH2)--NRIR.2;      wherein       RI,R2     is     H,   alkyl,      3-6C
   20   cycloalkyl, phenyl (optionally substituted by halo, alkoxy,
        alkoxycarbonyl, amino, alkylamino or dialkylamino), benzyl
        or saturated or unsaturated heterocyclyl. having 5 or 6
        members and 1-3 heteroatoms; or NR1R2 is a 5 or 6 membered
        heterocycle      which     may    contain      a    further     N,   0    or   S
   25   heteroatom and may be aikylated;            R3     is H. or alkyl and n is
        2-4; and the alkyl moieties contain 1-4C.
              In   one   embodiment,       the     cyclosporin         component       is
        effective as an immunosuppressant.                 Without wishing to be
        limited    to any particular theory of operation, it is
   30   believed    that,     in   certain    embodiments of the             present
        invention, the cyclosporin component acts to enhance or
        restore lacrimal gland tearing in providing the desired



                                                                                 PTO-000045
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 47 of 548 PageID #:
                                   70327


        D-3111CON                               15

        therapeutic effect.
              One important feature of the present invention is that
        the presently useful compositions contain less than 0.1% by
        weight of the cyclosporin component.                   The advantages of
    5   such low-concentrations of cyclosporin components have been
        discussed     in        some     detail      elsewhere      herein.       Low
        concentrations of cyclosporin component, together                        with
        concentrations of the hydrophobic component such that the
        weight     ratio    of    cyclosporin        component      to   hydrophobic
   10   component is greater             than 0.08,        provides one or more
        substantial advantages in the present methods.
              Any suitable hydrophobic component may be employed in
        the present invention.            Such hydrophobic component may be
        considered as comprising a discontinuous phase in                         the
   15   presently         useful         cyclosporin        component-containing
        emulsions, with the water or aqueous phase being considered
        the continuous phase in such emulsion.                   The hydrophobic
        component is preferably selected so as to solubilize the
        cyclosporin        component,       which     is    often    substantially
   20   insoluble in the aqueous phase.                    Thus, with a suitable
        hydrophobic component included in the presently useful
        emulsions,        the    cyclosporin         component      is   preferably
        solubilized in the emulsions.
              In    one    very        useful   embodiment,      the     hydrophobic
   25   component comprises an oily material, in particular, a
        material which is substantially not miscible in water.
        Examples     of     useful       oily     materials    include,       without
        limitation, vegetable oils, animal oils, mineral oils,
        synthetic oils, and the like and mixtures thereof.                     Thus,
   30   the present hydrophilic components may comprise naturally
        occurring    oils,       including,       without     limitation      refined
        naturally occurring oils, or naturally occurring oils which



                                                                              PTO-000046
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 48 of 548 PageID #:
                                   70328


        D-3111CON                             16

        have been processed to alter their chemical structures to
        some   extent   or    oils    which    are   substantially entirely
        synthetic.    One very useful hydrophobic component includes
        higher fatty acid glycerides.
    5          Examples of useful hydrophobic components include,
        without limitation, olive oil, arachis oil, castor oil,
        mineral oil, silicone fluid and the like and mixtures
        thereof.     Higher fatty acid glycerides such as olive oil,
        peanut oil, castor oil and the like and mixtures thereof
   10   are    particularly     useful        in   the    present     invention.
        Excellent     results    are    obtained         using    a   hydrophobic
        component comprising castor oil.             Without wishing to limit
        the invention to any particular theory of operation, it is
        believed    that     castor    oil    includes     a     relatively   high
   15   concentration of ricinoleic acid which itself may be useful
        in benefitting ocular tissue and/or in providing one or
        more therapeutic effects when administered to an eye.
               The hydrophobic component is preferably present in the
        presently useful cyclosporin component-containing emulsion
   20   compositions in an amount greater than about 0.625% by
        weight.     For example, the hydrophobic component may be
        present in an amount up to about 0.75% by weight or about
        1.0% by weight or about 1.5% by weight or more of the
        presently useful emulsion compositions.
   25          The presently useful compositions may include one or
        more other components in amounts effective to facilitate
        the usefulness and effectiveness of the present methods
        and/or the presently useful compositions.                Examples of such
        other components include, without limitation, emulsifier
   30   components, surfactant components, tonicity components,
        poly electrolyte components, emulsion stability components,
        viscosity inducing components, demulcent components, acid



                                                                          PTO-000047
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 49 of 548 PageID #:
                                   70329


        D-3111CON                                 17

        and/or bases to adjust the pH of the composition, buffer
        components, preservative components and the like.
               In one very useful embodiment, the presently useful
        compositions      are     substantially             free    of    preservatives.
    5   Thus, the presently useful compositions may be sterilized
        and maintained in a sterile condition prior to use, for
        example,     provided      in       a   sealed       package       or    otherwise
        maintained in a substantially sterile condition..
               Any suitable emulsifier component may be employed in
   10   the presently useful compositions, provided, that such
        emulsifier component is effective in forming maintaining
        the    emulsion    and/or          in   the    hydrophobic         component. in
        emulsion, while having no significant or undue detrimental
        effect or effects on the compositions during storage or
   15   use.
               In addition, the presently useful compositions, as
        well as each of the components of the present compositions
        in     the   concentration              present       in     the       composition
        advantageously are ophthalmically acceptable.
   20          Useful emulsifier components may be selected from such
        component which are conventionally used and well known in
        the art.     Examples of such emulsifier components include,
        without limitation, surface active components or surfactant
        components which may be anionic, cationic, nonionic or
   25   amphorte.ric      in    nature.          In    general,          the    emulsifier
        component      includes        a    hydrophobic            constituent     and   a
        hydrophilic constituent.                Advantageously, the emulsifier
        component    is        water   soluble         in    the     presently      useful.
        compositions.          Preferably, the emulsifier component is
   30   nonionic.         Specific         examples     of     suitable         emulsifier
        components include, without limitation, polysorbate 80,
        polyoxyalky.lene alkylene ethers, polyalkylene oxide ethers



                                                                                   PTO-000048
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 50 of 548 PageID #:
                                   70330


        D-3111CON                            18

        of    alkyl     alcohols,      polyalkylene        oxide       ethers     of
        alkylphenols,        other   emulsifiers/surfactants,           preferably
        nonionic      emulsifiers/surfactants,          useful    in    ophthalmic
        compositions, and the like and mixtures thereof.
    5         The emulsifier component is present in an amount
        effective      in    forming   the    present     emulsion      and/or    in
        maintaining the hydrophobic component in emulsion with the
        water or aqueous component.           In one preferred embodiment,
        the emulsifier component is present in an amount in a range
   10   of about 0.1% to about               more preferably about 0.2% to
        about 2% and still more preferably about 0.5% to about 1.5%
        by weight of the presently useful compositions.
              Polyelectrolyte or emulsion stabilizing components may
        be included in the presently useful compositions.                       Such
   15   components are believed to be effective in maintaining the
        electrolyte balance in the presently useful emulsions,
        thereby    stabilizing       the   emulsions      and    preventing      the
        emulsions      from   breaking     down   prior    to    use.      In    one
        embodiment, the presently useful compositions include a
   20   polyanionic component effective as an emulsion stabilizing
        component.      Examples of suitable polyanionic components
        useful    in   the    presently      useful   compositions       include,
        without limitation, anionic cellulose derivatives, anionic
        acrylic acid-containing polymers, anionic methacrylic acid-
   25   containing polymers, anionic amino acid-containing polymers
        and the like and mixtures thereof.
              A particularly useful class of polyanionic components
        include one or more polymeric materials having multiple
        anionic charges.       Examples include, but are not limited to:
   30
              metal carboxy methylcelluloses
              metal carboxy methylhydroxyethylcelluloses



                                                                           PTO-000049
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 51 of 548 PageID #:
                                   70331


        D-3111CON                        19

              metal carboxy methylstarchs
              metal carboxy methylhydroxyethylstarchs
              hydrolyzed polyacrylamides and polyacxylonitriles
              heparin
    5         gucoaminoglycans
              hyaluronic acid
              chondroitin sulfate
              dermatan sulfate
              peptides and polypeptides
   10         alginic acid
              metal alginates
              homopolymers and copolymers of one or more of:
                    acrylic and methacrylic acids
                    metal acrylates and methacrylates
   15               vinylsulfonic acid
                    metal viny.lsulfonate
                    amino acids, such as aspartic acid, glutamic
                    acid and the like
                    metal salts of amino acids
   20               p-styrenesulfonic acid
                    metal p-styrenesulfonate
                    2-methaoryloyloxyethylsulfonic acids
                    metal 2-methacryloyloxethylsulfonates
                    3-methacryloyloxy-2-hydroxypropylsulonic acids
   25               metal 3-methacryloyloxy-2-
                          hydroxypropylsulfonates
                    2-acrylamido-2-methylpropanesulfonic acids
                    metal 2-acrylamido-2-methylpropanesulfonates
                    allylsulfonic acid
   30               metal allylsulfonate and the like.


              One particularly useful emulsion stabilizing component



                                                                    PTO-000050
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 52 of 548 PageID #:
                                   70332


        D-3111CON                           20

        includes crosslinked polyacrylates, such as carbomers and
        Pemulene materials.          Pemulen® is a registered trademark of
        B.F.    Goodrich       for     polymeric     emulsifiers        and    are
        commercially     available        from     B.F.    Goodrich     Company,
    5   Specialty Polymers & Chemicals Division, Cleveland, Ohio.
        Pemulen® materials include acrylate/C10-30 alkyl acrylate
        cross-polymers,        or high molecular weight co-polymers of
        acrylic acid and a long chain alkyl methacrylate cross-
        linked with ally' ethers of pentaerythritol.
   10          The presently useful polyanionic components may also
        be used to provide a suitable viscosity to the presently
        useful compositions.         Thus, the polyanionic components may
        be useful in stabilizing the presently useful emulsions and
        in   providing     a   suitable    degree     of    viscosity    to    the
   15   presently useful compositions.
               The polyelectrolyte or emulsion stabilizing component
        advantageously is present in an amount effective to at
        least assist in stabilizing the cyclosporin component-
        containing         emulsion.                For       example,         the
   20   polyelectrolyte/emulsion          stabilizing      component     may    be
        present in an amount in a range of about 0.01% by weight or
        less to about 1% by weight or more, preferably about 0.02%
        by weight to about 0.5% by weight, of the composition.
               Any suitable tonicity component may be employed in
   25   accordance with the present invention.               Preferably, such
        tonicity component is non-ionic, for example, in order to
        avoid    interfering     with     the    other     components    in    the
        presently useful emulsions and to facilitate maintaining
        the stability of the emulsion               prior to    use.      Useful
   30   tonicity agents include, without limitation, glycerine,
        mannitol, sorbitol and the like and mixtures thereof.                  The
        presently useful emulsions are preferably within the range



                                                                          PTO-000051
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 53 of 548 PageID #:
                                   70333


         D-3111CON

         of    plus    or   minus   about    20%   or    about      10   from    being
         isotonic.
                Ophthalmic demulcent components may be in                             in
         effective amounts in the presently useful compositions.
         For    example,     ophthalmic     demulcent         components    such      as
         carboxymethylcellulose, other cellulose polymers, dextran
         70, gelatin, glycerine, Polyethylene glycols (e.g, PEG 300
         and PEG 400), PolYscrbate 80, ProPYlene glYcol, polyvinyl.
         alcohol,: povidone and the like and mixtures thereof, may be
   10    used in the present ophthalmic compositions, for example,
         compositions useful for treating dry eye.
                The demulcent components are preferably present in the
         compositions, for example, in the form of eye drops, in an
         amount       effective     in   enhancing      the    lubricity    of     the
   15    presently useful compositions.              The amount of demulcent
         component in the present compositions may he i                  a range of
         at least about 0.01% or about 0.02% to about 0.5% or about
         1.0% by weight of the composition.
                Many of the presently useful polyelectrolyte/emulsion
   20    stabilizing components may also be effective as demulcent
         components, and vice versa.               The emulsifier/surfactant
         components may also be effective as demulcent components
         and vice versa.
                The    pH   of    the    emulsions      can    be   adjusted     in   a
   25    conventional        manner      using     sodium       hydroxide       and/or
         hydrochloric acid to a physiological pH level..                   The pH of
         the presently useful emulsions preferably is in the range
         of about 6 to about 10, more preferably about 7.0 to about
         8.0 and still more preferably about 7.2 to about 7.6.
   30.          Although buffer components are not required in the
         presently useful compositions, suitable buffer components,
         for example, and without limitation, phosphates,                    trates,




                                                                                PTO-000052
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 54 of 548 PageID #:
                                   70334


        D-3111CON                              22

        acetates, borates and the like and mixtures thereof, may be
        employed to maintain a suitable pH in the presently useful
        compositions.
               The presently       useful compositions may include                 an
    5   effective amount of a preservative component.                 Any suitable
        preservative      or     combination        of    preservatives     may    be
        employed.       Examples of suitable preservatives include,
        without limitation, benzalkonium chloride, methyl and ethyl
        parabens, hexetidine, phenyl mercuric salts and the like
   10   and    mixtures    thereof.       The        amounts    of    preservative
        components included in the pres'ent compositions are such to
        be effective in preserving the compositions and can vary
        based on the specific preservative component employed, the
        specific composition involved, the specific application
   15   involved,       and      the    like        factors.          Preservative
        concentrations often are in the range of about 0.00001% to
        about   0.05%     or    about   0.1%    (wlv) of       the    composition,
        although other concentrations of certain preservatives may
        be employed.
   20          Very useful examples of preservative components in the
        present invention include, but are not limited to, chlorite
        components.        Specific examples of chlorite components
        useful as preservatives in accordance with the present
        invention include stabilized chlorine dioxide (SC©), metal
   25   chlorites such as alkali metal and alkaline earth metal
        chlorites, and the like and mixtures thereof.                   Technical
        grade (or USP grade) sodium chlorite is a very useful
        preservative component.         The exact chemical composition of
        many    chlorite       components,     for       example,    SC©,   is    not
   30   completely understood.          The manufacture or production of
        certain chlorite components is described in McNicholas U.S.
        Patent 3,278,447, which is incorporated in its entirety by



                                                                            PTO-000053
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 55 of 548 PageID #:
                                   70335


        D-3111CON                          23

        reference herein.        Specific examples of useful SCD products
        include that sold under the trademark Dura Kior by Rio
        Linda Chemical Company, Inc., and that sold under the
        trademark Anthium Dioxides by International Dioxide, Inc.
    5   An especially      useful SCD is a         product sold under the
        trademark Bio-Cidee by Bio-Cide International, Inc., as
        well as a product identified by Allergan, Inc. by the
        trademark Purite®.
               Other    useful     preservatives     include      antimicrobial
   10   peptides.       Among the antimicrobial peptides which may be
        employed include, without limitation, defensins, peptides
        related    to    defensins,     cecropins,    peptides      related   to
        cecropins, magainins and peptides related to magainins and
        other amino acid polymers with antibacterial, antifungal
   15   and/or antiviral activities.            Mixtures of antimicrobial
        peptides or mixtures of antimicrobial peptides with other
        preservatives are also included within the scope of the
        present invention.
               The compositions of the present invention may include
   20   viscosity modifying agents or components, such as cellulose
        polymers, including hydroxypropyl methyl cellulose (HPMC),
        hydroxyethyl cellulose (HEC), ethyl hydroxyethyl cellulose,
        hydroxypropyl cellulose, methyl cellulose and carboxymethyl
        cellulose;      carbomers     (e.g.    carbopol,    and    the   like);
   25   polyvinyl       alcohol;    polyvinyl    pyrrolidone;        alginates;
        carrageenans; and guar,          karaya, agarose,         locust bean,
        tragacanth and. xanthan gums.            Such viscosity modifying
        components are employed, if at all, in an amount effective
        to provide a desired viscosity to the present compositions.
   30    The   concentration       of   such    viscosity    modifiers     will
        typically vary between about 0.01 to about 5 % w/v of the




                                                                         PTO-000054
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 56 of 548 PageID #:
                                   70336


        D-3111CON                              24

        total composition, although other concentrations of certain
        viscosity modifying components may be employed.
               The presently useful compositions may be produced
        using   conventional          and   well    known    methods     useful     in
    5   producing       ophthalmic      products       including       oil-in-water
        emulsions.
               Ih one example, the oily phase of the emulsion can be
        combined with the cyclosporin component to solubilize the
        cyclosporin component in the oily material phase.                   The oily
   10   phase   and 'the       water    may    be   separately        heated   to   an
        appropriate temperature,            This temperature may be the same
        in both cases, generally a few degrees to about 10: above
        the melting temperature of the ingredient(s) having the
        highest melting point in the case of a solid or semi-solid
   15   oily phase for emulsifier components in the oily phase.
        Where the oily phase is a liquid at room temperature, a
        suitable temperature for preparation of a composition may
        be determined by routine experimentation in                       which     the
        melting point of the ingredients aside from the oily phase
   20   is determined.        In cases where all components of either the
        oily    phase    or    the     water   phase      are   soluble    at     room
        temperature, no heating may be necessary.                    Non-emulsifying
        agents which are water soluble are dissolved in the water
        and    oil   soluble     components         including    the     surfactant
   25   components are dissolved in the oily phase.
               To create an oil-in-water emulsion, the final oil
        phase   is      gently    mixed     into    either      an    intermediate,
        preferably de-ionized water, phase or into the final water
        phase to create a suitable dispersion and the product is
   30   allowed to cool with or without stirring.                       In the case
        where the final oil phase is first gently mixed into an
        intermediate          water     phase,      the     resulting      emulsion



                                                                               PTO-000055
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 57 of 548 PageID #:
                                   70337



                                         25

        concentrate is th_ eafter mixed in the appropriate ratio
        with the final aqueous phase.         In such cases   the emulsibn
        Concentrate and the final aqueous phase may not be at the
        same temperatute or heated eboVe room temperature, as the
    5   emulsion may be already formed at this point
              The Oil-in-water emulsions a         the present invention
        can   be    sterilized   after   preparation    using   heat,   for
        example, autoclave steam sterilization or can be sterile
        filtered using, for example, A :022 micron sterile filter.
   10    Sterilization employing a sterilization filter can be used
        when the emulsion droplet (or globule or particle) size and
        characteristics allows this.      The droplet size distribution
        of the emulsion need not be entirely below the particle
        size cutoff of the 0.2.2 micron sterile filtration membrane
   15   to be sterile-filtratable.        In cases wherein the droplet
        size distribution of the emulsion is above the particle
        size cutoff of the :0.22 micron sterile filtration membrane,
        the emulsion needs to be able to defOrm          or change while
        passing through the filtration membrane and then reform
   20   after passing thrOUgh.       This proOerty is easily determined
        by routine testing of emulsion droplet Size distributions
        and percent of total oil in the compositions before and
        after filtratibn.     Alternatively, a less of a small amount
        of larger droplet sized material may he acceptable.
              The present oil-in-water emulsions          preferably    are
        the modynamicaly stable, much like microemuisions, and yet
        may   not   be   isotropic   transparent    compositions   as   are
        microemuisions,      The emulsions of the present invention
        advantageously have a shelf life exceeding one year at room
   30   temperature.
              The following hon-limiting examples .illustrate ce -tain
        aspects of the present inventiOn-




                                                                    PTO-000056
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 58 of 548 PageID #:
                                   70338


         -3111CON                        26

                                    EXAMPLE 1
              Two compositions are selected for testing.              These
        compositions are produced in accordance with well known
        techniques and have the following make-ups:
    5                                  Composition I         Composition II
                                              wt%                  wt%
        Cyclosporin A                     0.1                     0.05
        Castor Oil                         1.25                   1.25
        Polysorbate 80                     1.00                   1.00
   10   PreMulen0                         0.05                    0.05
        Glycerine                         2.20                    2.20
        Sodium hydroxide                      qs                   qs
        Purified Water                        qs                   qs
        PH                         7.2-7.6                      7.2-7.6
   15   Weight Ratio of Cyclosporin
          A to Castor Oil            0.08                         0.04


              These compositions are employed in a Phase 3, double-
   20   masked, randomized, parallel group study for the treatment
        of dry eye disease.
              The results of this study indicate that Composition
             in accordance with the present invention, which has a
        reduced concentration of cyclosporin A and a cyclosporin A
   25   to castor oil ratio of less than 0.08, provides overall
        efficacy in treating dry eye disease substantially equal to
        that of Composition I.      This is surprising for a number of
        reasons.      For   example,    the    reduced   concentration    of
        cyclosporin A in Composition II would have been expected to
   30   result in reduced overall efficacy in treating dry eye
        disease.    Also, the large amount of castor oil relative to
        the amount of cyclosporin A in Composition II might have
        been expected to cause increased eye irritation relative to




                                                                    PTO-000057
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 59 of 548 PageID #:
                                   70339


        D-3111CON                               27

        Composition I.      However, both Composition I and Composition
        II are found to be substantially non-irritating in use.
              Using relatively increased amounts of castor oil, with
        reduced amounts of cyclosporin component, as in Composition
    5   II, is believed to take advantage of the benefits, for
        example the ocular lubrication benefits, of castor oil, as
        well as the presence of ricinoleic acid in the castor oil,
        to   at   least    assist      in   treating     dry    eye    syndrome      in
        combination with cyclosporin A.
   10         In addition, it is found that the high concentration
        of castor oil relative to cyclosporin component, as in
        Composition II, provides the advantage of more quickly or
        rapidly (for example, relative to a                    composition         which
        includes only 50% as much castor oil) breaking down or
   15   resolving the emulsion in the eye, for example, as measured
        by split-lamp techniques to monitor the composition in the
        eye for phase separation.             Such rapid break down of the
        emulsion in the eye reduces vision distortion as the result
        of the presence of the emulsion in the eye, as well as
   20   facilitating       the        therapeutic       effectiveness         of    the
        composition in treating dry eye disease.
              Using   reduced         amounts    of     cyclosporin      A,    as    in
        Composition       II,    to    achieve       therapeutic      effectiveness
        mitigates even further against undesirable side effects and
   25   potential drug interactions.                 Prescribing physicians can
        provide    (prescribe)         Composition       II    to   more      patients
        and/or with fewer restrictions and/or with reduced risk of
        the occurrence of adverse events, e.g., side effects, drug
        interactions       and    the       like,      relative     to     providing
   30   Composition I.
              While this invention has been described with respect
        to various specific examples and embodiments, it is to be



                                                                               PTO-000058
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 60 of 548 PageID #:
                                   70340


        D-3111CON                        28

        understood that the invention is not limited thereto and
        that it can be variously practiced within the scope of the
        following claims,




                                                                    PTO-000059
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 61 of 548 PageID #:
                                   70341


        D-3111CON                          29

        WHAT IS CLAIMED IS:


                1.    A method of treating an eye of a human or animal
        comprising:
                administering to an       eye of a      human       or    animal a
        composition in the form of an emulsion comprising water, a
        hydrophobic component and a cyclosporin component in a
        therapeutically effective amount of less than 0.1% by
        weight       of   the   composition,    the   weight    ratio       of   the
        cyclosporin component to the hydrophobic component is less
        than 0.08.


                2.    The method of claim 1 wherein the administering
        step is effective in treating a condition selected from the
        group consisting of dry eye syndrome, phacoanaphylactic
        endophthalmitis, uveitis, vernal conjunctivitis, atopic
        keratoconjunctivitis and corneal graft rejection.


                3.    The method of claim 1 wherein the administering
        step is effective in treating dry eye syndrome.


                4.    The method of claim 1 wherein the blood of the
        human        or   animal    has   substantially        no        detectable
        concentration of the cyclosporin component.


                5.    The method of claim 1 wherein the blood of the
        human        or   animal    has   substantially        no        detectable
        concentration of the cyclosporin component as measured
        using a validated liquid chromatography/mass spectrometry-
        mass spectrometry analytical method.




                                                                            PTO-000060
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 62 of 548 PageID #:
                                   70342


        D-3111C0N                        30

              6.    The method of claim 1 wherein the blood of the
        human or animal has a concentration of the cyclosporin
        component of 0.1 ng/ml or less.


              7.    The method of claim 1 wherein the cyclosporin
        component comprises a material selected from cyclosporin A,
        derivatives of cyclosporin A and mixtures thereof.


              8.    The method of claim 1 wherein the cyclosporin
        component comprises cyclosporin A.


              9.    The method of claim 1 wherein the cyclosporin
        component is solubilized in the hydrophobic component
        present in the composition.


              10.    The method of claim. 1 wherein the hydrophobic
        component is present in the composition in an amount
        greater than 0.625% by weight of the composition.


              11.    The method of claim I wherein the hydrophobic
        component comprises an oily material.


              12.    The method of claim 1 wherein the hydrophobic
        component comprises an ingredient selected from the group
        consisting of vegetable oils, animal oils, mineral oils,
        synthetic oils and mixtures thereof.


              13.    The method of claim 1 wherein the hydrophobic
        component comprises castor oil.




                                                                    PTO-000061
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 63 of 548 PageID #:
                                   70343


         -3111CON                        31

              14.    The method of claim 1 wherein the administering
        step comprises topically administering the composition to
        the eye of the human.
              15.     The method of claim 1 wherein the composition
        comprises an effective amount of an emulsifier component.


              16.     The method of claim 1. wherein the composition
        comprises an effective amount of a tonicity component.


              17.     The method of claim 1 wherein the composition.
        comprises an      effective   amount of    an   organic tonicity
        component.


              18.     The method of claim 1 wherein the composition
        comprises     a   polyelectrolyte     component   in   an   amount
        effective in stabilizing the composition.


              19.    The method of claim 1 wherein the composition has
        a pH in the range of about 7.0 to about 8.0.


              20.    The method of claim 1 wherein the composition has
        a pH in the range of about 7.2 to about 7.6.


              21.    A composition for treating an eye of a human or
        animal      comprising   an   emulsion    comprising    water,    a
        hydrophobic component, and a cyclosporin component in a
        therapeutically effective amount of less than 0.1%               by
        weight, the weight ratio of the cyclosporin component to
        the hydrophobic component being less than 0.08.


              22.    The composition of claim 21 having a make-up so
        that when the composition is administered to an eye of a



                                                                    PTO-000062
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 64 of 548 PageID #:
                                   70344


         D-311106N                          32

        human in an effective amount in treating dry eye syndrome,
        the blood of the human has substantially no detectable
        concentration of the cyclosporin component.


              23.      The    composition        of    claim    21    wherein      the
        cyclosporin component comprises a material selected from
        cyclosporin A, derivatives of cyclosporin A and mixtures
        thereof.


              24.    The     composition    of        claim    21     wherein     the
        cyclosporin component comprises cyclosporin A.


              25.    The composition of claim 21 in the form of an
        emulsion.


              26.      The    composition     of       claim    21    wherein     the
        hydrophobic component is present in an amount greater than
        0.625% by weight of the composition.


              2`7.    The    composition     of       claim    21    wherein      the
        hydrophobic component is an. oily material.


              28.      The    composition     of       claim    21    wherein     the
        hydrophobic component comprises an ingredient selected. from
        the   group consisting      of     vegetable      oils,      animal oils,
        mineral oils, synthetic oils, and. mixtures thereof.


              29.      The    composition     of       claim    21    wherein     the
        hydrophobic component comprises castor oil.




                                                                               PTO-000063
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 65 of 548 PageID #:
                                   70345


         D一3 王王工00N                        33

              30,      The   compo3主七立0n      of   0 工a 主狱   21    whCre主几     七九e
        admin.js七Cr生nq s 七ep cornpr主sCs t0p主ca 工工y adn住n主Ster主介g 七he
        corflpo S主t主0n 七0 七he e         七he hurn8n・..


              31,      The   compos主t土on      0f   claim     21    where主n     七he
        composi七ion .c’《》tp Le3 aneffe 心七ive aTIount: of 滋九 e扭u王S主fier
        cornponent、


              3'2,     The   COrn )O:S主七主0n   0f   cia支m     2I    where主n     七he
        compos主t主on c.omprises an effeC・t主ve amoun七                     七on主c让y
        cornp0nen认


              33,      The   compos主ti0n      0f   C 工a主rn   2王    where主n     七he
        compoS 主七主on cornpr主3e3 an e          c:tive amoun七 o.f an orqan主C
        七0n乏city0omponent:...


              34,      ThC   composit主on      of   c・        2：王   wher.e主．n   七he
        .cornpo:s戈tion conprise感 C po工yelectr.Q:lytic cbmponen七 主n an
        arnou nt effec七主ye 主n S七ab 主工主zing the composi七土0.


              .35.    ThC    composit主on.     0f   c1aim     21    wh息re主n     七he
        compos主七i0介 主ncludes watC 厂 and 'ha公 a pH 主n the range of
        ab0u 七 7、0 七0 ab0U 七 日、0,


              3
              ‘。       The   Compos主t主on      (    C工a主m     21    whcrc主n     七hC
        compos立七主on inc几udes wa七er end has a pH 丘fl 七he. ranqe of
        ab0ut 7',2 七0 社b0u七 7 汤．




                                                                          PTO-000064
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 66 of 548 PageID #:
                                   70346


        D-3111CON                        34

                  METHODS OF PROVIDING THERAPEUTIC EFFECTS

                         USING CYCLOSPORIN COMPONENTS


        Abstract of the Disclosure
    5
              Methods of treating an eye of a human or animal
        include administering to an eye of a human or animal a
        composition in the form of an emulsion including water, a
        hydrophobic component and a cyclosporin component in a
   10   therapeutically effective amount of less than 0.1%               by
        weight of the composition.            The   weight ratio    of the
        cyclosporin component to the hydrophobic component is less
        than 0.8.




                                                                    PTO-000065
   Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 67 of 548 PageID #:
                                      70347
                                                                                                                                                PTO/AIA/82A (07-12)
                                                                                                             Approved for use through 11/30/2014.OMB 0651-0035
                                                                                        U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
        Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.


                        TRANSMITTAL FOR POWER OF ATTORNEY TO ONE OR MORE
                                     REGISTERED PRACTITIONERS

NOTE: This form is to be submitted with the Power of Attorney by Applicant form (PTO/AIA/82B or equivalent) to identify the
application to which the Power of Attorney is directed, in accordance with 37 CFR 1.5. If the Power of Attorney by Applicant form
is not accompanied by this transmittal form or an equivalent, the Power of Attorney will not be recognized in the application.

Application Number                                unknown
Filing Date                                        herewith
First Named Inventor                              Andrew Acheampong
Title                                              METHODS OF PROVIDING THERAPEUTIC EFFECTS USING CYCLOSPORIN COMPONENTS

Art Unit

Examiner Name

Attorney Docket Number                            17618CON6B (AP)
                                       SIGNATURE of Applicant or Patent Practitioner

 Signature                   /Laura L. Wine/                                                                  Date            August 14,2013

 Name                        Laura L. Wine                                                                    Telephone        714-246-6996
Registration Number          68,681
 NOTE: This form    must be signed in accordance with 37 CFR 1.33. See 37 CFR 1.4(d) for signature requirements and certifications.

        *Total of 1                  forms are submitted.

This collection of information is required by 37 CFR 1.31, 1.32 and 1.33. The information is required to obtain or retain a benefit by the public which is to file (and
by the USPTO to process) an application. Confidentiality is governed by 35 U.S.C.122 and 37 CFR 1.11 and 1.14. This collection is estimated to take 3 minutes
to complete, including gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any
comments on the amount of time you require to complete this form and/or suggestions for reducing this burden,should be sent to the Chief Information Officer,
U.S. Patent and Trademark Office, U.S. Department of Commerce, P.O. Box 1450,Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED
FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.Box 1450,Alexandria,VA 22313-1450.

                                If you need assistance in completing the form, call 1-800-PT0-9199 and select option 2.




                                                                                                                                                PTO-000066
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 68 of 548 PageID #:
                                   70348
                                                                                                                                                PTO/AIA/82B(07-12)
                                                                                                            Approved for use through 11/30/2014. OMB 0651-0035
                                                                                        U.S.Patent and Trademark Office; U.S.DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995,no persons are required to respond to a collection of information unless it displays a vand OMB control number.


                                POWER OF ATTORNEY BY APPLICANT

  I hereby revoke all previous powers of attorney given in the application identified in the attached transmittal letter.
   Fp
    ( . I hereby appoint Practitioner(s) associated with the following Customer Number as my/our attomey(s) or agent(s),and to
        transact all business in the United States Patent and Trademark Office connected therewith for the application referenced
       in the attached transmittal letter (form PTO/AIA/82A or equivalent):    '
                                                                                  51957
        OR                                                                                             _
                                                                                                                 '
   C     I hereby appoint Practitioner(s) named below as my/our attomey(s) or agent(s), and to transact all business in the
         United States Patent and Trademark Office connected therewith for the application referenced in the attached
         transmittal letter (form PTO/AIA/82A or equ valent):
                                                                     Registration                                                                     Registration
                              Name                                                                               Name
                                                                     Number                                                                           Number




Please recognize or change the correspondence address for the application identified in the attached
transmittal letter to:
    X I The address associated with the above-mentioned Customer Number.
           OR
     El OR
        The address associated with Customer Number:


         Firm or
         Individual Name
 Address


 City                                                                                          State                                     Zip
 Country
 Telephone                                                                                   l Email
I am the Applicant:

    E Inventor or Joint Inventor
    ElLegal Representative of a Deceased or Legally Incapacitated Inventor
     7[3:Assignee or Person to Whom the Inventor is Under an Obligation to Assign
    I 'Person Who Otherwise Shows Sufficient Proprietary Interest (e.g., a petition under 37 CFR 1.46(b)(2) was
          granted in the application or is concurrently being filed with this document)
                                                                IGNATURE of Applicant for Patent
 Signature                                  yfrn                                                               Date
 Name                                 .Condino, Reg.No.31,007                                                  Telephone       714-246-2388
 Title and Company           Assistant secretary,Mangan.inc.
 NOTE Signature - This orm must be signed by the applicant in accordance with 37 CFR 1.33 See 37 CFR 1.4 for signature requirements and
 certifications. Submit multiple forms for more than one signature.see below *.

  ri     `Total of                    forms are submitted.

This collection of information is required by 37 CFR 1.31,1.32 and 1.33. The information is required to obtain or retain a benefit by the public which is to file(and by the
USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.11 and 1.14. This collection is estimated to take 3 minutes to complete,
including gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on
the amount of time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and
Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS
ADDRESS. SEND TO: Commissioner for Patents, P.O.Box 1450,Alexandria,VA 22313-1450.

                                If you need assistance in completing the form, call 1-800-PTO-9199 and select option 2.


                                                                                                                                                     PTO-000067
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 69 of 548 PageID #:
                                   70349




  Document code: WFEE

                          United States Patent and Trademark Office
                        Sales Receipt for Accounting Date: 09/03/2013


  MTEKLEMI   SALE #00000037     Mailroom Dt: 08/14/2013      010885     13967163
                   01   FC : 1830             140.00 DA
                   02   FC : 1051             140.00 DA




                                                                                   PTO-000068
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 70 of 548 PageID #:
                                   70350




  Document code: WFEE

                          United States Patent and Trademark Office
                        Sales Receipt for Accounting Date: 09/03/2013


  MTEKLEMI   ADJ #00000012    Mailroom Dt: 08/14/2013
             Seq No:      5973 Sales Acctg Dt: 08/15/2013      010885   13967163
                 07 FC : 1808             130.00 CR




                                                                               PTO-000069
              Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 71 of 548 PageID #:
                                                 70351                                                  PTO/SB/06 (09-11)
                                                                       Approved for use through 1/31/2014. OMB 0651-0032
                                                                                                                                U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                                                Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.

      PATENT APPLICATION FEE DETERMINATION RECORD                                                                   Application or Docket Number               Filing Date

                                           Substitute for Form PTO-875                                                      13/967,163                      08/14/2013             ❑    To be Mailed




                                                                                                                                   ENTITY:          @   LARGE ❑           SMALL ❑           MICRO

                                                                                 APPLICATION AS FILED - PART I
                                                          (Column 1)                          (Column 2)


                          FOR                           NUMBER FILED                        NUMBER EXTRA                                   RATE ($)                            FEE ($)

    .          BASIC FEE
                                                               N/A                                 N/A                                        N/A
               (37 CFR 1.16(a),(b), or (c))

    .          SEARCH FEE
                                                               N/A                                 N/A                                        N/A
               (37 CFR 1.16(k), (i), or (m))

    .           EXAMINATION FEE
                                                               N/A                                 N/A                                        N/A
               (37 CFR 1.16(o),(p), or (q))
  TOTAL CLAIMS
                                                                   minus 20 =                                                        X $
  (37 CFR 1.16(i))
  INDEPENDENT CLAIMS
                                                                     minus 3 =     *                                                 X $
  (37 CFR 1 .16(h))
                                                    If the specification and drawings exceed 100 sheets
                                                    of paper,the application size fee due is $310 ($155
    •         APPLICATION SIZE FEE
                                                    for small entity) for each additional 50 sheets or
              (37 CFR 1 .16(s))
                                                    fraction thereof. See 35 U.S.C. 41(a)(1)(G) and 37
                                                    CFR 1.16(s).
   ❑           MULTIPLE DEPENDENT              CLAIM PRESENT (37 CFR 1.16(j))

   * If the difference in column 1 is less than zero, enter "0" in column 2.                                                                TOTAL




                                                                             APPLICATION AS AMENDED - PART II

                                           (Column 1)                     (Column 2)                (Column 3)

                                       CLAIMS                            HIGHEST
                                       REMAINING                         NUMBER
                08/14/2013                                                                        PRESENT EXTRA                            RATE ($)                    ADDITIONAL FEE ($)
AMENDMENT




                                       AFTER                             PREVIOUSLY
                                       AMENDMENT                         PAID FOR
                Total (37 CFR
                1.16(i))               *   25                Minus      **   25               = 0                                    x $80 =                                       0
               Independent
               (37 CFR 1.16(h))        *   3                 Minus      ***3                  = 0                                    x $420 =                                      0
                ❑    Application Size Fee (37 CFR 1.16(s))


                ❑    FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))


                                                                                                                                     TOTAL ADD'L FEE                               0
                                           (Column 1)                     (Column 2)                (Column 3)

                                           CLAIMS                          HIGHEST
                                         REMAINING                         NUMBER
                                                                                                  PRESENT EXTRA                            RATE ($)                    ADDITIONAL FEE ($)
                                           AFTER                         PREVIOUSLY
                                        AMENDMENT                         PAID FOR
  AMENDMENT




                Total (37 CFR          *                     Minus      **                    =                                      X $
                1.16(i))
               Independent
               (37 CFR 1.16(h))                              Minus                                                                   X $

                ❑    Application Size Fee (37 CFR 1.16(s))


                ❑    FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))


                                                                                                                                     TOTAL ADD'L FEE
   * If the entry in column 1 is less than the entry in column 2, write "0" in column 3.
                                                                                                                                    LDRC
   "" If the "Highest Number Previously Paid For" IN THIS SPACE is less than 20, enter "20".                                        /NICOLE NICHOLSON/
   """ If the "Highest Number Previously Paid For" IN THIS SPACE is less than 3,enter "3".
   The "Highest Number Previously Paid For" (Total or Independent) is the highest number found in the appropriate box in column 1 .
This collection of information is required by 37 CFR 1.16. The information is required to obtain or retain a benefit by the public which is to file (and by the USPTO to
process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1 .14. This collection is estimated to take 12 minutes to complete, including gathering,
preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you
require to complete this form and/or suggestions for reducing this burden,should be sent to the Chief Information Officer, U.S. Patent and Trademark Office, U.S.
Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS
ADDRESS.             SEND TO: Commissioner for Patents, P.O. Box 1450,Alexandria,VA 22313-1450.
                                                         If you need assistance in completing the form, call 1-800-PTO-9199 and select option 2

                                                                                                                                                                           PTO-000070
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 72 of 548 PageID #:
                                   70352



        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

 Applicant: Acheampong, et al.                   Examiner: TBA

  Serial No.: 13/967,163                         Group Art Unit: 1629

  Filed: August 14, 2013                         Confirmation No. 4274

  For: METHODS OF PROVIDING                      Customer No.: 51957
  THERAPEUTIC EFFECTS USING
  CYCLOSPORIN COMPONENTS

                      SUBMISSION OF SUBSTITUTE SPECIFICATION

 Commissioner for Patents
 P.O. Box 1450
 Alexandria, VA 22313-1450


         The Applicants file with this paper 1) a substitute specification, marked to show changes
  against the specification filed on August 14, 2013; and 2) a clean version of the specification,
 incorporating those changes, in compliance with 37 CFR 1.125(c). The applicants have revised
 the specification to show the changes made by the preliminary amendment filed on August14,
 2013; they have not added any new matter. Please replace the specification (excluding the
  claims) of the above-referenced application with the substitute specification.
        As stated in the preliminary amendment filed on August 14, 2013, support for the
  amendment to the specification at page 4, line 25 — page 5, line 3 of the specification filed
 August 14, 2013, which corresponds to page 3, line 26 — page 4, line 4 of the substitute and clean
 specifications filed herewith, may be found, at least, in U.S. Patent Nos. 5,474,979 and
  6,254,860, which were previously incorporated by reference in the present application
 specification at page 1, lines 18-21. The amendment contains no new matter.
        The Commissioner is hereby authorized to charge any fees required or necessary for the
  filing, processing or entering of this paper or any of the enclosed papers, and to refund any
 overpayment, to deposit account 01-0885.




                                                   1

                                                                                      PTO-000071
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 73 of 548 PageID #:
                                   70353




                                                      Respectfully submitted,

                                                         /Laura L. Wine/
 Date: August 26, 2013
                                                      Laura L. Wine
                                                      Attorney of Record
                                                      Registration Number 68,681

 Please direct all inquiries and correspondence to:
 Laura L. Wine, Esq.
 Allergan, Inc.
 2525 Dupont Drive, T2-7H
 Irvine, California 92612
 Tel: (714) 246-6996 Fax: (714) 246-4249




                                                                                   PTO-000072
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 74 of 548 PageID #:
                                        70354
                                                                             17618CON6B(AP)
                                                      SUBSTITUTE SPECIFICATION - CLEAN COPY
                        METHODS OF PROVIDING THERAPEUTIC EFFECTS
                                 USING CYCLOSPORIN COMPONENTS


       Related Application
 5            This application is a continuation of copending U.S. Application Serial No. 13/961,828
       filed August 7, 2013, which is a continuation of copending U.S. Application Serial No.
       11/897,177, filed August 28, 2007, which is a continuation of U.S. Application Serial No.
       10/927,857, filed August 27, 2004, now abandoned, which claimed the benefit of U.S.
       Provisional Application No. 60/503,137 filed September 15, 2003, which are incorporated in
10    their entirety herein by reference.


      Background of the Invention
              The present invention relates to methods of providing desired therapeutic effects to
       humans or animals using compositions including cyclosporin components. More particularly,
15    the invention relates to methods including administering to an eye of a human or animal a
      therapeutically effective amount of a cyclosporin component to provide a desired therapeutic
       effect, preferably a desired ophthalmic or ocular therapeutic effect.
              The use of cyclosporin-A and cyclosporin A derivatives to treat ophthalmic conditions
       has been the subject of various patents, for example Ding et al U.S. Patent 5,474,979; Garst U.S.
20     Patent 6,254,860; and Garst U.S. 6,350,442, this disclosure of each of which is incorporated in
      its entirely herein by reference.     In addition, cyclosporin A compositions used in treating
      ophthalmic conditions is the subject of a number of publications. Such publications include, for
       example, "Blood concentrations of cyclosporin a during long-term treatment with cyclosporin a
      ophthalmic emulsions in patients with moderate to severe dry eye disease," Small et al, J Ocul
25    Pharmacol Ther, 2002 Oct, 18(5):411-8; "Distribution of cyclosporin A in ocular tissues after
      topical administration to albino rabbits and beagle dogs," Acheampong et al, Curr Eye Res, 1999
      Feb, 18(2):91-103b; "Cyclosporine distribution into the conjunctiva, cornea, lacrimal gland, and
      systemic blood following topical dosing of cyclosporine to rabbit, dog, and human eyes,"
      Acheampong et al, Adv Exp Med Biol, 1998, 438:1001-4; "Preclinical safety studies of
30     cyclosporine ophthalmic emulsion," Angelov et al, Adv Exp Med Biol, 1998, 438:991-5;
      "Cyclosporin & Emulsion & Eye," Stevenson et al, Ophthalmology, 2000 May, 107(5):967-74;


                                                        1

                                                                                            PTO-000073
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 75 of 548 PageID #:
                                        70355
                                                                           17618CON6B(AP)
                                                    SUBSTITUTE SPECIFICATION - CLEAN COPY
       and "Two multicenter, randomized studies of the efficacy and safety of cyclosporine ophthalmic
       emulsion in moderate to severe dry eye disease. CsA Phase 3 Study Group," Sall et al,
       Ophthalmology, 2000 Apr, 107(4):631-9.       Each of these publications is incorporated in its
       entirety herein by reference. In addition, cyclosporin A-containing oil-in-water emulsions have
 5    been clinically tested, under conditions of confidentiality, since the mid 1990's in order to obtain
      U.S. Food and Drug Administration (FDA) regulatory approval.
              Examples of useful cyclosporin A-containing emulsions are set out in Ding et al U.S.
       Patent 5,474,979. Example 1 of this patent shows a series of emulsions in which the ratio of
       cyclosporin A to castor oil in each of these compositions was 0.08 or greater, except for
10     Composition B, which included 0.2% by weight cyclosporin A and 5% by weight castor oil. The
      Ding et al patent placed no significance in Composition B relative to Compositions A, C and D
      of Example 1.
              Over time, it has become apparent that cyclosporin A emulsions for ophthalmic use
      preferably have less than 0.2% by weight of cyclosporin A. With cyclosporin A concentrations
15     less than 0.2%, the amount of castor oil employed has been reduced since one of the functions of
      the castor oil is to solubilize the cyclosporin A. Thus, if reduced amounts of cyclosporin are
       employed, reduced amounts of castor oil are needed to provide effective solubilization of
       cyclosporin A.
              There continues to be a need for providing enhanced methods of treating ophthalmic or
20    ocular conditions with cyclosporin-containing emulsions.


       Summary of the Invention
              New methods of treating a human or animal using cyclosporin component-containing
       emulsions have been discovered. Such methods provide substantial overall efficacy in providing
25     desired therapeutic effects. In addition, other important benefits are obtained employing the
      present methods. For example, patient safety is enhanced. In particular, the present methods
      provide for reduced risks of side effects and/or drug interactions. Prescribing physicians
       advantageously have increased flexibility in prescribing such methods and the compositions
      useful in such methods, for example, because of the reduced risks of harmful side effects and/or
30     drug interactions. The present methods can be easily practiced. In short, the present methods
      provide substantial and acceptable overall efficacy, together with other advantages, such as


                                                       2

                                                                                             PTO-000074
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 76 of 548 PageID #:
                                        70356
                                                                              17618CON6B(AP)
                                                       SUBSTITUTE SPECIFICATION - CLEAN COPY
      increased safety and/or flexibility.
              In one aspect of the present invention, the present methods comprise administering to an
       eye of a human or animal a composition in the form of an emulsion comprising water, a
       hydrophobic component and a cyclosporin component in a therapeutically effective amount of
 5     less than 0.1% by weight of the composition. The weight ratio of the cyclosporin component to
      the hydrophobic component is less than 0.08.
              It has been found that the relatively increased amounts of hydrophobic component
      together with relatively reduced, yet therapeutically effective, amounts of cyclosporin component
      provide substantial and advantageous benefits. For example, the overall efficacy of the present
10     compositions, for example in treating dry eye disease, is substantially equal to an identical
       composition in which the cyclosporin component is present in an amount of 0.1% by weight.
       Further, a relatively high concentration of hydrophobic component is believed to provide for a
      more quick or rapid breaking down or resolving of the emulsion in the eye, which reduces vision
       distortion which may be caused by the presence of the emulsion in the eye and/or facilitates the
15    therapeutic effectiveness of the composition.          Additionally, and importantly, using reduced
       amounts of the active cyclosporin component mitigates against undesirable side effects and/or
      potential drug interactions.
              In short, the present invention provides at least one advantageous benefit, and preferably
       a plurality of advantageous benefits.
20            The present methods are useful in treating any suitable condition which is therapeutically
      sensitive to or treatable with cyclosporin components.                Such conditions preferably are
      ophthalmic or ocular conditions, that is relating to or having to do with one or more parts of an
       eye of a human or animal. Included among such conditions are, without limitation, dry eye
      syndrome,     phacoanaphylactic        endophthalmitis,    uveitis,    vernal   conjunctivitis,   atopic
25    kerapoconjunctivitis, corneal graft rejection and the like conditions. The present invention is
      particularly effective in treating dry eye syndrome. Cyclosporin has been found as effective in
      treating immune mediated keratoconjunctivitis sicca (KCS or dry eye disease) in a patient
      suffering therefrom. The activity of cyclosporins is as an immunosuppressant and in the
       enhancement or restoring of lacrimal gland tearing. Other conditions that can be treated with
30     cyclosporin components include an absolute or partial deficiency in aqueous tear production
      (keratoconjunctivitis sicca, or KCS). Topical administration to a patient's tear deficient eye can


                                                         3

                                                                                                 PTO-000075
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 77 of 548 PageID #:
                                        70357
                                                                             17618CON6B(AP)
                                                      SUBSTITUTE SPECIFICATION - CLEAN COPY
      increase tear production in the eye. The treatment can further serve to correct corneal and
       conjunctival disorders exacerbated by tear deficiency and KCS, such as corneal scarring, corneal
      ulceration, inflammation of the cornea or conjunctiva, filamentary keratisis, mucopurulent
       discharge and vascularization of the cornea.
 5            Employing reduced concentrations of cyclosporin component, as in the present invention,
      is advantageously effective to provide the blood of the human or animal under treatment with
      reduced concentrations of cyclosporin component, preferably with substantially no detectable
       concentration of the cyclosporin component. The cyclosporin component concentration of blood
       can be advantageously measured using a validated liquid chromatography/mass spectrometry-
10    mass spectrometry (VLC/MS-MS) analytical method, such as described elsewhere herein.
              In one embodiment, in the present methods the blood of the human or animal has
       concentrations of clyclosporin component of 0.1 ng/ml or less.
              Any suitable cyclosporin component effective in the present methods may be used.
              Cyclosporins    are   a   group   of    nonpolar   cyclic   oligopeptides   with   known
15    immunosuppressant activity.       Cyclosporin A, along with several other minor metabolites,
       cyclosporin B through I, have been identified. In addition, a number of synthetic analogs have
      been prepared.
              In general, commercially available cyclosporins may contain a mixture of several
      individual cyclosporins which all share a cyclic peptide structure consisting of eleven amino acid
20    residues with a total molecular weight of about 1,200, but with different substituents or
       configurations of some of the amino acids.
              The term "cyclosporin component" as used herein is intended to include any individual
      member of the cyclosporin group and derivatives thereof, as well as mixtures of two or more
      individual cyclosporins and derivatives thereof
25            Particularly preferred cyclosporin components include, without limitation, cyclosporin A,
       derivatives of cyclosporin A and the like and mixtures thereof. Cyclosporin A is an especially
      useful cyclosporin component.
              Any suitable hydrophobic component may be employed in the present invention.
      Advantageously, the cyclosporin component is solubilized in the hydrophobic component. The
30     hydrophobic component may be considered as comprising a discontinuous phase in the presently
      useful cyclosporin component-containing emulsions.


                                                        4

                                                                                           PTO-000076
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 78 of 548 PageID #:
                                        70358
                                                                            17618CON6B(AP)
                                                     SUBSTITUTE SPECIFICATION - CLEAN COPY
              The hydrophobic component preferably is present in the emulsion compositions in an
       amount greater than about 0.625% by weight. For example, the hydrophobic component may be
      present in an amount of up to about 1.0% by weight or about 1.5% by weight or more of the
       composition.
 5            Preferably, the hydrophobic component comprises one or more oily materials. Examples
      of useful oil materials include, without limitation, vegetable oils, animal oils, mineral oils,
      synthetic oils and the like and mixtures thereof. In a very useful embodiment, the hydrophobic
       component comprises one or more higher fatty acid glycerides. Excellent results are obtained
      when the hydrophobic component comprises castor oil.
10            The presently useful compositions may include one or more other components in
       amounts effective to facilitate the usefulness and effectiveness of the compositions. Examples of
      such other components include, without limitation, emulsifier components, tonicity components,
      polyelectrolyte components, surfactant components, viscosity inducing components, acids and/or
      bases to adjust the pH of the composition, buffer components, preservative components and the
15     like. Components may be employed which are effective to perform two or more functions in the
      presently useful compositions. For example, components which are effective as both emulsifiers
       and surfactants may be employed, and/or components which are effective as both polyelectrolyte
       components and viscosity inducing components may be employed. The specific composition
       chosen for use in the present invention advantageously is selected taking into account various
20     factors present in the specific application at hand, for example, the desired therapeutic effect to
      be achieved, the desired properties of the compositions to be employed, the sensitivities of the
       human or animal to whom the composition is to be administered, and the like factors.
              The presently useful compositions advantageously are ophthalmically acceptable.           A
       composition, component or material is ophthalmically acceptable when it is compatible with
25    ocular tissue, that is, it does not cause significant or undue detrimental effects when brought into
       contact with ocular tissues.
              Such compositions have pH's within the physiological range of about 6 to about 10,
      preferably in a range of about 7.0 to about 8.0 and more preferably in a range of about 7.2 to
       about 7.6.
30            The present methods preferably provide for an administering step comprising topically
       administering the presently useful compositions to the eye or eyes of a human or animal.


                                                       5

                                                                                              PTO-000077
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 79 of 548 PageID #:
                                        70359
                                                                  17618CON6B(AP)
                                         SUBSTITUTE SPECIFICATION - CLEAN COPY
              Each and every feature described herein, and each and every combination of two or more
      of such features, is included within the scope of the present invention provided that the features
      included in such a combination are not mutually inconsistent.
              These and other aspects and advantages of the present invention are apparent in the
 5     following detailed description, example and claims.


      Detailed Description
              The present methods are effective for treating an eye of a human or animal. Such
      methods, in general, comprise administering, preferably topically administering, to an eye of a
10     human or animal a cyclosporin component-containing emulsion. The emulsion contains water,
       for example U.S. pure water, a hydrophobic component and a cyclosporin component in a
      therapeutically effective amount of less than 0.1% by weight of the emulsion. In addition,
      beneficial results have been found when the weight ratio of the cyclosporin component to the
       hydrophobic component is less than 0.08.
15            As noted above, the present administering step preferably includes topically
       administering the emulsion to the eye of a patient of a human or animal. Such administering
      may involve a single use of the presently useful compositions, or repeated or periodic use of such
       compositions, for example, as required or desired to achieve the therapeutic effect to be obtained.
      The topical administration of the presently useful composition may involve providing the
20     composition in the form of eye drops or similar form or other form so as to facilitate such topical
       administration.
              The present methods have been found to be very effective in providing the desired
      therapeutic effect or effects while, at the same time, substantially reducing, or even substantially
       eliminating, side effects which may result from the presence of the cyclosporin component in the
25    blood of the human or animal being treated, and eye irritation which, in the past, has been caused
      by the presence of certain components in prior art cyclosporin-containing emulsions. Also, the
      use of the present compositions which include reduced amounts of the cyclosporin components
       allow for more frequent administration of the present compositions to achieve the desired
      therapeutic effect or effects without substantially increasing the risk of side effects and/or eye
30    irritation.
              The present methods are useful in treating any condition which is therapeutically


                                                       6

                                                                                             PTO-000078
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 80 of 548 PageID #:
                                        70360
                                                                            17618CON6B(AP)
                                                     SUBSTITUTE SPECIFICATION - CLEAN COPY
      sensitive to or treatable with cyclosporin components.             Such conditions preferably are
      ophthalmic or ocular conditions, that is relating to or having to do with one or more parts of an
       eye of a human or animal. Included among such conditions are, without limitation, dry eye
      syndrome,     phacoanaphylactic     endophthalmitis,    uveitis,    vernal   conjunctivitis,   atopic
 5    kerapoconjunctivitis, corneal graft rejection and the like conditions. The present invention is
      particularly effective in treating dry eye syndrome.
              The frequency of administration and the amount of the presently useful composition to
      use during each administration varies depending upon the therapeutic effect to be obtained, the
      severity of the condition being treated and the like factors. The presently useful compositions
10     are designed to allow the prescribing physician substantial flexibility in treating various ocular
       conditions to achieve the desired therapeutic effect or effects with reduced risk of side effects
       and/or eye irritation. Such administration may occur on an as needed basis, for example, in
      treating or managing dry eye syndrome, on a one time basis or on a repeated or periodic basis
      once, twice, thrice or more times daily depending on the needs of the human or animal being
15    treated and other factors involved in the application at hand.
              One of the important advantages of the present invention is the reduced concentration of
      the cyclosporin component in the blood of the human or animal as a result of administering the
      present composition as described herein.         One very useful embodiment of the present
       administering step provides no substantial detectable concentration of cyclosporin component in
20    the blood of the human or animal. Cyclosporin component concentration in blood preferably is
       determined using a liquid chromatography-mass spectroscopy-mass spectroscopy (LC-MS/MS),
      which test has a cyclosporin component detection limit of 0.1 ng/ml. Cyclosporin component
       concentrations below or less than 0.1 ng/ml are therefore considered substantially undetectable.
              The LC-MS/MS test is advantageously run as follows.
25            One ml of blood is acidified with 0.2 ml of 0.1 N HC1 solution, then extracted with 5 ml
      of methyl t-butyl ether. After separation from the acidified aqueous layer, the organic phase is
      neutralized with 2 ml of 0.1 N NaOH, evaporated, reconstituted in a water/acetonitrile-based
      mobil phase, and injected onto a 2.1 x 50 mm, 3µm pore size C-8 reverse phase high pressure
       liquid chromatography (HPLC) column (Keystone Scientific, Bellefonte, PA). Compounds are
30     gradient-eluted at 0.2 mL/min and detected using an API III triple quadrupole mass spectrometer
      with a turbo-ionspray source (PE-Sciex, Concord, Ontario, Canada).              Molecular reaction


                                                       7

                                                                                              PTO-000079
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 81 of 548 PageID #:
                                        70361
                                                                                17618CON6B(AP)
                                                         SUBSTITUTE SPECIFICATION - CLEAN COPY
       monitoring enhances the sensitivity and selectivity of this assay. Protonated molecules for the
       analyte and an internal standard are collisionally dissociated and product ions at m/z 425 are
       monitored for the analyte and the internal standard. Under these conditions, cyclosporin A and
       the internal standard cyclosporin G elute with retention times of about 3.8 minutes. The lower
 5     limit of quantitation is 0.1 ng/mL, at which concentration the coefficient of variation and
       deviation from nominal concentration is <15%.
              As noted previously, any suitable cyclosporin component effective in the present methods
       may be employed. Very useful cyclosporin components include, without limitation, cyclosporin
       A, derivatives of cyclosporin A and the like and mixtures thereof.
10            The chemical structure for cyclosporin A is represented by Formula 1


                                                    Formula 1




                                                                      L-1
                                               IH
                                                                            CH,   0
                                                                                        CFI,

                                                                CH„     0



                                       H,C                      CH,                      -CH,


                                                                                               CH„
                                                                                  fi
                                         H                                                       CH,
                                                         CH,    0       CH,

                                                                                  CH,


15
              As used herein the term "derivatives" of a cyclosporin refer to compounds having
       structures sufficiently similar to the cyclosporin so as to function in a manner substantially
       similar to or substantially identical to the cyclosporin, for example, cyclosporin A, in the present
       methods. Included, without limitation, within the useful cyclosporin A derivatives are those
20     selected from ((R)-methylthio-Sar)3-(4'-hydroxy-MeLeu) cyclosporin A, ((R)-(Cyclo)alkylthio-
       Sar)3-(4'-hydroxy-MeLeu)4-cyclosporin        A,    and         ((R)-(Cyclo)alkylthio-Sar)3-cyclosporin   A
       derivatives described below.
              These cyclosporin derivatives are represented by the following general formulas (II),


                                                          8

                                                                                                       PTO-000080
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 82 of 548 PageID #:
                                        70362
                                                                                      17618CON6B(AP)
                                                               SUBSTITUTE SPECIFICATION - CLEAN COPY

       (III), and (IV) respectively:



                                                          Formula II

                                                                                                               (It)



                                                                                                           iR
                                                                                                 Me       Alk
                                            Me            Me     Me                                       1
                                                          M                                            Me S
                                            0
                                                      0          0 Me                                          0
                                        Me— 1".poeme
                                          (me)    s
                                                                                                           N—Me

                                            A0 a 141110 Me1-11
                                                 Me                        0        Me                 0
                                                                                         Mc       Me
                                                                      Me                               Me
                                                                               Me                       OH Me

 5




                                                          Formula III



                                                                                                                   MO



                                                                                                          R
                                                                                                         i
                                                                                                  Me    Alk
                                           Me             Me     Me OH                                  1
                                           Mel                                                       Me s
                                                                                                           4—,
                                                      0          0 Me               4                 Q        =0
                                       Me-(snsme                                                               N—Me
                                                                                             2
                                          Mc) / NH-11--

                                            0    Me        0 Me            0            Me                 0
                                                                                             Me       Mc
                                                                      Me                                   Mel
                                                                               Me                           Me
10
                                                          Formula IV




                                                                9

                                                                                                                        PTO-000081
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 83 of 548 PageID #:
                                        70363
                                                                                17618CON6B(AP)
                                                         SUBSTITUTE SPECIFICATION - CLEAN COPY

                                                                                                (L)




                                                                                    Me         Me
                                        Me                   Me0
                                        M               Me                               Me


                                                    0         t7 Me     0            0          0
                                           N=Me                                O              N—Me
                                        Me i a

                                         0    hie       0 Me            f Me             0
                                                                               Me
                                                                               M
                                                                  Me                 MeMe
                                                                       Me               OH Me




      wherein Me is methyl; Alk is 2-6C alkylene or 3-6C cycloalkylene; R is OH, COOH,
       alkoxycarbonyl, -NR1R2 or N(R3)C(CH2)CNR1R2; wherein Ri,R2 is H, alkyl, 3-6C cycloalkyl,
 5     phenyl (optionally substituted by halo, alkoxy, alkoxycarbonyl, amino, alkylamino or
       dialkylamino), benzyl or saturated or unsaturated heterocyclyl having 5 or 6 members and 1-3
       heteroatoms; or NR1R2 is a 5 or 6 membered heterocycle which may contain a further N, 0 or S
       heteroatom and may be alkylated; R3 is H or alkyl and n is 2-4; and the alkyl moieties contain 1-
       4C.
10            In one embodiment, the cyclosporin component is effective as an immunosuppressant.
       Without wishing to be limited to any particular theory of operation, it is believed that, in certain
       embodiments of the present invention, the cyclosporin component acts to enhance or restore
       lacrimal gland tearing in providing the desired therapeutic effect.
              One important feature of the present invention is that the presently useful compositions
15     contain less than 0.1% by weight of the cyclosporin component. The advantages of such low-
       concentrations of cyclosporin components have been discussed in some detail elsewhere herein.
       Low concentrations of cyclosporin component, together with concentrations of the hydrophobic
       component such that the weight ratio of cyclosporin component to hydrophobic component is
       greater than 0.08, provides one or more substantial advantages in the present methods.
20            Any suitable hydrophobic component may be employed in the present invention. Such
       hydrophobic component may be considered as comprising a discontinuous phase in the presently
       useful cyclosporin component-containing emulsions, with the water or aqueous phase being

                                                             10

                                                                                                      PTO-000082
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 84 of 548 PageID #:
                                        70364
                                                                            17618CON6B(AP)
                                                     SUBSTITUTE SPECIFICATION - CLEAN COPY
       considered the continuous phase in such emulsion. The hydrophobic component is preferably
      selected so as to solubilize the cyclosporin component, which is often substantially insoluble in
      the aqueous phase. Thus, with a suitable hydrophobic component included in the presently
      useful emulsions, the cyclosporin component is preferably solubilized in the emulsions.
 5            In one very useful embodiment, the hydrophobic component comprises an oily material,
      in particular, a material which is substantially not miscible in water. Examples of useful oily
      materials include, without limitation, vegetable oils, animal oils, mineral oils, synthetic oils, and
      the like and mixtures thereof. Thus, the present hydrophilic components may comprise naturally
      occurring oils, including, without limitation refined naturally occurring oils, or naturally
10    occurring oils which have been processed to alter their chemical structures to some extent or oils
      which are substantially entirely synthetic. One very useful hydrophobic component includes
       higher fatty acid glycerides.
              Examples of useful hydrophobic components include, without limitation, olive oil,
       arachis oil, castor oil, mineral oil, silicone fluid and the like and mixtures thereof. Higher fatty
15     acid glycerides such as olive oil, peanut oil, castor oil and the like and mixtures thereof are
      particularly useful in the present invention. Excellent results are obtained using a hydrophobic
       component comprising castor oil. Without wishing to limit the invention to any particular theory
      of operation, it is believed that castor oil includes a relatively high concentration of ricinoleic
       acid which itself may be useful in benefitting ocular tissue and/or in providing one or more
20    therapeutic effects when administered to an eye.
              The hydrophobic component is preferably present in the presently useful cyclosporin
       component-containing emulsion compositions in an amount greater than about 0.625% by
      weight. For example, the hydrophobic component may be present in an amount up to about
       0.75% by weight or about 1.0% by weight or about 1.5% by weight or more of the presently
25    useful emulsion compositions.
              The presently useful compositions may include one or more other components in
       amounts effective to facilitate the usefulness and effectiveness of the present methods and/or the
      presently useful compositions. Examples of such other components include, without limitation,
       emulsifier   components, surfactant     components,     tonicity   components,    poly    electrolyte
30     components, emulsion stability components, viscosity inducing components, demulcent
       components, acid and/or bases to adjust the pH of the composition, buffer components,


                                                       11

                                                                                                PTO-000083
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 85 of 548 PageID #:
                                        70365
                                                                           17618CON6B(AP)
                                                    SUBSTITUTE SPECIFICATION - CLEAN COPY
      preservative components and the like.
              In one very useful embodiment, the presently useful compositions are substantially free
      of preservatives. Thus, the presently useful compositions may be sterilized and maintained in a
      sterile condition prior to use, for example, provided in a sealed package or otherwise maintained
 5    in a substantially sterile condition.
              Any suitable emulsifier component may be employed in the presently useful
       compositions, provided, that such emulsifier component is effective in forming maintaining the
       emulsion and/or in the hydrophobic component in emulsion, while having no significant or
      undue detrimental effect or effects on the compositions during storage or use.
10            In addition, the presently useful compositions, as well as each of the components of the
      present compositions in the concentration present in the composition advantageously are
      ophthalmically acceptable.
              Useful emulsifier components may be selected from such component which are
       conventionally used and well known in the art.       Examples of such emulsifier components
15    include, without limitation, surface active components or surfactant components which may be
       anionic, cationic, nonionic or amphorteric in nature.    In general, the emulsifier component
      includes a hydrophobic constituent and a hydrophilic constituent.           Advantageously, the
       emulsifier component is water soluble in the presently useful compositions. Preferably, the
       emulsifier component is nonionic. Specific examples of suitable emulsifier components include,
20    without limitation, polysorbate 80, polyoxyalkylene alkylene ethers, polyalkylene oxide ethers of
       alkyl alcohols, polyalkylene oxide ethers of alkylphenols, other emulsifiers/surfactants,
      preferably nonionic emulsifiers/surfactants, useful in ophthalmic compositions, and the like and
      mixtures thereof
              The emulsifier component is present in an amount effective in forming the present
25     emulsion and/or in maintaining the hydrophobic component in emulsion with the water or
       aqueous component. In one preferred embodiment, the emulsifier component is present in an
       amount in a range of about 0.1% to about 5%, more preferably about 0.2% to about 2% and still
      more preferably about 0.5% to about 1.5% by weight of the presently useful compositions.
              Polyelectrolyte or emulsion stabilizing components may be included in the presently
30    useful compositions. Such components are believed to be effective in maintaining the electrolyte
      balance in the presently useful emulsions, thereby stabilizing the emulsions and preventing the


                                                     12

                                                                                           PTO-000084
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 86 of 548 PageID #:
                                        70366
                                                                            17618CON6B(AP)
                                                     SUBSTITUTE SPECIFICATION - CLEAN COPY
       emulsions from breaking down prior to use.          In one embodiment, the presently useful
       compositions include a polyanionic component effective as an emulsion stabilizing component.
       Examples of suitable polyanionic components useful in the presently useful compositions
      include, without limitation, anionic cellulose derivatives, anionic acrylic acid-containing
 5    polymers, anionic methacrylic acid-containing polymers, anionic amino acid-containing
      polymers and the like and mixtures thereof.
              A particularly useful class of polyanionic components include one or more polymeric
      materials having multiple anionic charges. Examples include, but are not limited to:


10            metal carboxy methylcelluloses
              metal carboxy methylhydroxyethylcelluloses
              metal carboxy methylstarchs
              metal carboxy methylhydroxyethylstarchs
              hydrolyzed polyacrylamides and polyacrylonitriles
15            heparin
              gucoaminoglycans
              hyaluronic acid
              chondroitin sulfate
              dermatan sulfate
20            peptides and polypeptides
              alginic acid
              metal alginates
              homopolymers and copolymers of one or more of:
                     acrylic and methacrylic acids
25                   metal acrylates and methacrylates
                     vinylsulfonic acid
                     metal vinylsulfonate
                     amino acids, such as aspartic acid, glutamic acid and the like
                     metal salts of amino acids
30                   p-styrenesulfonic acid
                     metal p-styrenesulfonate


                                                      13

                                                                                             PTO-000085
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 87 of 548 PageID #:
                                        70367
                                                                             17618CON6B(AP)
                                                      SUBSTITUTE SPECIFICATION - CLEAN COPY
                      2-methacryloyloxyethylsulfonic acids
                      metal 2-methacryloyloxethylsulfonates
                      3-methacryloyloxy-2-hydroxypropylsulonic acids
                      metal 3-methacryloyloxy-2-
 5                            hydroxypropylsulfonates
                      2-acrylamido-2-methylpropanesulfonic acids
                      metal 2-acrylamido-2-methylpropanesulfonates
                      allylsulfonic acid
                      metal allylsulfonate and the like.
10
              One    particularly   useful   emulsion      stabilizing   component   includes   crosslinked
      polyacrylates, such as carbomers and Pemulen® materials. Pemulen® is a registered trademark
      of B.F. Goodrich for polymeric emulsifiers and are commercially available from B.F. Goodrich
       Company, Specialty Polymers & Chemicals Division, Cleveland, Ohio. Pemulen® materials
15    include acrylate/C10-30 alkyl acrylate cross-polymers, or high molecular weight co-polymers of
       acrylic acid and a long chain alkyl methacrylate cross-linked with allyl ethers of pentaerythritol.
              The presently useful polyanionic components may also be used to provide a suitable
      viscosity to the presently useful compositions. Thus, the polyanionic components may be useful
      in stabilizing the presently useful emulsions and in providing a suitable degree of viscosity to the
20    presently useful compositions.
              The polyelectrolyte or emulsion stabilizing component advantageously is present in an
       amount effective to at least assist in stabilizing the cyclosporin component-containing emulsion.
       For example, the polyelectrolyte/emulsion stabilizing component may be present in an amount in
       a range of about 0.01% by weight or less to about 1% by weight or more, preferably about 0.02%
25    by weight to about 0.5% by weight, of the composition.
              Any suitable tonicity component may be employed in accordance with the present
      invention. Preferably, such tonicity component is non-ionic, for example, in order to avoid
      interfering with the other components in the presently useful emulsions and to facilitate
      maintaining the stability of the emulsion prior to use. Useful tonicity agents include, without
30     limitation, glycerine, mannitol, sorbitol and the like and mixtures thereof. The presently useful
       emulsions are preferably within the range of plus or minus about 20% or about 10% from being


                                                        14

                                                                                                PTO-000086
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 88 of 548 PageID #:
                                        70368
                                                                             17618CON6B(AP)
                                                      SUBSTITUTE SPECIFICATION - CLEAN COPY
      isotonic.
               Ophthalmic demulcent components may be included in effective amounts in the presently
      useful      compositions.     For   example,    ophthalmic   demulcent   components     such   as
       carboxymethylcellulose, other cellulose polymers, dextran 70, gelatin, glycerine, polyethylene
 5     glycols (e.g., PEG 300 and PEG 400), polysorbate 80, propylene glycol, polyvinyl alcohol,
      povidone and the like and mixtures thereof, may be used in the present ophthalmic compositions,
       for example, compositions useful for treating dry eye.
               The demulcent components are preferably present in the compositions, for example, in
      the form of eye drops, in an amount effective in enhancing the lubricity of the presently useful
10     compositions. The amount of demulcent component in the present compositions may be in a
      range of at least about 0.01% or about 0.02% to about 0.5% or about 1.0% by weight of the
       composition.
               Many of the presently useful polyelectrolyte/emulsion stabilizing components may also
      be effective as demulcent components, and vice versa. The emulsifier/surfactant components
15    may also be effective as demulcent components and vice versa.
               The pH of the emulsions can be adjusted in a conventional manner using sodium
       hydroxide and/or hydrochloric acid to a physiological pH level. The pH of the presently useful
       emulsions preferably is in the range of about 6 to about 10, more preferably about 7.0 to about
       8.0 and still more preferably about 7.2 to about 7.6.
20             Although buffer components are not required in the presently useful compositions,
      suitable buffer components, for example, and without limitation, phosphates, citrates, acetates,
      borates and the like and mixtures thereof, may be employed to maintain a suitable pH in the
      presently useful compositions.
               The presently useful compositions may include an effective amount of a preservative
25     component.      Any suitable preservative or combination of preservatives may be employed.
       Examples of suitable preservatives include, without limitation, benzalkonium chloride, methyl
       and ethyl parabens, hexetidine, phenyl mercuric salts and the like and mixtures thereof. The
       amounts of preservative components included in the present compositions are such to be
       effective in preserving the compositions and can vary based on the specific preservative
30     component employed, the specific composition involved, the specific application involved, and
      the like factors. Preservative concentrations often are in the range of about 0.00001% to about


                                                       15

                                                                                            PTO-000087
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 89 of 548 PageID #:
                                        70369
                                                                           17618CON6B(AP)
                                                    SUBSTITUTE SPECIFICATION - CLEAN COPY
       0.05% or about 0.1% (w/v) of the composition, although other concentrations of certain
      preservatives may be employed.
              Very useful examples of preservative components in the present invention include, but
       are not limited to, chlorite components. Specific examples of chlorite components useful as
 5    preservatives in accordance with the present invention include stabilized chlorine dioxide (SCD),
      metal chlorites such as alkali metal and alkaline earth metal chlorites, and the like and mixtures
      thereof.   Technical grade (or USP grade) sodium chlorite is a very useful preservative
       component. The exact chemical composition of many chlorite components, for example, SCD,
      is not completely understood. The manufacture or production of certain chlorite components is
10     described in McNicholas U.S. Patent 3,278,447, which is incorporated in its entirety by reference
       herein. Specific examples of useful SCD products include that sold under the trademark Dura
      Klor by Rio Linda Chemical Company, Inc., and that sold under the trademark Anthium
      Dioxide® by International Dioxide, Inc. An especially useful SCD is a product sold under the
      trademark Bio-fide® by Bio-Cide International, Inc., as well as a product identified by Allergan,
15    Inc. by the trademark Purite®.
              Other useful preservatives include antimicrobial peptides.      Among the antimicrobial
      peptides which may be employed include, without limitation, defensins, peptides related to
       defensins, cecropins, peptides related to cecropins, magainins and peptides related to magainins
       and other amino acid polymers with antibacterial, antifungal and/or antiviral activities. Mixtures
20    of antimicrobial peptides or mixtures of antimicrobial peptides with other preservatives are also
      included within the scope of the present invention.
              The compositions of the present invention may include viscosity modifying agents or
       components, such as cellulose polymers, including hydroxypropyl methyl cellulose (HPMC),
       hydroxyethyl cellulose (HEC), ethyl hydroxyethyl cellulose, hydroxypropyl cellulose, methyl
25     cellulose and carboxymethyl cellulose; carbomers (e.g. carbopol, and the like); polyvinyl
       alcohol; polyvinyl pyrrolidone; alginates; carrageenans; and guar, karaya, agarose, locust bean,
      tragacanth and xanthan gums. Such viscosity modifying components are employed, if at all, in
       an amount effective to provide a desired viscosity to the present compositions.               The
       concentration of such viscosity modifiers will typically vary between about 0.01 to about 5 %
30    w/v of the total composition, although other concentrations of certain viscosity modifying
       components may be employed.


                                                      16

                                                                                            PTO-000088
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 90 of 548 PageID #:
                                        70370
                                                                            17618CON6B(AP)
                                                     SUBSTITUTE SPECIFICATION - CLEAN COPY
              The presently useful compositions may be produced using conventional and well known
      methods useful in producing ophthalmic products including oil-in-water emulsions.
              In one example, the oily phase of the emulsion can be combined with the cyclosporin
       component to solubilize the cyclosporin component in the oily material phase. The oily phase
 5     and the water may be separately heated to an appropriate temperature. This temperature may be
      the same in both cases, generally a few degrees to about 10°C above the melting temperature of
      the ingredient(s) having the highest melting point in the case of a solid or semi-solid oily phase
       for emulsifier components in the oily phase.         Where the oily phase is a liquid at room
      temperature, a suitable temperature for preparation of a composition may be determined by
10    routine experimentation in which the melting point of the ingredients aside from the oily phase is
       determined. In cases where all components of either the oily phase or the water phase are
      soluble at room temperature, no heating may be necessary. Non-emulsifying agents which are
      water soluble are dissolved in the water and oil soluble components including the surfactant
       components are dissolved in the oily phase.
15            To create an oil-in-water emulsion, the final oil phase is gently mixed into either an
      intermediate, preferably de-ionized water, phase or into the final water phase to create a suitable
       dispersion and the product is allowed to cool with or without stirring. In the case where the final
      oil phase is first gently mixed into an intermediate water phase, the resulting emulsion
       concentrate is thereafter mixed in the appropriate ratio with the final aqueous phase. In such
20     cases, the emulsion concentrate and the final aqueous phase may not be at the same temperature
      or heated above room temperature, as the emulsion may be already formed at this point.
              The oil-in-water emulsions of the present invention can be sterilized after preparation
      using heat, for example, autoclave steam sterilization or can be sterile filtered using, for example,
       a 0.22 micron sterile filter. Sterilization employing a sterilization filter can be used when the
25     emulsion droplet (or globule or particle) size and characteristics allows this. The droplet size
       distribution of the emulsion need not be entirely below the particle size cutoff of the 0.22 micron
      sterile filtration membrane to be sterile-filtratable. In cases wherein the droplet size distribution
      of the emulsion is above the particle size cutoff of the 0.22 micron sterile filtration membrane,
      the emulsion needs to be able to deform or change while passing through the filtration membrane
30     and then reform after passing through. This property is easily determined by routine testing of
       emulsion droplet size distributions and percent of total oil in the compositions before and after


                                                       17

                                                                                              PTO-000089
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 91 of 548 PageID #:
                                        70371
                                                                            17618CON6B(AP)
                                                     SUBSTITUTE SPECIFICATION - CLEAN COPY
       filtration.   Alternatively, a loss of a small amount of larger droplet sized material may be
       acceptable.
               The present oil-in-water emulsions preferably are thermodynamicaly stable, much like
      microemulsions, and yet may not be isotropic transparent compositions as are microemulsions.
 5    The emulsions of the present invention advantageously have a shelf life exceeding one year at
      room temperature.
               The following non-limiting examples illustrate certain aspects of the present invention.


                                                 EXAMPLE 1
10             Two compositions are selected for testing.        These compositions are produced in
       accordance with well known techniques and have the following make-ups:
                                             Composition I              Composition II
                                                    wt%                      wt%
       Cyclosporin                                  0.1                       0.05
15     Castor Oil                                  1.25                       1.25
       Polysorbate 80                              1.00                       1.00
      Premulen®                                    0.05                       0.05
       Glycerine                                   2.20                       2.20
       Sodium hydroxide                             qs                         qs
20     Purified Water                               qs                         qs
      pH                                         7.2-7.6                     7.2-7.6
       Weight Ratio of Cyclosporin
        A to Castor Oil                            0.08                       0.04


25             These compositions are employed in a Phase 3, double-masked, randomized, parallel
       group study for the treatment of dry eye disease.
               The results of this study indicate that Composition II, in accordance with the present
      invention, which has a reduced concentration of cyclosporin A and a cyclosporin A to castor oil
      ratio of less than 0.08, provides overall efficacy in treating dry eye disease substantially equal to
30    that of Composition I. This is surprising for a number of reasons. For example, the reduced
       concentration of cyclosporin A in Composition II would have been expected to result in reduced
      overall efficacy in treating dry eye disease. Also, the large amount of castor oil relative to the

                                                          18

                                                                                              PTO-000090
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 92 of 548 PageID #:
                                        70372
                                                                            17618CON6B(AP)
                                                     SUBSTITUTE SPECIFICATION - CLEAN COPY
       amount of cyclosporin A in Composition II might have been expected to cause increased eye
      irritation relative to Composition I. However, both Composition I and Composition II are found
      to be substantially non-irritating in use.
              Using relatively increased amounts of castor oil, with reduced amounts of cyclosporin
 5     component, as in Composition II, is believed to take advantage of the benefits, for example the
      ocular lubrication benefits, of castor oil, as well as the presence of ricinoleic acid in the castor
      oil, to at least assist in treating dry eye syndrome in combination with cyclosporin A.
              In addition, it is found that the high concentration of castor oil relative to cyclosporin
       component, as in Composition II, provides the advantage of more quickly or rapidly (for
10     example, relative to a composition which includes only 50% as much castor oil) breaking down
      or resolving the emulsion in the eye, for example, as measured by split-lamp techniques to
      monitor the composition in the eye for phase separation. Such rapid break down of the emulsion
      in the eye reduces vision distortion as the result of the presence of the emulsion in the eye, as
      well as facilitating the therapeutic effectiveness of the composition in treating dry eye disease.
15            Using reduced amounts of cyclosporin A, as in Composition II, to achieve therapeutic
       effectiveness mitigates even further against undesirable side effects and potential drug
      interactions. Prescribing physicians can provide (prescribe) Composition II to more patients
       and/or with fewer restrictions and/or with reduced risk of the occurrence of adverse events, e.g.,
      side effects, drug interactions and the like, relative to providing Composition I.
20            While this invention has been described with respect to various specific examples and
       embodiments, it is to be understood that the invention is not limited thereto and that it can be
      variously practiced within the scope of the following claims.




                                                       19

                                                                                                PTO-000091
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 93 of 548 PageID #:
                                        70373

      D 3111CON                                                   17618CON6B (AP)
                                      SUBSTITUTE SPECIFICATION - MARKED-UP COPY
                        METHODS OF PROVIDING THERAPEUTIC EFFECTS
                                 USING CYCLOSPORIN COMPONENTS


       Related Application
 5            This application is a continuation of copending U.S. Application Serial No. 13/961,828
       filed August 7, 2013, which is a continuation of copending U.S. Application Serial No.
       11/897,177, filed August 28, 2007, which is a continuation of U.S. Application Serial No.
       10/927,857, filed August 27, 2004, now abandoned, which claimed the benefit of U.S.
       Provisional Application No. 60/503,137 filed September 15, 2003, which is-are incorporated in
10    its their entirety herein by reference.


      Background of the Invention
              The present invention relates to methods of providing desired therapeutic effects to
       humans or animals using compositions including cyclosporin components. More particularly,
15    the invention relates to methods including administering to an eye of a human or animal a
      therapeutically effective amount of a cyclosporin component to provide a desired therapeutic
       effect, preferably a desired ophthalmic or ocular therapeutic effect.
              The use of cyclosporin-A and cyclosporin A derivatives to treat ophthalmic conditions
       has been the subject of various patents, for example Ding et al U.S. Patent 5,474,979; Garst U.S.
20     Patent 6,254,860; and Garst U.S. 6,350,442, this disclosure of each of which is incorporated in
      its entirely herein by reference.         In addition, cyclosporin A compositions used in treating
      ophthalmic conditions is the subject of a number of publications. Such publications include, for
       example, "Blood concentrations of cyclosporin a during long-term treatment with cyclosporin a
      ophthalmic emulsions in patients with moderate to severe dry eye disease," Small et al, J Ocul
25    Pharmacol Ther, 2002 Oct, 18(5):411-8; "Distribution of cyclosporin A in ocular tissues after
      topical administration to albino rabbits and beagle dogs," Acheampong et al, Curr Eye Res, 1999
      Feb, 18(2):91-103b; "Cyclosporine distribution into the conjunctiva, cornea, lacrimal gland, and
      systemic blood following topical dosing of cyclosporine to rabbit, dog, and human eyes,"
      Acheampong et al, Adv Exp Med Biol, 1998, 438:1001-4; "Preclinical safety studies of
30     cyclosporine ophthalmic emulsion," Angelov et al, Adv Exp Med Biol, 1998, 438:991-5;
      "Cyclosporin & Emulsion & Eye," Stevenson et al, Ophthalmology, 2000 May, 107(5):967-74;

                                                          1

                                                                                             PTO-000092
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 94 of 548 PageID #:
                                        70374

      D 3111CON                                                                    17618CON6B (AP)
                                           SUBSTITUTE SPECIFICATION - MARKED-UP COPY
       and "Two multicenter, randomized studies of the efficacy and safety of cyclosporine ophthalmic
       emulsion in moderate to severe dry eye disease. CsA Phase 3 Study Group," Sall et al,
       Ophthalmology, 2000 Apr, 107(4):631-9.       Each of these publications is incorporated in its
       entirety herein by reference. In addition, cyclosporin A-containing oil-in-water emulsions have
 5    been clinically tested, under conditions of confidentiality, since the mid 1990's in order to obtain
      U.S. Food and Drug Administration (FDA) regulatory approval.
              Examples of useful cyclosporin A-containing emulsions are set out in Ding et al U.S.
       Patent 5,474,979. Example 1 of this patent shows a series of emulsions in which the ratio of
       cyclosporin A to castor oil in each of these compositions was 0.08 or greater, except for
10     Composition B, which included 0.2% by weight cyclosporin A and 5% by weight castor oil. The
      Ding et al patent placed no significance in Composition B relative to Compositions A, C and D
      of Example 1.
              Over time, it has become apparent that cyclosporin A emulsions for ophthalmic use
      preferably have less than 0.2% by weight of cyclosporin A. With cyclosporin A concentrations
15     less than 0.2%, the amount of castor oil employed has been reduced since one of the functions of
      the castor oil is to solubilize the cyclosporin A. Thus, if reduced amounts of cyclosporin are
       employed, reduced amounts of castor oil are needed to provide effective solubilization of
       cyclosporin A.
              There continues to be a need for providing enhanced methods of treating ophthalmic or
20    ocular conditions with cyclosporin-containing emulsions.


       Summary of the Invention
              New methods of treating a human or animal using cyclosporin component-containing
       emulsions have been discovered. Such methods provide substantial overall efficacy in providing
25     desired therapeutic effects. In addition, other important benefits are obtained employing the
      present methods. For example, patient safety is enhanced. In particular, the present methods
      provide for reduced risks of side effects and/or drug interactions. Prescribing physicians
       advantageously have increased flexibility in prescribing such methods and the compositions
      useful in such methods, for example, because of the reduced risks of harmful side effects and/or
30     drug interactions. The present methods can be easily practiced. In short, the present methods
      provide substantial and acceptable overall efficacy, together with other advantages, such as

                                                       2

                                                                                             PTO-000093
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 95 of 548 PageID #:
                                        70375

      D 3111CON                                                             17618CON6B (AP)
                                                SUBSTITUTE SPECIFICATION - MARKED-UP COPY
      increased safety and/or flexibility.
              In one aspect of the present invention, the present methods comprise administering to an
       eye of a human or animal a composition in the form of an emulsion comprising water, a
       hydrophobic component and a cyclosporin component in a therapeutically effective amount of
 5     less than 0.1% by weight of the composition. The weight ratio of the cyclosporin component to
      the hydrophobic component is less than 0.08.
              It has been found that the relatively increased amounts of hydrophobic component
      together with relatively reduced, yet therapeutically effective, amounts of cyclosporin component
      provide substantial and advantageous benefits. For example, the overall efficacy of the present
10     compositions, for example in treating dry eye disease, is substantially equal to an identical
       composition in which the cyclosporin component is present in an amount of 0.1% by weight.
       Further, a relatively high concentration of hydrophobic component is believed to provide for a
      more quick or rapid breaking down or resolving of the emulsion in the eye, which reduces vision
       distortion which may be caused by the presence of the emulsion in the eye and/or facilitates the
15    therapeutic effectiveness of the composition.          Additionally, and importantly, using reduced
       amounts of the active cyclosporin component mitigates against undesirable side effects and/or
      potential drug interactions.
              In short, the present invention provides at least one advantageous benefit, and preferably
       a plurality of advantageous benefits.
20            The present methods are useful in treating any suitable condition which is therapeutically
      sensitive to or treatable with cyclosporin components.                Such conditions preferably are
      ophthalmic or ocular conditions, that is relating to or having to do with one or more parts of an
       eye of a human or animal. Included among such conditions are, without limitation, dry eye
      syndrome,     phacoanaphylactic        endophthalmitis,    uveitis,    vernal   conjunctivitis,   atopic
25    kerapoconjunctivitis, corneal graft rejection and the like conditions. The present invention is
      particularly effective in treating dry eye syndrome. Cyclosporin has been found as effective in
      treating immune mediated keratoconjunctivitis sicca (KCS or dry eye disease) in a patient
      suffering therefrom. The activity of cyclosporins is as an immunosuppressant and in the
       enhancement or restoring of lacrimal gland tearing. Other conditions that can be treated with
30     cyclosporin components include an absolute or partial deficiency in aqueous tear production
      (keratoconjunctivitis sicca, or KCS). Topical administration to a patient's tear deficient eye can

                                                         3

                                                                                                 PTO-000094
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 96 of 548 PageID #:
                                        70376

      D 3111CON                                                               17618CON6B (AP)
                                           SUBSTITUTE SPECIFICATION - MARKED-UP COPY
      increase tear production in the eye. The treatment can further serve to correct corneal and
       conjunctival disorders exacerbated by tear deficiency and KCS, such as corneal scarring, corneal
      ulceration, inflammation of the cornea or conjunctiva, filamentary keratisis, mucopurulent
       discharge and vascularization of the cornea.
 5            Employing reduced concentrations of cyclosporin component, as in the present invention,
      is advantageously effective to provide the blood of the human or animal under treatment with
      reduced concentrations of cyclosporin component, preferably with substantially no detectable
       concentration of the cyclosporin component. The cyclosporin component concentration of blood
       can be advantageously measured using a validated liquid chromatography/mass spectrometry-
10    mass spectrometry (VLC/MS-MS) analytical method, such as described elsewhere herein.
              In one embodiment, in the present methods the blood of the human or animal has
       concentrations of clyclosporin component of 0.1 ng/ml or less.
              Any suitable cyclosporin component effective in the present methods may be used.
              Cyclosporins    are   a   group   of    nonpolar   cyclic   oligopeptides   with   known
15    immunosuppressant activity.       Cyclosporin A, along with several other minor metabolites,
       cyclosporin B through I, have been identified. In addition, a number of synthetic analogs have
      been prepared.
              In general, commercially available cyclosporins may contain a mixture of several
      individual cyclosporins which all share a cyclic peptide structure consisting of eleven amino acid
20    residues with a total molecular weight of about 1,200, but with different substituents or
       configurations of some of the amino acids.
              The term "cyclosporin component" as used herein is intended to include any individual
      member of the cyclosporin group and derivatives thereof, as well as mixtures of two or more
      individual cyclosporins and derivatives thereof
25            Particularly preferred cyclosporin components include, without limitation, cyclosporin A,
       derivatives of cyclosporin A and the like and mixtures thereof. Cyclosporin A is an especially
      useful cyclosporin component.
              Any suitable hydrophobic component may be employed in the present invention.
      Advantageously, the cyclosporin component is solubilized in the hydrophobic component. The
30     hydrophobic component may be considered as comprising a discontinuous phase in the presently
      useful cyclosporin component-containing emulsions.

                                                        4

                                                                                           PTO-000095
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 97 of 548 PageID #:
                                        70377

      D 3111CON                                                               17618CON6B (AP)
                                         SUBSTITUTE SPECIFICATION - MARKED-UP COPY
              The hydrophobic component preferably is present in the emulsion compositions in an
       amount greater than about 0.625% by weight. For example, the hydrophobic component may be
      present in an amount of up to about 1.0% by weight or about 1.5% by weight or more of the
       composition.
 5            Preferably, the hydrophobic component comprises one or more oily materials. Examples
      of useful oil materials include, without limitation, vegetable oils, animal oils, mineral oils,
      synthetic oils and the like and mixtures thereof. In a very useful embodiment, the hydrophobic
       component comprises one or more higher fatty acid glycerides. Excellent results are obtained
      when the hydrophobic component comprises castor oil.
10            The presently useful compositions may include one or more other components in
       amounts effective to facilitate the usefulness and effectiveness of the compositions. Examples of
      such other components include, without limitation, emulsifier components, tonicity components,
      polyelectrolyte components, surfactant components, viscosity inducing components, acids and/or
      bases to adjust the pH of the composition, buffer components, preservative components and the
15     like. Components may be employed which are effective to perform two or more functions in the
      presently useful compositions. For example, components which are effective as both emulsifiers
       and surfactants may be employed, and/or components which are effective as both polyelectrolyte
       components and viscosity inducing components may be employed. The specific composition
       chosen for use in the present invention advantageously is selected taking into account various
20     factors present in the specific application at hand, for example, the desired therapeutic effect to
      be achieved, the desired properties of the compositions to be employed, the sensitivities of the
       human or animal to whom the composition is to be administered, and the like factors.
              The presently useful compositions advantageously are ophthalmically acceptable.           A
       composition, component or material is ophthalmically acceptable when it is compatible with
25    ocular tissue, that is, it does not cause significant or undue detrimental effects when brought into
       contact with ocular tissues.
              Such compositions have pH's within the physiological range of about 6 to about 10,
      preferably in a range of about 7.0 to about 8.0 and more preferably in a range of about 7.2 to
       about 7.6.
30            The present methods preferably provide for an administering step comprising topically
       administering the presently useful compositions to the eye or eyes of a human or animal.

                                                       5

                                                                                              PTO-000096
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 98 of 548 PageID #:
                                        70378

      D 3111CON                                                                  17618CON6B (AP)
                                             SUBSTITUTE SPECIFICATION - MARKED-UP COPY
              Each and every feature described herein, and each and every combination of two or more
      of such features, is included within the scope of the present invention provided that the features
      included in such a combination are not mutually inconsistent.
              These and other aspects and advantages of the present invention are apparent in the
 5     following detailed description, example and claims.


      Detailed Description
              The present methods are effective for treating an eye of a human or animal.           Such
      methods, in general, comprise administering, preferably topically administering, to an eye of a
10     human or animal a cyclosporin component-containing emulsion. The emulsion contains water,
       for example U.S. pure water, a hydrophobic component and a cyclosporin component in a
      therapeutically effective amount of less than 0.1% by weight of the emulsion. In addition,
      beneficial results have been found when the weight ratio of the cyclosporin component to the
       hydrophobic component is less than 0.08.
15            As noted above, the present administering step preferably includes topically
       administering the emulsion to the eye of a patient of a human or animal. Such administering
      may involve a single use of the presently useful compositions, or repeated or periodic use of such
       compositions, for example, as required or desired to achieve the therapeutic effect to be obtained.
      The topical administration of the presently useful composition may involve providing the
20     composition in the form of eye drops or similar form or other form so as to facilitate such topical
       administration.
              The present methods have been found to be very effective in providing the desired
      therapeutic effect or effects while, at the same time, substantially reducing, or even substantially
       eliminating, side effects which may result from the presence of the cyclosporin component in the
25    blood of the human or animal being treated, and eye irritation which, in the past, has been caused
      by the presence of certain components in prior art cyclosporin-containing emulsions. Also, the
      use of the present compositions which include reduced amounts of the cyclosporin components
       allow for more frequent administration of the present compositions to achieve the desired
      therapeutic effect or effects without substantially increasing the risk of side effects and/or eye
30    irritation.
              The present methods are useful in treating any condition which is therapeutically

                                                       6

                                                                                             PTO-000097
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 99 of 548 PageID #:
                                        70379

      D 3111CON                                                          17618CON6B (AP)
                                          SUBSTITUTE SPECIFICATION - MARKED-UP COPY
      sensitive to or treatable with cyclosporin components. Such conditions preferably are
      ophthalmic or ocular conditions, that is relating to or having to do with one or more parts of an
       eye of a human or animal. Included among such conditions are, without limitation, dry eye
      syndrome,     phacoanaphylactic     endophthalmitis,    uveitis,   vernal   conjunctivitis,   atopic
 5    kerapoconjunctivitis, corneal graft rejection and the like conditions. The present invention is
      particularly effective in treating dry eye syndrome.
              The frequency of administration and the amount of the presently useful composition to
      use during each administration varies depending upon the therapeutic effect to be obtained, the
      severity of the condition being treated and the like factors. The presently useful compositions
10     are designed to allow the prescribing physician substantial flexibility in treating various ocular
       conditions to achieve the desired therapeutic effect or effects with reduced risk of side effects
       and/or eye irritation. Such administration may occur on an as needed basis, for example, in
      treating or managing dry eye syndrome, on a one time basis or on a repeated or periodic basis
      once, twice, thrice or more times daily depending on the needs of the human or animal being
15    treated and other factors involved in the application at hand.
              One of the important advantages of the present invention is the reduced concentration of
      the cyclosporin component in the blood of the human or animal as a result of administering the
      present composition as described herein.         One very useful embodiment of the present
       administering step provides no substantial detectable concentration of cyclosporin component in
20    the blood of the human or animal. Cyclosporin component concentration in blood preferably is
       determined using a liquid chromatography-mass spectroscopy-mass spectroscopy (LC-MS/MS),
      which test has a cyclosporin component detection limit of 0.1 ng/ml. Cyclosporin component
       concentrations below or less than 0.1 ng/ml are therefore considered substantially undetectable.
              The LC-MS/MS test is advantageously run as follows.
25            One ml of blood is acidified with 0.2 ml of 0.1 N HC1 solution, then extracted with 5 ml
      of methyl t-butyl ether. After separation from the acidified aqueous layer, the organic phase is
      neutralized with 2 ml of 0.1 N NaOH, evaporated, reconstituted in a water/acetonitrile-based
      mobil phase, and injected onto a 2.1 x 50 mm, 3µm pore size C-8 reverse phase high pressure
       liquid chromatography (HPLC) column (Keystone Scientific, Bellefonte, PA). Compounds are
30     gradient-eluted at 0.2 mL/min and detected using an API III triple quadrupole mass spectrometer
      with a turbo-ionspray source (PE-Sciex, Concord, Ontario, Canada).             Molecular reaction

                                                       7

                                                                                             PTO-000098
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 100 of 548 PageID #:
                                         70380

       D 3111CON                                                                   17618CON6B (AP)
                                             SUBSTITUTE SPECIFICATION - MARKED-UP COPY
       monitoring enhances the sensitivity and selectivity of this assay. Protonated molecules for the
       analyte and an internal standard are collisionally dissociated and product ions at m/z 425 are
       monitored for the analyte and the internal standard. Under these conditions, cyclosporin A and
       the internal standard cyclosporin G elute with retention times of about 3.8 minutes. The lower
 5     limit of quantitation is 0.1 ng/mL, at which concentration the coefficient of variation and
       deviation from nominal concentration is <15%.
              As noted previously, any suitable cyclosporin component effective in the present methods
       may be employed. Very useful cyclosporin components include, without limitation, cyclosporin
       A, derivatives of cyclosporin A and the like and mixtures thereof.
10            The chemical structure for cyclosporin A is represented by Formula 1


                                                   Formula 1




15
              As used herein the term "derivatives" of a cyclosporin refer to compounds having
       structures sufficiently similar to the cyclosporin so as to function in a manner substantially
       similar to or substantially identical to the cyclosporin, for example, cyclosporin A, in the present
       methods. Included, without limitation, within the useful cyclosporin A derivatives are those
20     selected from ((R)-methylthio-Sar)3-(4'-hydroxy-MeLeu) cyclosporin A, ((R)-(Cyclo)alkylthio-
       Sar)3-(4'-hydroxy-MeLeu)4-cyclosporin      A,   and   ((R)-(Cyclo)alkylthio-Sar)3-cyclosporin     A
       derivatives described below.
              These cyclosporin derivatives are represented by the following general formulas (II),


                                                        8

                                                                                              PTO-000099
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 101 of 548 PageID #:
                                         70381

       D 3111CON                                                                    17618CON6B (AP)
                                                        SUBSTITUTE SPECIFICATION - MARKED-UP COPY
       (III), and (IV) respectively:


                                                                Formula II




                                                                                                    Me          Mk
                                               Me               Me,.   Me0
                                               Me‘              Me                                           Me s
                                           Ono                                                                 1
                                                            0          0 Me                                        mt0
                                        Me—rNumc                                               0                   N   Mc
                                          Me,h_ NHTI_ NR                                            3
                                                0      Me         0 Me                    Me
                                                                                               Me       Me
                                                                           Me                                 Me
                                                                                 Me                            OH Mt

 5




                                                                Formula III




                                                                                                                           IR
                                                                                                        Me                Aik
                                           Me                   Me     Me 0
                                          Mel                    Me                        Mc                   Mc 17S
                                          0=0,1                                                                    ---i


                                       Me--(
                                                   9        0          0    Me        0                  0                m0
                                             N Me                                                                      N—Me
                                          Me   1 Nifirt_                                                     Nu ii 4

                                               0       MC        0 Me           0         Me                    0
                                                                                                M( Me
                                                                           Me                                      Mel
                                                                                 Me                                 Me
10
                                                                Formula IV




                                                                       9

                                                                                                                                PTO-000100
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 102 of 548 PageID #:
                                         70382

       D 3111CON                                                           17618CON6B (AP)
                                               SUBSTITUTE SPECIFICATION - MARKED-UP COPY
                                                                                          ()




                                                                               Mc        Mc
                                        Mt        Me.    Mc 0
                                        M         Me                                Me   s
                                       0=                                           N
                                                         0 Me
                                    — 111; me
                                   Me(                                                   M
                                      Me) a

                                         — 11Mc Nw OMe—Nll             Me     A
                                                                            Me Me
                                                                                  0
                                                             Me                   Me
                                                                  Me                OH Me




       wherein Me is methyl; Alk is 2-6C alkylene or 3-6C cycloalkylene; R is OH, COOH,
       alkoxycarbonyl, -NR1R2 or N(R3)C(CH2)CNR1R2; wherein Ri,R2 is H, alkyl, 3-6C cycloalkyl,
 5     phenyl (optionally substituted by halo, alkoxy, alkoxycarbonyl, amino, alkylamino or
       dialkylamino), benzyl or saturated or unsaturated heterocyclyl having 5 or 6 members and 1-3
       heteroatoms; or NR1R2 is a 5 or 6 membered heterocycle which may contain a further N, 0 or S
       heteroatom and may be alkylated; R3 is H or alkyl and n is 2-4; and the alkyl moieties contain 1-
       4C.
10            In one embodiment, the cyclosporin component is effective as an immunosuppressant.
       Without wishing to be limited to any particular theory of operation, it is believed that, in certain
       embodiments of the present invention, the cyclosporin component acts to enhance or restore
       lacrimal gland tearing in providing the desired therapeutic effect.
              One important feature of the present invention is that the presently useful compositions
15     contain less than 0.1% by weight of the cyclosporin component. The advantages of such low-
       concentrations of cyclosporin components have been discussed in some detail elsewhere herein.
       Low concentrations of cyclosporin component, together with concentrations of the hydrophobic
       component such that the weight ratio of cyclosporin component to hydrophobic component is
       greater than 0.08, provides one or more substantial advantages in the present methods.
20            Any suitable hydrophobic component may be employed in the present invention. Such
       hydrophobic component may be considered as comprising a discontinuous phase in the presently
       useful cyclosporin component-containing emulsions, with the water or aqueous phase being

                                                        10

                                                                                               PTO-000101
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 103 of 548 PageID #:
                                         70383

       D 3111CON                                                             17618CON6B (AP)
                                            SUBSTITUTE SPECIFICATION - MARKED-UP COPY
       considered the continuous phase in such emulsion. The hydrophobic component is preferably
       selected so as to solubilize the cyclosporin component, which is often substantially insoluble in
       the aqueous phase. Thus, with a suitable hydrophobic component included in the presently
       useful emulsions, the cyclosporin component is preferably solubilized in the emulsions.
 5            In one very useful embodiment, the hydrophobic component comprises an oily material,
       in particular, a material which is substantially not miscible in water. Examples of useful oily
       materials include, without limitation, vegetable oils, animal oils, mineral oils, synthetic oils, and
       the like and mixtures thereof. Thus, the present hydrophilic components may comprise naturally
       occurring oils, including, without limitation refined naturally occurring oils, or naturally
10     occurring oils which have been processed to alter their chemical structures to some extent or oils
       which are substantially entirely synthetic. One very useful hydrophobic component includes
       higher fatty acid glycerides.
              Examples of useful hydrophobic components include, without limitation, olive oil,
       arachis oil, castor oil, mineral oil, silicone fluid and the like and mixtures thereof. Higher fatty
15     acid glycerides such as olive oil, peanut oil, castor oil and the like and mixtures thereof are
       particularly useful in the present invention. Excellent results are obtained using a hydrophobic
       component comprising castor oil. Without wishing to limit the invention to any particular theory
       of operation, it is believed that castor oil includes a relatively high concentration of ricinoleic
       acid which itself may be useful in benefitting ocular tissue and/or in providing one or more
20     therapeutic effects when administered to an eye.
              The hydrophobic component is preferably present in the presently useful cyclosporin
       component-containing emulsion compositions in an amount greater than about 0.625% by
       weight. For example, the hydrophobic component may be present in an amount up to about
       0.75% by weight or about 1.0% by weight or about 1.5% by weight or more of the presently
25     useful emulsion compositions.
              The presently useful compositions may include one or more other components in
       amounts effective to facilitate the usefulness and effectiveness of the present methods and/or the
       presently useful compositions. Examples of such other components include, without limitation,
       emulsifier   components, surfactant      components,    tonicity   components,    poly    electrolyte
30     components, emulsion stability components, viscosity inducing components, demulcent
       components, acid and/or bases to adjust the pH of the composition, buffer components,

                                                        11

                                                                                                PTO-000102
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 104 of 548 PageID #:
                                         70384

       D 3111CON                                                           17618CON6B (AP)
                                               SUBSTITUTE SPECIFICATION - MARKED-UP COPY
       preservative components and the like.
               In one very useful embodiment, the presently useful compositions are substantially free
       of preservatives. Thus, the presently useful compositions may be sterilized and maintained in a
       sterile condition prior to use, for example, provided in a sealed package or otherwise maintained
 5     in a substantially sterile condition.
               Any suitable emulsifier component may be employed in the presently useful
       compositions, provided, that such emulsifier component is effective in forming maintaining the
       emulsion and/or in the hydrophobic component in emulsion, while having no significant or
       undue detrimental effect or effects on the compositions during storage or use.
10             In addition, the presently useful compositions, as well as each of the components of the
       present compositions in the concentration present in the composition advantageously are
       ophthalmically acceptable.
               Useful emulsifier components may be selected from such component which are
       conventionally used and well known in the art.        Examples of such emulsifier components
15     include, without limitation, surface active components or surfactant components which may be
       anionic, cationic, nonionic or amphorteric in nature.     In general, the emulsifier component
       includes a hydrophobic constituent and a hydrophilic constituent.           Advantageously, the
       emulsifier component is water soluble in the presently useful compositions. Preferably, the
       emulsifier component is nonionic. Specific examples of suitable emulsifier components include,
20     without limitation, polysorbate 80, polyoxyalkylene alkylene ethers, polyalkylene oxide ethers of
       alkyl alcohols, polyalkylene oxide ethers of alkylphenols, other emulsifiers/surfactants,
       preferably nonionic emulsifiers/surfactants, useful in ophthalmic compositions, and the like and
       mixtures thereof
               The emulsifier component is present in an amount effective in forming the present
25     emulsion and/or in maintaining the hydrophobic component in emulsion with the water or
       aqueous component. In one preferred embodiment, the emulsifier component is present in an
       amount in a range of about 0.1% to about 5%, more preferably about 0.2% to about 2% and still
       more preferably about 0.5% to about 1.5% by weight of the presently useful compositions.
               Polyelectrolyte or emulsion stabilizing components may be included in the presently
30     useful compositions. Such components are believed to be effective in maintaining the electrolyte
       balance in the presently useful emulsions, thereby stabilizing the emulsions and preventing the

                                                      12

                                                                                            PTO-000103
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 105 of 548 PageID #:
                                         70385

       D 3111CON                                                       17618CON6B (AP)
                                        SUBSTITUTE SPECIFICATION - MARKED-UP COPY
       emulsions from breaking down prior to use. In one embodiment, the presently useful
       compositions include a polyanionic component effective as an emulsion stabilizing component.
       Examples of suitable polyanionic components useful in the presently useful compositions
       include, without limitation, anionic cellulose derivatives, anionic acrylic acid-containing
 5     polymers, anionic methacrylic acid-containing polymers, anionic amino acid-containing
       polymers and the like and mixtures thereof.
              A particularly useful class of polyanionic components include one or more polymeric
       materials having multiple anionic charges. Examples include, but are not limited to:


10            metal carboxy methylcelluloses
              metal carboxy methylhydroxyethylcelluloses
              metal carboxy methylstarchs
              metal carboxy methylhydroxyethylstarchs
              hydrolyzed polyacrylamides and polyacrylonitriles
15            heparin
              gucoaminoglycans
              hyaluronic acid
              chondroitin sulfate
              dermatan sulfate
20            peptides and polypeptides
              alginic acid
              metal alginates
              homopolymers and copolymers of one or more of:
                     acrylic and methacrylic acids
25                   metal acrylates and methacrylates
                     vinylsulfonic acid
                     metal vinylsulfonate
                     amino acids, such as aspartic acid, glutamic acid and the like
                     metal salts of amino acids
30                   p-styrenesulfonic acid
                     metal p-styrenesulfonate

                                                      13

                                                                                              PTO-000104
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 106 of 548 PageID #:
                                         70386

       D 3111CON                                                        17618CON6B (AP)
                                            SUBSTITUTE SPECIFICATION - MARKED-UP COPY
                      2-methacryloyloxyethylsulfonic acids
                      metal 2-methacryloyloxethylsulfonates
                      3-methacryloyloxy-2-hydroxypropylsulonic acids
                      metal 3-methacryloyloxy-2-
 5                            hydroxypropylsulfonates
                      2-acrylamido-2-methylpropanesulfonic acids
                      metal 2-acrylamido-2-methylpropanesulfonates
                      allylsulfonic acid
                      metal allylsulfonate and the like.
10
              One    particularly   useful   emulsion      stabilizing   component   includes   crosslinked
       polyacrylates, such as carbomers and Pemulen® materials. Pemulen® is a registered trademark
       of B.F. Goodrich for polymeric emulsifiers and are commercially available from B.F. Goodrich
       Company, Specialty Polymers & Chemicals Division, Cleveland, Ohio. Pemulen® materials
15     include acrylate/C10-30 alkyl acrylate cross-polymers, or high molecular weight co-polymers of
       acrylic acid and a long chain alkyl methacrylate cross-linked with allyl ethers of pentaerythritol.
              The presently useful polyanionic components may also be used to provide a suitable
       viscosity to the presently useful compositions. Thus, the polyanionic components may be useful
       in stabilizing the presently useful emulsions and in providing a suitable degree of viscosity to the
20     presently useful compositions.
              The polyelectrolyte or emulsion stabilizing component advantageously is present in an
       amount effective to at least assist in stabilizing the cyclosporin component-containing emulsion.
       For example, the polyelectrolyte/emulsion stabilizing component may be present in an amount in
       a range of about 0.01% by weight or less to about 1% by weight or more, preferably about 0.02%
25     by weight to about 0.5% by weight, of the composition.
              Any suitable tonicity component may be employed in accordance with the present
       invention. Preferably, such tonicity component is non-ionic, for example, in order to avoid
       interfering with the other components in the presently useful emulsions and to facilitate
       maintaining the stability of the emulsion prior to use. Useful tonicity agents include, without
30     limitation, glycerine, mannitol, sorbitol and the like and mixtures thereof. The presently useful
       emulsions are preferably within the range of plus or minus about 20% or about 10% from being

                                                        14

                                                                                                PTO-000105
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 107 of 548 PageID #:
                                         70387

       D 3111CON                                                           17618CON6B (AP)
                                               SUBSTITUTE SPECIFICATION - MARKED-UP COPY
       isotonic.
                Ophthalmic demulcent components may be included in effective amounts in the presently
       useful      compositions.    For   example,    ophthalmic   demulcent   components     such   as
       carboxymethylcellulose, other cellulose polymers, dextran 70, gelatin, glycerine, polyethylene
 5     glycols (e.g., PEG 300 and PEG 400), polysorbate 80, propylene glycol, polyvinyl alcohol,
       povidone and the like and mixtures thereof, may be used in the present ophthalmic compositions,
       for example, compositions useful for treating dry eye.
                The demulcent components are preferably present in the compositions, for example, in
       the form of eye drops, in an amount effective in enhancing the lubricity of the presently useful
10     compositions. The amount of demulcent component in the present compositions may be in a
       range of at least about 0.01% or about 0.02% to about 0.5% or about 1.0% by weight of the
       composition.
                Many of the presently useful polyelectrolyte/emulsion stabilizing components may also
       be effective as demulcent components, and vice versa. The emulsifier/surfactant components
15     may also be effective as demulcent components and vice versa.
                The pH of the emulsions can be adjusted in a conventional manner using sodium
       hydroxide and/or hydrochloric acid to a physiological pH level. The pH of the presently useful
       emulsions preferably is in the range of about 6 to about 10, more preferably about 7.0 to about
       8.0 and still more preferably about 7.2 to about 7.6.
20              Although buffer components are not required in the presently useful compositions,
       suitable buffer components, for example, and without limitation, phosphates, citrates, acetates,
       borates and the like and mixtures thereof, may be employed to maintain a suitable pH in the
       presently useful compositions.
                The presently useful compositions may include an effective amount of a preservative
25     component.       Any suitable preservative or combination of preservatives may be employed.
       Examples of suitable preservatives include, without limitation, benzalkonium chloride, methyl
       and ethyl parabens, hexetidine, phenyl mercuric salts and the like and mixtures thereof. The
       amounts of preservative components included in the present compositions are such to be
       effective in preserving the compositions and can vary based on the specific preservative
30     component employed, the specific composition involved, the specific application involved, and
       the like factors. Preservative concentrations often are in the range of about 0.00001% to about

                                                       15

                                                                                            PTO-000106
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 108 of 548 PageID #:
                                         70388

       D 3111CON                                                         17618CON6B (AP)
                                       SUBSTITUTE SPECIFICATION - MARKED-UP COPY
       0.05% or about 0.1% (w/v) of the composition, although other concentrations of certain
       preservatives may be employed.
              Very useful examples of preservative components in the present invention include, but
       are not limited to, chlorite components. Specific examples of chlorite components useful as
 5     preservatives in accordance with the present invention include stabilized chlorine dioxide (SCD),
       metal chlorites such as alkali metal and alkaline earth metal chlorites, and the like and mixtures
       thereof.   Technical grade (or USP grade) sodium chlorite is a very useful preservative
       component. The exact chemical composition of many chlorite components, for example, SCD,
       is not completely understood. The manufacture or production of certain chlorite components is
10     described in McNicholas U.S. Patent 3,278,447, which is incorporated in its entirety by reference
       herein. Specific examples of useful SCD products include that sold under the trademark Dura
       Klor by Rio Linda Chemical Company, Inc., and that sold under the trademark Anthium
       Dioxide® by International Dioxide, Inc. An especially useful SCD is a product sold under the
       trademark Bio-fide® by Bio-Cide International, Inc., as well as a product identified by Allergan,
15     Inc. by the trademark Purite®.
              Other useful preservatives include antimicrobial peptides.      Among the antimicrobial
       peptides which may be employed include, without limitation, defensins, peptides related to
       defensins, cecropins, peptides related to cecropins, magainins and peptides related to magainins
       and other amino acid polymers with antibacterial, antifungal and/or antiviral activities. Mixtures
20     of antimicrobial peptides or mixtures of antimicrobial peptides with other preservatives are also
       included within the scope of the present invention.
              The compositions of the present invention may include viscosity modifying agents or
       components, such as cellulose polymers, including hydroxypropyl methyl cellulose (HPMC),
       hydroxyethyl cellulose (HEC), ethyl hydroxyethyl cellulose, hydroxypropyl cellulose, methyl
25     cellulose and carboxymethyl cellulose; carbomers (e.g. carbopol, and the like); polyvinyl
       alcohol; polyvinyl pyrrolidone; alginates; carrageenans; and guar, karaya, agarose, locust bean,
       tragacanth and xanthan gums. Such viscosity modifying components are employed, if at all, in
       an amount effective to provide a desired viscosity to the present compositions.               The
       concentration of such viscosity modifiers will typically vary between about 0.01 to about 5 %
30     w/v of the total composition, although other concentrations of certain viscosity modifying
       components may be employed.

                                                      16

                                                                                             PTO-000107
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 109 of 548 PageID #:
                                         70389

       D 3111CON                                                               17618CON6B (AP)
                                            SUBSTITUTE SPECIFICATION - MARKED-UP COPY
              The presently useful compositions may be produced using conventional and well known
       methods useful in producing ophthalmic products including oil-in-water emulsions.
              In one example, the oily phase of the emulsion can be combined with the cyclosporin
       component to solubilize the cyclosporin component in the oily material phase. The oily phase
 5     and the water may be separately heated to an appropriate temperature. This temperature may be
       the same in both cases, generally a few degrees to about 10°C above the melting temperature of
       the ingredient(s) having the highest melting point in the case of a solid or semi-solid oily phase
       for emulsifier components in the oily phase.          Where the oily phase is a liquid at room
       temperature, a suitable temperature for preparation of a composition may be determined by
10     routine experimentation in which the melting point of the ingredients aside from the oily phase is
       determined. In cases where all components of either the oily phase or the water phase are
       soluble at room temperature, no heating may be necessary. Non-emulsifying agents which are
       water soluble are dissolved in the water and oil soluble components including the surfactant
       components are dissolved in the oily phase.
15            To create an oil-in-water emulsion, the final oil phase is gently mixed into either an
       intermediate, preferably de-ionized water, phase or into the final water phase to create a suitable
       dispersion and the product is allowed to cool with or without stirring. In the case where the final
       oil phase is first gently mixed into an intermediate water phase, the resulting emulsion
       concentrate is thereafter mixed in the appropriate ratio with the final aqueous phase. In such
20     cases, the emulsion concentrate and the final aqueous phase may not be at the same temperature
       or heated above room temperature, as the emulsion may be already formed at this point.
              The oil-in-water emulsions of the present invention can be sterilized after preparation
       using heat, for example, autoclave steam sterilization or can be sterile filtered using, for example,
       a 0.22 micron sterile filter. Sterilization employing a sterilization filter can be used when the
25     emulsion droplet (or globule or particle) size and characteristics allows this. The droplet size
       distribution of the emulsion need not be entirely below the particle size cutoff of the 0.22 micron
       sterile filtration membrane to be sterile-filtratable. In cases wherein the droplet size distribution
       of the emulsion is above the particle size cutoff of the 0.22 micron sterile filtration membrane,
       the emulsion needs to be able to deform or change while passing through the filtration membrane
30     and then reform after passing through. This property is easily determined by routine testing of
       emulsion droplet size distributions and percent of total oil in the compositions before and after

                                                        17

                                                                                               PTO-000108
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 110 of 548 PageID #:
                                         70390

       D 3111CON                                                                   17618CON6B (AP)
                                               SUBSTITUTE SPECIFICATION - MARKED-UP COPY
       filtration.   Alternatively, a loss of a small amount of larger droplet sized material may be
       acceptable.
               The present oil-in-water emulsions preferably are thermodynamicaly stable, much like
       microemulsions, and yet may not be isotropic transparent compositions as are microemulsions.
 5     The emulsions of the present invention advantageously have a shelf life exceeding one year at
       room temperature.
               The following non-limiting examples illustrate certain aspects of the present invention.


                                                  EXAMPLE 1
10             Two compositions are selected for testing.         These compositions are produced in
       accordance with well known techniques and have the following make-ups:
                                             Composition I               Composition II
                                                     wt%                      wt%
       Cyclosporin                                  0.1                        0.05
15     Castor Oil                                   1.25                       1.25
       Polysorbate 80                               1.00                       1.00
       Premulen®                                    0.05                       0.05
       Glycerine                                    2.20                       2.20
       Sodium hydroxide                             qs                          qs
20     Purified Water                               qs                          qs
       pH                                         7.2-7.6                     7.2-7.6
       Weight Ratio of Cyclosporin
        A to Castor Oil                             0.08                       0.04


25             These compositions are employed in a Phase 3, double-masked, randomized, parallel
       group study for the treatment of dry eye disease.
               The results of this study indicate that Composition II, in accordance with the present
       invention, which has a reduced concentration of cyclosporin A and a cyclosporin A to castor oil
       ratio of less than 0.08, provides overall efficacy in treating dry eye disease substantially equal to
30     that of Composition I. This is surprising for a number of reasons. For example, the reduced
       concentration of cyclosporin A in Composition II would have been expected to result in reduced
       overall efficacy in treating dry eye disease. Also, the large amount of castor oil relative to the

                                                          18

                                                                                               PTO-000109
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 111 of 548 PageID #:
                                         70391

       D 3111CON                                                             17618CON6B (AP)
                                          SUBSTITUTE SPECIFICATION - MARKED-UP COPY
       amount of cyclosporin A in Composition II might have been expected to cause increased eye
       irritation relative to Composition I. However, both Composition I and Composition II are found
       to be substantially non-irritating in use.
              Using relatively increased amounts of castor oil, with reduced amounts of cyclosporin
 5     component, as in Composition II, is believed to take advantage of the benefits, for example the
       ocular lubrication benefits, of castor oil, as well as the presence of ricinoleic acid in the castor
       oil, to at least assist in treating dry eye syndrome in combination with cyclosporin A.
               In addition, it is found that the high concentration of castor oil relative to cyclosporin
       component, as in Composition II, provides the advantage of more quickly or rapidly (for
10     example, relative to a composition which includes only 50% as much castor oil) breaking down
       or resolving the emulsion in the eye, for example, as measured by split-lamp techniques to
       monitor the composition in the eye for phase separation. Such rapid break down of the emulsion
       in the eye reduces vision distortion as the result of the presence of the emulsion in the eye, as
       well as facilitating the therapeutic effectiveness of the composition in treating dry eye disease.
15            Using reduced amounts of cyclosporin A, as in Composition II, to achieve therapeutic
       effectiveness mitigates even further against undesirable side effects and potential drug
       interactions. Prescribing physicians can provide (prescribe) Composition II to more patients
       and/or with fewer restrictions and/or with reduced risk of the occurrence of adverse events, e.g.,
       side effects, drug interactions and the like, relative to providing Composition I.
20             While this invention has been described with respect to various specific examples and
       embodiments, it is to be understood that the invention is not limited thereto and that it can be
       variously practiced within the scope of the following claims.




                                                        19

                                                                                                 PTO-000110
  Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 112 of 548 PageID #:
                                       70392
                        Electronic Acknowledgement   Receipt

                       EFS ID:                      16688246


                 Application Number:                13967163


          International Application Number:

                Confirmation Number:                4274




                                                    METHODS OF PROVIDING THERAPEUTIC EFFECTS USING CYCLOSPORIN
                  Title of Invention:
                                                    COMPONENTS




         First Named Inventor/Applicant Name:       Andrew Acheampong


                  Customer Number:                  51957


                         Filer:                     Laura Lee Wine/Bonnie Ferguson


                 Filer Authorized By:               Laura Lee Wine


               Attorney Docket Number:              17618CON6B (AP)


                    Receipt Date:                   26-AUG-2013


                     Filing Date:

                     Time Stamp:                    17:02:12


                  Application Type:                 Utility under 35 USC 111(a)


Payment information:
Submitted with Payment                              no

File Listing:
Document                                                                              File Size(Bytes)/                   Multi       Pages
                     Document Description                File Name
 Number                                                                               Message Digest                     Part /.zip (if appl.)

                                                                                                103562
                  Applicant Response to Pre-Exam   17618CON6BCoverSheet-
     1                                                                                                                      no           2
                         Formalities Notice              forSpec.pdf
                                                                                  f4fde7e560270224826897826a7f0deb7f19
                                                                                                  b12d


Warnings:
Information:                                                                                                             PTO-000111
   Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 113 of 548 PageID #:
                                        70393pdf
                                   17618CON6BNEWCLEANCOPY.
                                                            494765
      2                   Specification                                                                                       no        19
                                                                                    857325721c6bf0c9360fd9ac5ae44abf3e78
                                                                                                    4d 19


Warnings:
Information:

                                                                                                 496479
                                                    17618CON6BNEWMARKEDUPS
      3                   Specification                                                                                       no        19
                                                             PEC.pdf
                                                                                    c831f778d92e3ac2824be402427flaab2baa
                                                                                                    2b1cf


Warnings:
Information:
                                                     Total Files Size (in bytes):                                    1094806


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New Applications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International Application under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International Application Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 1810), a Notification of the International Application Number
and of the International Filing Date (Form PCT/RO/105) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                                                                                           PTO-000112
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 114 of 548 PageID #:
                                    70394


              UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                                  UNITED STATES DEPARTMENT OF COMMERCE
                                                                                  United States Patent and Trademark Office
                                                                                  Address: COMMISSIONER FOR PATENTS
                                                                                           PO. Box 1450
                                                                                           Alexandria, Virginia 22313-1450
                                                                                           www.uspto.gov

    APPLICATION NUMBER           FILING OR 371(C) DATE             FIRST NAMED APPLICANT                ATTY. DOCKET NO./TITLE

        13/967,163                   08/14/2013                    Andrew Acheampong       17618CON6B (AP)
                                                                                        CONFIRMATION NO. 4274
51957                                                                           POA ACCEPTANCE LETTER
ALLERGAN, INC.
2525 DUPONT DRIVE, T2-7H                                                        111111111
                                                                                    1111
                                                                                     111111111111
                                                                                          CIIII 0ItIll
                                                                                                                         92   011111
IRVINE, CA 92612-1599
                                                                                                       Date Mailed: 09/06/2013




                         NOTICE OF ACCEPTANCE OF POWER OF ATTORNEY
This is in response to the Power of Attorney filed 08/14/2013.
The Power of Attorney in this application is accepted. Correspondence in this application will be mailed to the
above address as provided by 37 CFR 1.33.




                /nbekele/


Office of Data Management, Application Assistance Unit (571) 272-4000, or (571) 272-4200, or 1-888-786-0101




                                                         page 1 of 1



                                                                                                                   PTO-000113
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 115 of 548 PageID #:
                                    70395


               UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                             UNITED STATES DEPARTMENT OF COMMERCE
                                                                             United States Patent and Trademark Office
                                                                             Address: COMMISSIONER FOR PATENTS
                                                                                      P.O.Box 1450
                                                                                      Alexandria, VirgLnia 22313-1450
                                                                                      www.uspto.gov

  APPLICATIONFILIN
   NUMBER 371(c)
               IGor GRUPNIT
                DATE  ART FILFEEREC'D
                                I          I
                                                         I           ATTY.DOCKET.NO ITOTCLAIMS
                                                                                            INDCLAIMS                     I

  13/967,163       08/14/2013       1629       2440                 17618CON6B (AP)          25       3
                                                                                      CONFIRMATION NO. 4274
51957                                                                         FILING RECEIPT
ALLERGAN, INC.
2525 DUPONT DRIVE, T2-7H
IRVINE, CA 92612-1599
                                                                             111111111
                                                                                 1111
                                                                                  111111111111
                                                                                       CIIII 0ItIll                     1 ,11110E111


                                                                                                  Date Mailed: 09/06/2013




Receipt is acknowledged of this non-provisional patent application. The application will be taken up for examination
in due course. Applicant will be notified as to the results of the examination. Any correspondence concerning the
application must include the following identification information: the U.S. APPLICATION NUMBER, FILING DATE,
NAME OF APPLICANT, and TITLE OF INVENTION. Fees transmitted by check or draft are subject to collection.
Please verify the accuracy of the data presented on this receipt. If an error is noted on this Filing Receipt, please
submit a written request for a Filing Receipt Correction. Please provide a copy of this Filing Receipt with the
changes noted thereon. If you received a "Notice to File Missing Parts" for this application, please submit
any corrections to this Filing Receipt with your reply to the Notice. When the USPTO processes the reply
to the Notice, the USPTO will generate another Filing Receipt incorporating the requested corrections
I nventor(s)
                     Andrew Acheampong, Irvine, CA;
                     Diane D. Tang-Liu, Las Vegas, NV;
                     James N. Chang, Newport Beach, CA;
                     David F. Power, Hubert, NC;
Applicant(s)
                Allergan, Inc., Irvine, CA
Assignment For Published Patent Application
                Allergan, Inc., Irvine, CA
Power of Attorney: The patent practitioners associated with Customer Number 51957
Domestic Priority data as claimed by applicant
                  This application is a CON of 13/961,828 08/07/2013
                  which is a CON of 11/897,177 08/28/2007
                  and is a CON of 10/927,857 08/27/2004 ABN
                  which claims benefit of 60/503,137 09/15/2003
Foreign Applications for which priority is claimed (You may be eligible to benefit from the Patent Prosecution
Highway program at the USPTO. Please see http://www.uspto.gov for more information.) - None.
Foreign application information must be provided in an Application Data Sheet in order to constitute a claim to
foreign priority. See 37 CFR 1.55 and 1.76.


Permission to Access - A proper Authorization to Permit Access to Application by Participating Offices
(PTO/SB/39 or its equivalent) has been received by the USPTO.

                                                      page 1 of 3



                                                                                                              PTO-000114
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 116 of 548 PageID #:
                                    70396




If Required, Foreign Filing License Granted: 09/03/2013

The country code and number of your priority application, to be used for filing abroad under the Paris Convention,
is US 13/967,163

Projected Publication Date: 12/12/2013

Non-Publication Request: No

Early Publication Request: No
Title
             METHODS OF PROVIDING THERAPEUTIC EFFECTS USING CYCLOSPORIN COMPONENTS
Preliminary Class
             514
Statement under 37 CFR 1.55 or 1.78 for AIA (First Inventor to File) Transition Applications: No

                PROTECTING YOUR INVENTION OUTSIDE THE UNITED STATES

Since the rights granted by a U.S. patent extend only throughout the territory of the United States and have no
effect in a foreign country, an inventor who wishes patent protection in another country must apply for a patent
in a specific country or in regional patent offices. Applicants may wish to consider the filing of an international
application under the Patent Cooperation Treaty (PCT). An international (PCT) application generally has the same
effect as a regular national patent application in each PCT-member country. The PCT process simplifies the filing
of patent applications on the same invention in member countries, but does not result in a grant of "an international
patent" and does not eliminate the need of applicants to file additional documents and fees in countries where patent
protection is desired.

Almost every country has its own patent law, and a person desiring a patent in a particular country must make an
application for patent in that country in accordance with its particular laws. Since the laws of many countries differ
in various respects from the patent law of the United States, applicants are advised to seek guidance from specific
foreign countries to ensure that patent rights are not lost prematurely.

Applicants also are advised that in the case of inventions made in the United States, the Director of the USPTO must
issue a license before applicants can apply for a patent in a foreign country. The filing of a U.S. patent application
serves as a request for a foreign filing license. The application's filing receipt contains further information and
guidance as to the status of applicant's license for foreign filing.

Applicants may wish to consult the USPTO booklet, "General Information Concerning Patents" (specifically, the
section entitled "Treaties and Foreign Patents") for more information on timeframes and deadlines for filing foreign
patent applications. The guide is available either by contacting the USPTO Contact Center at 800-786-9199, or it
can be viewed on the USPTO website at http://www.uspto.gov/web/offices/pac/doc/general/index.html.

For information on preventing theft of your intellectual property (patents, trademarks and copyrights), you may wish
to consult the U.S. Government website, http://www.stopfakes.gov. Part of a Department of Commerce initiative,
this website includes self-help "toolkits" giving innovators guidance on how to protect intellectual property in specific
countries such as China, Korea and Mexico. For questions regarding patent enforcement issues, applicants may
call the U.S. Government hotline at 1-866-999-HALT (1-866-999-4258).
                                                       page 2 of 3



                                                                                                      PTO-000115
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 117 of 548 PageID #:
                                    70397




                                 LICENSE FOR FOREIGN FILING UNDER
                                Title 35, United States Code, Section 184
                          Title 37, Code of Federal Regulations, 5.11 & 5.15
GRANTED

The applicant has been granted a license under 35 U.S.C. 184, if the phrase "IF REQUIRED, FOREIGN FILING
LICENSE GRANTED" followed by a date appears on this form. Such licenses are issued in all applications where
the conditions for issuance of a license have been met, regardless of whether or not a license may be required as
set forth in 37 CFR 5.15. The scope and limitations of this license are set forth in 37 CFR 5.15(a) unless an earlier
license has been issued under 37 CFR 5.15(b). The license is subject to revocation upon written notification. The
date indicated is the effective date of the license, unless an earlier license of similar scope has been granted under
37 CFR 5.13 or 5.14.

This license is to be retained by the licensee and may be used at any time on or after the effective date thereof unless
it is revoked. This license is automatically transferred to any related applications(s) filed under 37 CFR 1.53(d). This
license is not retroactive.

The grant of a license does not in any way lessen the responsibility of a licensee for the security of the subject matter
as imposed by any Government contract or the provisions of existing laws relating to espionage and the national
security or the export of technical data. Licensees should apprise themselves of current regulations especially with
respect to certain countries, of other agencies, particularly the Office of Defense Trade Controls, Department of
State (with respect to Arms, Munitions and Implements of War (22 CFR 121-128)); the Bureau of Industry and
Security, Department of Commerce (15 CFR parts 730-774); the Office of Foreign AssetsControl, Department of
Treasury (31 CFR Parts 500+) and the Department of Energy.

NOT GRANTED

No license under 35 U.S.C. 184 has been granted at this time, if the phrase "IF REQUIRED, FOREIGN FILING
LICENSE GRANTED" DOES NOT appear on this form. Applicant may still petition for a license under 37 CFR 5.12,
if a license is desired before the expiration of 6 months from the filing date of the application. If 6 months has lapsed
from the filing date of this application and the licensee has not received any indication of a secrecy order under 35
U.S.C. 181, the licensee may foreign file the application pursuant to 37 CFR 5.15(b).



                                                     SelectUSA

The United States represents the largest, most dynamic marketplace in the world and is an unparalleled location for
business investment, innovation, and commercialization of new technologies. The U.S. offers tremendous resources
and advantages for those who invest and manufacture goods here. Through SelectUSA, our nation works to
promote and facilitate business investment. SelectUSA provides information assistance to the international investor
community; serves as an ombudsman for existing and potential investors; advocates on behalf of U.S. cities, states,
and regions competing for global investment; and counsels U.S. economic development organizations on investment
attraction best practices. To learn more about why the United States is the best country in the world to develop
technology, manufacture products, deliver services, and grow your business, visit http://www.SelectUSA.gov or call
+1-202-482-6800.



                                                       page 3 of 3



                                                                                                      PTO-000116
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 118 of 548 PageID #:
                                    70398
                           PATENT APPLICATION FEE DETERMINATION RECORD                                                                     Application or Docket Number
                                                        Substitute for Form PTO-875                                                        13/967,163


                            APPLICATION AS FILED - PART I                                                                                                  OTHER THAN
                                              (Column 1)                     (Column 2)                         SMALL ENTITY                OR             SMALL ENTITY
                   FOR                   NUMBER FILED                  NUMBER EXTRA                       RATE($)               FEE($)                 RATE($)            FEE($)
BASIC FEE
(37 CFR 1.16(a), (b), or (c))
                                                  N/A                            N/A                         N/A                                         N/A               280
SEARCH FEE
(37 CFR 1.16(k), (i), or (m))
                                                  N/A                            N/A                         N/A                                         N/A               600
EXAMINATION FEE
(37 CFR 1.16(o), (p), or (q))
                                                  N/A                            N/A                         N/A                                         N/A               720
TOTAL CLAIMS                                 25                                   5                                                         OR
(37 CFR 1.16(0)
                                                        minus 20=                                                                                  x      80       =       400
INDEPENDENT CLAIMS
(37 CFR 1.16(h))
                                              3         minus 3 =                                                                                  x     420       =      0.00
                                       If the specification and drawings exceed 100
APPLICATION SIZE                       sheets of paper, the application size fee due is
FEE                                    $310 ($155 for small entity) for each additional                                                                                   0.00
(37 CFR 1.16(s))                       50 sheets or fraction thereof. See 35 U.S.C.
                                       41(a)(1)(G) and 37 CFR 1.16(s).
MULTIPLE DEPENDENT CLAIM PRESENT (37 CFR 1.16(j))                                                                                                                         0.00

* If the difference in column 1 is less than zero, enter "0" in column 2.                                  TOTAL                                        TOTAL             2000

                       APPLICATION AS AMENDED - PART II

                                                                                                                                                           OTHER THAN
                                     (Column 1)                     (Column 2)            (Column 3)            SMALL ENTITY                OR             SMALL ENTITY
                                     CLAIMS                       HIGHEST
                                    REMAINING                      NUMBER                 PRESENT                             ADDITIONAL                               ADDITIONAL
                                                                                                            RATE($)                                     RATE($)
 AMENDMENT A




                                      AFTER                      PREVIOUSLY                EXTRA                                FEE($)                                   FEE($)
                                   AMENDMENT                      PAID FOR
                     Total                             Minus                          =
                (37 CFR 1.16(i))                                                                                                            OR     x
                                                                                      .
                 Independent                           Minus
                (37 CFR 1.16(h))                                                                                                            OR     x

               Application Size Fee (37 CFR 1.16(s))

               FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))                                                              OR

                                                                                                          TOTAL                                         TOTAL
                                                                                                                                            OR
                                                                                                         ADD'L FEE                                     ADD'L FEE

                                     (Column 1)                     (Column 2)            (Column 3)
                                     CLAIMS                       HIGHEST
                                    REMAINING                      NUMBER                 PRESENT                             ADDITIONAL                               ADDITIONAL
                                                                                                            RATE($)                                     RATE($)
 AMENDMENT B




                                      AFTER                      PREVIOUSLY                EXTRA                                FEE($)                                   FEE($)
                                   AMENDMENT                      PAID FOR
                     Total                             Minus                          =
                                                                                                                                            OR     x
                (37 CFR 1.16(i))
                 Independent                           Minus                          =
                                                                                                                                            OR     x
                (37 CFR 1.16(h))
               Application Size Fee (37 CFR 1.16(s))

                                                                                                                                            OR
               FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))

                                                                                                  TOTAL                                                 TOTAL
                                                                                                                                            OR
                                                                                                ADD'L FEE                                              ADD'L FEE
           * If the entry in column 1 is less than the entry in column 2, write "0" in column 3.
          "" If the "Highest Number Previously Paid For" IN THIS SPACE is less than 20, enter "20".
         """ If the "Highest Number Previously Paid For" IN THIS SPACE is less than 3, enter "3".
               The "Highest Number Previously Paid For" (Total or Independent) is the highest found in the appropriate box in column 1.




                                                                                                                                                           PTO-000117
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 119 of 548 PageID #:
                                    70399


               UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                                    UNITED STATES DEPARTMENT OF COMMERCE
                                                                                    United States Patent and Trademark Office
                                                                                    Address: COMMISSIONER FOR PATENTS
                                                                                             PO. Box 1450
                                                                                             Alexandria, Virginia 22313-1450
                                                                                             www.uspto.gov

    APPLICATION NUMBER             FILING OR 371(C) DATE             FIRST NAMED APPLICANT                ATTY. DOCKET NO./TITLE

        13/967,163                     08/14/2013                    Andrew Acheampong                 17618CON6B (AP)
                                                                                                    CONFIRMATION NO. 4274
51957                                                                              NOTICE
ALLERGAN, INC.
2525 DUPONT DRIVE, T2-7H                                                          111111111
                                                                                      1111
                                                                                       111111111111
                                                                                            CIIII 0ItIll                       El OE 111
IRVINE, CA 92612-1599
                                                                                                         Date Mailed: 09/06/2013




                               INFORMATIONAL NOTICE TO APPLICANT
Applicant is notified that the above-identified application contains the deficiencies noted below. No period for
reply is set forth in this notice for correction of these deficiencies. However, if a deficiency relates to the inventor's
oath or declaration, the applicant must file an oath or declaration in compliance with 37 CFR 1.63, or a substitute
statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor no later than the
expiration of the time period set in the "Notice of Allowability" to avoid abandonment. See 37 CFR 1.53(f).
The item(s) indicated below are also required and should be submitted with any reply to this notice to avoid
further processing delays.
  • A properly executed inventor's oath or declaration has not been received for the following inventor(s):
       Diane D. Tang-Liu
    Applicant may submit the inventor's oath or declaration at any time before the Notice of Allowance and Fee(s)
    Due, PTOL-85, is mailed.




                                                           page 1 of 1



                                                                                                                     PTO-000118
         Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 120 of 548 PageID #:
Doc code: IDS                                70400
Doc description: Information Disclosure Statement (IDS) Filed



                                                      Application Number                13967163
                                                      Filing Date                       2013-08-14
INFORMATION DISCLOSURE                                First Named Inventor      ACHEAMPONG, ANDREW
STATEMENT BY APPLICANT                                Art Unit                          1653
( Not for submission under 37 CFR 1.99)
                                                      Examiner Name             TBD
                                                      Attorney Docket Number            17618-US-BCON6-AP




                                                                 U.S.PATENTS

                                                                                                   Pages,Columns,Lines where
Examiner Cite                               Kind                     Name of Patentee or Applicant
                    Patent Number                 Issue Date                                       Relevant Passages or Relevant
Initial* No                                 Codes                    of cited Document
                                                                                                   Figures Appear



            1       3278447                         1966-10-11       Thomas McNicholas




            2       4388229                         1983-06-14       Cherng-Chyi Fu




            3       4388307                         1983-06-14       Thomas Cavanak




            4       4614736                         1986-09-30       Delevallee et al




            5       4649047                         1987-03-10       Renee Kaswan




            6       4764503                         1988-08-16       Roland Wenger




            7       4814323                         1989-03-21       Andrieu et al




            8       4839342                         1989-06-13       Renee Kaswan




                                                                                                            PTO-000119
       Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 121 of 548 PageID #:
                                  Application Number     13967163
                                              70401
                                           Filing Date                        2013-08-14
INFORMATION DISCLOSURE                     First Named Inventor         ACHEAMPONG, ANDREW
STATEMENT BY APPLICANT                     Art Unit                           1653
( Not for submission under 37 CFR 1.99)
                                           Examiner Name                TBD

                                           Attorney Docket Number             17618-US-BCON6-AP




         9      4970076                   1990-11-13     David Horrobin




         10     4990337                   1991-02-05     Kurihara et al




         11     4996193                   1991-02-26     Hewitt et al




         12     5047396                   1991-09-10     Orban et al




         13     5051402                   1991-09-24     Kurihara et al




         14     5053000                   1991-10-01     Booth et al




         15     5286730                   1994-02-15     Caufield et al




         16     5286731                   1994-02-15     Caufield et al




         17     5294604                   1994-03-15     Nussenblatt et al




         18     5296158                   1994-03-22     MacGilp et al




         19     5342625                   1994-08-30     Hauer et al



                                                                                                  PTO-000120
       Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 122 of 548 PageID #:
                                  Application Number     13967163
                                              70402
                                           Filing Date                        2013-08-14
INFORMATION DISCLOSURE                     First Named Inventor         ACHEAMPONG, ANDREW
STATEMENT BY APPLICANT                     Art Unit                           1653
( Not for submission under 37 CFR 1.99)
                                           Examiner Name                TBD

                                           Attorney Docket Number             17618-US-BCON6-AP




         20     5368854                   1994-11-29     Donna Rennick




         21     5411952                   1995-05-02     Renee Kaswan




         22     5424078                   1995-06-13     Anthony Dziabo




         23     5474919                   1995-12-12     Chartrain et al




                                                                                           U.S. Application No. 08/243,279 and
         24     5474979                   1995-12-12     Ding et al
                                                                                           its entire prosecution history**




         25     5504068                   1996-04-02     Komiya et al




         26     5540931                   1996-07-30     Hewitt et al




         27     5543393                   1996-08-06     Kim et al




         28     5589455                   1996-12-31     Jong Woo




         29     5591971                   1997-01-07     Shahar et al




         30     5614491                   1997-03-25     Walch et al



                                                                                                    PTO-000121
       Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 123 of 548 PageID #:
                                  Application Number     13967163
                                              70403
                                           Filing Date                       2013-08-14
INFORMATION DISCLOSURE                     First Named Inventor        ACHEAMPONG, ANDREW
STATEMENT BY APPLICANT                     Art Unit                          1653
( Not for submission under 37 CFR 1.99)
                                           Examiner Name               TBD

                                           Attorney Docket Number            17618-US-BCON6-AP




         31     5639724                   1997-06-17     Thomas Cavanak




         32     5652212                   1997-07-29     Cavanak et al




         33     5719123                   1998-02-17     Morley et al




         34     5739105                   1998-04-14     Kim et al




         35     5753166                   1998-05-19     Dalton et al




         36     5766629                   1998-06-16     Cho et al




         37     5798333                   1998-08-25     Bernard Sherman




         38     5807820                   1998-09-15     Elias et al




         39     5827822                   1998-10-27     Floch'h et al




         40     5827862                   1998-10-27     Yoshitaka Yamamura




         41     5834017                   1998-11-10     Cho et al



                                                                                                 PTO-000122
       Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 124 of 548 PageID #:
                                  Application Number     13967163
                                              70404
                                           Filing Date                        2013-08-14
INFORMATION DISCLOSURE                     First Named Inventor         ACHEAMPONG, ANDREW
STATEMENT BY APPLICANT                     Art Unit                           1653
( Not for submission under 37 CFR 1.99)
                                           Examiner Name                TBD

                                           Attorney Docket Number             17618-US-BCON6-AP




         42     5843452                   1998-12-01     Wiedmann et al




         43     5843891                   1998-12-01     Bernard Sherman




         44     5858401                   1999-01-12     Bhalani et al




         45     5866159                   1999-02-02     Hauer et al




         46     5891846                   1999-04-06     Ishida et al




         47     5916589                   1999-06-29     Hauer et al




         48     5929030                   1999-07-27     Hamied et al




         49     5951971                   1999-09-14     Kawashima et al




         50     5962014                   1999-10-05     Hauer et al




         51     5962017                   1999-10-05     Hauer et al




         52     5962019                   1999-10-05     Cho et al



                                                                                                  PTO-000123
       Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 125 of 548 PageID #:
                                  Application Number     13967163
                                              70405
                                           Filing Date                       2013-08-14
INFORMATION DISCLOSURE                     First Named Inventor        ACHEAMPONG, ANDREW
STATEMENT BY APPLICANT                     Art Unit                          1653
( Not for submission under 37 CFR 1.99)
                                           Examiner Name               TBD

                                           Attorney Docket Number            17618-US-BCON6-AP




         53     5977066                   1999-11-02     Thomas Cavanak




         54     5981479                   1999-11-09     Ko et al




                                                                                          U.S. Application No. 09/008,924 and
         55     5981607                   1999-11-09     Ding et al
                                                                                          its entire prosecution history**




         56     5998365                   1999-12-07     Bernard Sherman




         57     6004566                   1999-12-21     Friedman et al




         58     6007840                   1999-12-28     Hauer et al




         59     6008191                   1999-12-28     Amarjit Singh




         60     6008192                   1999-12-28     Al-Razzak et al




         61     6022852                   2000-02-08     Klokkers et al




         62     6024978                   2000-02-15     Hauer et al




         63     6046163                   2000-04-04     Stuchlik et al



                                                                                                   PTO-000124
       Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 126 of 548 PageID #:
                                  Application Number     13967163
                                              70406
                                           Filing Date                       2013-08-14
INFORMATION DISCLOSURE                     First Named Inventor        ACHEAMPONG, ANDREW
STATEMENT BY APPLICANT                     Art Unit                          1653
( Not for submission under 37 CFR 1.99)
                                           Examiner Name               TBD

                                           Attorney Docket Number            17618-US-BCON6-AP




         64     6057289                   2000-05-02     Nirmal Mulye




         65     6159933                   2000-12-12     Bernard Sherman




         66     6197335                   2001-03-06     Bernard Sherman




         67     6254860                   2001-07-03     Michael Garst




         68     6254885                   2001-07-03     Cho et al




         69     6267985                   2001-07-31     Chen et al




         70     6284268                   2001-09-04     Mishra et al




         71     6294192                   2001-09-25     Patel et al




         72     6306825                   2001-10-23     Thomas Cavanak




         73     6323204                   2001-11-27     James Burke




         74     6346511                   2002-02-12     Singh et al



                                                                                                 PTO-000125
       Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 127 of 548 PageID #:
                                  Application Number     13967163
                                              70407
                                           Filing Date                       2013-08-14
INFORMATION DISCLOSURE                     First Named Inventor        ACHEAMPONG, ANDREW
STATEMENT BY APPLICANT                     Art Unit                          1653
( Not for submission under 37 CFR 1.99)
                                           Examiner Name               TBD

                                           Attorney Docket Number            17618-US-BCON6-AP




         75     6350442                   2002-02-26     Michael Garst




         76     6413547                   2002-07-02     Bennett et al




         77     6420355                   2002-07-16     Richter et al




         78     6468968                   2002-10-22     Cavanak et al




         79     6475519                   2002-11-05     Meinzer et al




         80     6486124                   2002-11-26     Olbrich et al




         81     6544953                   2003-04-08     Tsuzuki et al




         82     6555526                   2003-04-29     Toshihiko Matsuo




         83     6562873                   2003-05-13     Olejnik et al




         84     6569463                   2003-03-27     Patel et al




         85     6582718                   2003-06-24     Yoichi Kawashima



                                                                                                 PTO-000126
        Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 128 of 548 PageID #:
                                   Application Number     13967163
                                               70408
                                                  Filing Date                       2013-08-14
INFORMATION DISCLOSURE                            First Named Inventor        ACHEAMPONG, ANDREW
STATEMENT BY APPLICANT                            Art Unit                          1653
( Not for submission under 37 CFR 1.99)
                                                  Examiner Name               TBD

                                                  Attorney Docket Number            17618-US-BCON6-AP




           86      6656460                       2003-12-02      Benita et al




           87      6872705                       2005-03-29      Robert Lyons




                                                                                                 U.S. Application No. 11/181,428 and
           88      7202209                       2007-04-10      James N. Chang
                                                                                                 its entire prosecution history**



                                                                                                 U.S. Application No. 11/181,187 and
           89      7276476                       2007-10-02      Chang et al
                                                                                                 its entire prosecution history**



                                                                                                 U.S. Application No. 11/255,821 and
           90      7288520                       2007-10-30      Chang et al
                                                                                                 its entire prosecution history**



                                                                                                 U.S. Application No. 11/181,178 and
           91      7297679                       2007-11-20      James Chang
                                                                                                 its entire prosecution history**



                                                                                                 U.S. Application No. 11/161,218 and
           92      7501393                       2009-03-10      Tien et al
                                                                                                 its entire prosecution history**



                                                                                                 U.S. Application No. 11/857,223 and
           93      8211855                       2012-07-03      Chang et al
                                                                                                 its entire prosecution history**



                                                                                                 U.S. Application No. 11/917,448 and
           94      8288348                       2012-10-16      Chang et al
                                                                                                 its entire prosecution history**


If you wish to add additional U.S. Patent citation information please click the Add button.

                                          U.S.PATENT APPLICATION PUBLICATIONS

                                                                                               Pages,Columns,Lines where
Examiner             Publication         Kind Publication        Name of Patentee or Applicant
         Cite No                                                                               Relevant Passages or Relevant
Initial*             Number              Code1 Date              of cited Document
                                                                                               Figures Appear




                                                                                                          PTO-000127
       Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 129 of 548 PageID #:
                                  Application Number     13967163
                                              70409
                                           Filing Date                        2013-08-14
INFORMATION DISCLOSURE                     First Named Inventor         ACHEAMPONG, ANDREW
STATEMENT BY APPLICANT                     Art Unit                           1653
( Not for submission under 37 CFR 1.99)
                                           Examiner Name                TBD

                                           Attorney Docket Number             17618-US-BCON6-AP




         1        20010003589             2001-06-14     Neuer et al




         2        20010014665             2001-08-16     Fischer et al




         3        20010036449             2001-11-01     Michael Garst




         4        20020012680             2002-01-31     Patel et al




         5        20020013272             2002-01-31     Cavanak et al




         6        20020016290             2002-02-07     Floc'h et al




         7        20020016292             2002-02-07     Richter et al




         8        20020025927             2002-02-28     Olbrich et al




         9        20020045601             2002-04-18     Yoichi Kawashima




         10       20020107183             2002-08-08     Petszulat et al




         11       20020119190             2002-08-29     Meinzer et al



                                                                                                  PTO-000128
       Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 130 of 548 PageID #:
                                  Application Number     13967163
                                              70410
                                           Filing Date                      2013-08-14
INFORMATION DISCLOSURE                     First Named Inventor       ACHEAMPONG, ANDREW
STATEMENT BY APPLICANT                     Art Unit                         1653
( Not for submission under 37 CFR 1.99)
                                           Examiner Name              TBD

                                           Attorney Docket Number           17618-US-BCON6-AP




         12       20020165134             2002-11-07     Richter et al




         13       20030021816             2003-01-30     Kang et al




         14       20030044452             2003-03-06     Ryuji Ueno




         15       20030055028             2003-03-20     Stergiopoulos et al




         16       20030059470             2003-03-27     Rainer Muller




         17       20030060402             2003-03-27     Cavanak et al




         18       20030087813             2003-05-08     Or et al




         19       20030104992             2003-06-05     Or et al




         20       20030108626             2003-06-12     Benita et al




         21       20030109425             2003-06-12     Or et al




         22       20030109426             2003-06-12     Or et al



                                                                                                PTO-000129
       Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 131 of 548 PageID #:
                                  Application Number     13967163
                                              70411
                                           Filing Date                        2013-08-14
INFORMATION DISCLOSURE                     First Named Inventor         ACHEAMPONG, ANDREW
STATEMENT BY APPLICANT                     Art Unit                           1653
( Not for submission under 37 CFR 1.99)
                                           Examiner Name                TBD

                                           Attorney Docket Number             17618-US-BCON6-AP




         23       20030133984             2003-07-17     Ambuhl et al




         24       20030143250             2003-07-31     Hauer et al




         25       20030147954             2003-08-07     Yang et al




         26       20030166517             2003-09-04     Fricker et al




         27       20050014691             2005-01-20     Bakhit et al




                                                                                           U.S. Application No. 10/927,857 and
         28       20050059583             2005-03-17     Andrew Acheampong
                                                                                           its entire prosecution history**



                                                                                           U.S. Application No. 11/181,409 and
         29       20070015691             2007-01-18     James Chang
                                                                                           its entire prosecution history**




         30       20070027072             2007-02-01     Tien et al




         31       20070087962             2007-04-19     Tien et al




                                                                                           U.S. Application No. 11/679,934 and
         32       20070149447             2007-06-28     Chang et al
                                                                                           its entire prosecution history**



                                                                                           U.S. Application No. 11/897,177 and
         33       20070299004             2007-12-27     Acheampong et al
                                                                                           its entire prosecution history**



                                                                                                    PTO-000130
        Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 132 of 548 PageID #:
                                   Application Number     13967163
                                               70412
                                                  Filing Date                      2013-08-14
INFORMATION DISCLOSURE                            First Named Inventor       ACHEAMPONG, ANDREW
STATEMENT BY APPLICANT                            Art Unit                         1653
( Not for submission under 37 CFR 1.99)
                                                  Examiner Name              TBD

                                                  Attorney Docket Number           17618-US-BCON6-AP




                                                                                                  U.S. Application No. 11/781,095 and
          34        20080039378                  2008-02-14     Graham et al
                                                                                                  its entire prosecution history**



                                                                                                  U.S. Application No. 11/940,652 and
          35        20080070834                  2008-03-20     Chang et al
                                                                                                  its entire prosecution history**



                                                                                                  U.S. Application No. 11/858,200 and
          36        20080146497                  2008-06-19     Graham et al
                                                                                                  its entire prosecution history**



                                                                                                  U.S. Application No. 12/035,698 and
          37        20080207495                  2008-08-28     Graham et al
                                                                                                  its entire prosecution history**



                                                                                                  U.S. Application No. 12/361,335 and
          38        20090131307                  2009-05-21     Tien et al
                                                                                                  its entire prosecution history**



                                                                                                  U.S. Application No. 12/771,952 and
          39        20100279951                  2010-11-04     Morgan et al
                                                                                                  its entire prosecution history**



                                                                                                  U.S. Application No. 12/759,431 and
          40        20110009339                  2011-01-13     Rhett Schiffman
                                                                                                  its entire prosecution history**



                                                                                                  U.S. Application No. 13/115,764 and
          41        20110294744                  2011-12-01     Morgan et al
                                                                                                  its entire prosecution history**



                                                                                                  U.S. Application No. 13/536,479 and
          42        20120270805                  2012-10-25     Chang et al
                                                                                                  its entire prosecution history**



                                                                                                  U.S. Application No. 13/649,287 and
          43        20130059796                  2013-03-07     Chang et al
                                                                                                  its entire prosecution history**


If you wish to add additional U.S. Published Application citation information please click the Add button.

                                                FOREIGN PATENT DOCUMENTS



                                                                                                             PTO-000131
       Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 133 of 548 PageID #:
                                  Application Number     13967163
                                              70413
                                             Filing Date                    2013-08-14
INFORMATION DISCLOSURE                       First Named Inventor   ACHEAMPONG, ANDREW
STATEMENT BY APPLICANT                       Art Unit                       1653
( Not for submission under 37 CFR 1.99)
                                             Examiner Name          TBD

                                             Attorney Docket Number         17618-US-BCON6-AP




                                                                                                  Pages,Columns,Lines
                                                                        Name of Patentee or
Examiner Cite   Foreign Document   Country          Kind Publication                              where Relevant
                                                                        Applicant of cited                             T5
Initial* No     Number3            Code2 i          Code4 Date                                    Passages or Relevant
                                                                        Document
                                                                                                  Figures Appear

                                                                        Eberhard-Karis-
         1      19810655           DE                      1999-09-16   Universitat Tubingen
                                                                        Universitatskl



                                                                        ABBOTT                                         ❑
         2      0471293            EP                      1992-02-19
                                                                        LABORATORIES




         3      0547229            EP                      1993-01-07   LLT Institute Co., Ltd.




         4      0760237            EP                      1997-03-05     Cipla Limited




         5      1995-031211        WO                      1995-11-23   Allergen Inc.




                                                                        Won Jin Biopharma Co.,                         ❑
         6      2000-000179        WO                      2000-01-06
                                                                        Ltd




         7      2001-032142        WO                      2001-05-10     Cipla Limited




         8      2001-041671        WO                      2001-06-14     Transneuronix, Inc.




         9      2002-009667        WO                      2002-02-07   Pharmasol GMBH




                                                                        LG Household & Health                          ❑
         10     2002-049603        WO                      2002-06-27
                                                                        Care Ltd.



                                                                                                    PTO-000132
       Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 134 of 548 PageID #:
                                  Application Number     13967163
                                              70414
                                                  Filing Date                     2013-08-14
INFORMATION DISCLOSURE                            First Named Inventor      ACHEAMPONG, ANDREW
STATEMENT BY APPLICANT                            Art Unit                        1653
( Not for submission under 37 CFR 1.99)
                                                  Examiner Name             TBD

                                                  Attorney Docket Number          17618-US-BCON6-AP




                                                                                Enanta Pharmaceuticals,                         ❑
          11    2003-030834             WO                       2003-04-17
                                                                                Inc.



                                                                                Yissum Research
          12    2003-053405             WO                       2003-07-03     Development Company of
                                                                                the Hebrew

If you wish to add additional Foreign Patent Document citation information please click the Add button

                                           NON-PATENT LITERATURE DOCUMENTS

                Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the item
Examiner Cite
                (book, magazine, journal, serial, symposium, catalog, etc), date, pages(s), volume-issue number(s),             T5
Initials* No
                publisher, city and/or country where published.


          1     ABDULRAZIK, M. ET AL, Ocular Delivery of Cyclosporin A II. Effect of Submicron Emulsion's Surface Charge on     ❑
                Ocular Distribution of Topical Cyclosporin A, S.T.P. Pharma Sciences, Dec. 2001, 427-432, 11(6)



          2     ACHEAMPONG, ANDREW ET AL, Cyclosporine Distribution into the Conjunctiva, Cornea, Lacrimal Gland and            ❑
                Systemic Blood Following Topical Dosing of Cyclosporine to Rabbit, Dog and Human eyes, 1996, 179



                ACHEAMPONG, ANDREW ET AL, Cyclosporine Distribution Into The Conjunctiva, Cornea, Lacrimal Gland, and
          3     Systemic Blood Following Topical Dosing of Cyclosporine to Rabbit, Dog, and Human Eyes, Adv. Exp. Med. Biol.,
                1998, 1001-1004, 438



                ACHEAMPONG, ANDREW ET AL, Distribution of Cyclosporin A in Ocular Tissues After Topical Administration to       ❑
          4
                Albino Rabbits and Beagle Dogs, Current Eye Research, 1999, 91-103, 18(2)



                AKPEK, ESEN KARAMURSEL ET AL, A Randomized Trial of Topical Cyclosporin 0.05% in Topical Steroid-Resistant      ❑
          5
                Atopic Keratoconjunctivitis, Ophthalmology, 2004, 476-482, 111



                ANGELOV, 0. ET AL, Preclinical Safety Studies of Cyclosporine Ophthalmic Emulsion, Adv Exp Med Biol, 1998,      ❑
          6
                991-995, 438



          7     ANGELOV, 0. ET AL, Safety Assessment of Cyclosporine Ophthalmic Emulsion in Rabbits and Dogs, Xlth Congress     ❑
                of the European Society of Ophthalmology, 1997, 25-28, 1-5, Soc. Ophthalmol Eur., HU




                                                                                                             PTO-000133
       Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 135 of 548 PageID #:
                                  Application Number     13967163
                                              70415
                                                 Filing Date                      2013-08-14
INFORMATION DISCLOSURE                           First Named Inventor       ACHEAMPONG, ANDREW
STATEMENT BY APPLICANT                           Art Unit                         1653
( Not for submission under 37 CFR 1.99)
                                                 Examiner Name              TBD

                                                 Attorney Docket Number           17618-US-BCON6-AP




               ARDIZZONE, SANDRO ET AL, A Practical Guide to the Management of Distal Ulcerative Colitis, Drugs, 1998,           ❑
         8
               519-542, 55(4)



               BANIC, MARKO ET AL, Effect of Cyclosporine in a Murine Model of Experimental Colitis, Digestive Diseases and      ❑
         9
               Sciences, June 2002, 1362-1368, 47(6)




         10    BONINI, S. ET AL, Vernal Keratoconjunctivitis, Eye, 2004, 345-351, 18




               BREWSTER, MARCUS ET AL, Enhanced Delivery of Ganciclovir to the Brain Through the Use of Redox Targeting,         ❑
         11
               Antimicrobial Agents and Chemotherapy, Apr 1994, 817-823, 38(4)



               BREWSTER, MARCUS ET AL, Intravenous and Oral Pharmacokinetic Evaluation of a 2-Hydroxypropyl-R-cyclodextrin-
         12    Based Formulation of Carbamazepine in the Dog: Comparison with Commercially Available Tablets and Suspensions,
               Journal of Pharmaceutical Sciences, March 1997, 335-339, 86(3)


               BREWSTER, MARCUS ET AL, Preparation, Characterization, and Anesthetic Properties of 2-Hydroxypropyl-R-
         13    cyclodextrin Complexes of Pregnanolone and Pregnenolone in Rat and Mouse, Journal of Pharmaceutical Sciences,
               October 1995, 1154-1159, 84(10)



               BRINKMEIER, THOMAS ET AL, Pyodermatitis-Pyostomatitis Vegetans: A Clinical Course of Two Decades with             ❑
         14
               Response to Cyclosporine and Low-Dose Prednisolone, Acta Derm Venereol, 2001, 134-136, 81



               CASTILLO, JOSE M. BENITEZ DEL ET AL, Influence of Topical Cyclosporine A and Dissolvent on Corneal Epithelium     ❑
         15
               Permeability of Fluorescein, Documenta Ophthalmologica, 1995, 49-55, 91



               CHEEKS, LISA ET AL, Influence of Vehicle and Anterior Chamber Protein Concentration on Cyclosporine Penetration   ❑
         16
               Through the Isolated Rabbit Cornea, Current Eye Research, 1992, 641-649, 11(7)




         17    Database WPI Week 200044, Derwent Pub. Ltd., London, GB; An 2000-492678 & JP2000/143542, 2000, 2 Pages




               DING, SHULIN ET AL, Cyclosporine Ophthalmic 0/W emulsion: Formulation and Emulsion Characterization, Pharm        ❑
         18
               Res, 1997, 1 page, 14 (11)



                                                                                                           PTO-000134
       Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 136 of 548 PageID #:
                                  Application Number     13967163
                                              70416
                                                 Filing Date                      2013-08-14
INFORMATION DISCLOSURE                           First Named Inventor       ACHEAMPONG, ANDREW
STATEMENT BY APPLICANT                           Art Unit                         1653
( Not for submission under 37 CFR 1.99)
                                                 Examiner Name              TBD

                                                 Attorney Docket Number           17618-US-BCON6-AP




         19    DONNENFELD, ERIC D., The Economics Of Using Restasis, Ophthalmology Management, 10/2003, 3 pages, US




               DROSOS, A. A. ET AL, Efficacy and Safety of Cyclosporine-A Therapy for Primary Sjogren's Syndrome, Ter. Arkh.,   ❑
         20
               1998, 77-80, 60(4)



               DROSOS, A.A. ET AL, Cyclosporin A Therapy in Patients with Primary Sjogren's Syndrome: Results at One Year,      ❑
         21
               Scand J Rheumatology, 1986, 246-249, 61



               EISEN, DRORE ET AL, Topical Cyclosporine for Oral Mucosa! Disorders, J Am Acad Dermatol, Dec. 1990,              ❑
         22
               1259-1264, 23



               EPSTEIN, JOEL ET AL, Topical Cyclosporine in a Bioadhesive for Treatment of Oral Lichenoid Muscosal Reactions,   ❑
         23
               Oral Surg Oral Med Oral Pathol Oral, 1996, 532-536, 82



               ERDMANN, S. ET AL, Pemphigus Vulgaris Der Mund- Und Kehlkopfschleimhaut Pemphigus Vulgaris of the Oral           ❑
         24
               Mucosa and the Larynx, H+G Zeitschrift Fuer Hautkrankheiten, 1997, 283-286, 72(4)



               FDA Concludes Restasis (Cyclosporine) Not Effective for Dry Eye (6/18/1999). Accessed online at http://www.      ❑
         25
               dryeyeinfo.org/Restasis_Cyclosporine.htm on 8/14/09. 1 Page



               GAETA, G.M. ET AL, Cyclosporin Bioadhesive Gel in the Topical Treatment of Erosive Oral Lichen Planus,           ❑
         26
               International Journal of Immunopathology and Pharmacology, 1994, 125-132, 7(2)



               GIPSON, ILENE ET AL, Character of Ocular Surface Mucins and Their Alteration in Dry Eye Disease, The Ocular      ❑
         27
               Surface, April 2004, 131-148, 2(2)




         28    GREMSE, DAVID ET AL, Ulcerative Colitis in Children, Pediatr Drugs, 2002, 807-815, 4(12)




               GUNDUZ, KAAN ET AL, Topical Cyclosporin Treatment of Keratoconjunctivitis Sicca in Secondary Sjogren's           ❑
         29
               Syndrome, Acta Ophthalmologica, 1994, 438-442, 72



                                                                                                             PTO-000135
       Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 137 of 548 PageID #:
                                  Application Number     13967163
                                              70417
                                                 Filing Date                       2013-08-14
INFORMATION DISCLOSURE                           First Named Inventor       ACHEAMPONG, ANDREW
STATEMENT BY APPLICANT                           Art Unit                          1653
( Not for submission under 37 CFR 1.99)
                                                 Examiner Name              TBD

                                                 Attorney Docket Number            17618-US-BCON6-AP




               http://web.archive.org/web/2001030625323/http://www.surfactant.co.kr/surfactants/pegester.html, 2001, 6 Pages,        ❑
         30
               retrieved on 7/05/2008



               HUNTER, P.A. ET AL, Cyclosporin A Applied Topically to the Recipient Eye Inhibits Corneal Graft Rejection, Clin Exp   ❑
         31
               Immunol, 1981, 173-177, 45



               JUMAA, MUHANNAD ET AL, Physicochemical Properties and Hemolytic Effect of Different Lipid Emulsion                    ❑
         32
               Formulations Using a Mixture of Emulsifiers, Pharmaceutica Acta Helvetiae, 1999, 293-301, 73



               KANAI, A. ET AL, The Effect on the Cornea of Alpha Cyclodextrin Vehicle for Eye Drops, Transplantation Proceedings,   ❑
         33
               Febraury 1989, 3150-3152, Vol. 21



               KANPOLAT, AYFER ET AL, Penetration of Cyclosporin A into the Rabbit Cornea and Aqueous Humor after Topical            ❑
         34
               Drop and Collagen Shield Administration, Cornea/External Disease, April 1994, 119-122, 20(2)



               KAUR, RABINDER ET AL, Solid Dispersions of Drugs in Polyocyethylene 40 Stearate: Dissolution Rates and Physico-       ❑
         35
               Chemical Interactions, Journal of Pharmacy and Pharmacology, December 1979, 48P



               KUWANO, MITSUAKI ET AL, Cyclosporine A Formulation Affects Its Ocular Distribution in Rabbits, Pharmaceutical         ❑
         36
               Research, January 2002, 108-111, 19(1)



               Lambert Technologies Corp. Material Safety Data Sheet for LUMULSE     TM   POE-40 MS KP, last revision 8/22/2003. 3   ❑
         37
               pages



               LEIBOVITZ, Z. ET AL., Our Experience In Processing Maize (Corn) Germ Oil, Journal Of The American Oil Chemists        ❑
         38
               Society, 02/1983, 395-399, 80 (2), US



               LIXIN, XIE ET AL, Effect Of Cyclosporine A Delivery System in Corneal Transplantation, Chinese Medical Journal,       ❑
         39
               2002, 110-113, 115 (1), US




         40    LOPATIN, D.E., Chemical Compositions and Functions of Saliva, 8/24/2001, 31 Pages



                                                                                                               PTO-000136
       Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 138 of 548 PageID #:
                                  Application Number     13967163
                                              70418
                                                  Filing Date                        2013-08-14
INFORMATION DISCLOSURE                            First Named Inventor      ACHEAMPONG, ANDREW
STATEMENT BY APPLICANT                            Art Unit                           1653
( Not for submission under 37 CFR 1.99)
                                                  Examiner Name             TBD

                                                  Attorney Docket Number             17618-US-BCON6-AP




               LYONS, R.T. ET AL, Influence of Three Emulsion Formulation Parameters on the Ocular Bioavailability of            ❑
         41
               Cyclosporine A in Albino Rabbits, Am Assoc Pharm Sci, 2000, 1 Page, 2(4)



               PEDERSEN, ANNE MARIE ET AL, Primary Sjogren's Syndrome: Oral Aspects on Pathogenesis, Diagnostic Criteria,        ❑
         42
               Clinical Features and Approaches for Therapy, Expert Opin Pharma, 2001, 1415-1436, 2(9)



               PHILLIPS, THOMAS ET AL, Cyclosporine Has a Direct Effect on the Differentiation of a Mucin-Secreting Cell Line,   ❑
         43
               Journal of Cellular Physiology, 2000, 400-408, 184



               PRESENT, D.H. ET AL, Cyclosporine and Other Immunosuppressive Agents: Current and Future Role in the              ❑
         44
               Treatment of Inflammatory Bowel Disease, American Journal of Gastroenterology, 1993, 627-630, 88(5)




         45    Restasis ® Product Information Sheet, Allergen, Inc., 2009, 5 Pages




               Restasis® Increasing Tear Production, Retrieved on 08/14/2009, http://www.restasisprofessional.com/_clinical/     ❑
         46
               clinical_increasing.htm 3 pages



               ROBINSON, N.A. ET AL, Desquamative Gingivitis: A Sign of Mucocutaneous Disorders - a Review, Australian Dental    ❑
         47
               Journal, 2003, 205-211, 48(4)



               RUDINGER, J., Characteristics of the Amino Acids as Components of a Peptide Hormone Sequence, Peptide             ❑
         48
               Hormones, 1976, 1-7



               SALL, KENNETH ET AL, Two Multicenter, Randomized Studies of the Efficacy and Safety of Cyclosporine Ophthalmic    ❑
         49
               Emulsion in Moderate to Severe Dry Eye Disease, Ophthalmology, 2000, 631-639, 107



               SANDBORN, WILLIAM ET AL, A Placebo-Controlled Trial of Cyclosporine Enemas for Mildly to Moderately Active        ❑
         50
               Left-Sided Ulcerative Colitis, Gastroenterology, 1994, 1429-1435, 106



               SANDBORN, WILLIAM ET AL, Cyclosporine Enemas for Treatment-Resistant, Mildly to Moderately Active, Left-Sided     ❑
         51
               Ulcerative Colitis, American Journal of Gastroenterology, 1993, 640-645, 88(5)



                                                                                                              PTO-000137
       Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 139 of 548 PageID #:
                                  Application Number     13967163
                                              70419
                                                 Filing Date                     2013-08-14
INFORMATION DISCLOSURE                           First Named Inventor      ACHEAMPONG, ANDREW
STATEMENT BY APPLICANT                           Art Unit                        1653
( Not for submission under 37 CFR 1.99)
                                                 Examiner Name             TBD

                                                 Attorney Docket Number          17618-US-BCON6-AP




               SCHWAB, MATTHIAS ET AL, Pharmacokinetic Considerations in the Treatment of Inflammatory Bowel Disease, Clin         ❑
         52
               Pharm, 2001, 723-751, 60(10)



               SECCHI, ANTONIO ET AL, Topical Use of Cyclosporine in the Treatment of Vernal Keratoconjunctivitis, American        ❑
         53
               Journal of Ophthalmology, December 1990, 641-645, 110



               SMALL, DAVE ET AL, The Ocular Pharmacokinetics of Cyclosporine in Albino Rabbits and Beagle Dogs, Ocular Drug       ❑
         54
               Delivery and Metabolism, 1999, 54



               SMALL, DAVID ET AL, Blood Concentrations of Cyclosporin A During Long-Term Treatment With Cyclosporin A
         55    ophthalmic Emulsions in Patients with Moderate to Severe Dry Eye Disease, Journal of Ocular Pharmacology and
               Therapeutics, 2002, 411-418, 18(5)


               SMILEK, DAWN ET AL, A Single Amino Acid Change in a Myelin Basic Protein Peptide Confers the Capacity to
         56    Prevent Rather Than Induce Experimental Autoimmune Encephalomyelitis, Proc. Natl. Acad. Sci., Nov 1991,
               9633-9637, 88



         57    STEPHENSON, MICHELLE, The Latest Uses Of Restasis, Review Of Ophthalmology, 12/30/2005, 7 Pages, US




               STEVENSON, DARA ET AL, Efficacy and Safety of Cyclosporin A ophthalmic Emulsion in the Treatment of Moderate-       ❑
         58
               to-Severe Dry Eye Disease, Ophthalmology, 2000, 967-974, 107



               TESAVIBUL, N. ET AL, Topical Cyclosporine A (CsA) for Ocular Surface Abnormalities in Graft Versus Host Disease     ❑
         59
               Patients, Invest Ophthalmol Vis Sci, Feb 1996, S1026, 37(3)




         60    The Online Medical Dictionary, Derivative, Analog, Analogue, Xerostomia, accessed 7/7/2005 and 7/13/2005, 6 Pages




               TIBELL, A. ET AL., Cyclosporin A In Fat Emulsion Carriers: Experimental Studies On Pharmacokinetics And Tissue      ❑
         61             .
               Distribution, Pharmacology & Toxicology, 1995, 115-121, 76, US



               TSUBOTA, KAZUO ET AL, Use of Topical Cyclosporin A in a Primary Sjogren's Syndrome Mouse Model, Invest              ❑
         62
               Ophthalmol Vis Sci, Aug. 1998, 1551-1559, 39(9)



                                                                                                            PTO-000138
        Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 140 of 548 PageID #:
                                   Application Number     13967163
                                               70420
                                                   Filing Date                       2013-08-14
INFORMATION DISCLOSURE                             First Named Inventor       ACHEAMPONG, ANDREW
STATEMENT BY APPLICANT                             Art Unit                          1653
( Not for submission under 37 CFR 1.99)
                                                   Examiner Name              TBD

                                                   Attorney Docket Number            17618-US-BCON6-AP




                 VAN DER REIJDEN, WILLY ET AL, Treatment of Oral Dryness Related Complaints (Xerostomia) in Sjogren's                  ❑
          63
                 Syndrome, Ann Rheum Dis, 1999, 465-473, 58



                 WINTER, T.A. ET AL, Cyclosporin A Retention Enemas in Refractory Distal Ulcerative Colitis and 'Pouchitis', Scand J   ❑
          64
                 Gastroenterol, 1993, 701-704, 28




          65     U.S. Pending Application: 13/967,189 Filed on August 14, 2013




          66     U.S. Pending Application: 13/976,179 Filed on August 14, 2013




          67     U.S. Pending Application: 13/961,818 Filed on August 07, 2013




          68     U.S. Pending Application: 13/961,835 Filed on August 07, 2013




          69     U.S. Pending Application: 13/961,808 Filed on August 07, 2013




          70     U.S. Pending Application: 13/961,828 Filed on August 07, 2013




          71     U.S. Pending Application: 13/967,168 Filed on August 14, 2013




          72     U.S. Re-Examination Application: 90/009,944 Filed on August, 27, 2011



If you wish to add additional non-patent literature document citation information please click the Add button




                                                                                                                PTO-000139
         Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 141 of 548 PageID #:
                                    Application Number     13967163
                                                70421
                                                           Filing Date                          2013-08-14
INFORMATION DISCLOSURE                                     First Named Inventor          ACHEAMPONG, ANDREW
STATEMENT BY APPLICANT                                     Art Unit                             1653
( Not for submission under 37 CFR 1.99)
                                                           Examiner Name                 TBD
                                                           Attorney Docket Number               17618-US-BCON6-AP



                                                               EXAMINER SIGNATURE
Examiner Signature                                                                                 Date Considered

*EXAMINER: Initial if reference considered, whether or not citation is in conformance with MPEP 609. Draw line through a
citation if not in conformance and not considered. Include copy of this form with next communication to applicant.


1  See Kind Codes of USPTO Patent Documents at www.USPTO GO's,' or MPEP 901.04. 2 Enter office that issued the document, by the two-letter code (WIPO
Standard ST.3). 3 For Japanese patent documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document.
4 Kind of document by the appropriate symbols as indicated on the document under WIPO Standard ST.16 if possible. 5 Applicant is to place a check mark here
if English language translation is attached.




                                                                                                                               PTO-000140
        Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 142 of 548 PageID #:
                                   Application Number     13967163
                                               70422
                                                     Filing Date                       2013-08-14
INFORMATION DISCLOSURE                               First Named Inventor       ACHEAMPONG, ANDREW
STATEMENT BY APPLICANT                               Art Unit                          1653
( Not for submission under 37 CFR 1.99)
                                                     Examiner Name              TBD
                                                     Attorney Docket Number            17618-US-BCON6-AP



                                                     CERTIFICATION STATEMENT

Please see 37 CFR 1.97 and 1.98 to make the appropriate selection(s):


     That each item of information contained in the information disclosure statement was first cited in any communication
❑    from a foreign patent office in a counterpart foreign application not more than three months prior to the filing of the
     information disclosure statement. See 37 CFR 1.97(e)(1).


OR

     That no item of information contained in the information disclosure statement was cited in a communication from a
     foreign patent office in a counterpart foreign application, and, to the knowledge of the person signing the certification
     after making reasonable inquiry, no item of information contained in the information disclosure statement was known to
❑    any individual designated in 37 CFR 1.56(c) more than three months prior to the filing of the information disclosure
     statement. See 37 CFR 1.97(e)(2).
** Signature indicates consideration of publication and file history. The Examiner has access to these materials through the PTO computer
systems. If additional copies are desired, please notify the Applicants through their attorneys.
❑    See attached certification statement.
❑    Fee set forth in 37 CFR 1.17 (p) has been submitted herewith.
L    None
                                                             SIGNATURE
 A signature of the applicant or representative is required in accordance with CFR 1.33, 10.18. Please see CFR 1.4(d) for the
form of the signature.

Signature               /Laura L. Wine/                                  Date (YYYY-MM-DD)            2013-09-12
Name/Print              Laura L. Wine                                    Registration Number          68,681



This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the
public which is to file (and by the USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR
1.14. This collection is estimated to take 1 hour to complete, including gathering, preparing and submitting the completed
application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you
require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S.
Patent and Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND
FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria,
VA 22313-1450.




                                                                                                                   PTO-000141
         Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 143 of 548 PageID #:
                                             70423
                                     Privacy Act Statement




The Privacy Act of 1974 (P.L. 93-579) requires that you be given certain information in connection with your submission of the
attached form related to a patent application or patent. Accordingly, pursuant to the requirements of the Act, please be advised
that: (1) the general authority for the collection of this information is 35 U.S.C. 2(b)(2); (2) furnishing of the information solicited
is voluntary; and (3) the principal purpose for which the information is used by the U.S. Patent and Trademark Office is to
process and/or examine your submission related to a patent application or patent. If you do not furnish the requested
information, the U.S. Patent and Trademark Office may not be able to process and/or examine your submission, which may
result in termination of proceedings or abandonment of the application or expiration of the patent.

The information provided by you in this form will be subject to the following routine uses:

    1.       The information on this form will be treated confidentially to the extent allowed under the Freedom of Information Act
         (5 U.S.C. 552) and the Privacy Act (5 U.S.C. 552a). Records from this system of records may be disclosed to the
         Department of Justice to determine whether the Freedom of Information Act requires disclosure of these record s.

    2.      A record from this system of records may be disclosed, as a routine use, in the course of presenting evidence to a
         court, magistrate, or administrative tribunal, including disclosures to opposing counsel in the course of settlement
         negotiations.

    3.       A record in this system of records may be disclosed, as a routine use, to a Member of Congress submitting a
         request involving an individual, to whom the record pertains, when the individual has requested assistance from the
         Member with respect to the subject matter of the record.

    4.        A record in this system of records may be disclosed, as a routine use, to a contractor of the Agency having need for
         the information in order to perform a contract. Recipients of information shall be required to comply with the
         requirements of the Privacy Act of 1974, as amended, pursuant to 5 U.S.C. 552a(m).

    5.        A record related to an International Application filed under the Patent Cooperation Treaty in this system of records
         may be disclosed, as a routine use, to the International Bureau of the World Intellectual Property Organization, pursuant
         to the Patent Cooperation Treaty.

    6.       A record in this system of records may be disclosed, as a routine use, to another federal agency for purposes of
         National Security review (35 U.S.C. 181) and for review pursuant to the Atomic Energy Act (42 U.S.C. 218(c)).

    7.       A record from this system of records may be disclosed, as a routine use, to the Administrator, General Services, or
         his/her designee, during an inspection of records conducted by GSA as part of that agency's responsibility to
         recommend improvements in records management practices and programs, under authority of 44 U.S.C. 2904 and
         2906. Such disclosure shall be made in accordance with the GSA regulations governing inspection of records for this
         purpose, and any other relevant (i.e., GSA or Commerce) directive. Such disclosure shall not be used to make
         determinations about individuals.



    8.       A record from this system of records may be disclosed, as a routine use, to the public after either publication of
         the application pursuant to 35 U.S.C. 122(b) or issuance of a patent pursuant to 35 U.S.C. 151. Further, a record
         may be disclosed, subject to the limitations of 37 CFR 1.14, as a routine use, to the public if the record was filed in
         an application which became abandoned or in which the proceedings were terminated and which application is
         referenced by either a published application, an application open to public inspections or an issued patent.



    9.       A record from this system of records may be disclosed, as a routine use, to a Federal, State, or local law
         enforcement agency, if the USPTO becomes aware of a violation or potential violation of law or regulation.




                                                                                                              PTO-000142
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 144 of 548 PageID #:
                                    70424
                                                                                                11   11 iiG11f1              1'111
            J   BUNDESREPUBLIK                    Offen legungsschrift                                          int. CI.6:
                   DEUTSCHLAND                                                                                  A 61 K 38113
                                                  DE 198 10 655 A 1




                                                                                                                                          DE 198 10 655 Al
                                             ® Aktenzeichen:                198 10 655.6
                                             ® Anmeldetag:                  12. 3.98
                    DEUTSCHES                  Offenlegungsteg:             16. 9.99
                    PATENT- UND
                    MARKENAMT




                Anrnelder:                                                    (fp,. Erfinder:
                Eberhard-Karls-Universität Tübingen                               Heide, Peter Edgar, Dr., 72147 Nehren, DE
                Universitätsklinikum, 72076 Tübingen, DE
                                                                              056_, Entgegenhaltungen:
           ® Vertreter:                                                               US     54 72 706 A
             Witte, Weiler, Ga hlert, Otten 8e Steil, 70178 Stuttgart                 US     53 42 625 A
                                                                                     EP      06 96 452 Al




                           Die folgenden Angeben sind den vorn Anmelder eingereichten Unterlegen entnommen
           Prüfungsantrag gern. § 44 PatG ist gestellt
           ® Arzneimittel mit einem Gehalt an Ciciosporin
                   Es wird ein Arzneimittel mit einem Gehalt an Ciclospo-
                rin vorgeschlagen. das als Nanoemulsion vorliegt. Außer-
                dem wird die Verwendung eines derartigen Arzneimittels
                zur Behandlung von Hautkrankheiten und zur Behand-
                lung des menschlichen Auges vorgeschlagen. Ein Verfah-
                ren zur Herstellung des Arzneimittels wird ebenfalls be-
                reitg estelh.




                                                                                  -BUNDESDRUCKEREI             PTO-000143
                                                                                                       07,99 902 037/375/1           21
   DOCH): <DE     19610855A1_1_,
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 145 of 548 PageID #:
                                    70425
                                                            DE 1.98 10 655 A
                                                                                                               2
                                       Beschreibung                                 bspw. Ciclosporin, zu verabreichen.
                                                                                        Als Verabreichungsforinen werden Tabletten, Kapseln,
                    Die Erfindung betrifft ein Arzneimidel mit einem Gehalt         Dragees und ähnliches vorgeschlagen. Zur örtlich begrenz-
                 als Ciciosporin.                                                   ten Verwendung an besonders im:pfincliichen Körperberei-
                    Derartige Arzneimittel sind allgemein zur Behandlung s ehen ist diese Darreichungsform aufgrund der Anwesenheit
                 von Transplantationspatienten bekannt.                             der zum Löslichmachen der hydrophohen Wirkstoffe not-
                    Der Wirkstoff Ciclosporin ist ein zyklisches. aus elf Ami-      wendigen Lösungsmittel Ethanol bzw. PolyethyLenglykol
                 nosäuren bestehendes Peptid, mit der Summenformel                  jedoch nicht geeignet.
                 C621-111; Ni IOL2. Es wird auch als Cyclosporin A (WHO) be-            Die tonische Verwendung von hydrophoben Wirkstoffen
                 zeichnet. Ursprünglich wurde es aus Pilzen isoliert. Inzwi- EI) ist immer dort besonders problematisch, wo stark wasser-
                 schen sind auch Verfahren zu seiner synthetischen Herstel-         haltige bzw. hydrophile Körperteile behandelt werden sol-
                 lung bekannt.                                                      len, da eine Voraussetzung zur Aufnalune solcher Wirk-
                    Cielosporin ist ein sogenannter Immunnicalulator mit im-        stoffe in den Körper darin besteht, zunächst einen Kontakt
                 munsuppremiver Wirkung. Es blockiert die Aktivierung von           zwischen Wirkstoff und Körperoberfläche herzustellen.
                Helfer- und Killerzellen des immunsystems durch lnhibition is           Vor diesem Hintergrund ist es die Aufgabe der Erfindung,
                der Lymphokinproduktion. Ciclosporin unterdrückt dabei             ein Arzneimittel mit einem Gehalt an Ciclosporin bereitzu-
                sowohl die humorale als auch die zelluläre Irnmunreaktion,         stellen, das zur !epischen Verabreichung auch an stark was-
                indem es die Freisetzung von Interleukinen, insbesondere           serhaltigen und/oder sehr empfindlichen Körperbereichen
                 von lle-1 aus Monozyten und It..-2 aus T-Helfer-Zellen in         geeignet ist, und mit dem eine gute Wirkstoffaufnahme er-
                den frühen Phasen der Immunantwort unterbindet.                20 möglicht wird.
                    Aufgrund dieser immunsuppressiven Wirkung wird Ci-                 Es ist. eine weitere Aufgabe der Erfindung, neue Anwen-
                closporin zur Vorbeugung der Transplantatabstoßung nach            dungsgebiete flir ein derartiges Arzneimittel vorzuschlagen.
                allogenen 'i'ransplantationen von Niere, Leber, Herz, Herz-            Erfindungsgemäß wird diese Aufgabe dadurch gelöst, daß
                Lunge, Lunge und Pankreas sowie nach Knochenmark                   das Ciclosporin in einer öl-in-Wasser-Naneentuision vor-
                Transplantationen eingesetzt.                                  25 liegt. Unter einer Nanoerrailsion im Sinne der Erfindung
                    Außenlern wird Ciclosporin zur Behandlung der Grafi-           wird jede öl-in-Wasser-limulsion verstanden, die 1)-öpf- •
                Versus-Hosi-Krankheit eingesetzt. einer Krankheit, die bei         chengrößen im Nanometerbemich, also mit Durchniessem
               Transplantationspatienten nach Übertragung fremder inun-            von kleiner als 1 tun enthält. Derartige Narioemulsionen ha-
                unkompetenter Zellen durch zelluläre Immunreaktionen               ben eine ölige bzw. Lipid-Phase und eine wiißrige Phase,
                auftritt.                                                      30 wobei die wäßrige Phase Wasser oder physiologisch ver-
                    Weitere Anwendungsgebiete für Ciclesporin sind die Be-         trägliche wäßrige Lösungen wie bspw. physiologische
                handlung von schwerer endogener Uveitis, einer schweren            Kochsalzlösung (0,9 Gew.-% Natriumchlorid in Wasser)
               Entzündung der Aderhaut des Auges, sowie von schwersten             aufweist.
                therapieresistenten Formen der Psoriasis (Schuppenflechte).            In einer derartigen Nanc.emulsion wird der hydrophobe
               Auch die therapeutische Wirksamkeit von Cielosporin zur 35 Wirkstoff Ciclosporin in den winzigen öligen Tröpfelten ge-
               Behandlung des steroidabhängigen und steroidresistenten             löst, die wiederum in der wässrigen Phase, dispergiert sind.
               nephrotischen Syndroms, also von Nierenerkrankungen, die            Somit ist der Wirkstoff Cielosporin optimal verteilt. Bei ei-
               mit einem ausgeprägten Eiweißverlust einhergehen, sind be-          ner Applikation in stark wasserhaltigen Körperbereichen
               kannt.                                                              kann so eine besonders gute Verteilung von Ciclosporin und
                   Bisher wurde Ciclosporin als Infusionslösung sowie als 40 damit eine optimale Wirkstoffaufnahme erreicht werden.
               Trinklösung von der Sandoz. bzw. Novalis AG, Basel darge-               So zeigte sich in einer über sechs Monate andauernden
               reicht. Da Ciclosporin ein hydrophobes Peptid ist, das in           Studie in der Universitätsklinik Tübingen, daß die Verwen-
               wäßriger Lösung nicht lösbar ist, enthielten die bisherigen         dung einer erfindungsgernäßen Nanoemulsion sowohl im
               DarreichungsfOrmen als Emulgatoren bzw. Löslichkeitsver-           13creieh des hochempfindlichen Auges als auch im Hautbe-
               mittler in großen Mengen Ethanol (ca. 12 Vol.-%) sowie Li- 4 5 reich eine gegenüber herkömmlichen Therapieforrnen we-
               pide in Form von Maiskeimöl und Miacylglycerid-Deriva-             sentlich verbesserte Wirksamkeit und Verträglichkeit auf-
               t en .                                                              weist. Dies ist vor allein darauf zuniek.zuführen, daß auf-
                   Die bisher bekannten Verabreichungsformen von Cielo-           grund der neuen Darreichungsform auf die Verwendung
              sporin sind lediglich zur systemischen Anwendung geeig-              physiologisch bedenklicher bzw. unverträglicher Lösungs-
              net. Wenn Ciclosporin in Form einer Trinklösung verab- Se mittel vollständig verzichtet werden kann, ohne daß dadurch
              reicht wird, so erfolgt die Aufnahme in den Körper über den         die Wirkung oder Aufnahme von Cielosporin an den betref-
              Darm. Bei einer infusion der Cielosperin-Lösung gelangt             fenden Körperteilen beeinträchtigt wird.
              der Wirkstoff direkt ins Blut und verteilt sich über das Blut           Die der Erfindung zugrundeliegende Aufgabe wird somit
              im gesamten Körper.                                                  vollkommen gelöst.
                   Eine tonische, d. h. örtlich begrenzte Anwendung von Ci- 55        In einer vorteilhaften Ausgestaltung weist. die Nanoemul-
              elosporin ist aufgrund seiner lipophilen Eigenschaften, die         sion Tröpfchengrößen von kleiner als etwa 500 nm auf.
              die Verwendung von Ethanol und Lipiden zum Löslichma-                   Diese Maßnahme hat den Vorteil, daß der Wirkstoff Ci-
              chen des Ciclosporins erfordern, problematisch.                     ciosporin besonders gut dispergiert wird und sich damit op-
                   Eine andere pharmazeutische Zubereitung, die unter an-         timal auf Gewebeoberflächen verteilt und folglich auch be-
              derent auch für Cielosporin vorgeschlagen wird, ist in der 60 sonders gut in das Gewebe aufgenommen wird.
              135 5,154.930 beschrieben. Diese Verabreichungsfortn uni-               In einer besonders vorteilhaften Ausgestaltung weist das
              faßt ein salzfreies geladenes Lipid, wie bspw. Phosphatidy-        Arzneimittel einen Gehalt an zumindest einem Phospholipid
              lethanolamin oder Phosphaidielyiserin sowie ein Lösungs-            auf.
              mittel wie Polyethylenglykol oder Ethanol. Dabei bilden                 Unter Phospholipiden versteht man eine Gruppe von Li--
              sich in der pharmazeutischen Zusammensetzung Liposo- 65 piden, die Derivate entweder von Glycerin oder von dem
              tuen-Komplexe zwischen dem Wirkstoff und den Lösungs-               komplexen Alkohol Sphingosin sind. Phospholipide enthal-
              mitteln. Die beschriebene pharmazeutische Zubereitung er-           ten im Allgemeinen zwei Fettsäuren, die den hydrophoben
              laubt es, besonders hohe Konzentrationen an Wirkstoff,             Bestandteil des Phospholipids bilden, und eine sogenannte



                                                                                                                          PTO-000144
  XA;i0: DZ        I 281 C.655A1
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 146 of 548 PageID #:
                                    70426
                                                         DE 198 10 655 A 1
                                         3                                                                      4
           polare Konfgnippe, die aus einem über einePh.osphodiester-              sainkeit von Ciciosporin erzielt wird.'
           gruppe gebundenen Alkohol besteht. Dureh diese Struktur                     in einer besonders vorteilhaften Ausgestaltung weist das
            sind die Phospholipide a nohiphit, d. h, sie enthalten sowohl          Arzneimittel 2 (3enve% Cielosporin, 5 Gew.-% Lecithin,
           hydrophobe als auch hydrophile Gruppen. Dadurch sind sie                23 Gew.-% minelkerüge Triacylglyeeride und 70 Gew.-%
           besonders gut als Emutgatoren von hydrophoben Stolen in                 physiologische Kochsalzlösung sowie ggf. ein physiolo-
            wäßrigen Phasen einsetzbar.                                            gisch verträgliches Konservierungsmittel auf.
              Die Verwendung von Phospholipiden i.n denn erfindungs-                  Es hat sich nämlich in einer klinischem Studie mit dem
            gemäßen Arzneimittel hat den Vorteil, daß Phospholipide                ertindungsgemäßen Arzneimittel herausgestellt, daß mit
           Bestandteile aller Zeihneinhinnen sind und somit eine be-               dieser Zusammensetzung eine besonders gute Verträglich-
           sonders hohe physiologische Verträglichkeit aufweisen. Da-        to    keit hei optimaler Wirkstoffaufnahme in den Körper erreicht
           durch ist das Arzneimittel auch an besonders sensiblen Or-              wird.
           ganen, wie bspw. dem menschlichen Auge, einsetzbar.                        Der Zusatz eines Konservierungsmittels ist notwendig,
              In einer weiteren vorteilhaften Ausgestaltung ist. das               wenn das Arzneimittel für längere Zeitspannen aufbewahrt
           Phospholipid Lecithin.                                                  werden soll. Es versteht sich, daß Konservierungsmittel bei
              Lezithin oder Phosphaticlyleholin ist eines der am weite-      15    allen Verabreichungsformen des erfindungsgemäßen Arz-
           ste❑ verbreiteten Membranlipide des Menschen. Von der                   neimittels enthalten sein können.
           WH() ist dem Lecithin Unbedenklichkeit als Lebensmittel                    In einer weiteren Ausgestaltung liegt das erfindungsge-
           zuerkannt worden, es wurden keine ADI-Werte (Acceptable                 mäße Arzneimittel mit physiologisch verträglichen Träger-
           Daily Intake) zuerkannt. Lecithin entspricht ferner den Nor-            stoffen zum Auftragen auf die Haut vermischt vor.
           men der iss-amerikanischer. Behörde FDA und besitzt den           20       Derartige. 'frägerstoffe können bspw. Cremes, Gele oder
           GRAS-Status (Generaily Recognized As Safe, CFR Nr.                      Salben mit den üblichen Bestandteilen sein.
            182.1400R 84.1400).                                                       Hierbei ist von Vorteil, daß bei der Verwendung der erfin-
              In Fettemulsionen für die parenterale Ernährung wird Le-             dungsgemäßen Nanoemulsion auf der Haut oder einer
           cithin in Kliniken in großem Umfang eingesetzt.                         Schleimhaut die Verteilung sowie das Zurückhalten auf der
              Lecithin ist somit ein besonders gut vertraglicher Emtd-       25   Haut verbessert wird.
           gator, der aufgrund seines Vorkommens in menschlichen                      Darüber hinaus wird die Anwendung des Arzneimittels
           Zellen ohnehin Bestandteil des menschlichen Körpers und                 für den Patienten erleichtert.
           damit gesundheitlich unbedenklich ist. Als Emuigator von                   In einer weiteren Ausgestaltung weist das Arzneimittel
           Ciclosperin ist es aufgrund seiner stark amphinhilen Ein-               viskositätserhöhende Zusätze auf.
           genschaften besonders gut geeignet.                               30       Derartige Zusätze können bspw. Zcllutoserier•ivatc, Poly-
              In einer weiteren Ausgestaltung der Erfindung liegt der              acrylate oder andere physiologisch verträgliche Polymere
           Gehalt an Phospholipid im Bereich von 0,1 bis 20 Gew.-%,                sein.
            vorzugsweise im Bereich von 1 bis 10 Gew.-%.                              Hierbei ist von Vorteil, daß der Verbleib des Wirkstoffs
              Hierbei ist vorteilhaft, daß diese Konzentrationen eine be-         (Udospatin an dem Ort, wo er wirken soll, verlängert wird.
           sonders feine Emulgierting des Ciclosporins in einer wiißri-      35       Die Erfindung betrifft. auch die Verwendung eines Arznei-
           gen Lösung erlauben.                                                   mittels mit einem Gehalt an Giclosnerin in einer zur toni-
              In einer weiteren Ausgestaltung weist die Nanoemulsion               schen Anwendung geeigneten Galenik zur Behandlung von
           einen Gehalt. an Triacylglyceriden, bevorzugt mittelkettigen           Hautkrankheiten.
           Triacylglyceriden auf.                                                     Bei in der Hautklinik der Universitätsklinik Tübingen
              Triacylglyccride sind neutrale T.ipicie, hei denen Fettsäu-    40   durchgeführten Versuchen wurde nämlich erstmals die topi-
           ren über Esterbindungen an einen Glycerinrest gebunden                 sehe Anwendung von Cielosporin zur Behandlung von
           sind. Die Fettsäuren können kurz-, mittel- oder- langkettig            Hautkrankeiten untersucht. Dabei stellte sich heraus, daß
           sein, sie Linnen gesättigt oder ungesättigt vorliegen. Tria-           durch die topische Verabreichung von Ciclosporin gegen-
           cylglycericic sind stark hydrophobe Stoffe und dienen z. B.            über den üblieherweise verwendeten 'llerapien, insbeson-
           als Energiespeicher im Körper, wo sie in den Fettgellen ab-       45   dere der Verabreichung von C'ortisonpräparaten, eine über-
           gelagert werden.                                                       legene therapeutische Wirkung bei gleichzeitiger guter Ver-
              Die Verwendung von Triacylglyceriden, insbesondere                  träglichkeit erzielt wird.
           mittelkerzigen niacylglyceriden hat den Vorteil, daß diese                 Da Ciclosporin bisher nur systemisch angewendet wurde,
           problemlos in Arzneimittelqualität erhältlich und zum Inlö-            kam die Behandlung von gewöhnlichen lokal begrenzten
           sungbringen des Ciclosporin in einer Nanoemulsion beson-          so   Hautkrankheiten aufgrund der schweren Nebenwirkungen
           ders gut geeignet sind.                                                einer systemischen Anwendung nicht in Betracht. Bei der
              Dies gilt vor allem dann, wenn der Gehalt an Triacylgly-            systemischen Verabreichung kommt es aufgrund der im-
           ceriden im Bereich von 10 bis 40 Gew.-910, bevorzugt irrt Be-          munsuppritnierenden Wirkung des Cielosporins nämlich zu
           reich von 20 bis 30 Gew.-% vorliegt.                                   einer erhöhten Anfälligkeit gegen Infektionen jeglicher Art.
              In einer besonders vorteilhaften Ausgestaltung liegt der       55   Diese Nebenwirkungen wurden bisher nur bei schweren,
           Gesamtgehalt an Lipiden im Bereich von 1 bis 50 Gew.- (X),             sonst nicht behandeiharen Krankheiten in Kaut' genommen.
           bevorzugt im Bereich von 20 bis 30 Gew.-%.                                 Galeniken, die bei einer erfindungsgemäßen Verwendung
              Dabei umfaßt der Gesamtgehalt an Lipiden sowohl rein                in Betracht kommen, umfassen z.. I3. die Formulierung als
           hydrophoben Lipide wie Triacylglyceride als auch amphi-                Cremes. Geie, Salben oder auch in Form von Liposomen
           phile Phospholipide wie bspw. Lecithin.                           ön   oder Mikroemulsionen.
              Diese Maßnahme hat den Vorteil, daß bei einem mög-                      Besonders bevorzugt ist jedoch die Verwendung von Ci-
           lichst effizienten Emulgieren des hydr•ophoben Wirkstoffs              closporin in Form einer Nanoemulsion, wie sie weiter oben
           Ciclosporin gleichzeitig eine Anwendung an hydrophilen                 beschrieben wurde.
           Oberflächen und eine gute Wirkstoffaufnahme möglich                       Hierbei ist vorteilhaft, daß sich der Wirkstoff Cielosporin
              In einer weiteren Ausgestaltung der Erfindung liegt der        65   hei einer Verabreichung als Nanoemulsion in der oberen
           Gehalt an Ciclosporin im Bereich von 0,1 bis 10 Gew.-%.                Hautschicht., der Hornschicht. anreichert, Dadurch wird ein
           bevorzugt im Bereich von 1 bis 3 Gew.-%.                               besonders langer Wirtestoffverbleib in diesen Hautbezirken
              Hierbei ist. vorteilhaft, daß eine gute therapeutische Wirk-        erreicht, was erwünscht ist, da bei den meisten Hautkrank-



                                                                                                                           PTO-000145
       D           OES5A1
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 147 of 548 PageID #:
                                    70427
                                                          DE 1.98 10 655 A 1
                                          5                                                                 6
             freiten die obersten Hautzellschichten befallen sind.              ist.. Die Nanoetnulsion verteilt sich außerdem im Kantmer-
                 In einer besonders vorteilhaften Ausgestaltung wird das        wasser selbst, das auch die Linse und die Hornhaut umspült.
             erfindungsgemäße Arzneimittel im Bereich der Mund-                 Da das Kammerwasser nur ca. alle vier Stunden ausge-
             schleimhaut undioder der Schleimhäute des Genitalbereielis         tauscht wird, kann Cielesporin besonders dauerhaft auf die
             verwendet.                                                     5 von den Kamtnetwasser benetzten Augenbereiche einwir-
                 Im Bereich dieser stark wasserhaltigen Oberflächen ist         ken. So kann das Risiko von Gewebeabstoßungen hrt Be-
             eine rasche Aufnahme des hydrophohen Wirkstoffs zwin-              reich des Auges sicher vermieden werden.
             gend erforderlich, da er an diesen Körperoberflächen nicht             In klinischen Versuchen, hei denen die Verwendung des
             anhaftet und vor allem im Mundbereich durch Speichel              er Findungsgemäßen Arzneimittels am Auge getestet wurde,
             schnell weggespült wird, Die erfindungsgemäße Naneefrad- to kam es in keinem einzigen Fall zu Sehbeeinträchtigungen
             sion sorgt dabei für die Anlagerung von Cielosporin an die        oder einer Verstopfung der Schlemm-Kanäle, die dem Ab-
             Schleimhäute und fördert somit eine schnelle Aufnahme.            fließen der Tränenfitissigkeit in die Nase dienen. Darüber
                In einer weiteren vorteilhaften Ausgestaltung wird das         hinaus wurden keine Schmerzfälle beobachtet.
            Arzneimittel zur Behandlung von Liehen ruber eingesetzt.                In einer besonders vorteilhaften Ausgestaltung wird das
                Diese Krankheit ist eine sehr verbreitete entzündliche Er- 15 erfindungsgemäße Arzneimittel zur Verhinderung von Ab-
            krankung der Haut und Schleimhaut, die auch als kleinpapu-         stoßungsreaktionen nach Transplantationen, vorzugsweise
            löses Exan them oder Flechte bezeichnet wird.                      im Bereich des Auges, verwendet.
                Zur Behandlung dieser Hautkrankheit wurden bisher le-              Hierbei ist bspw. an die bereits erwähnten Hornhaut-
            diglich Schälkuren mit Vitamin A-Säure und anschließende           Transplantationen oder Transplantationen anderer Bestand-
            Hydrocortisonbehandlung oder Behandlung mit anderen 20 teile des Auges, jedoch auch an Haut-Transplantationen zu
            Coeisenpräparaten eingesetzt. Im Genitalbereich waren zur          denken.
            Behandlung von Liehen ruher bisher sogar operative Ein-                Da der Wirkstoff nun direkt am Zielort aufgetragen wer-
            griffe erforderlich, die durch die [epische Anwendung von          den kann und dort auch gut aufgenommen wird, kann das
            Ciclosporin nun unterbleiben können.                               Cielosporin mit im Vergleich zur systemischen Anwendung
                In einer weiteren Ausgestaltung wird das erfindungsge- 25 geringen Nebenwirkungen effizient therapeutisch wirken.
            mäße Arzneimittel zur Behandlung von Neurodermitis ein-                In einem Verfahren zur Zubereitung des erfindun gsgernä-
            gesetzt.                                                           ßen Arzneimittels werden die folgenden grundsätzlichen
                Bei einem Vergleich der Cielosporin-Anwendung und der          Schritte durchgeführt:
            bisher üblichen Hydroconisonanwendung konnten verbeen
            sem: Therapieerfolge. mit Ciclosporin hei der Behandlung Art              a) Ibsen von Cielosporin in einer öligen Phase.;
            von Neurodermitis beobachtet werden.                                      b) Hinzufügen eines Anteils einer wäßrigen Phase;
                In einer weiteren vorteilhaften Ausgestaltung wird das er-            c) Rühren;
            findungsgemäße Arzneimittel zur Behandlung von Neuro-                     d) Hinzufügen des verbleibenden Anteils der wäßri-
            dennitis im Bereich des Auges verwendet..                                 gen Phase;
                Hierbei ist vorteilhaft, daß Cielosporin, insbesondere 35             e) Behandeln des Gemischs mit Ultraschall; und
            wenn es in Form einer erfindungsgemäßen Nanocmulsion                      f) Steriffiltrieren.
            vorliegt, keine Reizungen int Auge oder in den Bereichen
            um das Auge herum hervorraft, wobei es gleichzeitig gut                Hierbei ist von Vorteil, daß eine erfindungsgemäße Na-
            aufgenommen wird, und daß es hoch effizient gegen Neuro-           noemutsion mit Ciclosporin in einem zügigen Verfahren
            dermitiden im Augenbereich wirkt, wie in an der Augenkli- 40 ohne technischen Aufwand hergestellt werden kann.
            nik der Universitätsklinik Tübingen durchgeführten Versu-             Die ölige Phase kann dabei z. B. Triacylglyeericie und Le-
            chen mit Patienten nachgewiesen werden konnte.                    cithin, die wäßrige Phase physiologische Kochsalzlösung
               Die Erfindung betrifft auch die Verwendung eines Arznei-       oder Wasser enthalten. Das Lösen des Ciclosperins in
            mittels mit einem Gehalt an Cielosporin in einer zur topi-        Schritt a) sowie das Rühren in Schritt e) kann z. B. durch auf
           schen Anwendung geeigneten Galenik zur Behandlung von 45 einem Magnetrührer oder mit einem Flügelruhrer durchge-
            Allergien.                                                        führt werden. Es versteht sich, daß das erfindungsgemäße
               In einer an der Augenklinik der Universitätsklinik Tübin-      Verfahren unter sterilen Bedingungen durchgeführt werden
           gen durchgeführten Studie zeigte sich nämlich, daß Cielo-          muß, wobei zwischen den einzelnen aufgeführten Schritten
           sporin bei tonischer Anwendung therapeutisch hochwirk-             jeweils Sterilfiltrationsschritte zwischengeschaltet werden
           sam gegen Allergien eingesetzt werden kann. Cielosporin 50 können.
            kann dabei in allen zur tonischen Verabreichung geeigneten            Die Ultraschatlehandlung dient der Dispersion der öli-
           Galeniken eingesetzt werden. Besonders bevorzugt ist dabei         gen Phase in der wäßrigen Phase, wobei die Tröpfchengrö-
           eine Darreichung als Nanocmulsion, wie sie oben näher be-          ßen in der entstehenden Suspension durch die Dauer der Ul-
           schrieben wurde.                                                   traschallbehandlung und die Leistung bestimmt wird.
               Insbesondere bei einer Verabreichung von Ciclosporin als 55        Es versteht sich, daß die vorstehend genannten und die
           Nanoemuision zur Bekämpfung von Allergien im Augenbe-              nachstehend noch zu erläuternden Merkmale nicht nur in
           reich konnten hervorragende Therapieerfolge erzielt wer-          den angegebenen Kombinationen, sondern auch in anderen
           den.                                                              Kombinationen oder in Alleinstellung einsetzbar sind, ohne
               In einer weiteren vorteilhaften Ausgestaltung wird das er-    den Rahmen der vorliegenden Erfindung zu verlassen.
           findungsgemäße Arzneimittel zur prophylaktischen und./ 60              Weitem Merkmale und Vorteile der Erfindung ergehen
           oder therapeutischen Behandlung des Auges verwendet_              sich aus den nachfolgenden Ausführungsbeispielen.
               Eine therapeutische Behandlung des menschlichen Auges
           mit Cictosporin ist z. 5. bei Hornhaut-Transplantationen zur                                    Beispiel 1
           Verhinderung von Abstoßungsreaktionen erforderlich.
               Bei der Verwendung von Cielosporin als Damemulsion 65                    Herstellungeiner Gielosporin-Nennemulsion
           verteilt sich der hydrophobe Wirkstoff besonders gut über
           den gesamten Augapfel, so daß aufgrund der großen Re-                  Es wird eine Cielosporin-Naneemulsion hergestellt, die
           sorptionsfläche eine optimale Wirkstoffaufnahme gegeben           aus 2 Gewe% Ciclosporin, 23 Gew.-% Oleum neutrale



                                                                                                                       PTO-000146
  30CID:        issiossssines
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 148 of 548 PageID #:
                                    70428
                                                               DE 198 10 655 A 1
                                                7                                                                  8
                 BAB, 5 Gew.-% Lecithin und 70 Gew.-% 0,9%iger Natri-                    Durch den Einsatz von Cielosporin bei der Behandlung
                 umchloridlösung besteht. Die fertige Emulsion ist t2. a. zur         im Gesichtsbereich konnten die. bisher üblichen Schälkuren
                 Verwendung als Augentropfen geeignet.                                mit Vitamin A-Säure und anschließender Hydrocortisonbe-
                    Inhaltsstoffe und ihre Bezugsquellen:                             handhing vermieden werden.
                    Ciclosporin: Firma Synochene Hamburg;                           5    Bei der Verwendung im Genitalbereich war es darüber
                    Oleum neutrale DAB (MIGLYKOL); Firma Henkel. Düs-                 hinaus möglich. auf die bisher üblichen operativen Eingriffe
                 seldorf;                                                             zu verzichten.
                    Lecithin (80 Geweene Phosphatidylcholin): Firma Lipoid,              Die erfindungsgenläße Cielosporin-Nanoemulsion wurde
                 Ludwigshafen:                                                        außerdem zur Behandlung von Neurodermitis eingesetzt.
                    Natriumehlorid, 0,9 Gew.-%: Firma Braun, Melsungen.            10 Hier konnteein verbesserter Therapieerfolg im Vergleich zu
                    Alle verwendeten Hilfsmittel, bspw. Bechergläser, Riih-           einer Hydroconisonbe.handlung erreicht. werden.
                 rer, Filter, usw. worden bei 121°C für 15 Minuten lang durch            In der Hautklinik wurde das erfindungsgemäße Arznei-
                 Autoklavieren sterilisiert.                                          mittel sowohl stationär als auch ambulant. eingesetzt, Auch
                    Zunächst wird der lipophite Wirkstoff GMtosperl n zusam-          die Studien in der Hautklinik dauern noch an. Darüber hin-
                 men mit dem Lecithin in Oteunt neutrale gelöst.                   ls aus werden derzeit. Versuche zur Verabreichung von Ciclo-
                    Dazu werden in ein steriles Becherglas 5 g Lezithin, 2 g          sporin zur Behandlung von Hautkrankheiten in Form von
                 Ciclosporin und 23 ml Oleum neutrale eingefüllt und mit ei-          Liposomen durchgerührt.
                 nem Magnetrührer in Lösung gebracht.
                    Die Lösung wird in ein zweites Becherglas                                              Patentansprüche
                 Dann werden 40 ml 0,9%ige Natriumchloridlösung zuge-              20
                 fügt und für 1 Stunde bei 400 upm (Umdrehungen pro Mi-                   1. Arzneimittel mit einem Gehalt. an Ciclosporin, da-
                 nute) mit einem Flüge lnihrer gerührt.                                   durch gekennzeichnet. daß das Cielosprorin in einer
                    Dadurch wird eine Voremulsion erzeugt. die in eine ste-               Ol-in-Wasser-Nanoeniulsion vorliegt.
                 rile Durchflußzelle gegeben und mit der restlichen Menge                 2. Arzneimittel nach Anspruch 1, dadurch gekenn-
                 atz 0,9%iger Natriutrichloridlösung aufgefüllt wird.              25     zeichnet, daß die Nanoemulsion Tröpfchengraen von
                    Diese Lösung wird für 15 Minuten mit 70 Watt Leistung                 kleiner als etwa 500 nm aufweist.
                 in einem Ultraschallgenerator (Firma Branson, Schwäbisch                 3. Arzneimittel nach Anspruch 1 oder 2, dadurch ge-
                 Gmünd) beschallt.                                                        kennzeichnet, daß es einen Gehalt an zumindest einem
                    Dabei wird eine Nanoetnulsion mit Tröpfchengrößen von                 Phospholipid aufweist,
                 kleiner als 5(X) nm erzeugt, die über einen 0,45 prit-Steril I-   30     4. Arzneimittel nach Anspruch 3, dadurch gekenn-
                 ier direkt in Augentropffirische.n abgefüllt wird.                       zeichnet, daß das Phospholipid Lecithin ist.
                    Alle Arbeitsschritte werden unter einer sterilen Werkbank             5. Arzneimittel nach Anspruch 3 oder 4, dadurch ge-
                 (Laminer Airflow Bank, Firma Ehret, Emmendingen)                         kennzeichnet, daß der Gehalt an Phospholipid im Be-
                 durchgeführt. Die Augentropfen sind bei einer Lagenempee                 reich von 0,1 bis 20 Gew.-%, vorzugsweise im Bereich
                 ratur von 4°C für, drei Monate lang steril.                       35     von 1 bis 10 Gew.--% liegt.
                                                                                          6. Arzneimittel nach einem der Ansprüche 1 bis 5, da-
                                          Beispiel 2                                      durch gekennzeichnet, daß die Nanoemulsion einen
                                                                                          Gehalt an Triacylglyceriden, vorzugsweise mittelketti-
                   Studie mit Patienten an der Universitätslclinik Tübingen               gen Triacylglyceriden aufweist.
                                                                                   40     7. Arzneimittel nach Anspruch 6, dadurch gekenn-
                                        1. Augenklinik                                    zeichnet, daß der Gehalt an Triacylglyceriden im Be-
                                                                                          reich von 10 bis 40 Omega, insbesondere im Bereich
                    In der Augenklinik der Universitätsklinik Tübingen wur-               von 20 bis 30 Gew.-%
                 den die in Beispiel 1 hergestellten Augen tropfen für einen              8. Arzneimittel nach einem der Ansprüche 1 bis 7, da-
                 Zeitraum von sechs Monaten mit insgesamt über 200 Präpa-          45     durch gekennzeichnet, daß der Gesamtgehalt an Lipi-
                 rationen bei Patienten mit Hornhaut-Transplantationen ein-               den im Bereich von 1 bis 50 Geie.-%, vorzugsweise im
                 gesetzt. Die Studie dauert noch an.                                      Bereich von 20 bis 30 (im-% liegt.
                    über den gesamten Zeitraum der Behandlung von Patien-                 9. Arzneimittel nach einem der Ansprüche 1 bis 8, da-
                 ten mit dem erfindungsgemäßen Arzneimittel in Form von                   durch gekennzeichnet, daß der Gehalt an Ciclosporin
                 Augentropfen wurde kein einziger Fall von Schmerzent-             50     im Bereich von 0,1 bis 10 Gew.-%, vorzugsweise im
                 wicklung bei der Verabreichung der Tropfen beobachtet.                   Bereich von 1 bis 3 (jew.-% liegt.
                    Obwohl die NanoentuLsion ein milchiges Aussehen auf-                  10. Arzneimittel nach einem der Ansprüche 1 bis 9,
                 weist, kam es bei der Applikation am Auge in keinem Fall                 dadurch gekennzeichnet, daß es 2 Gew.-% Ciclosporin,
                 zu Schbeeinträchtigungen.                                                5 Gew.-% Lecithin, 23 Gew.-% mitielkenige Triacyl-
                    Die erfindungsgemäße Ciclosporin-Nanoemulsion wurde            55     glyeeride und 70 Gew.-% physiologische Kochsalzlö-
                 außerdem zur Behandlung von Neurodcrmitiden im Bereich                   sung sowie ggf. ein physiologisch verträgtiches Kon-
                 des menschlichen Auges sowie zur Behandlung von Aller-                   servierungsmittel aufweist.
                 gien im Augenbereich eingesetzt. Bei beiden Krankheitsbil-               11. Arzneimittel nach einem der Ansprüche 1 bis 10,
                 dern konnten überragende nerapieerfolge erreicht werden,                 dadurch gekennzeichnet, daß es mit physiologisch ver-
                 ohne daß es zu einer Entwicklung von Schmerzen oder Seh-          60     träglichen Trägerstoffen zum Auftragen auf die Haut
                 beeinträchtigungen bei den Patienten gekommen wäre,                      vermischt vorliegt.
                                                                                          12. Arzneimittel nach einem der Ansprüche 1 bis 11,
                                         2. Hautklinik                                    dadurch gekennzeichnet, daß es einen Gehalt an zu-
                                                                                          mindest einem viskositätserhöhenclen Zusatz aufweist.
                    Die Cliclosporin-Nanoeinulsion wurde darüber hinaus 65                13. Verwendung eines Arzneimittels mit einem Gehalt
                 vier Monate lang in der Hautklinik der Universitätsklinik                an Ciclosporin in einer zur lopischen Anwendung ge-
                   ubingen zu Behandlung von Liehen ruber im Gesichtsbe-                  eigneten Geimilk, vorzugsweise nach einem der An-
                 reich und im Genitalbereich eingesetzt.                                  sprüche 1 bis 12, zur Behandlung von Hautkrankhei-



                                                                                                                              PTO-000147
  snecio   ott    ______198106.55ALL>
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 149 of 548 PageID #:
                                    70429
                                                     DE 198 10 655 A 1
                                      9                                    10
              len.
              14. Verwendung nach Anspruch 13 zur Behandlung
             der Mundschleirnhaut und/oder der Schleimhäute des
             Genitalbereichs.
             15. Verwendung nach einem der Ansprüche 13 oder 5
             14 zur Behandlung von Lichen ruber.
             16, Verwendung nach einem der Ansprüche 13 oder
             14 zur Behandlung von Neurodermitits.
             17. Verwendung nach Anspruch 16 zur Behandlung
             von Neurodermitis im Bereich des Auges.                  to
             18. Verwendung eines Arzneimittels mit einem Gehalt
             an Ciclosporin in einer zur topischen Anwendung ge-
             eigneten Galenik, vorzugsweise. ❑ach einem der An-
             sprüche 1 bis 12, zur Behandlung von Allergien.
             19. Verwendung nach Anspruch 18 zur Behandlung 15
             von Allergien im Bereich des Auges.
             20. Verwendung eines Arzneimittels nach einem der
             Ansprüche 1 bis 12 zur prophylaktischen unci/acler the-
             rapeutischen Behandlung des Auges.
             21. Verwendung eines Arzneimittels nach einem der 20
             Ansprüche 1 bis 12 zur Verhinderung von Abstoßungs-
             reaktionen nach Transplantationen, vorzugsweise im
             Bereich des Auges.
             22. Verfahren zur Zubereitung eines Arzneimittels
             nach einem. der Ansprüche 1 bis 12. gekennzeichnet 25
             durch die grundsätzlichen Schritte:
                  a) Lösen von Ciclosporin in einer öligen Phase;
                  b) Hinzufügen eines Anteils einer wäßrigen
                  Phase;
                  c) Rühren;                                         30
                  d) Hinzufügen des verbleibenden Anteils der
                  wäßrigen Phase;
                  e) Behandeln des (3ünnsctiS mit Ultraschall; und
                  l) Sterilfiltrieren.
                                                                     35




                                                                     40




                                                                     45




                                                                     .50




                                                                     55




                                                                     60




                                                                     65




                                                                                PTO-000148
  Mal> <DE   1861055541_12..
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 150 of 548 PageID #:
                                    70430


                                     EuroOlschos Patentaint
                                     European Patent Office
                                                                                                            lig
                                                                                          i,"••L;bcation numbor
                                                                                                                         i 111 rNi
                                                                                                                         0 471 293 A2
                                     Office européen des brevets



                  C?)                              EUROPEAN PATENT APPLICATION

                        Ap.pheation
                                number: 81113327,0                                        ht.ei.5;GO1N 33/50, SIGO1N33.168,
                                                                                                    COM7164.
                  07) Datt: of hiktg- 08.08,91



                  e     Prks.rity:15.08.98 LIS 587840                                     Applk.ent ABROTT LABORATORiF.S
                                                                                          CHAD-0377, APSDi2, One Abbott Park Rood
                        thk1e pubtic3fion aopkcation;                                     Abbott Perk, lillnois 60%4-3500(US)
                        10.02.92 Bulichn 92108
                                                                                          invontor: Moucci< Victoria
                        Dosignated Ountracting ataik.J:                                   1660 N. LaSafte, Apt.311
                        AT BE CH DE OK ES Ri GB GR ir Lt NL. SE                           Cfficago, lIfinots(US)
                                                                                                    ZaMc, Mariole B,
                                                                                          1660 N. Hatoteed
                                                                                          Chicago., Illineis(116)


                                                                                                         kiediano, Guido et af
                                                                                          MOOlANO, JOSIP, £31SANTY & STADS
                                                                                          Modiano & Associatt Via Mereyigti< 16
                                                                                          1-20123 Mileno(IT)



                        Saiubikeetion re...agent for tot    icel test samples.


                  Q) A anhibiizzibn rowt›nt for             analytical sys-
                  terns for tbc. determination i,f hydrophobk: analytes
                  in e biolegk•at toet sample> pertitmlarty analyfica.`•
                  systems employing spt,x.ifio binding proteins tor
                  suf: ardytos, socti as in fluorescent polari2ation
                  irmunoassays, is disotosed. 'Tbc, sofig3;;i4aton
                  reagent dissociates anetyies -kom verieus berrh.,`:0-
                  nents of e bielegical test serno:ka. .N..reti as cetttifar
                  matmial, phoopt$011pida, protoins and tre. like. at sub-
                  siantially lew concentrations of smet) sotubiazailon
                  reagent writtr., et the same, rniffirnizing the denetur-
                  aten soecific binding pre;wris, soeh eo, for exam-
EP 0 471 293 A2




                  pte, antibodiett, whicti may be present       an
                       system. Prefetabiy, such surfer:tent afisyk)xy-
                  (potyetriyie.:1e-Oxy-pret.Iyiene-Oxy-Soproperteg or N-
                  tetfas:Icy-n3-1-densettly-3-ammoffio-I-Drapane out-
                  tonale, and rnay 'tonner eorripriee saponin.


                                                                                                        ♦
                                                                                                        0         wo         C00         f.`k.0
                                                                                                                  fCYCIWPORINE)nglInt.

                                                                                                                       HG.


                                                                Rank Xig'31.< NK>   aosintw: &:nikx,s                                             PTO-000149
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 151 of 548 PageID #:
                                    70431
                                                              EP 0 471 293 A.2                                  2


  Fie,id of the Invontie.sn                                                    nmpioyed at high concentrations ir order                    lo
                                                                               achiove such dissaciation.
        'Thn prZ43nrit hik'nfiti?"1 re1403          which
  are uSefut       WdraCling a' n&Ms from a iiottid                            Seminar/ of the Invoniion
  sarheio. In parlicular, tho prosent invontion roiatos
  to reagents which facilitate 1f diasociation of ati-                              The prosent invontion r&atea to /ho diseavery
  alytf.>s. patticularly hydroptiodio aiialytos, from tho                      that anaiyticai systems for the detsrmitlegeh a.f
  (.:cinpononts of a hii)logictil lost sampfe to ponni:                        hydror.globic analytes in a biologi<:al test sampie,
  the moasurernent of suer: anaiytos present therein.                          pai ictitarly analytical systetns aimpioying specitic
                                                                        rv     dindi% oroleins fer such amtlytoo, can bo substan•
  Bookgmnd of tho Invent:toti                                                          frnprovW by <mlpie•yif39 the sotobilization
                                                                                          of the ofEisorit invontion whi<:h stivos to
         Trio rnonitori%Ot therapeotic drog ievels and                         dissociato analys from vanous companeots at a
  otten a..nalytes         biologics,1 fiuids such ås fX:, flitn.              bioiogical tast samplo, suen as coltular materiai:
  plasma, whole dlood, ;trinn and tho                    has, bo-       ?35    pho;:p11(Apid, proteins and the lika. In particktfar,
  come very eselet io piovido physic:ians onna in-                             auch solubilization mogent has tintKpociixily and
  fwnation io aid tr proper patioM rnariagomont. For                           surorisingly boer: tound tf3 dissociato hydicphobic
  sxamplo, adiustrnom tit pt*ttionf czevcif3E, achlovo•                        an&yles from such c-or:vone-ML tz;articularly
  mant of )ptinxil theropeutic offects, and avoidinkg                          kilar corraxwor:ts. at aubs.lantially low concentra-
  it:x:foss st.blixiia;:wmtio or hatnittil toxic dosago                 20     ti4X1$ e3# six:ft ;••.)ltibiliszolion mogent whiie, at Itle
  ols can be provicl 2f. C.00kiontional techninues                             Same, mining:4'e the denaturation tsf specitic bindirQ
  which are errw.›ioyod to monitor drug                     or da                          such 33. for axampio, angbodios, which
  toet other tinalyloa ars` knoom and inctudo tadioirn-                        roar bo present in an artaiyacal system. The
  muriousays and nonisoiNgo tisserys such tis flu-                             solitbitizatkin mogent of tre present itivontion is
  otescence polarizalion irnmunoaszty. However,                                panioviarly ~ul in a fiuOrt3SCnt pOiati2atk)?: im-
  such tochniquos pr(Wireo inconsistoncWs in iosults                           mtinotissay for the determinatim ot hydrophobic
  ss heri dolormitting tho armtint or presence of hy-                          analyle$, au& as cyclosporino and Mo tika
  dropfs)bic anaiytas bet:au:ut of Meir intracailitiat                               Th8                     roagorit oi ilxi prat, rit invon-
  telationship with varictis oalleier comoonents of a                          lion comprises frWi betwoon aboul 1.5% fwiy) and
  biological test Sanlp1$.:. Accordingy, when such an                   .?t?   at:$out 10% (wly'.?‹ proferably abotit 2% r,wfv). of a
  alytes rornain associotod -with such collulat compo-                         atirfactarit having sither nonionic characloristics or
  rittnts. the tiMoction of sitch ar:Myte:i in an analyi-                                     characioristics whorein sod] surlac.tant
  ical system is                   arid in snoe ir:star:c:os irn-                  capab!e of dissocieting substanlially ag ot a
  oossIbie: panictilarly whr-.3n such analyfes an:›                            hydroonobio analyfe from the conxxsrients ot a
  prosent at r.3./rtictilatiy low                                              bio.10,9k:a# tist sample. Piefortibiy, such surfaelant
         Altttough va•rious rmkamto :'tova ixion desorihod                         eit€arra nonionie polyglycof dewgont: sti1h fila
  to extraci varions a`tnaiyts å an;?jysi.s< SV:11                             alkyl-oxytpolyeihylono-oxy-propyierio-oxy-
             X-10&: Twet51)$.•:, $9e3iUM dodocyf suitato                       iswopario0, or a Zwitte,rimic detergent, stic-h as. N-
  and 3.43Mitl, tita ;.:sa of such magents si:ff& from                         talradocyi-N,Wderriothyl.3-ammt:inlo..1.
  a nUfnb3r of disa<ivanlagas, particularly .horo such                  4n     ptopariesulfentito. I hei tie#i ttii1i2ation re-aWnt rr$3y
  analysis                tz.,•agonts sod) as specilk binding                  fortber con'ionse fram bet,Nefl ahont " (wjv) and
  PRiteinS., antibodt:is, and the itho. For .•ixainpie.,                       about 25% (wfV) of saponin.
  such fC.3f,?ent.3, in Fliany                 tie not achiiavo
  complete coil                  whetoiti in the <..ci:›a of hy-               Btiof Deserfplion of the Drassinga
  drophobic analyies, a signilic<tot arnount of soch
  analykss coutd rfrtlain associated with collutar t.om-                           Fig. I iffustrates a calibration CVNS e•Mi:›10Y -4
  ponenta and thffitby not made availabitt for onaly-                          to detormine the amaunt cycloswino from a whole
  sis. Simitarly, trer oretionco of suen raagants in. for                      binod stimplo in a .fittotescont polarizaties
  «ampkk,            itruntittoassay sysiont: will rosett in                   morioassay e,mploying cha sofitbilization reagont of
  sAgnificant denaturation            speciiic           protolns              the prosent invontion..
  or anttbodios employod               SkiCh immuno&saays ta
  themby reduce tho binding activiy of ;mf) pr("As ill$                        Detailod Description of tfka. Invetttion
  and tittlitat,.:berS, tqldrenvi. Ener t.ISn tal SIX:b ri3;?..gnrit3
  to dissociale analyteS from vanoits ootlular COrnp0-                             The soiubilization raaant ot the present men-
  11s.i?ots and othor rnatoriais which rnay be present in               sa     tiro dissocio>tos analytoo, particulany hydrophobic
  a liquici test zatnole can havo t3 dramatic efioct on                        analyats, from a biological lest sample such as
  the inii3gtity ni r ;..gm'.I. ts oritployed in vanous                        wholo binod. Wrutrz> pfasnia, unne, spinal ilflid, and
            sysfOrriS, partieulany woore spelt roag.e.n1 are                   the like, As contemplated by the prosent flvertiOn,


                                                                        2                                                                 PTO-000150
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 152 of 548 PageID #:
                                    70432
                                    3                           EP 0 471 283 A2                                4


    bye,t(o‘.ti»t:*o  analytes inetude, nut are not feterlde                   avalfabte for anafysis.
    to be limited. to, stetoidri, rirugs stret: as                                  The solubilization rea;i:;ent aceording to the
    (3cl:q:Kinne, and the like.                                                prosent inventien has enexpectx.Ity and surpris-
               patticttlar. the solubitization teagent                         ingly been feene te achieve such cell lysis and
    ates sucrt anatyte.s from eellular n-tatertat, sez.tt as                   disso‹.•.iation of analyte at substantially to.k con-
    txythrocytes, popuialiens of teueocytes, such                              eentration. Ir pai-tit:mist, the use of the sofunilization
    tymptipooytos, phospholipids. t.irotittins, and the                        reagent al a C0f3e. t313.~n t33 tQw as 1.5% (w.?v) ef
             whieh may be present' in a niotopieal test                        tfle flen-iOna of zwititf.tiOrtie Suttacttint, with
    ~oie, ti3 thereby render such analytes teadily                                   hes been found to be effective for such cell
    avatfable for rneasurt.kment by a ziesirt.xt anal-ytte-at                  lysis and dissociation of the "Myte, Pteferably, the
    system. Afttiough the wtubilization teNtent is par-                        c•zxiQxttration ot tt3i: sutlet:tant is from betwirett
    tiet.ttarty usett)# in antitylkai systems for dett-ir:11in-                about 1.5% sviv) and about 10% twiv), mere pref-
    ing hydropheble anatytes employing SpeCific bie(f-                         era.bly about 2% (wAt), and, the solubilization
    i% proleiris, espeoialty imrnunotissay systems, ti3e                       »gent may further comprise from eetween about
    sotehitizziffort            C:i:ti be bo employixt in other          15    0% and about 2.!N sapottin, preferatity 2%.
    essay s;;ttertlS         w011, stieh       tixtioix:tive essays                 tt is to be underslo:K.1 etat the i~
    and the like.                                                              to tteat      biotegicat test sample pner to the ese
          Where it is destreebte to enVoy a non-ionie                          thereof in an analytteat system, stien as descritied
    su/betent in ett.:.: ixtlubiiiztitiort reagere aor,iording                 nerein, svill be present in the btoloticat test samplo
    the tyresent irmxttion, such N.K1-ionic zw:i;x:tmlt fs                     duti% suh.watent analysis theteot. Aceoldingiy,
    pretetably a nontonie petyglyeel detergent SuCh as                         the setubilization reagent of the prosent invention is
    alitylr..)xypeityetnyten.e.o>typropyteneoxy)-isoptopanoi                   particuiatly ds.efut where the biotegical test sameie
    and the like. r::Iso corritrioniy knowri               Tergitoffi.         is to be emptoyed in an anatytical system etTk oy-
    Wtwre it desireatik to erttoloy                          S'Uff&:-          ing speoitie binding prot ins• or attlibedies which
    tant in the eolunilization fr;•agent aceording to the                      are s.ensitive to the ptesence of, fer example, de-
    present inventiori. such zwitterionic surft%tant                           teivents Jr other t:tretreatment reagents which are
    selecaxt from the group consisting                N-totradecyl-            typicatty etrioloyed for the putprises described
    N,N-detnethyt-3-arntn<into,,1-proptinestilfonate,                          hetein. For t»oan:: , the 3.1w of the WieNtizetioe
    oetyl-€d,11€-elitnet h yl-3-arnmonic-1-ptepariesulfonale:                  reagent ;X:Meing te the present inventien prior to
    N-deeyi-N,N-dimethyl-3-arnmoritai-                                   50    the antitysts thereof in an immunoassay system
    ptopanesuitonattr,               NKtorfecyl-N,N-ditnethyl-3-               inirtirnizes demt:rat:ion of antibody reawits
    amrtionici-1-ptegterteSuffonate,                                           pioyed tfttfmin: thototty heving suttstanlially r30 ei-
                   3-aintnento-l-propanestitlenate, and .the                   feet on the binding activily of such antibody
    tika.                                                                      reagents.
           tri addities to eithen a r't. -ionic Stwftictafil or a         ie        When employing the solubilizatiort teagent of
     ..'wittetiortio stabelen: i3s deseribeti tibove, the                      the present invention for perlonning an itnniurwas-
    solubilization teagent aceotefing to ti»: present in-                      seY› the test sample is first treated with the
    vention t-rtay further Pornprtse a giycos.k.iti. such as                   solubitization reagent wherein               t:sopulati:trts
    seponin.                                                                   present in the test sample are lysed and the hy-
          Aceotding te the present. invention, the                       4f)   dtophohie anetyte dissocialed kom other eompe-
    s:itubilization reagent is capable ot tysing st.instan-                    rtet        des.ctitted anove. The resulting soiution is
    ealty alt of the various oettutar cr.;.mbenents writen                     then treated with a precipttatton reagent, _suen as
    may be present in a bielNicat test st:mott:4, and                          desertbed in the cepending U.S, PetCftt Application
    dissociate stii)stantially all of the desired anttlyte                     Senat No, 567,853 , entitlet.1 "Protein Precipitellos
    from otiter biological t:st &3r1"PE- eetheeeente in                  -4s   ['begera", filet.1 on August 15, 1990 and incor-
    Order to fender such arfetyte axieftabfa for artalysis.                    porated by reference herein. Sud': precipitation
    tn particutar, the st.ttubiitzation reagent aceoRting                      ~gent preelottatess any intettering proteina i.nokid-
    the present inventios is (*pante of ptoviding sue-                         ing                         ras•titting kom treatment of
    stantiatly cotnplete celt tySis of, fer e>tarex:fle, eet-                  the test sample with 91E: soiubitization reagtim
    ktlar l»Pf-MtC131$ such            t..krythrtx.ytes, tekikoeytes     se    the present invention, Although the ixecip.itated
    and the fike, for recovery of substantiatiy att of the                     material Mtteiting from such totetreatment strip wen
    desited artaiyte containitKI therein. in addittort. the                          prmilAation ~gent may tK.3ttle by gravey,
    entubilization teageni is also capabie of diss:K:tat,'                     axtfactioo of thE                dissociattrd attalyte
    ing the desK•rixt anal-yte from other r.:on-iponents                       prekwanty aecomplished by centrifugtng the treated
    which may be present in a bitilegicti test                           5s    test sample wherein the multi% supernatent cOtt-
    such e3s cellutte material, phospftoiipirts, proteins,                     tklias fhe tiesired anatyte. sub.stantially troe of such
    and the fike, to which six:h analyto eettld nevoritte-                     eeffutar inaletial and comportente. The supernatant
    less remain a'sseCiated with and the.reby not made                         is then combined with a deteotable trace( ~-


                                                                         3
                                                                                                                                     PTO-000151
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 153 of 548 PageID #:
                                    70433
                                                   EP 0 471 293 A2


  pound as would be known by one sidled in the art,              of "millipdarization units", 'span" (in mitlipolariza-
  and an appropriate antibody to, or binding agent               tion units) and "relative intensity". The measure-
  for. the i3na1yte prepared according to noirthods              ment of miiiipolarization units indicates the maxi-
  known in the art. According to suith i2s1fneral                mum polarization when a maximum amount of the
  MunoeSSay p(execkge, the anafyte present m the                 tracer compound is bound to the antibody in the
  test sample and the tracer compound compete for                absence of any phenytciotobenme (PCB) in the
  a tanitod eurnba of Wiling sites: resuiling in the             test sample. The higher the net millipdatization
  formation of anWyte arid tracer cithipound ()cm-               unifa, the better the binding of the tracer compound
  plexes. By maintaining a constant concentrator) of             to the antibedy. For the purposes of the present
  the tracer =mound and the zotibWy, the ratio of                invention, a not mittipolarization value of at feast
  the formation of arialyte complex to tracer complex            about 130 is preferred.
  is directly gooportionat to the amount Of anafyte                    The "span" iv an indication of the difference
  present in the test sample..                                   between the net millipoiac2ation and the minimum
        The solubitization reagent of the present inven-         amount of the tracer compound bound to the anti-
  tion is particularly useful in fluorescence polariza-    is    body. A larger span provides for a bettor numerical
  tion immunoassay systems wherein the amount r)f                analysis of the data. For the purposes of the
  anatyte in a test sample is determined by exciting             present invention; a span of at least about 1$
  an assay mixture with polarized light and measur-              inillipeiariZatiOn units is preferred.
  ing the oolarizaW) of the fluorescence emitted by                    The "relative intensity is a measure of the
  any of the free or unbound tracer- compound and          20    strength of the fluorescence signal above the beck-
  tracer-antibody complex. Any of the tracer com-                gound fluorescence. Thus, a nigher intensity will
   pound which is not complexed to an antibody is                give a more accurate measurement. The intensity
  'free to rotate in less than the time required for             is determined as the sum of the vertically polarized
  adsorption and re^eraiSaiori of fluorescent light. As          intensity plus twice the horizontally polarized 'Men-
  a result, the re-emitted light is relatively randomly          sity„ The intensity can range from a signet of about
  oriented so that the fluorescence polarization of              three times to about thirty times the backgound
  any of the tracer compound not complexed to the                noise, depending upon the concentration of the
  antibody is low, approaching zero. Upon complex,               tracer compound and other assay variables. For the
  ing with a specific antibody, the tracer-antibody              purpose of the present invention, an intensity of
  complex thus., formed assumes the rotation of the              about three to about twenty times that of bac.k-
  antibody molecule, which is slower than that of the            wound noise is preferred.
  relatively small tracer write:Kind molecule, thereby                 The salubitization reagent amorcling to the
  increasing the polarization observed. When making              present invaniiOn is particularly useful for perform-
  Such determination, the anatyle competes with the              ing a fluorescent poiarization immunoassay for
  tracer compound for antibody Sites wherein the                 cyclosporine and metabolites thereof employing a
  observed polarization of fluorescence of the tracer-           flixitesicent tram compound comprising 4-
  antibody complex becomes a value between the                   arninornethylfinotescein coupled to the hydroxyl
  value of the -free tracer compound and the value               group of MeBmt at the first position of
  tracer,-antibody complex, Accordingly.. if the test            cyclosporine, as described by the copending
  sample contains a high COnciiitilrelion Cif analyze,     .10   Patent Application Serial No. 507AV , entitled
  the observed ixilarization value is closer to that of          "Immunoassay Reagents And Method For Deter--
  the free tracer compound, i.e., low. Conversely, if            mining CycleSpdine": filed on even date herewith
  the test sampte contains a tow concentration of                and incorporated by reference herein, and a mew
  analyte. the polaii,:ation value is closer to that of          ockinat antibody to cyclosporim such as de-
  the tracer-antibody complex. Le, high. By sequen-        .*    ;-•cribett    thiemationai Patent Amlication Publica-
  tially exciting the reaction mixture of an immunoas-           tion No. WO W02080, According to such methdl,
  say with vertically and then horizontally polarized            a precipitation reagent comprising zinc sulfate, eth-
  tight, and analyzing only the vertical component of            ylene glycol and methanol, such as described in
  the emitted light, the polatizatirth of the atoms-             the coperating U.S. Patent Application Serial No.
  cence in the reaction mixture can be accurately          tt    557,853 entitled "Protein Pmcipitetic0 Reagent",
  determined, The precise relationship between po•               filed on August 15, 1990 arid incorporated by refer-
  larization and concentration a the onalyle is estab-           ence herein, a dilution buffer, and calibrators and
  lished by measuring the polarization values of cati-           controls are also employed. Such precipitation
  brators having known concentrations, and the con-              reagent it employed to precipitate interfering pre-
  centration of the anafyte can he interpolated from a     ss    twins, hemoglobin, and other interfering substances
  standard curve prepared therefrom.                             while at the same time, maintaining hydrophobic
        When employing fluorescence polarization                 anoiytes in Seitilian in order to render sucti an-
  techniques, the restitts can be quantified in terms            olytes available for binding to, for example, a spe-


                                                           4
                                                                                                                   PTO-000152
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 154 of 548 PageID #:
                                    70434
                                7                       EP 0 471 283 A2                             8


    cifiC binding protein such as art antibody.                                  A 60 nanomolar cyclosporine -tracer
         Once the tin toot sample hav been treated with                      reagent was prepared comprising the
         sokibiiizatiixt reagent of the P1OS,tiat invention                  CyCkniXritle tkiket compound prepared ac-
    and 1116 ptaCipit'atiOrt if a 400t aS CIEK3OritXid &bOY;t,               iording to step (ii) above in 0.1 M sodium
    the supernatant containing cyctosporine., tsr                ;s          phosphate buffer, pl s 7.5. containing 0.01 %
    oyclosporine and metaboines of cyclosporine. i.s                         (w/v) bovine gamma globulin, 0.1 % IwN)
    then combined with the antibody. P61):' to addition                      seldium wide, 5.0% (wsv) ethylene glycol
    of the tram Ot>111poigu# and rlikrtion butfer, a back-                   and 0.05% WO TWttall'm 20.
    ground fluorescence rkiadtrig is taken, wherein after                (b) Menocional Antibody Formulation:
    an incteation pfoiod of from between about ten                             A monoclonal antibody reagent was pre-
    minutes and about thirty minutes; a fluorescence                     Pared comprising mouse (as-Iiites) monocle:let
    polanzatkm reeding tak3kon as described above.                       antibody to oyctosnorine (Sandoz AG, Baste,
         11-re t ent invention will now be illustrated.                  Switzerland) diluted with a citrate butkir includ-
    but is not ii'itended to be tit-fitted, by the following             ing sodium axide.
    example:                                                             (c) Pretreatment Reagent:
                                                                               A pretreatment reagent was prepared (1Ortl-
    Fluorescent      Polarization     Immunoassay         For            priS1119 0.1 M TO$114 buffer, pH 7.5, 0.1% (wrv)
    Cyciosporine                                                         sodium azide, 0.5% (w'v) copper sulfate and
                                                                         10.0% (w.tv) 5-solfesalicyttne.
    Reagents                                                             (d) Dilution Buffer:
                                                                               A dilution buffer was prepared comprising
        The reagents for perfOrthing a -fluorescence                     0.1 M sodium phosphate, pH 7,S> and 0.1 %
    polarization imnit.irwassay employing the Mobilize-                  NAM bovine gamma gtobulin.
    ton reagent according to the present invention                       (0) Whole Blorki Prix:ipitation Reagent
    were prepared as follows:                                    kå.           A whole blood prtteipitation reagent was
       a) CYciosPairle Tracer Reagent:                                   prepared comprising 60 nifvf zinc sulfate, 50%
          (i) Preparetion of (0-(Chioroformyl)MeRrntr                    (wAr) methanol and 3,1% (*Methylene glybot.
          cyclosporine (Clichisporine chtorotormate):                    (I) Solubilization Reagent:
                Cydosporine (24.2 mg. 0.020 rnmoles)                           A solubilizaton reagent was prepared cam.
          was dissohred in a 25%wfv..? solution of phos-         30      pricing 2,0% (wiv) Tergitol min foam 1X 1k4,
          gene in benzene (2,0 ml) in a tOnd,. round                     2 0% (WN) saponin and 0. 1"å (w'v} sodium
          :Mon flask -fitted with stopper and stirbar.                   wide.
           The reaction was stirred -for 5 mint3tes to                   (g) Calibrakirs.
          dissetve        cyclosporine, then was alto                          Cyciosporine monoclonal whole, blood cali-
          lo stand undisturbed at room temperature for           :is     bn.xors were prepared comprising cyclosperine
          24 hours. 'rho mahtin was concentrated tn                      and an artificial human whole biped matrix. 'The
          vacate: and the product could be stored as a                   calibrators were prepared at concentrations oå
          solid at 0' C for up to six months. For                        0.0, '100. 250, 500, '1000, and 1500 nanograms
          subsequent reactions. a 0 02M Solution in                      per mittititer„ with sodium azide as a preserva-
          01,41F was uso.                                                tive.
          iFEi prk:oa:atioo of f0-(Fluorescein-4'^yl-                    (h) Controls:
          methylaminoformyttMeBintl1 cyclosporino:                             Cyclosporine monoclonal whole blood con-
                Cyckisporine chtongormate (0.2m1., 4                     trols were prepared comprising cyclosporine
          moles), as a 0.02M solution in WE as de-                       and an artificial whote blood matrix. The cantr,:D
          scribed in step (i) above wa$ combined with            4s      were prepared at concentrations of ISO, 400 and
          4'-arninornel ltitiorescein hydrochloride (2.(.i               800 nanograms per milliliter with sodium azide
          mg, 6 metes) in a skippered viat fitted with a                 as a preservative.
          stitbar. Pyridine was added until the apparent
          pH (by moist pH wer) was ttaptoxanately 7.                   Cyciosporine Whole.Bleed FPIA Assay Prolix:el
           The reaction was stirred at OM temperature
          for 24 hours. The sofvent was removed in                         A fluorescent polarization immunoassay for de-
          vactio, and the 13.5i(* WP.4 taken up in                     termining cyclosportrie in a whole blood test sam-
          methanol and loaded onto a 10111 SiiiCa gel                  ple employing an Abbott TDe Therapeutic Drug
          plate. The plate was devetot,-ied with 15%                   Monitoring Analyzer was performed as follows:
          methanotimethyfene chic.ride. . The product            55        One hundred-fifty microliters each of patient
          band, Ri 0.55, was ekited from the siiica got                whole blood samples containing Cyciosporitte, coo-
          with methanol..                                              tmta end catibratory were pipettod into labeled con^
          (iii) Preparation of Tracer Reagent.                         eitugs tubes, and 50 microliters of the .sotubtlization


                                                                                                                        PTO-000153
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 155 of 548 PageID #:
                                    70435
                              9                        EP 0 471 293 A.2                              10


  reagent tMSfZs added each e the Kees. A oipelte                     forth are bossele witreut dopa:141g fram the eptrit
  was fitted with tte vit elfn Wo:3d precfpitation                    and st.etze hereol, and     aceordingiy, suen limi-
  rerigent, porgecl cbt air bohetes, arid 300 microlaara              tations are trreosed only as indteatex.1 by ehe ap-
  eiere dispentel inta Eiach cmedoge lute              toteh-         pendee elairre.
  ing ehe ond of hie. otbeite eip         the was!! i# eech
  dentrifuge tobe white <eisgensing, fhe reagent. 11.1e
  dentriluge tutes were thon capped and mixet"; on
  ye4tese                     steonos arid pered into a               1.   A sotubiti2ation reagettumfoi          dissooiating
  oentrituge reed se lhat the tubes were eyeney                            hydrephobec analytes from defeenente of a
  diseriNed so /hat the zentrifuge head was bat-                           bfological tost sampte.., satt/ reagent z.,•ornpresing
  emed. The tunees wer carartfoged for aeproxi-                            a non-ionio or Z zwittorienie surfactant.
  meteiy ihre fOintileez ai 9,5tX1 y.          titelt a cear
  seienetafle and a hard> compadt betel of de-                        2.   The reactent of ciairn # wheroin seid non-iortie
  netured protein WM Obtainel.                (enerdugatten                surfactant is a non-ionic polyglytol surfactant.
  was <tompiette. .":ach tubo was uneipped and the              1:5
  supenatant was dar:Mied inti)              i)orreistxeding               The rennt of clairn 1 whOzeiin seid z,:wit-
  samoie weff ot a Tr.is Satroie Cartridge.                                feridnic suifacterli    seieceed frem the group
        The ihloresdemo potarization vaiue 01 eaoh                         densisting of hl-tetradeztyle&N-cierneet-3-
  eofibrator, :entre arid seltnen wie dotemlined and                       arnrnonio-1-fA>pareese.tlfertate,     Woetyi-N:N-
  printed         the ettput trepei ß# he Abbott TD>:           20         ditnelbyl-3-arnmoniu-1-propeneesoffenatee:       N-
  lyzer. A standard curve was Gerteralei in ehe in-                        deoyl-fel-dimethyf-3-arninonie.1-
  senneilt by Mofang the potatization, P. ot eech                          propenesuffonate‘.› N-dedoeye-N,N-dirnethy1-3-
  oalibrate versus its contontraten veing a nenlinez3r                     annerti<>-1-propenesolfenate and N-hexadtx.yl-
  regrosston erraiysis wheretn, the concenteatien                          hi,N-reirriettiyt-S-arnmoriio-1-proparestrifonate.
  eNich cortirel and sample was reed ofi tne stored             2.4
  ealibration z...urve (Figkere Y'; and erinte.d          the         4    The Nagent of ctaitris 1-3 futiler COrilpreing
  output tape.                                                             glyceside.
        'Trat sersilivity ot the preferred .U£33:>rieCEe3X:9
  polanzalion assay accerding tc7 ihe present inven-                  5.   The reagent of claints         compreing from
  tiert is 15.0 nenegrarnseittiliter ot dyciosporine and                   entmen aboul 1.5% (Ywv) end abtout 10% (wiv't
  rnetebotites. Vtitteri eernpaMCI to an avaiiable                         of sakt surfeetate in aqueons solution.
  radidimenufflessay using tit7 clenie:al sarripiee, a lin-
  ear tease squared regression anafyvis gave a stope                  6.   'Ure reagent of ceim 4 comprising tess :har:
  of 0.947, an inerbeof et 7.15, and a eorrelation                         about 25% twt\t) of seid eteaids,
  coefficient of a 969.
        Wherit a test feit acoording to he preseent in-               7. An anntureassay eneihre for sietarenoting by-
  ventiert is beeng t3zed in cmtuneten wie) the TO>                      drophobie aretyles in a biote>gipat est sample
  Ane*Zer, the reagents ter perfeieire the fileres-                      charadtarized in tutet seid essay eompilse.s a
  dent potarizatien irrnoneasse aererding to tho                         solubitization teagent adcording YE3 ciaienr.; 1,3.
  present inverleim cari bei oexitaired in sopareito
  vietts of a TDx Reagent i-)ae) witerein vta# eees &er                    The irnentmeassay malad el otatm 7 whe.rein
  eadh of 1te vieis tn the Reaeent Pack are remeined                       seid reagent Netter torro.ress a gtyz.eside,
  and pleced into dostgetatod                     inside the
  Reagent Pack. Aceordingfy, onco             nek'tgeen Pack          e    The tenrnonoaseay enothod oF etaim 7 wheeein
  is placed inSide 'de TOx Anatyzet, the anay pm;e-,                       seid reagent wemrates born bebeeen about
  dure hontelore is -fully autoreated.                                     1.5% (wly) and aecut 10% (wie el seid $1Jriet>
        If a eiareal assey is being perfereTed, the tost                   UM in adoevos sotution.
  srimpis is fast Iremied with he procir,eation reagent
  as deretitel above, and lhen retixed wie's tte ditte-               10, 'Ute intnereassay tnelhod o# ptairits 7-9
  teer)            The antexty reagent and t#3e prosee-         se        where.s.an seid reagent compris.es less tuten
  titelt sotution ara /hem piaced inN the tost tube                       about 26% ‘wAl) seid gtycestde,
  containing the sampio; and a backgound fluorees-
  e:erice needing               The te-Ker corepeund and
  dilutien buhe are added to the samr.zie: and alter
  intubeen. Ei fluo.resconce polarization eteding is            ss
  taten.
        lt wiie ixe apparent !tief man,/ nii:digeatione and
  yarietiorls ef Yt3e pesen: 3nvfantion            terein set


                                                                6                                                            PTO-000154
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 156 of 548 PageID #:
                                    70436
                                EP    471 293 A2




               rs4




                                                       1500
                                     (CYCLOSP      N

                                        FIG I




                                                                     PTO-000155
        Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 157 of 548 PageID #:
                                            70437



                                    Europiiisches Patentamt
                                    European Patent Office
                                                                                                                          .11
                                    Office europe'en des brevets
                                                                            et Publication number:       0 547 229 Al

              (K)                               EUROPEAN PATENT APPLICATION
                                                Published in accordance with Art.
                                                           158(3) EPC

              (21\   Application nurnbor: 92911973.3                        €1) int.       A61K 37102, A61K 9/06
              /21
              V.?)   Date of filing: 22.06.92

              re     International application number:
                     PCTIJP92100798

              f—N International
              1,!F_J            publication number:
                     WO 93/00106 (07,01,93 93/02)



              ®. Priority: 27.06.91 JP 262696/91                                 Kawasaki-shi, Kanagawa 216(JP)
                           17.01.92 JP 27396/92                                  inventor: YANAGAWA, Akira
                           10.03.92 JP 108099/92                                 3, Fujimigaoka 5-chorne, Midori-ku
                                                                                 Yokohama-shl, Kanagawa 226(JP)
              €.1) D• ate of publicalion of application:                         Inventor: IVIIZUSHIMA, Yutaka
                   23.05.93 Bulletin 93125                                       1-1-11, Urnegao.ka, Setagaya-ku
                                                                                 Tokyo 154(..1P)
              .8     D• esignated Contracting States:                            Inventor NISHIMURA; Tateo
                     AT BE CH DE DK ES FR GB GR IT LI LU NL SE                   1-9-17, Asagayaminemi, Suoinami-ku
                                                                                 Tokyo 166(JP)
              a      Applicant: LTT INSTITUTE' CO., LTD.                         inventor KUDO, Toshitaka
                     16-1, Sugao 2-borne, Miyanyae-ku                            16-1, Sugau 2-theme, Miyamae-ku
                     Kawasaki-shi, Kariagav,ta 216(JP)                           Kawasaki-shi, Kanagawa 216(JP)
                                                                                 inventor: ANDO, Kunio
              ® Inventor: KOM1YA, Katsuo                                         1877, Shimosakunobe, Takatsu-ku
                     3-13-3, Tsurukawa                                           Kawasaki-shi, Kanagawa 213(JP)
                     kilachida-shi, Tokyo 19z1-01(JP)
                     Inventor: 1GARASHI, Rie
                             Minamilkuta, Tama-ku                           ®    Representative: Aila ell, Peter Clerk
                     Kawasaki-shi, Kanaoavve. 214(dP)                            LLOYD WISE, TREGEAR & CO. Norman
                     Inventor: TAKENAGA, Mitsuko                                 House 105-109 Strand
                     2-30-1, Sugau, kfliyamae-ku                                 London WC2Ft OAE (GE)



              ®      EXTERNAL PREPARATION CONTAINING CYCLOSPORIN.



     a)       e. An external preparation containing cyclosporin as the active ingredient, tharaCterized by comprising (a)
     N        c-yclosporin, (a) en organic solvent for dissolving the same. (a) a fatty acid ester of a rnonohydric alcohol, which
     N        is liquid at 25 ^C and bears at least 8 carbon atoms in total, and/or an alkanclarnine which is liquid at 25 *0, (d)
     rk,      an oleaginous substance which is solid at 25 *C, and (e) a surfactant, wherein the cyclosporin content ranges
              from 0.1 to 10 wt.% and the content of the ester and/or alkanolarnine ranges from 1 to 15 wt.%. The preparation
              has an excellent efficacy of curing atopic dermatitis, psoriasis, allergic contact dermatitis, and so forth.




                                                           Runk Xerox (UK) Business Services                               PTO-000156
                                                                    0. zoixei3.3.
iNSCO:;i1):             054722RAI ; ,
       Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 158 of 548 PageID #:
                                           70438

                                                             EP 0 547 229 Al


                  TECHNICAL FIELD

                      The present invention relates to topical preparations containing cyclosporin as a major active compo-
                  nent. The topical preparations containing cyclosporin include topical preparations in the form of an emulsion
              s   or a non-emulsion.
                      The term "cyclosporin" referred to in this application is intended to mean a since substance or a
                  mixture of a group of cyciosporin antibiotics which are described in detail in Japanese Patent Laid-open
                  Publication (kokai) No. 2-17,127.

          vo      BACKGROUND ART

                       Cyclosporin is known as an immune inhibitor and it has extensively been employed in the field of the
                  transplant of organs including the kidney. Recently, cyclosporin becomes apparent as being effective to
                  various diseases that are caused mainly from autoimmune reaction, in addition to the efficacy for the
          is      transplant of the organs. A number of literature has already been published which reports the efficacy of
                  cyclosporin forarthritis. Autoimmune diseases to which cyclosporin has been applied or proposed to be
                  applied may include, for example, autoimmune bk)od diseases, chronic bronchial asthma, systemic
                  eraehernatosus, polymyositis, systemic scleroderma, Wegner syndrome. myasthenia gravis, psoriasis vuf-
                  garis, autoimmune intestinal diseases (idiopathic ulcerative colitis, Cronn disease), sarcoidosis, multiple
          20      sclerosis, juvenile diabetes mellitus, uveitis, psoriatic rheumatoid, giomerulonephritis, and the like.
                      As described hereinabove. cyclosporin contributes largely to the inhibition of rejection at the time of
                  transplanting organs and autoimmune therapy: however, it is also known that it may often cause severely
                  adverse affect upon the kidney when administered orally over a long period of time so that this tokcity to
                  the kidney has been the cause of suppressing cyclosporin from being extensively employed. It can be
          25      noted that there are many cases where morbid states are caused to occur at the skin, eye or joint to which
                  topical preparations can be applied, in the case of diseases that can be administered with topical
                  preparations, it is advantageous to avoid systemic administration that might cause disturbances to occur in
                  the kidney. If the focus of a disease is restricted to a layer of the dermis, topical administration through the
                  epidermis is more advantageous than other ways of administration because it can save the amount of a
          30      medicine to be administered and further the efficacy of the medicine can be enhanced in association with a
                  local rise in the concentration of the medicine, while systemic side effects can be reduced. The way of
                  administration in the form of topical preparations can be said to he one of the most effective drug delivery
                  systems (DOS) for cyclosporin.
                      On the other hand, it is externely difficult to formulate cyciosporin into topical preparations so as to
          35      maintain its highly therapeutical effect, unlike water-soluble or low-molecular weight pharmaceutically
                  effective substances. One of the reasons for this difficulty is because the cyclosporin is a large
                  cyclopolypeptide having a molecular weight of larger than 1,200 so that it suffers from the difficulty in
                  allowing cyclosporin to infuse or penetrate through the horny skin layer into the focal site present in the
                  dermis layer. Another reason for the difficulty is because the cyclosporin is insoluble in water and there is
          40      the restriction upon the kind of organic solvents in which the cyclosporin can he dissolved. As such specific
                  organic solvents, a lower alkanol such as ethanol or isopropanol may be generally employed. However,
                  such a lower alkanol is too highly irritative to the skin when it is employed for topical preparations in a
                  relatively high concentration, so that safe topical preparations cannot be provided. On the other hand, when
                  the lower alcohol Is employed in a relatively low concentration for topical preparations, the ability of the
              s   cyclosporin to be dispersed uniformly in the topical preparations may be impaired, thereby providing no
                  topical preparations with a highly therapeutteal effect.
                      Re arts on clinical research of cyclosporin ointments have been published to the effect that a 10%
                  cyclosporin formulation may be pharmaceutically effective or inelfectlye, so that its pharmaceutical effects
                  may or may not be reproduced. Some reports describe specific compositions of cyciosporin formulations
          60      yet no clear' pharmaceutical effects therefor are described.
                       For example, iepanese Patent Laid-open Publication No. 2.17,127 discloses compositions which
                  contain, as essential components, cyclosporin and a mono- or polyunsaturated fatty acid or an unsaturated
                  alcohol, each having from 12 to 24 carbon atoms. The mono- and polyunsaturated fatty acids may include,
                  for example. vaccenic acid. tinoteic acid. linolenic acid, elaidic acid, erucic acid, and the like. The
          55      unsaturated alcohol may include, for example. vaccenyl alcohol, tinoteyl alcohol. linolenyi alcohol, elaidyi
                  alcohol, erucyl alcohol, and the like. Further, it describes the compositions are effective to various skin
                  diseases; however, that publication does not specify its pharmaceutical effects and refers merely to the
                  ability of the cyclosporin to Infuse or penetrate through the skin and to the concentration of the cyclosporin.


                                                                      2
                                                                                                                             PTO-000157
ShISDCK:10:          ...............
      Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 159 of 548 PageID #:
                                          70439

                                                                EP 0 547 229 Al


                  The publicatidn Is thoroughly silent about the ..0itent for. .e.).eartiple, to which the dYclespdrin         .effective
                  against psoriadc diseases.
                        Several cases of skin :diaeieseS are: repofted.:,' many of the literatere •atatesi that cyclosporin is effective::
                  against the skin diseases.
                        For example, atopic dermatitis is reported ill Acta. Dorm. Venera: Suppi, 144. 136 - 188 (1969) where
                  an alcoholic oily gel of containing cyclosporin at the rate of 10% by weight           is effective against atopic
                  dermatitis. Further. Arch. Coral:: 1:25, p. 579 (1989) reports that an alcoholic: oily gel of a 10% (by weight)
                  cyclosporin is effective..
                        There are reports:of contact-type dermatitis, for example, in Arch. Dermato-1: 125. 568 (1989) which
            to    reports to the effect that Cyclosporin is employed for a human ONCE test: with no: affect, Further, Contact
                  Dermatitis: 19, 129-132 (1988) makes .a review on three formulations: a 10% cyclosporin formulation in
                  Labratii (poi3;0xyl-57oleate, Olive oil arid ethanol), a 5% cyclosporin formulation In castor oil, and a 5%
                  cyclosporin formulation in caster oil containing 20% propylene glycol; however, it states the results of this:.
                 :review are not so satisfactory that.a more effective solvent is required in addition, Contact permatitis, 20,
           to     155.156 states that none of three fiOrMulations, or 0,1%, I.% and 10%. cyclospetin formulation:a, are effective
                  et. ail against contact dermatitis.
                        Pharmaceutical effect of cyclosporin upon psi:if:leis is described, for example, in Clin,            34, 1007A
                  (1986), in which it is described that topical.administration of cyclos.porin is not effective for the: therapy to
                  psoriasis, although neither the concentration of cyclosporin ncr the composition thereof are 6-pecifled. It is.
           2o     also described in Lancet 1, 806 (1987) that a 2% by weight cyclosporin (on ointment base) is as effectve.
                  upon psoriasis as placeb-o, Further, J. Amer. .Acad. Dermatol.. 18, 378-379 (1988) describes that a 5%
                  cyclosporin solution in olive oil is equal to the sole use of olive oil that is emPloYed as the base in the
                  previous case. in addition, J. Amer. Acad. Detrriatel., 22, 126-127 (1.9.90) states that a gel comprising 10%.
                  cyclosporin, 43% olive oil, 0% ethanol,. 30% polyoxyl-5-oleate and .7% colloidal silica did not produce any
           4)5    effect upon psoriasis. Furthermore, it is repOrted .in Brit. J. Der.m...,. .122 113-114 (1990) that a 5% (by
                  weight) cyclosporin ointment was not effective.
                        Reports on alopecia areata are made, for example, in Lancet, 2, 803-804 (1980) where. it is:.described.
                 :tat a 2% cyclosporin oily solution was effective. In addition, Lancet 2, 971-972 (1986) reports that a 5%
                 :(wc) cyclosporin formulation in oil was effective against alopecia area       - ta. On the other hand, Acta. Dern.
           30    :Venereal., 99, 252-253 (1989) describes that a 10% .cyclosporin oily prepayation was not effective:.
                  Furthermore, J, Amer. Acad. Dermatol 22, 251-253 (t989) reports that a 5% cyclosporin formulation was
                  effective against male alopecia, although no specific compositions are described therein.
                        As long as literature as described hereinabove has been reviewed, it it considerably difficult to draw a
                  conclusion that cyclosporir, is topically effective against the skin diseases/as specified hereinabove. E118) if
           as    it could he said that cyelosporin would be effective ageinst.theakin diseases, it can be said that cycioaporin
                 should be employed in a considerably large amount, if cyclosporin preparations are riot topically effective.
                  against the skin diseases or the effect is not satisfactory, it can be said in many occasions that the kinds of
                  formulation components and the dosage are inappropriate. In summary, no conventional topial.ycip$porin
                  p.reparations can achieve the object tp..Litilze cycl.psporiii effectively as topical prepara.tons.
           40
                 DISCLOSURE OF INVENTION

                    The primary object of: the present invention is to provide a topical preparation containing cyclosporin,
              which acts effectively upon skin diseases, is useful therefor, arid is highly safe.
                    Another object of the present invention is to provide a topical. preparation containing cyclosporin: which:
              is /ewer in the concentration of a lower alcohol and high in safety,
                    A furl er object of the present invention is to provide a highly sale topical preparation containing
              cyclosporin, which does not yet contain any quantity at a lower alcohol.
                    ATo, a result of extensive research and reviews on cyciosporin-containing topical preparations which are
            a superidr 41 the ability of infusion or penetration through the skin or the horny skin layer yet which are less in
              irritaticin to. the skin and high in safety, ate present invention has been completed on the basis:. of the new
              finding ae will be described hereinafter.
                    One aspect of the present invention provides the topical preparation:containing cyclosporin, which is
              characterized by          cyclosporin; (b) an organic solvent In which the cyclosporin is to be dissolved (c) an
              ester of an fatty acid with a. monovalent alcohol, which is in liquid state at 25' C and which has a total
              number of: carbon atoms >of 8 or more, and/or an alkanol amine in liquid form at 2,5 C; (d) an oily
               substance.in a solid form at 25' 0; and (e) a surfactant, wherein an amount of the:cycidsporin ranges from
              0.1% by Weight to 10.% by weight and a total amount of the ester of the fatty acid with the monovalent


                                                                          3
                                                                                                                                  PTO-000158
3nsctCsd: A7P
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 160 of 548 PageID #:
                                    70440

                                                      EP 0 547 229 Al


         alcohol and/or the ethanol amine ranges from 1% by weight to 18% by weight,
               Another aspect of the present invention provides a topical preparation containing cycicsporin, which is
          tharactedzed by (a) CyclosporirV(b) a loviier alcohol; (c) an fatty acid ester in figuid state at 25' C andior an
         alkanol amine in liquid state at 25,* C.; (d) an oily substance in solid state        25° C.;-; and (e) a surfactant,
          wherein an amos.int of the cyclospotin ranges from 0.1% by vveight to 10% by Weight, an amount of the
          lower alcohol ranges from 2% by weight to 15% by weight; and a total amount of the fatty acid:ester and/or
          the alkanoi amine ranges from 1% by weight to 15% by weight.
               The cyclosporin-containing topical preparations according to the present inVention are characterized by
         Ittc featuritte that the compositions are different from those of the conventional cyclosporin topical
         preparations as reported in the aforesaid literature and it can achieve the objects of the .present invention in
         an effective way by using a reduced amount of cyclosporin.
               The topidal preparations containing cyclosporin according to the present invention is provided with the
         features as follows;
              1. they are SESPerior in therarleutio effect;
 1            2. They are highly stable (i.e., cyclosporin does not become free from the topical preparatlens, rso
             :Crystallization of cyclesparin is caused to occur, and no chemical reaction of cydosporin is caused to
              occur with any other components of the co positions);
              3. They are easily administered topically;
              4. They contain cyclosporin in a highly uniformly disported state: and
              5. They are highly safe.
               in order to determine the forrn4ationS of the Icipical preparationS accordini to the present invention, the.
         selection Of each component of the formulation and the rates of the components are of significant factors.
         For example., when the topical preparations are employed in the form of ointment, the pharmaceutical effect:
         of the ointment, the biological activity of the ointment, and the physicochemical stability of the ointment
 25      should be taken into account. :Heretofore, in usual cases, a higher saturated fatty acid or an fatty add Stich
         as oleic acid or 12-hydrbxystearic acid has been employed as an ointment base. Among those fatty acids;
         lauric acid, mynstia acid, palmitic acid and stearie acid have been employed to form soap; together with art
         alkali., particularly potassium hydroxide, which in turn helps emulsify the formulated medicine,
               It should be noted herein, however, that the fatty acid, whether it is employed as it is dr in the form of
 se      potassium soap as an ointment base, for the cyclosporin-containing topical preparations according to the:
         present invention, is little effectiVe fOr emulsifying cyclosporin in the topical preparations, whereby
         topical preparatons with an highly pharmaceutical effect can be provided, and tile stability of ointment may
          bas IMpaired.

 sa      BEST MODES FOR CARRYING OUT THE INVENTION

              The topical preparations according to the present invention contains cyclosporin, as a Major active
         component, at a rate ranging from 0.19t, to 10% by weight, preferably from 1% by weight to 7% by weight.
         It is to be noted herein that the topical preparations of the present invention: Cart demonstrate highly
 40      therapeutic effects in such a tow concentration.
              The topical preparations according to the present Invention contains the organic solvent for:CycloSporh.
         which is in liquid state at ambient temperature (25' C) and which can dissolve the cyeloaporin. Such
         organic solvents may include an aliphatic alcohol and a fatty acid ester with a polyvalent alcohol.
              As the aliphatic alcohols, there may be employed any lower alcohol and higher alcohol as long as they
45       are liquid at ambient temperature. The alcohol may be a straight or branched one or may be saturated or
         unsaturated one. Specific examples of such aliphatic alcohols may include a tower alcohol such as ethandt.,
         propariol, isopropanol, butanol, and the like, and a higher alcohol such as octyl aicohol, nenyl etctahol, debyl
         alcohol, 2-ectyt dodecanol, 2,8,‹Iimethyl-4-heptanol, 0190 alconol, and the like. The branched higher alcohol
         is preferably appropriate as the organic solvent for the cyclosporin.
              The polyvalentalcohol-fatty acid ester may be represented :by the following formula:

         R1`-'00.142.0171

         where
 55              is an alkyl group having from 4 to 12 carbon atoms, preferably from 6 to 10 carbon atoms; and
                 is an alkyl group having from 2 to 4 carbon atoms.
             Specific exempts of the polyvalent aloohol-fatty acid ester may include, for example, propylene glycol.
         capirylater propylene glycol caprate, lautylene glycol caorylate, butylene glycol c..prate, glycol butyrate, and


                                                                4
                                                                                                                         PTO-000159
 <;7.0         b547229A1.,„La
       Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 161 of 548 PageID #:
                                           70441

                                                                Ul 0 547 229 Al


                   propylene glYcol butyrate.
                       The organic solvents as described hereihaboye may be eraployed solely or in admi.Xtute With the other
                 Organic solvents. The mixture advantageously contains the lower alcohol in the range from approxitnately.
                  .5% to 60% by weight, preferably from approximately 10% to 50% by weight.
                       The. Organic solvent may be admixed with the cyr'.tiesporin at the rate ran.ging..from approximately 0,5.
                  part to 10 parts by weight, preferably from approximately I part to 5 parts by weight, per part by weight of.
                  cyclosporin. As the organic solvents, the lower alcohol, particularly ethanol. is preferred. The lower alcohol
                  can serve as a solvent for the cyelosporin .as well as acts for accelerating the ability of the cy.closporin to
                  infuse or penetrate through the Skin.
           10          The rate of the lower alcohol to be admixed with the cyclosporin may preferably be: determined so as Ia
                  amount to 2% by weight 'or more. with respea. to the total weight of the topical preparation, in oi'der. to:.
                 :accelerate the ability, of the eyelcsporin for infusion or penetration through the skin. If the concentration of
                  the tower alcohol increases,..the .wont of irritation becomes so severer that the concenntion of the lower
                  alcohol may be reduced to 15% by weight or lower with respect to the total Weight of the tepitel.
                 preparation, it is to be noted, hiavvraver, that the concentration of the lower alcohol may preferably range
                 .frorn 3% to 6% by weight with respect to the :total weight of the topical preparation, in order to focus en:
                 improvements in the ability of the cyclaaporin for frifusiOn or penetration through the skin and a low..idegree.
                  of irritation.
                       It is noted that for the topical preparations according to the present invention, it ispreferred to use such
                 an organic solvent as.having a boiling point of 180'0 or higher, preferably 180 C:or higher and being
                  sparingly volatile or volatnizable. Such organic solvents may include,: forexample, a higher aliphatic. alcohol
                 :having 8 carbon atoms or more and a divalent aleohol4atty acid ester,
                       The topical preparations according to the present invention contains the ester of the fatty acid in liquid
                   state at ambient temperature with the monovalent alcohol andlor the alkanol amine. The fatty acid ester with
           za      the monovalent alcohol may have 8 carbon atoms or more, preferably 12 carbon atoms or more.
                       The monovalent alcohol component of the monovalent alcohol-fatty acid esters may be a residue Of a:
                 :straight- or branch-chained aliphatic alcohol having from 1 to 22 carbon atoms, preferably from 2 to 18:
                 oarbort atoms. The fatty acid component may be a straight-chained or .branch-chained; monovalent er:
                   divalent fatty acid having from 4 to 22 carbon atones; preferably from 6 to 18 carbon atoms. The monovalent
           .30    alcohol and fatty acid compgrients may in each case contain an unsaturated bond. The monovalent alcohol
                  component thereof may ineludek: for example, ethanol, propariol, isopropanol, butanol, hexanol, octanol,
                  isooctane!, dodecanalaisodedecanoil, myristyfalcOhol, cetyt alcohol, hexadecyl alcohol, 2-ethylhexyl alcohol,
                 Zoctyl dodecanol arid toe like. The .latity acid :component may include, for example, airionovalent fatty add.
                  stith as butyric acid, octanOic 'acid, honanoleacid, caprylic acid, capric add, Myristie:acid,paimitio
           ss     steak: acid, linoleic acid, linolic acid, and erucic a' cid, and a divalent fatty acid such as succinic acid, adipic
                  acid, pirnelic acid, suberic acid, azelaic acid, sebacic add, and dodecane diacid. Preferred examples of the.
                 fatty acid esters with the monovalent alcohols may include, for example, a monovalent fatty acid ester auth..
                  as ethyl rnyristate, isopropyl rnyristate, isotridecyl rnyristate, isopropyl iaurate, isopropyl ceprylate, isopropyl
                  palmitate, isopropyl butyrate, amyl butyrate, and ocityl butyrate, and a divalent fatty acid ester such as
           40      diethyl speeinate, diisopro.pyt sitecinate, diethyl adipate dirsopiopyi adipate, ciiis000tyl: adipate, .dioctyl
                  adipate, dide.cyl adipate, .decyl isooctyl actipate, diethyl azdate, diisopropyl azolate,•diisooctyl azelate.
                   diethyl sebecate„ diisopropyl sebacate, dibutyl ssbacate, and dioctyl sebacate:.
                       Specific examples of the alkanol amines may include, for example, diethanol                      triethanol
                  isoropartol arsine, triiscpropanol amine, dibutarial amine, tributand amine, and the like.
                       The monovalent alcohol-fatty add• ester and the alkanol amine can serve as improVing the ability of tho
                  pyclosporin solution in the organic solvents to infuse. or penetrate through the skin as well as demonstrate.
                  the action of homogeneously dispersing the cyclosporin, dissolved in the organic solvents.. in the oily:
                   substance in solid form. The rate of these compounds may range. usually from approximately 1% to 15%
                   by weight, preferably from zipproximately 2% to IC" by weight, with respect to the total weight of the.
           §§     topical pre.para6on. Further, these compounds may be employed et the rate ranging usually [rem approXi-
                  rnately 2 parts to parts by weight, preferably from approximately 2.5 parts to 4 parts by weight, with
                  respect to part by-weight of the organic solvent or solvents.
                       The topical preparations according to the present invention contains the oily substance in scilidArrn at
                  ambient temperature. It is noted herein that the. term "solid" referred to herein is intended to: mean semi,
                  solid as well as solid, The oily substances may include, for example, an alcohol, an fatty acid, an ester; a
                  triglyceride, Arvzoi., .vaseline, and the like. The alcohol may include, for example, palmityl aled104. stearyi
                   alcohol, et:coy! alcollot. glycerine, polyglycerin, and the like. The fatty acid may include, for example,
                   pairnitic acid, Steeiric'ecid,.:01eici acjo, .aradlio.aold, behenic acid, montanic.edd,: rneli§siO•aei.d.,:aebado acid,


                                                                          5
                                                                                                                                  PTO-000160
SKST,OCi
        Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 162 of 548 PageID #:
                                            70442

                                                               EP 0 547 22f Al


                   and the like. The .ester may: include; lot example, butyl..:Stear*e, hotyl. !aura-W. Myristyi :tnyriatate, dOdecyl
                   oleate., 2-octyldodecY1 myristate, hexYI deCyl octanbate. cetyl lactate, glyceryi caprate, glyceryi caprilate,
                   and the' like, As the triglyceride, there may be employed a variety of materials originating from sources
                   such as animals or naturally occurring plants or vegetables, which are generally called fats and OHS and
              5    which can he commercially available. It may include, .for example, a large variety of vegetable oils, tow fats,
                   liver fats, lanolin, lard and the like.. Preferable ones are vegetable oils, particularly olive oili : camellia oil,
                   soybean oil, rapeseed oil, corn oil, castor oil, safflower oil, and the like. There. may &so be employed fish oil
                   rich in eicosapentadecanoic acid that recently draws iniareasing attention due to its action for allergy or
                   malignant tumor.
          re             The rate of the oily Substance ile not restricted to a particui8rr one and may be tonmulated at any
                  .arbitrary rate in. accordance with the desired propertfeS of the topical preparations. Oeneraliy, the rate of the
                  lily substance may range from approximately part to 10 )arts by weight, preferably from approximately 2
                   parts to a parts by weight, with respect to part by weight of the total weight of the organic solvent and the
                  Monovalent alcohol-fatty acid ester and/or the alkanol amine, which is in liquid state at room temperature.
          15             The surfactant is. contained in the topical preparations according to the present lnvention. As the.:
                   surfactants, there may be employed a variety 'of surfactants, including anionic, Cationic; non-ionic. 'or'
                   amphoteric ones. The non-ionic surfactants may preferably be employed in terms of a low degree of.
                   irritation. to the'skin. .As the non-lonic surfactants, there may 'be mentioned, for example, an ethylene: oxide
                   type surfactant,:: a polyhydroxy type surfactant; a polymer type surfactant, and the like, The ethylene' 'oxide
          20       type sill-fractal-ft may include, for example, an ethylene oxide adduct of a higher alcohol, an ethylene oxide
                   adduct of a higher fatty acid, an ethylene oxide adduct of an alkyl phenol, an ethylene oxide adduct of an
                   fatty acid amine, an ethylene oxide adduct Of an fatty acid amide, an ethylene oxide adduct of a polyvalent
                   alcohol, an ethylene oxide/propylene oxide block copolymer, and the like. The polyhydroxy type surfactants
                  May include, for exampl5, a glycerin monofatty SOid ester, a' pentaerytiiritol fatty acid ester, a sorbitan fatty
         .Z5      'acid ester, a sucrose fatty acid eater, an fatty acid amide of ethanol amine and an alkylene oxide adduct
                   thereof, and the like. Among Mete. POlyhycfroxy type surfactants, there may be adVantageousiy employed a
                   polyoxy ethylene sorbitan fatty acid ester, a polyoxy ethylene .Wyceryi monofatty acid ester, a polyoxy
                   propylene monofatty acid ester, the:aoriatten fatty acid 'ester, a polyoxy ethylene alcohoi...ethex, and the like.
                   These surfactants may be: employed: solely or in admixture with the other surfactant or surfactants.
         .30             The amount and the rate of the surfactant is not restricted to a partleitilar one and may vary .depending
                  upon the desired properties of ma topical preparation, although the surfactant may be generally 'contained in
                   the range of from approximately 5% to 50% by weight, preferably from approxtrnately 20% to 45% by
                  Weight, with respect to the fatal vreghf of the topical .preparation In the case of the topical preparation being
                  of a non-ernulion type isnd froiti approximaley 1% to 20% by weight, .pr.eferatily from approximately 5% to
                  15% by weigtit .,fitith...respect:to .the total vpaigi-it tneOpf in the. case     .the topical preparaten being Of an
                   emulsion type.
                         The topical: preparation in accordance with the present invention may, as desired, contain ..an additive
                   such as a filler, an aid for dissolving cyclbsporin, a thickening agent, a colorant, a flavor, water, liquid
                   paraffin, squalane, an emulsification stabilizer, a bactericide, a fungicide, and the like. The filler may be
                   finely divided powder of an organic type or of an inorganic type. The particle size of the filler may range
                   usually from approximately 0.1 am to .20 am, preferably from approximately ..0.5 urn to 10 urn. Appropriate
                   examples of the fillers may include :silica, alumina, titania, resin powder. silicate powder, clay powder,.
                  .Sepiotite powder, morn morilonite powder, fluorinated mica powder, hydrcoxypropyi cellulose powder, and the
                  like.. The aid of dissolving cyClosporin May include, fer example, an alkylene glycol and a polyalkylene
          45       glycol 'each} as ethylene glycol, propylene                isccoopylene glycol, polyethylene glycol, polypropylene
                   glycol, and the like.. The rate and the amount of the dissolving aid may range from approximately 0.2 part to
                   5 parta by weight with respect to part of the totai weight of ihe. organic solvent. The alkylene glyc.ol servers.
                   as accelerating the infusion or penetration of the cyclosporin through the skin.
                         The topical preparations according to the present invention may be applied in the form of an emulsion
          so       or a non-ernuision... When the topical preparations. are formulated in a non-emulsion form, they may
                   preferably comprise. the following composition:
                        a. Cyclosporin: from approximately 0.1% to 10%'.by weight, preferably from approximatelyl% to 7% by:
                        weight:
                        b. Organic:.splyerit: from approximstelY 1% to 40% .by, weight.:preferabiy frpm approximately.r4, 10 Am
                        by weight.
                        c. McnPv.Oleflt 0:T. )11°i-fatty acid ester in liquid stele ::at ambient temperature and/or the alkanol .amtnet
                        from. I% to 15% .bey weight, preferably from approximately            to 19% by weight;



                                                                         13
                                                                                                                                  PTO-000161
I, NSDDCAO:             0114722E,A1_,1,..>
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 163 of 548 PageID #:
                                    70443

                                                    EP 0 547 229 Al


             4,         substance in •solid„ state at ambient teMperatore1 frOM approkimately 70% to 80% by. weight,
            .preferably from approximately 35% to 60% by weight;
            ill Surfactant from approximately 5% to 50% by weight, preferably from apprOximately 20% to 45% by
             weight; and
  s          f. Filler; from 0% to approXimately 15% by weight preferably from approximately 5% to 10% by weight,
               When the. lower 'alcohol is employed solely as the organic iscivent for the topical preparation of the non-
       emulsion type, the rower alcohol may conveniently be contained at a rate ranging 'from approximate/y.2 to
       15% by weight, preferably from approximately 3% to 1.0% by -weight. In this case,. the surfactant may
       conveniently be. contained et a rate ranging from approkirriatelly 20% to 45% by Weight, preferably - from
       approximately 20% 1:0 4Q% by weight and the oily subStence may conventionally be contained at a rate in
       the range of from approkiMately 35% to '60% by weight, preferably from approximately 40% to 55% by
       weight. Further, the surfactant to be employed may have an FILB of 8 to 25, preferably. from 9 to 12.
               The topical .preparation- of the non-emulsion type may be formulated by mixing a cyclosporin solution in
       the organic solvent and the monovalent :FAE:01-10“OttY.aCid ester in liquid 'state at ambient temperature and/or
  15   the allcarkA amine, mixing the resulting mixture with tie oily substance and. the surfactant, and addinc_4 the
       filler to the resulting mixture Ai. needed, and then homogenizing the mixture,
               The topical. preparations in accordance with the present invention in en emulsion form may preferably
       comprise the composition as follows:
             a. Cyclosporin; from approximately 0.1 %-to 10% by weight, preferably from apprOdrnately 1% to 7% by
  zp         weight;
             b Organic Solvent; from approximately 1% to 20% by weight, preferably from approximately 2% to 17%
            :by weight;
             c. Monovalent alcohol-fatty acid 0%er in liqui4 iState at ar7bierit temperature arced/or The alkanol amine;
             from 1% to 15% by weight, preferably from approximately 3% to tO% by weight,
  25         d. Oily substance in solid state at ambient .temperature;.: from. appipxlinately '10% to          by :iiveight,
             preferably from approximately 15% to 30% by weight;.
             e. Surfactant: from .apprOxiMately 1% to ?0%• by weight,: preferebly from approximately 5% to 15% by
             weight;
             f. Filler;:from 0% to approximately 10% by weight,ipreferebly from: approximately 0.1%..iito 5% by weight
  30.        and:
                                                                                             from
             r. 'Sterilized water:Arent approximately SO% to 75% by weiglit, .preferabiy            approXlmettly: 40% to
            50% by weight.
               The tdpicai preparationt in the form of :an. emelsior maq be prepared by mixing the compOnents (a) to
       (f),. inswaive, at elevated temperature to give airf oily mixture in a liquid state: referred to hereinafter as
  as "rnixtke .A", and adding .sterilized pure water, referred to hereinafter as "water B" to the mixture A 01;11
       Stirring at'elevated temperature. The water B May be added at a rateieffitrOapproximately 30% to 75% by:
       weight with respect to the total weight of the mixture A and the water B. To the water B may in advance b3
       added an aid of infusion or --p.il.metrafion of cyclosporin through the skin, a .viitioosity adjusting agent, tare
       bactericide, a water-soluble substance such as an alkanol amine. The infusion or penetration aid may
  4   Inctude, for animple, an aikylerie glycol such as ethylene glycol, propylene glycol, butylene .glyool,. and the
      like. The Viscosity adjusting agent may include, for example, a: polyalkylene glycol such as polyethylene
       glyco4: polypropylene glycol, and the. like; a polyvalent alcohol such as glycerin and the like-endi a water-
       SClUbie polymer such as earbOxyvinyl 'polymer and the like. The topical preparadons in the emulsion form
      May be of an oiliwater type and of a waterloil type. For the topical 'preparations •ef the oiliwater type, the
  4 surfactant having an HLE of 9 to 18 may preferably be employed; for the topical preparations of the
       Weter/oll type, the surfactant having an 1-11.3 of 2 to 8 may preferably be employed. To the topical
      'preparations of the emulsion type may be added, as needed, a viscous 'Oily ztbetan0 such: as liquid
       paraffin, glycerin, vaseline, and the like.
               The: topical preparations according to the present invention may be administered:. by applying them
  So directly to. the affected part of-the skin or by applying them in the form of a patch, plastei, poultice, or the
       like to the affected part Thereof, 9averai times, e.g. once to th-fice, per day. The' number of applications may
       appropriately be increased or reduced depending upon the extent of the disease to be. applied.
               In accordance with the topical preparations of the present invention, a mixture of the cyclosporin
       solution in the organic 'solvent with the liquid monovalent alcohoi-fatty acid ester and/or alkanol amine is
  ss: contained in the oily substance in homogeneously dispersed manner. Hence, the topical preparations is so
       highly likely to infuse or penetrate through the skin that they can demonstrate highly therapeutic .effects
       upon autoimmune or allergic skin diseases merely by applying thorn to the affected part .of the skin. Further,
       the topical preparations are liqie irritativel)rextremely low in irritation to the skids so.thet they are 'highly



                                                                                                                    PTO-000162
       __05.17P2gek 1,3
       Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 164 of 548 PageID #:
                                           70444

                                                               EP 0 647 229 Al


                   safe.
                       The tiPplOal preparations 'a•cbriffing to the .greterit. invention, are. highly effective for the therapy. of
                   various dermal diseases such es alopic dermatitis, psoriasis, contact dermatitis, allergiO contact dermatitis,
                   alOpecia, and the like. Further, they are effective for treating other dermal diseases, such as scald. The
           o.      topical preparations can assist adapt a skin piece grafted to the site. of skin grafting.
                       The Present .invention will be described mere in detail:13y way.otexamples.

                   Example 1:

                       For a topical preparation, there were employed the components as follows:.


                                            Cyclosporin)                                     I% by weight
                                         I 95% Ethanol:                                      3% by weight
                                            isopropyl myristate:                             5% by weight
          15
                                           .0tivo oil:                                      48% by weight
                                            Pelyoxyethyle.ne (5) glyceryi rnonostearate:    35% by weight
                                            Finely: divided silica (Aerosil 200)             9% by weight


          20            The topical preparation was formulated by mixing isopropyl a-m/6state, polyoxyethylene (5) glyceryi
                   monostearato and olive oil with stirring at 50' C to give. a homogenous solution to 'which. a solution of
                   cyclosporin in ethanol was added, •and the resulting mkture heated to 3O: -:35°. G.waarnixer.1 with aerosil
                   to give an ointment,

          zs       Example 2:

                       A topical OreparatiOn was prepared in substantially the same manner as in Exartple                 (*Mg the
                   CQMporietitS as follOWS:


          30
                                           Cyclosporin:                                      1% by weight
                                           95% Ethanol;                                      5% by weight
                                           Isopropyl myristate:                              55.; by weight
                                           Olive oil:                                       47% by weight
                                           Pdycxyethylene (5) glyoeryl rnenaSteerate:       3670:by weight
          as
                                           Finely divided silica (Aerosil 200)               7% by weight



                   Example 3:
          40
                      A topical preparatory was prepared in substantially the same manner as in Example) 1 using the
                   components as follows:.


                                           Cyclosperin:                                      2% by weight
                                           95% Ethanol:                                     10% by weight
                                           Isopropyl myristate:                              5% by weight
                                           Carneilia                                        44% by weight
                                           Polyexyethylene (5) glyceryi monostearate:       32%. by weight
                                           Finely divided silica (Aen)sii 200)               7% by weight
          $Q



                   Example 4;

          ss           After the skins of guinea pigs were sensitized with dinitrofluorcibenzene (DNFB), DNFB were applied
                   again, thereby causing the strong allergit. reacton to emerge Oil the skins. of the 'guinea pigs.
                       The efficacy of the topical preparations accordion to the present invention was observed wi'th this
                   e>cperimental model.


                                                                        a
                                                                                                                                PTO-000163
.N..S.DOCiD: <EP
       Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 165 of 548 PageID #:
                                           70445

                                                                   EP 0 547 229 Al


                      Cyplophospharpide Was intraperitoneally administered. Ot the rate of 200 mg per kg three daya before
                 the aeneiti;:ation of male Hartley guinea pigs, weighingafriaM 40 griamt to 500 grams, and 50 al of a 10%
                 DfliriB solution in a 11 mixture of -acetone and olive oil) was applied to one earlobe of each of the guinea
                 pigs, At day .8, a dose of 20 al of 0,6% or 0.1% DNFB solution in a 4:1 mixture of acetone and alive oil was
                 applied to the both sides of the depilated abdominal portions of the guinea pigs, whereby oontarbt.derinal
                 allergic reaction was induced.
                      After DNFB was then applied as an antigen to the corresponding sates of the both abdominal portions,
                 the topical preparations prepared in Example 1 (containing cyclosporin at the rate of 0.1%, 1% and 10%)
                 were applied in the amount of 50 tal thereto. This application was repeated twice a day at an interval Of 8
                'hours. The first application of each topical preparation was conducted' immediately after UNFE had been air
                 dried.
                      The allergic reaction Was evaluated at 24 hours, 45 hours and 72 hours after the application of the
                 antigen in accordance with the following criteria: Rating 4 = swell in red; rating 3 a- colored in red; rating 2
                     colored in pink; rating 1 = a spot colored in pink; and rating 0 :a no change. The values as shown
                 Table I below represent the mean value plus air minus the standard error PE),
                      The statistical treatment was conducted With Student'a.1-iest, and a tighificant differexice. *AS ILEStAtid: if
                 the error rate was p<0_05.
                      The application of the 0.5% DNFB. solution caused the. Strongest allergic reaction over the time rano:
                from 24. hours to 46 hours after the application. The 0 1% cyclosporin ointment suppressed the .allergic
            20: reaction to. a•considerable extent.with no significant difference. On the other hand, the ointment containing.
                 1% cyclosporin reduced the allergic reaction to a remarkable extent at 24 hours with the .significant
                 difference of p<0.01. Even at 48 hours and 72 hours; the allergic reaction- was suppresse.d with the
                 significant •differehte. Further, the ointment containing 10% cyclosporin demonstrated the significant
                'suppression of the allergic, like the 1% cyciosporin .ointment: Asa control, t* ointment laaSe.•:•cinly did net
             5. suppress the allergiO: reaction at all. The reaUlts are shown in Table .1 below:

                                                                             TABLE 1


                                             Test Samples                              24 hours.    48 hours      72 hours
             Sri
                                     • Cyclosporin (%)      No. of guinea pigs
                                             0                     9                   3.4 ± 0.2    34 ± 0.2      2.7 ± 0.2
                                             0.1                   0
                                                                   a                   2.4 ± 0.3    2:7 ±0,3      1.8 .± 0.3
                                     a                                   ,     .--1,     .,                        ••     . ---,
              5
                                             1.0                   0                   0:7 ± 0,3"   1,0 ± 0.3"    1.0 . ± 0.3"
                                             0                      4                  3,3 ± 0:3    3.3. ± 0.3    3,3 ± 0,3
                                             10                    .4.                 0:8 ± 0.5*   1.0. ± 0,6'   1.0 ± 0,6
                                         p < 0.05
                                         p < 0.01


                       When the 0.1% DNFB solution was applied, the strongest allergic: reaction was caused to appear at 48
                   hours after the application, The 0.1% cyclosporin topical preparation suppressed the allergic reaction to a
             45
                   remarkable extent with the significant difference of p < 0,01, The allergic reaction was likewise suppressed
                   even at 48 hours and 72 hours. On the other hand, the topical preparations containing 1% and Lori:
                   cyclosporin showed the reduction in the allergic reaction with the significant difference: like: the topical
                   preparation containing 0.1% cyciosporin. As a control, the ointment base only did not suppress the allergic
                   reacuoe at all. The results are ahowri in Table 2 below.
             S




             55




                                                                              9
                                                                                                                                   PTO-000164
*spit:tin, aan•       0.5472.T.,A1   s
        Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 166 of 548 PageID #:
                                            70446

                                                                      EP 0 547 225 Al


                                                                              TABLE 2


                                                Test Samples                         24 hours     45 hours      3 72 hours
                                         Cyclosperin (%)       No. of guinea pigs.
                                                0                      8             2,1 ± 0,3    3.1 -± 0..2    2.5+0:2
                                                0.9                    8             0.3 t 0,2-   1.0 ± 0.2"     0,8 ± 0.2"
                                                1.0                                  0.1 ± 0.1-   0.4 ± 0.3'     0.1'0,1",

                                                0                      4             2.0±0,4      3,0 ± 0        2+3t0.3
                                                10                     4               0 -± 0".   0.5 ± 0.3'     0,3 ± 0.3"
                                          p
           1:5                            p < 0.01



                     Example .5;
           ,06       Qaite

                         A male patient, 27 years old, has been. affected with .etoolc :dermatitis since. his age of 22 although a
                     temporary remission had been .gained at his age of: 8 years Item the atopic dermatitis since his age of 3,
                     Various steroidal ointments were applied so far; they were: found hardly effective. With the10% cydlosporin
           25
                     ointment according to the present invention, an itch on his skin disappeared tour to 'five hours after the..
                     application of the ointment and the lichenized erythra peculiar in the atopic darMatitis disappeared
                     completely at day 3 after its application when the ointm-ent was appiied
                                                                                           —tWice per day...

                     Cate 2:

                          A :Maie child, 6 years old, has been affected with atopic :derrnatitia sine his age of 3 and was
                     administered with Azeptin, Zaditen, and Rizaben as well as ointments such as Rinderon V, Lochner) and
                     Methaderm; however, no effect was recognized. The application of a .5% cyclosporin ointment according to
                     the present invention eliminated an itch to his skin within 5 hours after the topical administration and the
           35
                     itch, erythema and wet erosion of the affected part had disappeared within 24 hours after the application:
                     thereof.

                     Case 3:
           40.
                       A male patient, 62 yeats old, was affected with psoriaitc:arthritis, arid the 1% CYclosporin ointment
                 .according to the present triveritirin was applied to the wet erythema with a clear borderline and the scales
                  stn the surface thereof. The 1% cyclosperiii ointment impro'v'ed the . ,::spitz phenomenon within 24 hours
                  after the application with the erythema disappearing at day 3 item the application of the ointment.
           45
                     Example 6:

                         In order to demonstrate the efficacy Of the topical preparations according to the present invention, the
                     ointments Were prepared from the components as shown in Table 3 belt* and the efficacy thereof was
                     evaluated in substantially the same manner as in Example 4. -fhe evaluation results are shown in Table 3
                     below.




           55




                                                                               10.
                                                                                                                              PTO-000165
Ell'ilinDCHi; <EP:           U547:22941 _1_2-
      Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 167 of 548 PageID #:
                                          70447

                                                          EP 0 547 229 Al


                                                                    TABLE 3


                       Components                              Contents (% by weight)
                                                                                          .....                           4
            5                                                  Experiment Nos.
                                                               l'        2'         3             4     5     6
                       Cyclosporin                             5         5          5             5     10    5     10
                       95% Ethanol                             0         0          2             5     10    5     10
            10
                       Isopropyl myristate                     S         5          5             5     5     0     3
                       Olive oil                               48        48         48            45    35    36    36
                       Polyoxyethylene glycol monostearate 1 35          35         35            35    35    36    36
            15
                       Aerosil                                 5         7          5
                                                                                    ...           5     5     6     6
                       Triethanol amine                        2         0          0             0     0     3     2
                       Efficacy                                None      None       Yes           Yes   Yes   Yes   Yes
            20         " Comparative Examples



                 Comparative Examples:
            25
                      The following topical preparations containing cyclosporin were prepared for comparative purposes in
                 conventional manner:
                    t. A caster oil suspension containing 5% by weight of cyclosporin:
                    ii. A suspension of 5% by weight. of cyclosporin in castor oil containing 20% by weight of propylene
                    glycol; and
            30
                    iii. An ointment containing 10% by weight of cyclosporin. 43% by weight of olive oil, 10% by weight of
                    ethanol, 7% by weight of polyoxyethylene (5) oleate, and 30% by weight of silicon dioxide in colloidal
                    state.
                      The topical preparations prepared in the manner as described hereinabove were evaluated for their
                 pharmaceutical efficacy in substantially the same manner as in Example 4; however, none of them were
            35
                 found significantly effective.

                 Example 7:

                    For a topical preparation, there were employed the components as follows:
            40


                                       Cyclosporin:                                        5% by weight
                                       95% Ethanol:                                        2% by weight
                                       Isopropyl myristatEr                                7% by weight
            45                         Camellia oil:                                      40% by weight
                                       Polyoxyethylene (5) glyceryl monostearate:         41% by weight
                                       Finely divided silica (Aerosil 200)                 5% by weight


                     The topical preparation was formulated in substantially the same manner as in Example 1.
            50

                 Example 8:

                    A topical preparation was prepared in substantially the same manner as in Example 1 using the
                 components as follows:
            ss




                                                                    11
                                                                                                                          PTO-000166
aNspocio:                     >
        Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 168 of 548 PageID #:
                                            70448

                                                                 EP 0 547 229 Al



                                            Cyclosporin:                                         5%      by weight
                                            95% Ethanol:                                         5,12.   by weight
                                            Isopropyl myristate:                                 5%      by weight
                                            Camellia oil:                                       39%      by weight
               5
                                            Polyoxyethylene (5) glycery! rnonostearate:         39%      by weight
                                            Finely divided silica (Aerosil 209)                  5%      by weight



           70      Example 9:

                       After each of the topical :preparations prepared-in Examples-7 and B were stored in .a closed state for 6
                   months at relative temperature. of 75% and temperatwe of (1- O., the content of cyclosponn within the
                   topical preparation was measured. As a result, it was:, found that no substantial changes were observed
           75      between before ana-after .etorage. Thus, it isl':colifirme.d• that cyCloepodni. is sustained in a :stable. state loc. a
                   long. period of time;

                   Example 10:

           20      A mixture (A) was prepared by diSsOlvirig 50 grams of cyclosporin, 71) grams of:::2'ocf.Y1 dodocanoi, 30
              grams of isopropyl myristate, 20 grams of isetddacyl rnyristate, 10. grams of poiyoxyeithylene sorbitan
              monooleate (20), 50 grams of polyoxyethylene glyceryl monostearate (5), 10 grams of sorbitan mon-
              ostearate, 30 grams of cetanol, 40 grams of sebaciate and 30 grams of dive oil at 80 O. On the other hand,
              a mixture (B) was prepared by adding 30 grams of propylene glycol, 20 grams of diisopropanol amine, 2
              gram8 of carboxyvinyl polymer,: 1 gram of methyl p-hydroxybericate, and 1 earn of propyi pr-hydroxyben-
               bate to 596 ml of sterilized water and heating the mixture to approxlMately 82' C, As the two mixtures
              reached the predetermined temperatures, the mixture A was gradually added with vigorCut stirring to the
              mixture B, thereby producing an emulsion, After the addition was completed, the heating was ceased and
              the temperature of the emulsion: Was stirred and cooled down to 50' - 55*. Then, sterilized water le,ias.
           so edded to make the total volume of the /1114Ure '1 kg. The whole mixture was,e'llowee to stand and de:foamed,
              followed by, filling in a vessel.
                   In the above composition, polyoxyethylenei glyceryl mortostearerte (5) can be replaced by 2.0% by
              weight of polyoxyethylene (2) cetyl ether; sorbitan monostearate can be replaced by squalane SK; and
              cetanol can be replaced by behenyl alcohol. Further, the total volume of the sterilized water used for the
           25 mixture (B) can he replaced by liquid paraffin.

                   Example 11:

                    A MiXtdre (A) was prepared by dils.solVing 50 graMs of bytIotporiri, 50 grams of ethanol, 50 grams. Of
           40  isopropyl myristate, 50 grams of polyethylene glycol (400), 30 grams of dithyl sebacate, 80 grams. of iolive
               oil, 30 grams of polyoxyethylene rnimosteerate (5), 30 grams of polyethylene glycol rnpnostearate (40), and
               20 grams of sorbitan- m-onostearate at elevated temperature. On the other hand, a mixture (B). was prepared
               by dissolving. 50 grams of polythylene glyouL20 grams of diiaopropanol amine, 10 grams of carboxyvinyi
               polymer, t gram of methyl p4tydroxyberx.)ate, and 1 gram of propyl p-hydroxybenzoate :In 528 rot of
           vs :sterilized water at elevated temperature. The mixture A was gradually added with vigorous stirring to the
               mixture B, thereby producing an emulsion. After the addition was completed, the total volume of the mixture
               was increased to make 1 kg by adding sterilized' water to:the mixture.
                    In the above composition, ethanol can be replaced by. bosnyv alcohol; and'ditsOpropanol amine can be
               replaced by triethanol annuls .
           50:
               Example 12:

                       A mixture (A) was prepared by diestihileig      4rarns ofcyclosporin, 10 wet* Of botYl alcohol, .50 grams
                   of olive oil, 30 grams orf isopropyl myristate, 25 grams of: isotridecyl myristate, 20 grams of polyoxyethylene
           a       sorbitan monooleate (20), 60 grams of polyoxyethyleriel glyee,ryl monostearate (5), 20 grams .of sorbitan
                   stearate, 30 grams of cetanol, 25: grams of stearic acid, and 35 grams of diethyl srsbacate :80' C. On the
                   other hand, a mixture (B) was prepared by adding and dissolving 20 grams of polythylene glycol, 20 grams
                   of diiscpropanol amine, 2 grams of carboxyvinyl polymer, 0.5 gram of methyl p-hydroxyboocate, and 05


                                                                          12
                                                                                                                                     PTO-000167
M473(711. 5:             (.1 .1.72.29A1
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 169 of 548 PageID #:
                                    70449

                                                   EP 0 547 tag Al


        grarii of. prom! p-rhydroxybenzoate to and in .appe0xlmateiy 400 ml Of Sterilized water by heating thd rtiNture
        tk 82' C or higher. The mixture B was gradually added With 'vigorous Stirring to the mixture A, thereby
        oroducirig an emulsion. After the addition was completed, the heating was cease,d and sterilized water was
        added at 80' U to the resulting mixture with stirring at room temperature, thereby increasing the total
        volume. of the mixture to make 1 kg. The whole Mixture was allowed to stand and defeamedt then the
        ointment in cream form was flied in a container,
            in the above oornposidiViit is6pPopyi myristate baO:; be replaced by isopropyl palmitate.

        Example 13;
  10
          A mixture (A) was prepared by dissolving 50 grams of cyclosporin, 30 grams of bees Wax,130 grams of
     :2,8-dimethyl-4-heptahol, 30 grams Of olive oil, 40 grams' of isotriciacyl myristate. 20 grams of pdlycx-
      yethylena solb.itol hexastearate (20), 60 grams of pOlyoxyethylenel glyceryl monostearate (s), 20 it..;.rams of
      polycixyethylene (60) hardened castor oil, 40 grams of cetestearyl alcohol, and 40 grams of diethyl set-lei:Ate
  15 at 80' C. On the other hand, a mixture (B) was prepared by adding and dissolving 30 grams of
      polyethylene glycol, 20 grams of dilsopropanol amine, 2 grams of carboxyvinyl polymer, 0.5 gram of methyl
      p-hydroxybenoate, and 0.5 gram of propyl p-hydroxyberizoate to and in 510 ml of sterilized water by
      heating the mixture to 82' C or higher, The mixture (B) was gradually added with vigorous stirring to the
      mixture (A) maintained at 80' C. After the addition was completed, the heating was ceased .and the mixture
  20 was cooled down to 60' - 55' C with stirring, Then, sterilized water heated to BO' C was added to the
      resulting mixture with stirring at room temperature, thereby increasing the total volume of the mixture to
      make 1 kg. The whole mixture was allowed to stand and defoamed then the resulting mixture was filled in a
      container.
          In the above cornpotition, the beep        c:isiri be replaced by pglypxyethylene Ian*" aloohoi or a bees
      wax derivative; isotridecyl myristate can be replaced by 0.2% by ',A/eight of silicone oil: polyoxyatilyleitei
      sPrbitan oleate (20) can be replaced by polyoxyethylenet sorbitan-fatty acid ester; sorbtan monosteerate
      can be replaced by squalane 81.c; and sterilized wafer can be replaced by liqutd potoffin:

        Example 14::

             A mixture (A) was prepared by mixing 50 grams of cyclosporin, 80 grams of propylene glycol
        rnonocaprytate, 30 grams of isopropyl myristate, 30 grams. of PEG moneStearate (2580), 30 grams of
        polyethytene::gjycol, 20 grams at iSetridecyl myristate, 20 grams acetanot, 50 grams of olive oil, 80 grams
        of whale wax, 30 grams of sortittan monostearate, 30 grams of poNoxyethylene, ,glyceryl i'ne,nostearate (5),
  pas   30 grams of steads acid, 20 grams of disopropanol amine, anti 40 grams of diethyl sebacate and heating
        the resulting mixture at 80' C. 00 the other hand, a mixture (8) Wes prwared by adding 30 grams of
        propylene glycol, 15 grams cif diisopropanol amine, 2 grams of carboxyvinyl polymer, 0.5 gram of methyl p-
        hydroxyberloata, and 0.5 gram of propyl p-hydroxyhenzoate to approximately 400 mi of sterilized water and
        heating the resulting mixture to 82' C or higher. The mixture (B) was gradually added with vigorous stirring
  46    to the mixture (A) maintained at 80      or Higher. After the addition was completed, the heating was ceased
        and the miXture was stirred to cool the temperature of the mixture to 60' - 55 rC, t011owed by adding
        sterilized water heated at 80' C to the resulting miktuTo to increase the total volume of the mixture to make
           kg. The whole mixture was allowed to stand and defoamed; then the resulting mixture was filled in a
        container.
  45
        Example 15:

             A mixture• (A) was prepared: 0.y mixing 50 grams of cyclosporin, 70 grams of 2.oplyt dodecanol, 30
        grams of isoprene glycol, 40 grams of diethyl sebacate, 30 grams of isopropyl rnyristate, 30 grams of
   o    isotfidecyi myristiate: 60 grams of whale wax, 30 grams of CetanGis 40 grams of steads acid, 20 grams of
        BOB (5) glyceryi monotyWarate, 20 grams of. PECi mbhostearate (40E0), 10 grams of sorbiteri mortostearate,
        50 grams of ojive oil, and 1 gram of propyiparaben and heating the mixture to 80' C, Ori the other hand. a
        mixture (B) was prepared by adding 30 grams of butyiene glycol, 20 grams of dlisoorepanel amine, and 1
        gram of methylparaben to 480 ml of Sterilized water and heating the resulting mixture to 82° C or higher.
  cc    The mixture (6) was. gradually added with vigorous stirring to the mixture (A) maintained at 80 ° Car higher.
        After the addition was •completed, the heating was: ceased and the temperature of the mixture was cooled
        down to 130' - 55, C with stirring. Then, sterilized water headed at: 80° C. was added: to the resulting
        mixture, thereby increasing The total volume Of the Mixture to make 1 kg. The Whole mixture. was allbweitto


                                                           13
                                                                                                                PTO-000168
        ...Si647:329A1.1,_.
       Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 170 of 548 PageID #:
                                           70450

                                                                 EP 0 547 229 Al


                  Stand and defeamed. then the resulting rnrxfure was filled in a container.

                  Example 16:.

                       A solution of 50. grA(ns of cyclOSObriT.1 in 80 grains of 2-octyl ctoded.Siocil was added to a .waMrt il mixture
                   of 40 grams of isopropyl Myristate, 370 grams Of olive oil, 378 grams of polyoxyethylene (5) glyceryl
                   monostearata„,2 grams .of polyoxyothylere (9) lauryl ether, and 10 grams of sorbitan monostearate, and 70
                  .grams. of aerosil was added to the resulting mixtbra, thereby yielding a topical preparation of a non_
                   emulsion: type.
          10
                  Example 17:

                       The efficacy. of the creamy oirltment containing .cyolosporin, prepared in substantially the Sil.rhe: Manner
                  as inTxample 15, was confirmed by applying it to the transplant of the skin sections of mice.
                       The skin sections of 10 male CBA mice of 5 weeks were transplanted to male C3H1HeN mice of the
                  same week. To the transplanted sites and the portions surrounding them was applied approximately 0;1
                  gram of the ointment prepared in Example 12 two times per day .until the transplanted section eventually
                  fell off. The results are shown in Table 4 below.

          20                                                            TABLE 4


                          Cyclosporin (%)      Period of Transplantation'      Effect of Extension      Significant Difference"
                                    5.0                    >60                        >397                    p < 0.001
         :25
                                    1.0                3/.3 ! 1,43                     207                    p < 0,001
                          0.0 (as control)             15.1 ± 0.78                     100
                          mean value SE
                         "Student's West


                       For a control group in which a cream without cyclosporin was applied, the transplanted skin specimens
                  fell off for an average period of transplantation af 1 .7 days, while a group in which a cream containing 5%
                  cyclosporin was applied had all the transplanted skin sections grow for 60 days or longer. For a group in
         as       which a crearn con anng 1cis cyclosporin was applied, the period of transplantation for WhiC11 the
                  transpianted skit sections gre•.6,, was Odanded with significant difference tO r:neari 3-13 Oeys,

                  Example 13:

          $0           Eight Hartley mate guinea pigs weighing approximately 300 grams wereAntraperitoneally administered-
                  With 150 mg/kg of .cyclophosphamide, and 50 al of a 10% dinitroflurebenione (ONES) solution was applied
                  to ono earlobe of each guinea pig in three days after the intraperitoneal administration. The DNFE solution
                  was prepared by dissolvinglhe predetermined amount of the MEE in a 1:1 mixture of acetone with olive
                  oil, After 5•days, the hairs .on the both abdominal parts were cut off and 20 1.11'.of.a 01% DNFB solution was
          as      applied to the depilated abdominal parts of the guinea pigs to induce contact dermal allergy. Immediately
                  thereafter, the cyclosporin ointment prepared in substantially the same manner as in Example 15 was
                  applied to the parts to which the DlqFp solution was applied, follOwed by applying the cyclosporin ointment
                  thereto in 8 hours. -ro a control group, the base used in Example 15 without cyclosporin .was :applied in
                  accordance with the same schedule as described hereinabove.
          eta          The allergic reaction was determined in 24 hours, 48 hours and 72 hours after the application Of tne.
                  pl\fFP. solution as the antigen, and the rating. west 4 = swell in red: 3 = colored in red; 2 = inflammation
                  causing the skin to barn pink; 1 = inflammation causing the skin to turn pale pink; and 0 = no change, The
                  results are shown in Table .5.below.

          55




                                                                         14
                                                                                                                                  PTO-000169
;:N§tT',C0
...        <77P         C54722SA!
      Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 171 of 548 PageID #:
                                          70451

                                                                EP 0 547 229 Al


                                                                           TABLE 5


                                       Cyclosporin (%) I       Seventy of Dermal Reaction (mean value ± SE)
             5                                          [     24 hours                48 hours         72 hours
                                              1.0            0.0 a 0.0"              0.3 a 0.2"      0.1 ± 0.1-
                                              0.1            0.3 ±. 0.3"             0.9I 0.2"       0.7 a.- 0.3"
                                        0.0 (control)        2.2 a 0.3"              3.1 Lt. 0.2"    2.4 ± 0.2"
             10
                                        p<   0.001 in Student's Hest


                        in these experiments, the strongest aiiergic reaction was induced over the range extending from 24
                   hours to 48 hours after the application of the DNFB solution. The ointment containing 1.0% cyclosporin
             15
                   strongly suppressed the allergic reaction and the ointment containing 0.1% cyclosporin suppressed the
                   allergic reaction with significant difference.

                   Claims
             2o
                   1. A topical preparation comprising (a) cyciosporin; (b) an organic solvent in which said cyclosporin is to
                      be dissolved; (C) an ester of a fatly acid with a monovalent alcohol having a total number of carbon
                      atoms of 8 or more and/or an alkanol amine, each being in liquid state at 25' C: (d) an oily substance
                      in solid stale at 25' 0; and (a) a surfactant; wherein said cyclosporin is contained at a rate ranging
                      from approximately 0.1% to 10% by weight, and said ester and/or said alkanal amine areris contained
             25
                      at a rate ranging from approximately 1% to 15% by weight.

                   2. A topical preparation as claimed in claim 1. wherein said organic solvent is an aliphatic alcohol in liquid
                      state at 25' C.
             30
                   3.    A topical preparation as claimed in claim 2, wherein said aliphatic alcohol is a lower alcohol.

                   4. A topical preparation as claimed in claim 3, wherein said lower alcohol is ethanol.

                   5.    A topical preparation as claimed in claim 2. wherein said aliphatic alcohol is a higher alcohol having a
             ;35
                         branthed chain and carbon atoms of 8 or more.

                   6.    A topical preparation as claimed in claim 5, wherein said higher alcohol is 2-octyldcxlecanol.

                   7.    A topical preparation as claimed in claim 1, wherein said organic solvent is a fatty acid monoester with
             40
                         a polyvalent alcohol, having liquid state at ambient temperature.

                   8. A topical preparation as claimed in claim 7, wherein said monoester is propyteneglycol monocaprate or
                      propylene glycol monocaprylate.

                   9. A topical preparation as claimed in any one c)f claims I to 8, wherein said organic solvent is contained
                      at a rate ranging from approximately 0.5 part to 10 parts by weight with respect to part by weight of
                      said cyclosporin.

                   10. A topical preparation as claimed in any one of claims 1 to 9, Wherein said fatty acid ester with said
             50
                       monovalent alcohol is an ester of a monovalent fatty acid having carbon atoms of 8 or more.

                   11. A topical preparation as claimed in any one of claims I to 9, wherein said fatty acid ester with said
                       monovalent alcohol is a diester of a divalent fatty acid having carbon atoms of 4 or more.
             55
                   12, A topical preparation as claimed in any one 01 claims 1 to 9, wherein said tatty acid ester with said
                       monovalent alcohol is a myristic acid ester and/or a sebacic acid diester.



                                                                           15
                                                                                                                           PTO-000170
31q2DOCID:              054722PA1..1
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 172 of 548 PageID #:
                                    70452

                                                  EP 0 547 229 Al

       13. A topical preparation as claimed in any one of claims 1 to 12. wherein said oily substance is at least
           one member selected from a group consisting of a fatty acid having a melting point of 25 ° C or higher,
           an alcohol, an ester and a triglycenole.

 s     14. A topical preparation as claimed in claim 13. wherein said triglycerida is vegetable oil.

       15, A topical preparation as claimed in any one of claims 1 to 14, wherein said surfactant is a non-ionic
           surfactant.

 rtt   16. A topical preparation as claimed in any one of claims 1 to 15, further comprising a filler.

       17. A topical preparation as claimed in any one of claims I to 16, further comprising an alkyleria glycol
           and/or a polyalkylene glycol.

 Is    18. A topical preparation comprising (a) cyclosporin; (b) a lower alcohol; (c) an ester of a fatty acid with a
           monovalent alcohol having a total number of carbon atoms of 8 or more and/or an alkanol amine, each
           being in liquid state at 25' C; (d) an oily substance in solid state at 25° C; and (e) a surfactant;
           wherein said cyclosporin is contained at a rate ranging from approximately 0.1% to 10% by weight,
           said lower alcohol is contained at a rate ranging from approximately 2% to 15% by weight, and said
 20        ester andlor said alkanol amine areas contained at a rate ranging from approximately 1% to 15% by
           weight.

       19. A topical preparation as claimed in claim 18, wherein said lower alcohol is selected from at least one
           member selected from a group consisting of ethanol, isopropanol, propanol and isobutanol.
 25
       20. A topical preparation as claimed in claim 18 or 19, wnerein said fatty acid ester with said monovalent
           alcohol is an aster of a straight-chained or branched-chain fatty acid having from 8 to 24 carbon atoms,

       21. A topical preparation as claimed in any one of claims 18 to 20, wherein said oily substance is vegetable
 cc        oil.

       22. A topical preparation as claimed in any one of claims 18 to 21, wherein said surfactant is a non-ionic
           surfactant.

 as    23. A topical preparation as claimed in any one of claims 18 to 22, further comprising a filler at a rate
           ranging from approximately 5% to 10% by weight.

       24. A topical preparation comprising 0.1% to 10% by weight of cyclosporin; 2% to 15% by weight of
           ethanol; 1% to 15% by weight of isopropyl myristate; 35% to 60% by weight of olive oil or camellia oil;
 40        20% to 40% by weight of a surfactant; and 5% to 10% by weight of silica.




 50




 55




                                                           16
                                                                                                                 PTO-000171
 <CP        0.54,7Z19ALI,
      Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 173 of 548 PageID #:
                                          70453




                                                       INTERNATIONAL SEARCH REPORT
                                                                      iftlfrOntiOfOli AOOliatOOO NO PCT/JP92/00798
                  L CS,ASStaMATSON OK SUOJECT MATTSR (it erierensi clenutiflootion Symbols MAY, Indies/. ail)
                  According to intemationel Patent Oa sainceiion tin) or to both Nslima Coseedittalon end IPC
                           5
                    Int. Cl                A61K37/02, 9/06
                  II. MUNI SEARCHSO
                                                                    Minimum Documentation Searched
                 CisteencellOn Ststom I                                                CieestfIcabott Symbsla



                      'PC                  A61K37/02, 9/06
                                                       oacurnentation Stretched other than Minimum Documentation
                                                     to the Extent that such Documents are included in the Fields Searched


                    Chemical Abstracts                                                     1967 - 1992


                  rile DOCIllittOTO COPASSIDIERSO TO OS OPILSVANT *
                 Category • ,      Citation of Document, " with incitation, where sopropriate. ot ths relevant caasagea i2        Ribs ant       Osten Ito. et

                     A          JP, A r 3-109332 (Shiseido Co., Ltd.),                                                                    1-24
                                May 9, 1991 (09. 05. 91),
                                Claim, lower left column, page 4

                     A          JP, A, 2-121929 (Sand AG.),                                                                               1-24
                                May 9, 1990 (09. 05. 90),
                                Claim, upper right column, page 6
                                & GB, A, 2222770 & DE, A, 3930928
                                & FR, A, 2636534 & AU, A, 8941400
                                & CH, A, 679118 & ZA, A, 8907066

                     A          JP, A, 2-17127 (Sand AG.),                                                                                1-24
                                January 22, 1990 (22. 01. 90),
                                Claim & GB, A, 2218334
                                & DE, A, 3915617 & FR, A, 2631235
                                & CH, A, 679119




                     Soeciai categories at cited 0:tureens*: r.                          -r• Jeer document published attar the linemetionei Wing deur et
                   - A" document defining the WOW *UAW Ot Ow) AO which he rat                comity den* and not in contact with She appiteholi bet Mid to
                        co rreidered to be of oruttcuier retevance                           undenthend tns princioie or theory undertying Me Invention
                   "E" teller document but oublietted on or actor the ihternehonsti      "X" document al tutriktular reievant*: the clehned invention cannot
                        hang aste                                                            be considered novel or cannot be considereo to wrote* an
                                                                                             met:nave 11440
                   "L" document which may throw doubts on twiarily ciatmist or           •r* document ot pereareer relevance: theMaimed invention cannot
                        which ie cilia& to eldaldIsh the publication date at another
                        shallot) or other epeeist reason les ocuolnitul                      b. coheidered to invorve en inventive step when the document
                                                                                               combined with one Of more OiOW such doctinienta. etiOt1
                   "0" <moment catarrh% to en oral niectoeure, wee. exhibition at            combination baling obvious to a person sallied in the 4".1
                        other mane
                                                                                         "S" docusnon member at the same oaten! t stilt'
                        Oucurnern oobitehed prior to the Intantedionel Sang dot* but
                        later than the Worth, date claimed
                   iv. CERTMOSTIOR
                   Date ot /he Atkin* Compietton of the Initureet;onial Search            Delo ot Melling of this intarreittonal Search Report

                 September 14, 1992 (14. 09. 92)                                            October 6, 1992 (06. 10. 92)
                   triternattonst Smirching Authorey                                      Stgruiture of Authorised Officer

                      Japanese Patent Office

                 Karns PCTIGA:210 (second sheet) (Janes         des)



                                                                                                                                                                 PTO-000172
EINSDOCiD: <EP           0547229,41_1_.
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 174 of 548 PageID #:
                                    70454


                  (19)
                                       Europaisches Patentamt

                                       European Patent Office
                                                                                                                   iii             iii
                                       Office europeen des brevets                                                   EP 0 760 237 Al
                  (12)                               EUROPEAN PATENT APPLICATION
                  (43) Date of publication:                                            (51) Int. CI.6:        A61K 9/107, A61K 38/13
                       05.03.1997 Bulletin 1997/10

                  (21) Application number: 95306022.5

                  (22) Date of filing: 30.08.1995


                  (84) Designated Contracting States:                                       • Nayak, V.G., Dr.
                       AT BE CH DE DK ES FR GB GR IE IT LI NL PT SE                           Mahim, Bombay 400 016 (IN)
                                                                                            • Malhotra, G.
                  (71) Applicant: CIPLA LIMITED                                               Mazgaon, Bombay 400 010 (N)
                       Bombay-400008, Maharashtra (IN)
                                                                                       (74) Representative: Wain, Christopher Paul et al
                  (72) Inventors:                                                           A.A. THORNTON & CO.
                     • Hamied, Y.K., Dr.                                                    Northumberland House
                       Off Bhulabhai Desai Road, Bombay 400 026 (IN)                        303-306 High Holborn
                                                                                            London WC1V 7LE (GB)


                  (54)     Oil-in-water microemulsions
                  (57)      Water-insoluble pharmaceutically active sub-
                  stances such as cyclosporin are formulated for adminis-
                  tration in the form of an oil-in-water microemulsion,
                  wherein the active substance is fully dissolved in the
                  dispersed oil particles. The oil is C8 to C20 fatty acid
                  vegetable oil glycerides, and lecithin and another sur-
                  factant are included to form and stabilise the microemul-
                  sion in which the hydrophilic phase comprises
                  propylene glycol. A preconcentrate comprising the
                  above components but free from any hydrophilic phase
                  can be utilised to make up the compositions, which are
                  most suitably soft gelatine capsules or oral administra-
                  tion fluids. The glycerides are preferably from castor oil,
                  coconut oil or peanut oil.
EP 0 760 237 Al




                                                               Printed by Rank Xerox (UK) Business Services
                                                                                2 13 16/3 4
                                                                                                                                    PTO-000173
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 175 of 548 PageID #:
                                    70455

                                                          EP 0 760 237 Al

      Description

            This invention relates to pharmaceutical compositions for the administration of water-insoluble pharmaceutically
      active substances.
5           There are a number of pharmaceutically active substances which are water-insoluble and which, as a result,
     present a number of problems for their safe administration and bioavailability. Among such substances are the
     cyclosporins, and water-insoluble peptides, antimicrobials and antineoplastics, for example. There have been many
     proposals of pharmaceutical formulations for the administration of the cyclosporins, some of which are described in the
     following patent specifications: W092/09299, GB-A-2015339, GB-A-2270842, W094/08610, W092/18105, GB-A-
10   2228198, US-A-4388307, GB-A-2222770, EP-A-0539319 and EP-A-0589843.
           In general, because the cyclosporins are hydrophobic, pharmaceutical compositions containing them usually com-
     prise lipophilic materials such as oils. GB-A-2228198 describes, for example, pharmaceutical compositions containing
     cyclosporin in a carrier medium of a fatty acid triglyceride, a glycerol fatty acid partial ester or propylene glycol or sorb-
     itol complete or partial ester, and a surface active agent having an HLB of at least 10. These oil-based compositions are
15   not intended to be emulsified in water but are used as such, and are preferably free of ethanol.
           Other cyclosporin compositions are known which contain not only hydrophobic oils but also hydrophilic materials
     such as propylene glycol and ethanol in which cyclosporins are soluble. There compositions are in the form of emul-
     sions. Emulsions have certain advantages over oil-based single phase compositions, and EP-A-0589843 describes
     some cyclosporin emulsion compositions containing, as the carrier medium, a hydrophilic organic solvent, a mixed
20   mono-, di- and tri-glyceride or a transesterified and polyethoxylated vegetable oil, a polyoxyethylene sorbitan-fatty acid
     ester surfactant, and an aqueous phase. The carrier medium with the cyclosporin but without the aqueous phase is
     described as an emulsion preconcentrate.
           In recent times, microemulsions have been developed for cyclosporin administration and these have provided pro-
     vided further advantages over the prior known (coarse) emulsions, especially for oral administration formulations. It is
25   also known to provide so-called "microemulsion preconcentrates". For example, GB-A-2222770 describes a pharma-
     ceutical microemulsion preconcentrate composition comprising cyclosporin, a hydrophilic phase, a lipophilic phase and
     a surfactant. This preconcentrate is converted to a microemulsion by adding water or another suitable aqueous
     medium.
           These and other microemulsions for cyclosporin are all made by dissolving the cyclosporin in a hydrophilic phase
30   e.g. propylene glycol, and then mixing the solution with the oil and eventually with an aqueous phase. We have found
     that there can be a tendency with these microemulsions for solid microfine cyclosporin to be formed during their use,
     e.g. after administration. This is basically undesirable, and we have now found that microemulsions can be made in
     which this tendency is very much reduced or totally absent.
           In particular, we have found that if the water-insoluble active substance is first dissolved directly in the lipophilic
35   phase, rather than in a hydrophilic phase, and then the oil-in-water microemulsion produced therefrom, the substance
     remains in solution in the lipophilic (oil) phase. This phase is distributed throughout the aqueous phase of the microe-
     mulsions as very tiny particles, and it appears that in this way the substance can be taken up very easily and efficiently
     by the body. In addition, there is no precipitation of the substance out of the oil solution.
          In one aspect the present invention provides a pharmaceutical composition in the form of a stable oil-in-water
40   microemulsion, which composition comprises

         a) a water-insoluble pharmaceutically active material;
         b) C8 to C20 fatty acid mono-, di, or tri-glycerides from a vegetable oil or any mixture of two or more thereof;
         c) a phospholipid and another surfactant; and
45       d) a hydrophilic phase; wherein component (a) has been wholly directly dissolved in component (b), component (b)
         is dispersed as tiny particles in component (d), and the composition is free from ethanol.

         The invention also provides a preconcentrate for mixture with a hydrophilic phase to form a microemulsion of the
     invention, the preconcentrate composition comprising:
50
         a) a water-insoluble pharmaceutically active material;
         b) a C8 to C20 fatty acid mono-, di-, or tri-glyceride from a vegetable oil or any mixture of two or more thereof; and
         c) a phospholipid and another surfactant;

55   wherein component (a) is directly dissolved in component (b), and component (c) is such that, upon mixing the compo-
     sition with a hydrophilic phase, a stable oil-in-water microemulsion is formed in which component (a) is in solution in the
     micro dispersed oil particles, the said preconcentrate being free from a hydrophilic phase.
          The invention also provides a process for making a preconcentrate or microemulsion of the invention, wherein com-
     ponent (a) is dissolved directly in component (b) and not in component (d). It is to be understood that component (a) is




                                                                  2
                                                                                                                             PTO-000174
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 176 of 548 PageID #:
                                    70456

                                                           EP 0 760 237 Al

       dissolved directly in component (b) rather than first being dissolved in another liquid and the solution then mixed with
       component (b).
             EP-A-327280 describes dissolving cyclosporin in a mono- or di-glyceride of a C6 - C10 fatty acid. The solution can
       then be emulsified in an aqueous medium. However, these emulsions are not microemulsions and do not contain the
  5    mixture of lecithin and another surfactant which is especially used, together with the particular triglycerides component
       (b) all of which are necessary to obtain the significant advantages of the invention.
             Microemulsions are transparent due to the very small particle size of the dispersed phase, typically less than
       200nm. Such small droplets produce only weak scattering of visible light when compared with that from the coarse
       droplets (1-10 m) of normal emulsions. An essential difference between microemulsions and emulsions is that microe-
  10   mulsions form spontaneously and, unlike emulsions, require little mechanical work in their formulation. General reviews
       on microemulsions are provided by Attwood, D. et al, J. Colloid Interface Sci. 46:249 and Kahlweit, M. et al, J. Colloid
       Interface Sci. 118:436.
             In the present invention, component (a) is a water-insoluble pharmaceutically active material. The invention is par-
       ticularly useful with the cyclosporins, e.g. cyclosporin A, dihydrocyclosporin C, cyclosporin D and dihydrocyclosporin D.
  15   It is also useful with other water-insoluble substances such as, for example, taxol.
             In the compositions of the invention, component (a) is in solution in component (b). Component (b) can be a single
       glyceride or any mixture of glycerides (mono- and/or di- and/or tri-) derived from vegetable oils and containing C8 to C20
       fatty acid residues. The preferred oils are coconut oil, peanut oil and castor oil. The whole oils can be used or the refined
       glycerides. The preferred glycerides are those containing 012 to C18 fatty acid residues, especially triglycerides, and
  20   these are the major components of the preferred oils.
             The compositions of the three oils are as follows:

       Castor Oil:

  25




                                               Tryglycerides of:    ricinoleic acid     87%

  30
                                                                    oleic acid           7%
                                                                    linoleic acid        3%
                                                                    palmitic acid        2%
                                                                    stearic acid         1%
  35


       and dihydroxystearic acid in trace amounts

       Coconut oil:
  40
           Tryglycerides of mainly lauric and myristic acids with smaller proportions of capric, caproic acid, caprylic acid, oleic
       acid, palmitic acid and stearic acid.

       Peanut oil:
  45




                                              Glycerides of:    oleic acid            56%
  50
                                                                linoleic acid       26%
                                                                palmitic acid           8.3%
                                                                stearic acid            3.1%
  55                                                            arachidic acid          2.4%
                                                                behenic acid            3.1%
                                                                lignoceric acid         1.1%




                                                                    3
                                                                                                                          PTO-000175
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 177 of 548 PageID #:
                                    70457

                                                           EP 0 760 237 Al

     and capric and lauric acid in trace amounts.
           Component (c) is a mixture of a phospholipid, preferably lecithin, and another surfactant to provide the stable micro-
     emulsion. Those skilled in the art will be aware of many surfactants which can be used, but we prefer to use polyoxyl
     40 hydrogenated castor oil, polyoxyethylene-sorbitan monooleate, polyoxyethylene-sorbitan monopalmitate, polyox-
5    yethylene-sorbitan monolaurate or polyoxyethylene-sorbitan monostearate. These surfactants are extremely effective
     with lecithin and are highly preferred. Any lecithin can be used but we prefer soya lecithin and egg lecithin. Hydroxylated
     lecithins are particularly suitable, especially when component (a) is a clyclosporin, since lecithin per se can be lipophilic
     to an extent sufficient to affect the desired spontaneous formation of a microemulsion.
           In the microemulsions of the invention, component (d) is a hydrophilic phase. The preferred material is propylene
10   glycol, but other substances can be used. Ethanol cannot be present. Water can of course also be present but it is not
     preferred. Despite the use of propylene glycol, component (a) remains wholly dissolved in the oil phase (component
     (b)).
           In use, the microemulsion preconcentrates of the invention are diluted with aqueous liquid (eg. water, fruit juice,
     milk, etc) to form an oil-in-water microemulsion, e.g. for oral administration. This aids in ready absorption as the surface
15   area of the globules is largely increased. The role played by bile salts in the initial step of fragmentation of fat globules,
     essential for fat digestion, is circumvented.
           In the compositions of the invention, the polar phospholipid lecithin aids in emulsification of the fat and absorption
     of triglycerides into the GIT. The combination of HLB values of the polar lecithin and for example, the polyoxyl-40-hydro-
     genated castor oil, is very suitable for forming a balanced microemulsion.
20         The rate determining factor for the absorption of drug in the vehicle is not the enzymatic metabolism of triglycerides
     but rests primarily in the breakdown of the fat globules into micro particles since the enzymes (lipases) act mainly at the
     surface of the fat globules.
           In the preconcentrates of the invention, the amounts of the components, in percent by weight, are as follows:

25
                                Component                          General    Usual         Preferred
                                 (a)    active pharmaceutical         1-12%    2.5-10%        7-10%
                                 (b)    oil phase                  20-80%       30-60%      40-50%
30
                                 (c)    phospholipid                  1-10%       3-8%         5-6%
                                        other surfactant           10-60%       20-50%      35-40%


35
          In the microemulsions, the weight percent of hydrophilic phase is generally up to about 75%, most usually from 15
     to 50%, and preferably from 35 to 50%.
          The compositions can consist only of the components described, or they can contain other substances. For exam-
     ple, in order to prevent oxidation/rancidification of the natural oils, an antioxidant, e.g. a-tocopherol can be used. Propyl
ao   gallate may be used as an alternative.
          In order that the invention may be more fully understood, the following Examples are given by way of illustration
     only.

     EXAMPLES 1-4
45
        Microemulsion preconcentrates were made of the substances indicated, by simple mixing. The cyclosporin A was
     completely dissolved in the oil phase in each case.


50




55




                                                                  4
                                                                                                                             PTO-000176
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 178 of 548 PageID #:
                                    70458

                                          EP 0 760 237 Al




                                           Preconcentrate 1:
                         Component                                 Parts
  5
                          Castor oil                                   3.0700
                          Coconut oil                                  1.6050
                          Polyoxyl-40 Hydrogenated Castor oil          3.7500
  10                      Lecithin                                     0.5650
                          a- tocopherol                                0.0100
                          Cyciosporin A                                1.0000

  15




                                          Preconcentrate 2:
  20
                             Component                         Parts
                              Castor oil                       3.1450
                              Arachis oil                      1.5425

  25                          Polysorbate-80 (Tween 80)        3.7500
                              Lecithin                         0.5525
                              a- tocopherol                    0.0100
                              Cyclosporine A                   1.0000
  30




  35                                      Preconcentrate 3:
                         Component                                 Parts
                          Castor oil                                   4.14.84
                          Coconut oil                                  2.0416
  40
                          Polyoxyl-40 Hydrogenated Castor oil          2.5000
                          Lecithin                                     0.3000
                          a- tocopherol                                0.0100
  45                      Cyclosporine A                               1.0000




  50




  55




                                                                                 PTO-000177
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 179 of 548 PageID #:
                                    70459

                                                          EP 0 760 237 Al




                                                          Preconcentrate 4:
                                               Component                       Parts
5
                                               Castor oil                      4.690
                                               Coconut oil                     1.500
                                               Polysorbate-80 (Tween 80)       2.500
10                                             Lecithin                        0.300
                                               a- tocopherol                   0.010
                                               Cyclosporin A                   1.000

15


           When diluted with water or propylene glycol, or another hydrophilic substance, oil-in-water microemulsions formed
     spontaneously. There was no evidence of any insolubilisation of the cyclosporin.
           The microemulsion preconcentrates were filled into bottles to be administered as a drink solution using a syringe
20   or more preferably with the aid of a metered dose pump with a droper actuator. The formulations were also encapsu-
     lated in soft gelatin capsules.
           The compositions described in Examples 1 to 4 were subjected to stability examinations under accelerated condi-
     tions of temperature and humidity. The solutions were stored at RT (25°C ± 2°C), Ref, 40°C-80% RH and 45°C after
     filling into flint glass vials.
25         Simultaneously with the examination of solutions prepared according to the process of the invention, the stability of
     the commercially available Sandimmun Neoral capsules containing 100 mg cyclosporin A per capsule was also exam-
     ined.
           The quantative determination of cyclosporin A was performed by using HPLC method under the following condi-
     tions of chromatography:
30
     Pump           : Waters -510 HPLC Pump
     Detector       : Waters -484 tunable absorbance detector
     Injector       : Waters -715 ultra wisp sample processor
     Column         : 4.6 mm x 25 cm column with L16 packing
35   Thermostat     : 70° - For capsules
                    50° - For oral solution
     Eluant         : Filtered and degassed mixture of acetronitrile, water, methanol and phosphoric acid (550:400:50:0.5)
     Flow rate      : 1 ml/min of the eluant
     Integrator     : Waters -746
40
         It was observed from the above examinations that the stability of solutions prepared according to the process of the
     invention did not differ from the stability of the commercially available composition.

     Examples 5-9
45
          Microemulsions of the invention were made of the compositions indicated, by dissolving the cyclosporin A in the
     oils and then forming the oil-in-water emulsions. The procedure was:

         (a) dissolve the cyclosporin A in the mixture of oils with slight warming and under stirring to obtain a clear yellow
50       liquid. Confirm the complete dissolution of the drug by microscopy.
         (b) add the surfactant and hydroxylated lecithin in that order, with stirring.
         (c) add the propylene glycol with stirring. Stirring was continued for an hour to ensure the formation of a homoge-
         neous translucent to opalescent microemulsion.
         (d) add the alpha tocopherol and mix thoroughly.
55
     Example 5:

         Preparation of W/O microemulsion for administration in Soft Gelatin capsules:




                                                                 6
                                                                                                                          PTO-000178
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 180 of 548 PageID #:
                                    70460

                                                         EP 0 760 237 Al




                                        Component                                 Parts
                                         Castor oil                                1.7200
  5
                                         Coconut oil                               0.8000
                                         Polyoxyl-40 Hydrogenated Castor oil       3.3512
                                         Lecithin                                  0.4200
  10                                     a- tocopherol                             0.0088
                                         Propylene glycol                          1.5000
                                         Cyclosporin                               1.0000

  15




       Example 6:

  20      Preparation of 01W microemulsion for administration as oral solution:



                                             Component                     Parts

  25
                                              Castor Oil                    1.2700
                                              Arachis oil                   0.6050
                                              Polysorbate-80 (Tween 80)     3.7500
                                              Lecithin                      0.5525
  30
                                              a- tocopherol                 2.0100
                                              Propylene glycol              2.8125
                                              Cyclosporin A                 1.0000

  35




       Example 7:

  40      Preparation of 0/W microemulsion for administration as oral solution:



                                        Component                                 Parts

  45
                                         Castor oil                                1.3550
                                         Coconut oil                               0.6450
                                         Polyoxyl-40 Hydrogenated Castor oil      3.7500
                                         Lecithin                                 0.5525
  50
                                         a- tocopherol                            0.0100
                                         Propylene glycol                         2.6875
                                         Cyclosporin A                            1.0000

  55




                                                                                            PTO-000179
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 181 of 548 PageID #:
                                    70461

                                                           EP 0 760 237 Al

     Example 8

          Preparation of 01W microemulsion for administration as oral solution:

5

                                               Component                       Parts
                                                Castor oil                     0.800
                                                Coconut oil                    0.200
10
                                                Polysorbate-80 (Tween 80)      2.490
                                                Lecithin                       0.300
                                                a- tocopherol                  0.010

15                                              Propylene glycol               5.200
                                                Cyclosporin A                  1.000



20
     Example 9

          Preparation of 0/W microemulsion for administration as oral solution:

25
                                          Component                                 Parts
                                           Castor oil                               1.200
                                           Coconut oil                              0.300
30
                                           Polyoxyl-40 Hydrogenated Castor oil      2.490
                                           Lecithin                                 0.300
                                           a- tocopherol                            0.010

35                                         Propylene glycol                         4.700
                                           Cyclosporin A                            1.000



40         The oral solution which is filled into bottles can be administered using a syringe or more preferably with the aid of
     a metered dose pump with a dropper actuator.
           The compositions described in Examples 5 to 9 were subjected to stability examinations under accelerated condi-
     tions of temperature and humidity. The solutions were stored at RT (25°C ± 2°C), Ref, 40°C-80% RH and 45°C after
     filling into flint glass vials.
45         Simultaneously with the examination of solutions prepared according to the process of the invention, the stability of
     the commercially available Sandimmun Neoral capsules containing 100 mg cyclosporin A per capsule was also exam-
     ined.
           The quantitative determination of cyclosporin A was performed by using HPLC method under the conditions previ-
     ously noted (Examples 1 to 4).
50         It was observed from the above examination that the stability of solutions prepared according to the process of
     invention did not differ from the stability of the commercially available composition.

     Example 10

55        A drink formulation was made by taking an appropriate amount of the preconcentrate of Example 1 (to give the pre-
     scribed dose of cyclosporin A) and adding about 50 ml (or a glassful) of orange-flavoured cordial. The mixture was
     stirred and was then ready for oral consumption.




                                                                   8
                                                                                                                          PTO-000180
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 182 of 548 PageID #:
                                    70462

                                                           EP 0 760 237 Al

       Claims

       1. A pharmaceutical composition in the form of a preconcentrate for mixture with a hydrophilic phase to form a micro-
          emulsion, which composition comprises:
  5
                a) a water-insoluble pharmaceutically active material;
                b) C8 to C20 fatty acid mono-, di- or tri-glycerides from a vegetable oil or any mixture of two or more thereof; and
                c) a phospholipid and another surfactant;

  10       wherein component (a) is directly dissolved in component (b), and component (c) is such that, upon mixing the
           composition with a hydrophilic phase, a stable oil-in-water microemulsion is formed in which component (a) is in
           solution in the micro dispersed oil particles, the said preconcentrate being free from a hydrophilic phase.

       2. A pharmaceutical composition in the form of a stable oil-in-water microemulsion, which composition comprises
  15
                a) a water-insoluble pharmaceutically active material;
                b) C8 to C20 fatty acid mono-, di-, or tri-glycerides from a vegetable oil, or any mixture of two or more thereof;
                c) a phospholipid and another surfactant; and
                d) a hydrophilic phase;
  20
           wherein component (a) has been wholly directly dissolved in component (b), component (b) is dispersed as tiny
           particles in component (d), and the composition is free from ethanol.

       3. A composition according to claim 1 or 2, wherein component (a) is a cyclosporin, or another water-insoluble pep-
  25      tide, or a water-insoluble antimicrobial or antineoplastic substance.

       4. A composition according to claim 3, wherein component (a) is cyclosporin A, dihydrocyclosporin C, cyclosporin D
          or dihydrocyclosporin D, or desmopresin, calcitonin, insulin, leuprolide, erythropoetin, a cephalosporin, vincristine,
          vinblastine, taxol or etoposide.
  30
       5. A composition according to claim 1,2,3 or 4, wherein in component (b) the glycerides are of C12 to C18 fatty acids.

       6. A composition according to claim 1,2,3,4 or 5, wherein component (b) is whole castor oil, peanut oil or coconut oil,
          or is derived therefrom.
  35
       7. A composition according to any of claims 1 to 6, wherein the phospholipid in component (c) is lecithin, preferably
          soya lecithin or egg lecithin.

       8. A composition according to claim 7, wherein in component (c) the lecithin is hydroxylated lecithin.
  40
       9. A composition according to any of claims 1 to 8, wherein in component (c) said surfactant is polyoxyl 40 hydrogen-
          ated castor oil, polyoxyethylene-sorbitan monooleate, polyoxyethylene-sorbitan monopalmitate, polyoxyethylene-
          sorbitan monolaurate or polyoxyethylene-sorbitan monostearate.

  45   10. A composition according to any of claims 1 to 9, wherein the weight ratio of component (a) to component (b) is from
           1:1 to 1:10.

       11. A composition according to any of claims 1 to 10, wherein the weight ratio of component (a) to said phospholipid is
           from 1:0.5 to 1:5.0.
  50
       12. A composition according to any of claims 1 to 11, wherein the weight ratio of component (a) to said surfactant is
           from 1:1 to 1:5.0.

       13. A process for making a composition according to claim 2, which comprises dissolving component (a) in component
  55       (b) optionally with component (c), and then mixing the resulting solution with component (d) and component (c) if
           not included earlier.

       14. A process according to claim 13, wherein a preconcentrate composition as claimed in claim 1 is mixed with com-
           ponent (d).




                                                                    9
                                                                                                                          PTO-000181
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 183 of 548 PageID #:
                                    70463

                                                      EP 0 760 237 Al

     15. A soft gelatin capsule which comprises a composition as claimed in claim 2, or as claimed in any of claims 3 to 12
         when dependent on claim 2.

     16. An oral administration fluid which comprises a composition as claimed in claim 2, or as claimed in any of claims 3
5        to 12 when dependent on claim 2.




10




15




20




25




30




35




40




45




50




55




                                                              10
                                                                                                                     PTO-000182
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 184 of 548 PageID #:
                                    70464

                                                                   EP 0 760 237 Al




                       European Patent                                                                                             Application Number
                                                        EUROPEAN SEARCH REPORT
                       Office                                                                                                EP 95 30 6022


                     DOCUMENTS CONSIDERED TO BE RELEVANT
                            Citation of document with indication, where appropriate,                    Relevant        CLASSIFICATION OF THE
          Category                        of relevant passages                                          to Mann'        APPLICATION (Int.C1.6)

          X           DE-A-32 25 706 (A.NATTERMANN & CIE GMBH)                                       1,3,5,7, A61K9/107
                                                                                                     13,14    A61K38/13
                      * claims 1-13 *
                      * page 7, line 13 - line 17 *
                                          ---
          X           W0-A-93 18752 (PHARMOS CORP.)             2-9,13
                      * claims 1-15,22-24 *
                      * page 8, line 10 - page 9, line 35 *
                      * page 12, line 16 - line 26 *
                                          ---
          X           EP-A-0 521 799 (YISSUM RESEARCH           2,5-8,
                      DEVELOPMENT COMPANY     )                 13,14
                      * claims 1-10 *
                      * page 3, line 30 - line 41 *
                      * page 4, line 43 - page 5, line 3 *
                                          ---
          X           EP-A-0 429 248 (SHISEIDO COMPANY LIMITED) 2-9,13,
                                                                14
                      * claims 1-10 *
                                          ---
          Y           EP-A-0 651 995 (DR. HANS DIETL)           2-11,    TECHNICAL FIELDS
                                                                                     (Int.C1.6)
                                                                         SEARCHED
                                                                13-16
                      * claims 1-20 *                                   A61K
                      * page 5, line 20 - line 23 *
                      * example 1 *
                                          ---
          Y,D         EP-A-0 327 280 (SANKYO COMPANY LTD)       2-11,
                                                                13-16
                      * claims 1-22 *
                      * page 8; examples 1-4 *
                                            -
          A,D         EP-A-0 589 843 (SANDOZ AG)                1-16
                      * claims 1-10 *
                      * page 6, line 2 - line 7 *
                                          ---
          A           FR-A-2 636 534 (SANDOZ S.A.)              1-16
                      * claims 1-30 *
          D           & GB-A-2 222 770



                       The present search report has been drawn up for all claims
                       Plan of search                              Otte at completion at the new&                  E...i..
      3               BERLIN                                       7 March 1996                               Siatou, E
                     CATEGORY OF CITED DOCUMENTS                               T : theory or principle underiying the invention
      2                                                                        E : earlier patent document, but published on, or
              X : particularly relevant if takes alone                             after the filing date
              Y : particularly relevant if combined with another               D : document ated in the application
                  document of the same category                                L : document cited for other reasons
      a       A : technological background
              0 : non-written disclosure                                       & : member of the same patent family, corresponding
      0       P : Intermediate document                                            document




                                                                               11
                                                                                                                                                        PTO-000183
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 185 of 548 PageID #:
                                    70465
                 PCT                       WORLD INTELLECTUAL PROPERTY ORGANIZATION
                                                        International Bureau
    INTERNATIONAL APPLICATION PUBLISHED UNDER THE PATENT COOPERATION TREATY (PCT)
(51) International Patent Classification 6 :                        (11) International Publication Number:              WO 95/31211
     A61K 38/13, 9/00                                        Al
                                                                    (43) International Publication Date:     23 November 1995 (23.11.95)

(21) International Application Number:             PCT/US95/06302      (81) Designated States: AM, AT, AU, BB, BG, BR, BY, CA, CH,
                                                                               CN, CZ, DE, DK, EE, ES, FI, GB, GE, HU, JP, KE, KG,
(22) International Filing Date:             17 May 1995 (17.05.95)             KP, KR, KZ, LK, LR, LT, LU, LV, MD, MG, MN, MW,
                                                                               MX, NO, NZ, PL, PT, RO, RU, SD, SE, SI, SK, TJ, TT,
                                                                               UA, US, UZ, VN, European patent (AT, BE, CH, DE, DK,
(30) Priority Data:                                                            ES, FR, GB, GR, IE, IT, LU, MC, NL, PT, SE), OAPI
        08/243,279               17 May 1994 (17.05.94)           US           patent (BF, BJ, CF, CG, CI, CM, GA, GN, ML, MR, NE,
                                                                               SN, TD, TG), ARIPO patent (KE, MW, SD, SZ, UG).

(60) Parent Application or Grant
    (63) Related by Continuation                                       Published
         US                                      08/243,279 (CIP)              With international search report.
         Filed on                           17 May 1994 (17.05.94)             Before the expiration of the time limit for amending the
                                                                               claims and to be republished in the event of the receipt of
                                                                               amendments.
(71) Applicant (for all designated States except US): ALLERGAN,
       INC. [US/US]; 2525 Dupont Drive, P.O. Box 19534, Irvine,
       CA 92713-9534 (US).

(72) Inventors; and
(75) Inventors/Applicants (for US only): DING, Shulin [US/US];
  "     14641 Fir Avenue, Irvine, CA 92714 (US). TIEN, Walter,
        L. [US/US]; 17551 Friends Ct., Irvine, CA 92714 (US).
        OLEJNIK, Orest [US/US]; 21291 Birdhollow Drive, Tra-
        buco Canyon, CA 92679 (US).

(74) Agents: BARAN, Robert, J. et al.; ALLERGAN, INC., 2525
       Dupont Drive, Irvine, CA 92713-9534 (US).

(54) Title: LACRIMAL GLAND SPECIFIC EMULSIONS FOR TOPICAL APPLICATION TO OCULAR TISSUE


                                4000-                                                        El 0.33 1/OUR
                                                                                             IZI 6 NOUR
                                3500
                                                                                             Ei 74 YOUR
                        tft .3000-
                        1)
                         Zst.

                        Rt
                                BOO -
                                f000-
                                 S00-
                                    0
                                        0.2%              02%         Of% go     0.2g 0.05% M012
                                     CASTOR 0/Z                     CYCZODEXTRIN Maria SAWN
                                                                  FORAILIZAT/ONS
(57) Abstract

       A pharmaceutical composition is disclosed in the form of a nonirrtating emulsion which includes at least one cyclosporin in admixture
with a higher fatty acid glyceride and polysorbate 80. More particularly, the cyclosporin may be cyclosporing A and the higher fatty acid
glyceride may be castor oil. Composition has been found to be of a high comfort level and low irritation potential suitable for delivery
of medications to sensitive areas such as ocular tissues with enhanced absorption in the lacrimal gland. In addition, the composition has
stability for up to nine months without crystallization of cyclosporin.


                                                                                                                       PTO-000184
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 186 of 548 PageID #:
                                    70466




                                        FOR THE PURPOSES OF INFORMATION ONLY

              Codes used to identify States party to the PCT on the front pages of pamphlets publishing international
      applications under the PCT.

      AT     Austria                            GB      United Kingdom                    MR      Mauritania
      AU     Australia                          GE      Georgia                           MW      Malawi
      BB     Barbados                           GN      Guinea                            NE      Niger
      BE     Belgium                            GR      Greece                            NL      Netherlands
      BF     Burkina Faso                       HU      Hungary                           NO      Norway
      BG     Bulgaria                           IE      Ireland                           NZ      New Zealand
      BJ     Benin                              rr      Italy                             PL      Poland
      BR     Brazil                             JP      Japan                             PT      Portugal
      BY     Belarus                            KE      Kenya                             RO      Romania
      CA     Canada                             KG      Kyrgystan                         RU      Russian Federation
      CF     Central African Republic           KP      Democratic People's Republic      SD      Sudan
      CG     Congo                                      of Korea                          SE      Sweden
      CH     Switzerland                        KR      Republic of Korea                 SI      Slovenia
      CI     Cote d'Ivoire                      KZ      Kazakhstan                        SK      Slovakia
      CM     Cameroon                           LI      Liechtenstein                     SN      Senegal
      CN     China                              LK      Sri Lanka                         TD      Chad
      CS     Czechoslovakia                     LU      Luxembourg                        TG      Togo
      CZ     Czech Republic                     LV      Latvia                            TJ      Tajikistan
      DE     Germany                            MC      Monaco                            TT      Trinidad and Tobago
      DK     Denmark                            MD      Republic of Moldova               UA      Ukraine
      ES     Spain                              MG      Madagascar                        US      United States of America
      Fl     Finland                            ML      Mali                              UZ      Uzbekistan
      FR     France                             MN      Mongolia                          VN      Viet Nam
      GA     Gabon




                                                                                                                    PTO-000185
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 187 of 548 PageID #:
       W095/31211                   70467                   PCT/US95/06302


                                            -1-



                    LACRIMAL GLAND SPECIFIC EMULSIONS FOR TOPICAL
                              APPLICATION TO OCULAR TISSUE


         5            This   application   is   a   continuation-in-part      of
                pending US patent application SN 08/243,279 filed May
                17, 1994.
                     The present invention generally relates to novel
                pharmaceutical compositions incorporating chemicals
        10      which are poorly soluble in water and is more particu-
                larly related to a novel ophthalmic emulsion including
                cyclosporin in admixture with castor oil and polysor-
                bate 80 with high comfort level and low irritation
                potential.
        15
                      Cyclosporins are a group of nonpolar cyclic
                oligopeptides with known immunosuppressant activity.
                In  addition, as set forth     in U.S. Patent No.
                4,839,342, cyclosporin (sometimes referred to in the
        20      literature as "cyclosporine") has been found as
                effective in treating immune medicated keratoconjunc-
                tivitis sicca (KCS or dry eye disease) in a patient
                suffering therefrom.


        25           As   hereinabove   noted,      cyclosporin   comprises
                                                                      a
                group of cyclic oligopeptides and the major component
                thereof is cyclosporin A
                                          (C62H111N11012)which has been
                identified along with several other minor metabolites,
               cyclosporin B through I.          In addition, a number of
        30     synthetic analogs have been prepared.


                    In general, commercially available cyclosporins
               may contain a mixture of several individual cyclo-
               sporins which  all share a cyclic peptide structure
       35      consisting of eleven amino acid residues with a total
               molecular weight of about 1,200, but with different




                                                                       PTO-000186
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 188 of 548 PageID #:
      WO 95/31211                                          PCT/US95/06302
                                    70468

                                                -2-


               substituents or configurations of some of the amino
               acids.


                     It should be appreciated that reference to the
        5      term "cyclosporin" or "cyclosporins" is used through-
               out the present specification in order to designate
               the cyclosporin component in the composition of the
               present invention.


       10            However, this specific reference is intended to
               include any individual member of the cyclosporin group
               as well as admixtures of two or more individual cyclo-
               sporins, whether natural or synthetic.


       15            The     activity    of   cyclosporins,          as    hereinabove
               noted, is as an immunosuppressant and in the enhance-
               ment or restoring of lacrimal gland tearing.


                     This activity can be enhanced if it is possible
       20      to enhance the absorption of the cyclosporin in the
               lacrimal gland.      The present invention provides for a
               formulation and method that produces optimal cyclo-
               sporin   A    concentrations      in    the    lacrimal      gland    and
               other ocular surface tissues.
       25
                     Unfortunately, the solubility of cyclosporin in
               water    is   extremely    low    and    as    elaborated      in    U.S.
               Patent    No.   5,051,402,       it    has    been    considered      not
               merely difficult but practically impossible to prepare
       30      a   pharmaceutical composition containing cyclosporin
               dissolved in an aqueous medium.


                     As reported, the solubility               of cyclosporin         in
               water    is   between    about    20    µg/ml    to    30    µg/ml    for
       35      cyclosporin A.       Hence, heretofore prepared formula-
               tions incorporating cyclosporin have been prepared as
               oily solutions containing ethanol.                    However, these




                                                                                   PTO-000187
Case 1:18-md-02819-NG-LB
      WO 95/31211        Document 676-13 Filed 04/13/21 PagePCT/US95/0
                                                              189 of 548
                                                                       6302
                                                                           PageID #:
                                    70469

                                             -3-


                preparations limit the bioavailability to oral prep-
                arations and this is believed to be due to the separ-
                ation of cyclosporin as a solid immediately after it
                comes into contact with water, such as in the mouth or
        5       eye of a patient.


                    In the case of injectable preparations of cyclo-
               sporin, they first must be diluted with physiological
               saline before intravenous administration but this is
       10      likely to result in the precipitation of cyclosporin
               and   therefore    may   be   considered    undesirable     for
               intravenous administration.


                    Surface active agents such as polyoxyethylated
       15      castor oil have been utilized as solubilizers to in-
               ject preparations in order to prevent cyclosporin from
               separating.   However, this also may give rise to
               safety problems (see U.S. Patent No. 5,051,402).


       20           The practical usefulness of cyclosporin would be
               greatly enhanced if administration thereof could be
               effective; for example, cyclosporin's effectiveness in
               the treatment of ocular symptoms of Behcet's Syndrome.
               However, if it is administered orally for the treat-
       25      ment of these symptoms, the accompanying side effects
               due to systemic circulation may cause adverse reac-
               tions such as hypertrichosis or renal dysfunction.


                    On the other hand, if oily preparations contain-
       30      ing cyclosporin are applied directly to the eyes, ir-
               ritation or a clouding of visual field may result.
               This plus the difficulty in formulating cyclosporin
               limits its use in formulations that would be useful
               during   keratoplasty    as   well   in   the   treatment   of
       35      herpetic keratitis and spring catarrh.




                                                                         PTO-000188
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 190 of 548 PageID #:
      WO 95/31211                   70470                  PCT/US95/06302


                                               -4-


                       Heretofore, as for example in U.S. Patent No.
                5,051,402, attempts have been made to dissolve suffi-
                cient cyclosporin in an aqueous solvent system so as
               to   reach    an effective concentration for treatment.
         5      Importantly, this solvent system does not contain any
                surface active agent such as polyoxyethylated castor
                oil.


                       Conceptually,    the    purpose    of    dissolving   the
        10      cyclosporin in an aqueous solvent system is to enable
                contact with body fluids which would merely constitute
                dilution of the aqueous solvent system which hopefully
                would eliminate the immediate precipitation of cyclo-
               sporin when contacted with the water content of the
        15      body fluids.


                       For direct use in the eye, cyclosporin has been
               formulated with a number of pharmaceutically accept-
               able excipients, for example, animal oil, vegetable
        20     oil, an appropriate organic or aqueous solvent, an
               artificial tear solution, a natural or synthetic poly-
               mer or an appropriate membrane.


                       Specific    examples    of    these     pharmaceutically
       25      acceptable excipients, which may be used solely or in
               combination, are olive oil, arachis oil, castor oil,
               mineral      oil,   petroleum   jelly,    dimethyl   sulfoxide,
               chremophor, liposomes, or liposome-like products or a
               silicone fluid, among others.
       30
                       In summary, a great deal of effort has been ex-
               pended in order to prepare a pharmaceutical composi-
               tion containing cyclosporin dissolved in an aqueous
               medium or cyclosporin prepared as an oily solution.
       35      However, successful formulations have yet to be accom-
               plished as evidenced by the lack of commercial prod-
               ucts.




                                                                         PTO-000189
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 191 of 548 PageID #:
      WO 95/31211                   70471                   PCT/US95/06302


                                                   -5-


                     As hereinabove noted, it has been reported that
                cyclosporin has demonstrated some solubility in oily
                preparations containing higher fatty acid glycerides
                such   as olive        oil,   peanut oil,   and/or castor oil.
         5      These formulations frequently produce an unpleasant
                sensation when applied to the eye because of stimula-
                tion or the viscousness which            is characteristic of
                these oils.


        10           Another drawback of these formulations is that
                they contain a high concentration of oils, and oils
                exacerbate the symptoms of certain ocular surface
                diseases such as dry eyes, indicated by cyclosporin.
                Therefore, these oily formulations may not be clini-
        15     cally acceptable.   Additionally, these formulations
               often suffer from physical instability due to cyclo-
               sporin's propensity to undergo conformational change
               and crystallize out. The crystallization problem has
               been noticed in formulations containing corn oil or
       20      medium chain triglycerides.  Lastly, these formula-
               tions often have a low thermodynamic activity (degree
               of saturation) of cyclosporin which leads to a poorer
               drug bioavailability.


       25              It   may   be    possible
                                          to minimize the problems
               related to unpleasant sensation and syndrome exacerba-
               tion by reducing the oil content and dispersing the
               oil phase in water into an emulsion.            However, it is
               not an easy task to formulate an ophthalmic emulsion
       30      because one indispensable class of ingredients in an
               emulsion system is emulsifiers, and the majority of
               emulsifiers is highly irritating to the eyes.


                    The present invention is directed to an emulsion
       35      system which utilizes higher fatty acid glycerides but
               in combination with polysorbate 80 which results in an
               emulsion with a high comfort level and low irritation




                                                                        PTO-000190
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 192 of 548 PageID #:
     W095/31211                     70472                 PCT/US95/06302


                                           -6-


               potential suitable for delivery of medications to sen-
               sitive areas such as ocular tissues.     Further, the
               present invention provides a pharmaceutical composi-
               tion and method for causing preferential absorption of
        5      cyclosporin in the lacrimal gland.   That is, for a
               given instillation of the composition into an eye, a
               greater amount of absorption occurs in the lacrimal
               gland for formulations made in accordance with the
               present invention than heretofore utilized formula-
       10      tions.


                               SUMMARY OF THE INVENTION


                    In accordance with the present invention, a non-
       15      irritating pharmaceutical composition with high com-
               fort level and low irritation potential suitable for
               delivery to sensitive areas such as ocular tissues
               comprises cyclosporin in admixture with an emulsifying
               amount of a higher fatty acid glycerol and polysorbate
       20      80.  More particularly, the composition may comprise
               cyclosporin A and the higher fatty acid glyceride may
               comprise castor oil.


                    Preferably, the weight ratio of the castor oil to
       25      the polysorbate 80 is between about 0.3 to about 30
               and a weight ratio of the cyclosporin to castor oil is
               below   0.16.   More   preferably, the
                                                    weight ratio of
               castor oil to polysorbate 80 is between 0.5 and 12.5,
               and the weight ratio of cyclosporin to castor oil is
       30      between 0.12 and 0.02.


                    When cyclosporin is dissolved in the oil phase in
               accordance with the present invention, the emulsion is
               found to be physically stable upon long term storage.
       35      No crystallization of cyclosporin was noticed after
               nine months at room temperature.       Moreover, the
               cyclosporin emulsion is formulated in such a way that




                                                                     PTO-000191
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 193 of 548 PageID #:
      WO 95/31211                   70473                   PCT/US95/06302


                                            -7-


                the drug has reasonably high thermodynamic activity,
                yet without the crystallization problem.


                     Importantly, the composition of the present in-
         5      vention provides for enhanced absorption of the cyclo-
                sporin in the lacrimal gland      of the eye.
                                                            In this
               manner, the activity of the cyclosporin in restoring
               lacrimal gland tearing is increased.  That is, since
               a greater amount of cyclosporin is absorbed into the
        10     lacrimal gland, more of the cyclosporin is effective
               in producing lacrimal gland tearing than heretofore
               possible.


                           BRIEF DESCRIPTION OF THE DRAWINGS
       15
                    The advantages and features of the present inven-
               tion will be better understood by the following
               description when considered in conjunction with the
               accompanying drawings in which:
       20           Figure 1 is a bar chart of conjunctival concen-
               tration of cyclosporin A after a single topical
               instillation of various formulations in a rabbit eye;
                    Figure 2 is a bar chart of cornea concentration
               of cyclosporin A after a single topical instillation
       25      of various formulations in a rabbit eye;
                    Figure 3 is a bar chart of ciliary body concen-
               tration of cyclosporin A after a single topical
               instillation of various formulations in a rabbit eye;
               and
       30           Figure 4 is a bar chart of lacrimal gland concen-
               tration of cyclosporin A after a single topical
               instillation of various formulations in a rabbit eye.


                                 DETAILED DESCRIPTION
       35
                    As hereinabove noted, cyclosporin is available as
               a mixture in which the principal ingredient is cyclo-




                                                                     PTO-000192
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 194 of 548 PageID #:
     WO 95/31211                    70474                  PCT/US95/06302


                                             -8-


               sporin A with significant, but smaller, quantities of
               other cyclosporins such as cyclosporin B through I.
               However, as also hereinabove noted, the present inven-
               tion may be applied to either a pure cyclosporin or to
        5      a mixture of individual cyclosporins.


                      The discovery on which the present invention is
               founded relates to a combination of a higher fatty
               acid glyceride and an emulsifier and dispersing agent,
       10      polysorbate 80.         The selection     of these components
               could not have been anticipated on the basis of con-
               ventional thinking.


                      For   example,    although   it   is    well       known   that
       15      cyclosporin may     be used in combination with castor
               oil,   this   combination     is    irritating       to    sensitive
               tissues such as the eye.       Thus, conventional teaching
               in the art is away from a formulation which utilizes
               a higher fatty acid glyceride, such as castor oil, and
       20      cyclosporin.


                      Stated another way, there is no way of deducing
              that the use of an emulsifier and dispersing agent
              such as polysorbate 80 will reduce the irritation po-
       25      tential of an emulsion utilizing castor oil.                      There
               are no examples of polysorbate in combination                      with
               castor oil which, when admixed to cyclosporin, pro-
              duces an emulsion with a high comfort level and low
               irritation    potential    suitable      for   the    delivery      of
       30      medication to sensitive areas such as ocular tissues.


                      The present invention achieves a stable solution
              state of cyclosporin.        This stable solution state is
              another important performance characteristic differ-
       35     entiating the present invention from the conventional
              oil systems.      Cyclosporin is notorious for its ten-




                                                                                 PTO-000193
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 195 of 548 PageID #:
      WO 95/31211                   70475                  PCT/US95/06302


                                              -9-


               dency to precipitate out in conventional oil systems
               in which it is fully dissolved initially.


                     In accordance     with the
                                             present invention, the
        5      emulsions can be further stabilized using a polyelec-
               trolyte, or polyelectrolytes if more than one, from
               the   family   of   cross-linked      polyacrylates,       such    as
               carbomers and Pemulen®.


       10           Pemulen® is a polymeric emulsifier having a CTFA
               name of Acrylates/C10-30 Alkyl Acrylate Cross-Polymer
               and is discrived in th "Carbomer 1342"              monograph in
               the USPXXII/NFXVII.


       15           In addition, the tonicity of the emulsions can be
               further adjusted using glycerine, mannitol, or sorbi-
               tol if desired.   The Ph of the emulsions can be ad-
               justed in a conventional manner using sodium hydroxide
               to a near physiological pH level and while buffering
       20      agents are not required, suitable buffers may include
               phosphates, citrates, acetates and borates.


                    While the preferable medications in accordance
               with the present invention include cyclosporin, other
       25      chemicals which are poorly soluble in water such as
               indomethacin and steroids such as androgens, predniso-
               lone,   prednisolone       acetate,      fluorometholone,
                                                                  and
               dexamethasones, may be emulsified with castor oil and
               polysorbate 80 resulting in a composition with similar
       30      low irritation potential.


                     The   invention   is     further    illustrated      by     the
               following   examples    with    all   parts   and    percentages
               expressed   by   weight.The cyclosporin             used    in    the
       35      examples was supplied by Sandoz.




                                                                            PTO-000194
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 196 of 548 PageID #:
      WO 95/31211                   70476                  PCT/U595/06302



                                                    -10-



                                               Example       1


                                        A           B            C               D             E
                Cyclosporin A        0.40%      0.20%        0.20%             0.10%        0.05%
                Castor oil           5.00%      5.00%        2.50%              1.25%       0.625%
         5      Polysorbate 80       1.00%      1.00%        1.00%             1.00%        1.00%
                Pemulen®             0.05%      0.05%        0.05%             0.05%        0.05%
                Glycerine            2.20%      2.20%        2.20%             2.20%        2.20%
                NaOH                    qs          qs           qs              qs           qs
                Purified water          qs          qs           qs              qs           qs
       10       pH                  7.2-7.6    7.2-7.6      7.2-7.6        7.2-7.6 7.2-7.6


                                              Example 2


                                                A            B             C            D
       15              Castor oil             5.00%        2.50%       1.25%          0.625%
                       Polysorbate 80         1.00%        1.00%       1.00%          1.00%
                       Pemulen®               0.05%        0.05%       0.05%          0.05%
                       Glycerine              2.20%        2.20%       2.20%          2.20%
                       NaOH                    qs           qs             qs           qs
       20              Purified water          qs           qs             qs           qs
                       pH                    7.2-7.6 7.2-7.6 7.2-7.6 7.2-7.6



                                              Example 3

       25                                                             A
                                   Castor oil                      2.50%
                                   Polysorbate 80                  0.75%
                                   Carbomer 1382                   0.05%
                                   Glycerine                       2.20%
       30                          Na0H                               qs
                                   Purified water                     qs
                                   pH                            7.2-7.6




                                                                                                   PTO-000195
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 197 of 548 PageID #:
      WO 95/31211                   70477                   PCT/US95/06302


                                              -11-


                                          Example 4

                                                         A

                                 Castor oil            5.00%

                                 Polysorbate 80        0.75%

        5                        Carbomer 981          0.05%

                                 Glycerine             2.20%

                                 NaOH                   qs
                                 Purified water         qs

                                 pH                   7.2-7.6
       10

                       The formulations set forth in Examples 1-4 were
               made for treatment of keratoconjunctivitis sicca (dry
               eye) syndrome with Examples 2, 3 and 4 without the
       15      active ingredient cyclosporin utilized to determine
               the toxicity of the emulsified components.


                     The formulations in Examples 1-4 were applied to
               rabbit eyes eight times a day for seven days and were
       20      found    to cause only slight to         mild    discomfort and
               slight hyperemia in the rabbit eyes.             Slit lamp exam-
               ination revealed no changes in the surface tissue.              In
               addition, the cyclosporin containing castor oil emul-
               sion, as hereinabove set forth in Examples 1A-1D, was
       25      also tested for ocular bioavailability in rabbits; and
               the therapeutic level of cyclosporin was found in the
               tissues of interest after dosage.         This substantiates
               that cyclosporin in an ophthalmic delivery system is
               useful    for   treating   dry   eye   as set forth     in    U.S.
       30      Patent No. 4,839,342.


                     In addition, no difference in toxicity was found
               between formulations with cyclosporin (Examples 1A-1D)
               and formulations without cyclosporin (Examples 2-4).
       35
                     The formulations set forth in Examples 1-4 were
               found to be physically stable upon long term storage.




                                                                            PTO-000196
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 198 of 548 PageID #:
     WO 95/31211                    70478                  PCT/US95/06302


                                              -12-


               With regard to formulations 1A-1D, no crystallization
               of cyclosporin was noticed after nine months at room
               temperature.


        5            Further, other higher fatty acid glycerides such
               as olive oil, peanut oil and           the like may also be
               utilized with the polysorbate 80 with similar results
               regarding biotoxicity.


       10            The following examples demonstrate the activity
               of the     composition    in   accordance    with    the   present
               invention for enhanced absorption of cyclosporin A in
               the lacrimal gland.


       15      Materials


                     The [Mebmt-3H]-cyclosporin-A (lot #TRQ6553) was
               prepared by Amersham International (Buckinghamshire,
               England)     with   radiochemical      purity    of    -98%       (by
       20      reversed    phase   HPLC)   and   specific   activity      of     2.6
               Ci/mmol (2.16 mCi/mg).         The 3H-label is a metabolic-
               ally stable position as shown by the asterisk.                    The
               radiolabeled CsA was supplied as an ethanol solution
               (1   mCi/m1).       All   organic     solvents      used   in     the
       25      procedures described in this study were "HPLC grade".
               all other chemicals and reagents were analytical grade
               unless otherwise noted.


                    The compositions of the six formulations tested
       30      are listed in Table A.




                                                                               PTO-000197
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 199 of 548 PageID #:
      WO 95/31211                   70479                  PCT/US95/06302


                                                 -13-


                                               TABLE A


                                             Castor            Miglyol
                                                      Aqueous-                  Polyoxyl
                                    Castor   Oil-in-           Oil-in- Polyoxyl
            Ingredients                               a Cyclo-                  40 with
                                     Oil       Water             Water    40
                                                      dextrin                   Edetate
                                             Emulsion          Emulsion

            Cyclosporin-A           0.20      0.20       0.10    0.20      0.05       0.05

            Cyclodextrin                                14

            Castor Oil              99.8       1.25

            Miglyol Oil                                         20

            Pluronic L121+P123                                   0.75

            Tween 80                           1.00

            Glycerin                           2.20              2.20

            Pemulenw TR-2                     0.05

            Carbopol 981                                         0.05

            Polyoxyl 40
                                                                          20         20
            Stearate (mg)

            HPMC                                                           0.3        0.3

            Butylated
                                                                          0.001      0.001
            Hydroxytoluene

            Ethanol(9200 proof)                                                       0.1

            Sodium Chloride                                                0.73       0.73
            Sodium
                                                                           0.2        0.2
            Monophosphate

            Disodium Edetate                                                          0.1

            Water                              QS         QS     QS         QS         QS

            Batch Size               1 g       5 g       1 g     5 g       1 g        1 g




                         The radiolabeled formulations were formulated to
                   ensure    that    the     radioactivity      was     homogeneous
                   throughout the vehicle.            The expected radioactivity
                   concentrations of the radiolabeled drug formulations
        5          were 1-2 mCi/ml.        The expected specific activity of
                   radiolabeled cyclosporin A (CsA) formulations was 0.5-
                   2 mCi/mg.     All test articles were stored at ambient
                   temperature.




                                                                                 PTO-000198
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 200 of 548 PageID #:
      W095/31211                    70480                  PCT/US95/06302


                                             -14-


               Analysis of Test Drug Formulations


                       The test formulations were analyzed in triplicate
               by   HPLC to    determine   the    concentration       of    CsA   and
         5     radiochemical     purity    of    the    CsA   dosing    solutions
               (>93%) before dosing.       The radioactive concentrations
               of the test formulations were             quantified     by liquid
               scintillation counting (LSC).


       10      Chromatographic Conditions


               Pump:                 Beckman    Model   126    (Beckman
                                     Instruments, San Ramon, CA)

       15      Mobile phase:         Acetonitrile: 0.03% H3PO4 in water,
                                     pH 3 (65:35 v/v)

               Flow rate:            1.0 ml/min

       20      Column:               Supercosil C8, 7.5 cm x 4.6 mm,
                                     3 gm (Supelco, Bellefonte, PA)
                                     Superguard LC-8 (Supelco)
                                     Column heater (Bio-rad, Richmond,
                                     CA) at 60-70°C
       25
               Injector:             WISP   712B  (Waters             Associates,
                                     Milford, MA)

               14c detector:         Radio    Isotope   171                Detector
       30                            (Beckman Instruments)

               Scintillant:          Ready     Flow            III      (Beckman
                                     Instruments),            Flow     Rate   of
                                     -4 ml/min
       35
               UV detector:         Model 166          (Beckman   Instruments),
                                    202 nm

               Data processor:      Beckman   System           Gold        (Beckman
       40                           Instruments)

              Run Time:             15 min

              Retention Time:       6 min (cyclosporin A)
       45




                                                                              PTO-000199
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 201 of 548 PageID #:
     WO 95/31211                    70481                 PCT/US95/06302


                                             -15-


              Animals


                   Female New Female New Zealand albino rabbits were
              obtained and quarantined for at least five days before
        5     procedures.  Animals were housed in temperature- and
              humidity-controlled rooms.  Food and tap water were
              provided ad libitum.    Fifty-eight rabbits (2-3 kg)
              were selected from the colony to minimize bias. They
              were individually identified by ear tags and appeared
       10     to be healthy.


               Dosing


                    The animals were divided into six groups of nine
       15      rabbits; each group was treated with one of the six
               CsA formulations. During dosing, the lower eyelid of
              each rabbit was gently pulled away from the eye and
              35 gl of the formulation were administered in the
              lower conjunctival cul-de-sac of each eye.    After
       20     dosing,    the   upper   and   lower    eyelid      were   handheld
              closed for -5 seconds and released.             The animals were
              observed visually for any signs of tearing or ocular
              discomfort.


       25     Sampling


                    Tissues    were    collected     at   20-min.,   6-hr.      and
              24-hr. post-dose for each group.              Three rabbits (six
              eyes) were used at each time point.              At the specific
       30     sampling   times,   the     animals    were    euthanized    by    an
              intravenous injection        of 0.5-1 ml Eutha-6 (Western
              Supply    Co.,   Arcadia,    California)      via    marginal     ear
              vein.  Each eye was then rinsed with normal saline.
              The aqueous humor ( -200 gl) was removed by means of a
      35      0.5 ml tuberculin syringe.       The orbital lacrimal gland
              ( -400 mg), upper and lower bulbar conjunctivae ( -50 mg
              each), corneal ( -50 mg) and iris-ciliary body ( -50 mg)




                                                                              PTO-000200
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 202 of 548 PageID #:
     W095/31211                     70482                  PCT/US95/06302


                                               -16-


               were dissected.        The tissues dissected were blotted
               dry and    weighed.         Ocular tissue         and    aqueous humor
               samples    from    both     eyes     were    collected
                                                          from                      four
               untreated animals to be used as blank samples.
        5
               Analysis of Radioactivity


                     An   aliquot     of    aqueous    humor41) was   (50-175
               counted directly in 10 ml of Ready-Solv HP by LSC.
       10      Tissue and blood samples were weighed into combustion
               cones    prior    to   combustion      in    a    Model    307    Packard
               Tissue     Oxuduzer         (Packard    Co.,           Downers      Grove,
               Illinois).   After combustion of the tissue samples,
               3
                H2O was trapped in the Monophase-S solution (Packard)
       15      and the radioactivity of the samples was determined by
               LSC in a Beckman Model 1801 or 3801 scintillation
               counter (Beckman Instruments, San Ramon, California).


               Data Analyses
       20
                     Excel      software    (version       4.0,       Microsoft    Corp,
               Redmond,    Washington)        was    used       for    data     analysis.
               concentrations of total radioactivity in the tissue
               samples were expressed as dpm/g or dpm/ml and
       25      converted to ng equivalents (eq) of CsA/g or ml, using
               the   specificactivity of the dosing formulations.
               Mean, standard deviation (SD) or standard error of the
               mean (SEM) was calculated according to standard
               methods.      Radioactivity levels           were       not considered
       30      significant unless the dpm was greater than twice that
               of background b=(blanks).


                   Comparisons of tissue drug concentrations at each
              time point for the formulations were determined by
       35      one-factor ANOVA.           All statistical comparisons were
              made using StatViele (version 1.03, Abacus Concepts,
              Inc., Berkeley, California). the Fisher and Scheffe




                                                                                    PTO-000201
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 203 of 548 PageID #:
     WO 95/31211                    70483                  PCT/US95/06302


                                            -17-


               F tests were used to determine significant differences
               between formulations at the 95% level (a = 0.05). The
               rejection criteria for excluding any outlier data was
               based on standard outlier tests.    No more than one
        5      outlier was eliminated from any data set.


               Results and Discussion


                     The    radioactivity    concentrations     in
                                                               ocular
       10      tissues at 20 minutes, 6 hours, and 24 hours after a
               single topical application of various formulations are
               depicted in Figures 1-4.   In general, the concentra-
               tions in the ocular tissues were greatest at the earl-
               iest time point of 20 minutes as reported in previous
       15      single dose studies (2, 3).        The radioactivity concen-
               tration was highest in the conjunctiva and cornea for
               each formulation.   The relatively low aqueous humor
               and iris-ciliary body concentrations suggest low in-
               traocular absorption of CsA, consistent with the low
       20      CsA corneal permeability of -1.0 x 10-6 cm/sec (6).
               The decline of radioactivity concentrations from the
               cornea was slower than those from the conjunctiva,
               lacrimal gland, and aqueous humor. The observed blood
               radioactivity concentrations (<3 ng-eq/ml) were much
       25      lower than trough    plasma  CsA  concentrations of
               80-250 ng/ml observed after oral dosing to humans (1).


                    The dependence of CsA corneal and conjunctival
               penetration on the formulation was interpreted in
       30      terms   of   CsA   concentration
                                            in formulation and the
               release rate of CsA from formulation into tear film.
               The  aqueous formulations demonstrated    a greater
               propensity to release CsA for diffusion across the
               surface tissue epithelia. The 0.2% straight castor
       35      oil   was    formulated   below
                                           the CsA solubility and
               therefore the release rate could be hampered by the
               less than maximal CsA thermodynamic activity (5).




                                                                     PTO-000202
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 204 of 548 PageID #:
      WO 95/31211                                          PCT/US95/06302
                                    70484

                                           -18-


                    The ocular surface tissues contained a higher
               fraction of the CsA dose than the other tissues and
               was used to discriminate among the aqueous, emulsion
               and the straight castor oil formulations.  The poly-
        5      oxyl 40 formulation     produced    higher ocular surface
               tissue concentrations than the emulsions and straight
               castor oil.   The emulsions were also effective in
               delivery of CsA to the tissues of interest, lacrimal
               gland, cornea, and conjunctiva. The castor oil emul-
       10      sion showed higher lacrimal gland concentrations than
               the modified Santen and the miglyol emulsion.     The
               straight castor oil showed the lowest concentrations
               in surface ocular tissues.         Apparently, the factors
               influencing CsA penetration into the lacrimal gland
       15      and the surface tissues are different.


                    Although there has been hereinabove described a
               particular pharmaceutical composition in the form of
               a nonirritating emulsion for the purpose of illustrat-
       20      ing the manner in which the invention may be used to
               advantage, it should be appreciated that the invention
               is not limited thereto. Accordingly, any and all mod-
              ifications, variations, or equivalent arrangements,
              which may occur to those skilled in the art, should be
       25     considered to be within the scope of the present in-
              vention as defined in the appended claims.




                                                                     PTO-000203
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 205 of 548 PageID #:
      WO 95/31211                                          PCT/US95/06302
                                    70485

                                            -19-


               WHAT IS CLAIMED IS:


                    1.    A   composition    comprising    a   nonirritating
               emulsion of at least one cyclosporin in admixture with
               a higher fatty acid glyceride, polysorbate 80 and an
               emulsion-stabilizing     amount     of   Pemulen®   in   water
               suitable for topical application to ocular tissue.


                    2.    The pharmaceutical composition according to
               claim 1 wherein the cyclosporin comprises cyclosporin
               A.


                    3.    The pharmaceutical composition according to
               claim 2 wherein the weight ratio of the higher fatty
               acid glyceride to the polysorbate 80 is between about
               0.3 and about 30.


                    4.    The pharmaceutical composition according to
               claim 3 wherein the higher fatty acid glyceride com-
               prises castor oil and the weight ratio of cyclosporin
               to castor oil is below about 0.16.


                    5.    A   pharmaceutical composition comprising a
               nonirritating emulsion of at least one cyclosporin in
               admixture with castor oil and polysorbate 80 in water
               suitable for topical application to ocular tissue.


                    6.    The pharmaceutical composition according to
               claim 5 wherein the cyclosporin comprises cyclosporin
               A.


                    7.    The pharmaceutical composition according to
               claim 6 wherein the weight ratio of castor oil to the
               polysorbate 80 is between about 0.3 and about 30.




                                                                        PTO-000204
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 206 of 548 PageID #:
      WO 95/31211                   70486                  PCT/US95/06302


                                                 -20-


                  8.          The pharmaceutical composition according to
               claim 7 wherein the weight ratio of cyclosporin to
               castor oil is below about 0.16.


                  9.          The composition according to claim 1 wherein
               the higher fatty acid glyceride and polysorbate 80 are
               present in amounts sufficient to prevent crystalliza-
               tion of cyclosporin for a period of up to about nine
     5         months.


                 10.          A stable, nonirritating ophthalmic composi-
               tion     comprising      cyclosporin     in    admixture       with    an
               emulsifying amount of a higher fatty acid glyceride
               and polysorbate 80.


                 11.          A     pharmaceutical         emulsion        comprising
               cyclosporin         A, castor oil, Pemulen® ,         glyceride       and
               water in amounts sufficient to prevent crystallization
               of cyclosporin A for a period               of up to about nine
    5          months, said pharmaceutical emulsion being suitable
               for topical application to ocular tissue.


                 12.          The    pharmaceutical     emulsion      according      to
               claim 11 wherein the cyclosporin A is present in an
               amount    of       between   about   0.05   to      about    0.40%,   by
               weight, the castor oil is present in                   ana    mount of
    5          between about 0.625%, by weight, the polysorbate 80 is
               present in an amount of about 1.0%, by weight, the
               Pemulen® is present in an amount of about 0.05%, by
               weight, and the glyceride is present in an amount of
               about 2.2%, by weight.


                 13.          A    pharmaceutical    emulsion        consisting      of
               between about 0.05% and about 0.40%, by weight, cyclo-
               sporin    A, between         about 0.625%     and    about 5.0%, by
               weight, castor oil, about 1.0%, by weight, polysorbate
    5          80, about 0.05%, by weight, Pemulen®, and about 2.2%,




                                                                                 PTO-000205
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 207 of 548 PageID #:
      WO 95/31211                   70487                   PCT/US95/06302


                                                  -21-


               by weight, glycerine in water with a pH of between
               about 7.2 and 7.6 suitable for topical application to
               ocular tissue.


                    14.         A   pharmaceutical composition       suitable for
               instillation           into
                                         eye,ansaid   pharmaceutical
               composition comprising a nonirritating emulsion of at
               least one cyclosporin and castor oil in an amount
               causing enhanced lacrimal gland absorption.


                    15.  The pharmaceutical composition according to
               claim 14 wherein the cyclosporin comprises cyclosporin
               A.


                 16.     The pharmaceutical composition according to
               claim 15 wherein the cyclosporin is present in an
               amount of between about 0.20 and about 5.0% by weight.


                 17.         The pharmaceutical composition according to
               claim      15 further comprising an emulsion-stabilizing
               amount      of    Pemulen®    in   water   suitable    for   topical
               application in the eye.


                 18.     The pharmaceutical composition according to
               claim 17 wherein the cyclosporin is present in an
               amount of about 0.20% by weight, the castor oil is
               present in an amount of about 1.25% by weight, and the
               Pemulen® is present in an amount of about 0.05% by
               weight.


                 19.     The pharmaceutical composition according to
               claim 18 further comprising Tween 80 in an amount of
               about 1.0% by weight, and glycerin in an amount of
               about 2.20% by weight.


                 20.         A      pharmaceutical composition       suitable for
               instillation           into   an   eye,    said   pharmaceutical




                                                                              PTO-000206
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 208 of 548 PageID #:
      WO 95/31211                   70488                  PCUUS95/06302


                                             -22-


               composition comprising a nonirritating admixture of at
               least one      cyclosporin   and    castor   oil    in   an   amount
     5         causing enhanced lacrimal gland absorption.


                 21.         The pharmaceutical composition according to
               claim 20 wherein the cyclosporin comprises cyclosporin
               A.


                 22.         A method of causing enhanced absorption of
               cyclosporin A in the lacrimal gland of an eye, said
               method comprising the steps of:
                                  admixing cyclosporin A with castor oil;
     5                 and
                                  instilling the admixture into the eye.


                 23.         The method according to claim 22 wherein the
               step    of    admixing   includes    forming   an    emulsion     of
               cyclosporin A, castor oil and water.


                 24.         A method of causing enhanced absorption of
               cyclosporin A in the lacrimal gland of an eye, said
               method comprising the steps of:
                                  forming an emulsion of cyclosporin A,
    5                  castor oil, Pemulen® and water; and
                                  instilling the emulsion into the eye.


                 25.         The method according to claim 24 wherein the
               cyclosporin is present in an amount of about 0.20% by
               weight, the castor oil is present in                an   amount of
               about 1.25% by weight, and the Pemulen® is present in
    5          an amount of about 0.05% by weight.


                 26.         The method according to claim 24 wherein the
               emulsion further comprises Tween 80 in an amount of
               about 1.0% by weight, and glycerin in an amount of
               about 2.20% by weight.




                                                                              PTO-000207
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 209 of 548 PageID #:
                                                          PCT/US95/06302
     WO 95/31211                    70489


                                             f/f
                 000-                                         El 0.33 HOUR
                                                              0   6 NOZ/R
                 3500 -
                                                                  Zei HOW
          \.°
                 3000-

                 Z500


                  2000-
           v:
          • 15.00
          1
          4/k,
          • .000
          c.3
          •    .500-
           Q
                                                                                ,
                           0.2%               0.1% Rg      0.2%    0.05% MOD.
                       CASTOR OIL    CAYPEM CYCL0.0EXTR/N AIZZYZOL 5ANTEN
                         j                 FORAILIZARON5
                 ?(.1-a:




                 8500 -
                                                              in 033 NOUR
                 3000                                             (//OUR
           okl                                                121 24 //OUR
                 2500 -

           o 2000-

           ▪     ./500 -
           kk]
           0o ./000-
           Zs     500-
           \
                     0
                           D.2%,     02%     ai% Ag    02% 0.05% kW 0.2%
                         CASTOROIL CASPE14 CYCLODEXTONOSZYZOL SANTEN 0/NTMENT
                   c: 2.                   FORMULAT/04(.5


                                                                            PTO-000208
Case 1:18-md-02819-NG-LB
     WO 95/31211
                         Document 676-13 Filed 04/13/21 Page 210 of 548 PageID #:
                                                          PCT/US95/06302
                                    70490


                                                                      Z/2
                                                80-

                                                70 -



                    Cs4 CONCENTRARON (Nreg/g)
                                                                                                 NOUR
                                                                                             1-/OUR
                                                60 -
                                                                                            Z4 HOUR
                                                30-
                                                40-




                                                     0.2%      0.2:   0.J% A&  0.7% 0.057,M00 0.2%
                                                  CASTOR OIL CASPER &labia/RN MIGLYZOL SAW-EN OINTMENT
            A:Co: 3.                                                FORMULAT/ONS




                                                60-
               C54 CONCENTR4RON Mr ey/f)




                                                50-                                    ED 0151400R
                                                                                       •   6 1-/OUR
                                                40 -                                   E3 24 YOUR

                                                30-

                                                20-

                                                JO-



                                                              avx     O.f%Ag    o.?"7. .0.05°Xmaa at,
                                                 CASTORD/L   CASPER CYCLODEXTRIN M/SLYZOL SANTEN OINTMENT
                                                                    FORMULATIONS
           A."6-G-. 4.


                                                                                                      PTO-000209
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 211 of 548 PageID #:
                                    70491
                                  INTERNATIONAL SEARCH REPORT ,                                               Inten      ial Application No

                                                                                                               PCT/US 95/06302
      A. CLASSIFICATION OF SUBJECT MATTER
        IPC 6         A61K38/13                 A61K9/00


     According to International Patent Classification (IPC) or to both national classification and [PC
     B. FIELDS SEARCHED
     Minimum documentation searched (classification system followed by classification symbols)
      IPC 6           A61K

     Documentation searched other than minimum documentation to the extent that such documents are included in the fields searched




     Electronic data base consulted during the international search (name of data base and, where practical, search terms used)




     C. DOCUMENTS CONSIDERED TO BE RELEVANT

     Category'     Citation of document, with indication, where appropriate, of the relevant passages                                  Relevant to claim No.



     X                 GB,A,2 228 198 (SANDOZ LTD.) 22 August                                                                           10
                       1990
     Y                 see claim 1                                                                                                      5-8
                       see page 13, paragraph 2
                       see page 27, paragraph 3

     X                 WO,A,89 01772 (UNIVERSITY OF GEORGIA                                                                             14-16,
                       RESEARCH FOUNDATION INC.) 9 March 1989                                                                           20,23
     Y                 see claims 11-13,15                                                                                              5-8
                       see page 10, line 17 - line 31
                       see page 11, line 11 - line 17




    ❑       Further documents are listed in the continuation of box C.                 X     Patent family members are listed in annex.

    • Special categories of cited documents :
                                                                                    'T' later document published after the international filing date
     'A' document defining the general state of the art which is not                     or priority date and not in conflict with the application but
          considered to be of particular relevance                                       cited to understand the principle or theory underlying the
                                                                                         invention
    'E' earlier document but published on or after the international
          filing date                                                               "X' document of particular relevance; the claimed invention
                                                                                         cannot be considered novel or cannot be considered to
    'L' document which may throw doubts on prionty claim(s) or                           involve an inventive step when the document is taken alone
         which is cited to establish the publication date of another                'y' document of particular relevance; the claimed invention
         citation or other special reason (as specified)
                                                                                         cannot be considered to involve an inventive step when the
    '0' document referring to an oral disclosure, use, exhibition or                     document is combined with one or more other such docu-
         other means                                                                     rnents, such combination being obvious to a person skilled
    'P' document published prior to the international filing date but                    in the art.
         later than the priority date claimed                                        &' document member of the same patent family
    Date of the actual completion of the international search                           Date of mailing of the international search report


              13 September 1995                                                            2 6. 09. 95
    Name and mailing address of the ISA                                                 Authorized officer
                  European Patent Office, P.B. 5818 Patentlaan 2
                  NL - 2280 HV Rijswijk
                  Tel. (+ 31-70) 3402040, Tx. 31 651 epo nl,
                  Fax ( -,, 31-70) 340-3016                                                   Ventura Amat, A
  Form PC711SA1210 (second sheet) (July 1992)
                                                                                                                                             PTO-000210
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 212 of 548 PageID #:
                                    70492
                 INTERNATIONAL SEARCH   REPORT                                                           Inten   sal Application No
                                               information on patent family members
                                                                                                          PCT/US 95/06302
                  Patent document                          Publication                   Patent family                      Publication
               cited in search report                         date                        member(s)                            date

                GB-A-2228198                             22-08-90                     BE-A-       1005236               08-06-93
                                                                                      CH-A-        680650               15-10-92
                                                                                      DE-A-       4005190               23-08-90
                                                                                      FR-A, B     2643262               24-08-90
                                                                                      IT-B-       1240765               17-12-93
                                                                                      JP-A-       2255623               16-10-90
                                                                                      JP-B-       6011703               16-02-94

               WO-A-8901772                             09-03-89                      US-A-       4839342               13-06-89
                                                                                      AT-T-        109970               15-09-94
                                                                                      AU-B-       2421388               31-03-89
                                                                                      DE-D-       3851152               22-09-94
                                                                                      DE-T-       3851152               26-01-95
                                                                                      EP-A-       0391909               17-10-90
                                                                                      GR-B-       1000558               26-08-92
                                                                                      JP-B-       6067850               31-08-94
                                                                                      US-A-       5411952               02-05-95
                                                                                      CA-A-       1335566               16-05-95




  Form PCT/ISA/210 (patent family annex) (July 1992)
                                                                                                                                  PTO-000211
  Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 213 of 548 PageID #:
                                      70493
                                           WORLD INTELLECTUAL PROPERTY ORGANIZATION
                PCT                                     International Bureau

    INTERNATIONAL APPLICATION PUBLISHED UNDER THE PATENT COOPERATION TREATY (PCT)

(51) International Patent Classification 6                           (11) International Publication Number:                 WO 00/00179
    A61K 9/14, 9/16, 9/20, 9/48, 31/20, 9/107,                 Al
                                                                     (43) International Publication Date:             6 January 2000 (06.01.00)
    38/00

(21) International Application Number:             PCT/KR99/00341            (81) Designated States: AU, CA, CN, JP, US, European patent (AT,
                                                                                     BE, CH, CY, DE, DK, ES, FI, FR, GB, GR, IE, IT, LU,
(22) International Filing Date:              28 June 1999 (28.06.99)                 MC, NL, PT, SE).


(30) Priority Data:                                                          Published
        1998/24563             27 June 1998 (27.06.98)              KR               With international search report.
        1999/24437             26 June 1999 (26.06.99)              KR               Before the expiration of the time limit for amending the
                                                                                     claims and to be republished in the event of the receipt of
                                                                                     amendments.
(71) Applicant (for all designated States except US): WON JIN
       BIOPHARMA CO., LTD. [KR/KR]; 1626-2, Socho—dong,
       Socho—ku, Seoul 137-070 (KR).

(72) Inventor; and
(75) Inventor/Applicant (for US only): LEE, Beom, Jin [KR/KR];
        #501-213 Hyundai 5th Apt., Hupyoung 2—dong, Chun-
        cheon—si, Kangwon—do 200-162 (KR).

(74) Agent: LEE, Won—Hee; Suite 805, Sung—ji Heights II, 642-16
       Yoksam—dong, Kangnam—ku, Seoul 135-080 (KR).




(54) Title: SOLID DISPERSED PREPARATION OF POORLY WATER—SOLUBLE DRUG CONTAINING OIL, FATTY ACID OR
            MIXTURES THEREOF




                                  4000
                                                          7—
                                                      /
                           E

                                  2000
                                                                                 •




                            p..
                                      0
                                           0              2              4             6            8          10
                                                                         TIME(hour)



(57) Abstract

       Disclosed is a solid dispersed preparation for poorly water—soluble drugs, which is prepared by dissolving or dispersing the poorly
water—soluble drugs in an oil, a fatty acid or a mixture thereof, mixing the solution or dispersion in a water—soluble polyol matrix and
drying the mixture. The solid dispersed preparation can be formulated into a power formulation or a granule formulation. The solid
dispersed preparation is improved in the solubility of poorly water—soluble drugs in the gastro—intestinal tract, resulting in a great increase
in the bioavailability of the drugs. In addition, the solid dispersed preparation gives the pharmaceutical solutions to the problems that the
conventional semi—solid or liquid preparations possess, enabling medicinally effective, poorly water—soluble compounds to be formulated,
molded and processed, quickly and in an economically favorable manner without use of any organic solvent.



                                                                                                                         PTO-000212
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 214 of 548 PageID #:
                                    70494




                                       FOR THE PURPOSES OF INFORMATION ONLY

     Codes used to identify States party to the PCT on the front pages of pamphlets publishing international applications under the PCT.

AL   Albania                    ES     Spain                      LS      Lesotho                    SI      Slovenia
AM   Armenia                    El     Finland                    LT      Lithuania                  SK      Slovakia
AT   Austria                    FR     France                     LU      Luxembourg                 SN      Senegal
AU   Australia                  GA     Gabon                      LV      Latvia                     SZ      Swaziland
AZ   Azerbaijan                 GB     United Kingdom             MC      Monaco                     TD      Chad
BA   Bosnia and Herzegovina     GE     Georgia                    MD      Republic of Moldova        TG      Togo
BB   Barbados                   Gil    Ghana                      MG      Madagascar                 TJ      Tajikistan
BE   Belgium                    GN     Guinea                     MK      The former Yugoslav        TM      Turkmenistan
BF   Burkina Faso               GR     Greece                             Republic of Macedonia      TR      Turkey
BG   Bulgaria                   HU     Hungary                    ML      Mali                       TT      Trinidad and Tobago
BJ   Benin                      IE     Ireland                    MN      Mongolia                   UA      Ukraine
BR   Brazil                     IL     Israel                     MR      Mauritania                 UG      Uganda
BY   Belarus                    IS     Iceland                    MW      Malawi                     US      United States of America
CA   Canada                     IT     Italy                      MX      Mexico                     UZ      Uzbekistan
CF   Central African Republic   JP     Japan                      NE      Niger                      VN      Viet Nam
CG   Congo                      KE     Kenya                      NL      Netherlands                YU      Yugoslavia
CH   Switzerland                KG     Kyrgyzstan                 NO      Norway                     ZW      Zimbabwe
CI   Cote d'Tvoire              KP     Democratic People's        NZ      New Zealand
CM   Cameroon                          Republic of Korea          PL      Poland
CN   China                      KR     Republic of Korea          PT      Portugal
CU   Cuba                       KZ     Kazakstan                  RO      Romania
CZ   Czech Republic             LC     Saint Lucia                RU      Russian Federation
DE   Germany                    LI     Liechtenstein              SD      Sudan
DK   Denmark                    LK     Sri Lanka                  SE      Sweden
EE   Estonia                    LR     Liberia                    SG      Singapore




                                                                                                                PTO-000213
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 215 of 548 PageID #:
                                    70495
       WO 00/00179                                                           PCT/KR99/00341




        SOLID DISPERSED PREPARATION OF POORLY WATER-SOLUBLE DRUG

        CONTAINING OIL, FATTY ACID OR MIXTURES THEREOF




        BACKGROUND OF THE INVENTION

   5

        Field of the Invention

               The present invention relates to a solid dispersed

        preparation for poorly water-soluble drugs or biologically

        active       substances.        More     particularly,      this    invention

  10    relates to a            solid dispersed preparation           which    allows

        poorly water-soluble drugs to be increased in the uptake

        efficiency in the gastro-intestinal track and is convenient

        to make in a pharmaceutical formulation.



  15    Description of the Prior Art

               A good many drugs poorly dissolve in water.                 When being

        administered to a body, these poorly water-soluble drugs

        have so low            solubility and releasing rate in digestive

        juices       as   to    retard     their    absorption,      resulting      the

  20    bioavailability decreased.                In order to solve this problem,

        various preparation methods were developed with the aim of

        solubilizing            these    poorly      water-soluble         drugs    and

        increasing their releasing rates.                     For instance, there

        have    been       reported      many      methods    for   improving       the

  25    bioavailability            of    drugs,      including      micronization,

        formation         of    micelles    by     use   of   surfactant,     solvent

        deposition, utilization of dry elixirs, co-precipitation


                                                     1


                                                                                   PTO-000214
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 216 of 548 PageID #:
                                    70496
       WO 00/00179                                                                 PCT/KR99/00341




        by use of inert water-soluble carriers, solid -dispersion

        and formation of inclusion complexes using cyclodextrins.

         In conducting these methods, however, the drugs to be

        administered do not show a constant increase in solubility.

   5     Thus,       they    are    problematic        in    terms    of    preparation,

        commercialization, and efficiency.

                For the poorly water-soluble drugs, which are also

        poor in internal uptake, there have been made attempts to

        enhance       their        bioavailability           upon        administration.

  10    However,       the       dosage   forms   developed         thus    far,    are    of

        semi-solid          or    liquid    form,      giving        disadvantages         in

        pharmaceutics,            especially      in   formulating,         molding       and

        processing.



  15    SUMMARY OF THE INVENTION



                We, the inventors made the intensive and thorough

        research on the formulation of poorly water-soluble drugs,

        to   improve         the     bioavailability          of      the       drugs     upon

  20    administration. As a result, we found that the dispersion or

        solution of the poorly water-soluble drugs in oils, fatty

        acids    or    mixtures       thereof,     followed         by    mixing    with     a

        water-soluble             polymer   matrix          allowed       the     drugs     to

        efficiently release in the gastro-intestinal tract and the

  25    mixture can be formed into a solid form.

                Therefore, it is an object of the present invention to

        provide a solid dispersed preparation which improves the


                                                       2


                                                                                        PTO-000215
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 217 of 548 PageID #:
                                    70497
       WO 00/00179                                                      PCT/KR99/00341




       bioavailability of poorly water-soluble drugs by enhancing

       the release of the drugs in the gastro-intestinal tract.

              It     is another object of the         present invention        to

        provide a solid dispersed preparation which can be prepared

   5   by   simple     and    convenient    process    with    an   economical

       benefit.

              According to the present invention, a solid dispersed

       preparation for poorly water-soluble drugs is prepared by

       dissolving or dispersing the drugs in an oil, a fatty acid

  10   or a mixture thereof, mixing the solution or dispersion in

       a water-soluble polyol matrix and drying the mixture.



       BRIEF DESCRIPTION OF THE DRAWINGS



  15          Fig. 1 is a graph in which the plasma concentration of

       cyclosporine          is   plotted   against     the     times     after

       administrating the solid dispersed preparations of the

       present invention (closed rectangle and closed triangle)

       and a commercially available preparation (Neoral, closed

  20   lozenge);

              Fig. 2 is a graph in which the plasma concentration of

       aceclofenac is         plotted   against the    times    after    orally

       administrating aceclofenac powder (closed circle)                and the

       solid dispersed preparation of the present invention (open

  25   circle, oleic acid 5%) to rats;

              Fig. 3 is a graph in which the plasma concentration of

       cyclosporine          is   plotted   against     the     times     after




                                                                            PTO-000216
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 218 of 548 PageID #:
                                    70498
       WO 00/00179                                                             PCT/KR99/00341




       administrating      the      solid   dispersed         preparation      of    the

       present invention (closed circle, capsule containing 100 mg

       of     the    preparation)      and     a       commercially       available

       preparation (open circle, Airtal capsule 100 mg) to bealgle

   5   dogs;

              Fig. 4 is a graph in which the plasma concentration of

         aceclofenac is plotted against the times after orally

       administrating         the   solid   dispersed         preparation       of   the

       present invention (closed circle, capsulecontaining100mg

  10    of    the    preparation)       and    a       commercially       available

        preparation (open circle, Airtal capsule 100 mg) to humans;

        and

               Fig. 5 is a graph in which the plasma concentration of

        cisapride     is   plotted     against         the   times   after      orally

  15    administrating        the   solid    granular        preparations       of   the

        present      invention      (open    circle,         bead   10   mg)     and    a

        commercially       available        preparation         (closed        circle,

        prepulsid 10 mg) to humans.



  20    DETAILED DESCRIPTION OF THE INVENTION



               Hereinafter, the present invention will be described

        in detail.

               In accordance with the present invention, there is

  25    provided a solid dispersed preparation for poorly water-

        soluble      drugs,    which    is    prepared         by    dispersing        or

        dissolving the drugs in an oil, a fatty acid or a mixture


                                                   4



                                                                                     PTO-000217
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 219 of 548 PageID #:
                                    70499
        WO 00/00179                                                 PCT/KR99/00341




         thereof, incorporating the dispersion or solution into a

         water-soluble polymer matrix and drying this mixture.

                 In particular, this invention provides two types of

         fomulation, i.e., the solid powdery preparation and the

    5    solid granular preparation.

                 The preparation method of the solid dispersed powders

         comprises the following steps; Dissolving or dispersing the

         poorly water-soluble drugs in an oil, a fatty acid or the

         mixture thereof; mixing        with the water-soluble       polymer

   10    matrix; drying the mixture; and grinding the pellet into

         powders.

                 In   addition, the preparation      method   of   the    solid

         dispersed granules comprises the following steps;

         Dissolving or dispersing the poorly water-soluble drugs in

   15    an oil, a fatty acid or the mixture thereof; mixing with the

         water-soluble       polymer     matrix;      spraying      onto      a

         pharmaceutically       acceptable       nucleus,   resulting       the

         granules.      In a preferred embodiment, the pharmaceutically

         acceptable nucleus may be a sugar sphere.

   20           The solid dispersed powdery preparation or the solid

         dispersed granular preparation of this invention can be

         formulated into the pharmaceutically acceptable medicines

         for internal use such as powders, granules, tablets and

         capsules.

   25            Hereinafter, the word "solid dispersed preparation"

         means    "solid    dispersed   powdery     preparation",        "solid

         dispersed granular preparation" or the both.


                                             5


                                                                          PTO-000218
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 220 of 548 PageID #:
                                    70500
       WO 00/00179                                                         PCT/KR99/00341




               In this regard, the oil, the fatty acid or the mixture

       thereof may be used alone or in a form of an emulsion or

       microemulsion inclusive of itself.                  When   dispersing or

       dissolving poorly water-soluble drugs in the oil, fatty

   5   acid or mixture thereof, a surfactant may be added together.

        Further, the       water-soluble polymer matrix              may be used

       alone or in combination with another water-soluble matrix.

               Illustrative examples of the oil that can be used in

       the preparation of the present invention include lipid

  10   additives, such as a-bisabolol, stearyl glycerrhetinate,

       salicylic acid, tocopheryl acetate, a mixture of water,

       alcohol       and       Perilla    extract,       sodium     hyaluronate,

       panthenol,       propylene       glycol   and     apple(Pirus       Malys) ,

       propylene glycol and pineapple, ivy (Hedera halix)                  extract

  15   and 1, 3-B.G, peach ( Prums persica           ) leaf extract, hydrolyzed

       soy flour, wheat (Triticum         Vulgare)      protein, birch (Betula

       alba)    extract and 1,3-B.G, burdock (Arctium majus)extract

       and 1, 3-B.G; liposomes; phosphatidyicholines; esters, such

       as glyceryl stearate, captylic/capric triglyceride, cetyl

  20   octanolate, isopropyl myristate, 2-ethylene isopelagonate,

       di-C12-13       alkyl    malate,    ceteatyl      octanoate,        butylene

       glycol        dicaptylate/dicaprate,            isononyl     isostearate,

       isostearyl       isostearate,      coco-captylate/caprate,             cetyl

       octanoate, octyldodecyl myristate, cetyl esters, C10-30

  25    cholesterol/lanosterol ester,                hydrogenated    castor oil,

        monoglycerides,          diglycerides,           and      triglycerides;

        hydrocarbons,      such    as    beeswax,       canauba     wax,    suctose


                                                 6


                                                                               PTO-000219
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 221 of 548 PageID #:
                                    70501
        WO 00/00179                                                                 PCT/KR99/00341




        distearate,          PEG-8      beeswax          and    candelilla       (euphorbia

         cerifera) wax; mineral oils such as ceresin and ozokerite;

         vegetable      oils       such      as    macadamia        ternifolia     nut    oil,

         hydrogenated            hi-erucic        acid   rape    seed oil,      olive     oil,

    5   jojoba oil, hybridsunflower (Helian thus annuus) oil, neen

         (melia azadirachta) seed oil, dog rose (rosa canina) lips

        oil with preference to mineral oils, squalene, squalane,

        monoglycerides, diglycerides, triglycerides, medium-chain

        glyceride, myglyol, cremophor, hydrogenated caster oil,

  10    corn oil, Perilla oil, cotton seed oil and lipid-soluble

        vitamins.

                As for the fatty acid, it is preferable to use oleic

        acid,    cetyl       alcohol,         stearyl          alcohol,   stearic        acid,

        myristic       acid,        linoleic        acid       or    lauric    acid.     More

  15    preferable          is    to   use    oleic      acid,      linoleic       acid,   or

        isopropyl myristate.

                As    the    water-soluble           matrix,        polyethylene      glycol

        (PEG), carbowax or polyvinyl pyrrolidone (PVP) is available.

          Aforementioned            water-soluble          matrix      may    be    used   in

  20    combination with other matrixces, examples of which include

         water-soluble matrices such as gelatin, gum, carbohydrates,

        celluloses, polyvinyl alcohol, polyacrylic acid, inorganic

        compounds and mixtures thereof; and enteric matrices such

        as hydroxypropylmethylcellulose acetyl succinate (HPMCAS),

  25    cellulose      acetate         phthalate,         shellac,      zein,      polyvinyl

        acetate phthalate, Eudragit L100, Eudragit 5100, sodium

         arginate and poly-L-lysine.




                                                                                         PTO-000220
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 222 of 548 PageID #:
                                    70502
        WO 00/00179                                                         PCT/1CR99/00341




                In order to enhance the dispersion or dissolution of

         poorly water-soluble drugs in the oil, fatty acid or their

         mixture, a surfactant may be added, which is selected from

         the group comprising glyceryl stearate, polysorbate 60,

    5    polysorbate 80, sorbi tan trioleate, sorbitan sesguioleate,

        sorbitan stearate, PEG-20 glyceryl isostearate, ceteth-25 ,

         PEG-60       hydrogenated       castor    oil,   nonoxynol-15,       PEG-6-

        decyltetradeceth-20,              dimethicone       copolyol,       glyceryl

        diisostearate,              ceteth-24,            cetearyl          alcohol,

   10   polyoxylethylene          nonyphenyl ether, PEG-40            hydrogenated

        castor oil, cetyl dimethicone copolyol, polyglycery1-3-

        methylglucose           distearate,       PEG-100   stearate,       sorbitan

        isostearate,            sodium      lauryl        glutamate,        disodium

        cocoamphodiacetate, lauric acid diethanolamide, coconut

   15   fatty     acid    diethanolamide,          N,N-bis-(2-hydroxy        ethyl)-

        cocomide, and cocoamidopropyl betain.

                The     solid    dispersed    preparation       of    the    present

        invention can be applied for all the poorly water-soluble

        drugs and preferably for ketoconazole; itraconazole and its

   20   derivatives;        cyclosporine;          cisapride;       acetaminophen;

         aspirin; acetylsalicylic acid; indomethacin;                    naproxen;

         warfarin;        papaverine;         thiabendazole;           miconazole;

         cinnarizine;      doxorubicin;       omeprazole;       cholecalciferol;

         melphalan; nifedipine; digoxin; benzoic acid; tryptophan;

   25    tyrosine;         phenylalanine;              aztreonam;       ibuprofen;

         phenoxymethylpenicillin; thalidomide; methyltestosterone;

         prochlorperazine;               hydrocortisone;             dideoxypurine


                                                   8


                                                                                PTO-000221
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 223 of 548 PageID #:
                                    70503
       WO 00/00179                                                      PCT/KR99/00341




        nucleoside;    vitamin       D,;   sulfonamide;     sulfonylurea;      p-

        aminobenzoic         acid;         melatonin;       benzylpenicillin;

        chlorambucil;        diazepin;        digitoxin;          hydrocortisone

        butyrate;       metronidazole           benzoate;          tolbutamide;

   5    prostaglandin    El(PGEO;          fludrocortisone;       griseofulvin;

        miconazole      nitrate;           leukotriene       B,     antagonist;

        propranolol; thephylline; flubiprofen; sodium benzoate;

        benzoic acid; riboflavin; benzodiazepine; phenobardital;

        glyburide;    sulfadiazine;         sulfaethylthiadiazole;        sodium

  10    diclofenac;                   aceclofenac;                   phyniroin;

        hioridazinehydrochloride;                                  bropirimine;

        hydrochlorothiazide; fluconazole; acyclovir; bucillamine;

        ciprofluoxacin;       acetyl-L-carnitine;           baclofen;    sodium

        alendronate;    lovocarnitine;         nimodipine     or    nimodifine;

  15    atenolol; provastatin sodium; lovastatin; isotretinoin;

        etidronate disodium; doxifluridine; fosfomycin calcium;

        sotepine;      epinastine           hydrochloride;          carvedilol;

        epinastine      hydrochloride;          carvedilol;         fosinopril;

        trandolapril;          etretinate            cap;          metergoline;

  20    mercaptopurine;       vancomycin        hydrochloride;        cefixime;

        cefuroxim axetil; dirithramycin; and dadanosin and more

        preferably     for    ketoconazole,         itraconazole       and    its

        derivatives, cisapride, cyclosporine and nifedipine.

               Over conventional methods, the present invention has

  25    an advantage, in that, the solid dispersed preparation can

        be prepared with ease and show high efficiency in absorption

        and release.


                                                9


                                                                             PTO-000222
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 224 of 548 PageID #:
                                    70504
       WO 00/00179                                                              PCT/KR99/00341




               First,        a        poorly     water-soluble           medicine       is

        homogeneously mixed and dispersed in an oil, fatty acid or

        their mixture and added in water-soluble polymer matrices

        molten at room temperature or about 60-80 °C, after which the

   5    resulting mixture is cooled rapidly to room temperature and

        dried in an oven for 12 hours or more.                   The dried pellet is

        powdered in a mortar and passed through a sieve to give

        powder       which       is     uniform        in     particle    size.         As

        aforementioned, when the drug is dispersed or dissolved in

  10    the oil, fatty acid or their mixture, the oil, fatty acid or

        their mixture may be emulsified or micro-emulsified.                            In

        this case, a surfactant may be added to the solution.

               Alternatively, after the homogeneous dispersion of

        the poorly water-soluble drug is added in the water-soluble

  15    polymer matrix molten at about 60-80 °C, it may be sprayed

        to pharmaceutically acceptable nucleus to give a granule.

               As a consequence of an examination which was made on

        the   solubility         of    the     solid    dispersed     preparation       in

        distilled       water,          artificial          intestinal       juice     and

  20    artificial gastric juice, the                       solubility of the        solid

        dispersed preparation is found to be better than those of

        poorly water-soluble drugs themselves.                        Particularly, a

        great advance can be brought into the solubility of poorly

        water-soluble drugs when they are incorporated into a solid

  25    dispersed      preparation           containing       oleic   acid    or   micro-

        emulsified oleic acid.

               The data obtained from the experiments in which the


                                                       10


                                                                                      PTO-000223
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 225 of 548 PageID #:
                                    70505
       WO 00/00179                                                                                               PCT/KR99/00341




       solid      dispersed             preparations                  of     the       present        invention             are

       eluted          in      artificial                  gastric              juice         and      artificial

       intestinal                 juice,         show           that             the      solid            dispersed

       preparations               of    the     present            invention             are     superior             to    the

   5   poorly      water-soluble                 drugs          themselves               in    releasing              rate.

        A significant                  improvement              in     releasing              rate     is     observed

       when a solid           dispersed          preparation                    containing           oleic       acid or

       microemulsified                  oleic         acid       is        used.         In    the     artificial

       intestinal            juice,        a severer         condition              in which for drugs to

  10   dissolve,            rather      than in the artificial                           gastric           juice,      the

       improvement             in      the    releasing               rate       by virtue            of     the      solid

       dispersed            preparation           is       more apparent.

                Through an experiment                       which is conducted                    for examining

       the uptake           efficiency           of poorly             water-soluble                 drugs         in the

  15   gastro-intestinal                     tract,          the       superiority               of        the      solid

       dispersed        preparation              according             to the present                invention             is

       also     demonstrated.                 Even when only                       a water-soluble                    matrix

       is   used,       the       uptake       efficiency                  of    the     drugs        is     minutely

       increased.             In particular,                    the     uptake          efficiency               of    drugs

  20   in the gastro-intestinal                        tract          is    remarkably           improved when

       they      are    incorporated                  in    a    solid           dispersed            preparation

       using      oleic       acid -containing                   microemulsions.

                In addition,             comparison of the plasma concentration                                            of

       target     drug molecule after                       oral       administration                 between the

  25   solid     dispersed             preparation           and conventional                    preparations,

       is   helpful          in     understanding                the        present           invention.               As a

       result,         similar          levels        are       observed,               suggesting            that         the


                                                                     11


                                                                                                                       PTO-000224
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 226 of 548 PageID #:
                                    70506
        WO 00/00179                                               PCT/ICR99/00341




        solid dispersed preparation of the present invention can

         substitute for conventional preparations when account is

         taken of pharmaceutical aspects.

                A better understanding of the present invention maybe

    5   obtained in light of the following examples which are set

         forth to illustrate, but are not to be construed to limit the

         present invention.

                Following   are   the   compositions   of   emulsions    and

        microemulsions used in Examples.

   10

        EMULSIONS



                                  PREPARATION EXAMPLE I



   15   Waxes                                Composition (%)

                KALCHOL 6870                      1.800

               EMERSOL 132                        1.000

                Multi-Wax W-445                   1.700



   20          Emulsifiers

               ATLAS G-144                        1.800

               ATLAS G-610                        1.900

               ATMOS 370                          0.800

               KM-105                             2.000

   25

        Oils

               CRODALAN SWL                       1.500


                                            12


                                                                        PTO-000225
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 227 of 548 PageID #:
                                    70507
        WO 00/00179                                               PCT/ICR99/00341




                 LEXOL GT 865                     4.000

                 NIKKOL CIO                       4.000

                 SEPERIOR JOJOBA OIL              1.000

                 SF 1202                          0.200

    5            KF-96(100CS)                     0.300

                 DRAKEOL 7                        5.000

                 Squalane                         2.000

                 dl-a-Tocopheryl Acetate          0.100

                 POLYOLPERPOLYMER-2               0.200

   10

         Aqueous Phase

                 DI-WATER                         60.852

                 glycerin                         2.000

               P.G                                7.000

   15            NATURAL EXT.AP                   0.500

               LUBRAGEL CG                        0.200

               Carbopo 1940                       0.100

               KELTROL F                          0.020

                 NaOH                             0.028

   20

                                  PREPARATION EXAMPLE II




         Waxes

                 KALCHOL 6870                     1.800

   25          EMERSOL 132                        1.000

               Multi-wax W-445                    1.700




                                            13


                                                                     PTO-000226
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 228 of 548 PageID #:
                                    70508
        WO 00/00179                                              PCT/KR99/00341




         Emulsifiers

                RHEODOL AO-15                     0.800

                RHEODOL MS-162                    2.000

                RHEODOL TW-S120                   1.900

    5           KM-105                            2.000



         Oils

                CRODALAN SWL                      1.500

                LEXOL GT 865                      5.000

   10           NIKKOL CIO                        2.500

                Macadamia ternifolia nut oil      1.000

                SF 1202                           0.300

                KF-96(1000S)                      0.300

                DRAKEOL 7                         7.000

   15           Squalane                          0.500

                dl-a-Tocopheryl Acetate           0.100

                POLYOLPERPOLYMER-2                0.100



         Aqueous phase

   20           DI-WATER                          61.780

                glycerin                          2.000

                1.3-B.G                           6.000

                NATURAL EXT.AP                    0.300

                LUBRAGEL CG                       0.200

   25           Carbopol 940                      0.100

                KELTROL F                         0.020

                TEA                               0.100


                                          14


                                                                     PTO-000227
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 229 of 548 PageID #:
                                    70509
        WO 00/00179                                              PCT/KR99/00341




                                PREPARATION EXAMPLE III

         Waxes

                 KALCHOL 6870                    0.500

   5             EMERSOL 132                     0.500

                 Beeswax                         0.400



         Emulsifiers

                 ATLAS G-114                     2.200

  10             ATLAS G-610                     0.800

                 ATMOS 370                       0.800

                 KM-105                          0.700



         Oils

  15             CRODALAN SWL                    0.500

                 LEXOL GT 865                    3.000

                 NIKKOL CIO                       3.000

                 SUPERIOR JOJOGA OIL             0.500

                 SR 1202                         0.200

   20            KF-96(100CS)                    0.100

                 DRAKEOL 7                        3.000

                 Squalane                         0.500

                 dl-a-Tocopheryl Acetate          0.100

                 POLYOLPERPOLYMER-2               0.200

   25

          Aqueous phase

                 DI-WATER                         74.146


                                           15


                                                                     PTO-000228
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 230 of 548 PageID #:
                                    70510
        WO 00/00179                                             PCT/KR99/00341




                Glycerin                         2.000

                P.G                              6.000

                NATURAL EXT.AP                   0.500

                LUBRAGEL CG                      0.200

   5            Carbopol 940                     0.100

                KELTROL F                        0.020

                 NaOH                            0.0336



                                 PREPARATION EXAMPLE IV

  10

         Waxes

                 KALCHOL 6870                    0.400

                 EMERSOL 132                     0.500

                 Multi-Wax W-445                 0.400

  15

         Emulsifiers

                 RHEODOL AO-15                   0.800

                 RHEODOL MS-165                  2.200

                 RHEODOL TW-S120                 0.800

  20             KM-105                          0.600



         Oils

                 CRODALAN SWL                    0.500

                 LEXOL GT 865                    3.000

   25            NIKKOL CIO                 2.000

                 Macadamia ternifolia nut oil       1.000

                 SF 1202                         0.400


                                           16


                                                                     PTO-000229
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 231 of 548 PageID #:
                                    70511
        WO 00/00179                                              PCT/KR99/00341




               DRAKEOL 7                         4.500

               Squalane                          0.500

               dl-a-tocopheryl acetate           0.100

               POLYOLPERPOLYMER-2                0.100

   5

        Aqueous phase

               DI-WATER                          73.480

               glycerin                          2.000

               1,3-B.G                           6.000

  10           NATURAL EXT.AP                    0.300

               LUBRAGEL CG                       0.200

               Cabopol                           0.100

               KELTROL F                         0.020

               TEA                               0.100

  15

        MICROEMULSIONS



                                 PREPARATION EXAMPLE V




  20     Waxes

                 Cetyl Alcohol                   3.000




         Emulsifiers

                 NIKKOL HCO-60                    5.000

   25            RHEODOL TW-0120                  5.000

                 Cremophor EL                     20.000




                                          17


                                                                     PTO-000230
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 232 of 548 PageID #:
                                    70512
       WO 00/00179                                              PCT/KR99/00341




        Oils

               I.P.M                             5.000

               CAPTEX                            5.000




   5    Aqueous phase

               DI-WATER                          52.000

               Ethanol                           5.000



                               PREPARATION EXAMPLE VI

  10

        Emulsifiers

               NIKKOL HCO-60                     5.000

               RHEODOL TW-0120                   5.000

               Cremophor EL                      5.000

  15

        Oils

               I.P.M                             5.000

               Lanolin oil                       5.000

               CAPTEX                            5.000

  20

        Aqueous phase

               DI-WATER                          50.000



                               PREPARATION EXAMPLE VII

  25

         Surfactant

               LABRASOL                          15.000


                                          18


                                                                     PTO-000231
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 233 of 548 PageID #:
                                    70513
       WO 00/00179                                              PCT/KR99/00341




       Surfactant Aid

              Polyglyceryl oleate                5.000

              PLURL OLEIQUE                      5.000

   5

        Oil phase

              LABRAFIL M1994CS                   4.500



        Sub-Solvent

  10          Transcutol                         5.000



        Aqueous phase

               Phosphate buffer(pH 6)            64.500



  15    PREPARATION EXAMPLE VIII



        Oil phase

               GELUCIRE 44/14                    11.429

               GELUCIRE 48/09                    11.429

  20    Surfactant

               LABRAFAC CM 10                    10.714



        Surfactant Aid

               LAUROGLYCOL                       7.143

  25           Transcutol                        59.285



                                PREPARATION EXAMPLE IX


                                          19


                                                                     PTO-000232
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 234 of 548 PageID #:
                                    70514
       WO 00/00179                                              PCT/KR99/00341




        Aqueous Phase

               Water (Buffer)                    57,050

               Physiological Saline Solution 4,000

   5           Glucose                           1,000

               Propylene Glycol PEG 300,400      5,000

               Glycerol                          5,000



        Oil Phase

  10           Fatty Acid Esters                 5,000

               Modified Vegetable Oil            0.500

               Silicon Oil                       0.500



        Surfactant Aid

  15           Long Chain Alcohol                3,750

               Glycol Derivative                 2,500

               Propylene Glycol Derivative       1,200

               Polyglycerol Derivative           4,500



  20    Surfactant

               Non-ionic Surfactant              10,000



                                PREPARATION EXAMPLE X



  25    Oil Phase

               Oleic Acid                        6,250




                                          20


                                                                     PTO-000233
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 235 of 548 PageID #:
                                    70515
        WO 00/00179                                              PCT/1CR99/00341




         Surfactant

                Tween 80                         12,500



         Surfactant Aid

    5           Transcutol                       8,750



         Aqueous Phase

                Water                            72,500



   10                          PREPARATION EXAMPLE XI



         Oil Phase

                Captex                           5,000



   15    Surfactant

                Cremophor                        12,500



         Surfactant Aid

                Transcutol                       6,250

   20

         Aqueous Phase

                Water                            76,250



                               COMPARATIVE EXAMPLE I

   25

                After being melted at about 70 °C, 90 g of PEG 6000 was

         added with 10 g of    ketoconazole, cooled rapidly to room


                                          21


                                                                     PTO-000234
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 236 of 548 PageID #:
                                    70516
       WO 00/00179                                                                           PC T/KR99/00341




        temperature              and dried        in    an oven      for     12    hours    or    more.

         The     dried       solid       dispersed        preparation             was milled       in   a

       mortar      and passed through a sieve                     to give a powder which was

        uniform        in    particle          size.

   5

                                                        EXAMPLE I



                 In    5 g of          oleic     acid     were     homogeneously           mixed and

        dispersed           10 g of ketoconazole                which was, then,           added into

  10    85 g of PEG 6000 which was molten at about 70 °C.                              After      being

        cooled        rapidly      to room temperature              and dried        in an oven for

       12 hours or more, the dried                      solid     dispersed       preparation       was

        milled    in a mortar and passed through a sieve                           to give a powder

        which was uniform                 in    particular         size.

  15

                                                        EXAMPLE II



                 In     5    g    of    oleic      acid      and    5   g    of    Tween     80    were

        homogeneously              mixed and dispersed                  10 g of       ketoconazole

  20    which was, then,               added in 80 g of PEG 6000 which was molten

        at   about       70 °C.         Using this        mixture,          a dispersed       powdery

        preparation           was obtained         in the same procedure              as in Example

        I.



  25                                                   EXAMPLE III



                 In 5 g of isopropyl               myristate        was homogeneously mixed


                                                             22


                                                                                                   PTO-000235
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 237 of 548 PageID #:
                                    70517
        WO 00/00179                                                     PCT/1CR99/00341




         and dispersed 10 g of ketoconazole which was, then, added in

         80 g of PEG 6000 which was molten at about 70 °C.            Using this

         mixture, a dispersed powdery preparation was obtained in

         the same procedure as in Example I.

    5

                                           EXAMPLE IV



               In 5 g of liquid paraffin was homogeneously mixed and

         dispersed 10 g of ketoconazole which was, then, added in 80

   10    g of PEG 6000 which was molten at about 70 °C.               Using this

         mixture, a dispersed powdery preparation was obtained in

         the same procedure as in Example I.



                                           EXAMPLE V

   15

               In     5   g   of   cremophor   was    homogeneously   mixed    and

         dispersed 10 g of ketoconazole which was, then, added in 80

         g of PEG 6000 which was molten at about 70 °C.               Using this

         mixture, a dispersed powdery preparation was obtained in

   20    the same procedure as in Example I.



                                           EXAMPLE VI



               In 5 g of cremophor and 5 g of Tween 80 was homogeneously

   25    mixed and dispersed 10 g of ketoconazole which was, then,

         added in 80 g of PEG 6000 which was molten at about 70 °C.

          Using this mixture, a dispersed powdery preparation was


                                                 23


                                                                              PTO-000236
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 238 of 548 PageID #:
                                    70518
        WO 00/00179                                                                     PCT/1CR99/00341




         obtained      in   the    same procedure           as   in    Example    I.



                                               EXAMPLE VII



    5            In 5 g of isopropyl          myristate          and 5 g of Tween 80 was

         homogeneously           mixed and dispersed              10    g of    ketoconazole

         which was, then,          added in 80 g of PEG 6000 which was molten

         at   about   70 °C.       Using this        mixture,         a dispersed       powdery

         preparation        was obtained      in the same procedure             as in Example

   10    I.



                                              EXAMPLE VIII



                 In   5 g of      liquid    paraffin        and 5 g of          Tween 80 was

   15    homogeneously           mixed and dispersed              10 g of       ketoconazole

         which was, then,          added in 80 g of PEG 6000 which was molten

         at   about   70 °C.       Using this        mixture,         a dispersed       powdery

         preparation        was obtained      in the same procedure             as in Example

         I.

   20

                                               EXAMPLE IX



                 In a microemulsion          containing          5 g of cremophor,         5 g of

         oleic    acid,      35 g   of     alcohol     and 1       g of     transcutol        was

   25    homogeneously dissolved             and dispersed            10 g of ketoconazole,

         followed by evaporating            the alcohol.           The solid     residue     was,

         then,    added     in    43 g of     PEG    6000 molten           at   about     70 °C.


                                                       24


                                                                                            PTO-000237
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 239 of 548 PageID #:
                                    70519
        WO 00/00179                                               PCT/KR99/00341




          Using this mixture, a dispersed powdery preparation was

         obtained in the same procedure as in Example I.



                                        EXAMPLE X

    5

                 In a microemulsion containing 5g of cremophor, 5 g of

         oleic acid and 1 g of transcutol was dissolved 10 g of

         ketoconazole which was, then, dispersed in 35 g of distilled

         water, followed by evaporating the distilled water in an

   10    oven.    The solid residue was added in 43 g of PEG 6000 molten

         at about 70 °C.     Using this mixture, a dispersed powdery

         preparation was obtained in the same procedure as in Example

         I.



   15                                  EXAMPLE XI



                 In 5 g of oleic acid     was homogeneously mixed and

         dispersed      10    g   of     ketoconazole.       40    g     of

         hydroxypropylmethylcellulose, an enteric matrix, was added

   20    in 40 g of PEG 6000 molten at 70 °C.        Using the mixture of

         the above two solutions, a dispersed powdery preparation

         was obtained in the same procedure as in Example I.



                                       EXAMPLE XII

   25

                 In 5 g of oleic acid     was   homogeneously mixed and

         dispersed 10 g of itraconazole which was, then, added in 80


                                           25


                                                                       PTO-000238
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 240 of 548 PageID #:
                                    70520
        WO 00/00179                                                         PCT/KR99/00341




         g of PEG 6000 which was molten at 70 °C.              Using this mixture,

         a dispersed powdery preparation was obtained in the same

         procedure as in Example I.



   5                                            EXAMPLE XIII



                In    5 g of oleic acid            was    homogeneously mixed and

         dispersed       10       g        of      itraconazole.     40      g     of

         hydroxypropylmethylcellulose, an enteric matrix, was added

  10     in 40 g of PEG 6000 which was molten at 70 'C.                     Using the

         mixture of the above two solutions, a dispersed powdery

         preparation was obtained in the same procedure as in Example

         I.



  15                                            EXAMPLE XIV



                In 5 g of oleic acid               was    homogeneously mixed and

         dispersed      10   g   of   an    itraconazole       derivative   (Dong-A

         Pharmacy Co., Ltd., Korea) which was, then, added in 80 g

  20     of PEG 6000 which was molten at 70 °C.                Using this mixture,

         a dispersed powdery preparation was obtained in the same

         procedure as in Example I.



                                                 EXAMPLE XV

   25

                In 5 g of oleic acid               was    homogeneously mixed and

         dispersed 10 g of cyclosporine which was, then, added in 80


                                                     26


                                                                                 PTO-000239
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 241 of 548 PageID #:
                                    70521
        WO 00/00179                                                             PCT/1CR99/00341




         g of PEG 6000 which was molten at 70 °C.                 Using this mixture,

         a dispersed powdery preparation was obtained in the same

         procedure as in Example I.



    5                                        EXAMPLE XVI



               In     5 g of oleic acid            was   homogeneously mixed and

         dispersed            10    g   of      cyclosporine.            40      g      of

         hydroxypropylmethylcellulose, an enteric matrix, was added

   10    in 40 g of PEG 6000 which was molten at 70 °C.                         Using the

         mixture of the above two solutions, a dispersed powdery

         preparation was obtained in the same procedure as in Example

         I.



   15                                        EXAMPLE XVII



               In 5 g of oleic acid                was   homogeneously mixed and

         dispersed 10 g of cisapride which was, then, added in 80 g

         of PEG 6000 which was molten at 70 °C.               Using this mixture,

   20    a dispersed powdery preparation was obtained in the same

         procedure as in Example I.



                                            EXAMPLE XVIII



   25           In    5   g    of   oleic   acid    and   5   g    of   Tween    80    was

         homogeneously mixed and dispersed 10 g of cisapride which

         was, then, added in 80 g of PEG 6000 which was molten at 70


                                                    27


                                                                                      PTO-000240
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 242 of 548 PageID #:
                                    70522
        WO 00/00179                                             PCT/KR99/00341




         °C.   Using this mixture, a dispersed powdery preparation

         was obtained in the same procedure as in Example I.



                                      EXAMPLE XIX

    5

                In a microemulsion containing 10 g of cremophor, 5 g

         of oleic acid and 7     g   of transcutol was    homogeneously

         dissolved and dispersed 10 g of itraconazole, followed by

         evaporating the alcohol in an oven.     The solid residue was,

  10     then, added in 43 g of PEG 6000 which was molten at about 70

         'C.   Using this mixture, a dispersed powdery preparation

         was obtained in the same procedure as in Example I.



                                      EXAMPLE XX

  15

                In a microemulsion containing 10 g of cremophor, 4 g

         of captex and 5 g of transcutol was homogeneously dissolved

         and dispersed 10 g of cyclosporine, followed by evaporating

         the alcohol in an oven.     The solid residue was, then, added

   20    in 43 g of PEG 6000 which was molten at about 70 °C.       Using

         this mixture, a dispersed powdery preparation was obtained

         in the same procedure as in Example I.



                                      EXAMPLE XXI

   25

                In a microemulsion containing 10 g of cremophor, 5 g

         of oleic acid   and 7 g     of transcutol was    homogeneously


                                           28


                                                                     PTO-000241
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 243 of 548 PageID #:
                                    70523
        WO 00/00179                                              PCT/KR99/00341




         dissolved and dispersed 10 g of cisapride, followed by

         evaporating the alcohol in an oven.     The solid residue was,

         then, added in 43 g of PEG 6000 which was molten at about 70

         °C.   Using this mixture, a dispersed powdery preparation

    5    was obtained in the same procedure as in Example I.



                                     EXAMPLE XXII



                In    5 g of oleic acid was homogeneously      mixed and

   10    dispersed 10 g of ketoconazole which was, then, added in 80

         g of molten PVP.      Using this mixture, a dispersed powdery

         preparation was obtained in the same procedure as in Example

         I.



   15                               EXAMPLE XXIII



                In a microemulsion containing 5 g of oleic acid was

         homogeneously mixed and dispersed 10 g of ketoconazole

         which was, then, added in 80 g of molten PVP.          Using this

   20    mixture, a dispersed powdery preparation was obtained in

         the same procedure as in Example I.



                                COMPARATIVE EXAMPLE II



   25           After being melted at about 70 °C, 2.5 g of molten PEG

          6000 was added with 1.75 g of aceclofenac, cooled rapidly to

          room temperature and dried in a freeze-drier for 24 hours or


                                           29


                                                                     PTO-000242
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 244 of 548 PageID #:
                                    70524
        WO 00/00179                                              PCT/ICR99/00341




         more.        The dried solid dispersed preparation was finely

         milled in a grinder and passed through a sieve to give a

         powder which was uniform in particle size.



    5                                  EXAMPLE XXIV



                 In 0.25 g of oleic acid and 0.50 g of Tween 80 was

         homogeneously mixed and dispersed 1.75 g of aceclofenac,

         and then, the solution was added in 2.5 g of PEG 6000 which

   10    was molten at about 75 °C.       After being cooled rapidly to

         room temperature

         And dried in a freeze-drier for 24 hours or more, the dried

         solid dispersed preparation was finely milled in a grinder

         and passed through a sieve to give a powder which was uniform

   15    in particle size.



                                       EXAMPLE XXV



                In 0.25 g of cemophor and 0.50 g of Tween 80 was

   20    homogeneously mixed and dispersed 1.75 g of aceclofenac

         which was, then, added in 2.5 g of PEG 6000 which was molten

         at about 75 °C.       Using this mixture, a dispersed powdery

         preparation was obtained in the same procedure as in Example

         XXIV.

   25
                                      EXAMPLE XXVI




                                           30


                                                                     PTO-000243
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 245 of 548 PageID #:
                                    70525
         WO 00/00179                                             PCT/KR99/00341




                 In 0.25 g of labrasol and 0.50 g of Tween 80 was

           homogeneously mixed and dispersed 1.75 g of aceclofenac

          which was, then, added in 2.5 g of PEG 6000 molten at about

          75 °C.       Using this mixture, a dispersed powdery preparation

     5    was obtained in the same procedure as in Example XXIV.



                                        EXAMPLE XXVII



                 In 0.25 g of transcutol and 0.50 g of Tween 80 was

   10     homogeneously mixed and dispersed 1.75 g of aceclofenac

          which was, then, added in 2.5 g of PEG 6000 molten at about

          75 °C.       Using this mixture, a dispersed powdery preparation

          was obtained in the same procedure as in Example XXIV.



   15                                  EXAMPLE XXVIII



                 A mixture of 10 g of aceclofenac, 2.5 g of oleic acid,

          2.5 g of Tween 80, 5g of talc and 10 g of PEG 6000 was heated

          at about 80 00 and homogeneously dispersed in 150 ml of an

   20     alcohol.        With the aid of a fluid bed-coating machine

          (nozzle; 0.8 mm), the resulting solution was sprayed at a

          rate of 4 ml/min onto 35 g of sugar spheres to give a solid

          dispersed granule.



   25                                   EXAMPLE XXIX



                 10 g of aceclofenac, 2.5 g of oleic acid, 2.5 g of Tween


                                              31


                                                                     PTO-000244
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 246 of 548 PageID #:
                                    70526
        WO 00/00179                                              PCT/KR99/00341




         80, 3 g of talc, 25 g of Eudragit (Rhompharm, Germany) RS3OD

         and 25 g of Eudragit L3CD were homogeneously mixed.           With

         the aid of a fluid bed-coating machine (nozzle; 0.8 mm), the

         resulting solution was sprayed at a rate of 4 ml/min onto 35

    5    g of the sugar spheres prepared in Example XXVIII.



                                        EXAMPLE XXX



                10 g of aceclofenac, 2.5 g of oleic acid, 2.5 g of Tween

   10    80, 3 g of talc and 50 g of Eudragit RS3OD were homogeneously

         mixed.       With the aid of a fluid bed-coating machine (nozzle;
                                                                 4
         0.8 mm), the resulting mixture was sprayed at a rate of

         ml/min onto the sugar spheres prepared in Example XXVIII.



   15                                  EXAMPLE XXXI



                A mixture of 2.5 g of cisapride, 2.5 g of oleic acid,

         2.5 g of Tween 80, 5 g of talc and 23 g of PEG 6000 was heated

         at about 80 °C and added with 150m1 of a mixture of acetone

   20    and water (acetone:water, 1:1).          With the aid of a fluid

         bed -coating machine (nozzle; 0.8 mm), the resulting mixture

         was sprayed at a rate of 4 ml/min onto 100 g of sugar spheres.



                                       EXAMPLE XXXII

   25

                2.5 g of cisapride, 2.5 g of oleic acid, 2.5 g of Tween

         80, 3 g of talc, 25 g of Eudragit RS3OD and 25 g of Eudragit


                                             32


                                                                     PTO-000245
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 247 of 548 PageID #:
                                    70527
        WO 00/00179                                                                     PCT/KR99/00341




         L3OD were. homogeneously mixed in 150m1 of acetone.                            With the

        aid of a fluid bed -coating machine (nozzle; 0.8 mm) , the

         resulting mixture was sprayed at a rate of 4 ml/min onto 70

         g of the sugar spheres prepared in Example XXXI.

   5

                                          EXAMPLE XXXIII



                Aceclofenac, lactose, starch and talc were mixed to

         give a tablet in accordance with the established method.

  10     2.5g of aceclofenac, 2.5g of oleic acid, 2.5g of tween 80,

         3g of talc, 25g of Eudragit RS3OD and 25g of Eudragit L3OD

         were homogeniously mixed. With the aid of a fluid bed-

         coating machine (nozzle;0.8mm), the resulting mixture was

         sprayed at a rate of 4m1/min onto the said tablets to obtain

  15     a solid dispersed tablet.



                                              EXAMPLE XXXIV



                Cisapride,      lactose,         starch      and talc       were mixed to give

   20    a tablet     in accordance           with the established            method.       2.5g of

         cisapride,      2.5g      of    oleic      acid,     2.5g     of   tween     80,    25g of

         Eudragit      RS3OD and 25g of Eudragit                    L3OD were homogeniously

         mixed.       With   the        aid    of    a      fluid     bed -coating          machine

          (nozzle;    0. 8mm) , the resulting            mixture       was sprayed      at a rate

   25     of 4m1/min onto the said             tablets       to obtain      a solid    dispersed

          tablet.




                                                            33


                                                                                               PTO-000246
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 248 of 548 PageID #:
                                    70528
       WO 00/00179                                                     PCT/KR99/00341




       EXPERIMENT I : The Drug Solubility of Solid Dispersed

       Preparation In Water and Artificial Intestinal Juice



              In this experiment, the solubility of poorly water-

   5   soluble drugs in water and artificial intestinal juice was

       investigated      for   the    solid    preparations      obtained     in

       Comparative      Example      and   Examples.     In    this    regard,

       suspensions of 2 g of the solid dispersion preparations of

       this invention in water or artificial intestinal juice were

  10   filtrated through a 0.2 p.m filter paper (Millipore, Waters,

       Milford, MA, USA) and the filtrate was diluted for the

       convenient quantification of the drugs.                The solubility

       results are given in Table 1.



  15                                       TABLE 1

        Solubility     of   Ketoconazole        in   distilled       water   and

        artificial intestinal juice
                                  Solubility (µg/mP)
             Solid                         Artificial
             Dispersed Preparatio DI-Water Intestinal Juice

               Ketoconazole Powder          0.10              2.08

               Comparative Example            3.77             -

                     Example I                41.4            44.8

                     Example II               73.9             -

                     Example III              2.47             -

                     Example IV               2.28             -

                      Example V               8.02


                                               34


                                                                             PTO-000247
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 249 of 548 PageID #:
                                    70529
        WO 00/00179                                                     PCT/KR99/00341




                      Example VI           12.0

                      Example VII          6.31

                      Example VIII         12.2

                       Example IX          72.8               50.7


                       Example X           63.6               37.8



                As apparent from the data of Table 1, the solubility of

         the drugs in distilled water was significantly improved

         when they were incorporated in solid dispersed preparations

   5     containing oleic acid.         Particularly, the drugs in the

         solid dispersed preparations prepared from microemulsions

         containing      oleic   acid   showed    a   great   advance    in    the

         solubility in water as well as in artificial intestinal

         juice.

   10

         EXPERIMENT II: The drug-releasing Rate of Solid Dispersed

         Preparations in Artificial Gastric and Intestinal Juices



                The     solid    dispersed        preparations       comprising

          ketoconazole     or    cisapride,respectively,         obtained       in
   15

          Examples, were tested for releasing rates in artificial

          gastric juice and artificial intestinal juice.

                 According to the paddle process described in Korean

          Pharmacopoeia VI(KP VI), this releasing test was carried

   20     out in artificial gastric juice and artificial intestinal

          juice at 37±0.5 °C while the paddle was rotated at 50 rpm.


                                                 35


                                                                              PTO-000248
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 250 of 548 PageID #:
                                    70530
       WO 00/00179                                                                         PCT/KR99/00341




          At    an interval of a predetermined period of time, samples

         were taken from the artificial juices and filtered through

         0.2 pm Millipore paper and the filtrates were measured for

         plasma concentration of drug.                        The releasing levels and

   5     percentages           of   the      poorly     water-soluble           drugs      against

         artificial        gastric         and     intestinal juices            are     given     in

         Tables 2 and 3.



                                                       TABLE 2

  10     Releasing        Level       (µg/ml)       and   Percentage        (%)       of    Poorly

         water-soluble Drugs in Artificial Gastric Juice



                Time (hours)
       Prep.
                0.25     0.5        0.75     1.0        1.5      2.0      3.0      4.0         6.0


        eto. 432         437        436      436        434      439      437      435         437
       Powder (72.0)     (72.8)     (72.7)   (72.6)     (72.4)   (73.2)   (72.7)   (72.5)      (72.7)


                46.7     49.4    50.5    50.8           50.8    50.6    50.4    50.5    50.5
       E xmp.
       I        (95.9)   (101.5) (103.8) (104.3)        (104.3) (104.1) (103.6) (103.7) (103.8)


       Exmp.    49.5    51.6    52.7    53.1            53.5    53.4    52.9    82.9    53.0
       II       (108.9) (113.5) (115.9) (116.9)         (117.7) (117.4) (116.4) (116.4) (116.6)


        xmp.    51.6    51.6    52.7    53.1            53.5    53.8    53.0    53.4    53.0
       III      (107.5) (107.6) (109.9) (110.8)         (111.6) (112.2) (110.6) (111.3) (110.7)


       Exmp.    51.7     51.4    51.4    51.2           51.6    52.0    51.5    50.9    51.8
       IV       (.112.3) (111.8) (111.7) (111.3)        (112.2) (113.0) (111.9) (110.6) (112.6)

                50.3    50.9     50_4    50.7           50.9    50.8    50.8    60.0    50.7
       Exmp.
       V        (111.5) (112.7 ) (111.7) (112.3)        (112.7) (112.4) (112.4) (112.9) (112.3)


       E xmp.   45.8     46.3    46.2         46.2      46.2     45.8     45.6        45.1     45.8
       VI       (99.0)   (100.0) (99.8)       (99.9)    (99.9)   (98.9)   (98.5)      (97.5)   (99.1)


       Exmp.    48.5    48.8    48.9    48.9            49.0    49.9    49.9    50.2    50.1
       V II     (100.4) (100.4) (100.4) (100.6)         (100.9) (102.5) (102.7) (103.2) (102.9)


       Exmp.    46.5    45.8    45.9    45.5            46.4    46.4    45.8    45.3    45.6
       /III     (104.3) (102.8) (102.9) (102.1)         (104.2) (104.1) (102.8) (101.7) (102.3)


       Cisa-             5.249   -            5.492     5.914   6.243   6.173   -              6.446
                         (51.57)              (54.51)   (58.63) (61.81) (61.22)                (65.80)
       p ride
       Powder


                                                          36


                                                                                               PTO-000249
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 251 of 548 PageID #:
                                    70531
        WO 00/00179                                                                        PCT/KR99/00341




        Exmp.            8.83               8.74        9. 12      6.79      9.13                 9.30
        XVII             (85.2 -!)          (84.09)     (87.9)     (84.54)   (87.81)              (89.47)


        Exmp.            9.94               9.74        10.03      9.93      9.76                 9.68
        XVIII            (103.2)            (102.1)     (105.2)    (104.3)   (102.4)              (101.5)




                 As shown in Table 2, ketoconazole, although it can be

          released       in     the    artificial        gastric juice              to   an extent

          because       of its        acidic      property,        is    relatively            further

    5     improved in the releasing level and percentage when it is

          incorporated in the oleic acid-containing solid dispersed

          preparations.              Therefore, these data are consistent with

          those of Experiment I.                  In the meanwhile, cisapride was

          released to an extent by virtue of its solubility, but also

   10     considerably increased in the releasing properties when it

          was used in the solid dispersed preparations of the present

          invention.



                                                       TABLE 3

   15     Releasing        Level       (µg/m1)      and      Percentage            (%)   of     Poorly

          water-soluble Drugs in Artificial Intestinal Juice




         Prep.                                        Time (hours)

                 0.25     0.5        0.75   1.0        1.5        2.0        3.0         4.0      6.0


         Ketoco 1.84   1.89   1.91    1.92    1.94                1.99       1.98        2.05    2.08
         azole (0.092) (0.095 (0.096) (0.096) (0.97)              (0.099)    (0.099)     (0.103) 0.104
         Powder

         C.Exmp 3.05      3.38   3.69       3.71       3.75       3.84       3.87        3.87     4.32
                (4.99)    (5.53) (6.05)     (6.08)     (6.14)     (6.29)     (6.33)      (6.34)   (7.08)

         Exmp.   4.89    5.14   5.68    5.80    5.17    5.2                  5.2         5.32     6.00
         I       (10.05) (10.56 (11.67) (11.91) (10.61) (10.68)              (10.68)     (0.92)   (12.33



         Exmp.   3.55     3.61       3.71   3.96       3.7        3.97       4.09        4.11     4.29


                                                             37


                                                                                                  PTO-000250
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 252 of 548 PageID #:
                                    70532

      WO 00/00179                                                                          PCT/ICR99/00341



         II       ( 7 .82)   (7.94)   (8.15)   (8. -7 5)   (8. 13)    (8.73)   (8.98)    (9.04)     (9.42)

         Exmp.    1.44       1.45   1.46       1.6 7       1.77       1.92     1.95      2.14       2.36
         III      (3.00)     (3.04) (3.05)     (3.47)      (3.69)     (3.99)   (4.06)    (4.47)     (4.92)

         Exmp.    1.03       1.27   1.31       1.36        1.45       1.48     1.57      1.63      1.69
         IV       (2.23)     (2.76) (2.84)     (2.95)      (3.15)     (3.21)   (3.41)    (3.54)    (3.67)

         Exmp.    2.21       2.23     2.21     2.27        2.31       2.33     2.47      2.38       2.40
         V        (4 .89)    (4.94)   (5.03)   (5.10)      (5.15)     (5.46)   (5.26)    (5.34)     (5.30)

         Exmp.    2.78       2.53     2.42     2.54        2.19       2.41     2.3       2.34       2.45
         VI       (6.00)     (5.47)   (5.23)   (5.49)      (4.72)     (5.21)   (4.97)    (5.06)     (5.29)

         Exmp.    2.09       2.03   2.1        2.20        2.07       2.2      2.16      2.08       2.08
         VII      (4.28)     (4.16) (4.31)     (4.51)      (4.26)     (4.52)   (4.43)    (4.26)     (4.26)

         Exmp.    2.26       2.51   2.42       2.64        2.58       2.57     2.42      2.52      2.59
         VIII     (5.07)     (5.61) (5.42)     (5.92)      (5.77)     (5.76)   (5.41)    (5.64)    (5.81)

         Exmp.    3.55       3.95   4.12       4.27        4.28    4.34        4.38      4.38       4.36
         IX       (10.70)    (11.89 (12.41)    (12.86)     (12.88) (13.08)     (13.19)   (13.20)    (13.13
                             )

         Exmp.    2.37       2.48   2.39       2.14        2.78       2.67     3.42      3.61    3.63
         X        (6.75)     (7.05) (6.79)     (6.08)      (7.92)     (7.60)   (9.72)    (10.27) (10.33

         Cisa-               0                 0           0          0        0.005     0.028     0.0745
         pride               (0)               (0)         (0)        (0)      (0.047)   (0.27)    (0.618
         Powder

         Exmp.               2.43   -          3.22        2.70    2.66        2.64      3.10    3.99
         XVII                (20.15            (26.7)      (22.42) (22.1)      (21.94)   (25.73) (33.12


         Exmp.               6.34   -          6.75    6.56    6.55            6.69      6.74      6.96
         XVIII               (63.0)            (67.01) (65.15) (65.05)         (66.46)   (66.9)    (69.05




                   The effect of the solid dispersed preparations on

          improving the releasing rates of the two drugs is more

          apparent           in    the    artificial             intestinal       juice,      a     more

     5    difficult condition in which for the two drugs to dissolve.

              As shown in Table 3, the releasing properties of drugs are

          better when they are incorporated in the solid dispersed

          preparations using fatty acid and oil than when they are

          used alone.              A better improvement effect was obtained from

    10    the solid dispersed preparations containing oleic acid.

              Further, the use of microemulsified oleic acid brought


                                                                 38


                                                                                                   PTO-000251
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 253 of 548 PageID #:
                                    70533
       WO 00/00179                                                                           PCT/KR99/00341




        about a great advance in the releasing properties.

                   In   a     ddition,        the     solid       dispersed          preparations

        containing it racona zole, its derivatives, and cyclosporine,

        respectively, was tested for the releasing properties in

   5    the artificial gastric and intestinal juices.                                    The results

        are given in Table 4.                Also, the data of Table 4 demonstrate

        that the drugs in the solid dispersed                                 preparations are

        superior to the drugs alone in the releasing properties.



  10                                                  TABLE 4

        Releasing Level (µg/m1) of Poorly water-soluble Drugs in

        Artificial Gastric and Intestinal Juice

                        Time (Min)
          Prep.
                        Artificial Gastric Juice                       Artificial Intestinal Juice

                        5      15     30       60     90        120    5      15     30      60      90   120


          Itra l        14.4   16.4   17.4     16.7                    0.05   0.05   0.05    0.05    -    -

          Exmp.XII      292    293    321      331                     130    95.0   146     102     -    -

          Exmp.XIII 138        160    179      192                     246    214    204     203     -    -

          Itra Drv.2 96.9      156.2 189.2     211.0216.7                     -      -               -    -

          Exmp.XIV      204.5198.6232.6        252.9259.8              -      -      -               -    -

          Cyclo.3       -      -      1.8      1.7            1.9      -      -      2.1     2.3     -    2.5

          Exmp.XV       -      -      111.4    94.8   -       71.7            -      102.8   99.4    -    91.0

          Exmp.XVI      -             11.1     10.8   -         9.8                  595.0   66.3    -    56.7

        ' Itrakonazole powder


          Itrakonazole derivative


  15      Cyclosporine




        EXPERIMENT III: Uptake of Poorly                              water-soluble Drugs in



                                                           39


                                                                                                    PTO-000252
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 254 of 548 PageID #:
                                    70534
       WO 00/00179                                                        PCT/KR99/00341




        Rabbit 's Gastrointestinal tract



                The     solid      dispersed       preparations         containing

        ketoconazole, prepared from Examples, were tested for the

   5    uptake in rabbit's gastrointestinal tract.               The results are

        given in Table 5.

        In this regard, first, a rabbit was killed by introducing

        air in its ear vein and its stomach, duodenum, jejunum,

        ileum,       colon   and   rectum   were   excised    and   washed     with

  10    physiological saline solution at 37 °C.               These organs were

        fixed between the receptor and donor of a Franz diffusion

        cell.    In the receptor, a physiological saline solution

        warmed to 37 °C was poured, and stirred with a magnetic

        stirrer while the solid dispersed preparations obtained in

  15    Examples were added in the donor.                 Samples were harvested

        from the receptor at predetermined times for 6 hours while

        the receptor was supplemented with a fresh physiological

        saline solution in order to constantly maintain the total

        volume in the receptor.        The samples taken were measured for

  20    their plasma concentrations of drugs.



                                            TABLE 5

              Uptake (pg/cm2) of Ketoconazole in Rabbit's GI tract


                Prep.        Time (hours)

                             0.3   0.67 1      1.5    2      3      4      6

                C. Exmp      0     0.92 2.45 4.50 4.67 5.15 5.56 5.95



                                               40


                                                                               PTO-000253
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 255 of 548 PageID #:
                                    70535
        WO 00/00179                                                           PCT/KR99/00341




                Exmp. I    0      1.72 3.44 5.46 9.10 10.2 11.6 13.2

                Exmp. II 0.50 2.78 5.50 9.83 15.5 16.3 18.6 22.4



                It is apparent from the data of Table 5 that the uptake

         of the drug in the GI tract is much                    better    when it is

         incorporated in the solid dispersed preparation using oleic

    5    acid   than    when it is incorporated in               the     conventional

         dispersed preparation which uses a water-soluble matrix

         merely.      Particularly, a significant improvement in the

         uptake of ketoconazole in the GI tract was brought about by

         the use of the solid dispersed preparations obtained from

  10     microemulsions containing oleic acid.                   These results are

         consistent with those of Experiment I and II.



         EXPERIMENT IV: Comparison of the Plasma Concentration of

         Drugs Formulated into a Solid Dispersed Preparation and

   15    Commercially Available Ones



                Before    an   experiment,       male    mice      (Sprague-Dawley

         lineage)      weighing   250-310 g,       purchased from          the   Korea

         National      Institute       of    Health,     were     adapted      to    new

   20    circumstances for 1-2 weeks.             After the mice, which were

         starved from one day before the experiment, were etherized,

         their left femoral arteries were inserted with cannulas

         connected      to syringes         containing   80     ICJ/ml   of   heparin.

         After 2 hours, the mice came out of the ether and were

   25    administered      with    a    suspension              the    cyclosporine-



                                                  41


                                                                                    PTO-000254
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 256 of 548 PageID #:
                                    70536
         WO 00/00179                                                             PCT/1CR99/00341




           containing      solid      dispersed         preparation   of   the    present

           invention and a commercially available preparation with the

           aid of a sonde.          At an interval of a predetermined period of

           time, blood was taken from the left femoral arteries and

     5     measured for the plasma concentration of drug.

                  With reference to Fig. 1, the cyclosporine level in

           blood are plotted against the times after administration

           for   the    solid       dispersed      preparations       of   the    present

           invention and a commercially available preparation.                           As

    10     shown in the graph, the plasma concentration of the solid

           dispersed preparations according to the present invention

           are   similar       to     that    of    the      commercially    available

           preparation, Neoral.              Although being a little bit lower

           concentration than that of Neoral as a whole, the solid

    15     dispersed preparations according to the present invention

           are thought to have the initiatives to substitute for the

           conventional preparations which contain liquid drugs, in a

           pharmaceutical aspect.

                 Solid dispersed preparations according to the present

   20      invention     and    a    commercial         available   preparation,       all

           containing      itraconazole            as    a   medicinally     effective

           ingredient, were administered to beagle dogs in an oral

           route.      After a blood sample was taken from their veins at

           an interval of a predetermined period of time, the plasma

   25      concentration of drug was measured.                 The results are given

           in Table 6.




                                                        92


                                                                                     PTO-000255
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 257 of 548 PageID #:
                                    70537
        WO 00/00179                                                                  PCT/KR99/00341




                                                 TABLE 6

             Itraconazole Level (µg/m1) in Blood According to Times


          Prep.                   Time (hours)

                                  1       2      3        4      6      8       13     24

                  Exmp. XII       0       0.03   0.03     0.04 0.03 0.02        0.02 0.02
          Starved
          Dog     Exmp. XIII      0.02    0.06   0.07     0.08 0.10 0.07        0.04 0.03

                      Purchased   0       0.06   0.04     0.03 0.09 0.03        0.06 0.03

          Non-    Exmp. XIII      0.12    0.41   0.38     0.44 0.43 0.43        0.42 0.36
          starved
                  Purchased       0.30    0.60   0.79     0.58 0.54 0.44        0.41 0.30



                 As apparent from Table 6, a similar pharmacokinetic

    5    pattern was observed between the plasma concentration of

         itraconazole from the solid dispersed preparations and from

         the conventional preparation (itazol) when starved beagle

         dogs were administered therewith, while the lower value

         shown     in    case     the    preparation            of     Examp.        XII    was

   10    administrated.           In    non-starved           beagle    dogs,    the        drug

         reached a high maximal level in blood within a fast period

         of time when the commercially available preparation was

         administered       whereas      the     preparation           of   Example         XIII

         maintained the plasma concentration of drug constantly,

   15    owing to its solubilization in the gastro-intestinal tract.



         EXPERIMENT V: Solubility of Aceclofenac in Various Vehicles



                 Excess aceclofenac was added in 5 ml of a vehicle in a

   20    test tube, which was then voltexed to an extent that the drug



                                                     43


                                                                                           PTO-000256
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 258 of 548 PageID #:
                                    70538
        WO 00/00179                                                       PCT/ICR99/00341




                                                                  37
         was not dissolved further, and incubated for 3 days in a

         °C   water   bath.   The    resulting        solution   was    filtrated

         through a 0.2 µm filter paper (Millipore, Waters, Milford,

         MA, USA) and the filtrate was diluted for the convenient

    5    quantification of the drug.             The solubility results are

         given in Table 7.



                                           Table 7

                        Solubility of Aceclofenac in Vehicles
                                             Solubility
                      Vehicles               (mg/mP)

                      Transcutol             149.34
                      Labrasol               114.83
                      Tween 80               98.70
                      Tween 20               85.71
                      Cremophor EL           40.92

                      Cremophor RH40         23.34
                      Oleic acid             4.59
                      Linoleic acid          5.44
                      Triacetin              18.01
                      Castor oil             13.21
                      Sesame oil             2.83
                      Corn oil               2.20
                      Mineral oil            0.34
  10
               As apparent from the data of Table 7, large values are

         found in the solubility of aceclofenac in fatty acids,

         triacetin, castor oil and cremophor.               Particularly, the

         drug is dissolved at great amounts in transcutol, labrasol

   15    and Tweens.



         EXPERIMENT VI: Releasing      of Aceclofenac       in Solid    Dispersed

         Preparations    Against    Artificial        Gastric    and   Intestinal


                                                 44


                                                                               PTO-000257
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 259 of 548 PageID #:
                                    70539
        WO 00/00179                                                                     PCT/KR99/00341




         Juices




                   The   solid      dispersed           preparations                 comprising

         aceclofenac,      obtained       in    Examples XXIV             to    XXVII,         were

    5    tested for releasing properties against artificial gastric

         juice and artificial intestinal juice in a similar manner to

         that of Experimental Example II.

                   The releasing levels and percentages of the poorly

         water-soluble       drugs        against          artificial          gastric         and

   10    intestinal juices are given in Tables 8 and 9.



                                                Table 8

                   Releasing Level (µg/m1) and Percentage (%) of

                      Aceclofenac in Artificial Gastric Juice

           Prep.           Time (hours)

                           0.25     0.5        0.75        1.0      1.5        2.0       3.0

           Aceclofenac     0.46     0.53       0.57        0.60     0.61       0.69      0.73
           Powder          (0.23)   (0.26)     (0.28)      (0.30)   (0.31)     (0.34)    (0.37)

           Exmp.           1.01     1.16       1.29        1.33     1.35       1.43      1.38
           XXIV            (0.51)   (0.58)     (0.65)      (0.67)   (0.67)     (0.72)    (0.69)

           Exmp.           1.68     2.38       2.43        2.51     2.68       2.65      2.70
           XXV             (0.84)   (1.19)     (1.22)      (1.25)   (1.34)     (1.33)    (1.35)

           Exmp.           1.61     1.88       1.96        1.9B     1.99       1.95      2.08
           XXVI            (0.80)   (0.94)     (0.98)      (0.99)   (1.10)     (0.98)    (1.04)

           Exmp.           1.76     2.04       2.36        2.51     2.61       2.70      2.63
           XXVII           (0.88)   (1.02)     (1.18)      (1.26)   (1.30)     (1.35)    (1.31)

           Airtal          0.93     1.02       1.18        1.23     1.32       1.34      1.39
                           (0.46)   (0.51)     (0.59)      (0.61)   (0.66)     (0.67)    (0.70)

   15

                   As shown in Table 8, the releasing of aceclofenac in

         the artificial gastric juice was much improved when it was



                                                      45


                                                                                            PTO-000258
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 260 of 548 PageID #:
                                    70540
        WO 00/00179                                                                PCT/KR99/00341




         in   the      solid       dispersed    preparations           of   the    present

         invention relatively to the other preparations.



                                                 TABLE 9

   5              Releasing Level (µg/m1) and Percentage (%) of

                    Aceclofenac in Artificial Intestinal Juice

         Prep.      Time (hours)

                    0.25     0.5      0.75     1.0    1.5        2.0        3.0     5.0


         Aceclo.    88.37   117.34 121.65      126.64 128.10     131.70 136.55   136.55
         Powder     (44.19) (58.67) 60.82      (63.32) (64.05)   (65.85) (68.27) (68.28)


         Exmp.      152.97 157.43 161.90       160.40 162.66     164.09 165.27   166.71
         XXIV       (76.49) (78.72) 80.95      (80.20) (81.33)   (82.05) (82_63) (83.35)


         Exmp.      151.72 163.33 161.72       163.11 162.26     165.57 166.16   166.16
         XXV        (75-86) (81.67) 80.86      (81.55) (81.13)   (82.79) (83.08) (83.08)


         Exmp.      148.21 152.40 154.58       154.95 154.49     155.48 157.97   159.74
         XXVI       (74.10) (76.20) 77.29      (77.47) (77.24)   (77.74) (78.99) (79.87)


         Exmp.        138.83 150.41 155.85     161.51 161.63     163.29 164.22   167.36
         XXVII        (69.41) (75.21) 77.92    (80.75) (80.81)   (81.64) (82.11) (83.68)


         Airtal       133.76 136.54 136.62     137.70 142.55     145.72 143.66   142.34
                      (66.88) (68.27) 68.31    (68.85) (71.28)   (72.86) (71.83) (71.17)




                  As known from Table 9, aceclofenac, although it can be

          released in         the    artificial gastric juice               to    an extent

  10      because       of   its    basic     property,     is   relatively         further

          improved in the releasing level and percentage when it is

          formulated into the solid dispersed preparation.



          EXPERIMENT         VII:    Comparison of Plasma              Concentration of

   15     Aceclofenac         Between        Solid   Dispersed         Preparation         and

          Conventional Ones




                                                      46


                                                                                          PTO-000259
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 261 of 548 PageID #:
                                    70541
        WO 00/00179                                                                 PCT/KR99/00341




                Before       an     experiment,        male    mice     (Sprague-Dawley

         lineage)      weighing       250-310 g,         purchased      from       the   Korea

         National      Institute           of    Health,      were     adapted       to    new

         circumstances for 1-2 weeks.                   After the mice, which were

    5    starved from one day before the experiment, were etherized,

         their left femoral arteries were inserted with cannulas

         connected      to    syringes          containing     50    IU/ral   of    heparin.

         After 2 hours, the mice came out of the ether and were

         administered         with     a    suspension         of    the      aceclofenac-

   10    containing         solid    dispersed         preparation      of    the    present

         invention and a aceclofenac powder with the aid of a sonde.

          At an interval of a predetermined period of time, blood was

         taken from the left femoral arteries and measured for the

         plasma concentration of the drug.

   15           In    the    meanwhile,          the   aceclofenac-carrying              solid

         dispersed     preparations of the                  present invention            and   a

         commercial available preparation were orally administered

         to beagle dogs and volunteers.                      At predetermined times

         after oral administration, blood was taken from the beagle

   20    dogs and the volunteers and measured for the drug levels.

                After the oral administration of the aceclofenac-

         carrying      solid      dispersed        preparations        of     the    present

         invention, an aceclofenac powder and a commercial available

         preparation        to mice,       beagles dogs and            volunteers, the

   25    plasma concentration of the drug with time were compared and

         are plotted in Figs. 2 to 4.

         As shown in the graphs, the solid dispersed preparations of


                                                       47


                                                                                          PTO-000260
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 262 of 548 PageID #:
                                    70542
        WO 00/00179                                                                             PCT/KR99/00341




         the present invention maintain higher levels of aceclofenac

         in    blood for all of             the testees than                  the    commercially

         available preparation.                   In addition, the use of the solid

         dispersed preparation according to the present invention

    5    was    affirmed      to     increase        the       maximal         value       of    plasma

         concentration             and     area      under        the     curve,           which     are

         pharmacokinetic parameters, by 1.5-6 times.

         After the oral administration of the aceclofenac-carrying

         solid dispersed preparation of the present invention, a

  10     commercially         available           preparation            and    an     aceclofenac

         powder,      the     plasma        concentration               of     aceclofenac           was

         monitored with time and the results are given in Tables 10

         to 12, below.



   15                                                TABLE        10

                        Aceclofenac Level (µg/m1) in Blood of Rat

           Prep.            Time (hours)

                            0.25    0.5     0.75      1        1.5       2       3          4        6

           Exmp. XXIV       11.11   14.30    12.96    8.01     4.45      3.38       2.60    0.70     0.85

           Aceclo.                                                       0.16    0.21       0.27     0.13
                            1.85    0.71    0.44      0.15     0.03
           Powder

                It is apparent from the data of Table 10 that the

         aceclofenac level in blood is significantly improved when

         the drug is administered by use of the preparation of the

   20    present      invention            relative          to        when     aceclofenac              is

         administered alone.



                                                     TABLE 11


                                                          48


                                                                                                    PTO-000261
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 263 of 548 PageID #:
                                    70543
        WO 00/00179                                                                                         PCT/ICR99/00341




                   Plasma Concentration                       (11g/m1) of Aceclofenac

                                               in Beagle Dogs

                  Time (hours)
         Prep.
                  0.25   0.5     0.75    1         1.5    2         3        5        7          9      12      24

         Exmp.    4.9    41.1    74.1    81.8      93.0   96.5      71.1     49.4     32.2       21.6 11.1      1.3
         XXIV

         Airtal4.6       15.1    28.9    35.7      50.8   43.2      31.9     16.6     8.8        6.4    3.9     0.8




                 The      data          of      Table          11       demonstrate                    that      the

    5    aceclofenac-carrying solid dispersed preparation of the

         present         invention            is     superior                to     the          conventional

         preparation in the plasma concentration.



                                                          TABLE 12

  10               Plasma Concentration (µg/m1) of Aceclofenac

                                              in Human Blood

                Time (hours)
        Prep.
                0.25    0.5     0.75     1         1.5         2         3        5          7          9       12

        Exmp.
        XXIV 0.16       4.67    10.98    18.12     12.99       6.93      2.97     1.02       0.67       0.56    0.42

        Airta 0.85      1.75    3.84     5.51      5.48        8.34      3.44     0.48       0.29       0.14    0.10
        1




                 As apparent from the data of Table 12, higher levels of

         aceclofenac            in     blood        are       maintained                  when         the     solid

   15    dispersed            preparation            of       the        present             invention               is

         administered            than         when         the          commercially                   available

         preparation is used.



         EXPERIMENT            VIII:         Releasing             of      Cisapride                 From      Solid

                                                               45


                                                                                                                PTO-000262
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 264 of 548 PageID #:
                                    70544
        WO 00/00179                                                                     PCT/KR99/00341




         Dispersed         Preparations          Against Artificial              Gastric and

         Intestinal Juices



                  The solid dispersed preparation comprising cisapride,

    5    obtained         in   Examples      XXXI,       was     tested       for   releasing

         properties against artificial gastric juice and artificial

         intestinal juice in a similar manner to that of Experimental

         Example II.

         The releasing levels and percentages of the poorly water-

  10     soluble drugs against artificial gastric and intestinal

         juices are given in Table 13.



                                                  TABLE 13

            Releasing Level (µg/m1) and Percentage (%) of Cisapride

  15                    in Artificial Gastric and Intestinal Juice




        Juice       Time (hour)

                    0.5    1.0     1.5    2.0     3.0     4       5       6         8      12

        Gastric     14.9   26.2    32.0   43.4    58.5    -       84.7    -         -      -

        Intestine 8.1      16.5    25.2   38.1    48.5    62.1    -       72.7      87.8   98.0




                  The     amount    of    the    drug     released        from      the    solid

         dispersed preparation was increased almost linearly in both

  20     artificial gastric and intestinal juices, showing a zero

         order-like kinetics.



        EXPERIMENT         IX:     Comparison       of        Plasma   Concentration            of



                                                         50


                                                                                            PTO-000263
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 265 of 548 PageID #:
                                    70545
       WO 00/00179                                                                            PCT/KR99/00341




        Cisapride           Between       Solid        Dispersed             Preparation             and

        Commercially Available Ones



                At an interval of a predetermined period of time after

   5    the     oral        administration             of         beagle         dogs   with         the

        cisapride-carrying solid dispersed preparation obtained in

        Example XXXII and a commercially available preparation,

        blood was taken from the testees and measured for plasma

        concentration of drug.

  10    With reference to Fig. 5, the cisapride levels in blood are

        plotted against the times after administration for the

        solid dispersed preparations of the present invention and a

        commercially available preparation, Prepulsid tablet.                                              As

        shown in the graph, the plasma concentration of the solid

  15    dispersed preparations according to the present invention

        are greatly improved relative to that of the commercially

        available       preparation.            These           drug     concentrations              are

        numerically shown in Table 14, below.



  20                                              TABLE 14

                    Plasma Concentration of Cisapride (µg/m1)

                                          in Beagle Dog

        Prep.        Time (hours)

                     0.5      0.75   1     1.25 1.5         2      3     5        7     9       12    24

        Exmp. XXXII 48        80     68    82     97        151    271   284      152   104     63    63

        Prepulsid      49     61     70    83     102       184    201     134    75    se      46    41




                                                        51


                                                                                                     PTO-000264
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 266 of 548 PageID #:
                                    70546
        WO 00/00179                                                          PCT/KR99/00341




                As shown in Table 14, the               plasma concentration of

         cisapride is maintained at higher levels when the solid

         dispersed preparation of the present invention is used than

         when the conventional preparation.

    5

                As    described    hereinbefore,          the       solid   dispersed

         preparations of the present invention are improved in the

         solubility of poorly water-soluble drugs in the gastro-

         intestinal tract, in detail, the releasing of the drugs

   10    against the gastric and intestinal juices, resulting in a

         great increase in the bioavailability of the drugs.                         In

         addition, the solid dispersed preparations of the present

         invention give the pharmaceutical solutions to the problems

         that the conventional semi-solid or liquid preparations

   15    possess, enabling medicinally effective, poorly water-

         soluble compounds to be formulated, molded and processed,

         quickly and in an economically favorable manner without use

         of any organic solvent.

                The   present     invention       has    been    described     in     an

   20    illustrative     manner,      and   it    is    to    be    understood      the

         terminology     used     is   intended     to    be    in    the   nature    of

         description rather than of limitation.                 Many modifications

         and variations of the present invention are possible in

         light of the      above teachings.             Therefore, it is to be

   25     understood that within the scope of the appended claims, the

          invention may be practiced otherwise than as specifically

          described.


                                                  52


                                                                                  PTO-000265
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 267 of 548 PageID #:
                                    70547
        WO 00/00179                                                  PCT/KR99/00341




         WHAT IS CLAIMED IS:



         1.     A solid dispersed preparation for poorly water-soluble

               drugs, prepared by dissolving or dispersing the drugs in

   5           an oil, a fatty acid or a mixture thereof, mixing the

               solution or dispersion in a water-soluble polyol matrix

               and drying the mixture.



         2.     The solid dispersed preparation as set forth in claim

  10           1, wherein the solid dispersed preparation is obtained by

               pulverizing the dried mixture to give a dispersed powdery

               preparation.



          3.     The solid dispersed preparation as set forth in claim

   15          1, wherein the mixture is dried in such a way that the

               mixture   is   sprayed    to   pharmaceutically     acceptable

               nuclei to give a dispersed granular preparation.



          4.     The solid dispersed preparation as set forth in claim

   20          1, wherein the oil, the fatty acid or the mixture thereof

               is used in a form of an emulsion or a micro emulsion.



          5.     The solid dispersed preparation as set forth in claim

               1, wherein the oil is selected from the group comprising

   25          a-bisabolol, stearyl glycerrhetinate, salicylic acid,

               tocopheryl     acetate,   sodium     hyaluronate,   panthenol,

               propylene glycol and       apple (Pirus 14,31us) , propylene


                                               53


                                                                         PTO-000266
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 268 of 548 PageID #:
                                    70548
        WO 00/00179                                                        PCT/KR99/00341




               glycol and pineapple, ivy (Hedera halix) extract and

               1,3-B.G, peach (Prums persica) leaf extract, hydrolyzed

               soy   flour,    wheat    (Triticum    Vulgare)     protein,    birch

               (Betula   alba) extract and        1,3-B.G,      burdock   (Arctium

   5           majus)         extract       and        1,3-B.G,       liposomes,

               phosphatidylcholines,                 glyceryl             stearate,

               captylic/capric          triglyceride,     cetyl      octanolate,

               isopropyl myristate, 2-ethylene isopelagonate, di-C12-

               13 alkyl malate, ceteatyl octanoate, butylene glycol

  10           dicaptylate/dicaprate,               isononyl        isostearate,

               isostearyl isostearate, coco-captylate/caprate, cetyl

               octanoate, octyldodecyl myristate, cetyl esters, C10-30

               cholesterol/lanosterol ester, hydrogenated castor oil,

               monoglycerides, diglycerides, triglycerides, beeswax,

   15          canauba wax, suctosedistearate, PEG-8 beeswax, ceresin,

               ozokerite, macadamia ternifolia nut oil, hydrogenated

               hi-erucic acid rape seed oil, olive oil, jojoba oil,

               hybridsunflower (Helian thus annuus) oil, and dog rose

               (rosa canina) lips oil.

   20

          6.     The solid dispersed preparation as set forth in claim

               5, wherein the oil is selected from the group comprising

               mineral    oils,    squalene,        squalane,     monoglycerides,

               diglycerides, triglycerides, medium chain glycerides,

   25          myglyol, cremophor, hydrogenated caster oil, corn oil,

               perilla oil, cotton seed oil and lipid-soluble vitamins.




                                                  54


                                                                               PTO-000267
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 269 of 548 PageID #:
                                    70549
        WO 00/00179                                              PCT/KR99/00341




        7      The solid dispersed preparation as set forth in claim

             1, wherein the fatty acid is selected from the group

             comprising oleic acid, cetyl alcohol, stearyl alcohol,

             stearic acid, myristic acid, linoleic acid and lauric

    5        acid.



        8.     The solid dispersed preparation as set forth in claim

             7, wherein the fatty acid is selected from the group

             comprising oleic acid, linoleic        acid, and isopropyl

   10        myristate.



        9.     The solid dispersed preparation as set forth in claim

             1, wherein the water-soluble polymer matrix is selected

             from the group comprising polyethylene glycol (PEG),

   15        carbowax and polyvinyl pyrrolidone (PVP).



         10.   The solid dispersed preparation as set forth in claim

             1, wherein the poorly water-soluble drugs are dissolved

             and dispersed in the oil, fatty acid or their mixture in

   20        the presence of a surfactant.



         11.   The solid dispersed preparation as set forth in claim

             10, wherein the surfactant is selected from the group

             comprising    glyceryl     stearate,     polysorbate     60,

   25        polysorbate     80,   sorbitan     trioleate,      sorbitan

             sesquioleate,   sorbitan    stearate,     PEG-20   glyceryl

             isostearate, ceteth-25, PEG-60 , PEG-60 hydrogenated


                                          55


                                                                     PTO-000268
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 270 of 548 PageID #:
                                    70550
       WO 00/00179                                                      PCT/KR99/00341




           castor oil, nonoxynol-15, PEG-6-decyltetradeceth-20,

           dimethicone copolyol, glyceryl diisostearate, ceteth-

           2 4 , cetearyl alcohol, polyoxylethylene nonyphenyl ether,

           PEG-40     hydrogenated     castor       oil,   cetyl    dimethicone

   5       copolyol,      polyglyceryl-3-methylglucose              distearate,

           PEG-100 stearate, sorbitan isostearate, sodium lauryl

           glutamate,     disodium    cocoamphodiacetate,           lauric acid

           diethanolamide,        coconut     fatty   acid    diethanolamide,

           N,N-bis-(2-hydroxy                 ethyl)-cocomide,               and

  10       cocoamidopropyl betain.



        12.    The solid dispersed preparation as set forth in claim

           1, wherein the water-soluble polymeric matrix is used

           alone     or   in    combination    with    other       water-soluble

  15        matrices.



        13.     The solid dispersed preparation as set forth in claim

            12, wherein the other water-soluble matrix is selected

            from the group comprising gelatin, gum, carbohydrates,

  20        celluloses,        polyvinyl    alcohol,       polyacrylic     acid,

            inorganic          compounds       and         their       mixtures,

            hydroxypropylmethylcellulose acetyl succinate, shellac,

            zein,    polyvinyl     acetate     phthalate,      Eudragit    L100,

            Eudragit S100, sodium arginate, and poly-L-lysine.

  25

        14.     The solid dispersed preparation as set forth in claim

              1, wherein the poorly water-soluble drugs are selected


                                               56


                                                                            PTO-000269
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 271 of 548 PageID #:
                                    70551
        WO 00/00179                                                      PCT/KR99/00341




             from the group comprising ketoconazole, itraconazole

             and      its    derivatives,         cyclosporine,        cisapride,

             acetaminophen,        aspirin,            acetylsalicylic      acid,

             indomethacin,        naproxen,            warfarin,      papaverine,

    5        thiabendazole, miconazole, cinnarizine, doxorubicin,

             omeprazole,      cholecalciferol,          melphalan,    nifedipine,

             digoxin,        benzoic      acid,        tryptophan,      tyrosine,

             phenylalanine,                 aztreonam,                 ibuprofen,

             phenoxymethylpenicillin,                                thalidomide,

   10        methyltestosterone, prochlorperazine, hydrocortisone,

             dideoxypurine      nucleoside,        vitamin    D2,    sulfonamide,

             sulfonylurea,        p-aminobenzoic            acid,      melatonin,

             benzylpenicillin, chlorambucil, diazepin, digitoxin,

             hydrocortisone       butyrate,        metronidazole        benzoate,

   15        tolbutamide, prostaglandin El(PGEJ, fludrocortisone,

              griseofulvin,      miconazole        nitrate,    leukotriene       B4

             antagonist,       propranolol,       thephylline,       flubiprofen,

              sodium        benzoate,      benzoic         acid,      riboflavin,

              benzodiazepine,phenobardital,glyburide, sulfadiazine,

   20         sulfaethylthiadiazole, sodium diclofenac, aceclofenac,

              phyniroin,       hioridazinehydrochloride,             bropirimine,

              hydrochlorothiazide,            fluconazole,              acyclovir,

              bucillamine,       ciprofluoxacin,           acetyl-L-carnitine,

              baclofen,        sodium      alendronate,             lovocarnitine,

   25         nimodipine or nimodifine, atenolol, provastatin sodium,

              lovastatin,       isotretinoin,           etidronate       disodium,

              doxifluridine,           fosfomycin         calcium,       sotepine,


                                                  57


                                                                             PTO-000270
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 272 of 548 PageID #:
                                    70552
        WO 00/00179                                              PCT/KR99/00341




             epinastine     hydrochloride,     carvedilol,    epinastine

             hydrochloride, carvedilol, fosinopril, trandolapril,

             etretinate       cap,   metergoline,         mercaptopurine,

             vancomycin hydrochloride, cefixime, cefuroxim axetil,

   5         dirithramycin, and dadanosin.



          15.   The solid dispersed preparation as set forth in claim

             13, wherein the poorly water-soluble drugs are selected

             from the group comprising ketoconazole, itraconazole

  10         and      its   derivatives,     cisapride,     cyclosporine,

             nifedipine and aceclofenac.



          16.    Medicines for internal use such as powders, granules,

              tablets and capsules, prepared using the solid dispersed

   15         preparation of claim 1.




                                             58


                                                                      PTO-000271
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 273 of 548 PageID #:
                                    70553
                                  WO 00/00179                                                  PCT/1CR99/00341




                                                                FIG.       1




                                  4000


   F
   0)
  - 2000
          O
    C.)
           cs




                                       0
                                            0       2       4                  6       8       10
                                                            TIME(hour)



                                                                FIG.       2




                                  20
   Plasma Concentration (ug/m1)




                                  15



                                  10




                                   5




                                   0

                                        0       1       2              3           4       5
                                                            TIME(hour)



                                                                  1 / 4
                                                                                                    PTO-000272
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 274 of 548 PageID #:
                                    70554
                           WO 00/00179                                   PCT/1CR99/00341




                                                   FIG.    3




                           140
     (ug/m I)




                           120
    Plasma Concentration




                           100


                            80 -+


                            60


                            40


                            20


                             o -

                                    0    4   8        12       18   20       24

                                                 TIME(hour)




                                                     2/4

                                                                             PTO-000273
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 275 of 548 PageID #:
                                    70555
                            WO 00/00179                                          PCT/KR99/00341


                                                           FIG.     4



                                    25 ,
     Plasma Concentration (u91m1)




                                           0   2   4         6          8   10   12

                                                       TIME(hour)




                                                              3/4

                                                                                      PTO-000274
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 276 of 548 PageID #:
                                    70556
                   WO 00/00179                                            PCT/KR99/00341


                                                FIG .       5




                            350




                            300
     (ng/m I)




                            250
     Plasma Concentration




                            200




                            150




                            100




                             50




                                                        ,
                                  0   4   e         12          16   20        24

                                              TIME(hour)




                                                  4/4




                                                                              PTO-000275
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 277 of 548 PageID #:
   INTERNATIONAL SEARCH REPORT 70557

                                                                                                     International application No.
                                                                                                     PCT/KR, 99/00341
 A.   CLASSIFICATION OF SUBJECT MATTER

 IPC6: A 61 K 9/14, A 61 K 9/16, A 61 K 9/20, A 61 K 9/48, A 61 K 31/20, A 61 K 9/107, A 61 K 38/00

 According to International Patent Classification (IPC) or to both national classification and IPC
 B. FIELDS SEARCHED
 Minimum documentation searched (classification system followed by classification symbols)

 IPC6: A 61 K

 Documentation searched other than minimum documentation to the extent that such documents are included in the fields searched



 Electronic data base consulted during the international search (name of data base and, where practicable, search terms used)

 WPI

 C.   DOCUMENTS CONSIDERED TO BE RELEVANT
 Category*      Citation of document, with indication, where appropriate, of the relevant passages                              Relevant to claim No.


      X         WO 9006746 Al (MEDICONTROL CORPORATION) 28 June 1990                                                            1,2,4-6,10-14,16
                (28.06.90) abstract; page 5, 2"ci paragraph; page 6, 1St paragraph;
                claims 1-6,8,10-12,15,16,18,22,24,25,27.

      X         US 5756450 A (HAHN et al.) 26 May 1998 (26.05.98) abstract;                                                      1,2,4-6,9,12-16
                column 4, lines 33-40, 46-54; column 7, lines 33-51; column 9, lines
                36-40; column 14, lines 30-60; column 19, lines 3-47.

      X          JP 08-157362 A (SANKYO CO LTD) 18 June 1996 (18.06.96)                                                            1-4,10,12,16
                 (abstract) [online] [retrieved on 28 October 1999 (28.10.99)].
                 Retrieved from the Internet<URL:
                 http://12.espacenet.com/dips/viewer?PN=JP8157362&CY=at&LG=de
                 &DB=EPD>.




       Further documents are listed in the continuation of Box C.                   E      See patent family annex.
 * Special categories of cited documents:                                      „T" later document published after the international filing date or priority
 .,A" document defining the general state of the art which is not                  date and not in conflict with the application but cited to understand
      considered to be of particular relevance                                     the principle or theory underlying the invention
 „E" earlier application or patent but published on or after the international „X" document of particular relevance; the claimed invention cannot be
      filing date                                                                  considered novel or cannot be considered to involve an inventive step
 „L" document which may throw doubts on priority claim(s) or which is              when the document is taken alone
      cited to establish the publication date of another citation or other     „Y" document of particular relevance; the claimed invention cannot be
      special reason (as specified)                                                 considered to involve an inventive step when the document is
 ,0" document referring to an oral disclosure, use, exhibition or other             combined with one or more other such documents, such combination
      means                                                                         being obvious to a person skilled in the art
 „P" document published prior to the international filing date but later than „8c" document member of the same patent family
      the priority date claimed
  Date of the actual completion of the international search                    Date of mailing of the international search report


                  28 October 1999 (28.10.99)                                                  03 December 1999 (03.12.99)
  Name and mailing adress of the ISA/AT                                        Authorized officer
  Austrian Patent Office
                                                                                                                Krenn
  Kohlmarkt 8-10; A-1014 Vienna
  Facsimile No. 1/53424/200                                                    Telephone No.      1/53424/435
  Form PCT/ISA/210 (second sheet) (July 1998)

                                                                                                                                   PTO-000276
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 278 of 548 PageID #:
                           REPORT
                                    70558
   INTERNATIONAL SEARCH
                                                                                        International application No.
                        Information on patent family members                            PCT/KR 99/00341


    Im Recherchenbericht               Datum der                         Mitdliedler1 der                Datum der
 angefahrtes Patentdokument          Ver.tiffentlichung                   Patentfamilie                Veråffentlichung
    Patent document cited             Publication                         Patent family                  PUblication
     in search report                        a te
  Document de brevet cite
 dans le rapport de recherche
                                        Dat e de
                                       gmålication
                                                                            memberk.$)
                                                                         Membre1s) de la
                                                                        fa lle de Ihneirets
                                                                                                            date
                                                                                                          Date de
                                                                                                         Mklication
 WO A i.         9006746             2 S —0 — 1 990             AT       E              94057                 15-09-1993
                                                                CA       AA                                   20-06-1990
                                                                CA       AA                                   21-06-1990
                                                                DE       CO       :5E3909097                   14-10-1993
                                                                                  ;4\8909097                  24-03-1'994
                                                                                      449960                  09-10-1991
                                                               EP R1                  449960                  08-09-1993
                                                               Jr T2                 4504j.QO                 23-07-199
                                                               JP B4                7121E59                   23-12-1995
1 1S A           „:',756450          26-05-1998                AT        A                                    15-05-199 8
                                                               AT         B                                   28-12-1998
                                                               AU        Al       49232/96                    16-0ba4-1990
                                                               AU         52                                   29-10-1992
                                                               BE        AF         1M:?('W                   22_-10-1991
                                                               CA         AA        20h95W;                   09-08-1990
                                                               CH        A           679277
                                                               CY         A
                                                               DE        Al                                   16-06-1990
                                                               DK         AO                                  n7—fy,- —1990 ,
                                                               DK        A                                    1^ 0C
                                                                                                                  — --1990
                                                               ES         AF        202J 942                   16-1.1-19911
                                                               FI        AU          90d604                   07-02-1990
                                                               FI         B           97524
                                                               FI        C            97524                   10-01-1997
                                                               FR         Al        26426'50                   10-0P-199n
                                                               FR        B1         2642650                   09-12 1994
                                                               GB         AO                                  05-04-1989
                                                               G9        40        9002504                    04-04-1990
                                                               GB         Al      92
                                                                                   1:0(;
                                                                                      2L :::i.)
                                                                                          :: )4; :4-          24--10-1990
                                                               GB        F..‹      2230440                    19-05;-19WT,
                                                               GR         A                                   28-06-1991
                                                               GR        B                                    30-07-1992
                                                               HK         A           372/96
                                                               HU        AO           900701                  2:9-04-1'990
                                                               HU         A2           54058                  22-01-1991
                                                               HU        B                                    30-06-1997
                                                               IE         B             65191                 04-10-1 9 95
                                                               IL        AO             9329g                 29-11-1990
                                                               IL         Al                                   10-06-1997
                                                               IT        40        90Z4 2J.T.                 08-02-1990
                                                               IT         A        124Q738                    -1.7-12-1993
                                                               JP        42        22..;„581 7                18-09-1 99n
                                                               LU         A~          87675                   02-10-199-1
                                                               N         A         9000299                    6:7,-09-1990,
                                                               NO         AO         900577                   07—05. 2 -1990r
                                                               NO        A          900577                    10-0E-1990
                                                               NO         Ell                                  17--/ 1-1997
                                                               NZ        A                                    29-10-199^2
                                                               PT         A             93079
                                                               PT        B                                    30-04-1996
                                                               SF         AO                                  07-02-1 9()
                                                               SE        A         9000441                    0 S-08-19 c?1
                                                                         -r2        3
                                                                                    4 11 98                   20-09-1999
                                                               GB        40        9903f4.7
                                                               ta);-1     AO       89029:,1
                                                               ZA        A                                    30-10-1991
                                                               GB         AO       g 4
                                                                                     l ZM
                                                               AT        A         2249/98                    15-09-1992
                                                               AT                   39521_9                    25-03-1993
                                                               AU       Al        22172/88                    27-04-1999
                                                               AU        Bb         622797                    .24-09— 99^,
                                                               BE       AF         100120                      1: -68—k9%9
                                                               CA       -A 1                                    10-12—z 9' 6
                                                               CH       A          693672                     29-04-1994
                                                               DK        AO       5111/22                        4-09-1988
                                                               DK       A         5111,S5                     16-03-1989
                                                               17.-(A    AF       201",.118
                                                               FT       AO         884192                     1- —(59--1999
                                                               FI        A          894 19                  • 1.-6-0-1989
                                                                        B            94g:7                   31-07-1995.
                                                               FI        J:          94=                       10-11-1995
                                                               F-1-     Al        2620336                    17-03-1989
                                                                                                              ,79—i0T91
                                                                           I      2620=6                     ..„-!
                                                                                                               ,"4"--(1- — •
                                                               åi                 .4.40
                                                               BR A              88100602                    ':t±--06-1989
                                                               GR B               1002'7.'43                 '7,-2-04-19 9;
                                                               HU 42                 49494
 Form PCT/ISA/210 (patent family annex) (July 1998)

                                                                                                               PTO-000277
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 279 of 548 PageID #:
  INTERNATIONAL SEARCH REPORT 70559
                                                                                  International application No.
                          Information on patent family members                    PCT/KR. 99/00341

                                                                 HU P           20,5010
                                                                 IF B             61195                1-9-10-1994'
                                                                  TI      AO      87746                28-02-1989
                                                                 tC Al            87744                15-n7-1992
                                                                  IT AO        8848349                 :14--09-198E,
                                                                 IT A          1224894                 74- 1 0- 99ni
                                                                 JP A2         1151526                  14-06-1 cz,F3,
                                                                                                                     '71
                                                                 KR 8 1         131084                 17- 04-14'9a
                                                                 LU A             P73:'7,5              c)6-04-198q 1
                                                                 r-.11.- P,    9902275
                                                                 NO AO          884052                  13-09-1988
                                                                 Nn A           884052                 16-077,-1999
                                                                 NO B            179434                01-f)7-1996
                                                                 NO C           179434                 09-1-0 -199(.4-,
                                                                 NZ A           226143                 27-0.8- 1991
                                                                 FT A             88492                01-10-1988
                                                                 PT B             88492                 31-03-19
                                                                 ,3E AO        8E30   71
                                                                 SE A          8801321                 16-03-1989
                                                                 SE C2          507 79                 13-05-1794.
                                                                 DE Al         3;830494
                                                                 GB AO         9821443                 i:2- 16-49981
                                                                 ZA A          8806825                 ..r,0-05-1990
                                                                 GB AO         9901899                 13-03-1989!
 JP A              91057342                                      keine •-- none -        rien




 Form PCT/ISA/210 (patent family annex) (July 1998)

                                                                                                        PTO-000278
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 280 of 548 PageID #:
                                    70560

             (12) INTERNATIONAL APPLICATION PUBLISHED UNDER THE PATENT COOPERATION TREATY (PCT)



          (19) World Intellectual Property Organization
                       International Bureau                                            1111111111111111111111111111111111111111111111111111IIIIIIII
               (43) International Publication Date                                       (10) International Publication Number
                  10 May 2001 (10.05.2001)                             PCT                      WO 01/32142 Al
         (51) International Patent Classification':       A61K 9/107,             Senapati Bapat Marg, Mahim, Bombay 400 016 (IN).
              9/14, 9/48                                                          1VIALHOTRA, Geena [IN/IN]; 8 Anderson House, Opp.
                                                                                  Mazgaon Dock P.O., Mazgaon, Bombay 400 010 (IN).
         (21) International Application Number:       PCT/GB00/04143
                                                                            (74) Agents: WAIN, Christopher, Paul et al.; A.A. Thornton
         (22) International Filing Date: 27 October 2000 (27.10.2000)            & Co., 235 High Holborn, London WC1V 7LE (GB).

         (25) Filing Language:                                   English    (81) Designated States (national): AE, AL, AM, AT, AU, AZ,
                                                                                 BA, BB, BG, BR, BY, CA, CH, CN, CR, CU, CZ, DE, DK,
         (26) Publication Language:                              English         DM, EE, ES, FL GB, GD, GE, GH, GM, HR, HU, ID, IL,
                                                                                 IN, IS, JP, KE, KG, KP, KR, KZ, LC, LK, LR, LS, LT, LU,
                                                                                 LV, MA, MD, MG, MK, MN, MW, MX, NO, NZ, PL, PT,
         (30) Priority Data:
                                                                      IN         RO, RU, SD, SE, SG, SI, SK, SL, TJ, TM, TR, TT, TZ, UA,
              PCT/IN99/00062       2 November 1999 (02.11.1999)
                                      25 May 2000 (25.05.2000)        GB         UG, US, UZ, VN, YU, ZA, ZW.
              0012816.5

         (71) Applicant (for all designated States except US): CIPLA         (84) Designated States (regional): ARIPO patent (GH, GM,
              LIMITED [IN/IN]; 289 Bellasis Road, Mumbai Central,                 KE, LS, MW, MZ, SD, SL, SZ, TZ, UG, ZW), Eurasian
              Mumbai 400 008 (IN).                                                patent (AM, AZ, BY, KG, KZ, MD, RU, TJ, TM), European
                                                                                  patent (AT, BE, CH, CY, DE, DK, ES, FI, FR, GB, GR, 1E,
                                                                                  IT, LU, MC, NL, PT, SE), OAPI patent (BF, BJ, CF, CG,
         (71) Applicant (for MW only): WAIN, Christopher, Paul
                                                                                  CI, CM, GA, GN, GW, ML, MR, NE, SN, TD, TG).
              [GB/GB]; A.A. Thornton & Co., 235 High Holborn,
              London WC1V 7LE (GB).
                                                                             Published:
         (72) Inventors; and                                                 — With international search report.
—        (75) Inventors/Applicants (for US only): HAMIED, Yusuf,
              Khwaja [IN/IN]; Windsor Villa, 2nd floor, Westfield            For two-letter codes and other abbreviations, refer to the "Guid-
              Estate, Off Bhulabhai Desai Road, Bombay 400 026 (IN).         ance Notes on Codes and Abbreviations" appearing at the begin-
              NAYAK, Vinay, G. [IN/IN]; B-38, Suryakiran Society,            ning of each regular issue of the PCT Gazette.




    el    (54) Title: CYCLOSPORIN FORMULATION


O       (57) Abstract: A pharmaceutical composition in the form of a preconcentrate mixed either with a liquid hydrophilic phase to form
        a stable oil-in-water microemulsion or with a solid carrier to form a stable, solid blend of carrier and preconcentrate, comprises a) a
    CD  water-insoluble pharmaceutically active material; b) one or more propylene glycol esters of a fatty acid; c) surfactant; and either d)
        a hydrophilic phase, wherein component (a) has been wholly directly dissolved in component (b) and component (b) is dispersed as
    O.' tiny particles in component (d); or e) a solid carrier. The composition is substantially free from ethanol.

                                                                                                                         PTO-000279
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 281 of 548 PageID #:
                                    70561
  WO 01/32142                                                           PCT/GB00/04143




                                             1
                          CYCLOSPORIN FORMULATION




                This invention relates to improved pharmaceutical compositions for
   the administration of water-insoluble pharmaceutically active substances
   especially, but not exclusively, cyclosporin.
                 In our European patent specification no. EP-A-0760237 there is
   described a pre-concentrate microemulsion composition comprising a water-
   insoluble pharmaceutically active material; a C8 - C-,0 fatty acid mono-, di- or tri-
   glyceride from a vegetable oil or any mixture of two or more thereof; and a
   phospholipid and another surfactant. A stable oil-in-water microemulsion can be
   formed by mixing the preconcentrate composition with a hydrophilic phase.
   Unlike prior art microemulsion compositions, the microemulsion compositions of
   EP 0760237 are made by directly dissolving the active material in the oil phase
    and then dispersing the oil phase in the hydrophilic phase. This has certain
    advantages. For example, in the case of cyclosporin microemulsions, it eliminates
    or vastly reduces the tendency for solid microfine cyclosporin to be precipitated
    during use of the microemulsions, a problem encountered with many of the prior
    art microemulsions.



                                                                                 PTO-000280
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 282 of 548 PageID #:
                                    70562
   WO 01/32142                                                         PCT/GB00/04143


                                           -2-

                 Whilst the microemulsions disclosed in EP-A-0760237 are generally
   very satisfactory in many ways, we have found that there is an upper limit to the
   bioavailability of the active material in the compositions of EP-A-0760237. We
   have now discovered that by judiciously alternating the components of the oil
   phase in the compositions of EP-A-0760237, the bioavailability of the active
   material can, surprisingly, be increased. The present compositions thus possess the
   advantages of the compositions of EP-A-0760237 together with, in addition, the
    advantage of increased bioavailability of the active material.
                  According to the present invention, there is provided a
    pharmaceutical composition in the form of a preconcentrate mixed either with a
    liquid hydrophilic phase to form a stable oil-in-water microemulsion or with a
    solid carrier to form a stable, solid blend of carrier and preconcentrate, which
    composition is substantially free from ethanol and comprises:
           a)     a water-insoluble pharmaceutically active material;
           b)     one or more propylene glycol esters of a fatty acid;
           c)     surfactant; and either
            d)    a hydrophilic phase, wherein component (a) has been wholly directly
                  dissolved in component (b) and component (b) is dispersed as tiny
                  particles in component (d); or
            e)    a solid carrier.
                   There is also provided a process for making a composition according
     to the invention, which process comprises dissolving component (a) in component
     (b) optionally with component (c), and then mixing the resulting solution either
     with component (d) or with component (e), and component (c) if not included
     earlier.
                   In the case of a microemulsion, the method of the invention thus
     comprises first forming a preconcentrate by directly dissolving component (a) in
      component (b), the preconcentrate also containing component (c) but being free
      from hydrophilic phase, and then mixing the preconcentrate with the hydrophilic



                                                                                PTO-000281
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 283 of 548 PageID #:
   WO 01/32142
                                    70563                   PCT/GB00/04143


                                           -3-


   phase, to form a stable oil-in water microemulsion, the composition being free
   from ethanol.
                  In the case of a solid composition, the method of the invention
    comprises first forming a preconcentrate by directly dissolving component (a) in
    component (b), the preconcentrate also containing component (c), and then mixing
    the preconcentrate with the solid carrier, to form a solid, table composition of
    preconcentrate and carrier, the composition being free from ethanol.
                  In its broadest aspect, the present invention therefore encompasses
    two different formulations of the basic preconcentrate mixture. Both of these
    formulations possess the advantage of increased bioavailability of the active
    material.
                Thus, in a first aspect, the invention provides a stable oil-in-water
    microemulsion composition wherein components (a) to (c) above have first been
     formed into a preconcentrate by wholly directly dissolving component (a) in
     component (b) optionally in the presence of component (c) (i.e. component (c)
     may be added later), and then mixing the preconcentrate with a hydrophilic phase.
     The microemulsion composition is generally liquid at room temperature and can,
     therefore, be advantageously provided in, for example, a soft gelatine capsule or as
     an oral solution such as an aqueous drink, for instance.
                  In a second aspect, the invention provides a stable, solid formulation
     comprising a blend of the basic preconcentrate mixture with a solid carrier. In this
     way, the preconcentrate mixture having increased bioavailability of the active
     material can, for example, be formulated into a free-flowing powder which, in turn
     can, for instance, be put into a hard gelatin capsule or compressed into a table. We
      generally prefer to formulate the composition of the invention in this way rather
      than as a microemulsion, since the solid formulation is simple to process and has
      excellent stability.
                  In the present invention, component (a) is a water insoluble
      pharmaceutically active material. The invention is particularly useful with the



                                                                                PTO-000282
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 284 of 548 PageID #:
                                    70564
   WO 01/32142                                                          PCT/GB00/04143


                                          -4-


  cyclosporins, e.g. cyclosporin A. dihydrocyclosporin C, cyclosporin D and
  dihydrocyclosporin D. It is also useful with other water-insoluble substances such
  as, for example, water-insoluble peptides, or water-insoluble antimicrobial or
   antineoplastic substances. Examples include desmopresin, calcitonin, insulin,
   lenprolide, erythropoetin, a cephalosporin, vincristine, vinblastine, taxol, etoposide
   or mixtures thereof.
               In the compositions of the invention, component (a) is in solution in
   component (b). Component (b) can be a propylene glycol ester of a fatty acid or a
   mixture of any two or more such esters. The fatty acids may optionally be derived
   from a vegetable oil and are preferably C8 - C20 residues. Particular preferred
   compounds are propylene glycol monocaprylate (Caprgol 90) and propylene
   glycol monolaurate (Lauroglycol 90). We prefer to formulate the composition
   such that the weight ratio of component (a) to component (b) is from about 1:1 to
   about 1:10 but ratios outside this range can be used if desired.
                  These compounds, which increase the bioavailability of the active
    material can be used alone or in combination with one or more of the glycerides
    described in EP 0760237. For example, oleoyl macrogol-6 glycerides (Labrafil M
    1944 CS), linoleoyl macrogol-6 glycerides (Labrafil M 2125 CS), and
    caprylocaproyl macrogol-8 glycerides (Labrasol) are particularly preferred
    compounds for use with the oils employed in the present invention.
                 Component (c) is a surfactant to provide the preconcentrate mixture
    and, where employed, the fully formed microemulsion with stability. Those
    skilled in the art will be aware of many surfactants which can be used, but we
    prefer to use polyoxyl 40 hydrogenated castor oil, polyoxyethylene-sorbitan
     monooleate, polyoxyethylene-sorbitan monopalmitate, polyoxyethylene-sorbitan
     monolaurate or polyoxyethylene sorbitan monostearate. If desired, the surfactant
     can be mixed with a phospholipid, such as lecithin. We prefer to use a weight ratio
     of component (a) to surfactant of about 1:1 to about 1:50, but ratios outside this
     range can also be employed if desired. When a phospholipid is included in the



                                                                                 PTO-000283
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 285 of 548 PageID #:
    WO 01/32142
                                    70565
                                                                         PCT/GB00/04143


                                            -5-

    composition, we prefer to use a weight ratio of component (a) to phospholipid of
    about 1:05 to about 1:5.0, but, again, other ratios can be used.
                  In the case where the composition of the invention is provided as a
    microemulsion, component (d) is a hydrophilic phase. The preferred material is
    propylene glycol or diethylene glycol monoethyl ether (transcutol) but other
    substances can be used. Ethanol cannot be present. Water can of course also be
     present but it is not preferred. Despite the use of propylene glycol, component (a)
     remains wholly dissolved in the oil phase (component (b)).
                   Microemulsions are transparent due to the very small particle size of
     the dispersed phase, typically less than 200 nm. Such small droplets produce only
     weak scattering of visible light when compared with that from the coarse droplets
     (1 -10 nm) of normal emulsions. An essential difference between microemulsions
     and emulsions is that microemulsions form spontaneously and, unlike emulsions.
     required little mechanical work in their formulation. General reviews on
     microemulsions are provided by Attwood D. et al J. Colloid Interface Sci 46:249
     and Kahlweit M. et al J. Colloid Interface Sci 118:436.
                   The microemulsions can be formed by diluting with aqueous liquid
     (e.g. water, fruit juice, milk etc.) to form an oil-in-water microemulsion, e.g. for
     oral administration. This aids in ready absorption as the surface area of the fat
     globules is largely increased. The role played by bile salts in the initial step of
     fragmentation of fat globules, essential for fat digestion, is circumvented.
                    The rate determining factor for the absorption of drug in the vehicle
      is not the enzymatic metabolism of triglycerides but rests primarily in the
      breakdown of the fat globules into micro particles since the enzymes (lipases) act
      mainly at the surface of the fat globules.
                    In the microemulsions of the invention, the amounts of the
      components, in percent by weight, are as follows:




                                                                                 PTO-000284
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 286 of 548 PageID #:
    WO 01/32142
                                    70566
                                                                          PCT/GB00/04143


                                            -6-

     Component               General              Usual                 Preferred
     Active pharmaceutical   1-12%                2.5-10%               7 -1 0%
     Oil phase               20-80%               30-60%                25-40%
     Surfactant              20-40%               25-60%                40-50%
     Hydrophilic phase       10-60%               20-50%                25-30%
                    In the microemulsions, the weight percent of hydrophilic phase is
     generally up to about 75%, most usually from 15 to 50%, and preferably from 35
     to 50%.
                    In the case where the composition of the present invention is
     provided as a blend of preconcentrate and solid carrier, component (e) is employed
     instead of component (d). Preferred solid carriers include colloidal silicon dioxide
     and polyvinyl pyrrolidone (cross Povidone) but other suitable inert solid
     substances can also be used, as will be clear to those skilled in the art. Typically,
     the solid carrier will be in the form of a dry powder. Generally, the preconcentrate
     mixture (comprising active material, oil and surfactant) is simply blended with the
     solid material such that the oily preconcentrate is absorbed by the material.
      Preferably, the blended mixture is provided in the form of a free-flowing powder.
      Such a powder can then be easily coated, for example, into a hard gelatin capsule
      or, alternatively, compressed into tablets, for instance. The technique of absorbing
      an oily phase (in this case an oily preconcentrate) on to a solid phase such as
      colloidal silicon dioxide followed by formulation into a final dosage form is a
      technique well known by those skilled in the art of formulation, so further details
      are considered unnecessary.
                     Both the microemulsion and solid compositions can consist only of
      the components described, or they can contain other substances. For example, in
      order to prevent oxidation/ rancidification of the natural oils, an antioxidant, e.g. ❑-
      to copherol can be used. Propyl gallate may be used as an alternative.
                     In order that the invention may be more fully understood, the
       following examples are given by way of illustration only.




                                                                                  PTO-000285
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 287 of 548 PageID #:
                                    70567
    WO 01/32142                                                     PCT/GB00/04143


                                          -7-


    Examples 1-3
                   Examples of compositions comprising a blend of preconcentrate and
    solid carrier are:
    Example 1
    Imusporin-25
    Component                                   mg/capsule

    Cyclosporin USP                             25

    Glyceryl Monolinoleate (Maisine 33-1)       17.25

    Propylene glycol monocaprylate
                                                17.25
    (Capryol 90)
     Polyoxyl 35 Castor Oil NF (Cremophor
                                                50.00
     EL)
     Colloidal silicon dioxide                  52.50

     Crospovidone USP (PVP CL-M)                13.00

     Net Fill Wt/cap (mg)                       175.00


     Example 2
     Imusporin-50
     Component                                  mg/capsule

     Cyclosporin USP                            50.00

     Glyceryl Monolinoleate (Maisine 33-1)      34.50

     Propylene glycol monocaprylate
                                                34.50
     (Capryol 90)
     Polyoxyl 35 Castor Oil NF (Cremophor
                                                100.00
     EL)
     Colloidal silicon dioxide                  105.00

     Crospovidone USP (PVP CL-M)                26.00

     Net Fill Wt/cap (mg)                       350.00




                                                                           PTO-000286
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 288 of 548 PageID #:
   WO 01/32142
                                    70568                   PCT/GB00/04143


                                             -8-


   Example 3
   Imusporin-100
   Component                                       mg/capsule
   Cyclosporin USP                                 100.00
   Glyceryl Monolinoleate (Maisine 33-1)           69.00
   Propylene glycol monocaprylate
                                                   69.00
   (Capryol 90)

    Polyoxyl 35 Castor Oil NF (Cremophor
                                                   200.00
    EL)
    Colloidal silicon dioxide                      210.00
    Crospovidone USP (PVP CL-M)                    52.00
    Net Fill Wt/cap (mg)                           700.00


                       The blended preparations were made as follows:
    1        Mix Maisine 35-1, Capryol 90 and Cremophor EL in a clean jacketed
             vessel.
    2        Add Cyclosporin to the above vessel under stirring, continue stirring for
             about 70-75 mins. If required, heat the blend to not more than 50°C till the
             drug dissolves completely.
     4       Cool the above blend to room temperature and strain through 150#.
     5       Sift Aerosil and Crospovidone through 20# and 40# respectively. Mix in a
              suitable mixer.
     6        Adsorb the above blend (step 4) over the mixture of Aerosil and
              Crospovidone.
     7        Pass the powder blend of Cyclosporin through 20#.
        8     Fill this blend in hard gelatin capsules or compressed with tablets.
                        The blends were then either fill into hard gelatin capsules or
        compressed into tablets.




                                                                                 PTO-000287
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 289 of 548 PageID #:
                                    70569
    WO 01/32142                                                         PCT/GB00/04143


                                             -9-

    Examples 4 - 8
                   Microemulsions of the invention were made of the compositions
    indicated, by dissolving the cyclosporin A in the oils and then forming the oil-in-
    water emulsions. The procedure was:
           (a)      dissolve the cyclosporin A in the mixture of oils with slight warming
                    and under stirring to obtain a clear yellow liquid. Confirm the
                    complete dissolution of the drug by microscopy.
           (b)      add the surfactant with stirring.
           (c)      add the hydrophilic phase with stirring
           (d)      add the alpho tocopherol and mix thoroughly.


    Example 4
                    Preparation of microemulsion for administration in Soft Gelatin
     capsules:
     Component                                     mg/capsule
     Capryol 90                                    130
     Castor oil                                    130
     Polyoxyl-40 hydrogenated                      400
     Castor oil                                    -
     a-tocopherol                                  10
     Propylene glycol                              200
     Cyclosporin A                                 100




     Example 5
                     Preparation of microemulsion for administration as oral solution:
     Component                                     mg/capsule
      Capryol 90                                   150
      Maisine                                      125




                                                                                PTO-000288
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 290 of 548 PageID #:
   WO 01/32142                      70570                   PCT/GB00/04143


                                          -10-


   Polysorbate-80                                425
   (Tween 80)
   a-tocopherol                                  10
   Transcutol                                    225
    Cyclosporin A                                100


    Example 6
                   Preparation of microemulsion for administration as oral solution


    Component                                    mg/capsule
    Capryol 90                                   275
    Polyoxyl-40 hydrogenated castor oil          425

    a-tocopherol                                 10

    Propylene glycol                             225
    Cyclosporin A                                100


     Example 7
                    Preparation of microemulsion for administration as oral solution:


                                                  %
     Component
     Capryol 90                                   130

     Lauroglycol 90                               130
     Polysorbate 80 (Tween 80)                    400

     a-tocopherol                                 10
     Propylene glycol                             200

     Cyclosporin A                                100


      Example 8


                     Preparation of microemulsion for administration as oral solution:



                                                                               PTO-000289
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 291 of 548 PageID #:
                                    70571
    WO 01/32142                                                          PCT/GB00/04143


                                            -11-

    Component                                      mg/capsule
    Capryol 90                                     14
    Maisine                                        15
    Polyoxyl-40 hydrogenated castor oil            45
    a-tocopherol                                   1
    Transcutol                                     25
    Cyclosporin A                                  10


                    The oral solution which is filled into bottles can be administered
     using a syringe or more preferably with the aid of a metered dose pump with a
     dropper actuator.
                    The compositions described in Examples 4 to 8 were subjected to
     stability examinations under accelerated conditions of temperature and humidity.
     The solutions were stored at RT (25°C ± 2°C). Ref 40°C-80% RH and 45°C, after
     filling into flint glass vials.
                    Simultaneously with the examination of solutions prepared according
     to the process of the invention, the stability of the commercially available Neoral
     capsules containing 100mg cyclosporin A per capsule was also examined. It was
     observed from the above examination that the stability of solutions prepared
     according to the process of invention did not differ from the stability of the
     commercially available composition.




                                                                                PTO-000290
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 292 of 548 PageID #:
   WO 01/32142                      70572                   PCT/GB00/04143


                                              -12-

   CLAIMS:


    1.               A pharmaceutical composition in the form of a preconcentrate mixed
    either with a liquid hydrophilic phase to form a stable oil-in-water microemulsion
    or with a solid carrier to form a stable, solid blend of carrier and preconcentrate,
    which composition is substantially free from ethanol and comprises:
              a)     a water-insoluble pharmaceutically active material;
              b)     one or more propylene glycol esters of a fatty acid;
              c)     surfactant; and either
              d)     a hydrophilic phase, wherein component (a) has been wholly directly
                     dissolved in component (b) and component (b) is dispersed as tiny
                     particles in component (d); or
              e)     a solid carrier.


     2.               A composition according to claim 1, which composition is a
     microemulsion comprising components (a), (b), (c) and (d).


     3.               A composition according to claim 1, which composition is a blend of
     said preconcentrate and said solid carrier comprising components (a), (b), (c) and
     (e).


     4.               A composition according to claim 1, 2 or 3, wherein component (a)
         is a cyclosporin, or another water-insoluble peptide, or a water-insoluble
         antimicrobial or antineoplastic substance or mixtures thereof.


         5.            A composition according to claim 4, wherein component (a) is
         cyclosporin A, dihydrocyclosporin C, cyclosporin D or dihydrocyclosporin D, or
         desmopresin, calcitonin, insulin, leuprolide, erythropoetin, a cephalosporin,
         vincristine, vinblastine, taxol or etoposide or mixtures thereof.




                                                                                      PTO-000291
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 293 of 548 PageID #:
                                    70573
   WO 01/32142                                                             PCT/GB00/04143


                                           -13-



    6.            A composition according to any preceding claim, wherein
    component (b) is a propylene glycol ester of C12   to C18   fatty acids.


    7.            A composition according to any preceding claim, wherein said
    surfactant is polyoxyl 40 hydrogenated castor oil, polyoxyethylene-sorbitan
    monooleate, polyoxyethylene sorbitan monopalmitate, polyoxyethylene-sorbitan
    monolaurate or polyoxyethylene-sorbitan monostearate or mixtures thereof.


    8.            A composition according to any preceding claim, wherein
    component (c) further comprises a phospholipid.


    9.            A composition according to any preceding claim, wherein the weight
    ratio of component (a) to component (b) is from 1:1 to 1:10.


    10.           A composition according to claim 8 or 9, wherein the weight ratio of
    component (a) to said phospholipid is from 1:0.5 to 1:5.0.


     11.           A composition according to any preceding claim, wherein the weight
     ratio of component (a) to said surfactant is from 1:1 to 1:5.0.


     12.           A composition according to any of claims 1-9 and containing
     component (e), wherein component (e) is colloidal silicon dioxide, polyvinyl
     pyrrolidone or a mixture thereof.


     13.           A soft gelatin capsule or oral administration fluid which comprises a
     composition as claimed in any of claims 1 to 11




                                                                                   PTO-000292
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 294 of 548 PageID #:
                                    70574
   WO 01/32142                                                        PCT/GB00/04143


                                          -14-

    14.          A tablet or hard gelatin capsule which comprises a composition as
    claimed in any of claims 1 to 12 when in said solid form.


    15.           A process for making a composition according to claim 1, which
    comprises dissolving component (a) in component (b) optionally with component
    (c), and then mixing the resulting solution either with component (d) or with
    component (e) and component (c) if not included earlier.


    16.           A process according to claim 150, wherein a preconcentrate
    composition is mixed with component (d).


     17.          A process according to claim 15, wherein a preconcentrate
     composition is mixed with component (e).


     18.          A method of making a pharmaceutical composition according to any
     of claims 1 to 11, which method comprises first forming a preconcentrate by
     directly dissolving component (a) in component (b), the preconcentrate also
     containing component (c) but being free from hydrophilic phase, and then mixing
     the preconcentrate with the hydrophilic phase, to form said stable oil-in-water
     microemulsion, the composition being free from ethanol.


     19.             A method of making a pharmaceutical composition according to any
     of claims 1-12, which method comprises first forming a preconcentrate by directly
     dissolving component (a) in component (b), the preconcentrate also containing
     component (c), and then mixing the preconcentrate with the solid carrier, to form a
     solid, stable composition if preconcentrated and carrier, the composition being free
     from ethanol.




                                                                              PTO-000293
    Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 295 of 548 PageID #:
                                        70575
                               INTERNATIONAL SEARCH REPORT                                                          Interr   :lel Application No

                                                                                                                     PCT/GB 00/04143
    A. CLASSIFICATION OF SUBJECT MATTER
    IPC 7           A61K9/107                      A61K9/14               A61K9/48


    According to International Patent Classification (IPC) or to both national classification and IPC

    B. FIELDS SEARCHED
    Minimum documentation searched (classification system followed by classification symbols)
    IPC 7            A61K

    Documentation searched other than minimum documentation to the extent that such documents are included in the fields searched



    Electronic data base consulted during the international search (name of data base and. where practical, search terms used)

    EPO-Internal , WPI Data, PAJ, BIOSIS, CHEM ABS Data



    C. DOCUMENTS CONSIDERED TO BE RELEVANT

    Category '     Citation of document, with indication, where appropriate, of the relevant passages                                        Relevant to claim No.




    Y                  EP 0 760 237 A (CIPLA LIMITED)                                                                                        1,2,
                       5 March 1997 (1997-03-05)                                                                                             4-11,
                       cited in the application                                                                                              13-16,18
                       page 2, line 3 -page 2, line 4
                       page 2, line 34 -page 2, line 46
                        examples 5-9

     Y                  WO 99 44584 A (NOVARTIS ERFIND VERWALT                                                                               1,2,
                        GMBH ;HAEBERLIN BARBARA (CH); NOVARTIS AG)                                                                           4-11,
                        10 September 1999 (1999-09-10)                                                                                       13-16,18
                        page 1, line 9 -page 1, line 30
                        page 3, line 27 -page 4, line 3
                                            ---
     X                  US 5 543 393 A (KIM JUNG W ET AL)                                                                                    1,3-6,9,
                        6 August 1996 (1996-08-06)                                                                                           11,12,14
                         example 8
                                            ---




         X   Further documents are listed in the continuation of box C.                    X       Patent family members are listed in annex.


     ' Special categories of cited documents :                                          'T' later document published after the international filing date
                                                                                               or priority date and not in conflict with the application but
     'A' document defining the general state of the art which is not                           cited to understand the principle or theory underlying the
           considered to be of particular relevance                                            invention
     'E' earlier document but published on or after the international                   'X' document of particular relevance; the claimed invention
           filing date                                                                         cannot be considered novel or cannot be considered to
     '12 document which may throw doubts on priority claim(s) or                               involve an inventive step when the document is taken alone
           which is cited to establish the publication date of another                  'V' document of particular relevance; the claimed invention
           citation or other special reason (as specified)                                     cannot be considered to involve an inventive step when the
     '0' document referring to an oral disclosure, use, exhibition or                          document is combined with one or more other such docu-
           other means                                                                         ments, such combination being obvious to a person skilled
                                                                                               in the art.
      "F" document published prior to the international filing date but
           later than the priority date claimed                                          '8.* document member of the same patent family

      Date of the actual completion of the international search                                Date of mailing of the international search report



                 26 January 2001                                                                    05/02/2001
      Name and mailing address of the ISA                                                      Authorized officer
                     European Patent Office, P.B. 5818 Patentlaan 2
                     NL - 2280 HV Rijswijk
                     Tel. (+31-70) 340-2040, Tx. 31 651 epo nl,
3                    Fax: (+31-70) 340-3016
                                                                                                    Borst, M
     Form PCT/ISA/210 (second sheet) (July 1992)                                                                                                    PTO-000294
                                                                                                                       page 1 of 2
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 296 of 548 PageID #:
                                    70576
                            INTERNATIONAL SEARCH REPORT                                                   Intern   'al Application No
                                             Information on patent family members
                                                                                                          PCT/G6 00/04143
            Patent document                             Publication                       Patent family                       Publication
         cited in search report                           date                             member(s)                            date


         EP 0760237                     A             05-03-1997                    AU         706995 B                      01-07-1999
                                                                                    AU        6216296 A                      06-03-1997
                                                                                    US        5929030 A                      27-07-1999

         WO 9944584                     A             10-09-1999                    AU        2836199         A              20-09-1999
                                                                                    BE        1012400         A              03-10-2000
                                                                                    BR        9908597         A              14-11-2000
                                                                                    EP        1059913         A              20-12-2000
                                                                                    FR        2775596         A              10-09-1999
                                                                                    GB        2350791         A              13-12-2000
                                                                                    NO       20004299         A              29-08-2000

          US 5543393                     A            06-08-1996                    AU         7709194        A              11-09-1995
                                                                                    CA         2161343        A              31-08-1995
                                                                                    CN         1121694        A              01-05-1996
                                                                                    EP         0702562        A              27-03-1996
                                                                                    FI          955042        A              29-11-1995
                                                                                    JP         9501701        T              18-02-1997
                                                                                    WO         9522982        A              31-08-1995
                                                                                    KR          146671        B              17-08-1998
                                                                                    NO          954245        A              22-12-1995

          WO 9840051                     A             17-09-1998                   EP         0973502 A                      26-01-2000

           GB 2222770                    A             21-03-1990                   AT         403435 B                       25-02-1998
                                                                                    AT         214289 A                       15-07-1997
                                                                                    AU         627220 B                       20-08-1992
                                                                                    AU        4140089 A                       22-03-1990
                                                                                    BE        1003105 A                       26-11-1991
                                                                                    BG          60525 B                       28-07-1995
                                                                                    CA        1332150 A                       27-09-1994
                                                                                    CH         679118 A                       31-12-1991
                                                                                    CY           1711 A                       06-05-1994
                                                                                    DE        3930928 A                       22-03-1990
                                                                                    DK         171433 B                       28-10-1996
                                                                                    ES        2020738 A                       16-09-1991
                                                                                    FI         894342 A,B,                    17-03-1990
                                                                                    FR        2636534 A                       23-03-1990
                                                                                    GR       89100583 A,B                     31-10-1990
                                                                                    HK          86593 A                       27-08-1993
                                                                                    HU        9500318 A                       30-10-1995
                                                                                    IE          60764 B                       10-08-1994
                                                                                    IL          91642 A                       12-04-1994
                                                                                    IT        1232243 B                       28-01-1992
                                                                                    JP        1996397 C                       08-12-1995
                                                                                    JP        2121929 A                       09-05-1990
                                                                                    JP        7025690 B                       22-03-1995
                                                                                    KR         148748 B                       17-08-1998
                                                                                    KR         235524 B                       15-12-1999
                                                                                    KR         256007 B                       01-05-2000
                                                                                    LU          87586 A                       07-05-1991
                                                                                    LV           5749 A                       20-12-1996
                                                                                    NL        8902315 A                       17-04-1990
                                                                                    NO         180362 B                       30-12-1996
                                                                                    NZ         230660 A                       25-06-1992
                                                                                    PT          91731 A,B                     30-03-1990
                                                                                    SE        8903042 A                       11-05-1990
                                                                                     SG         50793 G                       25-06-1993
Form PCT/ISA/210 (patent family annex) (July 1992)
                                                                                                                                        PTO-000295
                                                                                                            page 1 of 2
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 297 of 548 PageID #:
                                    70577
                           INTERNATIONAL SEARCH REPORT                                            Interr   aM Application No

                                                                                                  PCT/GB 00/04143
C.(Continuation) DOCUMENTS CONSIDERED TO BE RELEVANT

Category      Citation of document. with indication,where appropriate, of the relevant passages                   Relevant to claim No.



X                  WO 98 40051 A (ABBOTT LAB)                                                                           1,2,4-7,
                   17 September 1998 (1998-09-17)                                                                       9,11,15,
                                                                                                                        16,18
                    examples 21,23,24
                   page 6, line 5 -page 6, line 8
                   page 6, line 34 -page 7, line 2

A                  GB 2 222 770 A (SANDOZ LTD)                                                                          1,2,
                   21 March 1990 (1990-03-21)                                                                           4-11,
                                                                                                                        13-16,18
                     examples 1.5.-1.10.




Form PCT/ISA/210 (continuation of second sheet) (July 1992)                                                                    PTO-000296
                                                                                                    page 2 of 2
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 298 of 548 PageID #:
                                    70578
                             INTERNATIONAL SEARCH REPORT                                               Interr   nal Application No
                                           Information on patent family members
                                                                                                        PCT/GB 00/04143
            Patent document                           Publication                      Patent family                       Publication
         cited in search report                         date                            member(s)                            date

          GB 2222770                   A                                          US       5962017          A             05-10-1999
                                                                                  US       6024978          A             15-02-2000
                                                                                  US       6007840          A             28-12-1999
                                                                                  US       5741512          A             21-04-1998
                                                                                  US       5866159          A             02-02-1999
                                                                                  US       5916589          A             29-06-1999
                                                                                  US       5962014          A             05-10-1999
                                                                                  US       5342625          A             30-08-1994
                                                                                  ZA       8907066          A             29-05-1991




Form PCT/ISA/210 (patent family amen) (July 1992)                                                                                    PTO-000297
                                                                                                        page 2 of 2
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 299 of 548 PageID #:
                                    70579

         (12) INTERNATIONAL APPLICATION PUBLISHED UNDER THE PATENT COOPERATION TREATY (PCT)



      (19) World Intellectual Property Organization
                   International Bureau                                             11111111111111
                                                                                           11111111
                                                                                               11111
                                                                                                   1111
                                                                                                     11111111111
                                                                                                            11111
                                                                                                               1111111111
                                                                                                                    1111111111
                                                                                                                          11111111
                                                                                                                               1111
            (43) International Publication Date                                       (10) International Publication Number
                14 June 2001 (14.06.2001)                           PCT                      WO 01/41671 A2
    (51) International Patent Classification':                 A61F      (81) Designated States (national): AE, AG, AL, AM, AT, AU,
                                                                              AZ, BA, BB, BG, BR, BY, BZ, CA, CH, CN, CR, CU, CZ,
    (21) International Application Number:          PCT/US00/33236            DE, DK, DM, DZ, EE, ES, FL GB, GD, GE, GH, GM, HR,
                                                                              HU, ID, IL, IN, IS, JP, KE, KG, KP, KR, KZ, LC, LK, LR,
    (22) International Filing Date: 7 December 2000 (07.12.2000)              LS, LT, LU, LV, MA, MD, MG, MK, MN, MW, MX, MZ,
                                                                              NO, NZ, PL, PT, RO, RU, SD, SE, SG, SI, SK, SL, TJ, TM,
    (25) Filing Language:                                     English
                                                                              TR, TT, TZ, UA, UG, US, UZ, VN, YU, ZA, ZW.
    (26) Publication Language:                                English
                                                                         (84) Designated States (regional): ARIPO patent (GH, GM,
    (30) Priority Data:                                                       KE, LS, MW, MZ, SD, SL, SZ, TZ, UG, ZW), Eurasian
         MI99A002641            7 December 1999 (07.12.1999)        IT        patent (AM, AZ, BY, KG, KZ, MD, RU, TJ, TM), European
                                                                              patent (AT, BE, CH, CY, DE, DK, ES, FI, FR, GB, GR, 1E,
    (71) Applicant (for all designated States except US):                     IT, LU, MC, NL, PT, SE, TR), OAPI patent (BF, BJ, CF,
         TRANSNEURONIX, INC. [US/US]; 100 Stierli Court,                      CG, CI, CM, GA, GN, GW, ML, MR, NE, SN, TD, TG).
         Suite 106, Mt. Arlington, NJ 07856 (US).
                                                                         Published:
    (72) Inventor; and
                                                                              Without international search report and to be republished
    (75) Inventor/Applicant (for US only): CIGAINA, Balerio
                                                                              upon receipt of that report.
         [IT/IT]; Via 4 Novembre, 3/a, 1-31050 Villorba (IT).

    (74) Agents: SAMPLES, Kenneth, H. et al.; Fitch, Even,               For two-letter codes and other abbreviations, refer to the "Guid-
         Tabin & Flannery, Suite 1600, 120 South LaSalle Street,         ance Notes on Codes and Abbreviations" appearing at the begin-
         Chicago, IL 60603 (US).                                         ning of each regular issue of the PCT Gazette.




     (54) Title: REMOVABLE GASTRIC BAND

F    (57) Abstract: A removable gastric band is provided which can be used to control obesity by allowing control and/or modification
     of the diameter of a patient's stomach. More specifically, the present removable gastric band comprises an elongated body having
     a first or distal zone, a second or middle zone, a third or proximal zone and a closure mechanism, wherein the closure mechanism
     allows the elongated body to close around a portion of the stomach, preferably the proximal tract of the stomach, wherein the closure
1 11 mechanism comprises at least one aperture in the first zone and a button in the second zone, and where the button can be inserted into
     the aperture to close the elongated body around, and hold it to, the portion of the stomach. The removable gastric band can be easily
0    paired with the use of a gastric electrostimulator and may be useful, therefore, for inducing forced slimming in the initial phase of
     treatment for morbigenous obesity. Such electrostimulation devices may either be incorporated into the removable gastric band or
     located at a distance from the removable gastric band.

                                                                                                                       PTO-000298
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 300 of 548 PageID #:
                                    70580
       WO 01/41671                                                          PCT/US00/33236


                                  REMOVABLE GASTRIC BAND


                                         Related Application
                 This application claims priority from Italian Patent Application Number
          MI99A002641, filed December 7,1999.


   5                                    Field of the Invention
                 The present invention relates to a removable gastric band which can
          be used to control obesity by allowing control and/or modification of the
          diameter of a patient's stomach.


                                     Background of the Invention
  10             Laparoscopic banding systems are available which provide for the use
           of an elongated main part that is placed around the stomach and closed over
           the stomach so as to reduce the diameter of the stomach to be able to treat
           the patient's obesity. Such currently available bands, however, present some
           drawbacks essentially due to the difficulty of application and/or removal of the
  15       gastric band. In fact, normally, the current bands' means of closing the
           elongated main part are almost always hard to manipulate; moreover, their
           connection entails the use of additional instruments and/or devices that
           further complicate the application and/or later removal of the gastric band for
           the surgeon.
  20             Furthermore, to be able to remove the known bands, which must
           necessarily be done after a more or less long time interval, it is necessary to
           execute an additional surgical intervention and, consequently, to administer
           more anesthesia to the patient. The application and/or removal of the known
           bands also require the application of suture stitches, in addition to another
  25       intervention and more anesthesia. In particular, the bands used today are
           also hard to remove because they present little resistance to tissue adhesions
           and lack sufficient mechanical integrity to withstand tensile forces, both of
           which hinder their removal unless the patient is undergoing surgery.




                                                 -1-



                                                                                   PTO-000299
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 301 of 548 PageID #:
                                    70581
      WO 01/41671                                                         PCT/US00/33236


              It is desirable, therefore, to provide an improved gastric band which is
        both easier to implant within the patient and, when necessary, to remove from
        the patient.


                                   Summary of the Invention
  5           The present invention provides a removable gastric band which can be
        used to control obesity by allowing control and/or modification of the diameter
        of a patient's stomach. More specifically, the present invention provides a
        removable gastric band comprising an elongated body having a first or distal
        zone, a second or middle zone, a third or proximal zone and a closure
 10     mechanism, wherein the closure mechanism allows the elongated body to
        close around a portion of the stomach, preferably the proximal tract of the
         stomach, wherein the closure mechanism comprises a button in the first zone
         and at least one aperture in the second zone, such that the button can be
         inserted into the aperture to close the elongated body around, and hold it to,
 15      the portion of the stomach.
               The present invention provides a removable gastric band comprising
         an elongated body having a first zone, a second zone, a third zone, and a
         closure mechanism, wherein the closure mechanism allows a portion of the
         elongated body to close around a section of the stomach, wherein the closure
 20      mechanism comprises a button in the first zone and at least one aperture in
         the second zone, such that the button can be inserted into the aperture to
         close the portion of the elongated body around, and hold it to, the section of
         the stomach, and wherein the portion of the elongated body is essentially
         planar in cross section.
 25              The present invention also provides a method for treatment of obesity
         or for reducing weight in a patient, said method comprising:
                (1) positioning a removable gastric band around a section of the
         patient's stomach;
                (2) locking the removable gastric band around the section of the
 30      patient's stomach; and




                                               -2-



                                                                                 PTO-000300
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 302 of 548 PageID #:
                                    70582
       WO 01/41671                                                        PCT/US00/33236


                (3) adjusting the removable gastric band to control the stomach's
         diameter in the section of the patient's stomach,
                wherein the removable gastric band comprises an elongated body
         having a first zone, a second zone, a third zone, and a closure mechanism,
   5     wherein the closure mechanism allows a portion of the elongated body to
         close around the section of the patient's stomach, wherein the closure
         mechanism comprises a button in the first zone and at least one aperture in
         the second zone, such that the button can be inserted into the aperture to
         close the portion of the elongated body around, and hold it to, the section of
  10     the stomach, and wherein the portion of the elongated body is essentially
         planar in cross section.
                The task proposed by the present invention is the realization of a
         removable gastric band that eliminates the above-noted drawbacks of the
         known gastric bands. Within the scope of this task, one important purpose of
  15     the invention is to realize a removable gastric band that can be removed
         without having to subject the patient to further intervention and, consequently,
         to additional general anesthesia.
                Yet another purpose of the invention is to realize a removable gastric
         band that is easy to remove because it is highly resistant to adhesion to the
  20     tissue and has sufficient mechanical integrity to withstand tensile forces
         during removal. Yet another purpose of the invention is to realize a
         removable gastric band that can be applied without necessarily having to use
         suture stitches.
                Yet another purpose of the invention is to realize a removable gastric
  25      band that can be applied and/or removed by the surgeon very simply and
          without having to use additional instruments or devices for that purpose.
          Another purpose of the invention is to realize a removable gastric band that is
          extremely easy to manipulate, so that it can be easily placed in and/or
          removed from the patient.




                                                -3-



                                                                                PTO-000301
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 303 of 548 PageID #:
                                    70583
       WO 01/41671                                                         PCT/US00/33236


                                  Brief Description of the Drawings
                 Figure 1 illustrates the gastric band according to the invention.
                 Figure 2 shows schematically the gastric band according to the
          invention being applied to the proximal tract of a patient's stomach;
   5             Figure 3 shows the gastric band according to the invention applied to
          the proximal tract of the patient's stomach;
                 Figure 4 shows the gastric band according to the invention inflated so
          as to compress a portion of the patient's stomach;
                 Figure 5A shows in cross-sectional view (along line A-A in Figure 1) the
  10      inner surface of the gastric band compressing the patient's stomach before
          the gastric band has been inflated;
                 Figure 5B shows in cross-sectional view (along line A-A in Figure 1) the
          inner surface of the gastric band in relation to the patient's stomach after the
          gastric band has been inflated;
  15             Figure 5C shows in cross-section sectional view a reinforcing member
          or element located within the elongated perimeter (i.e., the rib connecting the
          inner and outer surfaces, thereby forming an inflatable chamber or cavity) of
          the gastric band which reduces the tendency of the gastric band to twist
          around its longitudinal axis;
  20             Figure 6A is a view of the gastric band attached to the patient's
          stomach with the inflation mechanism positioned to allow for inflation; and
                 Figure 6B is an expanded view of the inflation mechanism.


                                Detailed Description of the Invention
                 With reference to the figures described above, the removable gastric
  25      band according to the invention, indicated as a whole with reference number
          1, comprises an elongated body 3 having a first or distal zone 30, a second or
          middle zone 32, a third or proximal zone 34, and a closure mechanism 2 for
          closing the elongated body 3 back upon itself so as to surround a portion,
          preferably the proximal tract, of the patient's stomach 4. The closure
  30      mechanism 2 preferably comprises a button 6 in the first zone 30 and a
          corresponding aperture 5 in the second zone 32 whereby the button 6 can fit


                                                -4-



                                                                                     PTO-000302
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 304 of 548 PageID #:
                                    70584
    WO 01/41671                                                          PCT/US00/33236


        through the aperture 5 and fix or lock the elongated body 3 back onto to itself.
        Once locked into place, the gastric band 1 completely encircles and
        compresses a portion of the patient's stomach (see, e.g., Figures 3 and 4).
        Although only one aperture 5 is shown within the second zone 32, a plurality
    5   of such apertures can be provided if desired; using such a plurality of
        apertures allows the surgeon to more closely adjust the diameter of the
        encircling portion of the gastric band to the particular patient's situation and
        needs.
               Appropriately, button 6 is suitably shaped and sized to allow it to be
   10   internally introduced into aperture 5, as well as to close, in an extremely
        simple but secure manner, the elongated main part 3 around stomach 4 and
        keep it in place. Although the button 6 and aperture 5 are preferably circular
        as shown in Figure 1, other shapes can be used so long as they provide the
        desired closing/locking action. Elongated body 3 presents at least an inner
   15   surface 7 and an outer surface 8 as more clearly shown in Figure 5A (deflated
        state) and Figure 5B (inflated state). Preferably, the elongated body 3 has an
        inflatable portion or internal cavity 9 formed by inner surface 7, outer surface
        8, and ribs, welds, or closures 22 at the edges of the elongated body 3. Ribs
        22 essentially form a closed space or internal cavity 9 in combination with the
   20   inner and outer surfaces 7 and 8 (see, e.g., Figure 5B). Such an inflatable
        member allows the elongated body 3 to be expanded when a physiological
        inflation medium (i.e., liquid or gas) 9 is introduced between inner surface 7
        and outer surface 8. (Both the inflatable portion or internal cavity and the
        inflation medium, which effectively defines the size of the internal cavity, are
   25   referred to by common reference number 9 in the figures.) Preferably, button
        6 is fluid-dynamically connected to inner surface 7 of elongated body 3 in
        such a way that, as the latter inflates, button 6 also inflates, as can be seen,
        for example, in Figure 3; this provides a more secure locking of the elongated
         body back upon itself. Preferably, the inner surface 7 is more easily
   30   expandable relative to outer surface 8 so that inflation of the elongated body
         3 allows further compression, and thus more control of the compression, of
         the stomach. Generally, therefore, it is preferred that outer surface 8


                                               -5-



                                                                                 PTO-000303
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 305 of 548 PageID #:
                                    70585
       WO 01/41671                                                          PCT/US00/33236

          undergoes little, if any, expansion when the physiological inflation liquid or
          gas 9 is introduced between inner surface 7 and outer surface 8.
          Compression of the stomach using the gastric band of the present invention
          allows for a reduction of the stomach volume as desired. The degree of
   5      compression can be modified as desired throughout the course of treatment
         by adding or removing inflation medium 9.
               Furthermore, button 6 and aperture 5 are preferably sized relative to
         one another that once button 6 is passed through aperture 5 and inflated, the
         closure mechanism is securely activated but, once button 6 is deflated, the
  10     closure mechanism can easily be deactivated by simply pulling on one end of
         the gastric band (preferably by pulling on tube 20) to remove the gastric band
         from the abdomen. Furthermore, button 6 is preferably located outside of
         elongated main part 3 by a distance that can allow a substantial alignment of
         the first and second zones of elongated body 3, when the latter is closed
  15     around the stomach. Thus, when the elongated body 3 is inflated (and
         preferably button 6 is also inflated), there is no unsuitable and/or harmful
         superposition of two parts of the elongated body 3 that would provide an
         undesired enlargement at the zone where they are superposed. In other
         words, the inflatable portions of the gastric band do not overlap; such
  20     overlapping might result in undesirable and/or additional stomach
         compression in the area of overlap.
                Preferably, button 6 is equipped with flap 10 that makes it easier to
         catch and insert the button 6 into aperture 5 using appropriate instruments.
         Flap 10 is appropriately made with no internal cavity and, therefore, is not
 25      inflatable. Flap 10 can be grasped quickly and simply by surgical endoscopic
         forceps 11 that is passed first through aperture 5 (see Figure 2). Once
         grasped, flap 10 and button 6 are pulled back through aperture 5 to lock the
         gastric band in place (see Figure 3).
                As noted above, it is preferred that the button 6 expands at the same
 30      time as inner surface 7 of the elongated body 3. The expansion of button 6
         should, however, be limited so that, once the gastric band 1 is locked firmly in
         place, the button 6 does not under go significant further expansion. For


                                               -6-



                                                                                  PTO-000304
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 306 of 548 PageID #:
                                    70586
        WO 01/41671                                                         PCT/US00/33236

           example, the relative thicknesses of the walls of the button 6 and inner
           surface 7 can be controlled such that the inflation of the button will reach a
           definite value without expanding any further, independently of the inflation of
           inner surface 7 of elongated body 3. Thus, preferably the button 6 expands
    5      to a size sufficient to lock the closure mechanism 2 in place but not
           significantly larger.
                   The elongated body 3 is preferably designed so as to prevent or
           reduce the tendency of the elongated body 3 to rotate around its long axis as
           it is being placed in the proper position around the patient's stomach. For
   10      example, one or both of the ribs 22 at the edges of the elongated body 3 can
           contain stiffening elements 12 (see Figure 5C) which will reduce the tendency
          of the elongated body 3 to rotate or twist about its long axis without effecting
          the ability of the elongated body to fold back on itself and encircle the
          patient's stomach. Such stiffening elements 12 will reduce the tendency to
  15      twist as the gastric band is being positioned within the patient. Such stiffening
          or antirotation elements 12 will tend to stabilize the prosthesis and make the
          insertion easier. The ribs 22 at the edges of the elongated body 3 are
          preferably gently curved so as not to create problems either at the time of the
          implant or during removal by pulling of elongated body 3 from the outside; in
  20      other words, the ribs, as well as other portions of the gastric band, preferably
          present smooth and gently curved surfaces to allow the gastric band to slide
          easily around organs during implantation and removal.
                 The gastric band preferably has an inflation mechanism 15 comprising
          a reservoir 16 for receiving the inflation medium, preferably a physiological
  25      liquid or gas, for inflating both elongated body 3 and button 6. Preferably, the
          reservoir 16 has several concentric layers 17 to allow it to be pierced, for
          example with needle 18, without the inflation medium 9 being able to escape
          from the perforation. Preferably, reservoir 16 is constructed with multiple
          layers of material (preferably elastomeric or plastic materials) that, when
  30      pricked with needle 18, allows the hole to be made without skewing or
          leakage between the different layers 17. Such skewing or leakage would
          generally be mainly noticeable or chiefly accentuated during the expansion of


                                                -7-



                                                                                  PTO-000305
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 307 of 548 PageID #:
                                    70587
      WO 01/41671                                                           PCT/US00/33236

        reservoir 16 when the inflation medium 9 would tend to leak. The external
        layer of reservoir 16, preferably constructed of biocompatible materials, is
        generally thicker than the other, internal layers and can even be rigid, since it
        preferably remains adjacent to the abdominal wall, more preferably within the
  5     subcutis, and presents such dimensions as to permit easy introduction
        through a surgical laparoscopic trocar. By maintaining the reservoir 16 near
        the abdominal wall, the compression of the stomach can more easily be
        modified as desired by addition or removal of the inflation medium 9. In some
        instances, it may be desired for the reservoir 16 to remain outside the
 10     abdominal wall.
              The elongated body 3 can be inflated using the inflation medium
       introduced into the reservoir 16 using, for example, a syringe 18 as shown in
       Figures 6A and 6B. The elongated body is inflated until the desired degree of
       compression of the stomach occurs. The inflation of the gastric band iS
 15    generally performed under the control of the endoscopist, who can observe,
       preferably using an endoscope from inside the stomach, the diameter of the
       gastric restriction induced by the inflation of the gastric band, particularly by
       inner surface 7. Preferably, essentially the entire length of the gastric band 3
       encircling the stomach can be inflated using the inflation medium 9.
 20          Reservoir 16 is preferably located in the third or proximal zone 34 of
       elongated body 3 and is connected to the second or middle zone 32
       containing aperture 5 is present via tube 20. The length of tube 20 can be
       varied as needed for particular patients; preferably, tube 20 does not
       significantly expand when inflation medium 9 is added to the gastric band. In
 25    operation, the reservoir 16 is preferably not secured and remains in the
       subcutis of the abdominal wall. It may be located, using, for example, feel or
       ultrasound, for introduction of the inflation medium in order to inflate or deflate
       the gastric band. Using such a technique, the diameter of the gastric
       constriction provided by the gastric band can be modified or adjusted as
 30    desired. Preferably, reservoir 16 has a flap 21 which can be grasped using
       appropriate instruments to assist in the inflation or deflation operation.




                                               8



                                                                                  PTO-000306
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 308 of 548 PageID #:
                                    70588
       WO 01/41671                                                            PCT/US00/33236

               Preferably, both the main portion of the elongated body 3 and the tube
         20 have stiffening or antirotation elements 12 within the ribs 22 as shown in
         Figure 5C. For example, the stiffening elements 12 could be a thin steel,
         other metal, or other type wire that is fused into the plastic material of the rib
  5      22. Such a stiffening element 12 reduces the tendency of the gastric band to
         rotate about its long axis before the closure mechanism is activated.
         Additionally, it makes the gastric band considerably stronger (i.e., acting as a
         reinforcing element); this added strength may be especially important when
         the gastric band is removed from the patient by pulling on the proximal end 34
 10      from the outside. The stiffening element 12, when formed using a steel or
         other suitable metal wire, can also be observed using X-rays, thereby
         determining the exact position of the band inside the patient's abdomen.
         Preferably, such stiffening element 12 extends essentially the entire length of
         the elongated body 3 (i.e., through the first, second, and third zones, including
 15      tube 20).
                When it is desired to remove the gastric band from the abdomen, it is
         generally preferred to remove at least a portion of the inflation medium 9 so
         that the closure mechanism 2 can more easily be disengaged. A significant
         portion of the inflation medium 9 can be removed using, for example, a
 20      syringe using essentially the same procedures as used for the initial inflation
         process. Alternatively, tube 20 can be cut using cutting device 11a to
          separate reservoir 16, as represented in Figure 3, to release inflation medium
          9. Preferably, at least a portion of inflation medium 9 is removed prior to
          cutting tube 20 so as to minimize release of inflation medium 9 into the
 25       abdominal cavity. For this purpose, under local anesthesia, a small
          cutaneous incision is made in the abdominal wall to access reservoir 16, at
          which time tube 20 is cut and the reservoir 16 is removed from the abdominal
          cavity. After the closure mechanism 2 is disengaged, the gastric band 3 can
          be removed from the abdominal cavity by pulling on the tube 20 through the
  30      small cutaneous incision.
                  Preferably, the limit of expandability of inner surface 7 is linked to the
          limit of compressibility of the gastric walls and the two ends of the elongated


                                                  -9-



                                                                                      PTO-000307
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 309 of 548 PageID #:
                                    70589
       WO 01/41671                                                         PCT/US00/33236


          body must be blunted enough to allow sliding between the patient's tissues in
          the phase of removal from the abdomen. In the removal phase, the gastric
          band will behave as an abdominal drainage tube. Preferably, the materials of
          construction and the surface smoothness are such that they will impede the
   5      production of fibrotic scar adhesions, as normally occurs with drainage tubes
          or prostheses of silicone materials. Such a smooth surface helps to prevent
          tissue adhesion to the gastric band. Thus, once deflated and unbuttoned, the
          gastric band can be removed easily by pulling on one end through a small
          incision. Preferably, the gastric band will have sufficient strength to withstand
  10      the forces associated with removal by this technique.
                 The gastric band of the present invention can be easily paired with the
          use of a gastric electrostimulator 100 and may be useful, therefore, for
          inducing forced slimming in the initial phase of treatment for morbigenous
          obesity. The electrostimulator 100 may be incorporated into the design of the
  15      gastric band as shown in Figure 1 (i.e., attached to the inner surface 7) such
          that the electrostimulator 100 is in contact with the stomach when the gastric
          band is properly positioned. Alternatively, it may be separately implanted
          elsewhere within the abdominal cavity as shown in Figure 2 (e.g., attached to
          the antrum). If incorporated into the gastric band design, the electrostimulator
  20      100 is implanted at the same time as, and held in place by, the gastric band,
          thereby eliminating separate attachment of the electrostimulator 100. In such
          a unitary design, however, the electrostimulator 100 must be removed at the
          same time as the gastric band. If such an electrostimulator 100 is separately
          placed at a distance from the gastric band, it may remain within the
  25      abdominal cavity after removal of the gastric band. The selection of the
          preferred location of such an electrostimulator 100 relative to the gastric band
          will depend largely on the particular patient's requirements and planed
          treatment regime. Both the electrostimulator 100 and the gastric band are
          preferably installed and/or removed at the same time, thereby reducing the
  30      extent of surgical intervention and anesthesia.
                 Conventional electrostimulation devices 100 may be used in the
          practice of this invention in combination with the gastric band 3. Such


                                                -10-



                                                                                  PTO-000308
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 310 of 548 PageID #:
                                    70590
    WO 01/41671                                                           PCT/US00/33236

       devices include, for example, those described in U.S. Patent 5,423,872
       (June 3, 1995) (an implantable gastric electrical stimulator at the antrum area
       of the stomach which generates sequential electrical pulses to stimulate the
        entire stomach, thereby artificially altering the natural gastric motility to
   5    prevent emptying or to slow down food transit through the stomach); U.S.
        Patent 5,690,691 (November 25, 1997) (a portable or implantable gastric
        pacemaker employing a number of electrodes along the greater curvature of
        the stomach for delivering phased electrical stimulation at different locations
        to accelerate or attenuate peristaltic movement in the gastrointestinal tract);
  10    U.S. Patent 5,836,994 (November 17, 1998) (an implantable gastric
        stimulator which incorporates direct sensing of the intrinsic gastric electrical
        activity by one or more sensors of predetermined frequency bandwidth for
        application or cessation of stimulation based on the amount of sensed
        activity); U.S. Patent 5,861,014 (January 19, 1999) (an implantable gastric
  15    stimulator for sensing abnormal electrical activity of the gastrointestinal tract
        so as to provide electrical stimulation for a preset time period or for the
        duration of the abnormal electrical activity to treat gastric rhythm
        abnormalities); U.S.Patent 6,041,258 (March 21, 2000) (electrostimulation
        device with improved handle for laparoscopic surgery); U.S. Patent
  20    Application Serial Number 09/640,201(filed August 16, 2000)
        (eletrostimulation device attachable to enteric or endo-abdominal tissue or
        viscera which is resistance to detachment); PCT Application Serial Number
        PCT/US00/09910 (filed April 14, 2000; Attorney Docket No. 3581/006 PCT)
        entitled "Gastric Stimulator Apparatus and Method for Installing" based on
  25    United States Provisional Application Serial Numbers 60/129,198 and
        60/129,199 (both filed April 14, 1999); PCT Application Serial Number
        PCT/US00/10154 (filed April 14, 2000; Attorney Docket No. 3581/004 PCT)
        entitled "Gastric Stimulator Apparatus and Method for Use" based on United
        States Provisional Application Serial Numbers 60/129,209 (filed April 14,
  30    1999) and 60/466,387 (filed December 17, 1999); and U.S. Provisional Patent
        Application Serial Number 60/235,660 (filed September 26, 2000) entitled
        "Method and Apparatus for Intentional Impairment of Gastric Motility and/or


                                               -11-



                                                                                 PTO-000309
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 311 of 548 PageID #:
                                    70591
       WO 01/41671                                                            PCT/US00/33236


          Efficiency by Triggered Electrical Stimulation of the Gastric Tract with Respect
          to the Intrinsic Gastric Electrical Activity." All of these patents, patent
          applications, provisional patent applications, and/or publications are hereby
          incorporated by reference.
   5             Moreover, the gastric band of the invention is of great clinical interest,
          especially in relation to problems inherent to prolonged permanence in the
          abdomen, that is, intragastric decubitus, perforation, strangulation, and the
          like. In practice it has been confirmed that the removable gastric band
          according to the invention is particularly advantageous because it can be
  10      removed without having to perform an additional surgical intervention and
          additional anesthesia on the patient, thanks especially to its qualities of
          resistance to pulling.
                 The invention thus conceived is susceptible to numerous modifications
          and variations, all falling within the scope of the inventive concept;
  15      furthermore, all of the details can be substituted with technically equivalent
          elements. In practice, other materials and dimensions can be used,
          depending on the demands and on the state of the technique.




                                                  -12-



                                                                                    PTO-000310
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 312 of 548 PageID #:
                                    70592
    WO 01/41671                                                         PCT/US00/33236




                                            Claims
       That which is claimed is:


               1. A removable gastric band comprising an elongated body having a
       first zone, a second zone, a third zone, and a closure mechanism, wherein
       the closure mechanism allows a portion of the elongated body to close
       around a section of the stomach, wherein the closure mechanism comprises
       a button in the first zone and at least one aperture in the second zone, such
       that the button can be inserted into the aperture to close the portion of the
       elongated body around, and hold it to, the section of the stomach, and
       wherein the portion of the elongated body is essentially planar in cross
       section.


              2. The removable gastric band of claim 1, wherein at least the portion
       of the elongated body encircling the section of the stomach comprises an
       essentially planar inner surface, an essentially planar outer surface, and ribs
       running along the elongated body and connecting the inner and outer
       surfaces to form an internal cavity, such that the cavity can be inflated
       whereby the inner surface can controllably compress the section of the
       stomach.


               3. The removable gastric band of claim 2, wherein the button is
       fluid-dynamically connected to the cavity and is inflatable, whereby the
       elongated body can be more securely closed around the section of the
       stomach when the cavity is inflated.


              4. The removable gastric band of claim 3, wherein the button is
       located outside of the elongated body by a distance to allow substantial
       alignment of the first and second zones of the elongated body when closed
       around said stomach.




                                             -13-



                                                                               PTO-000311
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 313 of 548 PageID #:
                                    70593
     WO 01/41671                                                        PCT/US00/33236


                5. The removable gastric band of claim 3, wherein the button has a
        flap for catching and easy introduction into the aperture.


               6. The removable gastric band of claim 5, wherein the ribs have
        reinforcing elements to reduce the tendency of the elongated body to rotate
        around its long axis.


               7. The removable gastric band of claim 6, wherein the second and
        third zones are connected by a tube and the third zone has a reservoir for
        receiving an inflation medium and wherein the reservoir is fluid-dynamically
        connected to the cavity, whereby the cavity can be inflated or deflated by
        adding or removing, respectively, inflation medium from the reservoir.


               8. The removable gastric band of claim 7, wherein the reservoir
        comprises a sphere having a plurality of concentric layers to allow the
        reservoir to be pierced with a needle without allowing the inflation medium to
        escape.


              9. The removable gastric band of claim 8, wherein the reinforcing
        elements are radiopaque.


               10. The removable gastric band of claim 7, wherein the reservoir has a
       flap for easy holding.


               11. The removable gastric band of claim 8, wherein the reservoir has a
       flap for easy holding.


              12. The removable gastric band of claim 2, wherein essentially planar
       inner surface of the portion of the elongated body encircling the section of the
       stomach has an electrostimulator that contacts the stomach when the gastric
       band is in placed around the stomach.




                                            -14-



                                                                               PTO-000312
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 314 of 548 PageID #:
                                    70594
     WO 01/41671                                                          PCT/US00/33236


                13. The removable gastric band of claim 7, wherein the essentially
         planar inner surface of the portion of the elongated body encircling the section
         of the stomach has an electrostimulator that contacts the stomach when the
         gastric band is in place around the stomach.


               14. A method for treatment of obesity in a patient, said method
         comprising:
                (1) positioning a removable gastric band around a section of the
         patient's stomach;
                (2) locking the removable gastric band around the section of the
         patient's stomach; and
                   (3) adjusting the removable gastric band to control the stomach's
         diameter in the section of the patient's stomach,
               wherein the removable gastric band comprises an elongated body
         having a first zone, a second zone, a third zone, and a closure mechanism,
         wherein the closure mechanism allows a portion of the elongated body to
         close around the section of the patient's stomach, wherein the closure
         mechanism comprises a button in the first zone and at least one aperture in
         the second zone, such that the button can be inserted into the aperture to
         close the portion of the elongated body around, and hold it to, the section of
         the stomach, and wherein the portion of the elongated body is essentially
         planar in cross section.


               15. The method of claim 14, wherein at least the portion of the
         elongated body encircling the section of the stomach comprises an essentially
         planar inner surface, an essentially planar outer surface, and ribs running
         along the elongated body and connecting the inner and outer surfaces to form
         an internal cavity, such that the cavity can be inflated whereby the inner
         surface can controllably compress the section of the stomach.


               16. The method of claim 15, wherein the button is fluid-dynamically
        connected to the cavity and is inflatable, whereby the elongated body can be


                                                -15-



                                                                               PTO-000313
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 315 of 548 PageID #:
                                    70595
     WO 01/41671                                                          PCT/US00/33236

        more securely closed around the section of the stomach when the cavity is
        inflated.


               17. The removable gastric band of claim 16, wherein the button is
        located outside of the elongated body by a distance to allow substantial
        alignment of the first and second zones of the elongated body when closed
        around said stomach.


              18. The method of claim 16, wherein the button has a flap for catching
        and easy introduction into the aperture.


               19. The method of claim 18, wherein the ribs have reinforcing
        elements to reduce the tendency of the elongated body to rotate around its
        long axis.


              20. The method of claim 19, wherein the second and third zones are
        connected by a tube and the third zone has a reservoir for receiving an
        inflation medium and wherein the reservoir is fluid-dynamically connected to
        the cavity, whereby the cavity can be inflated or deflated by adding or
        removing, respectively, inflation medium from the reservoir.


              21. The method of claim 20, wherein the reservoir comprises a sphere
        having a plurality of concentric layers to allow the reservoir to be pierced with
        a needle without allowing the inflation medium to escape.


             22. The method of claim 21, wherein the reinforcing elements are
       radiopaque.


              23. The method of claim 20, wherein the reservoir has a flap for easy
       holding.




                                             -16-



                                                                                PTO-000314
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 316 of 548 PageID #:
                                    70596
    WO 01/41671                                                          PCT/US00/33236


              24. The method of claim 21, wherein the reservoir has a flap for easy
       holding.


              25. The method of claim 15 further comprising implanting an
       electrostimulator near or adjacent to the patient's stomach and providing
       electrostimulation to the patient's stomach in combination with the gastric
       band.


              26. The method of claim 25, wherein the electrostimulator is located
       on the essentially planar inner surface of the portion of the elongated body
       encircling the section of the patient's stomach such that the electrostimulator
       contacts the patient's stomach when the gastric band is in place around the
       patient's stomach.


             27. The method of claim 25, wherein the electrostimulator is located
       separately from the gastric band.


              28. The method of claim 20 further comprising implanting an
       electrostimulator near or adjacent to the patient's stomach and providing
       electrostimulation to the patient's stomach in combination with the gastric
       band.


               29. The method of claim 28, wherein the electrostimulator is located
       on the essentially planar inner surface of the portion of the elongated body
       encircling the section of the patient's stomach such that the electrostimulator
       contacts the patient's stomach when the gastric band is in place around the
       patient's stomach.


               30. The method of claim 28, wherein the electrostimulator is located
       separately from the gastric band.




                                            -17-



                                                                               PTO-000315
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 317 of 548 PageID #:
                                    70597
     WO 01/41671                                                 PCT/US00/33236


                                      1 /3




                                                                   21




                                                      Figure 1


         22
                                                                            15
                                                            20          ,r,-9


                                                                           21




                   2




                                                           Figure 2



                                                                        PTO-000316
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 318 of 548 PageID #:
                                    70598
     WO 01/41671                                               PCT/US00/33236

                                         2/3



            Figure 3




                   21




                                                          5
                                                                  4




                                   Figure 4


                                                                      PTO-000317
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 319 of 548 PageID #:
    IL9117/10 OM                    70599                             9£ZEC/00Sflaad




                                                                                      Figure 6B
                                                                              16
                               I

                                                          Figure 5B
                                                    22




                                                                          Figure 5C
                                                      12 ,6))
                            22
           22




                      9

                            7
                            8 41




                                                                             PTO-000318
    Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 320 of 548 PageID #:
                                        70600
              (12) NACH DEM VERTRAG UBER DIE INTERNATIONALE ZUSAMMENARBEIT AUF DEM GEBIET DES
                        PATENTWESENS (PCT) VEROFFENTLICHTE INTERNATIONALE ANMELDUNG



           (19) Weltorganisation fiir geistiges Eigentum
                       Internationales Btiro                                                          1IIIII111111110
                                                                                                                111111
                                                                                                                   11111
                                                                                                                      111III11111111
                                                                                                                                11111111111111
                                                                                                                                       1111111111
                                                                                                                                             1111111111
           (43) lnternationales Verbffentlichungsdatum                                             (10) Internationale Ver0ffentlichungsnummer
                  7. Februar 2002 (07.02.2002)                                   PCT                             WO 02/09667 A2
         (51) Internationale Patentklassifikation7:                 A61K 9/00           (74) AnwAlte: VAN HEESCH, Helmut usw.; Uexkiill & Stol-
                                                                                             berg, Beselerstr. 4, 22607 Hamburg (DE).
         (21) Internationales Aktenzeichen:                  PCT/EP01/08726
                                                                                        (81) Bestimmungsstaaten (national): AE, AG, AL, AM, AT,
         (22) Internationales Anmeldedatum:
                                                                                             AU, AZ, BA, BB, BG, BR, BY, BZ, CA, CH, CN, CO, CR,
                                         27. Juli 2001 (27.07.2001)
                                                                                             CU, CZ, DE, DK, DM, DZ, EE, ES, Fl, GB, GD, GE, GH,
                                                                                             GM, fIR, HU, ID, IL, IN, IS, JP, KE, KG, KP, KR, KZ, LC,
         (25) Einreichungssprache:                                        Deutsch
                                                                                             LK, LR, LS, LT, LU, LV, MA, MD, MG, MK, MN, MW,
                                                                                             MX, MZ, NO, NZ, PL, PT, RO, RU, SD, SE, SG, St, SK,
         (26) Vertiffentlichungssprache:                                  Deutsch
                                                                                             SL, TJ, TM, TR, TT, TZ, UA, UG, UZ, VN, YU, ZA, ZW.
         (30) Angaben zur PrioritAt:
              100 36 871.9           28. Juli 2000 (28.07.2000)                 DE      (84) Bestimmungsstaaten (regional): ARIPO-Patent (GH,
                                                                                             GM, KE, LS, MW, MZ, SD, SL, SZ, TZ, UG, ZW),
         (71) Anmelder: PHARMASOL GMBH [DE/DE]; Blohm-                                       eurasisches Patent (AM, AZ, BY, KG, KZ, MD, RU, TJ,
              strasse 66a, 12307 Berlin (DE).                                                TM), europdisches Patent (AT, BE, CH, CY, DE, DK,
                                                                                             ES, FT, FR, GB, GR, TB, IT, LIJ, MC, NI, PT, SE, TR),
         (72) Erfinder: MULLER, Rainer, Helmut; Stubenrauchstr.                              OAPI-Patent (BF, BJ, CF, CG, CI, CM, GA, GN, GQ, GW,
              66, 12161 Berlin (DE).                                                         ML, MR, NE, SN, TD, TG).


                                                                                                                            [Fortsetzung auf der nachsten SeiteJ


         (54) Title: DISPERSIONS FOR FORMULATING SLIGHTLY OR POORLY SOLUBLE ACTIVE INGREDIENTS


-        (54) Bezeichnung: DISPERSIONEN ZUR FORMULIERUNG WENIG ODER SCHWER LOSLICHER WIRKSTOPPE




                                  Liclililliki.oskOpische At111ialijlie tiej• Ernolsiott nlit 5 Mg/1111, Aptriltoteoloilt       Ocisiii0
                                  19.

    VD                                   OPTICAL MICROSCOPE PHOTO OF THE EMULSION CONTAINING 51/19,/mL AMPHOTERICIN
    VD                                     FROM EXAMPLE 19


    O    (57) Abstract: The invention relates to a dispersion, comprising an oily phase and an aqueous phase in the form of an 0/W emulsion
         or a W/O emulsion, at least one active ingredient which is slightly or poorly soluble in the oily and the aqueous phases, in addition to
    O    optionally one or more emulsifiers and/or stabilisers. The dispersion is devoid of toxicologically questionable organic solvents and
         contains a dissolved quantity of said active ingredient that is higher than the additive quantity obtained by its maximum solubility in
    O    both the oily and the aqueous phase of the emulsion.

                                                                                                                            [Fortsetzung auf der nachsten Seite]


                                                                                                                                            PTO-000319
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 321 of 548 PageID #:
                                    70601

                                        WO 02/09667 A2                            11111111311111111111111
                                                                                                      1111111111111111111111111111
                                                                                                                          1111111111
                                                                                                                                 1111111I

   Erklärung gemäß Regel 4.17:                                       Zur Erklärung der Zweibuchstaben-Codes und der anderen
       Erfindererklärung (Regel 4.17 Ziffer iv) nur für US           Abkürzungen wird auf die Erklärungen ("Guidance Notes on
                                                                     Codes and Abbreviations") am Anfang jeder regulären Ausgabe
   Veröffentlicht:                                                   der PCT-Gazette verwiesen.
       ohne internationalen Recherchenbericht und erneut zu
       veröffentlichen nach Erhalt des Berichts




   (57) Zusammenfassung: Die Erfindung betrifft eine Dispersion, die eine ölige Phase und eine wässrige Phase in Form einer 0/VV-
   Emulsion oder W/O-Emulsion, mindestens einen in der öligen und der wässrigen Phase wenig oder schwer löslichen Wirkstoff sowie
   gegebenen falls einen oder mehrere Emulgator(en) und/oder Stahilisator(en) umfasst, wobei die Dispersion frei von to xikologisch
   bedenklichen organischen Lösungsmitteln ist und den Wirkstoff gelöst in einer Menge enthält, die höher ist als die Menge, die sich
   additiv aus seiner maximalen Löslichkeit in der öligen und der wässrigen Phase der Emulsion ergibt.

                                                                                                                  PTO-000320
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 322 of 548 PageID #:
                                    70602
     WO 02/09667                                                      PCT/EP01/08726




                             Dispersionen zur Formulierung
                      wenig oder schwer löslicher Wirkstoffe




     Die Erfindung betrifft Dispersionen, die eine ölige Phase, eine
    wäßrige Phase und in diesen beiden Phasen wenig löslichen, schwer
    löslichen bis zu unlöslichen Arzneimittelwirkstoff umfassen.


    Wirkstoffe mit geringer Löslichkeit haben sehr oft das Problem
    einer unzureichenden Bioverfügbarkeit.               Der generelle Lösungs-
    ansatz für dieses Problem ist die Erhöhung der Löslichkeit dieser
    Wirkstoffe. Beispiele hierfür sind die Lösungsvermittlung über
    Solubilisation, Bildung           von   Einschlußverbindungen (z.          B.      mit
    Cyclodextrinen) sowie die Verwendung von Lösungsmittelgemischen
    (K.    H.      Bauer,    K.-H.   Frömming,   C.     Führer,   Pharmazeutische
    Technologie, Georg Thieme             Verlag Stuttgart, 1991). Für viele
    Wirkstoffe       führt    dies    jedoch   nicht    zu   einer    ausreichenden
    Erhöhung der Löslichkeit, insbesondere wenn Wirkstoffe gleich-
    zeitig      schwerlöslich        in   wäßrigen     Medien   und     gleichzeitig
    schwerlöslich in organischen Medien sind. Hier scheiden z. B.
    Lösungsmittelgemische als Lösung für das Problem aus. Alternativ
    können gering wasserlösliche Wirkstoffe in Ölen gelöst werden,
    eine O/W-Emulsion hergestellt und diese dann oral oder parenteral
    (in der Regel i.v.) appliziert werden. Sehr viele Wirkstoffe,
    insbesondere Wirkstoffe mit gleichzeitig geringer Löslichkeit in
    wäßrigen und organischen Medien, sind jedoch nicht ausreichend
    in Ölen löslich. Nicht ausreichend bedeutet, daß                    aufgrund zu
    geringer Löslichkeit bei erforderlicher Dosis das zu applizieren-
    de Volumen der Emulsion zu groß wird.




                                                                            PTO-000321
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 323 of 548 PageID #:
                                    70603
     WO 02/09667                                                     PCT/EP01/08726


                                        - 2 -



     In Wasser und in Ölen gering lösliche Wirkstoffe wie Amphotericin
     B können trotzdem in Emulsionen eingearbeitet werden (Seki et al.
     US 5 534 502). Um dies zu erreichen müssen jedoch zusätzliche
     organische Lösungsmittel eingesetzt werden. Diese Lösungsmittel
 5   müssen dann in Zwischenschritten der Emulsionsherstellung oder
     dem Produkt wieder entzogen werden (Davis, Washington, EP 0 296
     845    Al) wobei jedoch ein gewisser             Restlösungsmittelgehalt im
     Produkt       verbleibt.     Zusätzlich    ist     diese   Herstellung         sehr
     zeitaufwendig und kostenintensiv, so daß Produkte basierend auf
10   dieser Technologie praktisch auf dem Markt nicht vertreten sind.
     Eine    alternative     Methode   ist   die   Einlagerung       von    derartigen
     Substanzen wie Amphotericin B in die Phospholipid-Doppelmembran
     von     Liposomen,     Handelsprodukt      ist    beispielsweise        Ambisome
     (Janknegt et al., Liposomal and lipid formulations of amphoteri-
15   cin B, Clin. Pharmacokinet., 23, 279-291 [1992]). Nachteilig ist
     aber auch hier die sehr teure Herstellung, so daß es in der Regel
     nur in Notfällen eingesetzt wird, wenn eine andere Behandlung
     nicht zum Ziel führt bzw. nur bei Patienten eingesetzt wird, die
     finanziell in der Lage sind, die Behandlung zu bezahlen. Somit
20   besteht eindeutig ein Bedarf an einer kostengünstigen Formulie-
     rung, die gleichzeitig möglichst einfach herzustellen ist, im
     Gegensatz zu Liposomen lagerstabil ist und eine Lyophilisation
     nicht erfordert sowie nicht von Restlösungsmitteln belastet ist.


25   Der vorliegenden Erfindung liegt daher die Aufgabe zugrunde, eine
     Dispersion zur Verfügung zu stellen, die einen wenig, schwer oder
     sogar    bisher    unlöslichen     Wirkstoff       in   einer    bisher       nicht
     möglichen      Menge   gelöst   enthält,   wobei     gleichzeitig       die   oben
     beschriebenen Nachteile der Verwendung zusätzlicher zur Formulie-
30   rung bisher notwendiger organischer Lösungsmittel entfällt.


     Gegenstand der vorliegenden Erfindung ist daher eine Dispersion
     aufder Basis einer 0/W-Emulsion oder einer W/O-Emulsion beladen
     mit Wirkstoff, der in Wasser und gleichzeitig auch in Ölen wenig
35   löslich oder schwer löslich bis hin zu unlöslich ist, wobei diese
     Dispersion      frei   von    toxikologisch       bedenklichen        organischen



                                                                             PTO-000322
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 324 of 548 PageID #:
                                    70604
     WO 02/09667                                                         PCT/EP01/08726


                                               3



     Lösungsmitteln       ist    und    den    Wirkstoff       gelöst   in   einer    Menge
     enthält, die höher ist als die Menge, die sich additiv aus seiner
     maximalen Löslichkeit in der Wasser- und der Ölphase der Emulsion
     ergibt.
 5
     Insbesondere ist die erfindungsgemäß gelöste Menge um den Faktor
     2, bevorzugter 5, noch bevorzugter 10 oder noch größer als die
     additive Menge.


10   Die "additive Menge" wird durch Auflösen der maximalen Wirkstoff-
     menge in den separaten öligen und wäßrigen Phasen (bei ansonsten
     identischen Lösebedingungen) entsprechend den Anteilen in der
     Dispersion     ermittelt (Sättigungskonzentrationen), wobei keine
     weiteren      zusätzlichen        organischen       Lösungsmittel       zum    Einsatz
15   kommen. Die erfindungsgemäße Dispersion enthält zusätzlich zu der
     additiven Menge ein überadditive Menge an gelöstem Wirkstoff.


     Ein wichtiges erfindungsgemäßes Merkmal ist, daß bei gleicher
     Zusammensetzung hochenergetisch homogenisiert wird, im Vergleich
20   zu niederenergetischem Dispergieren (Schütteln oder Blattrührer).


     Die   Herstellung         der     erfindungsgemäßen          Dispersion        erfolgt
     insbesondere        unter   Ausschluß         von   toxikologisch       bedenklichen
     organischen Lösungsmitteln wie z.B. Methylenchlorid und Ethanol.
25   Die   Wirkstoffe      werden      unter   Umgehung eines       Zwischenschrittes
     direkt aus der festen Substanz in die Emulsion eingearbeitet.


     Detaillierte Beschreibung der Erfindung


30   Generell      ist   es   anerkannter Stand          der   Wissenschaft,       daß    die
     Moleküle eines schwerlöslichen oder gering löslichen Wirkstoffes
     aus dem festen Aggregatzustand (Pulver) über mindestens einen
     Zwischenschritt (z.         B.    molekulardisperse         Verteilung        in einem
     Lösungsmittel) in eine Emulsion als Trägersystem eingearbeitet
35   werden müssen. Die Erfahrung zeigt, daß bei in Wasser und Öl
     gleichzeitig sehr gering löslichen Substanzen es nicht genügt,



                                                                                PTO-000323
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 325 of 548 PageID #:
                                    70605
     WO 02/09667                                                    PCT/EP01/08726


                                        - 4 -



     eine Emulsion mit Kristallen des Wirkstoffes zu versetzen. So
     führt die teilweise praktizierte Zumischung von Amphotericin B-
     Lösung    (Lösungsmittelgemisch)        zu    einer    handelsüblichen       WW-
     Emulsion wie Intralipid oder Lipofundin zur Präzipitation des
 5   Wirkstoffes, es entstehen Amphotericin B-Kristalle, die sedimen-
     tieren und sich nicht mehr in der Emulsion auflösen.


     Überraschender Weise wurde jedoch nun                gefunden, daß     die Her-
     stellung      eines   Emulsionssystems       mit    gelöstem   Wirkstoff     auch
10   direkt aus dem festen Aggregatzustand des Wirkstoffes möglich
     ist. Zur Herstellung der erfindungsgemäßen Dispersion wird der
     Wirkstoff in partikulärer Form der Wasserphase oder der Ölphase
     zugesetzt und anschließend alle Komponenten einem höher energe-
     tischen oder hochenergetischen Prozeß wie z. B. der Homogenisa-
15   tion, insbesondere der Hochdruckhomogenisation unterzogen. Der
     hochenergetische Prozeß der Hochdruckhomogenisation führt dazu,
     daß der Wirkstoff in die Emulsion molekulardispers eingearbeitet
     wird und keine Wirkstoffkristalle mehr im Polarisationsmikroskop
     detektierbar sind. Die erhaltenen Emulsionen sind überraschender
20   Weise ähnlich stabil wie Systeme, die unter Einsatz von orga-
     nischen Lösungsmitteln erzeugt worden sind.


     Eine sehr einfache Art der Einarbeitung der Wirkstoffkristalle
     ist die Verreibung des Wirkstoffes mit einer handelsüblichen                 WW-
25   Emulsion (z. B. Lipofundin, Intralipid). Nach Anreiben befindet
     sich   der    Wirkstoff   primär   in    der       Wasserphase,   es   ist      ein
     disperses System entstanden, das als innere Phase gleichzeitig
     Öltropfen und Wirkstoff-Kristalle enthält. Dieses disperse System
     wird dann homogenisiert oder hochdruckhomogenisiert (z. B. 1.500
30   bar und 5 — 20 Homogenisationszyklen). Es wird eine feindisperse
     Emulsion erhalten (Beispiel 1), in der am Ende des Homogenisa-
     tionsprozesses keine Wirkstoff-Kristalle mehr nachweisbar sind.
     Die Kristalle haben sich daher nahezu vollständig oder voll-
     ständig aufgelöst, d.h. daß sich im Lichtmikroskop selbst bei
35   1000 facher Vergrößerung in 2 von 3 Feldern nicht mehr als 10




                                                                            PTO-000324
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 326 of 548 PageID #:
                                    70606
     WO 02/09667                                                           PCT/EP01/08726


                                           - 5 -



     Kristalle,    vorzugsweise         nicht    mehr    als   5 Kristalle           und    ins-
     besondere nicht mehr als 1 Kristall nachweisen lassen/läßt.


     Falls es gewünscht ist, kann der Wirkstoff jedoch auch in einer
 5   solchen Menge eingesetzt werden, daß am Ende des Homogenisations-
     prozesses     neben   dem    gelösten      Anteil      des   Wirkstoffs         noch    ein
     Anteil des Wirkstoffs in ungelöster kristalliner Form vorliegt,
     der ein Depot bildet.


10   Alternativ kann eine wäßrige Suspension des Wirkstoffes mit einer
     O/W-Emulsion    gemischt      werden.       Es    handelt sich        wieder      um   ein
     disperses System mit einer dispergierten Phase aus Öltropfen und
     Wirkstoff-Kristallen.         Dieses      wird    ebenfalls       einem    höher       oder
     hochenergetischem        Prozeß       wie        der     Hochdruckhomogenisation
15   unterzogen.     Die     Zumischung         einer       wäßrigen    Suspension          des
     Wirkstoffes eignet sich insbesondere dann, wenn die Wirkstoffkon-
     zentration     relativ      gering    ist.       Zusätzlich    kann       die    wäßrige
     Suspension    des     Wirkstoffes      vor    der      Zumischung     einem       in   den
     Lehrbüchern beschriebenem Mahlprozeß unterzogen werden, z. B.
20   Naßmahlung mit einer Kolloidmühle, einer Kugelmühle oder einer
     Perlmühle     oder    durch       Hochdruckhomogenisation             vorzerkleinert
     werden.


     Generell ist es günstig, den Wirkstoff in der Form sehr feiner
25   Kristalle zu verwenden, d. h. in mikronisierter Form mit einer
     Teilchengröße im Bereich von ca. 0,1 µm - 25 µm (Kolloidmühle,
     Gasstrahlmühle).


     Alternativ kann der Wirkstoff auch im Öl dispergiert werden. Das
30   Öl mit den Wirkstoff-Kristallen wird dann in der Wasserphase
     dispergiert, wobei          das   dafür    notwendige        Tensid    entweder        der
     Wasserphase zugesetzt wird oder in der Ölphase gelöst wird bzw.
     jeweils dispergiert wird. Im Falle von Lecithin kann das Lecithin
     im Wasser dispergiert werden oder in der Ölphase unter leichtem
35   Erwärmen gelöst werden.




                                                                                     PTO-000325
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 327 of 548 PageID #:
                                    70607
     WO 02/09667                                                       PCT/EP01/08726


                                               6



     Bei Einarbeitung der Wirkstoff-Kristalle in die Ölphase kann dies
     ohne Zusatz eines Tensids erfolgen. Das Tensid, z. B. Lecithin,
     wird anschließend zugesetzt. Alternativ können auch die Wirk-
     stoff-Kristallein eine Ölphase eingearbeitet werden, die bereits
 5   Tensid enthält.


     Nach Einarbeitung der Wirkstoff-Kristalle in das Öl wird die
     Ölphase       in   Wasser       dispergiert (z.   B.   mit einem    hochtourigen
     Rührer) und die erhaltene Rohemulsion anschließend hochdruckhomo-
10   genisiert.         Auch    hier ist es    günstig, die Wirkstoff-Kristalle
     möglichst klein einzusetzen. Zur weiteren Zerkleinerung der in
     die Ölphase eingearbeiteten Wirkstoff-Kristalle kann diese ölige
     Suspension         vor    dem   Herstellen der Rohemulsion        zunächst einer
     Mahlung unterzogen werden. Die Wirkstoff-Kristalle in der Ölphase
15   werden durch diese Naßmahlung weiter zerkleinert, teilweise bis
     in den Nanometerbereich. Übliche Verfahren der Naßmahlung, die
     eingesetzt werden können, sind z. B. die Kolloidmühle und die
     Hochdruckhomogenisation der Ölphase. Generell ist die Kavitation
     einer wäßrigen Phase das anerkannte Prinzip der Zerkleinerung bei
20   der Hochdruckhomogenisation, d. h. die Anwesenheit von Wasser ist
     zur   Kavitation erforderlich.            Öle    mit einem   zu   Wasser    extrem
     geringen Dampfdruck sind zur Kavitation nicht fähig. Trotzdem
     wurde überraschender Weise gefunden, daß eine zur Herstellung des
     neuen Trägersystems ausreichende Zerkleinerung auftritt.
25
     Charakteristisch für die erfindungsgemäße Dispersion ist, daß der
     in der Emulsion eingearbeitete Wirkstoff in höherer Menge gelöst
     vorliegt als es sich additiv aus seiner maximalen Löslichkeit in
     der Wasser- und Ölphase der Emulsion ergibt und gleichzeitig zur
30   Herstellung          keine       toxikologisch    bedenklichen       organischen
     Lösungsmittel            eingesetzt    wurden.    Zu   solchen     toxikologisch
     bedenklichen         organischen      Lösungsmitteln    gehören    insbesondere
     Chloroform, Methylenchlorid, längerkettige Alkohole wie Hexanol
     und Octanol, aber auch ethanol in höheren Konzentrationen.




                                                                             PTO-000326
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 328 of 548 PageID #:
                                    70608
      WO 02/09667                                                          PCT/EP01/08726


                                             - 7 -



      In der Regel handelt es sich bei den erfindungsgemäßen Wirk-
      stoffen um Wirkstoffe, die wenig löslich (1 Teil löst sich in 30-
      100 Teilen Lösungsmittel) oder schwer löslich (1 Teil in 100-1000
      Teilen Lösungsmittel), insbesondere aber sehr schwer löslich (1
  5   Teil löst sich in 1.000 bis 10.000 Teilen Lösungsmittel) oder
      sogar unlöslich sind (> 10.000 Teile Lösungsmittel).


      So beträgt die Löslichkeit von Amphotericin B in Wasser weniger
      als 0,001% (< 0,01 mg/ml) bei pH 6-7, das heißt dem pH-Wert der
10    Emulsion. Die Löslichkeit von Amphotericin ist zwar höher bei pH
      2    und   pH   11    (0,1   mg/ml),    jedoch    sind   diese   Lösungen           nicht
      intravenös applizierbar.


      Die Löslichkeit von Amphotericin in Sojaöl (Long Chain Triglyce-
15    rides — LCT) und in Miglyol 812 (Medium Chain Triglycerides —
      MCT), den Standardölen für die meisten auf dem Markt befindlichen
      Emulsionen       zur   parenteralen         Infusion   ist   kleiner     als   0,0001
      mg/ml.


20    40g Emulsion aus Beispiel 1 bestehen zu 20% aus Öl (8g) und ca.
      80% aus Wasser (32g). Somit lassen sich aufgrund der Löslich-
      keiten 8 x 0,0001 mg/ml plus 32 x 0,01 mg, d.h. insgesamt 0,3208
      mg   Amphotericin       in    40g   Emulsionsbestandteilen       Öl      und   Wasser
      auflösen, d.h. 0,008 mg/ml. In der vorliegen erfindungsgemäßen
25    Emulsion        konnten      0,2    mg/ml    Emulsion    eingearbeitet         werden
      (Beispiel       1) ohne      daß   mikroskopisch Kristalle       von ungelöstem
      Arzneistoff       detektierbar        waren    (Beispiel      12).     Auch    höhere
      Konzentration wie 1 mg/ml Emulsion konnten eingearbeitet werden
      (Beispiel       2),    mit   Laserdiffraktometrie        waren   keine        der     zur
30    Herstellung eingesetzten Arzneistoffpartikel mehr detektierbar
      (Beispiel 11).


      Bei einer gewünschten Dosis von z.B. 100 mg Amphotericin B ergibt
      sich bei den erfindungsgemäßen Dispersionen mit 1 bzw. 0,2 mg/ml
35    Emulsion ein intravenös zu applizierendes Volumen von 100 bis 500
      ml Emulsion. Somit werden mit der erfindungsgemäßen Emulsion



                                                                                 PTO-000327
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 329 of 548 PageID #:
                                    70609
      WO 02/09667                                                       PCT/EP01/08726


                                               8



      wenig    lösliche      und   schwer   lösliche      Wirkstoffe    erst in einem
      ausreichend      kleinen Applikationsvolumen bei verträglichen pH-
      Werten applizierbar.


  5   Gelöster Wirkstoff ist schnell verfügbar. Zur Erzeugung eines
      Depots kann mehr Wirkstoff in die Dispersion eingearbeitet werden
      als sich darin löst, d h. man erzeugt Kristalle, die als Depot
      wirken. Die Löslichkeit in Wasser und Ölphase betragen z.B. für
      Amphotericin B 0,008 mg/ml, die erfindungsgemäße Emulsion löst
 10   ohne    detektierbare        Kristalle       z.B.   0,2   mg/ml   (Beispiel         1).
      Arbeitet man 5 mg/ml Dispersion ein, so ist die Löslichkeit
      überschritten (übersättigtes System). Nach Hochdruckhomogenisa-
      tion erhält man zusätzlich zum gelösten Wirkstoff noch hochfeine
      Arzneistoffkriställchen (Beispiel 15).
 15
      Die    durch    Mischung von Arzneistoff            (Beispiel     15) oder      einer
      Arzneistoffsuspension (analog Beispiel 6) mit einer Emulsion und
      anschließende      Homogenisation        hergestellten heterogenen, über-
      sättigten Dispersionen sind dadurch gekennzeichnet, daß separat
 20   nebeneinander Öltropfen und hochfeine Kriställchen existieren,
      d.h. die Kristalle sind primär außerhalb der Öltropfen.


      Die Bestimmung der Partikelgröße erfolgt mit Lichtmikroskopie
      unter Ermittlung der Anzahlverteilung. Alternativ erfolgt die
 25   Bestimmung       mit   Laserdiffraktometrie         (Gerät:     Coulter    LS      230,
      Coulter       Electronics,      Krefeld,     Germany),    wobei    die    erhaltene
      Volumenverteilung in die Anzahlverteilung umgerechnet wird.


      Sind in der Dispersion bei hoher Beladung mit Wirkstoff neben den
 30   Emulsionstropfen noch Arzneistoffkristalle vorhanden, so sind
      direkt nach der Herstellung mindestens 90%, bevorzugt 95% der
       Anzahl der Wirkstoffkristalle in der Anzahlverteilung kleiner als
      5 um. Bei Anwendung von hohen Drücken (z.B. 1000 bar) und einer
       ausreichenden         Anzahl    an   Homogenisationszyklen           erhält       man
 35    hochdisperse Systeme. In Abhängigkeit von Druck und Zyklenzahl
      erhält man Dispersionen mit mindestens 90%, teilweise 95% und



                                                                               PTO-000328
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 330 of 548 PageID #:
                                    70610
      WO 02/09667                                                           PCT/EP01/08726



                                                9



       insbesondere 99% der Anzahl der Kristalle in der Anzahlverteilung
       kleiner als 1 um.


       Oben    wurde   die     in    situ    Erzeugung      des    Wirkstoff-Depots          aus
  5   Kriställchen durch Herstellung der erfindungsgemäßen Dispersion
      mit einer Wirkstoffmenge oberhalb der Sättigungslöslichkeit des
      Systems beschrieben. Alternativ kann auch eine erfindungsgemäße
      Dispersion       mit    ausschließlich         gelöstem      Wirkstoff      hergestellt
      werden, der man nachträglich Wirkstoffkristalle definierter Größe
 10   zumischt, z.B. mikronisierter Wirkstoff.


      Zur Herstellung der erfindungsgemäßen Dispersion können handels-
      übliche       0/W-Emulsionen        eingesetzt       werden     (z.B.     Lipofundin,
      Intralipid, Lipovenös, Abbolipid, Deltalipid und Salvilipid) oder
 15   es wird eine Emulsion aus Ölphase, Emulgator / Stabilisator und
      äußerer Phase (z.B. Wasser) hergestellt.


      Beispiele      für     Bestandteile      der    Ölphase      der    Emulsionen      sind:
      Sojaöl,       Safloröl (Distelöl), langkettige                Triglyceride (LCT),
 20   mittelkettige Triglyceride (MCT) wie z.B. Miglyole, Fischöle und
      Öle     mit   einem    erhöhten       Anteil    an   ungesättigten        Fettsäuren,
      acetylierte       Partialglyceride         wie    Stesolid,         einzeln     oder   in
      Mischungen.


 25   Zur     Stabilisierung        der     Dispersionen     können        Emulgatoren       und
      Stabilisatoren         eingesetzt       werden.      Diese    sind    gegebenenfalls
      bereits in der zur Herstellung der erfindungsgemäßen Dispersion
      eingesetzten Emulsion enthalten, Zusatz weiterer Emulgatoren und
      Stabilisatoren         bei    der   Herstellung      der     Dispersion      kann   vor-
 30   teilhaft sein.


      Beispiele für Emulgatoren sind z.B. Ei-Lecithin, Soja-Lecithin,
      Phospholipide aus Ei oder Soja, Tween 80, Natriumglykocholat und
      Natriumlaurylsulfat (SDS). Alternativ kann Stabilisierung durch
 35   Zusatz von Substanzen erfolgen die über andere Mechanismen als
      Emulgatoren       stabilitätserhöhend           wirken,      z.B.    über     sterische


                                                                                    PTO-000329
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 331 of 548 PageID #:
                                    70611
     WO 02/09667                                                                PCT/EP01/08726


                                             -    10 -



     Stabilisierung oder Erhöhung der Zetapotentials. Solche Stabili-
     satoren       sind    z.B.    Block-Copolymere wie               z.B. Poloxamere (z.B.
     Poloxamer       188 und 407) und Poloxamine (z.B. Poloxamine 908),
     Polyvinylpyrrolidon            (PVP),       Polyvinylalkohol         (PVA),       Gelatine,
 5   Polysaccharide wie Hyaluronsäure und Chitosan und ihre Derivate,
     Polyacrylsäure und ihre Derivate, Polycarbophil, Cellulosederiva-
     te    (Methyl-,         Hydroxypropyl-              und    Carboxymethylcellulose),
     Zuckerester wie Saccharosemonostearat und Antiflokkulatien wie
     Natriumcitrat. Emulgatoren und Stabilisatoren können einzeln oder
10   in Mischungen verwendet werden. Typische Konzentrationen sind
     0,1% bis 20%, insbesondere 0,5% bis 10%.


     Als wäßrige äußere Phase der zur Herstellung der erfindungs-
     gemäßen       Dispersion       eingesetzten         0/W-Emulsion       können       dienen:
15   Wasser,       Mischungen       von   Wasser         mit    anderen    wassermischbaren
     organischen          Flüssigkeiten,         flüssige       Polyethylenglykole          (PEG,
     insbesondere PEG 400 und 600).


     Die   wäßrige        äußere    Phase    kann    auch       Zusätze    enthalten,        z.B.
20   Elektrolyte, Nichtelektrolyte (z.B. Glycerol, Glucose, Mannit,
     Xylit zur Isotonisierung), Gelbildner wie Cellulosederivate und
     Polysaccharide wie Xanthan und Alginate (z.B. zur Viskositäts-
     erhöhung).


25   Für die topische Applikation können der Dispersion Penetrations-
     verstärker (z.B. Azone, Laurinsäure) und für die Applikation zum
     Gastrointestinaltrakt Absorptionsverstärker (z.B. Gallensäuren,
     Lysophospholipide) zugesetzt werden.


30   Wirkstoffe zur Einarbeitung in die Emulsion sind nebenAmphoteri-
     cin   B   z.B.       Ciclosporin,      Buparvaquon          und    Atovaquon.       Weitere
     Wirkstoffe       sind    Hormone (z.B.         Estradiol), Antioestrogene                   und
     Kortikoide (z.B. Prednicarbat).


35   Die   Applikation        der     Emulsion       kann       auf    verschiedenen        Wegen
     erfolgen,       z.B.    parenteral      aber        auch   oral     oder    topisch.        Bei


                                                                                      PTO-000330
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 332 of 548 PageID #:
                                    70612
     WO 02/09667                                                                 PCT/EP01/08726




     parenteraler Applikation sind alle gängigen Wege möglich, z.B.
     intravenös, intra- und subkutan, intramuskulär, intraartikulär,
     intraperitoneal etc.


 5   Topische Emulsionen mit Ciclosporin können die Wirkstoffpenetra-
     tion in die Haut verbessern aufgrund des hohen gelösten Anteils
     an    Arzneistoff          (erhöhter     Konzentrationsgradient).                  Orale       Ap-
     plikation      der       Ciclosporin-Emulsion          kann     die    Bioverfügbarkeit
     erhöhen       da    im     Gegensatz     zu    mikronisiertem          Ciclosporin             ein
10   erhöhter gelöster Anteil vorliegt.


     Die Bioverfügbarkeit von oral appliziertem Amphotericin B ist
     aufgrund      seiner       geringen      Löslichkeit         nahezu    Null.       Orale       Ap-
     plikation der Amphotericin-Emulsion kann aufgrund des erhöhten
15   gelösten Anteils ebenfalls die Bioverfügbarkeit erhöhen.


     Die    erfindungsgemäßen           Emulsionen         (z.B.    mit     Buparvaquon             und
     Atovaquon)         können     nach     intravenöser           Injektion       auch     durch
     Anlagerung         einer    Targeting-Einheit (z.B. Apolipoprotein                         E    in
20   Kombination        mit     Apolipoprotein       AI     und   AIV) für        eine    gewebs-
     spezifische Arzneistoffapplikation eingesetzt werden (Targeting
     zum Gehirn). Erreger lokalisieren bei bestimmten Erkrankungen des
     monozytären phagocytierenden Systems (MPS) auch im Gehirn und
     sind bisher schwer einer Therapie zugänglich (z.B. Leishmaniosen,
25   Toxoplasmose).


     Die oben beschriebenen Systeme sind vom Typ 0/W, d. h. Öltropfen
     sind   dispergiert          in   einer     Wasserphase.         Es    ist     jedoch       auch
     möglich,      Dispersionen         auf    der       Basis    von     W/O-Emulsionen             zu
30   produzieren.        Ein     grundsätzlicher         Vorteil ist, daß           die    äußere
     Ölphase als eine Diffusionsbarriere fungiert und die Freigabe des
     Arzneistoffes        verzögert.        Derartige       Dispersionen          können    nicht
     intravenös         appliziert     werden,       aber    sie    können        zum    Beispiel
     intramuskulär         oder    subkutan        als    Depotformulierung             injiziert
35   werden.    Applikation           dieser    W/O-Systeme         am     Auge    erhöht           die
     Verweilzeit aufgrund der erhöhten Viskosität und gleichzeitig



                                                                                         PTO-000331
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 333 of 548 PageID #:
                                    70613
      WO 02/09667                                                       PCT/EP01/08726


                                           - 12 -



      wird    eine     verlängerte    Arzneistofffreisetzung            erreicht.        Bei
      topischer       Applikation    auf    die     Haut   hat    die   Ölphase       einen
      okklusiven Effekt, der zu einer erhöhten Arzneistoffpenetration
      führt. Daher besitzen diese W/O-Typ-Systeme einen Vorteil für
  5   spezielle Anwendungen. Bevorzugte Form der Erfindung ist jedoch
      die Dispersion auf der Basis des 0/W-Typs.


      Bei Öl-in-Wasser Emulsionen ist die Dispersion dadurch gekenn-
      zeichnet, daß sie 5 bis 99,5 Gew.-% wäßrige Phase, vorzugsweise
10    10 bis 95 Gew.-% wäßrige Phase, besonders bevorzugt 60 bis 95
      Gew.-% wäßrige Phase und speziell 70-95% wäßrige Phase, jeweils
      bezogen auf die Gesamtmenge der Dispersion, enthält.


      Bei Wasser-in-Öl Emulsionen ist die Dispersion dadurch gekenn-
15    zeichnet, daß sie aus 5 bis 30 Gew.-% wäßriger Phase, vorzugs-
      weise 10 bis 25 Gew.-% wäßriger Phase, besonders bevorzugt 10 bis
      20 Gew.-% wäßriger Phase, jeweils bezogen auf die Gesamtmenge der
      Dispersion, enthält.


20    Die    Bestandteile   der     Ölphase   der    Emulsionen sind —         wie    oben
      ausgeführt - insbesondere ausgewählt aus der Gruppe bestehend aus
      Sojaöl, Safloröl (Distelöl), langkettigen Triglyceriden (LCT),
      mittelkettigen Triglyceriden (MCT), wie z. B. Miglyole, Fischölen
      und Ölen mit einem erhöhten Anteil an ungesättigten Fettsäuren,
25    acetylierten Partialglyceriden, wie in Stesolid®, einzeln oder
      in  Mischungen.   Die  mittelkettigen  Triglyceride  enthalten
      vorzugsweise wenigstens 90 % Triglyceride der Capryl-Säure (C8)
      und    der    Caprin-Säure (C10).       Als   Ölphase      sind   im   Rahmen      der
      Erfindung Gemische aus Sojaöl und MCT, vorzugsweise im Gewichts-
30    verhältnis 5:1 bis 1:5, besonders bevorzugt zwischen 2:1 und 1:2
      oder 1:1 geeignet.


      Die Fettphase der erfundenen Dispersion kann aus Ölen bestehen,
      d.h. die Lipide sind bei einer Raumtemperatur von 20°C flüssig.
35    Es besteht weiterhin die Möglichkeit, daß diese Öle mit Lipiden
      gemischt werden, die bei einer Raumtemperatur von 20°C fest sind.



                                                                              PTO-000332
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 334 of 548 PageID #:
                                    70614
     WO 02/09667                                                                PCT/EP01/08726



                                            - 13 -



     Die Mischungsanteile von Öl zu festem Lipid können von 99 + 1 bis
     1 + 99 (Gewichtsanteile) variieren. Bevorzugt sind Mischungen,
     die     mindestens       10    Teile   flüssiges         Öl    enthalten,         speziell
     mindestens 30 Teile flüssiges Öl und insbesondere mindestens 50
 5   Anteile flüssiges Öl.


     In speziellen Fällen kann die Lipidphase der Dispersion zu 100%
     Lipide enthalten, die bei einer Raumtemperatur von 20°C fest
     sind.    Schmelzen       die    Lipide     nahe    der    Raumtemperatur,            können
10   Dispersionen erhalten werden, deren Lipidtröpfchen sich in einem
     Zustand       einer    "Unterkühlten       Schmelze"      befinden.          Liegen     sehr
     hochschmelzende Lipide vor, können — ungeachtet der durch die
     Thomson-Gleichung beschriebenen Schmelzpunktionsdepression — die
     Partikel       der     Dispersion      aushärten.         Die        Thomson-Gleichung
15   beschreibt, daß der Schmelzpunkt von Lipiden gegenüber ihrer
     a bulk"-Ware stark herabgesetzt wird, wenn diese in sehr feinen
     Partikeln auskristallisieren (z. B. Nanopartikel oder Partikel
     in einem Größenbereich von wenigen Mikrometern) (Hunter, R.J.,
     Foundations of colloid science, Vol. 1, Oxford University Press,
20   Oxford, 1986).


     Beispiele für bei Raumtemperatur feste Lipide sind, Karnauba-
     wachs,    Hydroxyoctacosanylhydroxystearat,                    Chinesisches          Wachs,
     Cetylpalmitat, Bienenwachs und ähnliche Wachse. Weitere Beispiele
25   für   feste     Lipide       beinhalten
                                     C20-40 Di- und Triglyceride, mit
     gesättigten und ungesättigten Fettsäuren, C"_ 40 Fettalkohole, C20-40
     Fettamine und ihre Verbindungen, sowie Sterole.


     Als   Lipide     zur    Herstellung       von   Mischungen          aus    flüssigen        und
30   festen    Lipiden       sind    geeignet:       Natürliche          oder    synthetische
     Triglyceride          bzw.    Mischungen        derselben,      Monoglyceride               und
     Diglyceride, alleine oder Mischungen derselben oder mit z. B.
     Triglyceriden, selbst-emulgierende modifizierte Lipide, natür-
     liche und synthetische Wachse, Fettalkohole, einschließlich ihrer
35   Ester und Ether und Mischungen derselben. Besonders geeignet sind
     synthetische      Monoglyceride,          Diglyceride         und    Triglyceride           als



                                                                                      PTO-000333
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 335 of 548 PageID #:
                                    70615
      WO 02/09667                                                          PCT/EP01/08726


                                                - 14 -



       individuelle         Substanzen      oder    als   Mischung (z.       B.    Hartfett),
       Imwitor 900, Triglyceride (z. B. Glyceroltrilaurat, Glyceroltri-
       myristat, Glyceroltripalmitat, Glyceroltristearat und Glycerol-
       tribehenat) und Wachse wie z. B. Cetylpalmitat, Karnaubawachs und
  5    weißes       Wachs    (DAB).     Außerdem      Kohlenwasserstoffe,         wie    z.    B.
       Hartparaffin.


       Die Tropfengröße der Öltropfen (O/W-Typ) oder Wassertropfen (W/O-
       Typ)    in    der    Dispersion      ist    größer    als   100 nm (bestimmt           mit
10    Photonenkorrelationsspektroskopie — PCS). Das empfohlene obere
       Größenlimit für die Tropfen ist 10 gm, anderenfalls kommt es zum
       Aufrahmen aufgrund der Flotation der Tropfen, was zu physika-
       lischer Instabilität führt (Tropfenkoaleszenz). Um Flotation zu
       minimieren, sollte die Größe kleiner als 5 gm sein, vorzugsweise
15     unterhalb      von    1 µm (PCS-Durchmesser), was              zu den sogenannten
       physikalisch "autostabilen"                Dispersionen     führt.    Die    optimale
       Stabilität wurde gefunden im Größenbereich ähnlich zu parentera-
      len Fettemulsionen mit PCS-Durchmessern von 200 nm bis 500 nm.


20    Der Gehalt an Stabilisatoren in parenteralen Zubereitungen sollte
      so    niedrig        wie    möglich      gehalten     werden,   um    Toxizität         und
      Störungen des Metabolismus zu minimieren. Von Lecithin-haltigen
      Emulsionen zur parenteralen Ernährung ist es bekannt, daß eine
      zu hohe Zuführung von Lecithin metabolische Störungen bewirken
25    kann, typische Tagesvolumina appliziert sind hier z. B. 500 ml
      Emulsion und mehr. Dies führte zu der Entwicklung der Lecithin-
      reduzierten Emulsionen, d. h. man reduzierte den Lecithingehalt
      von     1,2%    weiter      auf    nur   0,6%   Lecithin.     Einige    Systeme         zur
      Applikation von schwerlöslichen Arzneistoffen verwenden einen
30    relativ        hohen       Emulgatorgehalt       (z.    B.   Solubilisierung            mit
      Tensiden,        SEDDS      —     self-emulsifying       drug    delivery         systems
      basierend auf der Solubilisation von Öl mit hohen Tensidkonzen-
      trationen). Eine spezielle Eigenschaft der vorliegenden Erfindung
      ist,     daß    sie    die      Tensidbelastung        minimiert.    Eine     typische
35    Zusammensetzung des 01W-Types der erfindungsgemäßen Dispersion
      ist:    20 g     Öl,    1,2 g     Lecithin,     0,1 g    Arzneistoff        und   78,3 g



                                                                                   PTO-000334
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 336 of 548 PageID #:
                                    70616
     WO 02/09667                                                        PCT/EP01/08726


                                         - 15 -



     Wasser. Dies bedeutet, daß die 21,2 g produzierter Öltropfen aus
     20 g Ölphase (= 94,3%) und 1,2 g Stabilisator (= 5,7%) bestehen.


     Weitere       Beispiele   für   Emulgatoren    sind    neben       Lecithinen       die
 5   Polyethoxysorbitanester            (Tweeng'-Typen),        wie     beispielsweise
     Laurate (Tween        20/21), Palmitate (Tween         40), Stearate (Tween
     60/61),       Tristearate    (Tween    65),   Oleate   (Tween          80/81),     oder
     Trioleate (Tween 85), Natriumglycocholat und Natriumlaurylsulfat
     (SDS) sowie die Sorbitanfettsäureester (Spanu -Typen). Besonders
10   bevorzugt ist Tween 80.


     Bevorzugt werden weiterhin Tenside, Emulgatoren und Stabilisato-
     ren   eingesetzt,      die   für    die   Anwendung    am        und    im   Menschen
     zugelassen sind (z.B. Hilfsstoffe mit dem GRAS-Status).
15
     Speziell für die Dispersionen vom Typ W/0 werden die typischen
     Wasser-in-Öl-Tenside         zur   Stabilisierung      benutzt, manchmal             in
     Mischungen, auch in Mischungen mit O/W-Emulgatoren. Beispiele
     hierfür        sind   die    Fettalkohole,         Ethylenglykolmonostearat,
20   Glycerolmonostearat, Sorbitanfettsäureester (Span -Serie, z. B.
     Span 20-, Span 40-, Span 60- und Span 80-Serie, speziell Span
     85), Ether von Fettalkoholen mit Polyethylenglykol (PEG) (z. B.
     Brif-Serie), Ester von Fettsäuren mit PEG (z. B. Myrr-Serie).


25. Im allgemeinen werden wieder           Tenside Und Stabilisatoren mit-einem
     anerkannten Status bevorzugt, z. B. GRAS-Substanzen (Generally
     Regarded As Safe - Food Additives -            GRAS substances, Food Drug
     Cosmetic Law Reports, Chicago (1994), Food Additive Database der
     FDA, Internet: www.fda.gov, 1999).
30
     Im Fall daß die erfindungsgemäßen Dispersionen -                       zusätzlich zu
     den Öltropfen - noch Partikel von ungelöstem Wirkstoff enthalten,
     sollte die Partikelgröße so klein wie möglich sein, zum Beispiel
     zwecks Erhalt der physikalischen Stabilität und zur Vermeidung
35   von   Sedimentation.         Zusätzlich,      im    Fall     der        intravenösen
     Applikation, sollten die Partikel klein genug sein, um Kapillar-



                                                                                  PTO-000335
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 337 of 548 PageID #:
                                    70617
     WO 02/09667                                                                  PCT/EP01/08726


                                                    - 16 -



     blockade zu vermeiden. Die kleinsten Blutkapillaren sind ungefähr
     5-6 gm im Durchmesser. Daher sollte der Partikeldurchmesser 90%
     unterhalb von 5 pim sein, vorzugsweise auch der Durchmesser 95%
     und insbesondere der Durchmesser 100% sollte unterhalb 5 gm sein
 5   (gemessen mit Laserdiffraktometrie nach Abtrennung der Partikel
     von    der    Dispersion            durch      Zentrifugation,        Volumenverteilungs-
     daten).       Es    ist       noch       günstiger,       wenn   diese     Durchmesser        alle
     unterhalb von            3 gm sind, da dann eine Sicherheitsdistanz zur
     Größe der kleinsten Kapillaren vorhanden ist.
10
     Am    vorteilhaftesten                ist      eine     Partikelgröße       des       ungelösten
     Arzneistoffes            unterhalb          von      1000 nm     (mittlere     Partikelgröße
     gemessen mit Photonenkorrelationsspektroskopie). Diese Größe ist
     weit weg von den 5-6 gm der kleinsten Kapillardurchmesser und
15   schließt gleichzeitig jegliche Sedimentationseffekte aus (diese
     Partikelgröße            sedimentiert            nicht    relativ    unabhängig         von    der
     Dichte des Arzneistoffes). Im Fall, daß eine schnellere Auflösung
     der     Arzneistoffkristalle                     nach     Applikation       der       Dispersion
     notwendig ist, sollte der mittlere PCS-Durchmesser im Bereich
20   100 nm bis ungefähr 400 nm, bevorzugt unter 100 nm sein.


     Generell      ist        es       günstig,     den      Wirkstoff    zur   Herstellung        der
     Dispersion in der Form sehr feiner Kristalle zu verwenden, d.h.,
     in    mikronisierter               Form    mit    einer    mittleren       Teilchengröße       im
25   Bereich von ca. 0,1 lint — 25 gm (Kolloidmühle, Gasstrahlmühle).
     Bevorzugt          sind       mittlere         Teilchengrößen       von     0,1µm         5    gm,
     besonders bevorzugt von kleiner als 1 lim.


     Der pH-Wert der erfindungsgemäßen Dispersionen liegt typischer-
30   weise    zwischen             4    und    8,     vorzugsweise       zwischen      5    und    7,5,
     besonders bevorzugt zwischen 6 und 7,5 und wird in der Praxis
     bestimmt durch die Applikationsform.


     Die Dispersion gemäß                  der Erfindung kann ferner eine wirksame
35   Menge    eines       Antioxidanz,              wie    beispielsweise       Vitamin      E, ins-
     besondere          das    Isomer          alpha-Tocopherol        enthalten.          Alternativ



                                                                                            PTO-000336
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 338 of 548 PageID #:
                                    70618
     WO 02/09667                                                            PCT/EP01/08726


                                             - 17 -



     können auch beta- oder gamma-Tocopherol, oder Ascorbylpalmitat
     verwendet werden. Der Zusatz kann zwischen 10 mg und 2000 mg,
     vorzugsweise          zwischen   25    mg    und    1000   mg, bezogen         auf    100    g
     Triglyceride betragen.
 5
     Eine typische Dispersion gemäß der Erfindung kann somit, bezogen
     auf die anwendungsfertige Gesamtzusammensetzung z.B. umfassen:
     0,05      bis   1,0    Gew.-%,   vorzugsweise         0,05      bis   0,5    Gew.-%     des
     Wirkstoffes, 0,05 bis 2 Gew.-% eines Emulgators oder Emulgator-
10   gemisches,        beispielsweise            Tween    80    und/oder         Ei-Lecithin,
     dispergiert in einer 0/W-Emulsion, die, bezogen auf die Emulsion,
     5   bis    30   Gew.-%, vorzugsweise           10   bis    20   Gew.-% Triglyceride
     enthält. Bei den Triglyceriden handelt es sich vorzugsweise um
     Sojabohnenöl, mittelkettige Triglyceride (wenigstens 90 % C8/C10)
15   sowie Gemische aus Sojabohnenöl und mittelkettigen Triglyceriden
     (wenigstens       90    %   C8/C10) im       Gewichtsverhältnis          1:2    bis    2:1,
     vorzugsweise 1:1. Daneben können noch, bezogen auf die Gesamt-
     zusammensetzung, 0,5 bis 5 Gew.-%, vorzugsweise 1 bis 3 Gew.-%
     übliche Isotonisierungsmittel, wie Glycerol, und 0,005 bis 0,05
20   Gew.-%      Antioxidantien,           wie    beispielsweise           alpha-Tocopherol
     enthalten sein.          Ein besonders        bevorzugter Wirkstoff ist ins-
     besondere Amphotericin B. Zusätzlich können auch Konservierungs-
     mittel zugesetzt werden. Die trifft insbesondere bei Abpackung
     der Dispersion in Gefäße zur Mehrfachentnahme zu.
25
     Die Dispersion enthält den Wirkstoff gelöst in einer Menge, die
     größer ist als die Menge, die sich additiv aus seiner maximalen
     Löslichkeit jeweils in der Wasser- und der Ölphase der Emulsion
     ergibt, wobei die "additive Menge" unter Normalbedingungen (20°C,
30   Normaldruck) durch Auflösen der maximalen Wirkstoffmenge in den
     separaten öligen und wäßrigen Phasen (bei ansonsten identischen
     Lösebedingungen) entsprechend                den    Anteilen in        der Dispersion
     ermittelt (Sättigungskonzentrationen) wird.


35   In der Dispersion sind typische Wirkstoffkonzentrationen 0,01
     Gew.-% bis 30 Gew.-%, vorzugsweise 0,1 Gew.-% bis                            10 Gew.-%,



                                                                                     PTO-000337
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 339 of 548 PageID #:
                                    70619
     WO 02/09667                                                        PCT/EP01/08726


                                          - 18 -



     besonders       bevorzugt 1 Gew.-% bis            5 Gew.-%, bezogen auf             die
     Gesamtmenge der Dispersion.


     Arzneistoffe von besonderem Interesse — neben Amphotericin B —
 5   sind Vancomycin und Vecuronium. Des weiteren können schwerlös-
     liche Arzneistoffe aus den Gruppen der Prostaglandine, z. B.
     Prostaglandin        E 2,   Prostaglandin Fm und Prostaglandin E1,              Pro-
     teinase-Hemmstoffe, wie z. B. Indinavir, Nelfinavir, Ritonavir,
     Saquinavir, Zytostatika, z. B. Paclitaxel, Doxorubicin, Daunoru-
10   bicin, Epirubicin, Idarubicin, Zorubicin, Mitoxantron, Amsacrin,
     Vinblastin,         Vincristin,      Vindesin,        Dactiomycin,      Bleomycin,
     Metallocene, z B. Titanmetallocendichlorid, und Lipid-Arznei-
     stoff-Konjugate, wie z. B. Diminazenstearat und Diminazenoleat,
     und    generell      schwerlösliche     Antiinfektiva        wie    Griseofulvin,
15   Ketoconazol, Fluconazol, Itraconazol, Clindamycin, insbesondere
     antiparasitische            Arzneistoffe,   z.   B.    Chloroquin,      Mefloquin,
     Primaquin,         Pentamidin,     Metronidazol,         Nimorazol,     Tinidazol,
     Atovaquon,         Buparvaquon,     Nifurtimox     und     antiinflammatorische
     Arzneistoffe, wie z. B.Ciclosporin, Methotrexat, Azathioprin,
20   verwendet werden.


     Dispersionen, die antiinflammatorische Arzneistoffe enthalten,
     können topisch, oral und parenteral angewendet werden. Im Falle
     einer topischen Anwendung auf der Haut, kann der Arzneistoff in
25   das    tiefere       Gewebe     penetrieren,      wo     entzündliche      Prozesse
     stattfinden. Mit einer topischen Anwendung auf Schleimhäuten, wie
     z.    B.   am   Auge, können Erkrankungen          wie    das "Trockene Auge" -
     Syndrom behandelt werden, dem ein entzündlicher Prozeß zugrunde
     liegt. Eine topische Anwendung auf den Schleimhäuten der Vagina
30   ist ebenso vorteilhaft, z. B. ganz besonders für Antiinfektiva.
     Die Dispersion spreitet gut auf der Schleimhautoberfläche und
     gewährleistet so eine gleichmäßige Verteilung des Arzneistoffs.
     Insbesondere wenn diese Dispersion Öltröpfchen und zusätzlich
     sehr       feine    Arzneistoffkristalle         enthält,    da    diese     feinen
35   Kristalle auf der vaginalen Schleimhaut haften und sich dort
     langsam       auflösen und      damit für eine verlängerte Arzneistoff-



                                                                              PTO-000338
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 340 of 548 PageID #:
                                    70620
     WO 02/09667                                                      PCT/EP01/08726


                                        - 19 -



     wirkung sorgen (Depotwirkung). Für eine Anwendung am Auge ist es
     vorteilhaft, wenn man Dispersionen verwendet, die positiv geladen
     sind. Die Wechselwirkungen der positiv geladenen Partikel mit den
     negativ geladenen Zellmembranen verlängern die Verweilzeit des
5    Arzneistoffs am Wirkort.


     Die orale Anwendung der erfundenen Dispersion ist geeignet, die
     Bioverfügbarkeit      von    schwerlöslichen        Arzneistoffen,     die   oral
     nicht ausreichend verfügbar sind, zu erhöhen. Beispiele hierfür
10   sind    Paclitaxel    und     Amphotericin     B.    Anstelle    von    wäßrigen
     Dispersionen können auch, durch Sprühtrocknung oder Gefriertrock-
     nung überführte, trockene Formen verwendet werden.


     Die    parenterale,       insbesondere   die   intravenöse      Anwendung     von
15   arzneistoffhaltigen Dispersionen kann Nebenwirkungen reduzieren,
     z.     B.   bei   Doxorubicin,     Daunorubicin       und     Amphotericin        B.
     Intravenös angewendete Dispersionen können durch Modifizierung
     der    Oberfläche    mit     Apolipoproteinen       gezielt    zu    gewünschten
     Zielorganen, wie Gehirn oder Knochenmark gelenkt werden. Dies ist
20   bei Arzneistoffen, die keinen oder nur geringen Zugang zum Gehirn
     haben, von besonderem Interesse. Typische Beispiele hierfür sind
     zytotoxische Substanzen wie Doxrubicin. Eine gezielte Aufnahme
     zytotoxischer Dispersionen in das Gehirn ermöglicht die Behand-
     lung von Hirntumoren, die bisher nur operativ oder lokal, z. B.
25   mit implantierten therapeutischen Systemen und mit arzneistoff-
     haltigen Implantaten behandelt werden können. Dispersionen, die
     Antiinfektiva       mit    geringer   Blut-Hirn-Schranken-Permeabilität
     enthalten, können nun genutzt werden, um diese Antiinfektiva zur
     Behandlung von persistierenden Parasiten durch die Blut-Hirn-
30   Schranke zu transportieren.


     Die    Organverteilung      von   intravenös   applizierten         Arzneistoff-
     trägern wird von deren physiko - chemischen Eigenschaften, wie
     z. B. Partikelgröße, Partikelladung und Oberflächenhydrophobie
35   bestimmt. Negativ geladene Partikel werden zum Beispiel wesent-
     lich schneller von den Makrophagen der Leber aufgenommen als



                                                                             PTO-000339
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 341 of 548 PageID #:
                                    70621
     WO 02/09667                                                        PCT/EP01/08726


                                           - 20 -



     ungeladene Partikel (Wilkens, D, J. and Myers, P. A., Studies on
     the relationship between the electrophoretic properties of
     colloids and their blood clearance and organ distribution in the
     rat. Brit. J. Exp. Path. 47, 568-576, 1966). Um die In-vivo-
 5   Organverteilung zu modifizieren, kann die Ladung der erfindungs-
     gemäßen Dispersion geändert werden, speziell positiv geladene
     Dispersionen sind vorteilhaft. Die positiv geladene Dispersion
     kann   im     Bereich   der    Einstichstelle     an   den   negativ     geladenen
     Zelloberflächen haften bleiben. Nach intravenöser Applikation der
10   negativ       geladenen   Dispersion        interagieren     die    Partikel        mit
     negativ geladenen Proteinen, speziell mit Albumin, das mengen-
     mäßig bedeutendste Protein im Blut. Aufgrund seiner Funktion als
     Dysopsonin kann es durch Adsorption an der Tropfenoberfläche und
     Bildung       einer   Albumin-Adsorptionsschicht         die   Verweilzeit          der
15   erfundenen      Dispersion      im   Blut    verlängern (z.    B.     verminderte
     Aufnahme durch Makrophagen der Leber).


     Positiv geladene Dispersionen gemäß der Erfindung, können unter
     Verwendung positiv geladener Emulgatoren, Mischungen von positiv
20   geladenen       und   ungeladenen     Stabilisatoren (z.       B.     Poloxamere)
     und/oder negativ geladenen Emulgatoren (z. B. Lecithin) herge-
     stellt werden. Positiv geladene Dispersionen, gemäß der Erfin-
     dung, haben ein positives Zetapotential. Das Zetapotential der
     Dispersionspartikel           wird   mit    elektrophoretischer       Messung       in
25   destilliertem Wasser (durch Zugabe von Natriumchlorid auf eine
     Leitfähigkeit von 50 µS/cm eingestellt) oder im Originaldisper-
     sionsmedium (äußere Phase der Dispersion) gemessen. Beispiele für
     positiv geladene Emulgatoren und Stabilisatoren sind Stearylamin,
     Cetypyridiniumchlorid (CPC), für positiv geladene Lipide N-[1-
30   (2,3-dioleyloxy)propyl]-N,N,N-trimethylammoniumchlorid (DOTMA),
     Didodecyldimethylammoniumbromid                (DDAB),       2,3-Dioleyloxy-N-
     [2(spermidincarboxamid)ethyl]-N,N-dimethyl-l-propylammonium-
     trifluoroacetat (DOSPA), 313-[N-(N' ,N'-Dimethylaminoethan)carb-
     amoyl]-cholesterol (DC-Chol).
35




                                                                              PTO-000340
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 342 of 548 PageID #:
                                    70622
     WO 02/09667                                                        PCT/EP01/08726


                                         - 21 -



     Die     Herstellung      positiv    geladener       Dispersionen      kann    unter
     Verwendung positiv geladener Emulgatoren oder Emulgatormischungen
     im Produktionsprozeß durchgeführt werden (De novo-Herstellung).
     Der    positiv    geladene Emulgator kann alternativ              auch zu einer
 5   negativ geladenen Dispersion zugefügt werden. Der Emulgator muß
     in ausreichender Menge zugefügt werden, damit eine Ladungsumkehr
     von negativ nach positiv eintritt.


     Nähere Beschreibung des Produktionsprozesses: Die Mischung aus
10   Lipid, Arzneistoff, Wasser und Emulgator oder andere Stabilisa-
     toren muß einem         hochenergetischem Dispergierprozeß unterzogen
     werden. Sollen Mischungen von Ölen und festen Fetten im Homogeni-
     sationsansatz verwendet werden, ist es vorteilhaft, das feste
     Fett    bei erhöhter      Temperatur im        Öl zu    lösen.    Die bevorzugte
15   Methode die erfindungsgemäße Dispersion herzustellen, ist die
     Hochdruckhomogenisation, z. B. mit Kolben-Spalt-Homogenisatoren
     oder    Jet Stream-Homogenisatoren. Befindet sich                 Wasser in der
     äußeren Phase der Dispersion, wird die Homogenisation zwischen
     0°C     und   100°C     durchgeführt.         Die   beste   Dispergierung        und
20   schnellste       Auflösung   des     schwerlöslichen        Arzneistoffs        wird
     erreicht, wenn die Homogenisation deutlich über Raumtemperatur
     durchgeführt wird, z. B. zwischen 35°C und 100°C. Die optimale
     Homogenisationstemperatur bei gleichzeitiger Berücksichtigung der
     chemischen Stabilität des Arzneistoffs wurde zwischen 45°C und
25   65°C     ermittelt.      Liegt     ein    extrem       temperaturempfindlicher
     Arzneistoff      vor,    sollte    die   Homogenisation      in    der   Nähe   des
     Gefrierpunktes von Wasser durchgeführt werden (z. B. ungefähr
     4°C)


30   Werden für die äußere Phase der Dispersion andere Flüssigkeiten
     als Wasser verwendet, die einen höheren Siedepunkt als Wasser
     besitzen, kann auch bei höheren Temperaturen oder unter 0°C (z.
     B. PEG 600) homogenisiert werden.


35   Im Fall von Mischungen aus Lipiden, Mischen von Öl und festem
     Lipid    als "bulk"-Waren         kann   zu    einer   festen "bulk"-Mischung



                                                                              PTO-000341
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 343 of 548 PageID #:
                                    70623
     WO 02/09667                                                           PCT/EP01/08726


                                               - 22 -



     führen     —   obwohl      die     daraus    in    der    Dispersion       produzierten
     Partikel flüssig sind (Thomson-Effekt). In diesem Falle sollte
     die Homogenisation bei einer Temperatur durchgeführt werden, die
     über dem Schmelzpunkt der "bulk"-Mischung liegt. Daßelbe gilt bei
 5   alleiniger       Verwendung von festen Lipiden zur Herstellung der
     Dispersion gemäß der Erfindung. Der angelegte Homogenisations-
     druck     kann      zwischen     10    und   11.000       bar    liegen.    Werden       die
     Dispersionen mit 11.000 bar produziert, ist die resultierende
     Dispersion steril, da unter diesem                   hohen Druck Bakterien und
10   Viren zerrissen werden. Ist eine Sterilisation durch Homogenisa-
     tion     nicht    erwünscht,        liegt    der    bevorzugte      Produktionsdruck
     zwischen 200 bar und annähernd 4000 bar. Die in der Industrie in
     Produktionslinien verwendeten Hochdruckhomogenisatoren arbeiten
     gewöhnlich in einem Bereich von 200 bar bis 700 bar, daher wäre
15   es nicht notwendig neue Maschinen anzuschaffen, wenn bei diesen
     Drücken gearbeitet wird. Die Produktion bei niedrigeren Drücken
     erfordert jedoch eine höhere Anzahl an Durchläufen (Zyklen). Muß
     eine     höhere     Anzahl     an     Durchläufen     vermieden       werden       (z.   B.
     begründet durch Aspekte der chemischen Stabilität des Arzneistof-
20   fes), sollte ein höherer Druck angewendet werden, der von 700 bar
     bis    4000    bar    reicht.       Für   den     Bereich       700-1500    bar     können
     Homogenisatoren von APV Gaulin (Lübeck, Deutschland) verwendet
     werden, für den Bereich 700-2000 bar sind Maschinen der Firma
     Niro Soavi (Lübeck, Germany) geeignet, des weiteren ermöglichen
25   spezielle Homogenisatoren der Firma Stansted (Stansted, UK) bei
     Drücken bis zu 4000 bar zu arbeiten.


     Um die Dispersion herzustellen kann jede Homogenisatorausstattung
     verwendet        werden,     die      eine   genügend       hohe     Leistungsdichte
30   erreicht,      d.    h.    typischerweise          über    104    W/m3.    Bei    einigen
     Homogenisatoren kann die Leistungsdichte (dissipierte Energie pro
     Volumeneinheit der Dispergierzone) nicht errechnet werden, da die
     genaue    Größe      der    Dispergierzone          nicht       bekannt    ist    (z.    B.
     Microfluidizer). In diesem Fall muß die Eignung der Maschine für
35   die Herstellung der erfundenen Dispersion auf empirischem Wege
     ermittelt werden. Beispiele für Homogenisatoren vom Kolben-Spalt-



                                                                                      PTO-000342
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 344 of 548 PageID #:
                                    70624
     WO 02/09667                                                      PCT/EP01/08726



                                          - 23 -



     Typ sind die Maschinen von den Firmen APV Gaulin, Niro Soavi,
     Stansted und French Press, ein Beispiel für Jet Stream-Homogeni-
     satoren ist der Microfluidizer (Microfluidics, Inc., USA).


 5   Die    Erfindung     wird    durch   die    nachfolgenden      Beispiele      näher
     erläutert, ohne sie jedoch zu beschränken.




     Beispiele
10
     Beispiel 1


     8 mg Amphotericin B wurden mit 40 g Lipofundin N 20 % angerieben
     (0,2 mg Amphotericin B/ml Emulsion) und die erhaltene Dispersion
15   mit einem Ultra-Turrax-Rührer 5 Minuten bei 8000 Umdrehungen pro
     Minute    gerührt.    Anschließend        wurde   die   Dispersion      mit   einem
     Micron LAB 40 bei 1.500 bar mit 20 Zyklen hochdruckhomogenisiert.
     Die Partikelgröße wurde mit einem Laserdiffraktometer bestimmt
     (Coulter LS 230, Coulter Electronics, USA). Der Durchmesser 50
20   % (D50%) der Volumenverteilung betrug 0,164 gm, D90% 0,340 gm,
     D95% 0,387 gm, D99% 0,466 gm und D100% 0,700 gra.


     Beispiel 2


25   Es wurde ein Emulsionssystem mit Amphotericin B wie in Beispiel
     1 hergestellt, die eingearbeitete Menge an Amphotericin B betrug
     jedoch   40   mg (d.    h.    1   mg/ml    Emulsion).    Es    wurden    folgende
     Durchmesser gemessen: D50% 0,160 gra, D90% 0,362 gm, D95% 0,406
     gm, D99% 0,485 gm und D100% 0,746 gra.
30
     Beispiel 3


     Es    wurde   eine   Emulsion     analog    Beispiel     1    hergestellt,     die
     eingearbeitete Amphotericin B-Menge betrug jedoch 80 mg (d. h.
35   2 mg/ml Emulsion). Es wurden folgende Durchmesser gemessen: D50%




                                                                             PTO-000343
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 345 of 548 PageID #:
                                    70625
     WO 02/09667                                                       PCT/EP01/08726


                                          - 24 -



     0,194 gm, D90% 0,381 gm, D95% 0,423 gm, D99% 0,494 gm und D100%
     0,721 gm.


     Beispiel 4
 5
     40 mg Amphotericin B-Pulver wurden mit 40 g Öl (Mischung 50 : 50
     aus LCT und MCT) angerieben und die erhaltene Suspension wie in
     Beispiel      1     mit   einem   Ultra-Turrax      für   5   Minuten     gerührt.
     Anschließend wurde die Suspension mit einem Hochdruckhomogenisa-
10   tor Micron LAB 40 hochdruckhomogenisiert mit 2 Zyklen bei 150
     bar, 2 Zyklen bei 500 bar und anschließend 20 Zyklen bei 1.500
     bar. 8 g der erhaltenen öligen Suspension wurden dann in 32 g
     Wasser dispergiert, das 1,2 % Lecithin enthielt. Dispergierung
     erfolgte      mit    einem   Ultra-Turrax     für   5   Minuten    bei   8000      Um-
15   drehungen/Minute. Die erhaltene Dispersion wurde dann mit dem
     Micron LAB 40 hochdruckhomogenisiert bei 500 bar mit 10 Zyklen.
     Es wurden folgende Durchmesser gemessen: D50% 0,869                      gm, D90%
     2,151 gm, D95% 2,697 gm, D99% 3,361 gm.


20   Beispiel 5


     Es wurde eine Emulsion analog Beispiel 4 hergestellt, allerdings
     erfolgte die Herstellung der Emulsion mit Hochdruckhomogenisation
     nicht bei Raumtemperatur, sondern in einem temperaturkontrollier-
25   tem LAB 40 bei 50°C. Es wurden folgende Durchmesser gemessen:
     D50% 0,647 gm, D90% 1,537 gm, D95% 1,768 gm, D99% 2,152 gm und
     D100% 3,310 gm.


     Beispiel 6
30
     Es wurde eine Amphotericin B-Emulsion durch Hochdruckhomogenisa-
     tion analog Beispiel 1 hergestellt (0,2 mg Amphotericin B/ml
     Emulsion), die Hochdruckhomogenisation der Emulsion erfolgte bei
     Raumtemperatur. Der Arzneistoff wurde in 1,2%iger wäßriger Tween
35   80-Lösung angerieben, die Suspension vorhomogenisiert und 80 mg
     dieser Suspension mit 40g Lipofundin N 20% gemischt. Es wurden



                                                                              PTO-000344
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 346 of 548 PageID #:
                                    70626
     WO 02/09667                                                 PCT/EP01/08726


                                       - 25 -



     folgende Durchmesser gemessen: D50% 0,142 gm, D90% 0,282 gm, D95%
     0,331 gm, D99% 0,459 gm und D100% 0,843 gm.


     Beispiel 7
 5
     Es   wurde    eine   Emulsion   analog     Beispiel   6   hergestellt,       die
     Amphotericin B-Konzentration betrug jedoch 1 mg/ml Emulsion. Es
     wurden folgende Durchmesser gemessen: D50% 0,245 gm, D90% 0,390
     gm, D95% 0,426 gm, D99% 0,489 gm, D100% 0,700 gm.
10
     Beispiel 8


     Es   wurde    eine   Emulsion   analog     Beispiel   6   hergestellt,       die
     Amphotericin B-Konzentration betrug jedoch 2 mg/ml Emulsion. Es
15   wurden folgende Durchmesser gemessen: D50% 0,237 gm, D90% 0,389
     gm, D95% 0,426 gm, D99% 0,491 gm, D100% 0,701 gm.


     Beispiel 9


20   Es   wurde    eine   Emulsion   analog   Beispiel     6   hergestellt,       die
     Hochdruckhomogenisation der Emulsion erfolgte bei 60°C. Es wurden
     folgende Durchmesser gemessen: D50% 0,197 gm, D90% 0,388 gm, D95%
     0,436 gm, D99% 0,532 gm und D100% 0,953 gm.


25   Beispiel 10


     Es   wurde    eine   Emulsion   analog   Beispiel     7   hergestellt,       der
     Homogenisationsdruck betrug jedoch 500 bar anstatt 1500 bar. Es
     wurden folgende Durchmesser gemessen: D50% 0,263 gm, D90% 0,401
30   gm, D95% 0,435 gm, D99% 0,493 gm und D100% 0,657 gm.


     Beispiel 11


     Die Partikelgrößenverteilung des Amphotericin B-Pulvers wurde mit
35   Laserdiffraktometrie und Lichtmikroskopie analysiert. Abbildung
     1 (oben) zeigt die Teilchengrößenverteilungskurve des Pulvers



                                                                       PTO-000345
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 347 of 548 PageID #:
                                    70627
      WO 02/09667                                                     PCT/EP01/08726



                                        - 26 -



      nach Dispergierung in Wasser ermittelt mit Laserdiffraktometrie
      sowie    die   Partikelgrößenverteilung         nach   Einarbeitung       in     das
      erfindungsgemäße Emulsionssystem aus Beispiel 2 (Abbildung 1,
      unten). Im Emulsionssystem sind keine Amphotericin B-Kristalle
  5   mehr detektierbar, Amphotericin B wurde in das Emulsionssystem
      inkorporiert.


      Beispiel 12


 10   Die   Amphotericin    B-Emulsion    wurde im      Vergleich      zu in     Wasser
      dispergierten      Amphotericin    B-Kristallen        mit    Lichtmikroskopie
      untersucht. Abbildung 2 zeigt die lichtmikroskopische Aufnahme
      des Amphotericin B-Pulvers im polarisierten Licht, aufgrund der
      Anisotropie der Kristalle erscheinen sie hell. Abbildung 3 zeigt
15    die   lichtmikroskopische    Aufnahme      im   polarisierten Licht            nach
      Einarbeitung von Amphotericin B in das Emulsionssystem (Beispiel
      1),   anisotrope    Strukturen    sind   nicht    mehr       detektierbar,       das
      gesamte Bild ist nahezu schwarz. Für die Lichtmikroskopie wurde
      das Emulsionssystem unverdünnt auf den Objektträger aufgetragen.
20
      Beispiel 13


      Buparvaquon wurde analog zu Amphotericin B wie in Beispiel 6 in
      ein Emulsionssystem eingearbeitet. Es wurden folgende Durchmesser
25    gemessen: D50% 0,399 gm, D90% 0,527 um, D95% 0,564 gm, D99% 0,635
      gm und D100% 0,843 µm.


      Beispiel 14


30    Atovaquon wurde analog zu Beispiel 1 anstelle von Amphotericin
      B   in   ein   Emulsionssystem    eingearbeitet.        Es    wurden    folgende
      Durchmesser gemessen: D50% 0,297 gm, D90% 0,437gm, D95% 0,475 gm,
      D99% 0,540 gm und D100% 0,744 µm.




                                                                             PTO-000346
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 348 of 548 PageID #:
                                    70628
     WO 02/09667                                                    PCT/EP01/08726


                                       - 27 -



     Beispiel 15


     Es wurde eine Emulsion analog Beispiel 1 hergestellt, die Menge
     an eingearbeitetem Amphotericin betrug jedoch 5 mg/ml Emulsion.
 5   Die Löslichkeit in        der Dispersion für Amphotericin war über-
     schritten,     neben      Öltropfen   lagen    Arzneistoffkristalle             vor
     (heterogene Dispersion).


     Beispiel 16
10
     Es wurde eine Amphotericin B-Emulsion durch Zumischung von 40 mg
     Amphotericin B zu 40 ml Lipofundin N 20 % hergestellt (d. h.
     Amphotericin    B   1 mg/ml   Emulsion).      Die   Mischung    wurde    mit    10
     Zyklen bei 1500 bar und 45°C homogenisiert. Diese Emulsion wurde
15   durch Autoklavieren bei 121°C für 15 Minuten (gemäß Deutschen
     Arzneibuches) sterilisiert. Der PCS-Durchmesser vor Autoklavie-
     rung betrug 203 nm, der Polydispersitätsindex 0,102, nach
     Autoklavierung lag der Durchmesser bei 208 nm, der Polydispersi-
     tätsindex bei 0,137.
20
     Beispiel 17


     100 mg Amphotericin B-Pulver wurden in 900 mg sterilen Wasser
     dispergiert, vorhomogenisiert und unter Verwendung von Pistill
25   und Mörser in 20 g MCT-Öl mit 1,2% Lecithin eingearbeitet. Das
     Öl wurde in 80 g Wasser dispergiert und diese Mischung in einem
     Microfluidizer      Typ   Microfluidix     M110y    homogenisiert       (d.     h.
     Amphotericin B 1 mg/ml Emulsion). Die Homogenisation wurde bei
     1000 bar für 10 Minuten durchgeführt. Der PCS-Durchmesser vor
30   Autoklavierung betrug 192 nm, der Polydispersitätsindex 0,113,
     nach Autoklavierung lag der Durchmesser bei 196 nm, der Poly-
     dispersitätsindex bei 0,109.




                                                                          PTO-000347
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 349 of 548 PageID #:
                                    70629
     WO 02/09667                                                         PCT/EP01/08726


                                           - 28 -



     Beispiel 18


     Die unverdünnte Amphotericin. B-Emulsion aus Beispiel 17 wurde auf
     größere       Partikel   und    Amphotericin B-Kristalle           mittels     Licht-
 5   mikroskop       untersucht.     Abbildung      4     zeigt   nur   wenige    größere
     Tröpfchen,       Amphotericin B-Kristalle            konnten     nicht   detektiert
     werden.


     Beispiel 19
10
     Es wurden Emulsionen, wie in Beispiel 16 beschrieben, herge-
     stellt,       wobei    jedoch    15   Homogenisationszyklen           durchgeführt
     wurden. Es wurden zwei Dispersionen hergestellt, die 1 mg/ml und
     5 mg/ml Amphotericin B           enthielten.       Die   Emulsionen wurden mit
15   Lichtmikroskopie untersucht. Die lichtmikroskopische Aufnahme der
     Dispersion mit 1 mg/ml zeigt ein Emulsionssystem ohne detektier-
     bare Amphotericin B-Partikel (Abb. 5), in der                      Dispersion mit
     5 mg/ml Amphotericin B sind neben den Emulsionströpfchen kleine
     Amphotericin B-Kristalle detektierbar (Abb. 6)
20
     Beispiel 20


     Es wurde eine Amphotericin B-Emulsion, wie in Beispiel 16, her-
     gestellt. Die Emulsion wurde 20 Zyklen bei einer Produktionstem-
25   peratur       von 65°C   homogenisiert.        Der    mittlere PCS-Durchmesser
     betrug 255 nm, der Polydispersitätsindex 0,098. Die Partikelgröße
     wurde   mittels       Laserdiffraktometrie         mit   einem     Coulter   LS      230
     (Coulter Electronics, USA) durchgeführt. Der Durchmesser 50% war
     0,247 gm, der Durchmesser 90% 0,410 gm, der Durchmesser 99% 0,566
30   gm und der Durchmesser 100% 0,938 gm. Die Amphotericin B-Konzen-
     tration lag bei 1 mg/ml, Sterilisation wurde mittels Autoklavie-
     ren bei 121°C für 15 Minuten durchgeführt. Die Arzneistoffkonzen-
     tration wurde mit HPLC analysiert, wobei in zwei Proben 93,8% und
     91,0% wiedergefunden wurden.




                                                                               PTO-000348
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 350 of 548 PageID #:
                                    70630
     WO 02/09667                                               PCT/EP01/08726


                                     - 29 -



     Beispiel 21


     100 mg Cyclosporin wurden mit 40 g Lipofundin N 20% angerieben.
     Die Homogenisation wurde mit 20 Zyklen bei 1500 bar und 25°C
 5   durchgeführt. Der mittlere PCS-Durchmesser betrug 234 nm, der
     Polydispersitätsindex 0,099. Der Laserdiffraktometerdurchmesser
     D50% lag bei 0,218 um, der D90% bei 0,381 gm und der D100% bei
     0,721 gm. Mit Lichtmikroskopie konnten keine Cyclosporin-Partikel
     detektiert werden (polarisiertes Licht, Dunkelfeld). Das Zeta-
10   potential der Emulsion wurde in destillierten Wasser mit einer
     eingestellten    Leitfähigkeit    von    50 gS/cm   (durch    Zugabe       von
     Natriumchlorid) gemessen. Die Feldstärke lag bei 20 V/cm, die
     Umrechnung der elektrophoretischen Mobilität in das Zetapotential
     erfolgte mit der Helmholtz-Smoluchowski Gleichung. Das Zetapoten-
15   tial betrug -51 mV.


     Beispiel 22


     Es wurde eine Cyclosporin-Emulsion wie in Beispiel 21 beschrieben
20   hergestellt. Während der Produktion wurden jedoch 0,5% Cetylpyri-
     diniumchlorid (CPC) zugefügt. Die Emulsion war positiv geladen,
     das Zetapotential betrug +32 mV.


     Beispiel 23
25
     Es wurde eine Cyclosporin-Emulsion, wie in Beispiel 21 beschrie-
     ben,   hergestellt.   Während   der   Produktion wurden      jedoch    1,0%
     Stearylamin   zugefügt.   Der PCS-Durchmesser betrug         247 nm, der
     Polydispersitätsindex 0.088. Der Laserdiffraktometerdurchmesser
30   50% lag bei 0,229 gm, der Durchmesser 90% bei 0,389 gm und der
     Durchmesser 100% bei 0,721 lim. das Zetapotential betrug +24 mV.


     Beispiel 24


35   Eine Cyclosporin-Emulsion wurde de novo hergestellt. Die Zusam-
     mensetzung bestand aus 0,1% Cyclosporin, 0,5% Poloxamer 188, 0,5%



                                                                     PTO-000349
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 351 of 548 PageID #:
                                    70631
     WO 02/09667                                                           PCT/EP01/08726


                                              - 30 -



     Eilecithin Lipoid E80, 0,15% Stearylamin, 10% Miglyol 812 und
     2,25% Glycerol als Isotonisierungszusatz und Wasser ad 100%. Das
     Lecithin wurde in der Öl-Phase dispergiert, eine Prä-Emulsion
     wurde unter Zusatz der anderen Bestandteile durch Hochgeschwin-
 5   digkeitsrühren         hergestellt,       das       Cyclosporin-Pulver       wurde      im
     letzten Schritt zugefügt. Diese Mischung wurde bei 45°C mit 20
     Zyklen und 1500 bar homogenisiert. Der PCS-Durchmesser betrug
     226 nm, der Polydispersitätsindex 0,111. Der Laserdiffraktometer-
     durchmesser      50%      lag   bei    0,200 gm,       der    Durchmesser      90%     bei
10   0,406 gm und der Durchmesser 100% bei 1,154 gm. Die Emulsion war
     positiv geladen, das Zetapotential betrug +31 mV.


     Beispiel 25


15   Eine WW-Dispersion wurde produziert mit der Zusammensetzung von
     10 g Wasserphase, die 25 mg Amphotericin enthielt, 0,5 g Span 85,
     0,25 Tween     80   und     Miglyol      812    ad    50 g.    1,0 ml    Amphotericin
     Suspension ( 2, 5% Amphotericin/m1), stabilisiert mit 2,4% Lecithin
     Lipoid E 80 wurden gemischt mit destilliertem Wasser auf ein
20   Gesamtgewicht       von    10 g.      Tween    80    wurde    zur   Wasserphase      hin-
     zugefügt, Span       85 zur Ölphase. Das Wasser wurde im                     Öl durch
     hochtouriges Rühren dispergiert. Die erhaltene Prä-Emulsion wurde
     bei   90°C    homogenisiert        unter      Anwendung       von   1500 bar    und     20
     Homogenisationszyklen.           Größenanalytik         wurde       durchgeführt       mit
25   Laserdiffraktometrie (Mastersizer E, Malvern Instruments, United
     Kingdom). Der Durchmesser 50% war 2,25 gm, der Durchmesser 90%
     4,21 gm.




30   Erklärungen zu Abbildungen:


     Abb. 1:       Partikelgrößenverteilung des Amphotericin-Pulvers vor
                   Einarbeitung in die Dispersion (oben) und Partikel-
                   größenanalyse        der    erfindungsgemäßen Dispersion               nach
35                 Einarbeitung des Amphotericin-Pulvers (unten, Beispiel




                                                                                  PTO-000350
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 352 of 548 PageID #:
                                    70632
     WO 02/09667                                                    PCT/EP01/08726


                                        - 31 -



                   2), die Arzneistoffpartikel sind nicht mehr detektier-
                   bar (Laserdiffraktometrie)


     Abb. 2:       Lichtmikroskopische Aufnahme des Amphotericin-Pulvers
 5                 vor   Einarbeitung   in    die    ON-Emulsion     (Beispiel        1)
                   (Polarisations-Aufnahme          im   Dunkelfeld,     anisotrope
                   Kristalle erscheinen weiß, Balken wie in Abb. 3 (10
                   gm)) -


10   Abb. 3:       Lichtmikroskopische       Aufnahme      der   ON-Emulsion      nach
                   Einarbeitung   des    Amphotericin-Pulvers          aus     Abb.   2
                   (Beispiel   1) (Polarisations-Aufnahme, im Dunkelfeld
                   nur   schemenhafte   Reflexe      der    isotropen   Emulsions-
                   tropfen, Balken 10 gm).
15
     Abb. 4:       Lichtmikroskopische Aufnahme der unverdünnten Emulsion
                   aus Beispiel 18.


     Abb. 5:       Lichtmikroskopische Aufnahme der Emulsion mit 1 mg/ml
20                 Amphotericin B aus Beispiel 19.


     Abb. 6:       Lichtmikroskopische Aufnahme der Emulsion mit 5 mg/ml
                   Amphotericin B aus Beispiel 19.




                                                                             PTO-000351
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 353 of 548 PageID #:
                                    70633
     WO 02/09667                                                   PCT/EP01/08726


                                           - 32 -



                                     Patentansprüche




     1.    Dispersion, die eine ölige Phase und eine wäfir:ige Phase in
           Form    einer    WW-Emulsion        oder   einer    Wasser-in-Öl    (WO)
           Emulsion, mindestens einen in der öligen und der wäßrigen
           Phase wenig oder schwer löslichen Wirkstoff sowie gegebe-
           nenfalls einen oder mehrere Emulgator(en) und/oder Stabill-
           sator(en) umfaßt, dadurch gekennzeichnet, daß die Disper-
           sion    frei     von    toxikologisch      bedenklichen    organischen
           Lösungsmitteln ist und den Wirkstoff gelöst in einer Menge
           enthält, die höher ist als die Menge, die sich additiv aus
           seiner maximalen Löslichkeit in der öligen und der wäßrigen
           Phase der Emulsion ergibt.


     2.    Dispersion nach Anspruch 1, dadurch gekennzeichnet, daß der
           Arzneistoff zusätzlich zum gelösten Zustand noch in hoch-
           disperser fester kristalliner Form vorliegt, wodurch sich
           eine Dispersion mir einer heterogenen dispersen Phase aus
           Öltropfen und aus Arzneistoffkristallen ergibt.


    3.     Dispersion nach Anspruch 1 oder 2, dadurch gekennzeichnet,
           daß mindestens 90%, bevorzugter 95% der vorhandenen Kri-
           stalle kleiner als 5 gm sind und insbesondere 100% kleiner
           als 5gm sind (Volumenverteilung bestimmt mit Laserdif-
           fraktometrie), wobei besonders bevorzugt 90% kleiner als 3
           gm, bevorzugter 95% kleiner als 3 gm und insbesondere 100%
           kleiner   als     3gm    sind    (Volumenverteilung      bestimmt        mit
           Laserdiffraktometrie).


    4.     Dispersion      nach   Anspruch     3, dadurch     gekennzeichnet, daß
           mindestens      90%,    bevorzugt    95%   und   insbesondere   99%   der
           Kristalle kleiner als 1 gm sind (Volumenverteilung bestimmt
           mit Laserdiffraktometrie).




                                                                           PTO-000352
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 354 of 548 PageID #:
                                    70634
    WO 02/09667                                                        PCT/EP01/08726


                                          - 33 -



     5.    Dispersion      nach    einem      der    Ansprüche    1   bis    4,    dadurch
           gekennzeichnet, daß sie eine Öl-in-Wasser-Emulsion ist und,
           bezogen   auf    die    Gesamtmenge        der   Dispersion, 5         bis   99,5
           Gew.-%, vorzugsweise 10 bis 95 Gew.-% insbesondere 60 bis
           95 Gew.-% und speziell 70-95% wäßrige Phase enthält.


     6.    Dispersion      nach    einem      der    Ansprüche    1   bis    4,    dadurch
           gekennzeichnet, daß sie eine . Wasser-in-Ö1 (W/0) Emulsion
           ist und, bezogen auf die Gesamtmenge der Dispersion, 5 bis
           30 Gew.-%, vorzugsweise 10 bis 25 Gew.-% insbesondere 10
           bis 20 Gew.-% wäßrige Phase enthält.


     7.    Dispersion nach einem der vorhergehenden Ansprüche, dadurch
           gekennzeichnet,        daß   sie    Emulgator     und/oder       Stabilisator
          enthält.


    8.    Dispersion    nach      Anspruch      7, dadurch       gekennzeichnet, daß
          sie, bezogen auf die Gesamtmenge Dispersion, weniger als
          15%, bevorzugt weniger als 10% und insbesondere weniger als
          2%, bevorzugt 0,6% bis 1,2% Emulgator und/oder Stabilisator
          enthält.


    9.    Dispersion nach einem der Ansprüche 1 bis 8, dadurch ge-
          kennzeichnet, daß sie als Emulgatoren Ei-Lecithin, Soja-
          Lecithin, Phospholipide aus Ei oder Soja, Sorbitanestern
          (insbesondere       Span      85),        Polyethylenglykolsorbitanester
          (insbesondere Tween 80), Natriumglycocholat, Natriumlauryl-
          sulfat (SDS) oder Gemischen derselben und/oder als Stabili-
          satoren Block-Copolymere, insbesondere Poloxamere (bevor-
          zugt Poloxamer          188   und   407) oder      Poloxamine (bevorzugt
          Poloxamine       908),    Polyvinylpyrrolidon           (PVP),     Polyvinyl-
          alkohol (PVA), Gelatine, Polysaccharide (bevorzugt Hyalu-
          ronsäure oder Chitosan und ihre Derivate), Polyacrylsäure
          und ihre Derivate, Polycarbophil, Cellulosederivate (bevor-
          zugt Methyl-, Hydroxypropyl- und Carboxymethylcellulose),
          Zuckerester (bevorzugt Saccharosemonostearat) oder Natrium-



                                                                               PTO-000353
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 355 of 548 PageID #:
                                    70635
     WO 02/09667                                                     PCT/EP01/08726


                                         - 34 -



           citrat     einzeln    oder    in   irgendeiner       Mischung   derselben
           enthält.


     10.   Dispersion nach einem der vorhergehenden Ansprüche, dadurch
           gekennzeichnet, daß sie eine WW-Emulsion umfaßt und die
           zur     Herstellung     der   Dispersion     verwendete     ölige    Phase
           (Lipidphase) nur bei Raumtemperatur feste Lipide oder nur
           bei Raumtemperatur flüssige Lipide              umfaßt oder eine           Mi-
           schung aus einem oder mehreren bei Raumtemperatur flüssigen
           Lipiden mit einem oder mehreren bei Raumtemperatur festen
           Lipiden umfaßt.


     11.   Dispersion nach Anspruch 10, dadurch gekennzeichnet, daß
           die Mischung aus flüssigem Lipid und festem Lipid von 99 +
           1 bis zu 1 + 99 variiert (Gewichtsteile), insbesondere in
           der Mischung der Anteil von flüssigem Lipid mindestens 10
           Teile beträgt, bevorzugt mindestens 30 Teile und insbeson-
           dere mindestens 50 Teile.


     12.   Dispersion nach einem der vorhergehenden Ansprüche, dadurch
           gekennzeichnet, daß die Partikel aus folgenden einzelnen
           Lipiden oder deren Mischungen hergestellt werden: natürli-
           che oder synthetische Triglyceride bzw. Mischungen dersel-
           ben, Monoglyceride und Diglyceride, alleine oder Mischungen
           derselben     oder      mit   Triglyceriden,         selbst-emulgierende
           modifizierte Lipide, natürliche und             synthetische Wachse,
           Fettalkohole,     einschließlich       ihrer    Ester    und    Ether      und
           Mischungen derselben insbesondere synthetische Monoglyceri-
           de,     Diglyceride     und   Triglyceride     als    individuelle      Sub-
           stanzen    oder   als    Mischung,     vorzugsweise      Hartfett,      oder
           Imwitor 900, Triglyceride, insbesondere Glyceroltrilaurat,
           Glycerolmyristat,        Glycerolpalmitat,       Glycerolstearat           und
           Glycerolbehenat, und          Wachse, insbesondere       Cetylpalmitat,
           Karnaubawachs und weißes Wachs (DAB), sowie Kohlenwasser-
           stoffe, insbesondere Hartparaffin.




                                                                           PTO-000354
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 356 of 548 PageID #:
                                    70636
     WO 02/09667                                                     PCT/EP01/08726


                                         - 35 -



    13.    Dispersion nach einem der vorhergehenden Ansprüche, dadurch
           gekennzeichnet,       daß    sie   als    Ölphase    Sojaöl,     Safloröl,
           langkettige Triglyceride (LCT), mittelkettige Triglyceride
           (MCT), insbesondere Miglyole, Fischöle und Öle mit einem
           erhöhten Anteil an ungesättigten Fettsäuren, acetylierte
           Partialglyceride (bevorzugt wie in Stesolid) einzeln oder
           in Mischungen enthält.


    14.    Dispersion nach einem der vorhergehenden Ansprüche, dadurch
           gekennzeichnet, daß sie als wäßrige Phase Wasser, Mischun-
           gen von Wasser mit wassermischbaren organische Flüssigkei-
           ten,    insbesondere        flüssigen     Polyethylenglykolen         (PEG)
          (bevorzugt PEG 400 und 600) enthält.


    15.    Dispersion nach einem der vorhergehenden Ansprüche, dadurch
           gekennzeichnet,    daß      die    wäßrige   Phase     Zusätze   enthält,
           insbesondere     Elektrolyte,          Nichtelektrolyte        (bevorzugt
           Glycerol,    Glucose,       Mannit,      Xylit   zur    Isotonisierung)
           und/oder     Gelbildner       (bevorzugt     Cellulosederivate             zur
           Viskositätserhöhung).


    16.   Dispersion nach einem der vorhergehenden Ansprüche, dadurch
           gekennzeichnet,    daß      die    eingesetzte   Emulsion      eine   0/W-
          Emulsion     ist und    Lipofundin, Intralipid, Lipovenös, Ab-
          bolipid, Deltalipid oder Salvilipid ist.


    17.   Dispersion nach einem der vorhergehenden Ansprüche, dadurch
          gekennzeichnet, daß der Wirkstoff ausgewählt ist aus der
          Gruppe bestehend aus Arzneiwirkstoffen zur Behandlung des
          menschlichen und tierischen Körpers.


    18.   Dispersion nach Anspruch 17, dadurch gekennzeichnet, daß
          sie einen oder mehrere Arzneistoffe               aus den Gruppen der
          Anaesthetika,     Antibiotika,         Antimykotika,      Antiinfektiva,
          Kortikoide,     Hormone, Antioestrogene, Antispetika, gefäß-
          aktive Substanzen, Glaukomittel, Beta-Blocker, Cholinergi-



                                                                            PTO-000355
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 357 of 548 PageID #:
                                    70637
     WO 02/09667                                                         PCT/EP01/08726



                                            - 36 -



          ka,      Sympathomimetika,        Carboanhydrase-Hemmer,         Mydriatika,
          Virustatika,         Mittel       zur     Tumortherapie,      Antiallergika,
          Vitamine, antiinflammatorische Wirkstoffe sowie Immunsup-
          pressiva enthalten, insbesondere Cyclosporin, oder irgend-
          eine Kombination daraus enthält.


    19.   Dispersion nach einem der vorhergehenden Ansprüche, dadurch
          gekennzeichnet, daß sie positiv geladen ist.


    20.   Dispersion nach einem der vorhergehenden Ansprüche, dadurch
          gekennzeichnet,          daß    sie     positiv   geladene    Stabilisatoren
          enthält, insbesondere Natriumlaurylsulfat (SDS), Stearyla-
          min,      und/oder    positiv         geladene    Phospholipide       und/oder
          positiv geladene Lipide.


    21.   Dispersion nach Anspruch 20, dadurch gekennzeichnet, daß
          sie      die   eingesetzte       Emulsion    eine   O/W-Emulsion      ist    und
          intravenös appliziert werden kann, wobei neben positiven
          Stabilisatoren        auch       Mischungen       mit   Lecithin      und/oder
          nichtionischen        Stabilisatoren         eingesetzt      werden   können,
          insbesondere Poloxamer Polymere.


   22.    Dispersion nach einem der vorhergehenden Ansprüche, dadurch
          gekennzeichnet, daß sie Cyclosporin als Wirkstoff enthält.


   23.    Dispersion nach einem der vorhergehenden Ansprüche, dadurch
          gekennzeichnet, daß als Wirkstoff ein Antimykotikum (bevor-
          zugt Amphotericin B), ein Antiinfektivum (bevorzugt Bupar-
          vaquon oder Atovaquon), ein Immunsuppressivum (bevorzugt
          Cyclosporin       A oder       eines seiner       natürlichen und     synthe-
          tischen Derivate), ein Mittel zur Tumortherapie (bevorzugt
          Paclitaxel oder Taxotere) enthält.


   24.    Verfahren zur Herstellung einer Zusammensetzung gemäß einem
          der      Ansprüche   1     bis    23,     dadurch   gekennzeichnet,         eine
          wäßrige Phase        und   eine       ölige Phase, die       nicht oder      nur



                                                                                PTO-000356
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 358 of 548 PageID #:
                                    70638
    WO 02/09667                                                               PCT/EP01/08726


                                         - 37 -



          teilweise miteinander mischbar sind, sowie gegebenenfalls
          ein oder mehrere Emulgator(en) und/oder Stabilisator(en)
          und eine feste Phase, die mindestens einen in der öligen
          und der wäßrigen Phase wenig oder schwer löslichen Wirk-
          stoff umfaßt, miteinander gemischt werden und die erhaltene
         Mischung aus flüssigen und festen Phasen einem hochener-
          getischen      Homogenisationsprozeß             mit    einem       Homogenisator
         unterzogen werden, wobei keine toxikologisch bedenklichen
         organischen Lösungsmittel verwendet werden.


   25.   Verfahren nach Anspruch 24, dadurch gekennzeichnet, daß der
         Wirkstoff      ohne vorherige Auflösung                 als Feststoff         in die
         flüssigen Phasen der Dispersion eingearbeitet wurde.


   26.   Verfahren nach Anspruch 24 oder 25, dadurch gekennzeichnet,
         daß der pulverisierte Wirkstoff mit einer O/W-Emulsion oder
         einer W/O-Emulsion angerieben oder gemischt wird und diese
         Prä-Dispersion der Homogenisation oder Hochdruckhomogenisa-
         tion unterzogen wird.


   27.   Verfahren nach Anspruch 24 oder 25, dadurch gekennzeichnet,
         daß der pulverisierte Wirkstoff in einer Emulgatorlösung
         dispergiert       wird,      diese    Dispersion         homogenisiert         wird,
         anschließend mit einer O/W-Emulsion oder einer W/O-Emulsion
         gemischt       wird   und    die     so    erhaltene      Prä-Dispersion          der
         Homogenisation        oder     Hochdruckhomogenisation                   unterzogen
         wird.


   28.   Verfahren      nach   einem     der       Ansprüche      24    bis    27,    dadurch
         gekennzeichnet,        daß    als    Homogenisator            ein    Rotor-Stator-
         Homogenisator (vorzugsweise                eine   Kolloidmühle) oder              ein
         Hochdruckhomogenisator             (vorzugsweise          ein        Kolben-Spalt-
         Homogenisator (APV Gaulin, French Press, Niro, Stansted)
         oder     ein   Rohrhomogenisator           (jet   stream) (Microfluidizer
         oder Nanojet)) eingesetzt wird.




                                                                                     PTO-000357
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 359 of 548 PageID #:
                                    70639
     WO 02/09667                                                   PCT/EP01/08726



                                      - 38 -



    29.    Verfahren   nach   einem   der   Ansprüche       24   bis   28,   dadurch
           gekennzeichnet, daß der Wirkstoff in einer solchen Menge
           eingesetzt wird, daß sich der Wirkstoff am Ende des Homoge-
           nisationsprozesses      vollständig       oder   nahezu     vollständig
           aufgelöst hat, so daß      sich im Lichtmikroskop selbst bei
           1000 facher Vergrößerung in 2 von 3 Feldern nicht mehr als
           10 Kristalle, vorzugsweise nicht mehr als 5 Kristalle und
           insbesondere    nicht   mehr   als   1    Kristall    nachweisen     las-
           sen/läßt.


    30.    Verfahren   nach   einem   der   Ansprüche       24   bis   28,   dadurch
           gekennzeichnet, daß der Wirkstoff in einer solchen Menge
           eingesetzt wird, daß am Ende des Homogenisationsprozesses
           neben dem gelösten Anteil des Wirkstoffs noch ein Anteil
           des Wirkstoffs in ungelöster kristalliner Form vorliegt,
           der ein Depot bildet.


    31.    Verfahren   nach   einem   der   Ansprüche       24   bis   30,   dadurch
           gekennzeichnet, daß die Partikel des Wirkstoffes in ungelö-
           ster kristalliner Form einen Durchmesser 90% kleiner als 5
           gm, bevorzugt einen Durchmesser 95% kleiner als 5 gm und
           insbesondere einen Durchmesser 100% kleiner als 5µm besit-
           zen (Volumenverteilung bestimmt mit Laserdiffraktometrie).


    32.    Verfahren nach Anspruch 31, dadurch gekennzeichnet, daß die
           Partikel des Wirkstoffes in ungelöster kristalliner Form
           einen   Durchmesser 90% kleiner als          3 gm, bevorzugt einen
           Durchmesser 95% kleiner als          3   gra und insbesondere einen
           Durchmesser 100% kleiner als 3gm besitzen (Volumenvertei-
           lung bestimmt mit Laserdiffraktometrie).


    33.    Verfahren nach Anspruch 32, dadurch gekennzeichnet, daß die
          Partikel des Wirkstoffes in ungelöster kristalliner Form
           einen mit Photonenkorrelationsspektroskopie (PCS) bestimm-
           ten Durchmesser kleiner als 1000 nm aufweisen.




                                                                         PTO-000358
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 360 of 548 PageID #:
                                    70640
     WO 02/09667                                                          PCT/EP01/08726



                                            - 39 -



    34.    Verwendung der Dispersion gemäß einem der Ansprüche 1 bis
           23 oder hergestellt gemäß einem der Ansprüche 24 bis 33 zur
          Herstellung eines Arzneimittels.


    35.    Verwendung nach Anspruch 34, zur Herstellung eines Arznei-
          mittels zur Behandlung von Mykosen, vorzugsweise systemi-
          schen Mykosen, Entzündungen, Allergien, Tumorerkrankungen,
          kardiovaskulären Erkrankungen, viralen und anderen Infek-
          tionen und zur Durchführung von Anästhesien.


    36.   Verwendung nach Anspruch 34 oder 35, dadurch gekennzeich-
          net,     daß   das   Arzneimittel        topisch,    oral,      peroral     sowie
          parenteral, insbesondere intravenös, intra- und subkutan,
          intramuskulär, intraartikulär oder intraperitoneal                          wird,
          vorzugsweise         am   Auge    angewendet    wird      und    vorzugsweise
          Cyclosporin enthält.


    37.   Verwendung      nach      einem   der    Ansprüche   34    bis    36,    dadurch
          gekennzeichnet,           daß    das    Arzneimittel      eine    verlängerte
          Verweilzeit im Blut zeigt, verglichen mit negativ geladenen
          Dispersionen.




                                                                                  PTO-000359
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 361 of 548 PageID #:
                                    70641
                 WO 02/09667                                                                             PCT/EP01/08726



                                               Differentielles              Volumen

            11-

            M-

            9-

            8-

            7-
Volumen %




            6-

            6-

            4-

            3-

            2-

            1-

                                                                 I                 "
             0,04     0,1   0,2    0,4   1   2  4 6 10  20  40   100                         200   400     1000   2000
                                         Teilchendurchmesser (µm)

                                         Differentielles Volumen

            81
            71


            6_1



                                                                                                                         1
                                                                                                                         Cn

                                                                                                                         T2
                                         1 .               1      1                "                         1
             0104     0,1   0 )2   0,4   1        2    4         10    20     40       100   200   400     1093   2000   25
                                                                                                                         J2
                                          Teilchendurchmesser (µm)                                                       KZ




                                                                 1/6
                                                                                                                  PTO-000360
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 362 of 548 PageID #:
                                    70642




                                                                     PTO-000361
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 363 of 548 PageID #:
                                    70643
     WO 02/09667                                               PCT/EP01/08726




                                      3/6
                                                                     PTO-000362
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 364 of 548 PageID #:
                                    70644
     WO 02/09667                                               PCT/EP01/08726




                                      4/6
                                                                     PTO-000363
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 365 of 548 PageID #:
     L9960/Z0 OM
                                    70645                      9ZL80/TOda/i3d




                                                                       Abb. 5: Lichtmikroskopische Aufnahme der Emulsion mit 1 mg/mL Amphotericin B aus Beispiel
                                                                       19.




                                                                     PTO-000364
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 366 of 548 PageID #:
     L9960/Z0 OM
                                    70646                      9ZL80/10dZ/I3d




                                                                       Fig. 6: Lichtmikroskopische Aufnahme der Emulsion mit 5 mg/mL Amphotericin B aus Beispiel
                                                                       19.




                                                                     PTO-000365
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 367 of 548 PageID #:
                                    70647
         (12) INTERNATIONAL APPLICATION PUBLISHED UNDER THE PATENT COOPERATION TREATY (PCT)



      (19) World Intellectual Property Organization
                   International Bureau                                         1IIIII111111110
                                                                                           111111
                                                                                              11111111I11111111111111111111111
                                                                                                          111111111111111111111111111
                                                                                                                    1          11111
            (43) International Publication Date                                    (10) International Publication Number
               27 June 2002 (27.06.2002)                         PCT                     WO 02/49603 Al
     (51) International Patent Classification':        A61K 7/48            [KR/KR]; 301-210, Samil APT, Naedeok 1-dong, Sang-
                                                                            dang-gu, Cheongju, 360-171 Chungbuk (KR).
     (21) International Application Number:       PCT/KR01/02208
                                                                      (74) Agent: LEE, Byung-Hyun; #705, New Seoul Bldg.,
                                                                           828-8, Yeoksam-dong, Kangnam-gu, 135-080 Seoul (KR).
     (22) International Filing Date:
                                 19 December 2001 (19.12.2001)
                                                                      (81) Designated States (national): AE, AG, AL, AM, AT, AU,
                                                                           AZ, BA, BB, BG, BR, BY, BZ, CA, CH, CN, CO, CR, CU,
     (25) Filing Language:                                  Korean
                                                                           CZ, DE, DK, DM, DZ, EC, EE, ES, El, GB, GD, GE, GH,
                                                                           GM, IIR, HU, ID, IL, IN, IS, JP, KE, KG, KP, KZ, LC, LK,
     (26) Publication Language:                             English        LR, LS, LT, LU, LV, MA, MD, MG, MK, MN, MW, MX,
                                                                           MZ, NO, NZ, PH, PL, PT, RO, RU, SD, SE, SG, SI, SK,
     (30) Priority Data:                                                   SL, TJ, TM, TR, TT, TZ, UA, UG, US, UZ, VN, YU, ZA,
          2000/78966         20 December 2000 (20.12.2000)      KR         ZW.


     (71) Applicant (for all designated States except US): LG         (84) Designated States (regional): ARIPO patent (GH, GM,
          HOUSEHOLD & HEALTH CARE LTD. [KR/KR]; 20,                        KE, LS, MW, MZ, SD, SL, SZ, TZ, UG, ZM, ZW),
          Youido-dong, Youngdeungpo-gu, 150-010 Seoul (KR).                Eurasian patent (AM, AZ, BY, KG, KZ, MD, RU, TJ, TM),
                                                                           European patent (AT, BE, CH, CY, DE, DK, ES, FT, FR,
                                                                           GB, GR, IE, IT, LU, MC, NL, PT, SE, TR), OAPI patent
     (72) Inventors; and
                                                                           (BF, BJ, CF, CG, CI, CM, GA, GN, GQ, GW, ML, MR,
     (75) Inventors/Applicants (for US only): LEE, Hak-Mo
                                                                           NE, SN, TD, TG).
          [KR/KR]; 2-202, Lucky APT, #386-4, Doryong-dong,
          Yusong-gu, 305-340 Daejeon (KR). KIM, Sang-Nyun
          [KR/KR]; 109-1005, Sejong APT, Jeonmin-dong, Yu-            Published:
          song-gu, 305-390 Daejeon (KR). KIM, Moon-Moo                     with international search report
          [KR/KR]; 1-202, Lucky APT, #386-4, Doryong-dong,
          Yusong-gu, 305-340 Daejeon (KR). AHN, Ho-Jeong              For two-letter codes and other abbreviations, refer to the "Guid-
          [KR/KR]; 107-1106, Sejong APT, #462-5, Jeonmin-dong,        ance Notes on Codes and Abbreviations" appearing at the begin-
          Yusong-gu, 305-728 Daejeon (KR). NO, Kyong-Ok               ning of each regular issue of the PCT Gazette.




O


ei   (54) Title: COMPOSITIONS FOR PREVENTION AND ALLEVIATION OF SKIN WRINKLES
O
0   (57) Abstract: The present invention discloses a topical composition for prevention and alleviation of wrinkling which comprises
    one or two or more selected from the group consisting of Phenytoin, Valproic acid, Cyclosporin A, Nifedipine, Diltiazem, Verapamil
Oa' HC1 and Amolldipine as an active ingredient having an effect of boosting collagen synthesis.


                                                                                                                  PTO-000366
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 368 of 548 PageID #:
                                    70648
     WO 02/49603                                                        PCT/KR01/02208




                                                1



                COMPOSITIONS FOR PREVENTION AND ALLEVIATION OF
          SKIN WRINKLES

                   Technical Field

                The present invention relates to a topical composition for prevention
    5     and alleviation of skin wrinkles which comprises one or two or more selected
          from the group consisting of phenytoin, valproic acid, cyclosporine A,
          nifedipine, diltiazem, verapamil HCl and amoldipine as an active ingredient
          having an effect of promoting collagen synthesis, in conjunction with
          conventional components of a formulation for transdermal absorption such
   10     as cream, ointment, lotion, skin tonic, gel, pack, patch or patch-type
          administering apparatus.

                   Background Art

                   Skin aging is developed by both endogenous causes, for example,
          aging, and environmental causes. The effects of aging are shown as
   15     wrinkles in the skin, which include neck wrinkles, worry lines, frown lines,
          crow's feet, the folds from the side of the nose to the corners of the mouth,
          and fine lines around the eyes, below the lips, and over the face. Skin
          wrinkles caused by aging, though there are individual differences,
          commonly occur in individuals in their early twenties and increase with age.
   20     With aging, the amount of dermal collagen of skin is decreased and
          alterations in elastic fibers occur, whereby the skin relaxes and fine wrinkles
          appear. Meanwhile, collagen is a major matrix protein produced by
          fibroblasts of the skin, being present in the extracellular matrix. It is a
          primary protein comprising 30 % by weight of proteins in the human body,
   25     and has a firm structure of a triple helix. It is known that collagen
          functions to provide structural stability to the skin, durability of connective
          tissues and cohesion of tissues while supporting cell coherence, cell
          proliferation, and induction of differentiation of unspecialized cells. Also,
          it is known that collagen is broken down by exposure to UV, an




                                                                               PTO-000367
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 369 of 548 PageID #:
                                    70649
        WO 02/49603                                                         PCT/KR01/02208




                                                    2



             environmental cause of skin aging, and the damage by UV is proportional to
             the accumulated time of exposure thereto. UV denatures collagenous
             fibers, causing wrinkles and decreasing elasticity of the skin.           Other
             environmental causes known to promote skin aging include wind, heat and
    5        smoking.
                      As mentioned above, collagen is closely related with skin aging.
             The amount of collagen in the dermis is decreased with aging and by UV
             radiation. Collagen decreases by 65 % from age 20 to age 80. Such a
             decrease of collagen makes the skin thin and further, is closely associated
   10        with the formation of skin wrinkles.
                      Studies have been widely performed to find a method for the
             prevention and alleviation of skin wrinkles, elucidating important roles of
             collagen. The studies also elucidated that when collagen synthesis is
             activated in skin, dermal matrix components are increased, which has effects
   15        including alleviation of wrinkles, and increased elasticity and strength of skin.
             Therefore, using collagen having a moisture retention effect, some collagen-
             incorporated cosmetics have been developed. Such cosmetics, however, are
             poor in holding moisture, since the cosmetics are applied to the surface of
             skin and high molecular weight collagen is poor in transdermal absorption.
   20        As a result, their use fails to provide an intrinsic improvement in skin
             appearance. In the prior art, retinoic acid, TGF-13 , protein derived from
             an animal placenta (JP8-231370), betulinic acid (JP8-208424) and Chlorella
             extract (JP9-40523, JP10-36283) are disclosed as substances for promoting
             collagen synthesis. As for retinoic acid, it is unstable and has a problem in
   25        its safety due to causing irritation and redness upon application the skin,
             limiting the available dosage thereof. As for other above substances
             including Chlorella extract, their effects of increasing collagen synthesis are
             weak, so they hardly improve skin appearance. Recently, several new
             procedures for treating wrinkles by promoting collagen synthesis have been
   30        introduced. Examples include ultrasonic treatment, skin scaling, laser
             peeling, botulinum toxin injection and Restilene injection.               These
             procedures, however, have disadvantages in terms of cost effectiveness and
             duration of their effects. Thus, it is desirable to search for and develop a




                                                                                   PTO-000368
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 370 of 548 PageID #:
                                    70650
     WO 02/49603                                                        PCT/KR01/02208




                                                 3



          highly effective agent for promoting collagen synthesis.

                   Disclosure of the Invention

                  Therefore, the present inventors have conducted studies to develop a
          compound having an effect of promoting collagen synthesis, and found that
    5     phenytoin, valproic acid, cyclosporine A, nifedipine, diltiazem, verapamil
          HC1 and amoldipine which are already known as anticonvulsants,
          immunosuppressants or calcium channel inhibitors have very strong effects
          of promoting collagen synthesis in human fibroblast cell lines. Further, it
          was found that as applied to the skins of rats and mice, the compounds
   10     exhibited strong inhibition and alleviation effects of wrinkles, proving the
          effects of inhibiting and preventing signs of skin aging such as skin
          wrinkles. Accordingly, the present invention is directed to a composition
          comprising phenytoin, valproic acid, cyclosporine A, nifedipine, diltiazem,
          verapamil HC1 or amoldipine as an active ingredient having an effect of
   15     promoting collagen synthesis.

                   Phenytoin and valproic acid have been widely used as anticonvulsants
          for treatment of epilepsy, and their effects on collagen synthesis are
          documented (USP5686489; Minerva Stomatol., 47(9): 387-398, Sep. 1998).
          Cyclosporine A has been widely used as an immunosuppressant for
   20     suppressing rejection of tissues after transplantation, and its effects on
          collagen synthesis are reported (J Periodontol., 72(7): 921-931, Jul. 2001).
          Nifedipine, diltiazem, verapamil HC1 and amoldipine have already been used
          as calcium channel inhibitors, and their effects on collagen synthesis are also
          reported (J Periodontol., 72(8), Aug. 2001; Proc Natl Acad Sci USA, 93(11):
   25     5478-5482, May 1996; J Urol., 156(6): 2067-2072, Dec. 1996). However,
          the above drugs are not disclosed for use as topical agents applied to the skin
          for preventing and alleviating skin wrinkles, as in the present invention.

                  Hereinafter, a topical composition for preventing and alleviating skin
          wrinkles will be described in detail, in conjunction with experimental




                                                                               PTO-000369
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 371 of 548 PageID #:
                                    70651
        WO 02/49603                                                        PCT/KR01/02208




                                                   4



             examples and examples.

                      Experimental example 1: Effect of active ingredients of the invention
             on promoting collagen production in fibroblasts
                      To investigate the effects of active ingredients of the invention on
    5        promoting collagen production in fibroblasts in cellular level, respective
             active ingredients were added to cultures of fibroblasts derived from a human.
             The synthesized collagen was measured using a modification of a method
             proposed by Martens (Gut, 33: 1664-1670, 1992) to evaluate the effects of the
             active ingredients. The experimental protocol in detail is as follows.
   10                 Human-derived fibroblasts were transferred to a 24 well plate and
             cultured in a medium containing 10 % fetal bovine serum (FBS) for 24 hours,
             followed by washing twice with phosphate buffered saline. The cells were
             then incubated in a medium containing 1 % FBS in the presence of phenytoin,
             valproic acid, cyclosporinee A, nifedipine, diltiazem, verapamil HC1 or
   15        amoldipine at final concentrations of 10-8 to 10-5 M. After 1 hr incubation,
             cultures were added with 10 p Ci of 3H-proline per well, followed by a final
             incubation for 24 hours. After the incubation was terminated, cells from
             each group were harvested and two fractions of each culture were prepared.
             One fraction from each culture was treated with collagenase.             To all
   20        fractions was added trichloroacetic acid to precipitate proteins. The amount
             of radioactivity incorporated into collagenase-sensitive protein was measured
             and compared with that of the other fraction which was not treated with
             collagenase. The difference in radioactivity was attributed to the promoting
             effect of the compound. Samples without an active ingredient served as a
   25        control group, the amount of collagen synthesized being 100 %. The results
             are shown in Table 1.




                                                                                  PTO-000370
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 372 of 548 PageID #:
                                    70652
     WO 02/49603                                                        PCT/KR01/02208




                                                5




               Table 1: Effect of promoting collagen production in fibroblasts (%)

                              Control 1     Exp. 1      Exp. 2      Exp. 3      Exp. 4
           Compound /Conc.
                                 0M         10-8 M      10-7 M      10-6 M       10-5 M
            Phenytoin          100.00      215.28*      298.35      360.65      381.54
            Valproic acid      100.00       201.13      283.24      332.11      370.21
            Cyclosporine A     100.00       212.11      293.21      352.31      372.27
            Nifedipine          100.00      204.31      292.21      330.30      358.16
            Diltiazem           100.00      199.15      276.25      321.23      362.12
            Verapamil HCl       100.00      183.25      280.23      331.09      355.12
            Amoldipine          100.00      182.42      280.07      330.42      355.26


              * Rate of collagen production = (collagen production of experimental
              group/ collagen production of control group) x 100

    5             As shown in Table 1, the active ingredients in experimental groups
          have effects of promoting collagen production with increasing concentration
          of the compounds, ranging from the minimum of 182.42 % to the maximum
          of 381.54 % in a dose-dependent manner, compared to the control group
          which contains no active ingredient of the invention. This demonstrates that
   10     the active ingredients of the invention have excellent effects on promoting
          collagen synthesis.

                  Experimental example 2: Promotion of collagen production in rat skin
                  The effects of application of active ingredients of the invention, that
          is, phenytoin, valproic acid, cyclosporinee A, nifedipine, diltiazem, verapamil
   15     HCl and amoldipine, on promoting collagen production in animal skin were
          investigated. The synthesized collagen was measured using a modification
          of a method proposed by Mard L DaCosta et al. (Surgery, 123: 287-293,
          1998).
                  In brief, 5-week male SD rats were grouped with 5 rats per group.
   20     The rats were each incised 1 cm in the center of their abdomens and PVA
          sponges (Unipoint ind.) were inserted therein. After suturing, as for




                                                                               PTO-000371
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 373 of 548 PageID #:
                                    70653
     WO 02/49603                                                       PCT/KR01/02208




                                                 6



          experimental groups, respective active ingredients to be examined were
          applied to the PVA sponge-embeded regions in a volume of 200 a every
          day for 10 days. Upon autopsy, the PVA sponge was removed to quantify
          hydroxyproline. The PVA sponge was added with 4 la of 6 N HC1,
    5     hydrolized at 130 °C for 3 hours and was subjected to complete drying. 50
          fte of methanol was added and the solution was incubated at 110 °C until HC1
          was removed. 1.2 me of 50 % isopropanol was added to dissolve the
          remaining precipitate.         200 ge of chloramine-T (sodium p-
          toluensulfochloramide trihydrate) solution was added while stirring, and let
   10     stand for 10 min. After adding 1.2 me of Ehrlich reagent and mixing, the
          solution was incubated at 50 °C for 90 min.      The resulting solution was
          cooled to room temperature and absorbance at 558 nm was measured.
          Hydroxyproline standard solutions were prepared by dissolving 1 mg
          hydroxyproline in 1 me HC1 and diluting it to concentrations of 0, 0.2, 0.4,
   15     0.8, 1 mg each relative to 25 ge of 6 N HC1. The standard solutions were
          hydrolyzed at 130 °C for 3 hours. The quantified value of hydroxyproline,
          relative to hydroxyproline value (100 %) of the control group which was
          applied with solvent only, are shown in Table 2.

                   Table 2: Effect of promoting collagen production in animal skin (%)

                               Control 1    Exp. 1      Exp. 2      Exp. 3      Exp. 4
           Compound /Conc.
                                 0M         10"8 M      10-7 M      10-6 M      10-5 M
            Phenytoin           100.00      132.58*     143.51      167.41      182.47
            Valproic acid       100.00      128.05      139.24      157.72      178.13
            Cyclosporine A      100.00      131.02      143.07      164.82      179.26
            Nifedipine          100.00      129.92      142.41      161.43      185.88
            Diltiazem           100.00      122.44      136.76      157.45      175.23
            Verapamil HCl       100.00      135.63      147.39      167.06      183.32
            Amoldipine          100.00      132.50      149.65      163.84      181.12


   20             * Rate of collagen production = (hydroxyproline value                  of
              experimental group/hydroxyproline value of control group) x 100




                                                                              PTO-000372
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 374 of 548 PageID #:
                                    70654
     WO 02/49603                                                         PCT/KR01/02208




                                                 7




                   As shown in Table 2, the active ingredients increased collagen
          production in rat skin and the rates of increase ranged from the minimum of
          122.44 % to the maximum of 185.88 %, compared to the control group to
          which no active ingredient of the invention was applied. This demonstrates
    5     that the active ingredients of the invention strongly promote dermal collagen
          synthesis.

                   Experimental example 3: Effect on inhibiting the generation of
          wrinkles in hairless mice
                   The effects of active ingredients of the invention, that is, phenytoin,
   10     valproic acid, cyclosporinee A, nifedipine, diltiazem, verapamil HC1 and
          amoldipine, on inhibiting the generation of wrinkles in hairless mice were
          investigated.
                   6-week hairless mice were placed into 21 experimental groups and 3
          control groups, with 10 rats per group. For experimental groups, mice were
   15     applied to the skin with respective compounds at a concentration of 10-8 to 10-
          3 M. The control groups were applied with solvent only, without any active
          ingredient. The experimental protocol in detail is as follows. Hairless mice
          were radiated using simulated sunlight at a dose of 2 MED (double Minimal
          Erythema Dose) 3 days a week for 12 weeks, thereby generating wrinkles.
   20     Respective active ingredients or the solvent only were applied twice every
          day (specifically, on radiation days, the application was performed at 30 min
          before and after the radiation), at a volume of 100 ite each for 10 weeks from
          the first radiation day. Degrees of inhibition of generated wrinkles were
          determined. The determination was performed by visual observation with
   25     naked eyes and photography. The degrees of inhibition of wrinkles in the
          compound-treatment groups (experimental groups) were compared with the
          control group (Score 0) and were determined as one of 4 stages, that is, none
          (Score 0), slight (Score 1), moderate (Score 2) and high (Score 3), and the
          corresponding mice were counted. The data are shown in Tables 3a to 3c.




                                                                                PTO-000373
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 375 of 548 PageID #:
                                    70655
     WO 02/49603                                                                PCT/KR01/02208




                                                   8



             Table 3a: Effect on inhibiting the generation of wrinkles in hairless mice

                                                   Inhibition of wrinkles (number of mice)
            Group      Compound (10-8 M)
                                            Score 0        Score 1       Score 2       Score 3
            Exp. 1       Phenytoin             0              0             2                8
            Exp. 2       Valproic acid         0               1            1                8
            Exp. 3       Cyclosporine A        0              1             2                7
            Exp. 4       Nifedipine            0              2             3                5
            Exp. 5       Diltiazem             0              2             2                6
            Exp. 6       Verapamil HC1         0              1             1                8
            Exp. 7       Amoldipine            0              1             1                8
           Control 1            -             10              0             0                0


             Table 3b: Effect on inhibiting the generation of wrinkles in hairless mice

                                                   Inhibition of wrinkles (number of mice)
            Group      Compound (10-5 M)
                                            Score 0        Score 1       Score 2       Score 3
            Exp. 1       Phenytoin             0              0             3                7
            Exp. 2       Valproic acid         0              1             2                7
            Exp. 3       Cyclosporine A        0              1             3                6
            Exp. 4       Nifedipine            0              2             3                5
            Exp. 5       Diltiazem             0              2             2                6
            Exp. 6       Verapamil HC1         0              1             2                7
            Exp. 7       Amoldipine            0               1            3                6
           Control 1            -             10              0             0                0




                                                                                      PTO-000374
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 376 of 548 PageID #:
                                    70656
     WO 02/49603                                                                 PCT/KR01/02208




                                                   9



             Table 3c: Effect on inhibiting the generation of wrinkles in hairless mice

                                                   Inhibition of wrinkles (number of mice)
            Group      Compound (10-3 M)
                                            Score 0        Score 1       Score 2        Score 3
            Exp. 1       Phenytoin             0              0             3                7
            Exp. 2       Valproic acid         0              0             2                8
            Exp. 3       Cyclosporine A        0              0             2                8
            Exp. 4       Nifedipine            0              2             3                5
            Exp. 5       Diltiazem             0              1             2                7
            Exp. 6       Verapamil HCl         0              0              1               9
            Exp. 7       Amoldipine            0              0             2                8
          Control 1             -             10              0             0                0


                   As shown in Tables 3a to 3c, the active ingredients inhibited the
          generation of wrinkles by a high degree in above about 80 % of hairless mice.
          This demonstrates that active ingredients of the invention have excellent
    5     effects on inhibiting the generation of wrinkles.

                     Experimental example 4: Effect of alleviating wrinkles in hairless
          mice
                  The effects of active ingredients of the invention, that is, phenytoin,
          vaiproic acid, cyclosporinee A, nifedipine, diltiazem, verapamil HC1 and
   10     amoldipine, on alleviating photo-induced wrinkles in 6-week hairless mice
          were investigated.
                  Mice were placed into 21 experimental groups and 3 control groups,
          with 10 rats per group. For experimental groups, mice were applied to the
          skin with respective active ingredients at a concentration of 10-8 to 10-3 M.
   15     The control groups were the mice applied with solvent only without any
          active ingredient. The experimental protocol is as follows. Hairless mice
          were radiated using a simulated sunlight at a dose of 2 MED (double Minimal
          Erythema Dose) 3 days a week for 10 weeks, thereby generating wrinkles.
          Then, respective active ingredients or the solvent only were applied at a
   20     volume of 100 tte each, twice a day for 6 weeks. Degrees of wrinkle




                                                                                       PTO-000375
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 377 of 548 PageID #:
                                    70657
     WO 02/49603                                                                 PCT/KR01/02208




                                                    10



          reduction were determined. The determination was performed by visually
          observing the compound-applied region with naked eyes, and the region was
          photographed. The degrees of alleviation of wrinkles in the compound-
          treatment groups (experimental groups) were compared with those of the
    5     control group and were determined as one of 4 stages, that is, none (Score 0),
          slight (Score 1), moderate (Score 2) and high (Score 3), and the corresponding
          mice were counted. The data are shown in Tables 4a to 4c.

                       Table 4a: Effect of alleviating wrinkles in hairless mice

                                                    Reduction of wrinkles (number of mice)
            Group      Compound (10-8 M)
                                             Score 0        Score 1       Score 2       Score 3
            Exp. 1       Phenytoin              0              1             2               7
            Exp. 2       Valproic acid          0              1             2               7
            Exp. 3       Cyclosporine A         0              2             3               5
            Exp. 4       Nifedipine             0              2             3               5
            Exp. 5       Diltiazem              0              1             2               7
            Exp. 6       Verapamil HCl          0              2             2               6
            Exp. 7       Amoldipine             0              1             1               8
           Control 1            -               9              1             0               0


                       Table 4b: Effect of alleviating wrinkles in hairless mice

                                                    Reduction of wrinkles (number of mice)
            Group      Compound (10-5 M)
                                             Score 0        Score 1       Score 2       Score 3
            Exp. 1       Phenytoin              0              1             3               6
            Exp. 2       Valproic acid          0              1             2               7
            Exp. 3       Cyclosporine A         0              2             2               6
            Exp. 4       Nifedipine             0              2             2               6
            Exp. 5       Diltiazem              0              1             2               7
            Exp. 6       Verapamil HCI          0              2             1               7
            Exp. 7       Amoldipine             0              2             2           I 6
           Control 1            -               9              1             0               0




                                                                                       PTO-000376
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 378 of 548 PageID #:
                                    70658
     WO 02/49603                                                                PCT/KR01/02208




                                                   11



                      Table 4c: Effect of alleviating wrinkles in hairless mice

                                                   Reduction of wrinkles (number of mice)
            Group     Compound (104 M)
                                            Score 0        Score 1       Score 2       Score 3
            Exp. 1      Phenytoin              0              0             3               7
            Exp. 2      Valproic acid          0              0             2               8
            Exp. 3      Cyclosporine A         0              2             2               6
            Exp. 4     Nifedipine              0              2             2               6
            Exp. 5      Diltiazem              0              0             2               8
            Exp. 6      Verapamil HC1          0              1             2               7
            Exp. 7      Amoldipine             0              1             3               6
          Control 1            -               8              2             0               0


                   As shown in Tables 4a to 4c, the active ingredients exhibited a high
          level of alleviation effects on the photo-induced wrinkles in above about 80 %
          of hairless mice. This demonstrates that active ingredients of the invention
    5     have excellent effects on alleviating wrinkles.
                   The results from the experiments employing the active ingredients of
          the invention for evaluating effects of promoting collagen synthesis in
          fibroblasts derived from human, rats and mice demonstrate that phenytoin,
          valproic acid, cyclosporinee A, nifedipine, diltiazem, verapamil HC1 and
   10     amoldipine with concentrations of 10-8 to 10-3 M each have excellent effects
          of promoting collagen synthesis.
                   A topical composition comprising an active ingredient of the
          invention may include any formulations applicable to skin, for example,
          cream, ointment, lotion, skin tonic, gel, pack, aerosol types thereof, patch and
   15     patch-type apparatus with micro needles. The compositions were especially
          prepared in formulations of cream, ointment and pack and applied to human
          skin for evaluating reduction of wrinkles.           It was found that they
          significantly reduce wrinkle density.

                 Hereinafter, the present invention will be described in detail, in
   20     conjunction with examples and comparative examples. It is noted that these




                                                                                      PTO-000377
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 379 of 548 PageID #:
                                    70659
     WO 02/49603                                                           PCT/KR01/02208




                                                        12



           examples are provided only for illustrative purposes, and the present
           invention is not to be construed as being limited to those examples.

                    Preparation of variable formulations comprising an active ingredient
           of the invention

     5             Agents topically applicable to the skin were prepared with
           compositions given in Tables 5 to 7, employing each active ingredient and
           other supplementary components according to the invention.           In the
           invention, ointment, cream, pack, essence, skin softner, nutrient emulsion,
           patch and patch-type apparatus with micro needles, each topically applicable
    10     to the skin, were prepared. It is noted that though only formulations
           employing phenytoin and cyclosporine A as active ingredients were prepared
           herein, the examples are not intended to limit the formulations and active
           ingredients.

    15                              Table 5: Formulation of ointment
                                                                                (unit: weight %)
                Component            Ex. 1           Ex. 2      Ex. 3    Ex. 4       Comp.Ex.1
             Diethyl Sebacate          8               8         8         8              8
             Spermaceti                5               5         5         5              5
             Polyoxyethylene'          6               6         6         6              6
             Sodium benzoate         typical         typical   typical   typical        typical
             Phenytoin              0.00001           0.1         -         -              -
             Cyclosporine A             -               -      0.00001    0.1              -
             Total weight with
             Vaseline added           100             100       100       100            100

           * Polyoxyethylene oleic ether phosphate




                                                                                     PTO-000378
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 380 of 548 PageID #:
                                    70660
     WO 02/49603                                                           PCT/KR01/02208




                                                    13



                                       Table 6: Formulation of cream
                                                                                  (unit: weight %)
                   Component             Ex. 1      Ex. 2     Ex. 3     Ex. 4        Comp.Ex.1
             Stearic acid                 15.0       15.0      15.0      15.0            15.0
             Setanol                      LO          1.0      1.0        LO             1.0
             Potassium hydroxide          0.7        0.7       0.7       0.7             0.7
             Glycerin                     5.0        5.0       5.0       5.0             5.0
             Propylene glycol             3.0        3.0       3.0       3.0             3.0
             Preservative               typical     typical   typical   typical        typical
             Flavor                     typical     typical   typical   typical        typical
             Phenytoin                  0.00001     0.001        -         -              -
             Cyclosporine A                -           -      0.0001    0.001             -
             Total weight with
             purified water added         100        100       100       100             100


                                       Table 7: Formulation of pack
     5                                                                            (unit: weight %)
                   Component              Ex. 1     Ex. 2     Ex. 3     Ex. 4        Comp.Ex.1
             Glycerin                      5.0       5.0       5.0       5.0             5.0
             Propylene glycol              4.0       4.0       4.0       4.0             4.0
             Polyvinyl alcohol             15.0      15.0      15.0      15.0            15.0
             Ethanol                       8.0       8.0       8.0       8.0             8.0
             Polyoxyethylene
             oleic ethyl                   1.0       1.0       1.0       1.0              1.0

             Paraoxy methyl benzoate       0.2       0.2       0.2       0.2             0.2
             Flavor                       typical   typical   typical   typical         typical
             Phenytoin                     0.1       0.5         -         -               -
             Cyclosporine A                    -       -       0.1       0.5               -
             Total weight with
             purified water added          100       100       100       100             100




                                                                                      PTO-000379
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 381 of 548 PageID #:
                                    70661
     WO 02/49603                                                                 PCT/KR01/02208




                                                    14



                                      Table 8: Formulation of essence
                                                                                    (unit: weight %)
                   Component              Ex. 1     Ex. 2     Ex. 3       Ex. 4        Comp.Ex.1
            Cyclometicon                  15.0      15.0      15.0         15.0            15.0
            Caprilic/capric
            triglyceride                   3.0       3.0       3.0         3.0             3.0

            Mineral oil                    3.0       3.0 -     3.0         3.0             3.0
            beeswax                        1.0       1.0       1.0         1.0             1.0
            Cetyl dimethicone
            copolyol                       3.0       3.0       3.0         3.0             3.0

            Glycerin                       5.0       5.0       5.0         5.0             5.0
            Magnesium sulfate              3.0       3.0       3.0         3.0             3.0
            Paraoxy benzoate ester       typical   typical   typical      typical         typical
            Phenytoin                     0.01      0.05        -            -              -
            Cyclosporine A                  -         -       0.01         0.05             -
            Total weight with
            purified water added           100       100      100          100             100


                                   Table 9: Formulation of skin softner
    5                                                                               (unit: weight %)
                   Component              Ex. 1     Ex. 2     Ex. 3       Ex. 4        Comp.Ex.1
            Glycerin                       2.0       2.0       2.0         2.0             2.0
            Hyaluronic acid                1.0       1.0       1.0         1.0             1.0
            Polyoxyethylene
            oleic ether                    0.1       0.1       0.1         0.1             0.1
            Polyoxyethylene
            hydrogenated castor oil        0.1       0.1       0.1         0.1             0.1

            Paraoxy benzoate ester       typical   typical   typical      typical         typical
            Flavor                       typical   typical   typical      typical         typical
            Colorant                     typical   typical   typical      typical         typical
            Phenytoin                    0.0001     0.001       -            -               -
            Cyclosporine A                  -         -      0.0001       0.001              -
            Total weight with
            purified water added           100       100       100         100             100




                                                                                        PTO-000380
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 382 of 548 PageID #:
                                    70662
     WO 02/49603                                                             PCT/KR01/02208




                                                   15



                                Table 10: Formulation of nutrient emulsion
                                                                                 (unit: weight %)
             Component                   Ex. 1     Ex. 2     Ex. 3     Ex. 4        Comp.Ex.1
             Setanol                       1.0       1.0      1.0       1.0              1.0
             Beeswax                      0.5       0.5       0.5       0.5             0.5
             Vaseline                     2.0       2.0       2.0       2.0             2.0
             Squalene                     6.0       6.0       6.0       6.0             6.0
             Ethanol                      3.0       3.0       3.0       3.0             3.0
             1,3-butyleneglycol           4.0       4.0       4.0       4.0             4.0
             Polysolbait 60                1.0       1.0      1.0       1.0             1.0
             Solbitan sesqi oleate        0.3       0.3       0.3       0.3             0.3
             Carboxy-vinylpolymer         0.3       0.3       0.3       0.3             0.3
             Triethanol amine             0.3       0.3       0.3       0.3             0.3
             Paraoxy benzoate ester      typical   typical   typical   typical         typical
             Flavor                      typical   typical   typical   typical         typical
             Colorant                    typical   typical   typical   typical         typical
             Phenytoin                   0.0001    0.001       -          -              -
             Cyclosporine A                                  0.0001    0.001              -
             Total weight with
             purified water added         100       100       100       100             100




                                                                                    PTO-000381
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 383 of 548 PageID #:
                                    70663
     WO 02/49603                                                                           PCT/KR01/02208




                                                              16



                                               Table 11: Formulation of patch
                                                                                                 (unit: weight %)
          Component                 Compound                 Ex. 1     Ex. 2     Ex. 3     Ex. 4      Comp.Ex.l
                                    carboxymethylcellulose     1         1         1         1             1
          Polymer
                                    polyacrylic acid           2         2         2         2             2

          Cross link agent          acetaldehyde              0.1       0.1       0.1       0.1           0.1

          Humectant                 glycerin                   30        30        30        30            30

          Inorganic filling agent   caolin                    0.1       0.1       0.1       0.1           0.1
                                    paraoxy
                                                              0.1       0.1       0.1       0.1           0.1
                                    methyl benzoate
          Preservative
                                    paraoxy
                                                              0.05      0.05      0.05      0.05          0.05
                                    propyl benzoate
                                    monosodium phosphate      0.1       0.1       0.1       0.1           0.1
          Buffer                    sodium
                                                              0.05      0.05      0.05      0.05          0.05
                                    tripoly phosphate
                                    phenytoin                 0.01      0.05        -         -             -
          Active ingredient                                                                                 -
                                    cyclosporine A              -         -       0.01      0.05

          Total weight with
                                                              100       100       100       100           100
          purified water added

          Support                                            cotton    cotton    cotton    cotton        cotton

          Protective film                                    silicon   silicon   silicon   silicon       silicon



                  With regard to a patch-type apparatus with micro needles, a main
    5     body of the patch apparatus, a reservoir which contains a solvent for a drug, is
          comprised of a polymer support for securing an entire patch type apparatus as
          well as preventing a drug such as phenytoin, valproic acid, cyclosporinee A,
          nifedipine, diltiazem, verapamil HC1 and amoldipine from being permeable
          thereto. The solvent for a drug may be water, polyethyleneglycol, transcutol
   10     or ethanol and is contained inside the reservoir.        As for the polymer
          support, polyethylene, polypropylene, non-woven fabric or cotton fabric are
          available. The drug mentioned above is dispersed in powdered form in a
          lower part of the reservoir. The patch-type apparatus is an instrument for
          administering a drug transdermally, characterized by further comprising a
   15     support for micro needles and a number of micro needles. As for a support
          for micro needles, it is made of a polymer gel such as celluloses,
          polypropylene, fluorocarbon or polycarbonate and it has a swelling property




                                                                                                      PTO-000382
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 384 of 548 PageID #:
                                    70664
        WO 02/49603                                                         PCT/KR01/02208




                                                   17



             as the solvent is released after adhesion to the skin. As for micro needles,
             they are distributed and fixed perpendicular to the support for micro needles,
             and they come into contact with the skin. More particularly, 10 to 50 micro
             needles are attached per unit area (cm') of the support for needles and each has
    5        a channel through which a drug can pass, the channel being 1 to 1000 gm in
             diameter and the needles being fixed outward 0.01 to 1 mm in length. The
             apparatus has an adhesive layer at its lower part which has a role in adhering
             the apparatus to the skin, the adhesive layer being made of a material such as
             polyacrylate or polybutene. It should be noted that the adhesive layer has no
   10        adverse effects on skin and is not dissolved by a solvent. Further, no
             decrease in adhesive property by a solvent is permitted. Finally, there is a
             protective film attached to the adhesive layer film, which is easily removable
             upon using the apparatus, to prevent a drug from being leaked, and protecting
             an adhesive. Hereinafter, the present invention will be described in detail in
   15        conjunction with examples, not to be construed as being limited to those
             examples.

                      Preparation of patch-type apparatus with micro needles comprising an
             active ingredient of the invention

                     Comparative example 1
   20                1 g of 3 % gelatin solution was poured to a fabric with micro needles
             (15 needles/cm) which were fixed perpendicular to the fabric and the resultant
             fabric was dried under vacuum using a lyophilizer. A comparative matrix
             was thus obtained.

   25               Example 1
                    0.001 % phenytoin was added to 1 g of 3 % gelatin solution and
             homogenously dispersed therein. The solution was poured to a fabric with
             micro needles (15 needles/cm?) which were fixed perpendicular to the fabric
             and the resultant fabric was dried under vacuum using a lyophilizer. A
             phenytoin-dispersed matrix was thus obtained.




                                                                                   PTO-000383
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 385 of 548 PageID #:
                                    70665
        WO 02/49603                                                       PCT/KR01/02208




                                                  18



                    Example 2
                    0.001 % cyclosporine A was added to 1 g of 3 % gelatin solution and
             homogenously dispersed therein. The solution was poured to a fabric with
             micro needles (15 needles/cm') which were fixed perpendicular to the fabric
    5        and the resultant fabric was dried under vacuum using a lyophilizer. A
             cyclosporine A-dispersed matrix was thus obtained.

                    Evaluation of prevention and treatment effects on skin aging by a
             composition comprising an active ingredient of the invention

                      To evaluate the effect of the formulations prepared in above
   10        comparative example and examples including the examples as set forth in
             Tables 5 to 11 on alleviating skin wrinkles, female subjects aged 35 - 60 were
             employed. 760 females were placed into 38 groups, 20 subjects per group.
             Respective examples and comparative examples were applied to the face
             twice per day for 3 months (in case of the packs of Table 7, they were
   15        removed 30 min after application). The degrees of alleviating wrinkles were
             determined by a survey and an image analysis of wrinkles after 3 months.
             As for the survey, the degrees of alleviation of wrinkles and increase of
             elasticity were determined as one of 4 stages, that is, none, slight, moderate
             and high, as compared with the conditions before applying respective
   20        compositions, and the corresponding subjects were counted. The data are
             shown in Tables 12. For the evaluation by an image analysis of wrinkles,
             one replica of the region right below the eye of each subject was taken using
             Xantopren (Bayer) before beginning the experiment. Another replica was
             taken in the same region immediately after finishing the experiment. The
   25        replicas were subjected to an image analysis. Wrinkle density was measured
             by a two dimensional analysis.       The measurements were represented as
             decrease rates, relative to wrinkle densities before the experiment. The
             results are shown in Table 13.




                                                                                 PTO-000384
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 386 of 548 PageID #:
                                    70666
     WO 02/49603                                                            PCT/KR01/02208




                                                        19



                             Table 12: Alleviation of wrinkles in human females

          Degree of alleviation     Example       None       Slight     Moderate     High
                                     Ex. 1         1.          3           4          12
                                     Ex. 2         0           2           4          14
               Ointment              Ex. 3         0           4           7           9
                                     Ex. 4         0           3           6          11
                                  Comp. Ex. 1      17          3           0           0
                                     Ex. 1         0           1           8          11
                                     Ex. 2         0           1           6          13
                 Cream               Ex. 3         0           2           7          11
                                     Ex. 4         0           3           7          10
                                  Comp. Ex. 1      13          7           0           0
                                     Ex. 1         0           0           9          11
                                     Ex. 2         0           2           5          13
                   Pack              Ex. 3         0           3           4          14
                                     Ex. 4         0           1           5          14
                                  Comp. Ex. 1      15          5           0           0
                                     Ex. 1         0           2           5          13
                                     Ex. 2         0           0           5          15
                Essence              Ex. 3         0           3           6          11
                                     Ex. 4         0           1           7          12
                                  Comp. Ex. 1      12          7           1           0
                                     Ex. 1         0           2           8          10
                                     Ex. 2         0           1           7          12
              Skin softner           Ex. 3         0           3           7          10
                                     Ex. 4         0           4           5          11
                                  Comp. Ex. 1      16          4           0           0
                                     Ex. 1         0           1           5          14
                                     Ex. 2         0           0           5          15
           Nutrient emulsion         Ex. 3         0           1           7          12
                                     Ex. 4         0           2           7          11
                                  Comp. Ex. 1      13          7           0           0
                                     Ex. 1         0           1           4          15
                                     Ex. 2         0           0           4          16
                   Patch             Ex. 3         0           1           7          12
                                     Ex. 4         0           1           9          10
                                  Comp. Ex. 1      15          5           0           0
                                     Ex. 1         0           1           4          15
           Micro-needle patch        Ex. 2         0           1           9          10
                                  Comp. Ex. 1      15          5           0           0

          *: the number of subjects counted




                                                                                   PTO-000385
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 387 of 548 PageID #:
                                    70667
     WO 02/49603                                                             PCT/KR01/02208




                                                    20



                   Table 13: Effect of decreasing wrinkle density in human females

                                                                    Skin     Nutrient
            Example       Ointment   Cream       Pack    Essence                           Patch
                                                                   softner   emulsion
              Ex. 1         45 %     43 %        40 %     39 %     44 %       45 %         46 °A

              Ex. 2         44 %     41 %        38 %     37 %     42 %       43 %         48 %

              Ex. 3         50 %     40 %        41 %     40 %     48 %       46 %         45 %

              Ex. 4         48 %     50 %        44 %     39 %     45 %       42 %         44 %

           Comp. Ex. 1      98 %     98 %        94 %     97 %     99 %       98 %         96 %


                  As shown in Table 12, the examples according to the invention
          provide excellent effects of alleviating wrinkles and increasing skin elasticity.
          Specifically, more than 80 % showed high levels of improving effects. As
    5     shown in Table 13, when the examples comprising an active ingredient of the
          invention were applied to the subjects, wrinkle densities were considerably
          decreased to about 37 to 50 %, compared to that before the experiment.
          Also, when a patch-type administering apparatus with micro needles was
          applied, examples 1 and 2 exhibited significant decreases in wrinkle densities,
   10     70 % and 60 % respectively, indicating that the examples are superior to the
          comparative example (98 %) (data not shown).
                  The above experimental results demonstrate that when the active
          ingredients of the invention are topically applied to the skin in the form of
          cream, ointment, lotion, skin tonic, gel, pack, patch, or patch-type apparatus
   15     with micro needle, skin wrinkles generated by intrinsic or extrinsic causes are
          effectively alleviated.

                      Industrial Applicability

                As apparent from the above description, the present invention provides
          a topical composition which comprises one or two or more selected from the
   20     group consisting of phenytoin, valproic acid, cyclosporine A, nifedipine,
          diltiazem, verapamil HC1 and amoldipine as an active ingredient having an
          effect of promoting collagen synthesis, exhibiting the effects of inhibiting,
          alleviating and preventing skin aging, such as skin wrinkles.




                                                                                        PTO-000386
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 388 of 548 PageID #:
                                    70668
        WO 02/49603                                                   PCT/KR01/02208




                                                21




                     Although the preferred embodiments of the present invention have
             been disclosed for illustrative purposes, those skilled in the art will
             appreciate that various modifications, additions and substitutions are
             possible, without departing from the scope and spirit of the invention as
    5        disclosed in the accompanying claims.




                                                                             PTO-000387
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 389 of 548 PageID #:
                                    70669
     WO 02/49603                                                     PCT/KR01/02208




                                               22



                   Claims:

                    1. A topical composition comprising one or two or more selected
           from the group consisting of phenytoin, valproic acid, cyclosporine A,
           nifedipine, diltiazem, verapamil HC1 and amoldipine as an active ingredient
     5     having an effect of promoting collagen synthesis for prevention and
           alleviation of skin wrinkles.

                    2. The composition as set forth in claim 1, wherein the active
           ingredient is contained at an amount of 0.00001 to 30.00 % by weight,
           relative to the total weight of the composition.

    10             3. The composition as set forth in claim 1 or claim 2, wherein the
           composition is formulated in a form of cream, ointment, lotion, skin tonic,
           gel, pack, patch, or patch-type administering apparatus with micro needles.




                                                                            PTO-000388
 Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 390 of 548 PageID #:
                                                      70670
                IN I tt<1\1/-1 I ION/AL bt/-11-«.:1-1 Ktl-'01-(1 ternational application No.
                                                                                                                 PCT/KR01/02208

 A.        CLASSIFICATION OF SUBJECT MATTER

           IPC7 A61K 7/48
 According to International Patent Classification (IPC) or to both national classification and IPC
 B.    FIELDS SEARCHED
 Minimum documentation searched (classification system followed by classification symbols)
  IPC7: A61K


 Documentation searched other than minimum documentation to the extent that such documents are included in the fields searched
  Korean patents and applications for inventions since 1975


 Electronic data base consulted during the intertnational search (name of data base and, where practicable, search terms used)

  CAPLUS(STN), SCISEARCH(STN), PASCAL(STN), BIOTECHNO(STN), INVESTEXT(STN), JICST-EPLUS(STN),
  KOSMET(STN)
 C. DOCUMENTS CONSIDERED TO BE RELEVANT

  Category*            Citation of document, with indication, where appropriate, of the relevant passages                           Relevant to claim No.

      A            JP 2000-351736 A (LOREAL) 19 DEC 2000                                                                                     1-3
                   see cliams 1- 11


      A            WOLF J. S. JR; SOBLE J. J.; RATFLIFF T. L.; CLAYMAN R. V."Ureteral cell cultures II :                                     1-3
                   Collagen production and response to pharmacologic agents", Journal of urology, USA, 1996,
                   Vol.156, No.6, p.2067-72


      A            MOLONEY, STEPHEN J & LEARN DOUGLAS B, " The effect of systemic cyclosporin A on a                                          1-3
                   hairless mouse model of photoaging", Photochemistry and Photobiology, UK, 1992, Vol.56,
                   No.4, p 495-504


      A            US 5686489 A (Tristrata Technology, Inc.) 11 NOV 1997                                                                      1-3
                   cited in the application




          Further documents are listed in the continuation of Box C.                   a      See patent family annex.

*    Special categories of cited documents:                                      "T" later document published after the international filing date or priority
"A" document defining the general state of the art which is not considered           date and not in conflict with the application but cited to understand
    to be of particular relevence                                                    the principle or theory underlying the invention
"E" earlier application or patent but published on or after the international    "X" document of particular relevence; the claimed invention cannot be
    filing date                                                                      considered novel or cannot be considered to involve an inventive
"L" document which may throw doubts on priority claim(s) or which is                 step when the document is taken alone
    cited to establish the publication date of citation or other                 "Y" document of particular relevence; the claimed invention cannot be'
    special reason (as specified)                                                    considered to involve an inventive step when the document is
"0" document referring to an oral disclosure, use, exhibition or other               combined with one or more other such documents,such combination
    means                                                                            being obvious to a person skilled in the art
"P" document published prior to the international filing date but later          "&" document member of the same patent family
    than the priority date claimed
Date of the actual completion of the international search                       Date of mailing of the international search report
               12 APRIL 2002 (12.04.2002)                                                  12 APRIL 2002 (12.04.2002)

 Name and mailing address of the ISA/KR                                         Authorized officer
  Korean Intellectual Property Office
  Government Complex-Daejeon, 920 Dunsan-dong, Seo-gu,
 Daejeon Metropolitan City 302-701, Republic of Korea
                                                                                     CHANG, Jin Ah                                             K1
 Facsimile No. 82-42-472-7140                                                   Telephone No.      82-42-481-5602                            0'1
Form PCT/ISA/210 (second sheet) (July 1998)                                                                                       PTO-000389
 Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 391 of 548 PageID #:
                                     70671
                INTERNATIONAL SEARCH REPORT
                                                                                 International application No.
                         Information on patent family members                     PCT/KR01/02208



           Patent document                       Publication     Patent family                       Publication
           cited in search report                date            member(s)                           date




          JP 2000-351736 A                      19. 12.2000     US 6344461 B1                      05. 02. 2002
                                                                EP 1053745 Al                      22. 11. 2000
                                                                FR 2793681 B1                      22. 06. 2001
                                                                FR 2793681 Al                      24. 11.2000
                                                                CA 2308873 AA                       18. 11. 2000




          US 5686489 A                           11. 11. 1997   JP 3-16588 B2                       06. 03. 2000
                                                                EP 831767 Al                        01. 04. 1998
                                                                CA 1324077 Al                       09. 09. 1993
                                                                AU 701517 B2                        28. 01. 1999




Form PCT/ISA/210 (patent family annex) (July 1998)
                                                                                                  PTO-000390
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 392 of 548 PageID #:
                                    70672
         (12) INTERNATIONAL APPLICATION PUBLISHED UNDER THE PATENT COOPERATION TREATY (PCT)



      (19) World Intellectual Property Organization
                   International Bureau                                          11111111111111
                                                                                           111111111111
                                                                                                  10111111111111
                                                                                                            11110
                                                                                                               11111
                                                                                                                  1111
                                                                                                                    11110
                                                                                                                       11111111111111
                                                                                                                               1111
                                                                                                                                 1111
            (43) International Publication Date                                      (10) International Publication Number
               17 April 2003 (17.04.2003)                          PCT                     WO 03/030834 A2
    (51) International Patent Classification':                A61K      (81) Designated States (national): AE, AG, AL, AM, AT, AU,
                                                                             AZ, BA, BB, BG, BR, BY, BZ, CA, CH, CN, CO, CR, CU,
    (21) International Application Number:         PCT/US02/32646            CZ, DE, DK, DM, DZ, EC, EE, ES, F1, GB, GD, GE, GH,
                                                                             GM, HR, HU, ID, IL, IN, IS, JP, KE, KG, KP, KR, KZ, LC,
                                                                             LK, LR, LS, LT, LU, LV, MA, MD, MG, MK, MN, MW,
    (22) International Filing Date: 11 October 2002 (11.10.2002)             MX, MZ, NO, NZ, OM, PH, PL, PT, RO, RU, SD, SE, SG,
                                                                             SI, SK, SL, TJ, TM, TR, IT, TZ, UA, UG, US, UZ, VN,
    (25) Filing Language:                                     English        YU, ZA, ZM, ZW.


    (26) Publication Language:                                English   (84) Designated States (regional): ARIPO patent (GH, GM,
                                                                             KB, LS, MW, MZ, SD, SL, SZ, TZ, UG, ZM, ZW),
                                                                             Eurasian patent (AM, AZ, BY, KG, KZ, MD, RU, TJ, TM),
    (30) Priority Data:
                                                                             European patent (AT, BE, BG, CH, CY, CZ, DE, DK, EE,
         09/975,923             12 October 2001 (12.10.2001)      US
                                                                             ES, H, FR, GB, GR, 1E, IT, LU, MC, NL, PT, SE, SK,
                                                                             TR), OAPI patent (BF, BJ, CF, CG, CI, CM, GA, GN, GQ,
    (71) Applicant (for all designated States except US): ENANTA             GW, ML, MR, NE, SN, TD, TG).
         PHARMACEUTICALS, INC. [US/US]; 500 Arsenal
         Street, Watertown, MA 02472 (US).                               Published:
                                                                              without international search report and to be republished
    (72) Inventors; and                                                       upon receipt of that report
    (75) Inventors/Applicants (for US only): OR, Yat, Sun
         [US/US]; 169 Fayette Street, Watertown, MA 02472 (US).          For two-letter codes and other abbreviations, refer to the "Guid-
         LAZAROVA, Tsvetelina [BG/US]; 32 Parkway Road,                  ance Notes on Codes and Abbreviations" appearing at the begin-
         #3, Brookline, MA 02445 (US).                                   ning of each regular issue of the PCT Gazette.




    (54) Title: CYCLOSPORIN ANALOGS FOR THE TREATMENT OF LUNG DISEASES


                                            (57) Abstract: The present invention relates to a cyclosporin analog of the following formula
                                            (I) or a pro-drug or pharmaceutically acceptable salt thereof. In formula (I), the formula for
                                            residue A is formula (II), where X is absent, -C1-C6 alkyl-, or -C3-C6 cycloalkyl-; Y is
                                            selected from the groups: -C(0)-0-R1; -C(0)-S-R1; -C(0)-OCH2-OC(0)R2; -C(S)-0-R1;
                                            and -C(S)- S-R1; where R1 is hydrogen, C1-C6 alkyl optionally substituted with halogen, 15
                                             heterocyclics, aryl, C1-C6 alkoxy or C1-C6 alkylthio or halogen substituted C1-C6 alkoxy,
                                  (I)        halogen substituted Cl-C6 alkylthio and where R2 is C1-C6 alkyl optionally substituted with
                                             halogen, C1-C6 alkoxy, C1-C6 alkylthio heterocyclics or aryl; B is -aAbu-, -Val-, -Thr- or
71-        (R) (R)                           -Nva-; and U is -(D)Ala-, -(D)Ser- or -[O-(2-hydroxyethyl)(D)Serl-, or -[O-acyl(D)Serl- or
                         OH
00       Me'                                -[O-(2-acyloxyethyl)(D)Ser]-. In a second embodiment, the present invention relates to the
                                             use of the cyclosporin analogs of the present invention or a pro-drug or pharmaceutically ac-
                                            ceptable salt thereof in pharmaceutical compositions for the treatment of asthma and other
                  (s)
                                            diseases characterized by airflow obstruction in a subject. In a third embodiment, the present
                         0                  invention relates to processes for the production of novel cyclosporin analogs of the present
O              Me
                                            invention. The present invention also contemplates method(s) of treatment of asthma and
O                                           other diseases characterized by airflow obstruction in a subject by administering to the sub-
    ject therapeutically effective amounts of the cyclosporin analogs of the present invention with or without the concurrent use of other
    drugs or pharmaceutically acceptable carriers or excipients.


                                                                                                                    PTO-000391
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 393 of 548 PageID #:
                                    70673
     WO 03/030834                                                            PCT/US02/32646


                    Cyclosporin Analogs for the Treatment of Lung Diseases

     Technical Field


 5          The present invention relates to novel cyclosporin analogs and methods for
     the treatment of asthma and other diseases characterized by airflow obstruction in
     a subject. The present invention further relates to pharmaceutical compositions
     comprising the compounds of the present invention and processes for their
     production.
10
     Background of the Invention

            Respiratory diseases, such as asthma and other diseases characterized by
     airflow obstruction, are a global problem. Millions of people worldwide, both
15   children and adults, suffer from these medical conditions. These diseases reduce
     quality of life by impairing the ability of sufferers to perform everyday tasks, and in
     some cases, cause death. One of the major respiratory diseases is asthma.

           Asthma is a disease of unknown etiology in which the bronchi are inflamed
20   and as a consequence obstructed. This narrowing results from a combination of
     bronchial smooth muscle contraction, mucosal oedema, inflammatory cell infiltrate
     and partial or total occlusion of the lumen with mucus, cells and cell debris.
     Bronchial obstruction is either partially or totally reversible, and this important
     feature distinguishes asthma from chronic bronchitis.
25
           Asthma is an extremely common disease with a worldwide prevalence of
     5% to 8%. In the developed world it is the most common chronic illness and, for
     reasons that are unclear, the disease is on the increase. It is now accepted that
     asthma is a chronic inflammatory disorder of the airways in which many cells play
30   a role, in particular, mast cells, eosinophils and T-lymphocytes. In susceptible
     individuals this inflammation causes symptoms which are usually associated with
     widespread but variable airflow obstruction. This type of airflow obstruction is often
     reversible either spontaneously or with treatment and causes associated increase
     in airway responsiveness to a variety of stimuli.
35
            The illness has a wide clinical spectrum ranging from mild episodic
     bronchospasm (easily controlled by the occasional use of a bronchodilator) to a
     very severe intractable asthma sometimes resistant to treatment with high doses of



                                                                                   PTO-000392
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 394 of 548 PageID #:
                                    70674
     WO 03/030834                                                         PCT/US02/32646


     oral corticosteroids. Steroid resistance occurs in less than 5% of people with
     asthma. This translates to thousands of people. These patients with severe
     chronic disease may be dependent on corticosteroids and their disease is often so
     severe that full reversibility can be difficult or impossible to demonstrate.
 5
            Chronic obstructive airways disease, chronic obstruction lung disease and
     `smoker's chest' have all been used to describe what is now known as COPD.
     COPD is characterized by progressive irreversible airway obstruction. It can lead
     to death from respiratory or cardio-respiratory failure. COPD consists of two
10   subsets: chronic bronchitis and emphysema. In practice, it is very difficult to define
     the contribution of each of these two conditions to the obstruction of the airway and
     this has led to the displacement of these labels by the non-specific term COPD.
     The pathology of COPD is not fully elucidated, but features include hypertrophy of
     mucus-secreting glands, inflammation (including infiltration with lymphocytes) and
15   goblet cell hyperplasia.


            The treatment of COPD consists of bronchodilators, intermittent courses of
     antibiotics and, in some patients, inhaled and/or oral corticosteroids. The latter is
     claimed to reduce the decline in lung function in COPD.
20
            Cystic fibrosis is an inherited condition. Excess viscid mucus is produced.
     This leads to recurrent chest infections and progressive bronchiectasis.
     Approximately 50% of cystic fibrosis sufferers have bronchial hyperresponsiveness
     and there is an increased incidence of atopy. There is widespread airway
25   narrowing and wheeze. Most cystic fibrosis sufferers take bronchodilators, some
     take inhaled corticosteroids. And at least one study had reported benefit with oral
     corticosteroids.

             Current drugs for treating asthma are corticosteroids (such as
30   beclomethasone, triamcinolone), beta adrenergics (such as epinephrine, albuterol,
     bitolterol), NSAIDS, leukotriene antagonists, Xanthines (methyl xanthines such as
     theophylline, oxtriphylline) and anticholinergics (such as atropine, ipratropium
     bromide).

35          Corticosteroids are the mainstay of treatment of chronic asthma and they
     revolutionized the treatment of this disease when they were first introduced in the
     1950's. Oral corticosteroids have today been largely replaced by inhaled
     corticosteroids, although severe asthmatics still require medication by mouth.



                                              2
                                                                                PTO-000393
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 395 of 548 PageID #:
                                    70675
     WO 03/030834                                                               PCT/US02/32646


     Inhaled cortisteroids are relatively safe and extremely effective in most patients,
     and improved the quality of life for millions of asthmatic sufferers. For those with
     severe asthma, however, oral therapy with corticosteroids is required. When taken
     for more than a few days oral corticosteroids have a number of serious side
 5   effects. These include growth retardation in children, severe osteoporosis
     (especially in old age), decreased responsiveness of the pituitary adrenal axis to
     stress, fluid retention, diabetes and precipitation of psychosis.

            Furthermore, an appreciable number of patients have apparent
10   corticosteroid resistance or unreponsiveness. Patients considered successfully
     treated with inhaled or oral steroids often have to be content with 60% of their
     predicted lung function. Further increasing the dose of oral corticosteroids runs the
     risk of concomitant side effects.

15         Although corticosteroids are effective for asthma, they are not ideal drugs.
     Over the years doctors have occasionally used immunosuppressive agents as
     adjuncts to corticosteroids in patients with extremely severe disease. Examples of
     immunosuppressive drugs are azathioprine, methotrexate, mycophenolic acid and
     prodrug, leflunomide, Cyclosporin A, ascomycin, FK-506 and rapamycin.
20
            The cyclosporins comprise a class of structurally distinctive, cyclic, poly-N-
     methylated undecapeptides, commonly possessing pharmacological activity, in
     particular immunosuppressive, anti-inflammatory or anti-parasitic activity. The first
     of the cyclosporins to be isolated was the naturally occurring fungal metabolite
25
     cyclosporin, Cyclosporin A represented as follows:




                                               OH
                                               Me                  Me
                                                                            0
                                                        Me
                                                    0
                                                        0        MeN
                         MeN                        H
                                                                        O
                                                             H




                                              3
                                                                                     PTO-000394
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 396 of 548 PageID #:
                                    70676
     WO 03/030834                                                         PCT/US02/32646


            Since the original discovery of cyclosporin, a wide variety of naturally
     occurring cyclosporins have been isolated and identified, and many further non-
     natural cyclosporins have been prepared by total- or semi-synthetic means or by
     the application of modified culture techniques. The class comprising cyclosporins
 5   is thus now substantial and includes, for example, the naturally occurring
     Cyclosporins A through Z, for example, [Thr]2, [Val]2, [Nva]2 and [Nva]2- , [Nva]5 -
     Cyclosporin (also known as Cyclosporins C, D, G and M respectively),
     [(D)MeVal]ll -Cyclosporin (also known as Cyclosporin H), [cf., Traber et al.;1, Helv.
     Chim. Acta, 60, 1247-1255 (1977); Traber et al.; 2, Helv. Chim. Acta, 65, 1655-
10   1667 (1982); Kobel et al.; Europ. J. Applied Microbiology and Biotechnology, 14,
     273-240 1982); and Von Wartburg et al.; Progress in Allergy, 38, 28-45, 1986)]; as
     well as various non-natural cyclosporin derivatives and artificial or synthetic
     cyclosporin derivatives and artificial or synthetic cyclosporins including
     dihydrocyclosporins [in which the MeBmt-residue is saturated by hydrogenation];
15   derivatized cyclosporins (e.g., in which the 3'-0-atom of the MeBmt- residue is
     acylated or a further substituent is introduced at the a-carbon atom of the sarcosyl
     residue at the 3-position); and cyclosporins in which variant amino acids are
     incorporated at specific positions within the peptide sequence, for example, [3-0-
     acetyl-MeBmt]'—Cyclosporin (also known as Dihydro-cyclosporin D), [(D)Ser]8-
20   Cyclosporin, [Melle] 1-Cyclosporin, [MeAla]6_Cyclosporin, [(D) Pro]3-Cyclosporin
     etc., employing the total synthetic method for the production of cyclosporins
     developed by R. Wenger—see e.g. Traber et al., 1; Traber et al., 2; and Kobel et
     al., loc cit. U.S. Pat. Nos. 4,108,985, 4,220,641, 4,288,431, 4,554,351, 4,396,542
     and 4,798,823; European Patent Publication Nos. 34,567A, 56,782A, 300,784A
25   and 300,785; International Patent Publication No. WO 86/02080 and UK Patent
     Publication Nos. 2,206,119 and 2,207,678; Wenger 1, Transpl. Proc., 15 Suppl.
     1:2230 (1983); Wenger 2, Angew. Chem. Int. Ed. 24 77 (1985) and Wenger 3,
     Progress in the Chemistry of Organic Natural Products, 50, 123 (1986).


30           There is increasing evidence that chronic inflammation in asthma is
     mediated via a network of cytokines emanating from inflammatory and structural
     cells in the airways. The prominent eosinophilic inflammation that characterizes
     asthma appears to be orchestrated by cytokines derived from type 2 T-helper
     (Th2)-like lymphocytes, suggesting that immunosuppressants might be beneficial
35   in the control of asthma (see for example, "Pharmacokinetics, pharmacodynamics,
     and safety of inhaled cyclosporin A after single and repeated administration in
     healthy male and female subjects and asthmatic patients," Rohatagi, S. et al.,
     Aventis Pharmaceutical, Collegeville, PA, USA. J. Clin. Pharmacol. (2000), 40(11),



                                              4
                                                                                PTO-000395
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 397 of 548 PageID #:
                                    70677
     WO 03/030834                                                         PCT/US02/32646



     1211-1226). Cyclosporin A (hereinafter "CsA") is active against CD4+ lymphocytes
     and might, therefore, be useful for asthma. A trial of low-dose oral CsA in patients
     with steroid-resistant asthma indicated that it can improve control of symptoms in
     patients with severe asthma on oral steroids.
 5
            The mechanism of CsA action in asthma is of interest. CsA binds to the
     ubiquitous protein cyclophilin, in the cytosol, and the complex in turn binds to
     calcineurin, which is a calcium and calmodulin dependent serine threonine
     phosphatase. Calcineurin is necessary for the cytoplasmic portion of the
10   transcription factor NF-AT, a nuclear factor of activated T-cells, to translocate to
     the nucleus and bind to its nuclear portion to become an active transcription factor.
     NF-AT forms a complex with AP-1 and regulates the transcription of the IL-2 gene,
     together with other genes, for example, IL-5. CsA prevents the cytoplasmic portion
     of NF-AT from translocating, resulting in reduced transcription of IL-2. CsA has a
15   specific inhibitory effect in CD4+ cells through this transcription mechanism, but
     may also have inhibitory effects on other cells, including mast cells and
     eosinophils, through mechanisms that have not yet been defined.


           Recently, three controlled trials of CsA in asthma have been reported.
20   [Alexander AG, Barnes NC, Kay AB. Trial of cyclosporin in corticosteroid-
     dependent chronic severe asthma. Lancet 1992; 339: 324-328; Niwanowska E,
     Dworski R, Domala B, Pinis G. Cyclosporin for steroid-dependent asthma. Allergy,
     1991; 46: 312-315; Lock SH, Kay AB, Barnes NC. Double-blinded, placebo-
     controlled study of cyclosporin A as a corticosteroid-sparing agent in corticosteroid-
25   dependent asthma. Am J Respir Crit Care Med 1996; 153: 509-14; Nizankowska
     E, Soja J, Pinis G, Bochenek G, Sladek K, Domagala B, et al. Treatment of
     steroid-dependent bronchial asthma with cyclosporin. Eur Respir J1995; 8: 1091-
     1099.]

30         CsA 5 mg/kg/day allowed a significant reduction in the use of corticosteroids
     by 60%. Side effects with systemic CsA were increase in diastolic blood pressure
     and decrease in renal function. Other side effects include hepatic dysfunction,
     hypertrichosis, tremor, gingival hyperplasis and paraesthesia. The systemic
     toxicity of CsA limits its use for the treatment of asthma, COPD and other related
35   lung diseases. Therefore, it is desirable to synthesize analogs of CsA which retain
     CsA's potential utility as a primary or adjunct therapy for respiratory diseases,
     while reducing or eliminating CsA's systemic toxicity.




                                              5
                                                                                 PTO-000396
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 398 of 548 PageID #:
                                    70678
     WO 03/030834                                                         PCT/US02/32646


     Summary of the Invention

           The present invention relates to novel cyclosporin analogs and methods of
     treatment for the treatment of asthma and other diseases characterized by airflow
 5   obstruction in a subject. The present invention further relates to pharmaceutical
     compositions comprising the compounds of the present invention and processes
     for their production.

             More particularly, the present invention relates to a cyclosporin analog of
10   the following formula (I) or a pro-drug or pharmaceutically acceptable salt thereof:

         A---B -Sar MeLeu-Val MeLeu Ala---U---MeLeu-MeLeu-MeVal
         1 2     3                        8                 11

                                                (I)

15          In formula I, the formula for residue A is:




     where X is absent, -C1-C6 alkyl-, or —C3-C6 cycloalkyl-; Y is selected from the
20   groups: -C(0)-0-R1; -C(0)-S-R1; -C(0)-OCH2-OC(0)R2; -C(S)-0-R1; and -C(S)-
     S-R1; where R1 is hydrogen, C1-06 alkyl optionally substituted with halogen,
     heterocyclics, aryl, C1-C6 alkoxy or C1-C6 alkylthio or halogen substituted C1-C6
     alkoxy, halogen substituted C1-C6 alkylthio and where R2 is C1-C6 alkyl optionally
     substituted with halogen, C1-06 alkoxy, C1-06 alkylthio heterocyclics or aryl; B is -
25   aAbu-, -Val-, -Thr- or -Nva-; and U is —(D)Ala-, -(D)Ser- or —[0-(2-
     hydroxyethyl)(D)Ser]-, or [O-acyl(D)Seil- or —[0-(2-acyloxyethyl)(D)Ser]-.

           In a second embodiment, the present invention relates to the use of the
     cyclosporin analogs of the present invention or a pro-drug or a pharmaceutically



                                               6
                                                                                PTO-000397
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 399 of 548 PageID #:
                                    70679
      WO 03/030834                                                          PCT/US02/32646


     acceptable salt thereof in pharmaceutical compositions for the treatment of asthma
     and other diseases characterized by airflow obstruction in a subject.

           In a third embodiment, the present invention relates to processes for the
 5   production of novel cyclosporin analogs of the present invention. In a preferred
     embodiment, the present invention relates to the processes for the production of
     cyclosporin analogs of formula I, with the structure of residue A as illustrated
     above.


10         The present invention also contemplates method(s) of treatment of asthma
     and other diseases characterized by airflow obstruction in a subject by
     administering to the subject therapeutically effective amounts of the cyclosporin
     analogs of the present invention with or without the concurrent use of other drugs
     or pharmaceutically acceptable carriers or excipients.
15

     Detailed Description of the Invention


           The present invention relates to novel cyclosporin analogs and methods of
20   treatment for the treatment of asthma and other diseases characterized by airflow
     obstruction in a subject. The present invention further relates to pharmaceutical
     compositions comprising the compounds of the present invention and processes
     for their production. The patents and publications identified in this specification
     indicate the knowledge in this field and are hereby incorporated by reference in
25   their entirety. In the case of inconsistencies, the present disclosure will prevail.

             More particularly, the present invention relates to a cyclosporin analog of
     the following formula (I) or a pro-drug or pharmaceutically acceptable salt thereof:

         A---B       Sar MeLeu-Val MeLeu-Ala- -U---MeLeu-MeLeu-MeVal
         1 2          3                         8                11
30




35




                                               7
                                                                                  PTO-000398
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 400 of 548 PageID #:
                                    70680
     WO 03/030834                                                         PCT/US02/32646


            In formula I, the formula for residue A is:

                                                   Y
                                                   I
                                                   x




 5   where X is absent, -C1-C6 alkyl-, or —C3-C6 cycloalkyl-; Y is selected from the
     groups: -C(0)-0-R1 where R1 is hydrogen, C1-06 alkyl optionally substituted with
     halogen, heterocyclics, aryl, C1-06 alkoxy or C1-06 alkylthio, halogen substituted
     C1-C6 alkoxy or halogen substituted C1-06 alkylthio; -C(0)-S-R1 where R1 is
     hydrogen, C1-C6 alkyl optionally substituted with halogen, heterocyclics, aryl, C1-
10   C6 alkoxy or C1-C6 alkylthio, halogen substituted C1-C6 alkoxy or halogen
     substituted C1-C6 alkylthio; -C(0)-OCH2-OC(0)R2 where R2 is C1-C6 alkyl
     optionally substituted with halogen, C1-C6 alkoxy, C1-06 alkylthio heterocyclics or
     aryl; -C(S)-0-R1 where R1 is hydrogen, C1-C6 alkyl optionally substituted with
     halogen, heterocyclics, aryl, C1-C6 alkoxy or C1-06 alkylthio, halogen substituted
15   C1-C6 alkoxy or halogen substituted C1-C6 alkylthio; and -C(S)-S-R1 where R1 is
     hydrogen, C1-C6 alkyl optionally substituted with halogen, heterocyclics, aryl, C1-
     C6 alkoxy or C1-C6 alkylthio, halogen substituted C1-C6 alkoxy, halogen
     substituted C1-C6 alkylthio; B is -aAbu-, -Val-, -Thr- or -Nva-; and U is —(D)Ala-, -
     (D)Ser- or —[0-(2-hydroxyethyl)(D)Ser]-, or -[O-acyl(D)Ser]- or —[0-(2-
20   acyloxyethyl)(D)Ser]-.

          In formula I, abbreviation of amino acid residues, for example, -Ala-, -
     MeLeu-, -ocAbu-, etc., are in accordance with conventional practice and are to be
     understood as having the L-configuration unless otherwise indicated (for example,
25   -(D)Ala- represents a residue having the D-configuration). Abbreviation of residues
     preceded by "Me-" represents a oc-N-methylated amino acid residue, for example,
     "Me-Leu" is a oc-N-methylated-Leucine residue. Individual residues of a molecule
     of the cyclosporin analog of the present invention are numbered, as in the art,
     clockwise and starting with the residue -MeBmt-, corresponding to residue 1. The
30   same numerical sequence is employed throughout the present specification and
     claims.



                                               8
                                                                                PTO-000399
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 401 of 548 PageID #:
                                    70681
     WO 03/030834                                                       PCT/US02/32646




             In a most preferred embodiment, a cyclosporin analog of the present
     invention is represented by formula I or a pro-drug or pharmaceutically acceptable
     salt thereof, where residue B is -aAbu- and residue U is -(D)Ala-. In another
 5   preferred embodiment, the cyclosporin analog of the present invention is
     represented by formula I or a pro-drug or pharmaceutically acceptable salt thereof,
     where X is absent in residue A, residue B is -aAbu- and residue U is - (D)Ala-.

             Representative compounds of the invention include, but are not limited to,
10   the following compounds as illustrated below:
     Compound of formula I, where in residue A, X is absent and Y = -COOCH3;
     residue B = -aAbu-, and residue U = -(D)Ala-.
     Compound of formula I, where in residue A, X is absent and Y = -COON; residue B
     = -aAbu-, and residue U = -(D)Ala-.
15   Compound of formula I, where in residue A, X is absent and Y = -COOEt; residue
     B = —aAbu-, and residue U = —(D)Ala-.
     Compound of formula I, where in residue A, X is absent and Y =
     -COOCH2CH2CH3; residue B = —aAbu-, and residue U = —(D)Ala-.
     Compound of formula I, where in residue A, X is absent and Y = -COOCH2Ph;
20   residue B = —aAbu-, and residue U = —(D)Ala-.
     Compound of formula I, where in residue A, X is absent and Y = -COOCH2F;
     residue B = —aAbu-, and residue U = —(D)Ala-.
     Compound of formula I, where in residue A, X is absent and Y = -COOCHF2;
     residue B = —aAbu-, and residue U = —(D)Ala-.
25   Compound of formula I, where in residue A, X is absent and Y = -COOCF3; residue
     B = —aAbu-, and residue U = —(D)Ala-.
     Compound of formula I, where in residue A, X is absent and Y = -COOCH2CF3;
     residue B = —aAbu-, and residue U = —(D)Ala-.
     Compound of formula I, where in residue A, X is absent and Y = -COOCH2CI;
30   residue B = —aAbu-, and residue U = —(D)Ala-.
     Compound of formula I, where in residue A, X is absent and Y = -COOCH2OCH3;
     residue B = —aAbu-, and residue U = —(D)Ala-.
     Compound of formula I, where in residue A, X is absent and Y = -
     COOCH2OCH2CH20 CH3; residue B = —aAbu-, and residue U = —(D)Ala-.
35   Compound of formula I, where in residue A, X is absent and Y = -C(=O)SCH2Ph;
     residue B = —aAbu-, and residue U = —(D)Ala-.
     Compound of formula I, where in residue A, X is -CH2CH2CH2- and Y = -COOCH3;
     residue B = —aAbu-, and residue U = —(D)Ala-.



                                             9
                                                                              PTO-000400
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 402 of 548 PageID #:
                                    70682
     WO 03/030834                                                         PCT/US02/32646



     Compound of formula I, where in residue A, X is absent and Y = -COOFmoc;
     residue B = —c Abu-, and residue U = —(D)Ala-.

            Cyclosporin analogs of the invention are accordingly useful for the treatment
 5   of diseases or conditions responsive to or requiring topical anti-inflammatory,
     immunosuppressive or related therapy, for example, topical administration for the
     treatment of such diseases or conditions of the eye, nasal passages, buccal cavity,
     skin, colon or, especially, airways or lung. In particular, cyclosporin analogs of the
     invention permit topical anti-inflammatory, immunosuppressive or related therapy
10   with the concomitant avoidance or reduction of undesirable systemic side effects,
     for example general systemic immunosuppression.

              Cyclosporin analogs of the invention useful for the treatment of diseases
     and conditions of the airways or lung, in particular, inflammatory or obstructive
15   airway diseases. They are especially useful for the treatment of diseases or
     conditions of the airways or lungs associated with or characterized by inflammatory
     cell infiltration or other inflammatory events accompanied by inflammatory cell
     accumulation, for e.g., eosinophil and/or neutrophil. Most preferably, they are
     useful for the treatment of asthma.
20
             Cyclosporin analogs of the invention are useful in the treatment of asthma of
     whatever type of genesis including both intrinsic and, especially, extrinsic asthma.
     They are useful for the treatment of atopic and non-atopic asthma, including
     allergic asthma, bronchitic asthma, exercise induced asthma, occupational asthma,
25   asthma induced following bacterial infection and other non-allergic asthmas.
     Treatment of asthma is also to be understood as embracing treatment of "wheezy-
     infant syndrome," that is treatment of subjects, for example, of less than 4 to 5
     years of age, exhibiting wheezing symptoms, in particular at night, and diagnosed
     or diagnosable as "wheezy infants," an established patient category of major
30   medical concern and now more correctly indentified as incipient or early-phase
     asthmatics. Cyclosporin analogs of the invention are in particular useful for the
     treatment of asthma in subjects whose asthmatic status is either steroid dependent
     or steroid resistant.

35         Cyclosporin analogs of the invention are also useful for the treatment of
     bronchitis or for the treatment of chronic or acute airways obstruction associated
     therewith. Cyclosporin analogs of the invention may be used for the treatment of
     bronchitis of whatever type or genesis, including, for example, acute bronchitis,


                                              10
                                                                                PTO-000401
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 403 of 548 PageID #:
                                    70683
     WO 03/030834                                                                PCT/US02/32646


     arachidic bronchitis, catarrhal bronchitis, chronic bronchitis, croupous bronchitis,
     phthinoid bronchitis and so forth.

            Cyclosporin analogs of the invention are in addition useful for the treatment
5    of pneumoconiosis (an inflammatory, commonly occupational, disease of the
     lungs, frequently accompanied by airways obstruction, whether chronic or acute,
     and occasioned by repeated inhalation of dusts) of whatever type or genesis,
     including, for example, aluminosis, anthracosis, asbestosis, berylliosis, chalicosis,
     ptilosis, siderosis, silicosis, tabacosis and, in particular, byssinosis.
10
              Cyclosporin analogs of the invention may also be used for the treatment of
     eosinophil-related disorders of the airways (e.g. involving morbid eosinophilic
     infiltration of pulmonary tissues) including hypereosinophilia as it effects the
     airways and/or lungs as well as, for example, eosinophil-related disorders of the
15   airways consequential or concomitant to Loffler's syndrome, eosinophilic
     pneumonia, parasitic (in particular metazoan) infestation (including tropical
     eosinophilia), bronchopulmonary aspergillosis, polyarteritis nodosa (including
     Churg-Strauss syndrome), eosinophilic granuloma and eosinophil-related disorders
     affecting the airways occasioned by drug-reaction.
20
            The word "treatment" as used herein in relation to the treatment of diseases
     of the airways and lungs, in particular asthma, is to be understood as embracing
     both symptomatic and prophylactic modes, that is for immediate treatment, for e.g.,
     of acute inflammation (symptomatic treatment) as well as for advance treatment to
25   prevent, ameliorate or restrict long term symptomatology (prophylactic treatment).
     The term "treatment" as used in the present specification and claims in relation to
     such diseases is to be interpreted accordingly as including both symptomatic and
     prophylactic treatment, for e.g., in the case of asthma, symptomatic treatment to
     ameliorate acute inflammatory events and prophylactic treatment to restrict on-
30   going inflammatory status and to ameliorate future bronchial exacerbation
     associated therewith.

            Cyclosporin analogs of the invention may also be used to treat any disease
     or condition of the airways or lungs requiring immunosuppressive therapy, for e.g.,
35   the treatment of autoimmune diseases, or as they affect, the lungs (for example,
     for the treatment of sarcoidosis, alveolitis or chronic hypersensitivity pneumonitis)
     or for the maintainance of allogenic lung transplant, for e.g., following lung or heart
     lung transplantation.



                                                11
                                                                                      PTO-000402
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 404 of 548 PageID #:
                                    70684
      WO 03/030834                                                           PCT/US02/32646




            As previously indicated, for the above purposes, cyclosporin analogs of the
     invention will be administered topically within the airways, for e.g., by the
     pulmonary route or by inhalation. As also previously noted, while having potent
 5   efficacy when administered topically, cyclosporin analogs of the invention exhibit
     reduced systemic toxicity. Cyclosporin analogs of the invention thus provide a
     means for the treatment of diseases and conditions of the airways or lung, for
     example, as hereinabove set forth, with the avoidance of unwanted systemic side
     effect, e.g. consequent to inadvertent swallowing of drug substance during
10   inhalation therapy. It is estimated that during the course of manoeuvres required
     to effect administration by inhalation, up to 90% or more of total drug substance
     administered will normally be swallowed rather than inhaled.

             By the provision of cyclosporin analogs which are topically active, e.g.
15   effective when inhaled, but systemically inactive the present invention makes
     cyclosporin therapy available to subjects for whom such therapy might otherwise
     be excluded, e.g. due to the risk of systemic, in particular immunosuppressive, side
     effect.

20         Further uses include the treatment and prophylaxis of inflammatory and
     hyperproliferative skin diseases and cutaneous manifestations of immunologically-
     mediated illnesses, such as psoriasis, atopical dermatitis, contact dermatitis and
     further eczematous dermatitises, seborrhoeis dermatitis, Lichen planus,
     Pemphigus, bullous pemphigoid, Epidermolysis bullosa, urticaria, angioedemas,
25   vasculitides, erythemas, cutaneous eosinophilias, Lupus erythematosus, acne and
     Alopecia areata; various eye diseases (autoimmune and otherwise) such as
     keratoconjunctivitis, vernal conjunctivitis, keratitis, herpetic keratitis, conical
     cornea, dystrophia epithelialis corneae, corneal leukoma, ocular pemphigus,
     Mooren's ulcer, Scleritis, Graves' opthalmopathy, Vogt-Koyanagi-Harada
30   syndrome, sarcoidosis, multiple myeloma, etc.; obstructive airway diseases, which
     includes conditions such as COPD asthma (for example, bronchial asthma, allergic
     asthma, intrinsic asthma, extrinsic asthma and dust asthma), particularly chronic or
     inveterate asthma (for example, late asthma and airway hyper-responsiveness),
     bronchitis, allergic rhinitis and the like; inflammation of mucosa and blood vessels
35   such as gastric ulcers, vascular damage caused by ischemic diseases and
     thrombosis. Moreover, hyperproliferative vascular diseases such as intimal
     smooth muscle cell hyperplasia, restenosis and vascular occlusion, particularly




                                               12
                                                                                    PTO-000403
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 405 of 548 PageID #:
                                    70685
     WO 03/030834                                                         PCT/US02/32646


     following biologically- or mechanically-mediated vascular injury can be treated or
     prevented by the compounds of the invention.


           The compounds of the present invention may also find utility in the
 5   chemosensitization of drug resistant target cells. Cyclosporin A and FK-506 are
     known to be effective modulators of P-glycoprotein, a substance which binds to
     and inhibits the action of anticancer drugs; by inhibiting P-glycoprotein, they are
     capable of increasing the sensitivity of multidrug resistant (MDR) cells to
     chemotherapeutic agents. It is believed that the compounds of the invention may
10   likewise be effective at overcoming resistance expressed to clinically useful
     antitumour drugs such as 5-fluorouracil, cisplatin, methotrexate, vincristine,
     vinblastine and adriamycin, colchicine and vincristine.

            Accordingly, the pharmaceutical compositions of the present invention
15   comprise a therapeutically effective amount of a cyclosporin analog of the
     invention in combination with a pharmaceutically acceptable carrier or excipient. In
     particular, compositions pertaining to the present invention are useful for treating a
     subject for a reversible obstructive airway disease.


20          The present invention also contemplates method(s) of treatment of asthma
     and other diseases characterized by airflow obstruction in a subject by
     administering to the subject therapeutically effective amounts of the cyclosporin
     analogs of the present invention with or without the concurrent use of other drugs
     or pharmaceutically acceptable carriers or excipients, as described throughout the
25   present specification. Such treatment of the disease may be done by
     administering a therapeutically effective amount of a compound of the invention for
     such time and in such amounts as is necessary to produce the desired result.

           As used in the present invention, "therapeutically effective amount" of one of
30   the compounds means a sufficient amount of the compound to treat a particular
     disease, at a reasonable benefit/ risk ratio. The compounds of the present
     invention may be employed in pure form or, where such forms exist, in
     pharmaceutically acceptable salt, ester or prodrug forms. Alternatively, the
     compound may be administered as pharmaceutical compositions containing the
35   compound of interest in combination with one or more drugs or pharmaceutically
     acceptable excipients. It will be understood, however, that the total daily usage of
     the compounds and compositions of the present invention will be decided by the
     attending physician within the scope of sound medical judgment.



                                              13
                                                                                PTO-000404
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 406 of 548 PageID #:
                                    70686
     WO 03/030834                                                           PCT/US02/32646




            The specific therapeutically-effective dose level for any particular patient will
     depend upon a variety of factors including the disorder being treated and the
     severity of the disorder; activity of the specific compound employed; the specific
 5   composition employed; the age, body weight, general health, sex and diet of the
     patient; the time of administration, route of administration, and rate of excretion of
     the specific compound employed; the duration of the treatment; drugs used in
     combination or coincidental with the specific compound employed; and like factors
     well known in the medical arts. For example, it is well within the skill of the art to
10   start doses of the compound at levels lower than required to achieve the desired
     therapeutic effect and to gradually increase the dosage until the desired effect is
     achieved.

             Dosages of the cyclosporin analogs of the present invention employed in
15   practicing the method of the present invention will of course vary depending on the
     site of treatment, the particular condition to be treated, the severity of the condition,
     the subject to be treated (for e.g., in terms of body weight, age and so forth) as well
     as the effect desired. In general, for treating diseases or conditions of the airways
     or lungs, for e.g., inflammatory or obstructive airway disease such as asthma,
20   cyclosporins of the invention can be suitably administered topically to the airways
     or lungs, for e.g., but not limited to, inhalation, at dosages from about 20 to about
     400 mg/day, preferably from about 50 to about 300 mg/day, most preferably from
     about 200 to about 300 mg/day. Dosages will appropriately be administered from
     a metered delivery system in a series of from 1 to 5 puffs at each administration,
25   with administration performed once to four times daily. Dosages at each
     administration will thus conveniently be from about 5 to 100 mg/day, more
     preferably from about 12.5 to about 100 mg/day, e.g. administered with a metered
     delivery device capable of delivering, for e.g., 1 to 25 mg cyclosporin per actuation.
     For purposes of oral administration, more preferable doses may be in the range
30   from about 0.005 to about 3 mg/kg/day. If desired, the effective daily dose may be
     divided into multiple doses for purposes of administration; consequently, single
     dose compositions may contain such amounts or submultiples thereof to make up
     the daily dose.


35   Definitions

            The terms "C1-C3-alkyl" or "C1-C6-alkyl" as used herein refer to saturated,
     straight- or branched-chain hydrocarbon radicals containing between one and



                                               14
                                                                                  PTO-000405
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 407 of 548 PageID #:
                                    70687
     WO 03/030834                                                             PCT/US02/32646


     three or one and six carbon atoms, respectively. Examples of C1-C3 alkyl radicals
     include methyl, ethyl, propyl and isopropyl, and examples of C1-C6-alkyl radicals
     include, but are not limited to, methyl, ethyl, propyl, isopropyl, n-butyl, tert-butyl,
     neopentyl and n-hexyl.
 5
            The term "C1-C6-alkoxy" as used herein refers to an C1-C6-alkyl group, as
     previously defined, attached to the parent molecular moiety through an oxygen
     atom. Examples of C1-C6-alkoxy include, but are not limited to, methoxy, ethoxy,
     propoxy, isopropoxy, n-butoxy, tert-butoxy, neopentoxy and n-hexoxy.
10
            The term "Ci-C6-alkylthio" as used herein refers to an C1-C6-alkyl group, as
     previously defined, attached to the parent molecular moiety through a sulfur atom.
     Examples of C1-C6-alkylthio include, but are not limited to, thiomethoxy,
     thioethoxy, thiopropoxy, thio-isopropoxy, n-thiobutoxy, tert-thiobutoxy,
15   neothiopentoxy and n-thio-hexoxy.


            The term "aryl" as used herein refers to a carbocyclic ring system having
     one or more aromatic rings including, but not limited to, phenyl, naphthyl,
     tetrahydronaphthyl, indanyl, indenyl and the like. Aryl groups (including multi-cyclic
20   aryl groups) can be unsubstituted or substituted with one, two or three substituents
     independently selected from lower alkyl, substituted loweralkyl, haloalkyl, alkoxy,
     thioalkoxy, lower alkylenedioxy, lower alkylidenedioxy, amino, alkylamino,
     dialkylamino, acyamino, cyano, hydroxy, acyl, halo and/or trifluoromethyl,
     mercapto, nitro, carboxylaldehyde, carboxy, alkoxycarbonyl, carbamoyl, sulfamoyl,
25   lower alkoxycarbonylamino, lower alkanoyl, ureido, amidino and carboxamide. In
     addition, substituted aryl groups include tetrafluorophenyl and pentafluorophenyl.

            The term "C3-C6-cycloalkyl-" as used herein refers to carbocyclic groups of
     3 to 6 carbons, respectively; for example, cyclopropyl, cyclobutyl, cyclopentyl and
30   cyclohexyl.


            The terms "halo" and "halogen" as used herein refer to an atom selected
     from fluorine, chlorine, bromine and iodine.

35         The term "heterocyclics", as used herein, refers to a cyclic aromatic radical
     having from five to ten ring atoms of which one ring atom is selected from S, 0 and
     N; zero, one or two ring atoms are additional heteroatoms independently selected
     from S, 0 and N; and the remaining ring atoms are carbon, the radical being joined



                                                15
                                                                                    PTO-000406
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 408 of 548 PageID #:
                                    70688
     WO 03/030834                                                            PCT/US02/32646


     to the rest of the molecule via any of the ring atoms, such as, for example,
     pyridinyl, pyrazinyl, pyrimidinyl, pyrrolyl, pyrazolyl, imidazolyl, thiazolyl, oxazolyl,
     isooxazolyl, thiadiazolyl, oxadiazolyl, thiophenyl, furanyl, quinolinyl, isoquinolinyl,
     and the like.
 5
           The term "subject" as used herein refers to a mammal or animal. Preferably
     the mammal is a human. A subject refers to, for example, dogs, cats, horses,
     cows, pigs, guinea pigs and the like.


10           The term "pro-drug" as used herein refers to pharmacologically acceptable
     derivatives, for example, but not limited to, esters and amides, such that the
     resulting biotransformation product of the derivative is the active drug. Pro-drugs
     are known in the art and are described generally in, e.g., Goodman and Gilman's
     "Biotransformation of Drugs," in the Pharmacological Basis of Therapeutics, 8th
15   Ed., McGraw Hill, Int. Ed. 1992, page 13-15, which is hereby incorporated by
     reference in its entirety.


              As used herein, the term "pharmaceutically acceptable salt" refers to those
     salts which are, within the scope of sound medical judgment, suitable for use in
20   contact with the tissues of humans and lower animals without undue toxicity,
     irritation, allergic response and the like, and are commensurate with a reasonable
     benefit/risk ratio. Pharmaceutically acceptable salts are well known in the art. For
     example, S. M. Berge, et al. describe pharmaceutically acceptable salts in detail in
     J. Pharmaceutical Sciences, 66: 1-19 (1977), incorporated herein by reference.
25   The salts can be prepared in situ during the final isolation and purification of the
     compounds of the invention, or separately by reacting the free base function with a
     suitable organic acid. Examples of pharmaceutically acceptable, nontoxic acid
     addition salts are salts of an amino group formed with inorganic acids such as
     hydrochloric acid, hydrobromic acid, phosphoric acid, sulfuric acid and perchloric
30   acid or with organic acids such as acetic acid, oxalic acid, maleic acid, tartaric acid,
     citric acid, succinic acid or malonic acid or by using other methods used in the art
     such as ion exchange. Other pharmaceutically acceptable salts include adipate,
     alginate, ascorbate, aspartate, benzenesulfonate, benzoate, bisulfate, borate,
     butyrate, camphorate, camphorsulfonate, citrate, cyclopentanepropionate,
35   digluconate, dodecylsulfate, ethanesulfonate, formate, fumarate, glucoheptonate,
     glycerophosphate, gluconate, hemisulfate, heptanoate, hexanoate, hydroiodide, 2-
     hydroxy-ethanesulfonate, lactobionate, lactate, laurate, lauryl sulfate, malate,
     maleate, malonate, methanesulfonate, 2-naphthalenesulfonate, nicotinate, nitrate,



                                                16
                                                                                    PTO-000407
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 409 of 548 PageID #:
                                    70689
     WO 03/030834                                                          PCT/US02/32646


     oleate, oxalate, palmitate, pamoate, pectinate, persulfate, 3-phenylpropionate,
     phosphate, picrate, pivalate, propionate, stearate, succinate, sulfate, tartrate,
     thiocyanate, p-toluenesulfonate, undecanoate, valerate salts, and the like.
     Representative alkali or alkaline earth metal salts include sodium, lithium,
 5   potassium, calcium, magnesium, and the like. Further pharmaceutically
     acceptable salts include, when appropriate, nontoxic ammonium, quaternary
     ammonium, and amine cations formed using counterions such as halide,
     hydroxide, carboxylate, sulfate, phosphate, nitrate, loweralkyl sulfonate and aryl
     sulfonate.
10
     Pharmaceutical Compositions


           The pharmaceutical compositions of the present invention comprise a
     therapeutically effective amount of a compound of the present invention formulated
15   together with one or more pharmaceutically acceptable carriers. As used herein,
     the term "pharmaceutically acceptable carrier" means a non-toxic, inert solid, semi-
     solid or liquid filler, diluent, encapsulating material or formulation auxiliary of any
     type. Some examples of materials which can serve as pharmaceutically
     acceptable carriers are sugars such as lactose, glucose and sucrose; starches
20   such as corn starch and potato starch; cellulose and its derivatives such as sodium
     carboxymethyl cellulose, ethyl cellulose and cellulose acetate; powdered
     tragacanth; malt; gelatin; talc; excipients such as cocoa butter and suppository
     waxes; oils such as peanut oil, cottonseed oil; safflower oil; sesame oil; olive oil;
     corn oil and soybean oil; glycols; such a propylene glycol; esters such as ethyl
25   oleate and ethyl laurate; agar; buffering agents such as magnesium hydroxide and
     aluminun hydroxide; alginic acid; pyrogen-free water; isotonic saline; Ringer's
     solution; ethyl alcohol, and phosphate buffer solutions, as well as other non-toxic
     compatible lubricants such as sodium lauryl sulfate and magnesium stearate, as
     well as coloring agents, releasing agents, coating agents, sweetening, flavoring
30   and perfuming agents, preservatives and antioxidants can also be present in the
     composition, according to the judgement of the formulator. The pharmaceutical
     compositions of this invention can be administered to humans and other animals
     orally, rectally, parenterally, intracisternally, intravaginally, intraperitoneally,
     topically (as by powders, ointments, or drops), bucally, or as an oral or nasal spray.
35
            Liquid dosage forms for oral administration include pharmaceutically
     acceptable emulsions, microemulsions, solutions, suspensions, syrups and elixirs.
     In addition to the active compounds, the, liquid dosage forms may contain inert



                                              17
                                                                                 PTO-000408
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 410 of 548 PageID #:
                                    70690
     WO 03/030834                                                           PCT/US02/32646


     diluents commonly used in the art such as, for example, water or other solvents,
     solubilizing agents and emulsifiers such as ethyl alcohol, isopropyl alcohol, ethyl
     carbonate, ethyl acetate, benzyl alcohol, benzyl benzoate, propylene glycol, 1,3-
     butylene glycol, dimethylformamide, oils (in particular, cottonseed, groundnut, corn,
 5   germ, olive, castor, and sesame oils), glycerol, tetrahydrofurfuryl alcohol,
     polyethylene glycols and fatty acid esters of sorbitan, and mixtures thereof.
     Besides inert diluents, the oral compositions can also include adjuvants such as
     wetting agents, emulsifying and suspending agents, sweetening, flavoring, and
     perfuming agents.
10
            Solid dosage forms for oral administration include capsules, tablets, pills,
     powders, and granules. In such solid dosage forms, the active compound is mixed
     with at least one inert, pharmaceutically acceptable excipient or carrier such as
     sodium citrate or dicalcium phosphate and/or a) fillers or extenders such as
15   starches, lactose, sucrose, glucose, mannitol, and silicic acid, b) binders such as,
     for example, carboxymethylcellulose, alginates, gelatin, polyvinylpyrrolidinone,
     sucrose, and acacia, c) humectants such as glycerol, d) disintegrating agents such
     as agar-agar, calcium carbonate, potato or tapioca starch, alginic acid, certain
     silicates, and sodium carbonate, e) solution retarding agents such as paraffin, f)
20   absorption accelerators such as quaternary ammonium compounds, g) wetting
     agents such as, for example, cetyl alcohol and glycerol monostearate, h)
     absorbents such as kaolin and bentonite clay, and i) lubricants such as talc,
     calcium stearate, magnesium stearate, solid polyethylene glycols, sodium lauryl
     sulfate, and mixtures thereof. In the case of capsules, tablets and pills, the dosage
25   form may also comprise buffering agents.

            Solid compositions of a similar type may also be employed as fillers in soft
     and hard-filled gelatin capsules using such excipients as lactose or milk sugar as
     well as high molecular weight polyethylene glycols and the like.
30
            The solid dosage forms of tablets, dragees, capsules, pills, and granules
     can be prepared with coatings and shells such as enteric coatings and other
     coatings well known in the pharmaceutical formulating art. They may optionally
     contain opacifying agents and can also be of a composition that they release the
35   active ingredient(s) only, or preferentially, in a certain part of the intestinal tract,
     optionally, in a delayed manner. Examples of embedding compositions which can
     be used include polymeric substances and waxes.




                                               18
                                                                                   PTO-000409
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 411 of 548 PageID #:
                                    70691
     WO 03/030834                                                           PCT/US02/32646



            Solid compositions of a similar type may also be employed as fillers in soft
     and hard-filled gelatin capsules using such excipients as lactose or milk sugar as
     well as high molecular weight polethylene glycols and the like.


 5          The active compounds can also be in micro-encapsulated form with one or
     more excipients as noted above. The solid dosage forms of tablets, dragees,
     capsules, pills, and granules can be prepared with coatings and shells such as
     enteric coatings, release controlling coatings and other coatings well known in the
     pharmaceutical formulating art. In such solid dosage forms the active compound
10   may be admixed with at least one inert diluent such as sucrose, lactose or starch.
     Such dosage forms may also comprise, as is normal practice, additional
     substances other than inert diluents, e.g., tableting lubricants and other tableting
     aids such a magnesium stearate and microcrystalline cellulose. In the case of
     capsules, tablets and pills, the dosage forms may also comprise buffering agents.
15   They may optionally contain opacifying agents and can also be of a composition
     that they release the active ingredient(s) only, or preferentially, in a certain part of
     the intestinal tract, optionally, in a delayed manner. Examples of embedding
     compositions which can be used include polymeric substances and waxes.


20           Dosage forms for topical or transdermal administration of a compound of
     this invention include ointments, pastes, creams, lotions, gels, powders, solutions,
     sprays, inhalants or patches. The active component is admixed under sterile
     conditions with a pharmaceutically acceptable carrier and any needed
     preservatives or buffers as may be required.
25
            Pharmaceutically acceptable diluents or carriers may be diluents or carriers
     acceptable for topical application at the intended site of therapy, e.g. diluents or
     carriers acceptable for topical administration pulmonary, dermally, nasally, ocularly
     or rectaly.
30
            The ointments, pastes, creams and gels may contain, in addition to an
     active compound of this invention, excipients such as animal and vegetable fats,
     oils, waxes, paraffins, starch, tragacanth, cellulose derivatives, polyethylene
     glycols, silicones, bentonites, silicic acid, talc and zinc oxide, or mixtures thereof.
35
            Powders and sprays can contain, in addition to the compounds of this
     invention, excipients such as lactose, talc, silicic acid, aluminum hydroxide,




                                               19
                                                                                   PTO-000410
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 412 of 548 PageID #:
                                    70692
     WO 03/030834                                                         PCT/US02/32646


     calcium silicates and polyamide powder, or mixtures of these substances. Sprays
     can additionally contain customary propellants such as chlorofluorohydrocarbons.

            Transdermal patches have the added advantage of providing controlled
 5   delivery of a compound to the body. Such dosage forms can be made by
     dissolving or dispensing the compound in the proper medium. Absorption
     enhancers can also be used to increase the flux of the compound across the skin.
     The rate can be controlled by either providing a rate controlling membrane or by
     dispersing the compound in a polymer matrix or gel.
10
           Forms in topically administrable form, e.g. enabling or facilitating topical
     administration, include, e.g. dry powder preparations of the active ingredient (i.e.
     cyclosporin analog of the invention) in substantially pure form, for example as
     employed in the art for delivery from a dry powder inhalation device. Means or
15   devices enabling or facilitating topical administration include, in particular,
     inhalation devices as well as containers and the like from which the active
     ingredient may be delivered in a form capable of topical application. Preferred
     embodiments as defined under C will be such as permit topical administration
     within the airways or lungs, e.g. by inhalation.
20
           It is clear that safety may be maximized by delivering the drugs by the
     inhaled route either in nebuliser form or as dry powder. Clearly the great
     advantage of the inhaled route, over the systemic route, in the treatment of asthma
     and other diseases of airflow obstruction and/or of chronic sinusititis, is that
25   patients are exposed to very small quantities of the drug and the compound is
     delivered directly to the site of action.


            Preparation of forms suitable for administration by inhalation may be carried
     out by methods known in the art. It should be noted that several antibiotics have
30   recently developed for topical inhaled usage, particularly in cystic fibrosis, where
     they have been shown to be effective against pseudomonas infections. Various
     inhalants are described. For example, in DE 1491707, GB 1,392,945, GB
     1,457,351, GB 1,457,352, NL 147939, DE 1491715, GB 1,598,053, EP 5585, EP
     41783, EP 45419, EP 360463 and FR 2628638. DE 1491715, in particular, is said
35   to be suitable for inhalation therapy intended for bronchial or lung diseases.


           For this purpose cyclosporin analogs of the invention may be employed in
     any suitable finely dispersed or finely dispersible form, capable of administration



                                              20
                                                                                 PTO-000411
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 413 of 548 PageID #:
                                    70693
     WO 03/030834                                                           PCT/US02/32646


     into the airways or lungs, for example in finely divided dry particulate form or in
     dispersion or solution in any appropriate (i.e. pulmonarily administerable) solid or
     liquid carrier medium. For administration in dry particulate form, cyclosporin
     analogs of the invention may, for example, be employed as such, i.e. in micronised
 5   form without any additive materials, in dilution with other appropriate finely divided
     inert solid carrier or diluent (e.g. glucose, lactose, mannitol, sorbitol, ribose,
     mannose or xylose), in coated particulate form or in any other appropriate form as
     know in the art for the pulmonary administration of finely divided solids.


10          Pulmonary administration may be effected using any appropriate system as
     known in the art for delivering drug substance in dry or liquid form by inhalation,
     e.g. an atomizer, nebulizer, dry-powder inhaler or like device. Preferably a
     metered delivery device, i.e. capable of delivering a pre-determined amount of
     cyclosporin analog at each actuation, will be employed. Such devices are known
15   in the art.

            For nasal administration, cyclosporin analogs of the invention will suitably
     be administered in liquid form from a nasal applicator. Suitable topical forms for
     the treatment of diseases or conditions of the skin will include, for example,
20   creams, gles, ointments, pastes, cataplasms, plasters, transdermal patches and
     the like. Formulations for dermal application will appropriately contain a skin
     penetration enhancer, e.g. as know in the art, for example azone. Forms suitable
     for ophthalmic use will include lotions, tinctures, gels, ointment and ophthalmic
     inserts, again as known in the art. For rectal administration, i.e. for topical therapy
25   of the colon, cyclosporin analogs of the invention may be administered in
     suppository or enema form, in particular in solution, e.g. in vegetable oil or like oily
     system for use as a retention enema.

           According to the present invention, cyclosporin analogs may be used for the
30   manufacture of a topical preparation for the treatment, with or without the
     concurrent use of other drugs. For the above purposes, cyclosporin analogs of the
     invention may be employed in any dosage form appropriate for topical
     administration to the desired site. For example, for the treatment of diseases of
     the airways or lungs, cyclosporin analogs of the invention may be administered via
35   the pulmonary route, by inhalation from an appropriate dispenser device.


           Dosage for the topical preparation will in general be one tenth to one
     hundredth, of the dose required for oral preparation.



                                               21
                                                                                   PTO-000412
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 414 of 548 PageID #:
                                    70694
     WO 03/030834                                                         PCT/US02/32646




     Abbreviations
           Sar:              Sarcosine
           MeLeu:            N-Methyl-Leucine
 5         Val:              Valine
           Ala:              Alanine
           MeVal:            N-Methyl Valine
           Et:               Ethyl
           Ph:               Phenyl
10         Fmoc:             9-Fluorenylmethoxycarbonyl-
           MeBmt:            N-Methyl-(4R)-4-[(E)-2-butenyl]-4-methyl-L-threonine
           a-Abu:            a-Aminobutyric acid



15   Synthetic Methods

           The compounds and processes of the present invention will be better
     understood, but are not limited to, the following synthetic scheme which illustrates
     the methods by which the compounds of the present invention (illustrated by
20   formula I) may be prepared. The groups X and Y, and the amino acid residues B
     and U in formula I are as defined earlier in the specification. The starting material
     for Scheme I, illustrated by formula I where A'= -MeBmt-, may be, for example, but
     not limited to, a fermentation product or a synthetic product made by solution
     phase chemistry. Preferably, the starting material is commercially available. The
25   starting material as a fermentation product may be made from highly productive
     strains, for example, but not limited to, Sesquicillopsis rosariensis G. ARNOLD
     F605; Tolypocladium inflatum wb6-5; Fusant, Tolypocladium inflatum KD461 etc.
     (in U.S. Patent Nos. 5,256,547; 5,856,141 etc.). Alternately, the starting material
     may be made by solution phase chemistry either by sequentially assembling amino
30   acids or by linking suitable small peptide fragments, where the units are linked by,
     for example, but not limited to, amide, ester or hydroxylamine linkages (described
     in, Willer, Methoden der organischen, Chemie Vol. XV/2, pp 1 to 364, Thieme
     Verlag, Stuttgart, 1974; Stewart, Young, Solid Phase Peptide Synthesis, pp 31 to
     34, 71 to 82, Pierce Chemical Company, Rockford, 1984; Bodanszky, Klausner,
35   Ondetti, Peptide Synthesis, pp 85 to 128, John Wiley & Sons, New York, 1976 and
     other standard books on solution phase peptide chemistry). For amide linkages
     particular preference is given to the azide method, the symmetric and mixed
     anhydride method, in situ generated or preformed active esters and methods using



                                             22
                                                                                PTO-000413
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 415 of 548 PageID #:
                                    70695
     WO 03/030834                                                           PCT/US02/32646


     coupling reagents (e.g., dicyclohexylcarbodiimide, N,N-dimethyl-4-aminopyridine,
     N-hydroxy-benzotriazole, PyBrop® etc.). Classical solution phase chemistry using
     standard Z- and Boc- methodology may be used.

 5           Residue A, which is -MeBmt- in the starting material is further modified, as
     illustrated in the following reaction scheme.
     Scheme:
     Step 1:




                                        _.. _)C.,
                                                    Y




     A' = -MeBmt-                                        A", wherein X, Y are as defined
10                                                                    (i)

            The process for the preparation of the compounds of formula I comprises
     reacting a compound of formula I, where A' = -MeBmt- (for example, Cyclosporin
     A) with an olefin having a terminal double bond with catalysts such as Grubb's
15   ruthenium alkylidene, Grubbs dihydroimidazole ruthenium, Shrock-Hoveyda
     molybdenum catalysts or benzylidene catalysts [see (a) US Patent 6,111,121; (b)
     Reviews: Synlett, 1999, 2, 267; (c) Reviews: Ivin, K J; Mol, J.C. Olefin Metathesis
     and Metathesis Polymerization, 2 nd ed., Academic Press, New York, 1997; (d) J.
     Org. Chem., 1999, 64, 4798-4816; (e) Angew. Chem., Int. Ed. English, 1997, 36,
20   2036-2056; (f) Tetrahedron 1998, 54, 4413-4450.] or Nolan's ruthenium catalyst
     [see (a) International Patent Application No. WO 00/15339; (b) Org. Lett., 2000, 2,
     1517-1519; (c) J. Org. Chem., 2000, 65, 2204-2207] or Molybdenum catalysts [see
     (a) J. Am. Chem. Soc., 1990, 112, 3875 (b), J. Am. Chem. Soc., 1996, 118, 10926-
     10927] in the presence of a lithium salt such as lithium bromide, lithium chloride,
25   lithium trifluoroacetate, lithium triflate of a lewis acid such as titanium isopropoxide
     in an organic solvent. The organic solvent used may be solvents such as, for
     example, dichloromethane, chloroform, toluene, benzene, tetrahydrofuran,
     dimethylformamide and the like or mixtures thereof. The reaction may be carried




                                                    23
                                                                                   PTO-000414
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 416 of 548 PageID #:
                                    70696
     WO 03/030834                                                        PCT/US02/32646


     out from room temperature to about 100 °C for 1-7 days to provide a compound of
     formula I, where residue A' is converted to residue A" having formula (i).


     Step 2:
5
                        Y
                        I
                        x



                                                H2
                                                                      MI


     A", wherein X, Y are as defined                         A, wherein X, Y are as defined
                    (i)
            The compounds of formula I in an organic solvent, where residue A" has
     formula (i), are then subjected to standard hydrogenation conditions using a
10   catalyst such as, but are not limited to, a catalytic amount of palladium on carbon
     in a hydrogen atmosphere to provide the saturated compounds of formula I, where
     in particular, residue A" having formula (i) is converted to residue A, as described
     throughout the specification.


15          The organic solvents used can be solvents such as methanol, ethanol, ethyl
     acetate or mixtures thereof. Other catalysts useful to assist hydrogenation may be,
     for example, but not limited to, platinum metal or its oxide [see standard books on
     catalytic hydrogenation, e.g., Rylander, P.N., Hydrogenation Methods, Academic
     Press: NY, 1985; Catalytic Hydrogenation in Organic Synthesis, Academic Press:
20   NY, 1985; Cerveny, L., Catalytic Hydrogenation, Elsevier: NY, 1986 etc.]. The
     reaction may be carried out at room temperature or elevated temperature, for
     example, but not limited to, 50 °C or 100 °C.



25                                        Examples
             The procedures described above for preparing the compounds of the
     present invention will be better understood in connection with the following
     examples, which are intentended to be illustrative only and not limiting of the scope
     of the invention. Various changes and modifications of the disclosed embodiments
30   will be apparent to those skilled in the art. Such changes and modifications,


                                             24
                                                                                PTO-000415
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 417 of 548 PageID #:
                                    70697
     WO 03/030834                                                         PCT/US02/32646


     including without limitation, those relating to the chemical structures, substituents,
     derivatives, intermediates, syntheses, formulations and/or methods fo the invention
     may be made without departing from the spirit of the invention and the scope of the
     appended claims.
 5
     Example 1: Compound of formula I, where in residue A, X is absent and Y = -
     COOCH3; residue B = -aAbu-, and residue U = -(D)Ala-.
     Cyclosporin methyl ester (0.030 mg, 0.024 mmol) and palladium on carbon (0.0012
     mg, 0.0012 mmol) were added to a flask and the flask was evacuated and
10   backfilled with hydrogen gas three times. Anhydrous methanol (3 ml) was added
     and the reaction was stirred for 18 h at ambient temperature under an atmosphere
     of hydrogen. After filtration and concentration in vacuo, the product was isolated
     as a white solid (0.021 mg, 70 % yield). Electrospray mass spectrum (ESMS) M+H:
     1248.91
15
     Example 2: Compound of formula I, where in residue A, X is absent and Y = -
     COOEt; residue B = —aAbu-, and residue U = —(D)Ala-.
     The title compound of example 2 was prepared from cyclosporin ethyl ester and
     palladium on carbon according to the procedures described in Example 1. ESMS
20   M+H: 1262.3

     Example 3: Compound of formula I, where in residue A, X is absent and Y =
     -COOCH9CH2CH3; residue B = —ocAbu-, and residue U = —(D)Ala-.
     The title compound of example 3 was prepared from cyclosporin propyl ester and
25   palladium on carbon according to the procedures described in Example 1.


     Example 4: Compound of formula I, where in residue A, X is absent and Y = -
     COOCH2Ph; residue B = —ocAbu-, and residue U = —(D)Ala-.
     The title compound of example 4 was prepared from cyclosporin benzyl ester and
30   palladium on carbon according to the procedures described in Example 1.



     Example 5: Compound of formula I, where in residue A, X is absent and Y = -
     COOCH2F; residue B = —ocAbu-, and residue U = —(D)Ala-.
35   The title compound of example 5 was prepared from cyclosporin fluoromethyl ester
     ester and palladium on carbon according to the procedures described in Example
     1




                                             25
                                                                                PTO-000416
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 418 of 548 PageID #:
                                    70698
     WO 03/030834                                                         PCT/US02/32646


     Example 6: Compound of formula I, where in residue A, X is absent and Y = -
     COOCHF2; residue B = —aAbu-, and residue U = —(D)Ala-.
     The title compound of example 6 was prepared from cyclosporin difluoromethyl
     ester ester and palladium on carbon according to the procedures described in
 5   Example 1


     Example 7: Compound of formula I, where in residue A, X is absent and Y = -
     COOCF3; residue B = —aAbu-, and residue U = —(D)Ala-.
     The title compound of example 7 was prepared from cyclosporin trifluoromethyl
10   ester ester and palladium on carbon according to the procedures described in
     Example 1.


     Example 8: Compound of formula I, where in residue A, X is absent and Y = -
     COOCI-12CF3; residue B = —aAbu-, and residue U = —(D)Ala-.
15   The title compound of example 8 was prepared from cyclosporin trifluoroethyl ester
     ester and palladium on carbon according to the procedures described in Example
     1.

            The cyclosporin analogs of the present invention have potent
20   immunosuppressive and anti-inflammatory activity. In particular, they inhibit
     antigen-induced inflammatory cell infiltration, for example, into the airways. In vivo
     this activity is apparent following topical administration, e.g., pulmonary route.

           The immunosuppressive and anti-inflammatory properties of cyclosporin
25   analogs of the invention may be demonstrated in standard test models in vitro and
     in vivo for example as follows.


     Example 9: Calcineurin Inhibition Assay


30           The immunosuppressive activity of cyclosporin is mediated through
     inhibition of the phosphatase activity of the enzyme calcineurin by a cyclophilin-
     cyclosporin complex. Thus, calcineurin inhibition is widely used as an in vitro
     measure of the activity of cyclosporin analogs.

35         Compounds were tested in an assay based on the Biomol Green
     Calcineurin Assay Kit supplied by Biomol (Plymouth Meeting, PA), supplemented
     with Cyclophilin A for enzyme inhibition. The activity of the recombinant human
     calcineurin was determined by release of phosphate from a phosphopeptide



                                              26
                                                                                PTO-000417
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 419 of 548 PageID #:
                                    70699
     WO 03/030834                                                       PCT/US02/32646


     representing a fragment of camp-dependent protein kinase. Phosphate release
     was determined using the colorimetric detection reagent Biomol Green (Biomol AK-
     111).

 5          Compounds in DMSO (2.4µI) were added to a 96-well microplate and mixed
     with 500 assay buffer (50mM Tris-HCI, pH 7.5; 100mM sodium chloride; 6mM
     magnesium chloride; 0.5mM dithiothreitol, 0.025% NP-40, 500µM calcium chloride,
     0.27µM Calmodulin) containing 10µM Cyclophilin and 3nM Calcineurin. After
     warming to 37 °C for 60 mins, the enzymatic reaction was initiated by addition of
10   phosphopeptide (7.5µI) to give a final concentration of 94µM. Phosphate release
     after 60 min at 37 °C was determined by addition of Biomol Green (100 µI) and
     measurement of the absorbance at 620nm after 15 mins at room temperature.

             IC50 values were calculated from determinations of enzyme activity at
15   inhibitor concentrations ranging from 0.1 to 0.0015 µM.


     Example 10. NFAT reporter gene assay


            NFAT activation follows precisely the activation of calcineurin by increased
20   free calcium levels in the cytoplasm. Researchers from diverse fields are interested
     in the NFAT family of transcription factors, which are potential targets for newer
     and safer immunosuppressive drugs. In addition, the activation of NFAT proteins
     involves various cellular signal transduction pathways, including calcium
     mobilization and MAP kinase pathways linked to T-cell receptors and Ras1. To
25   assist researchers probing the activity of NFAT proteins, Stratagene has developed
     a PathDetect cis-reporter plasmid, the pNFAT-Luc reporter plasmid (Stratagene,
     Inc. catalog # 219094), containing the NFAT binding site from the human IL-2
     gene.2,7-9. The NFAT cis-reporting system includes the transfection-ready
     pNFAT-Luc reporter plasmid and the pCIS-CK negative control plasmid.
30


     Construction of the pNFAT-Luc Plasmid:
            The backbone of the 5749-base-pair pNFAT-Luc plasmid is the pFR-Luc
     reporter plasmid of the aforementioned PathDetect trans-reporting system. To this
35   backbone, the GAL4 binding element was replaced with four direct repeats of the
     NFAT binding sequence (-286 to —257) from the IL-2 gene promoter, the most
     studied and widely used NFAT binding sequence. For all reporter plasmids of the
     PathDetect cis-reporting systems, activation of the luciferase gene indicated



                                            27
                                                                              PTO-000418
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 420 of 548 PageID #:
                                    70700
     WO 03/030834                                                         PCT/US02/32646


     interaction of uncharacterized gene products, extracellular stimuli, growth factors,
     or drug candidates with specific enhancer elements. Then a plasmid expressing
     the gene of interest was cotransfected into mammalian cells along with a cis-
     reporter plasmid to indicate transcription activation.
 5
      Testing the pNFAT-Luc Plasmid in Jurkat Cells:
            Pharmacology studies have established that NFAT proteins can be
     activated by the protein kinase C activator phorbol ester (PMA) in combination with
     the calcium ionophore ionomycin, reagents that raise free intracellular calcium.
10   When Jurkat cells, a mature human T-cell line, or CHO cells were transfected with
     the pNFAT-Luc plasmid and treated with 60 ng/ml of PMA and 1pg/ml of inomycin,
     luciferase activity increased by 13- and 16-fold, respectively. Therefore, the
     enhancer element in the pNFAT-Luc plasmid is responsive to calcium mobilization.
     Cells transfected with pNFAT-Luc and then treated with either PMA or ionomycin
15   alone did not show a significant increase in luciferase activity.

            Cyclosporin inhibits the activity of calcineurin, a protein phosphatase
     regulated by intracellular calcium mobilization. All the isoforms of NFAT protein
     contain a calcineurin-binding domain and are activated by calcineurin. The
20   inhibition of luciferase expression from pNFAT-Luc in the present model, in both
     Jurkat and CHO cells induced by PMA and ionomycin, was monitored for
     cyclosporin (as a positive control) and the cyclosporin analogs of the present
     invention.

25          In another set of experiments, rat basophilic leukemia cells stably
     transfected with chemokine receptors were transfected with pNFAT-Luc and then
     treated with their respective ligands (data not shown). When both luciferase
     expression and calcium levels were monitored in these cells, luciferase expression
     correlated very well with calcium mobilization. Therefore, luciferase expression
30   from pNFAT-Luc indeed reflects the activation of endogenous NFAT proteins by
     calcium immobilization.

     Example 11. Immunosuppressive Activity and Applications


35                              Murine Mixed Lymphocyte Reaction
           Ca. 0.5x106 lymphocytes from the spleen of female (8-10 weeks) Balb/c
     mice are incubated for 5 days in 0.2 ml cell growth medium with ca. 0.5 x 106
     lymphocytes from the spleen of female (8-10 weeks) CBA mice. Test substance is



                                              28
                                                                               PTO-000419
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 421 of 548 PageID #:
                                    70701
     WO 03/030834                                                       PCT/US02/32646



     added to the medium at various concentrations. Activity is assessed by ability to
     suppress proliferation-associated DNA synthesis as determined by incorporation of
     radiolabelled thymidine.


5                                      Mishell-Dutton Test
            Ca. 107 lymphocytes from the spleen of OFI, female mice are co-cultured
     with ca. 3x107 sheep erythrocytes for 3 days. Test substance is added to the
     incubation medium in varying concentrations. Lymphocytes are harvested and
     plated onto agar with fresh sheep erythrocytes as antigen. Sensitized lymphocytes
10   secrete antibody that coats the erythrocytes, which lyse to form a plaque in the
     presence of complement. Activity is assessed by reduction in the number of
     plaque forming, i.e., antibody product, cells.

                          Delayed-type Hypersensitivity Resonse
15           On Day 0 groups of ten mice (having BALB/cByJ or any other acceptable
     strain) are dosed with test compound (1 to 10%), vehicle or the positive control,
     cyclophosphamide (Cyclosporin A), and monitored from Day-2 to 7. The mice are
     anesthetized and their abdomens shaved. 100 µl of a 3% solution of ovalbumin
     are applied to the abdomen and dried. Seven days later, the mice are challenged
20   by applying 5µl of ovalbumin to each side of the right ear. After 24 hours, both the
     right and left ear thickness are measured using a micrometer caliper.

                                Popliteal Lymph Node Assay
           First, an inducer (phenytoin) is injected into the mice footpad (having
25   BALB/cByJ or any other acceptable strain). Then the mice are challenged
     (subcutaneously or po) with ester and control agent using graded doses, for
     example, 2.5, 10, 20 mg/Kg (based on cyclosporine A data). On day 7 the
     popliteal lymph nodes are excised from the dosed mice and the lymph nodes are
     weighed. Then single cell suspensions of each lymph node are prepared and
30   enumerated. The weight index for each animal is calculated (for example, a mean
     weight index <2 would indicate suppression of immune response).

                 Influence on Allergen-Induced Pulmonary Eosinophilia (in vitro)
           Male Himalayan spotted guinea pigs (300 g, BRL) are sensitized to
35   ovalbumin (OA) by i.p. injection of 1 ml of a suspension of OA (10 pg/ml) with
     Al(OH)3 (100 mg) and B-pertussis vaccine (0.25 ml) in saline (0.9% w/v). For oral
     studies, the procedure is repeated lx after 2 weeks and the animals are used one




                                             29
                                                                              PTO-000420
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 422 of 548 PageID #:
                                    70702
     WO 03/030834                                                       PCT/US02/32646


     week later. For inhalation studies, the procedure is repeated 2x at 3-week intervals
     and the animals are used one week after the last injection.

            Challenge is effected employing a saline solution of OA, nebulized for
 5   discharge into an exposure chamber. Test animals are exposed to OA by nose-
     only inhalation for 60 minutes. For inhalation studies, OA solution is used at a
     concentration of 0.01%.

            Test substance is administered (a) inhalation and/or (b) orally. For oral
10   studies, test substance is administered p.o. in olive oil lx daily for 3 days or in
     powder form in methylcellulose once prior to OA challenge. On day 3, test animals
     receive test substance 1.5 hrs. prior to and 6 hrs. after OA challenge. For
     inhalation studies, test substance is micronised for delivery to test animals
     restrained within a flow-past, nose-only inhalation chamber. Administration by
15   inhalation is effected 15 mins. prior to OA challenge.

             Efficacy of administered test substance is determined by bronchoalveolar
     lavage (BAL) and cell counting. For this purpose animals are sacrificed with Na
     pento-barbitone (100 mg/kg i.p.) and the trachea is exposed and cannulated. 5
20   successive 10 ml aliqots of Ca2 + and Mg2 + free Hank's balanced salt solution
     (HBSS), containing bovine serum albumin (BSA, 0.3%), EDTA (10mM) and
     HEPES (10 mM) is then introduced into the lung and immediately aspirated by
     gentle compression of the lung tissue. Total cell counts in pooled eluates are
     determined using an automatic cell counter. Lavage fluid is centrifuged at 200g for
25   10 minutes and the cell pellet resuspended in 1 ml of supplemented HBSS. 10 pl of
     this cell suspension is added to 190 NI of Turk's solution (1:20) dilution).
     Differential cell counts are made from smears stained by Diff-Quick. Cells are
     identified and counted under oil immersion (x1,000). A minimum of 500 cells per
     smear are counted and the total population of each cell type is calculated.
30
             In untreated animals, OA challenge induces increase of all cell types in BAL
     fluid 24 hours after challenge. Prior administration of cyclosporin analogs in
     accordance with the present invention by inhalation at dosages of the order of from
     1.0 to 15.0 mg/kg reduces eosinophil count in BAL in a dose dependent manner as
35   compared with untreated controls. Cell counts for other leucocytes (macrophages,
     neutrophils etc.) are also reduced.




                                            30
                                                                              PTO-000421
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 423 of 548 PageID #:
                                    70703
     WO 03/030834                                                          PCT/US02/32646




                                               Claims


     What is claimed is:
 5
     1.    A cyclosporin analog of formula (I) or a pro-drug or a pharmaceutically
           acceptable salt thereof:

          A---B -Sar MeLeu-Val-MeL,eu-Ala---U---MeLeu-MeLeu-MeVal
          1 2                               8

10                                               (I)
           wherein,
           (a)      A is of the formula:




15
                    wherein
                          X       is absent, -C1-C6 alkyl-, or —C3-C6 cycloalkyl-;
                           Y      is selected from the group consisting of:
                                  i.       -C(0)-0-R1 where R1 is hydrogen, C1-C6 alkyl
20                                         optionally substituted with halogen,
                                           heterocyclics, aryl, C1-C6 alkoxy or C1-C6
                                           alkylthio, halogen substituted Cl-C6 alkoxy,
                                           halogen substituted C1-C6 alkylthio;
                                  ii.      -C(0)-S-R1 where R1 is hydrogen, C1-C6 alkyl
25                                         optionally substituted with halogen,
                                           heterocyclics, aryl, C1-C6 alkoxy or C1-C6
                                           alkylthio, halogen substituted C1-C6 alkoxy,
                                           halogen substituted C1-C6 alkylthio;




                                                31
                                                                                 PTO-000422
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 424 of 548 PageID #:
                                    70704
     WO 03/030834                                                       PCT/US02/32646


                                iii.  -C(0)-OCH2-OC(0)R2 where R2 is C1-C6 alkyl,
                                      optionally substituted with halogen, C1-C6
                                      alkoxy, Cl-C6 alkylthio, heterocyclics or aryl;
                               iv.    -C(S)-0-R1 where R1 is hydrogen, C1-C6 alkyl
 5                                    optionally substituted with halogen,
                                      heterocyclics, aryl, Cl-C6 alkoxy or Cl-C6
                                      alkylthio, halogen substituted C1-C6 alkoxy,
                                      halogen substituted Cl-C6 alkylthio; and
                               v.     C(S)-S-R1 where R1 is hydrogen, C1-C6 alkyl
10                                    optionally substituted with halogen,
                                      heterocyclics, aryl, C1-06 alkoxy or Cl-C6
                                      alkylthio, halogen substituted Cl -C6 alkoxy,
                                      halogen substituted C1-06 alkylthio.
           (b)      B    is —aAbu-, -Val-, -Thr- or —Nva-; and
15         (c)      U    is —(D)Ala-, -(D)Ser- or —[0-(2-hydroxyethyl)(D)Ser]-; or 40-
                         acyl(D)Ser]- or —[O-(2-acyloxyethyl)(D)Ser]-.

     2.    A cyclosporin analog according to Claim 1 or a pro-drug or a
           pharmaceutically acceptable salt thereof, wherein in formula (I), B is
20         -aAbu-, and U is -(D)Ala-.

     3.    A cyclosporin analog according to Claim 1 or a pro-drug or a
           pharmaceutically acceptable salt thereof, wherein in formula I:
                  (i)   A is of the formula Al or A2, wherein:
25                              X      is absent; and
                                Y      is selected from a group consisting of:
                                       I.     -C(0)-0-R1 where R1 is hydrogen, C1-C6
                                              alkyl optionally substituted with halogen,
                                              heterocyclics, aryl, Cl-C6 alkoxy or Cl-
30                                            C6 alkylthio, halogen substituted C1-C6
                                              alkoxy, halogen substituted Cl-C6
                                              alkylthio;
                                       ii.    -C(0)-S-R1 where R1 is hydrogen, Cl -C6
                                              alkyl optionally substituted with halogen,
35                                            heterocyclics, aryl, C1-C6 alkoxy or Cl -
                                              C6 alkylthio, halogen substituted Cl-C6
                                              alkoxy, halogen substituted Cl -C6
                                              alkylthio; and



                                            32
                                                                              PTO-000423
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 425 of 548 PageID #:
                                    70705
     WO 03/030834                                                              PCT/US02/32646


                                             iii.    C(0)-OCH2-OC(0)R2 where R2 is C1-C6
                                                     alkyl optionally substituted with halogen,
                                                     C1-C6 alkoxy, C1-C6 alkylthio,
                                                     heterocyclics or aryl;
 5                  (ii)    B is -aAbu-; and
                    (iii)   U is -(D)Ala-.

     4.   A cyclosporin analog according to claim 1 or a pro-drug or a
          pharmaceutically acceptable salt thereof, selected from the group consisting
10        of:
          Compound of Formula (I) wherein B = —aAbu-, U = —(D)Ala-, X is absent, Y
          = -COOCH3;
          Compound of Formula (I) wherein B = —aAbu-, U = —(D)Ala-, X is absent, Y
          = -COON;
15        Compound of Formula (I) wherein B = —aAbu-, U = —(D)Ala-, X is absent, Y
          = -COOEt;
          Compound of Formula (I) wherein B = —aAbu-, U = —(D)Ala-, X is absent, Y
          = ••COOCH2CFi2C H3;

          Compound of Formula (I) wherein B = —aAbu-, U = —(D)Ala-, X is absent, Y
20        = -COOCH2Ph;
          Compound of Formula (I) wherein B = —aAbu-, U = —(D)Ala-, X is absent, Y
          = -COOCH2F;
          Compound of Formula (I) wherein B = —aAbu-, U = —(D)Ala-, X is absent, Y
          = -COOCHF2;
25        Compound of Formula (I) wherein B = —aAbu-, U = —(D)Ala-, X is absent, Y
          = -COOCF3;
          Compound of Formula (I) wherein B = —aAbu-, U = —(D)Ala-, X is absent, Y
          = -COOCH2CF3;
          Compound of Formula (I) wherein B = —aAbu-, U = —(D)Ala-, X is absent, Y
30        = -COOCH2CI;
          Compound of Formula (I) wherein B = —aAbu-, U = —(D)Ala-, X is absent, Y
          = -COOCH2OCH3;
          Compound of Formula (I) wherein B = —aAbu-, U = —(D)Ala-, X is absent, Y
          = -COOCH2OCH2CH20 CH3;
35        Compound of Formula (I) wherein B = —aAbu-, U = —(D)Ala-,,X is absent, Y
          = -C(=O)SCH2Ph;
          Compound of Formula (I) wherein B = —aAbu-, U = —(D)Ala-, X is -
          CH2CH2CH2-, Y = -COOCH3; and



                                                    33
                                                                                     PTO-000424
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 426 of 548 PageID #:
                                    70706
     WO 03/030834                                                       PCT/US02/32646


           Compound of Formula (I) wherein B = —aAbu-, U = —(D)Ala-, X is absent, Y
           = -COOFmoc.

     5.    A chemical process for preparing a cyclosporin analog of formula I as
 5         claimed in Claim 1, comprising:
               a. reacting a compound of formula I, wherein A= -MeBmt- with:
                  i. an olefin of formula CH2=CH-X-Y, wherein X and Y are as defined
                        in Claim 1; and
                    ii. a catalyst;
10               in the presence of a lithium salt in an organic solvent; and
              b. hydrogenating the product of step a in an organic solvent under
                 hydrogen with a catalyst;
                 and optionally converting the product of said reaction into a
                    pharmaceutically acceptable salt.
15
     6.    The chemical process as claimed in Claim 5, wherein the catalyst in step
           (a) (ii) is Grubb's ruthenium alkylidene, Nolan's catalyst, a benzylidene
           catalyst or a molybdenum catalyst.


20   7.    The chemical process as claimed in Claim 5, wherein step (b) is performed
           at room temperature.

     8.    The chemical process as claimed in Claim 7, wherein the catalyst in step (b)
           is Palladium on carbon.
25
     9.    A pharmaceutical composition, said composition comprising at least one
           cyclosporin analog of formula 1 as claimed in Claim 1, said cyclosporin
           analog being present alone or in combination with a pharmaceutically
           acceptable carrier or excipient.
30
     10.   A method for treating diseases characterized by airflow obstruction in a
           subject in need of treatment which comprises the step of administering to
           said subject a therapeutically effective amount of at least one cyclosporin
           analog of formula I as claimed in Claim 1.
35
     11.   The method of Claim 10, wherein said disease is asthma.




                                              34
                                                                              PTO-000425
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 427 of 548 PageID #:
                                    70707
     WO 03/030834                                                   PCT/US02/32646


    12.   The method of Claim 10, wherein the step of administering the cyclosporin
          analog of formula I is done by topical administration.




                                         35
                                                                          PTO-000426
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 428 of 548 PageID #:
                                    70708
         (12) INTERNATIONAL APPLICATION PUBLISHED UNDER THE PATENT COOPERATION TREATY (PCT)



      (19) World Intellectual Property Organization
                   International Bureau                                              111111
                                                                                         111111E0
                                                                                             111111
                                                                                                111111111
                                                                                                     IIIIIII1111
                                                                                                              1111
                                                                                                                111111E1111111
                                                                                                                        1111
                                                                                                                          111111111
                                                                                                                              1111E1111
            (43) International Publication Date                                          (10) International Publication Number
                3 July 2003 (03.07.2003)                              PCT                     WO 03/053405 Al
     (51) International Patent Classification':          A61K 9/107,        (81) Designated States (national): AE, AG, AL, AM, AT, AU,
          38/13, 31/436, A61P 27/02                                              AZ, BA, BB, BG, BR, BY, BZ, CA, CH, CN, CO, CR, CU,
                                                                                 CZ, DE, DK, DM, DZ, EC, EE, ES, FL GB, GD, GE, GIL
     (21) International Application Number:           PCT/IL01/01015             GM, IIR, HU, ID, IL, IN, IS, JP, KE, KG, KP, KR, KZ, LC,
                                                                                 1,K, 1,R, LS, IT, LU, LV, MA, MD, MG, MK, MN, MW,
                                                                                 MX, MZ, NO, NZ, OM, PH, PL, PT, RO, RU, SD, SE, SG,
     (22) International Filing Date:                                             SI, SK, SL, TJ, TM, TR, TT, TZ, UA, UG, US, UZ, VN,
                                  1 November 2001 (01.11.2001)                   YU, ZA, ZW,

     (25) Filing Language:                                      English
                                                                            (84) Designated States (regional): ARIPO patent (GH, GM,
                                                                                 KE, LS, MW, MZ, SD, SL, SZ, TZ, UG, ZW), Eurasian
     (26) Publication Language:                                 English          patent (AM, AZ, BY, KG, KZ, MD, RU, TJ, TM), European
                                                                                 patent (AT, BE, CH, CY, DE, DK, ES, FI, FR, GB, GR, 1E,
     (71) Applicants (for all designated States except US): YIS-                 IT, LU, MC, NL, PT, SE, TR), OAPI patent (BF, BJ, CF,
          SUM RESEARCH DEVELOPMENT COMPANY                                       CG, CI, CM, GA, GN, GQ, GW, ML, MR, NE, SN, TD,
          OF THE HEBREW UNIVERSITY OF JERUSALEM                                  TG).
          [IL/IL]; 46 Jabotinsky Street, 92182 Jerusalem (IL).
          NOVAGALI S.A.S. [FR/FR]; Genopole Industries, 4 rue               Published:
          Pierre Fontaine, F-91000 Evry (FR).                                    with international search report
                                                                                 with amended claims and statement
     (72) Inventors; and
     (75) Inventors/Applicants (for US only): BENITA, Simon                 For two-letter codes and other abbreviations, refer to the "Guid-
          [IL/IL]; 33/3 Haarazim Street, 90805 Mevasseret Zion              ance Notes on Codes and Abbreviations" appearing at the begin-
          (IL). LAMBERT, Gregory [BE/FR]; 38 route des Gatines,             ning of each regular issue of the PCT Gazette.
          F-91370 Verrieres le Buisson (FR).


     (74) Agent: REINHOLD COHN AND PARTNERS; P.O.
          Box 4060, 61040 Tel Aviv (IL).




If


f4   (54) Title: METHOD AND COMPOSITION FOR DRY EYE TREATMENT
In
      (57) Abstract: A method and composition for treating a dry eye condition by topically applying to the eye surfaces an emulsion
e r.) forming a tear film that acts to lubricate the eye and to inhibit evaporation therefrom. The emulsion is constituted by water in which
      is dispersed a mixture that includes a phospholipid, a non-polar oil, a non-toxic emulsifying agent and a polar lipid that imparts a
0     net positive charge to the film that is distributed throughout the film, causing the film to be electrostatically attracted to the anionic
      surface of the eye whereby the film adheres thereto and cannot be washed away. Includable in the mixture is a non-soluble therapeutic
Oa' agent, such as cyclosporin which is effective against an eye disease and is delivered to the eye by the film.


                                                                                                                         PTO-000427
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 429 of 548 PageID #:
                                    70709
     WO 03/053405                                                            PCT/IL01/01015




                METHOD AND COMPOSITION FOR DRY EYE TREATMENT



                             BACKGROUND OF THE INVENTION


         FIELD OF THE INVENTION
                This invention relates generally to the treatment of a dry eye condition, and
         in particular to a method and composition for this purpose which forms an artificia
    5    tear film on the surface of the eye acting to inhibit evaporation therefrom ani
         delivering to the eye surface an efficacious medicament to treat an eye disease.


         STATUS OF PRIOR ART
                The main concern of the present invention is with the treatment of a dry ey
         condition by a method and composition that acts to lubricate the eye and to reduc
    1 o evaporation of fluid from the cornea surface. The cornea normally functions t
         maintain this surface in a moist and lubricated state which is impaired when the ey
         suffers from a dry eye condition.
                Dehydration of moisture from the eye gives rise to various discomforts suc
         an ocular dryness as well as burning and scratching sensations. But the mor
    15   serious consequence of a dry eye condition is a loss of visual acuity which if
         persists and is not corrected, may result in permanent damage. Dry eye disease act
         to degrade the exposed ocular surface and may cause a complete breakdown c
         corneal tissues. In an extreme case, this may necessitate a con-teal transplant.
                Symptoms accompanying a dry eye condition are exacerbated when the ey
    20   is covered by a contact lens. The rate of evaporation of liquid from the eye i
         accelerated by the contact lens whose presence results in a meniscii formation thz
         promotes evaporation even when the eye has an adequate natural tear film.
                The usual treatment prescribed for a dry eye condition is to alleviate ii
         symptoms by the topical application of a tear film substitute that adds a substanti



                                                                                    PTO-000428
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 430 of 548 PageID #:
                                    70710
     WO 03/053405                                                           PCT/IL01/01015


                                                —2—

         volume of liquid to the anterior surface of the eye. A typical composition
         functioning as a tear film substitute includes soluble polymer solutions. Of prior art
         interest in this regard is the US patent to Trager 4,421,740 which discloses an
         artificial tear composition formed by an aqueous hypotonic solution of lecithin, a
    5    phospholipid, and a viscosity-adjusting agent.
                Of particular prior art interest are the following US patents in each of which
         Korb is a co-inventor. Hence these patents will hereinafter be referred to as Korb
         patents:


    10   I.     4,914,088 (1990)
         II.    5,278,151 (1994)
         III.   5,371,108 (1994)
         IV.    5,294,607 (1994)
                The Korb patents point out that a normal eye has an ocular surface coated
    15   with a tear film composed of:

                (a)    a mucous inner layer in contact with the ocular surface of the eye

                (b)     an aqueous middle layer which is the source of moisture, and
    20
                (c)    a lipid outer layer which minimizes evaporation of the moisture
                       from the film.

                "Dry eye" is experienced when the outer layer (c) of the tear film is
    25   defective. The dry eye treatment disclosed and claimed in Patents I to IV involves
         the topical application to the eye of phospholipids which form an artificial film
         over the eye that replicates a normal outer lipid layer and maintains the eye in
         moist condition.
                Patent I is directed to an artificial tear film formed by:
    30   "a layer of a complex phospholipid having a net positive or negative charge".
                According to this Korb patent, the significance of a net positive or
         negative net charge is that in either case, the charged molecules in the film
         coating the surface of the eye "repel each other" and in doing so, maintain "the
         integrity of the phospholipid therein" so that it acts "as a barrier reducing




                                                                                   PTO-000429
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 431 of 548 PageID #:
                                    70711
     WO 03/053405                                                                PCT/IL01/01015


                                                  —3—

         evaporation." Hence it is a negative or positive repelling charge that the inventor
         regards to be the crux of his invention.
                Patent I fails to take into account that the surface of the eye being treated
         is anionic and therefore will interact electrostatically with a charged coating in a
    5    way that depends on the polarity of the charge. According to Patent I, the polarity
         of the charge doesn't matter, for in either polarity the charged molecules in the
         film repel each other.
                An important aspect of the present invention is not only that it has a
         positive net charge, but also that the strength and distribution of the charge is
   10 such      as   to   cause the    film to adhere        electrostatically     to   the   entire
         anionically-charged eye surface to provide an effective moisture barrier. A weak
         positive charge would not achieve this result. Inasmuch as in present invention,
         the positively-charged molecules in the film covering the eye surface
         electrostatically engage the negatively-charged molecules on this surface, the
   15    resultant electrostatic couple is neutral and the couples do not repel each other.
                Korb patent II discloses an eye treatment composition comprising
                "a layer of a complex phospholipid having a net charge" and
                "a layer of an essentially non polar oil over said phospholipid layer", the
         phospholipid and oil layers being in an amount "below that amount that would
   20    result in significant prolonged blurring of vision".
                According to Patent II, the preferred phospholipids are those "carrying a
         net negative charge because the negatively-charged molecules would be repelled
         by the negatively-charged ocular surface, thereby permitting the maintenance of a
         relatively thick aqueous layer".
    25          In   contradistinction,     the   present   invention   which      resides    in   a
         positively-charged composition, exploits the fact that the eye surface is negatively
         charged (anionic) so that the composition is electrostatically attracted to this
         surface to create a coating which prevents the escape of moisture from the eye
         surface for a prolonged retention period.




                                                                                        PTO-000430
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 432 of 548 PageID #:
                                    70712
     WO 03/053405                                                            PCT/IL01/01015


                                                 —4—

                Korb patent III also discloses a composition in which the phospholipid has
         a net negative or positive charge causing molecules in the tear film coating the
         eye surface to repel each other to maintain the integrity of the film. In Korb
         patent IV, the eye treated composition is a mixture of a charged phospholipid and
    5    a non-polar oil in a meta-stable water emulsion.
                Essential to the present invention is that the emulsion coating the eye
         surface to form a film thereon carries a net positive charge which is distributed
         uniformly throughout the film so that it is electrostatically attracted to the entire
         anionic eye surface whereby the molecules on the film surface do not repel each
   10    other but are attracted to the eye surface.
                Also of particular prior art interest is PCT patent publication WO
         95/31211 (25 Nov. 1995) of Allergan, Inc. This publication discloses an emulsion
         for topical application to ocular tissue which includes cyclosporin admixed with
         castor oil. As noted in this publication, cyclosporin comprises a group of cyclic
   15    oligopeptides, the major component of which is cyclosporin A (C62H111N11012),
         Clyclosporin has been found to be effective in the treatment of a dry eye
         condition.


         SUMMARY OF THE INVENTION
                In view of the foregoing, the main object of this invention is to provide an
    20   improved method and composition for treating a dry eye condition by topically
         applying to the eye surface an emulsion forming a tear film that adheres
         electrostatically to the entire surface of the eye and acts to lubricate the eye and to
         inhibit evaporation of moisture therefrom.
                Among the significant advantages of a method and composition in
    25   accordance with the invention are the following:
                A.     The tear film derived from the emulsion carries a strong net positive
                        charge that is uniformly distributed throughout the film surface
                        whereby the film is electrostatically attracted to the entire area of the
                        negatively-charged eye surface and there is no uncoated zone.


                                                                                    PTO-000431
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 433 of 548 PageID #:
                                    70713
     WO 03/053405                                                           PCT/IL01/01015


                                                 —5—

                B.    The electrostatic attraction between the artificial tear film and the eye
                       surface maintains adhesive contact therebetween for a prolonged
                       retention period and the tear film cannot be readily washed away.
                C.    The tear film coating the eye surface has no adverse effects, for the
    5                  film includes no toxic or other harmful agents.


                Also an object of this invention is to provide a composition of the above
         type which incorporates therein a therapeutic agent for treating an eye disease, such
         as cyclosporin A which when the composition is topically applied then delivers the
    10   agent to the eye. The release of the agent from the coating film to the surface of the
         eye is maintained for a prolonged period in that the film is held electrostatically in
         contact therewith.
                 Briefly stated, these objects are attained in a method and composition for
         treating a dry eye condition by topically applying to the eye surfaces an emulsion
    15   forming a tear film that acts to lubricate the eye and to inhibit evaporation
         therefrom. The emulsion is constituted by water in which is dispersed a mixture
         that includes a phospholipid, a non-polar oil and a polar lipid that imparts a net
         positive charge to the film that is distributed throughout the film, causing the film
         to be electrostatically attracted to the anionic surface of the eye whereby the film
    20   adheres to the eye and cannot be washed away. Includable in the mixture is a
         non-soluble therapeutic agent, such as cyclosporin which is effective against an eye
         disease and is delivered to the eye by the film.


         DETAILED DESCRIPTION OF THE INVENTION
                Cyclosporin A (CsA), a lipid-soluble cyclic endecapeptide, is a potent and
    25   well established immunomodulator drug mainly for oral use. With oral
         formulations, CsA bioavailability is limited because of the drug's insolubility in
         water and its tendency to separate immediately as a solid after coming into contact
         with water. Moreover, the bioavailability is highly dependent on complex




                                                                                   PTO-000432
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 434 of 548 PageID #:
                                    70714
     WO 03/053405                                                          PCT/IL01/01015


                                                —6—

         interactions occurring between the formulation and the physiological environment
         of the lumen.
                CsA has been found to be effective in treating the immune-mediated
         keratoconjunctivitis sicca (KCS or dry eye disease) by the enhancement or
    5    restoration of lachrymal gland tearing in patient suffering from this syndrome. Dry-
         eye disease is characterized by chronic drying of the conjunctiva and cornea, as
         well as by decreased tear production and changes in the composition of the tear
         film. In order to enhance the efficiency of CsA treatment, it becomes necessary to
         increase the absorption of the drug in the lachrymal gland as well as the conjunctiva
    10   and cornea target tissues, using for the purpose a suitable dosage of the drug to
         suppress ocular inflammation without significant systemic CsA exposure.
                Since the aqueous solubility of CsA is between about 20 to 30 µg/ml, there
         is no adequate aqueous formulations available for ocular administration of the drug.
         Moreover, if cyclosporin is administered orally for the treatment of KCS, the
    15   accompanying side effects due to systemic circulation may cause adverse reactions
         such as hypertrichosis or renal dysfunction. In addition, the concentration of CsA
         present in oral formulations is limited due to the drug's hydrophobic nature.
                Studies on ocular CsA penetration in animals were carried out using CsA
         formulations based on olive oil and corn oil. Local toxic effects on the cornea
    20   attributable to topical CsA formulations or the intrinsic solvent were observed.
         Upon using CsA in olive oil, in an ex vivo examination on bovine cornea,
         histological study revealed that the corneal epithelium was keratinized with some
         necrotic cells and rare pycnotic nuclei. Moreover, several researchers have
         confirmed that the probable toxic effect was due to topically administered CsA
    25   dissolved in olive oil. The conclusion reached is that olive oil, rather than CsA was
         responsible for the surface epithelial defects developing in the cornea. Hence,
         because of its high hydrophobicity, it is necessary to formulate CsA with
         compatible vehicles. These are not always biocompatible with ophthalmic
         administration, and may present some problems of stability such as the rancidity of
    30   olive oil. The drawback of corn-oil concentrated ointment formulations is that they


                                                                                  PTO-000433
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 435 of 548 PageID #:
                                    70715
     WO 03/053405                                                            PCT/IL01/01015


                                                 —7—

         may exacerbate the symptoms (early-burning, redness and itching) of a dry eye
         condition.
                It is possible to minimize problems related to unpleasant sensations and
         syndrome exacerbation by reducing the oil content and dispersing the oil phase in a
     5   water phase, resulting in an emulsion. We have found that when castor oil is used in
         developing the emulsion dosage, there are additional benefits to patients with dry
         eye disease arising from the long ocular retention time of the emulsion vehicle. The
         castor oil droplets in the emulsion form a lipid layer over the tear film, reducing the
         evaporation of the limited natural tears produced while the emulsion remains in the
    10   eye of a patient.
                Our investigation of a positively-charged submicron emulsion containing a
         phospholipid having Zeta potential values ranging from 34 — 45 mV and a mean
         droplet size of around 150-250 nm supports the significant advantages which are
         gained when the emulsion vehicle carries a net-positive charge, rather than either a
    15   negative or neutral charge.
                The resultant electrostatic attraction between the positively-charged
         submicron oil droplets in the emulsion and the corneal eye surface, which is
         negatively-charged results in a more prolonged residence or retention time
         conducive to topical drug flux enhancement.
    20          Hence a positively-charged submicron emulsion of CsA enhances the local
         concentration of this medicament in conjunctiva and cornea which are the target
         ocular tissues. A positively-charged emulsion in accordance with the invention is
         therefore far more efficacious therapeutically than a negative charge emulsion
         having a similar composition.
    25          The Composition        The    following    represent    formulations     for    a
         composition in accordance with the invention for treating a dry eye condition and
         other eye diseases.
                Formulation (1) is a positive blank emulsion to be applied topically to an eye
         surface to create on the surface an artificial tear film. Formulation (2) which is for a
    30   CsA positive emulsion has the same ingredients as formulation (1), to which is


                                                                                   PTO-000434
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 436 of 548 PageID #:
                                    70716
     WO 03/053405                                                             PCT/IL01/01015


                                                   —8—

         added cyclosporin. The resultant film serves as a vehicle to deliver the medicament
         to the eye surface.

       Cyclosporin A                           0.00                           0.20
     5 Castor oil                              2.50                           2.50
       Lipoid E-80                             0.50                           0.50
       Stearylamine                            0.12                           0.12
       Vitamin E                               0.01                           0.01
       Pluronic F-68                           0.42                           0.42
    10 Glycerol                                2.25                           2.25
       Benzalkonium chloride                   0.01                           0.01
       Distilled water to                    100.00                         100.00

                Lipid E-8 is a non-polar phospholipid, stearylamine is a cationic lipid and
    15   therefore imparts to the emulsion which also includes a non-polar castor oil a net
         positive charge. Pluronic F-68 is the trademark for poloxamer 188, a
         polyoxyalkyline derived from polypropylene glycol. Poloxamer 188 is an
         emulsifying agent and the glycerol in the formulation functions as an osmotic
         agent. Benzalkonium chloride is a cationic surfactant antiseptic agent acting as a
    20   preservative of the emulsion and strengthening the positive charge imparted to the
         emulsion by the cationic lipid. Vitamin E acts as a lipophillic antioxidant and as an
         eye lubricant.
                In practice a composition may include instead of the cationic lipid
         stearylamine, cationic lipid oleylamine. The relative percentages of the ingredients
    25   included in the composition are not limited to those set forth above. Thus the
         relative percentage of castor oil may be in the range of 0.5 to 10%, that of the
         phospholipid (Lipoid E-80) in the range of 0.1 to 2.0%, that of the cationic lipid in
         the range of 0.1 to 0.5%, and that of the emulsifying agent, (Pluronic F-68), in the
         range of 0.5 to 2.0%.
    30          It   is vital however that whatever are the relative ranges of these ingredients,
         that the emulsion carry a net positive charge of sufficient strength to cause the
         emulsion when forming a film on the anionic surface of an eye, that it be
         electrostatically attracted to the surface so that it adheres thereto and cannot be
         readily washed away.


                                                                                     PTO-000435
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 437 of 548 PageID #:
                                    70717
     WO 03/053405                                                           PCT/IL01/01015


                                                 —9—

                Lipoid E80, Pluronic F-68 and stearylamine coact to improve the stability of
         the emulsion droplets which are preferably in the submicron range, by enhancing
         the mechanical strength of the interfacial films formed around the droplets
                It is important to bear in mind that in a composition in accordance with the
     5   invention which is to be administered topically to the anionic surface of an eye, that
         the phospholipid and castor oil included in the formulation carry no charge and that
         the aggregate net positive charge imparted to the submicron droplets is derived
         from the cationic surfactant plus the cationic antiseptic agent.
                The advantage of this formulation over a dry eye treatment composition in
    io which the charge imparted to the droplets is derived only from the phospholipid, as
         in the Korb patents, is that with the present formulation the positive charge of the
         emulsion is uniformly distributed over the entire area of the artificial tear film
         which is produced when the emulsion coats the anionic surface of the eye.
                This results in electrostatic attraction throughout the entire area of the eye
    15   surface so that no portion thereof remains uncoated and untreated. Hence the
         present invention affords a treatment for a dry eye condition in which evaporation
         moisture is inhibited over the entire eye surface and no moisture is permitted to
         escape therefrom.
                Preparation of Composition
    20          Poloxamer 188 (Pluronic F-68) the osmotic agent (glycerol), and
         benzalkonium chloride were dissolved in the aqueous phase. The lipid E-80 is first
         dissolved in ethanol (1:5) and then dispersed in the aqueous phase. The ethanol is
         evaporated during the heating process of the aqueous phase. An antioxidant
         (a-tocopherol), the cationic lipid stearylamine (or oleylamine) and the CsA were
    25   dissolved in the castor oil phase. Both phases were heated separately to 70°C. The
         water phase was slowly incorporated into the oily phase and mixed with a magnetic
         stirrer. The resulting mixture was further heated to a temperature of 85°C.
                The coarse emulsion obtained was emulsified for 5 minutes, using a high
         shear Polytron mixer and then rapidly cooled to below 20°C. After cooling in an ice
    30   bath, the emulsion was homogenized using a two stage homogenizer valve


                                                                                  PTO-000436
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 438 of 548 PageID #:
                                    70718
     WO 03/053405                                                              PCT/IL01/01015



                                                   — 10 —

         assembly for 5 minutes. After further rapid cooling below 20°C, the pH was
         adjusted to 7.0 using 0.1 N hydrochloric acid. The emulsion was then filtered
         through a lE membrane filter (Schleicher & Schuell, Dassel, Germany) with a pore
         size of 0.45 min. Finally, the emulsion was packed under nitrogen atmosphere in
     5   siliconized glass bottles and then sterilized by autoclaving at 121°C for 15 minutes.
         It is desirable that the droplets of the emulsion be in the submicron range and it is
         vital that the emulsion which is to be applied topically to the eye surface be sterile.
                  Medicaments: In an emulsion in accordance with the invention which is to
         be applied topically to the surface of an eye to treat a dry eye condition can also
    10   function as a vehicle to deliver a therapeutic agent to the eye to treat an eye disease.
                  The common practice in treating an eye infection is to deposit drops of an
         antibiotic agent in the eye, the number of drops to be applied on any one occasion
         being prescribed by a physician. Since this number defines the dosage of the drug
         applied to the eye, one must be careful that the drops are limited to the eye and that
    15   none of the applied liquid escapes therefrom. But in practice, it is difficult to
         deposit a drop of liquid into the eye so that none of the liquid flows beyond the eye
         borders, for there is little to hold the liquid to the eye surface.
                  The advantage of using an emulsion in accordance with the invention as a
         vehicle to deliver a therapeutic agent to the eye is that the emulsion which coats the
    20   entire surface of the eye and spreads the agent over its anionic surface, adheres
         electrostatically to this surface so that all of the therapeutic agent in a
         predetermined dosage is delivered to the eye. And because the coating
         electrostatically adheres to the eye surface and cannot be washed away, the
         residence time of treatment is prolonged and the therapeutic agent is therefore more
    25   effective.
                  The fact that the droplets in the charged emulsion in accordance with the
         invention are of submicron size is significant. This results in a much greater charge
         density per unit area of the emulsion film than would be produced had the droplet
         size been in the micron range and therefore produces a more powerful electrostatic
    30   force.


                                                                                     PTO-000437
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 439 of 548 PageID #:
                                    70719
     WO 03/053405                                                          PCT/IL01/01015


                                                — 11 —

                We have in the foregoing disclosed cyclosporin A as a preferred
         medicament to be incorporated in the emulsion. But other water-insoluble
         medicaments may be used provided that they possess properties for the treatment of
         eye disease similar to those of cyclosporin and are non-polar. Should the
     s   medicament carry a negative charge, then the amount of the cationic ingredient
         included in the emulsion must be such as to provide a net positive charge.
                Thus among suitable medicaments that can be incorporated in an emulsion
         in accordance with the invention are those in the family of compounds including
         tacrolimus disclosed in US Patent 4,894,366. Also suitable is Sirolimus
    10 (Rapamycin) disclosed in US Patent 3,993,749.
                While there has been disclosed preferred embodiments of the invention, it is
         to be understood that many changes may be made therein without departing from
         the spirit of the invention.




                                                                                PTO-000438
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 440 of 548 PageID #:
                                    70720
     WO 03/053405                                                             PCT/IL01/01015


                                                     — 12 —


         CLAIMS:
         1.      An emulsion to be topically applied to the anionic surface of an eye to
         form a tear film thereon which lubricates the eye to inhibit evaporation of fluid
         therefrom; said emulsion comprising:
     5           A. water, and
                 B. a mixture dispersed in the water including a non-polar phospholipid, a
                       non-polar oil, a non-toxic emulsifying agent and a cationic lipid which
                       imparts a net positive charge to the tear film, causing it to be
                       entrostatically attracted to the anionic eye surface and to adhere thereto
    10                 to inhibit said evaporation
         2.      An emulsion as set forth in Claim 1, to treat a dry eye condition, the
         emulsion being defined by droplets in the submicron range.
         3.      An emulsion as set forth in Claim 1, in which the oil is castor oil.
         4.      An emulsion as set forth in Claim 1, in which the phospholipid is Lipoid
    15   E-80.
         5.      An emulsion as set forth in Claim 1, in which the cationic lipid is
         stearylamine.
         6.      An emulsion as set forth in Claim 1, in which the cationic lipid is
         oleylamine.
    20   7.      An emulsion as set forth in Claim 4, in which the relative percentage of the
         phospholipid in the emulsion lies in the range of 0.1 to 0.5 percent.
         8.      An emulsion as set forth in Claim 1, in which included in the mixture is
         vitamin E.
         9.      An emulsion as set forth in Claim 1, in which the mixture further includes
    25   an emulsifying agent.
         10.     An emulsion as set forth in Claim 9, in which the emulsifying agent is
         poloxamer.
         11.     An emulsion as set forth in Claim 10, in which the relative percentage of
         the emulsifying agent in the emulsion lies in the range of 0.5 to 2.0 percent.


                                                                                    PTO-000439
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 441 of 548 PageID #:
                                    70721
     WO 03/053405                                                          PCT/IL01/01015


                                                 —13-

         12.      An emulsion as set forth in Claim 1, in which the mixture further includes
         glycerol.
         13.      An emulsion as set forth in Claim 1, further including a cationic antiseptic
         agent.
     5   14.      An emulsion as set forth in Claim 1, in which the antiseptic agent is
         benzalkonium chloride.
         15.      An emulsion as set forth in Claim 1, in which the mixture further includes
         a water-insoluble medicament to treat eye disease.
         16.      An emulsion as set forth in Claim 15, in which the medicament is
    10   cyclosporin.
         17.      An emulsion as set forth in Claim 15, in which the medicament is
         tacrolimus.
         18.      An emulsion as set forth in Claim 15, in which the medicament is
         sirolimus.
    15   19.      A method of treating a dry eye condition comprising the steps of:
                       A.   preparing an emulsion in which water has dispersed therein a
                            mixture including a non-polar phospholipid, a non-polar oil, a
                            non-toxic emulsifying agent and a cationic lipid which imparts to
                            the emulsion a net positive charge; and
    20                 B.   topically applying the emulsion to an eye surface to form a tear
                            film which is electrostatically attracted to the anionic surface of
                            the eye whereby the film adheres to the surface.
         20.      A method as set forth in Claim 19, in which the emulsion is prepared to
         create submicron droplets thereof.
    25   21.      A method as set forth in Claim 19, in which the mixture includes a
         water-insoluble medicament.




                                                                                  PTO-000440
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 442 of 548 PageID #:
                                    70722
    WO 03/053405                                                            PCT/IL01/01015
                                              -14-
                                   AMENDED CLAIMS
       [Received by the International Bureau on 23 December 2002 (23.12.02) ;
                  new claims 22-24 ; remaining claims unchanged]
     12.    An emulsion as set forth in Claim 1, in which the mixture further
     includes glycerol.
     13.     An emulsion as set forth in Claim 1, further including a cationic
     antiseptic agent.
     14.    An emulsion as set forth in Claim 1, in which the antiseptic agent is
     benzalkonium chloride.
     15.    An emulsion as set forth in Claim 1, in which the mixture further
     includes a water-insoluble medicament to treat eye disease.
     16.    An emulsion as set forth in Claim 15, in which the medicament is
     cyclosporin.
     17.     An emulsion as set forth in Claim 15, in which the medicament is
     tacrolimus.
     18.     An emulsion as set forth in Claim 15, in which the medicament is
     sirolimus.
     19.    A method of treating a dry eye condition comprising the steps of:
                   A.   preparing an emulsion in which water has dispersed therein a
                         mixture including a non-polar phospholipid, a non-polar oil, a
                        non-toxic emulsifying agent and a cationic lipid which imparts
                        to the emulsion a net positive charge; and
                   B.   topically applying the emulsion to an eye surface to form a tear
                         film which is electrostatically attracted to the anionic surface of
                        the eye whereby the film adheres to the surface.
     20.     A method as set forth in Claim 19, in which the emulsion is prepared to
     create submicron droplets thereof.
     21.     A method as set forth in Claim 19, in which the mixture includes a
     water-insoluble medicament.
     22.    A method of treating immune-mediated keratoconjunctivitis sicca
     comprising the steps of:
                   A.   preparing an emulsion in which water has dispersed therein a
                        mixture including a non-polar phospholipid, a non-polar oil, a

                             AMENDED SHEET (ARTICLE 19)                            PTO-000441
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 443 of 548 PageID #:
                                    70723
    WO 03/053405                                                          PCT/IL01/01015
                                           -15-



                      non-toxic emulsifying agent and a cationic lipid which imparts
                     to the emulsion a net positive charge, and further includes
                      cyclosporin A; and
                B.   topically applying the emulsion to an eye surface to form a tear
                      film which is electrostatically attracted to the anionic surface of
                     the eye whereby the film adheres to the surface.
     23.      Use of an emulsion for the preparation of a pharmaceutical composition
     for the treatment of a dry eye condition, said emulsion comprising:
             A. water, and
             B. a mixture dispersed in the water including a non-polar phospholipid, a
                non-polar oil, a non-toxic emulsifying agent and a cationic lipid
                which imparts a net positive charge to the tear film, causing it to be
                entrostatically attracted to the anionic eye surface and to adhere
                thereto to inhibit said evaporation
     24.   The use according to Claim 23 for the preparation of a pharmaceutical
     composition For the treatment of immune-mediated keratoconjunctivitis sicca,
     wherein said emulsion further comprises cyclosporin A.




                               AMENDED SHEET (ARTICLE 19)                        PTO-000442
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 444 of 548 PageID #:
                                    70724
     WO 03/053405                                                          PCT/IL01/01015
                                            -16-




                                      Statement under Article 19(1)


                  New Claim 23 is a reformulation of claim 19 in a form acceptable to the
           European Patent Office. New claims 22 and 24 claim a particular embodiment of the
           invention and find support in the specification on page 5, lines 3-11 and page 7, lines
           20-24.




                                                                                PTO-000443
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 445 of 548 PageID #:
                                                       Intl— onal Application No
                                    70725
               INTERNATIONAL SEARCH REPORT
                                                                                                                PCi/IL 01/01015
 A. CLASSIFICATION OF SUBJECT MATTER
 IPC 7           A61K9/107                    A61K38/13              A61K31/436                A61P27/02


 According to International Patent Classification (IPC) or to both national classification and IPC
 B. FIELDS SEARCHED
 Minimum documentation searched (classification system followed by classification symbols)
 IPC 7            A61K

 Documentation searched other than minimum documentation to the extent that such documents are included in the fields searched



 Electronic data base consulted during the international search (name of data base and, where practical, search terms used)

 EPO-Internal, WPI Data, PAJ, BIOSIS, MEDLINE



 C. DOCUMENTS CONSIDERED TO BE RELEVANT
 Category °     Citation of document, with indication, where appropriate, of the relevant passages                                        Relevant to claim No.



 X                  WO 93 18852 A (YISSAM RESEARCH DEV COMPANY                                                                           1,2,
                    OF) 30 September 1993 (1993-09-30)                                                                                   4-12,15,
                                                                                                                                         19-21
                    page 1, line 2 - line 6
                     examples 1-14,16
                     claims 1,3,18
                                        ---




     X   Further documents are listed in the continuation of box C.                    X       Patent family members are listed in annex.

 ° Special categories of cited documents :
                                                                                    "T" later document published after the international filing date
                                                                                          or priority date and not in conflict with the application but
 'A' document defining the general state of the art which is not                          cited to understand the principle or theory underlying the
      considered to be of particular relevance                                            invention
 *E' earlier document but published on or after the international                   'x' document of particular relevance; the claimed invention
      filing date                                                                         cannot be considered novel or cannot be considered to
 'L' document which may throw doubts on priority claim(s) or                              involve an inventive step when the document is taken alone
      which is cited to establish the publication date of another                   'Y' document of particular relevance; the claimed invention
      citation or other special reason (as specified)                                     cannot be considered to involve an inventive step when the
 '0' document referring to an oral disclosure, use, exhibition or                         document is combined with one or more other such docu—
      other means                                                                         ments, such combination being obvious to a person skilled
 "F" document published prior to the international filing date but                        in the art.
      later than the priority date claimed                                          '8,* document member of the same patent family
 Date of the actual completion of the international search                                 Date of mailing of the international search report


            10 July 2002                                                                        23/07/2002
 Name and mailing address of the ISA                                                       Authorized officer
                European Patent Office, P.B. 5818 Patentlaan 2
                NL — 2280 HV Rijswijk
                Tel. (+31-70) 340-2040, Tx. 31 651 epo nl,
                Fax: (+31-70) 340-3016                                                          Epskamp, S
Form PCT/13A/210 (second sheet) (July 1992)

                                                                                                                page 1 of 3 PTO-000444
 Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 446 of 548 PageID #:
                 INTERNATIONAL SEARCH70726
                                      REPORT            Intl nal Application No

                                                                                                        PCT/IL 01/01015
      C.(Continuation) DOCUMENTS CONSIDERED TO BE RELEVANT
      Category °   Citation of document, with indication,where appropriate, of the relevant passages
                                                                                                                 Relevant to claim No.


      Y                ABDULRAZIK M ET AL: "Effect of emulsion                                                         1-21
                       droplet surface charge on cyclosporine
                      ocular tissue distribution."
                       IOVS,
                       vol . 42, no. 4,
                      15 March 2001 (2001-03-15), page S925
                      XP008005391
                      Annual Meeting of the Association for
                      Research- in Vision and Ophthalmology;fort
                      Lauderdale, Florida, USA; April 29-May 04,
                      2001
                      abstract
                                           ---
    X                 KLANG SH ET AL: "Physiochemical                                                                 1,2,4,5,
                      characterization and acute toxicity                                                             7-12,15,
                      evaluation of a positively-charged                                                              19-21
                      submicron emulsion vehicle"
                      JOURNAL OF PHARMACY AND PHARMACOLOGY,
                      vol. 46, no. 12, 1994, pages 986-993,
                      XP008005426
                      ISSN: 0022-3573
   Y                  abstract                                                                                        1-21
                      page 986, left-hand column, line 1 - line
                     9
                      page 987, left-hand column, last line
                     -right-hand column, paragraph 3
                      page 991, left-hand column, paragraph 3
                     -right-hand column, paragraph 1
                      page 992, left-hand column, paragraph 3
                                          ---
   X                 KLANG SH ET AL: "Evaluation of a                                                                 1,2,4,5,
                     positively charged submicron emulsion of                                                         7-12,15,
                     piroxicam on the rabbit corneum healing                                                          19-21
                     process following alkali burn"
                     JOURNAL OF CONTROLLED RELEASE,
                     vol. 57, no. 1, 1999, pages 19-27,
                     XP004155636
                     ISSN: 0168-3659
  Y                  abstract                                                                                         1-21
                       paragraph '02.2!
                       paragraph '0004!
                                          ---
  X                  KLANG S ET AL: "Influence of emulsion                                                           1,2,4,5,
                     droplet surface charge on indomethacin                                                          7-12,15,
                     ocular tissue distribution"                                                                     19-21
                     PHARMACEUTICAL DEVELOPMENT AND TECHNOLOGY,
                     vol. 5, no. 4, 2000, pages 521-532,
                     XP008005503
                     ISSN: 1083-7450
  Y                  abstract                                                                                        1-21
                     page 522, right-hand column, last
                     paragraph -page 523, left-hand column,
                     paragraph 2
                     page 531, left-hand column, paragraph 2
                                          ---
                                                      -/--

Form PCT/ISA/210 (continuation of second sheet) (July 1992)

                                                                                                       page 2 of 3     PTO-000445
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 447 of 548 PageID #:
                                                       Intl anal Application No
                                    70727
          INTERNATIONAL SEARCH REPORT
                                                                                                    PCT/IL   01/01015
 C.(Continuation) DOCUMENTS CONSIDERED TO BE RELEVANT
 Category °     Citation of document, with indication,where appropriate, of the relevant passages              Relevant to claim No.



 E                   WO 02 09667 A (PHARMASOL GMBH)                                                                  1,2,4,5,
                     7 February 2002 (2002-02-07)                                                                    7-12,15,
                                                                                                                     16,19-21
                    page 19, line 1 - line 5; examples 22-24




Form POT/ISA/210 (continuation of second sheet) (July 1992)

                                                                                                    page 3 of 3      PTO-000446
 Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 448 of 548 PageID #:
                                     70728
                                                                                                         -national application No.
                    INTERNATIONAL SEARCH REPORT                                                             PCT/IL 01/01015

 Box I    Observations where certain claims were found unsearchable (Continuation of item 1 of
                                                                                               first sheet)


 This International Search Report has not been established in respect of certain claims under Article 17(2)(a)
                                                                                                               for the following reasons:


      X   Claims Nos.:
          because they relate to subject matter not required to be searched by this Authority, namely:

           Although claims 19-21 are directed to a method of treatment of the
           human/animal body, the search has been carried out and based on the alleged
           effects of the composition.

 2.       Claims Nos.:
          because they relate to parts of the International Application that do not comply with the prescribed requirements to
                                                                                                                               such
          an extent that no meaningful International Search can be carried out, specifically:




 3.       Claims Nos.:
          because they are dependent claims and are not drafted in accordance with the second and third sentences
                                                                                                                  of Rule 6.4(a).


 Box II   Observations where unity of invention is lacking (Continuation of item 2 of first sheet)


 This International Searching Authority found multiple inventions in this international application, as follows:




          As all required additional search fees were timely paid by the applicant, this International Search Report covers
                                                                                                                            all
          searchable claims.



 2.       As all searchable claims could be searched without effort justifying an additional fee, this Authority did not invite payment
          of any additional fee.




 3.       As only some of the required additional search fees were timely paid by the applicant, this International Search
                                                                                                                           Report
          covers only those claims for which fees were paid, specifically claims Nos.:




 4.       No required additional search fees were timely paid by the applicant. Consequently, this International Search
                                                                                                                        Report is
          restricted to the invention first mentioned in the claims; It is covered by claims Nos.:




 Remark on Protest                                               The additional search fees were accompanied by the applicant's protest.

                                                                 No protest accompanied the payment of additional search fees.



Form PCT/ISA/210 (continuation of first sheet (1)) (July 1998)



                                                                                                                                  PTO-000447
Case 1:18-md-02819-NG-LB
               INTERNATIONAL Document
                                    SEARCH    676-13
                                                  REPORT  Filed 04/13/21 Page 449 of 548 PageID #:
                                                                        In  ional Application No
                      Information on patent family70729
                                                   members
                                                                                        P6T/IL   01/01015
                 Patent document                     Publication        Patent family                 Publication
              cited in search report                   date              member(s)                      date

               WO 9318852                        A   30-09-1993    IL      101241       A            20-11-1997
                                                                   AT      182485       T            15-08-1999
                                                                   AU      670443       B2           18-07-1996
                                                                   AU     4368393       A            21-10-1993
                                                                   CA     2132210       Al           30-09-1993
                                                                   DE    69325796       D1           02-09-1999
                                                                   DE    69325796       T2           09-03-2000
                                                                   DK      630286       T3           29-11-1999
                                                                   EP     0630286       Al           28-12-1994
                                                                   ES     2134850       T3           16-10-1999
                                                                   GR     3031623       T3           31-01-2000
                                                                   JP     7504848       T            01-06-1995
                                                                   WO     9318852       Al           30-09-1993
                                                                   US     6007826       A            28-12-1999
              WO 0209667                        A    07-02-2002    DE   10036871        Al          14-02-2002
                                                                   AU    8976801        A           13-02-2002
                                                                   BR    0107042        A           04-06-2002
                                                                   WO    0209667        A2          07-02-2002




Form PCT/ISA/210 (patent family annex) (July 1992)

                                                                                                       PTO-000448
      Case 1:18-md-02819-NG-LB
Doe;11(6).^,427-432>                                              Document
                                                                    . P. PisiARMA676-13
                                                                                  seffiNcEs i Filed   04/13/21
                                                                                              t ;J4 427.432 MOI Page 450 of 548 PageID #:
                                                                                    70730

2003050973

                                         (kutar delivery of cyciosporin A
                                H. Effect of submicron emutsion's surface charge
                                  on ocular distribution of topicat cyciosporin A

                                                      M. Abdulra2ik, S. Tamilvanan> K. Khoury, S. Benita'°

       4?.epartment or Phatrrwatorics. .Se.!-.s..N>i Priartriacy. POB 1206. 1?lt? Ht?bfew urin-arm)/ 01 jet:2~s ,k?rustssdth•t? 9r 120. krae!
                        `Affillated Edikt ffio Oavio P. Ekx,,nt Center for- Ph6macy ar the Hebrew >itlivwv4. otJet~orn
                                                         'Corresporibei-tee:
          Tii‘..stini>.1filwpkr.wnt irtwk m Ytingkk'k• sMd :.;:rti;? •Adirt aserl~if•W nikkrxmmiiity, e<th<, zIkei t?fMtriite                                       *WM/Xit'.7t;

         r*Pf)i<vi ryd<uptsrin A 1>rt .#nriim dmunih iyfrih4ix wifir                 ardimrig:g   sistxh, :4) pldf;.sc.itips the whbit                           wrs.y.iim(ht
                   rt»tthit4;               13$'41$43PR 1$ P'«M .r rhWP * Z'S$4.,ftt$1Vi! 5'f'< 4W$PriPt A biøeik -I$M$1$M$Yfit Mr V$41.qi»liS   .0 0 3$ii $'0n,f(a $»f(ti>$4r1rd M            tbr
     ?i<W,MilYiY`r/W$Wd                      vrid›   tt pswAsigy tiur f<s sl;<• ?tiirra,1;?,ms hi`.f)/~       MiKiiirr             MUSbi$2»              .kurfiter smd             sw,wstis•c,
     eilf0;kr. <,s` risi` C*73'~   NtWtil         PrftWiWft;;;•ind      S«‹* f>rf 44 ..trsk,vgdi$• jWt.
                                                                                                    tsytx <ritrwiy dtwkSff.kWyntyl kk'ISStighik,d                 wW ii2 '› :ti:
                        ri3j,$frrif:il>y     pw.krraidukk 7-!<•,•••nlmwzy4111..vskw•eni.?,,nilCsA
                                                                                                .tliitrri:ksffei:ii.›?›,:sniqtdvntrslititrdht•tut<quilA.>litofsterkmism,
         tie •< 14•JYt'ktte rit ''$*       kIt Ixe 4,,rdfi.431:'3 hy tik' iMen'M'iliMi .   istfmNixitt .$1 tWi^itillurs• •NitidirY• Nt'SYrS/U.k.tk, the eyeb"›,,,i,! A
                                                                                                    r3i
     e'< •MMAiirm f>f ilWi3Unteti'ffit‘rliA3W7itaV$IMV;Ekik.ttit,Wp.t«$$Ve4fg.1.)<•<(4.1n5~.                 ihrsk- W$i,V                    wm.t,n/r,zidf,ssi ist thf•

     msnWnfd es's' fiNXISt% ildi<Wfittffl     kft5t7 <V4ffnat'ffirr,fil «kW rXt.rfrti kerne ,t;Mj(irn; duxuetif$5>riitt frre,31xx'h'Ise, eirlit<<hyitAft.mmi.rf, rh(w;« ,.



     Kes:s wørds: Talxml k-,-h-1(ttpiwin A               Pfxtitn-e:t...ritgr.km twmisiv),u       emtfmtk,rity                Ab.Wi'~2        0* -;t4fr 5U+1;;C' '   cavr,ge         Onits;r
     pnartiterfAinenes (z.1 evA
                                                                                                                                                                              S.••••••••••••••••••.




          New opitthalmic-controlled dr21t delivery systems                                               negatively-ebarged em sons (e xbibiti ng zetapotential t'au'es
      hydrophilie matria, soluble polymets. Oeusett.                   baye                               of • 50 mV) conininint different CSA Com...,..nu-sai~ of 0.05,
     been developed g 1-31 in an attempt to eircuntvent the                                               0.1, 0.2, and 0,4‘k were safe, well tolerated and signifieatstty
       nown low oeWsir bloaysilnbilizy of topically-instilled droga                                       i monoved the ocolar si,rts and syruptorns of moderate to levere
     14). There is still a necd to develop a suisahle drag delivery                                       bry eye sease:. In anothet published report 7), the same grotte
     system not only for i mprov        the orular Mo,t,ivilti,1:1ily or the,                             observed in a Nase 3 study niutur a siertikur tit)tte response-
     tortically-instilled brug bug also for enhancing dmg a£:,sorption                                    controled elinical trial that the ;tovei ophthalmie formulations
     into tanget ecultir tissne.                                                                          of CsA at concentrations of 0,05 and 0,1% ~ft             52,k and

          Cyclosporin A (CsA), a lipal-soluble sve ia endeettpept                                         effecti ve. in tie tneatrnent of moderate to severe dry eye clisease
     isa potent and well establisistid'immtirtotriodttintordiw mainiy                                                  imptovere4MS in both objective and subjective
     for oral tise. With oeui fot-oh:b:Mons. CsA bin*vsiltsbility is                                      measm•e.s. Howe,,,er,desritie bese ei-touraging,            tesul
     limited het ause of the insolability of the drog in tastes and sis                                     ne promising novei, negatively-ettangel emulsion has not yet
     tender.:cy to separate immediately as 2 solid on contact sirffi‘k                                    mest app.n,wed by the FDA because statistlealty aignifteant
     wttter,Fmtberrnote,CsA snsorption in tbe gssttointestinal treet                                      efficaey parameters in the two fitiase 3 trials were not replicated
     can be ertatie from onc formulation baten to the neX requnMg                                          between stadies and therefore, additional elåni sil stadims:.were
     constant mnitoring of drog blond levels danna tmatment.                                              regnested.
           A         ttegtttively.eitated emaision of CSA utav reeently                                         A posidvely-ebaq.ed subriens ermitsion was reported to
      clevelnped smi cl3 rica#ly tested fm- the treatmerit of immtino,                                         effk:clive as an ocular delivery system fora variety of drags
     inflammatory, eye diseases sneh aS kerawcostjunetivifis altos                                             l01. The rationale to design a neve} submieron enmision
     (KCS or uty eye syndrome ) 151. The CsA ernalsion provtom to                                          yebiele nesring s positive charge instead of eittier a negative or
      be effeetive, sugesting ioeal as opptom to systernic ;action.                                        nentral charge tjmuld he sought in the pmential interaction
      (kular CsA thereftx-e fepMsents e signifiesnt step forward tn                                        oceurring between the politivela-ehat), etntgaion droplats
      the treattnern of patients with KCS. Previotss agents were                                            and the corneal setfaee, which is negatively eharged at
      strierla pallstove: innattry, bm CsA et-nal:4mi play tepreserit the                                   physiologiciti pl-1 (I ll. The data teportod in the literatute
      first therapeutie agent with a rim:han:isa) of action targeted at                                     suggest a possible eles.lrostatie meettartism reaulting in a
      ate uriderlying immune-me:dimed Mrtitotmatory re sponse turft                                         ptohmtged tesaleaee time of tt positisely-charged errittffion
      t.x:ems in pattetral with KCS 15). in a randontized, multicenter.                                     on the neganvely-oha l comeal stttface,
      double-rnasked, parsllei-group, dose response-eontrolled                                                  Klang ela!, (101hav‹.: repored the potensial of a positively-
      Pita.se 2 clinical stusty condueted mort-reeently by Stevettson er                                     hargesl suhrnietort emnlsion suitable for the mulm.application
      al. [6] on human subjects, it was ot3serve4 Mat optithalatie.,                                        of piroxicarri. The pirox team peisintly-charged emuision was
                                                                                                                                    "fM15 MATEKAL MAY
                                                                                                  427
                                                                                                                               PROIICTE0 P COPYRIGHT
                                                                                                                                    LAW t tUSC) PTO-000449
                                                                                        oesrvroy or cycraspoort   it. tlhect cn Subtrtrerort erntits-ion,5
Case 1:18-md-02819-NG-LB Document 676-13 Filedsurface
                                               04/13/21
                                                      Charge 00 Page      451
                                                                OCeliar ChStt    ofOf548
                                                                             ',WWII         PageID
                                                                                      lOPIC01 CyCiospotin#:
                                                                                                         A
                                    70731              M Abriusrazik. S rarrIrivanan K Khoury. S. senile




seen io      the most eftective fortittilinion in lowering the                Germany)      with a pore size or taaa           'me m aim" eta,
ulcerative eornea aciav followina. alkali burn of rabhit corneas.             packed under nittiven attnosphere tO viass vials and then
An increased lesidence time of the posit i veI y-charged emulsion             sterilized at 121°C for 15 ruin in a steam autoclave. The
droplets on the negt.lti vely-charged corneal surfgist is a pita:sit*         emulsion was stored at 4' a • over 11E4+14)11gsa periodslir time. The
explanation for the resulting enhancement of lipophilie                       typical posits vely -charged 'antra..slat ttrntntalittn ctntsims tsi'
sicalar disposition, More recently. to another ex riro stittly f.             trv/w':ri ): CsA +0.2). castor oil t St. Mos:niter tog tla-tas•
the poattively-eharl3ed etntitsion was. also noted to have het let            g. ieerol 1125). Lipoid        an tit,St.Aaarytaasata          2
wettahility properties sm the corneal aurface compared to Oithcr              meopherol            hentalkoniunt chloride s0.(l1 sand kv;tter r tilt
saline or the negatively -charged emulsion. Furthermore. the                  1() 100). The nagat ively-eharged                       1,1fi %j•tl ;
spreadi ng coefficient of the positil'ely-charged emulsion on the             the same ingredients bin instead 40,12'; atearylionme, taaaa
cornea is four tintea greater than that of the negatively-charged             deoxyvholie acid is added The pioditced emaisiona were
emulsion. Laboratory animal studies also confirmed that the                   characterized physieochetnically t Ai a potential. pH. main
positively-charged emulsion enhanced the corneas                              droplet diaMeter, and drug content as per the standard mohs sts
htnaVitihthility of indctinethaein 181.                                       stated in Part 1 of this stud) .
    The aim of the present work is therefore to devetort arm
characterize a positively-charged ophthalmic emulsion                         2.2. Cycluspnrin radio-talwiled formulations
containing CsA and to compare the penetration potential of                        Radio-labelled CsA emulsions were prepared lei addiiu
CNA into the different ocular tissues froin                    - and                1 of 'H.- cyclosporin A ethanol solution t I mCiimi. with

negatively-charged subsnicron emulsions. it is also intended to               specific activity of 7.0 Cihninole supplied by Ameraham.
promote a useful mechanical understanding of the enhancing.                   Buckinghamshire. United kingdoms to I ml of various
ocular penetration effect of the submicron emulsion as a function             c) elosporin formulations: the mixture tsar then stirred overnight .
of the vehicle surface charge.                                                The radio-labelled emulsion was tested for stability. appearance.
                                                                              homogeneity. pH. total CsA and radioactivity counts before
                                                                              and after dosing.
1. MATERIALS AND METHODS
1. Materials                                                                  3. Animal experiment study
    CsA was provided by Galena. ass. (Czech REptibliC.) and                      This investigation adhered to the Hadassah University
met European Pharmacopoeia specifications, Castor oil was                     Hospital Ethical Committee resolution on the use of animals in
purchased from Fluka and complied with European                               researchi Declaration of Helsink i. the Guiding Principles on the
Pharmacopoeia specifications. Lipoid E-80 was purchased                       Care and Use of Animals. DHEW publication. N111 80.23Sl.
from Lipoid GmbH (Ludwigshafen, Germany). According to
the manufacturer's specifications. Lipoid E-80 contained about                3.1, in vivo ocular distribution in rabbits
80% phosphatidyicholine, 8% phosphatictyletharsolamine. 3,6%                       White albino rabbits (2-2.5 kg) were separated randomly
non-polar lipids, and about 2% sphingornyelia. Poloxamer 188                  into two groups, and each group tN. 1 8) was treated with either
(Pluronic F-68) was supplied by BASF(Parsippany.NJ. United                    positively- or negatively-charged radio-labelled 0,2% CSA-
States). Stcarylamine and ct-tocopherol were purchased from                   loaded submicron emulsions. respectively. One drop (50 pl)
Sigma (MO,United States). All the other ingredients used were                 was instilled into the right eyescut-de-sac). then three rabbits
of pharmaceutical grade.                                                      were sacrificed at selected time points (1530, 60, 120. 180 and
                                                                              480 mitt). The right eyes were enucleated and dissected. The
 2. Methods                                                                   cornea, conjunctiva, aqueous humor, iris, lens, vitreous. selera-
 23, Emulsion preparation and characterization                                choroid-retina and venous blood samples were weighed before
     The CsA-loaded positively- and negatively-charged                         storage in preweighed vials and frozen t- 80°C) until analysis.
 emulsions were prepared according to the method described in                 Radioactivity svascietemlinedby combustionofCH1cyclosporin
 Part I of this study published herewith. Briefly, hydrophilic                 in a sample oxidizer (model 307, Packard Instrument Co..
 excipients were dissolved in the aqueous phase whereas the                    Meriden, T. United States) and liquid scintillation counting.
 lipophiiic excipients were d ssol ved in thelipophilir phase with             The final drug quantity was calculated per gram for ocular
 the exception of Lipoid E-80, which was first dissolved in                    tissues and pet' millilitre for aqueous humor and blood.
 ethanol (115) and then dispersed in the aqueous phase. Both
 phases were heated separately to 70°C, then mixed and stirred                 31. Unilateral and contralateral effects in rabbit eyes
  with a magnetic stirrer. The resulting mixture was further                       The time point at which optimal drug levels were achieved
 heated to 85°C. At this temperature, the resultingcoarse emulsion             in the conjunctiva after dosing with the emulsions was chosen
  was further mixed for 5 min using a Polytron high-shear mixer                for studying the bioavailability of CsA in the contralateral eye.
 and then rapidly cooled to below 20°C. After cooling, the                     One drop (50 pi) was instilled into the right eye (cul-de-sac). At
 emulsion was homogenized at 9000 !bare' for 5 min using a                     60 min post-dose, the drug-treated right eye as well as the
  two-stage homogenizer valve assembly and then again rapidly                  untreated left eye were enucleated and dissected. The CsA
 cooled to below 20°C. The pH of the emulsion was adjusted to                  concentration in the various tissue was determined by the
  7 using0,1 N hydrochloric acid, The emulsion was then filtered               method described above. In this particular part of the study, in
  through a TE membrane filter (Schleicher & Schaal, Dassel,                   addition to the previously mentioned ocular tissues, the optic


                                                                        428
                                                                                                                                 PTO-000450
      •••••••••.0 •••                 .,..,..fa,,,   V, .,441 , f4ICAVli                                                 S          PHARMA SCIENCES 11 (6) 427.432 2001
Case     1:18-md-02819-NG-LB
surface charge                                     Document
               an ocular dfstridutron of ropfcat cyclosporin A 676-13 Filed 04/13/21 Page 452 of 548 PageID #:
M, *Agree& S, Tathilvanah, K Khoury. S. Benita                   70732

nerve was alstidissccied and subjected to the ^,antcL'4peitutc•tuns                                Tattle I Characterization and stability assessment of the cyclosporin A.
eonditions as the other kictilar tissues for CsA determination.                                    ioacted submcron emulsions.

                                                                                                     Property                                     Negatively-                  positively-
3,3. Statistical analysis                                                                                                                          charged                      charged
    Statistical analysis of the drug ColteenVillions and the area                                                                                  ematsion                    emulsion
under the ctirve (AIX) in the animal CY. (ll:rim:41N was earrictt
                104.                                                                                 Actual drug content i'c.wiw)                      0 198                     0.205
                                                                                                     inrhat droplet diameter Iorn sd)                 235 x 52                  220 48
                                                                                                     Zeta potential IrriV)                              • 40                         60.5
H. RESULTS                                                                                           Drug content atter
     Toide I i Nrsl ays the various physiciseheinical rivenies nod                                   6 month storage at 4 C                                                         0.195
stability assessment of positively- and negatively-charged
submicfon etoutiinn\comaining 0_10; kyiveolCsA. The absoitite                                       The prolonged stability was not !allowed up for negativety-charged
                                                                                                   emulsion as it was trot stabie alter few weeks storage at 4 C
 seta potential value was high for both emulsions. A .imilar
tirOpkt sire distribution was obtained w ith an :aver‘ige diameter
in the range of 220.240 inn for both t pe emulsion.,
     Fogrrtr,t I Mill 2 show the CsA concentration change over                                                                                                      al SOPIKtr!, :et NOV.
                                                                                                                                                                    0
tiote in the various ocular tissues (cornea, ConjunCtivd. iris and                                                                                                            COP10110.:
.derst-chnroid-ret Ind ) up to S h after one single instillation of                                                                                                 0         OP**
!to pd of drug-loaded positively- and negatively charged
emulsions in the oil-de-sae of rabbit eyes. respectively.
Significant differences were observed in the CsA concentrations
in the various ocular tissues between the groups treated with the                                                                               TOM
                                                                                                                                                      all                 ---J
                                                                                                                                                                                           *.
positively- and negatively-charged emulsions. When compared                                        Figure 1 - Effect of positive surface charge on cyclosporin A (CsA)
to the negatively-charged emulsion. the positively-charged                                         concentration #n exlfaocuiar tissues following single instillation of 50 ul
emulsion elicited significantly higher drug concentrations in                                      of CsA-subrnicrort emulsion in the cw-de.sac ckf raft eye.
the cornea and conjunctiva at each of the tested time periods
tp<0.05). except at 180 min. At this test time, the drug
                                                                                                         2000 -
concentration in the conjunctiva eticited by negati vely-charged                                                                                                        111    fiCirt.thego044404
emulsion seems to be higher than the positively-charged one. In                                                                                                           "
                                                                                                                                                                          C.0144,10.4
contrast. in the iris, both positively- and negatively-charged                                                                                                          0 CAM,
                                                                                                         WOO
emulsions elicited almost the same drug concentrations at all
 times tested. In the case of sclera-choroid-retina, there was no                                    U
 difference in behavior between the positively- and negatively-
charged emulsions during the initial time periods. However, at
                                                                                                                   is          20           w                tat)             tic           sec
 60 and 120 min, the drug concentration resulting from the                                                                                      ii o (trot
 posit ively-charged emulsion was notably highcrthan that of the
                                                                                                   Figure 2 - Effect of negative surface charge on cycloisporin A (CsA)
negatively-charged emulsion, and no differences in the                                             concentration in extraoci.ftas tissues following single instillation of SO ul
 concentrations were noted in the other time periods. At 60 and                                    at CsA-sub micron emulsion in the cul-de-sac of rabbit eye.
 120 min, the CsA concentration increased from 0.14 ± 0.16 to
 0.25 10.30 prig and from 0.04 ± 0.01 to 0.1 t 0.05 }{gig.                                         shown in Table 11. Maximum CsA concentrations and ALIC04,,,
respectively (p<0.05). It should also be noted from the data                                       values,reflecting the extent ofocular absorption(bioavailability).
 depicted in Figures I and 2 that the CsA concentrations in the                                    were reached in the conjunctiva followed by the cornea. iris and
 cornea and conjunctiva fluctuate while substantial                                                sclera-choroid-retina. Both parameters were signifiestaly higher
 concentrations can still be measured in these tissues after 8 h,                                  for the positively-charged emulsion than for the negatively-
 indicating the existence of a reservoir effect in the ocular                                      charged emulsion in the conjunctiva and cornea (p<0.05)
 surface tissues especially with the positively-charged emulsion.                                  (Table II). It should be nosed that, irrespective of the emulsion
      The values of the various phartraeokinetic parameters are                                    charge. all other intraocular tissues such as the lens, vitreous and

Table H Ocular pharrnacokinettcs parameters obtained following single instillation of 50 pl CsA- loaded submicron emulsions in rabbit eyes

                         Tissues                                                 T. (min)                          C,,„ (31019)                         AUC , a, (pg-Inin•gl

                                                                    Emma{.)'           arriutsi+)"          Emuls(-)*         Emuls(+)"               Ernuts(-)*                Erratistir

                         Cornea                                            60               120            0.8820.30         1.02 2 0.44-              143.1                     328.95"'
                        Conjunctrya                                        15               60             0.64 I 0.67       2.29 ± 1.78-              206.18                    373.58-
                            his                                            180              180            0.22 t 0.09        0.25 ± 0.16               70.43                       90.53
                Setera-thorold-retirla                                     60               60             0.142 0.16        0.252 0,30-                2178                        44.63
  Nagativety-charged cuneiform emulsion. " Positively-diarged submicron emulsion.                                 p < 0.05.


                                                                                             429
                                                                                                                                                                    PTO-000451
           5cair4CES 3 te,i 4n.432                  Cu r clever,' co r.yriazwar;r3 A ;1. i':.ileCt Subrtii<Ym: ema siarrs.
CasePHAHMA
     1:18-md-02819-NG-LB           Document 676-13 Filed  04/13/21 Page 453 of 548 PageID. #:
                                                         ;141.0.•;* GroFge 00m:taw OsteiVidtro(s ytf tc,spfcat cyciosmfin A
                                              70733                  M. Attagfasrik    Ainivan.gn. K. Kr!owy. i. 64,14,4



                                                                                                                                                                                                        •••••••••••••'...eryi
 Wind, with the emzeptitra in the aqueous hiumir. elkited
 CNA kvelsirkerste:FJorrf4l.Rioitemune, williexccptit tit ofthe
 aqueous. hunlor.the Maslen/to drug enneentrutikM in the vOrithOz•
 other immocular tissues 43431,\ Ltss ti13311    that detected in the
 vonjunctiva. Motcoverk these tissues did nta                 nta.rked
 difference in (l) og txs.ncentetifinns and even the levels obtained
 wen; trio hiv; toennsider any i ntemrelationlzug.gestiitg:a low CNA
 penetration. Although significant, high therapeutic levels. in
 CsA were found in the molarrabbit tissuesiifinterest tennjunetiva
 arid corneal after dosing w Omit sfely• ;sadktepti la-charged
 trout:40AS.      drug was atisorivif systemically, e%•ident from
                                                                                                     i
 the blond drug comentrutions obtaiimf ;kilts instillation of ihk.                                                  armor        VO.V2     ScNct•av •   •••••vartNo    ietro    ,a$    *avow* carazav        Now*
                                                                                                                                              r.
 dosage loortii #Fisours 3 rind 4s.                                                                                                                                                     hcdx


                                                                                                     Fitfunt S - Cylacsoonn A (t sAj toncenteation is Offferlitn ocular tisisues
                                                                                                     oft,at SO       filom invsiifofion of tile sub:TA:ton tmuisionsi in Inc
                                                                                                     3.31ireeIed eye as a fiinction of si.;lam cluvge
                                                                                *b):
                                                                          rw Atvc•tx•sr,,ov,
                                                                                Y.S0.04
                                                                          • •   s•16




                                                                                                          21(0 -t
                                                                                                                       a       9%,x,NNt -Vba.:04,*
                                                                                                                       0 ax•oat, r•r•anarjaft ara..s$4,-




             t                1p      fe,S                                             att0



 Figure 3 - Effect of positive suttee charge ors cycimporef A (CgA)
 concenoation it3 i 3smocular tissues Mowfrfg sinuie intazato-$ e 60 fsi
 of CsA-suotniercri el-nor'...ion in ine cts-de-sec Ur mem eys.

                                                                        MI WAS
                                                                        D                                  aaa •
                                                                            WitVArt
                                                                        r3 to*
                                                                                                                            -.1.-..460..
                                                                                                                      40x                   itc:•sbv•     +.,Nttx..;    Sa y.    •ro   tOuss.lcre tooiza.c   Nowt*
                                                                                                                                               44.                                       tw•-••
                 ••••••       j
                          •                                         T
                                                                                                     Note 6 -ClidoVviits A lCsAl mot-emotion in Oilieoltnt ocula
         n jit                n.,te            •                i               rile                 VW 0 fmni Own it iviiiatkori t7# the soterickors ernuiskons) its tos treat
                                             lawee Pt."
                                                          tZS
                                                                                                     eye as a function of surtate cnarge orcptet.
 flews 4 ^ Enact of negative sunset. chew en cyctosporitt fasik)
 concentotkkon fn offaoasist ffSstms ff.ftwiry                    of 50 pi                               hollowing instigation with the positively-charged emulsion is
 of CsA-skkbroicton aolf,s16kIn in s:lo ezt.g• -sac of rants eye.                                        much higher than that recorded with the negatively-charged
                                                                                                         emulsion (Figure 6).
     To evaluate the contralateral effect of the present
 formulations, a repeated study was petionneri with an interval                                      It DISCUSSION
 of 60 mitt post-instillation. Figures: .5 and 6 summarize the                                               CsA.loaded seginively.- and positively-charged emulsions
 observations noted with negatively- and positively-charged                                              were prepared following the well-established combined
 emulsions in she contralateral t mutinied)arid unilateral (treated)                                     emulsification technique for sizing to the submieron range to
 eyes, respectively. Regardless of the surface charge of the                                             yield fine stable homogeneousemulsicinsasdisplayedin Tank 1.
 ernuisions, the mated rabbis eye showed a marked drop                                                   GSA was found to be chemically stable in the stored positively-
 concentration in the cornea and conjumtiva of the eye t Figure 6).                                      charged emulsion over six months at 44C. Radio-latielling of
 confirming the results of previous animal studies (Figures 1                                            emulsion using 1-1-cyclosporirf A ethanol solution did not
 and 2),                                                                                                 induce virtually any nartoprecipitation problemwhichindicates,
     On the other hand, both {emulations elicited detectable but                                         therefore, that the behavior of the labelled CsA emulsions did
 negligible concentrations in the contralateral eye as depicted in                                       not differ from that of ordinary emulsions. In addition,
 Figure 5 where the highest level reached for the conjunctiva                                            Achearripong et al, 15) found that tritium-labelled CsA is stable
  was leas than 6 ngig, A very interesting finding to be observed                                        in the emulsion throughout the entire study. They clearly
  closely from Figure 6 is the level of CsA in the optic nerve.                                          demonstrated that there was no metabolite in ay of the ocular
  can be seen that the concentration of CsA in the optic: istfpre                                         tissue analyzed. Consequently, they have deduced that she


                                                                                               430
                                                                                                                                                                                       PTO-000452
                    c.1,v-kWorio A. H. if floc 01suarniceon                           s. ,n, Pi-tArlms, SCtErvCES ; 3 t6f 427-432
Case
 Otusw 1:18-md-02819-NG-LB                         Document emurs,on676-13 Filed 04/13/21    Page 454 of 548 PageID2K101          #:
 sunW.v.: cha ny? M ocaAir cnattbation tit topc.ar awroara.wai A
 M. Atsoftotaz*, S. Tertsilyonan, K.Kkot.ity, S. 042.41,1,            70734


 t:ortc.entratiOn of   radioact tvity measured in the ocular tissue            cornea kiebiIst the aqueous harm tr cons:coo-Aim was rehthvel
 refiected an es:ttsiva le tit coticentratMn of min-metabolized CsA,           lock' indicates troll an (111.10,qiie rni:Ourribini of prmo.t-Wion i.
 which should stand for the present study,                                     likely to occur. rotheriag the ctirnettl epithelial layer a drag
      Abet a single-dose of the positively-charged ensulsion in the            reservMr. It should he noted thin the C          Null the VartVa and
 rabbit eye. CsA was markedly absorbed. yielding higher C aY > of              aqueous humor is retichthl at the same trine (T = l21l mint hat
                    1.021: 0.44 pgig in the conitinetiVa and COrnea.           tht. C A :01-1i.Tritratiith in the amonnis humor is still signifivattit
 otspectively, Man with the ne?..jatively-charged emit          which           tower than that in the cornea. thus eithlitsbing the wvioti:s
 yielded Yi111X'S of 0.64 0.67 and O.68 ± 0.1(1 ugig, respectiveij             A:MAIM 1 ) .021: 0.414 littig tate1).09 1: 0.02 POOL NSrieerirtt 1.
   IttNe 111. The difference between ctmjunctival              conseal         ThiS is also supported by the ckVtl-korovn Mord resistance ttt
        can probably be explained by the extern of and diffetenee               thc, diffusion of lipophilic drugs and confinns the results tilt
     starinw area between these two OCtr tar tissues, Assuming that            CsA 4,3)OV.tit penetraticm published by other atithius /13, 141,
 the epthelial surface of the conjunctiva ha' the sante negative               The reservoir effect. as observed after intaillatitut of the
 charge as that of the corneal epithelial surface at physiological             positively -charged                       has tmportas
 pH, the electrostatic mechanism wili more prottoonced in the                  eonNtiowriveri since, following art initial loading dose. tits'
 high surface area of the .cortjunettiva iAlliipored to the CFame:!            ocular stieftwc tissues may act to supply a therapeutic tgiacttit
 surface area I         121. In the case of the atgatitetiy-Obarged               drug to other tissues over an extended period of rime.
 erikilsiOn-mated OC War surface, the assumed repulsion effect                     The findings of the present study are consistent with those
 between the negatively-charged vehick surface and the                         observed preciously with intioniethavin ;3ositively-chargcti
 negativeiy-charged ocular surface will he more pronoun at                     ertivisine   111, 1 and mainly with the results published on the
 with the high conjunctival surface awe, This will partially                   riegatively-charged eniulsioo of C:KA /51, Mee single dosing
 explain the slightly lower OA concentration               obtained in         with this negatively•charged emulsion in the rabbit eye. CsA
 the c.onjunctivs compared to the cornea, because other factors                was rapidly absorbed yielding a              of l .34 and 0.95.5 ;Avg in
 like ;he higher eanitinctival surface is available for absorption             the conjunctiva and cornea, respectively. The conjunctiva is
 of the drug C0133paixal to the corneal surface..                              considered to be one of the major target tissues in the treatment
      Regardless of the ocular surface tissue, the positively.                 of dry eye 155, Topical ophthalmic CsA therefore penetrated
 charged emulsion yielded 11w highest ocular bioavallability as                the conjunctiva at concentrations adequate for local immurio-
 reflected by the marked significant increase in A L1C,,,„ values              modulation while penetration into ituraocular tissues was far
 compared to the ALIC.,, c values yielded by the negatively-                   less marked arid absorption into the blood was minimal 151.
 charger: emulsions I. l'obie fit. For instance, the ALIC values for                  A remarkable fact arising from the results of the present
 the mtjunctiva and corisea weft irx:reased by 180 and 230%,                   study is that the positively-charged emulsion provided higher'
 respectively, Since thee CsA concentration is kept constant in                CsA levels than the negatively-charged emulsion formulation.
 both kit-mutations (0.2%wisv), the significantly high drug                    There is proof that colloidal delivery systems can facilitate the
 Clan eentiat ions observed in the conjunctiva and cornea could be             penetration .of drugs into mutat-surface tissues via an endocytic
 directly attributed to the anticipated influence of the emulsion              mechanism1161. As previously sogxested, the endocytic effect
 surface charge on potential drug penetration tlirough the ocular               ms probably mote pronounced with the positively-charged
 surface tissues such as the conjunctive and cornea. Although                  emulsion. In expc tiinents ofiteratocyte                tuts e tiosed to
 the Csis COPC.EirabiriKIOS in the conjunctiva and cornea appeared              either negatively- or positively-charged blank emulsion, only
 to fluctuate. the fillet tiatiOnS observed with the present emulsions          the positively-charged oil droplets were internalized in the
 do not differham those results already reported th theIIteratinat.             ketsimyt is celis t utspabI i shed data The assumed CS:31121' surface
 Wie..tietimit et at [13) reported a hiphasic profile of CsA iaa                tissue reservoir effect of positively-charged emulsion is also
 aortal tissues following single instildstitwr (IOW) of a 2%                    corroborated by the high drug levels observed in the optic nerve
 castor Oil MtiOtiOtt into the rabbit eye. The castor oil droplets in           (figure &.. Such high concsentrations cart be reached only by
  an emulsion may form a lipid layer over the tear film, possibly               CsA diffusion through one of the following pathways:
  reducing the evaporation of the limited natural tears produced                 transcorneal, tt arISCOnjtiareti vat or through the blood cut tdation
  by these patients while. the emulsion remains in the eye (5).                  secondary to the systemic absorption. Since aqueous humor
      In addition, the ocular surface seems to serve not only as a               and blood CsA levels were found to be very low, only the
  barrier to drug penetrrition but also as a reservoir for CsA since             trans:conjunctival route can represent a plausible. approach
  the therapeuttccomentration level was Elevenheles.s maintained                 culminating in such optic nerve concentrations in eyes treated
  in the conjunctiva and cornea even after completion of the study               with the positively-charged emulsion.
  at 450 min following positively-ebarged emulsion instillation                        Although it is a well-known fact that the instillation of
  (Fatter 1). It should also be noted that the negatively-charged                relatively large drops will lead to lesser ocular drug
  emulsion maintained a therapeutic level at 4,S0 min, only in the               bioavailability I 01. in the current study, a particularly large
  conjunctiva (0,45 ± 0..12 ugig) arid not in the cornea {Figure 2)              drop size close ts 50 01) was seItentieland kept constant irrespective
   since the CsA cornett level was 0.16 1:0.04 dgig as compared                   of the experimental conditions in order to rnas.itnin the potential
   to 0.84 _I: 0.12 t.tgeg for the positively-c barged emulsion.                  for-systemic:exposure a..s adverse effects associated with systemic
  Furthermore, because ofits high molecular we itt, CsA should                   CsA (hypertrichma., renal dysfunction) appear to be dose'
   poorly permeate through the tight junction epithelial surface of               dependent I ;SI. Despite suet) large instilled doses, low CsA
   the comea..The: fact that high levels of drug went detected in the             blood concentrations were. observed suggesting that theelinical


                                                                         431
                                                                                                                                PTO-000453
S.T.P. PHAANtok
Case            spENcsgs 11 (0427-432 2001
        1:18-md-02819-NG-LB                              ocaa, 04/13/21
                                        Document 676-13 Filed                    Page
                                                               cf0vary, Al tryorna/ain      455
                                                                                       A. fs. Effekvofa 548    PageID
                                                                                                        SLdlenkfX)+1           #:
                                                                                                                     0Mytk5,,ort's
                                                                      etklfge    oeitiar attarepaticsn fnpx.'4 cyciosperin A
                                                   70735                   Aixtuwii* S. Tam:Warw. K. Khoury, S. aerate



      trleamor tits:sett positi vely-ehargedemulsion is aliktiy                     S.   AGHEAMPONG A.A.. SHACKLETON M.. TANG-LIU 0:0.,
to lead toany of the adverse effects as.sociated with the systemic                       DING S., STERNM E.,DECKER R. - DIstrbotton of L-yoiospoiln
                                                                                         A n =bier tisstems alter topical actmematration to tibiae tahbits
administration ofCsA.                                                                    estol Uesig* dogs, - Curt. Eye Res:. 1E (2), 91-1m, 1gag,
     In spite of differences in Mink frequency. ocular surfrw                       6.   STEVENSON D., TALKIE.R RE!S BL. • Efficacy artO safety *1
penile:01i it) anti aqueous humor dyruirnies between rabbit and                          cy'clmbr...srin A ophmalinic emuision the1reouners ot moeevete•
man. it mem CsA comer-notion irf            ± ngig was reporidAi                         td-aevare Oty eye ifisease: a bose-ranging tandornized triai
                                                                                         The Cyr:tospo4in A PneSe 2 Study Grow. -Ophthairrialm. 107
fort:sonata:4# honsan corneas t obraineki fnoin patients receiving                             N7,474, 2tVO
snartaettl trrinsplantsI following infricut dosing with',15, CsA                         SALL 11,„ STEVENSON 0.D., MUNDOPF T .K nEts                     - Two
art olive oil formulation WI, Therkt data indicate that extra-                           multicenter, randomized studies of the efficacy and satety of
pOlittion rif the results of animal intidies to humans cannot be                                         ophthelirroestisilsoneinmalerase to severe dry eye
                                                                                         diseaae. GSA Phase 2 Str,..ely Grouse. • OPflthalf110109Y. 107 f41,
ruledout,TN . topical admMistralionofCsA-loadeelpositivel                                631-6n, 2000.
charged eitatision to patients with sky eye disease should                          6.   KIANG S., ASDOLRA.ZIK M,. SEMI A S. • MN-fence of emulsion
provide ni.kequitie levels of CsA in CRatiar stlifact tissues to                         droOet solace tharge int,13..1meinsott =Oa t tissue distribution.
motto/ate the local immune nrsponse without svitilkant                                   • Pharm. Devef Tech., 6, 821-832. 2000.
                                                                                    E.   YANG S.C.. SENiTA S. • Enflamed absorption and drug
ti! StL'attil kf3poslitV.
                                                                                         tat9esirs by pbsiliktft;y bhaeget! P.;bmictvrs emulsions. - Drug
                                                                                         Dev. Res„ 60, 476-466. 2000.
                                                                                   SO.   KLANG S.. SSGANOS S., BENiTA S.. Ff./VONT-REM.' J. -
                                                                                         Evaluation of a poseively-oharged sLiornicron ernuis1on of
                                                                                         pirox=iirt on the rabbit COMftifIl hoofing process lokowIng
                                                                                                burn. • J. CorittaSed Ref., 87.19-27, 199,9..
    I a3 C.Ontio:42tOtt the poNiiively-charged en-1;1140e vehicle was              11.   ROJANASAKUL Y., ROBiNSONJ.A. • Trarimxvt mochanstm
found to be more effective fon delivering CsA to t€x. ocular                             of the ootnex. onatisoleri:ntOon of barrier penmsOaclivoy. -
surface tissues than she negatively-charged erntalsion at an                             J. Phan,: 56, 227.246, 1959.
                                                                                   12.   WATS:KY M,A., JABLONSKI M.M„ EDELHAUSER H.F. -
identical dose level and tirne period. However., in order to                             Comparison ci coniumtivat and corneal surfaos antes in rabha
optimize ocular drug delivery, it is imperative to understand                            and              - Curt, Eye. Rea., 7 (3), 483-486, 19M.
and to establish the mechanism of positively- and riegativtly-                     13.   WIEDERHOLT M„ S(1'.,SSENDRUP   ..,'"            D., SCHULZ
eharged effliShiaft!“`ell interactions at all poasible ocular                            HOFFMANN F. • Ptiatentscokineties of tdOcal oyoicispOrkt A in
                                                                                         the rabbit eye. • Invest. Ocothalmol. lets. Si.. 2154), 519-524,
absorptive sites such as the cornea, conjunctiva and sclera.                             1986..
Such eel) ("Age studies are currently underway and from thr                        14,   DELIN M,W„ BOUCHARD C,S, .PHILLIPS T.M. • update on
preliminary results,. it can be toecittdett that CsA can he                              toeicat cycloisporin A. Dactsground, immtinology,ans1
preferentially internalized in the target cells o she conjunctiva                        phartriaooiogy. - Cornea, g 13): 164,195.1%90.
                                                                                   15.   KLINERT KS., TISDALE. A.S„ STERN M.E.,
andcornea with she poshively-thargedemulsion, Parthermom,                                GtPSON 1K. - Analysis tor.aosi cycknotain Imetrriehl of
she positively-eteare.td 'obirtlicrort ernillsion yielded CSA levels                     patients vti1h sty eye syrioivraw. enact an cOnitrnctival
in the tort conjunctiva and cornea tissues well above die                                 tyrwhocytenr. - Arch. Opfehalmoi., 115 (11), 1469-1496, 2000.
minimum therapeutic range (200400 rtgig). item therefore be                        16.   CALVO F.., ALONSO M.J„ VILANIATOJ.L., ROBINSON
                                                                                          Inwroved ocular bioaystitabillty of indormathackt by novelMater
 anticipated that a significant local immunomodsdation effect                             drug catners. • J. fnlarto. Phenosiatf., 48 (11), 1147,1162.
Can be elicited by the positively-charged emuisitm in the                                 1996.
extraocular tissues while penetration into intraocular tissues                     17.    PATTON T.F. • Phermeenkinetic evidence far ienpratret.1
 was muchless and absorptioninto the blood was minimal,Is can                             optehsartm drug doWery by mesa:eon of inS:340 k.ViUrtfe. v.
                                                                                                    Sot„ 556 (7), 1066-1M9, 1177.
 be deduced that the CsA-loaded positively-charged eirtulsion                      16.    Tea* Force on Cyclosoonn MonectIng. Critksel issues in
 may be superior in mamma of dry eye disease.                                             oydospeweirrtonixtring: repc),rtof the Tim-8E0nm <al (...)Kliosmet
                                                                                          Monitoring. - Can, Chem., 33 171'7, 1209-1266, 1367.
                                                                                   19.     PERRY H.0.. EXINNENFELD                      ACHEAMFONG A..
 REFERENCES
                                                                                           KANELLOPOULOS                      sFonA P.O.,
                                                                                                                                        . D'AVERSA G.;
                                                                                           WAILEBSTEIN A., STERN M. -                    Cyt iOnollfin A ifl the
                                                                                           theme( eimit elf ptotkeratookasty giatioMe and (10111sIer011-
   1,    BUMP A., AYONLI A. Its toYnt retertee chic* rsS linacAne                          iixtmed =War hypertension (g)r1) and the p.ortetration 01
         hyclroallatne Stem ophthalmic gets cornahriaptIlyaorylio acid                     topical 0.8% cyctosporin A intome cornea end entenor ohamber,
         poirsen, Soft Chem Farm.. 136: 68,3-g55, 1907.                                    • 0_40 J., 24 (3), 1591E6, 1906.
         DING S. - Recant t#croeloptrlunt in ophthalmic drug delivery,
                       Tethr36, Today, 1, 328•=., 1938,
    #.   FELT O.,FURRER P.„ MAYER,LM, PLAZONNETS„, BUR P.,                         MANUSCRIPT
         GURNY R. -Topical use of chttoson iti*pittutmotrgy: tolerance
         asses:sit/lent and evaluation of pteevrteal refelleOn.
                                                                                   ii`OMiVE1 1 4   Miry 2001, accented lot ot.tbiiceltion 7   August 21)01.
         Phan's., 180 (2), 19.5-192, 1099.
   4,    PRAUSMIZ M.M., NOONAN J.S. - Pertneehaty of codas,
         soleta ern: Cattunclivel a inereture analysis to drug delivery to
         the eye. • j, Marto.        87 (12), 1473-1488,1336.




                                                                             422                                                       PTO-000454
  Case 1:18-md-02819-NG-LB 246
                             Document
                               5850   676-13 A LLERGAN
                                                Filed 04/13/21
                                                        R&D    Page 456 of 548 PageID #:
 AN- 97091635                           70736
                                                                                                              179

                                                                                ",")TE
                                                                                     4i "r" „




                      CYCLOSPORINE DISTRIBUTION INTO THE CONJUNCTIVA, CORNEA,
                      LACRIMAL GLAND AND SYSTEMIC BLOOD FOLLOWING TOPICAL
                      DOSING OF CYCLOSPORINE TO RABBIT, DOG AND HUMAN EYES.
                      Andrew Achearnpone, Martha Shackleton, Steve Lam, Patrick Rudewicz and
                      Diane Tang-Liu. Allergan, Irvine, CA, USA.

                              Cyclosporine (CsA) is a selective and reversible inhibitor of T-
                      lymphocyte actions. It offers potential therapy for dry eye disease in dogs and
                      humans by inhibiting ocular surface inamunoinflamnaatory processes. The
                      topical route was selected to achieve therapeutic concentrations in the eye while
                      avoiding the side effects of systemic CsA. The purpose of this report was to
                      compare CsA concentrations in the ocular tissues or whole blood after topical
                      application of CsA ophthalmic emulsion to rabbits, dogs and humans.
                      NZ albino rabbits received a single eyedrop of the 0.05%, 0.2% or 0.4% 3H-
                      CsA emulsion. CsA 0_2% emulsion eyedrops were applied to beagle dog eyes
                     for 7 days. The total radioactivity concentration in the animal ocular tissues and
                      blood collected over 0-96 hr intervals after the last dose were measured by
                     LSC_ In a Phase II clinical study, blood samples were collected throughout
                     treatment period from dry eye patients dosed twice daily with 0.05%, 0.1%,
                     0.2% or 0.4% emulsion eyedrops for 3 months. The human blood
                     concentrations were measured with a highly sensitive LC-MS/MS assay.
                     In the dogs given 01% emulsion, the rank order for the maximal mean tissue
                     radioactivity concentration (in ng-CsA equivalents/g) was: tears (289000),
                    conjunctiva (2010).., cornea (1810), lacrimal gland (357) and blood (1_15). In
                    the rabbits dosed with 0.2% emulsion, the Cmax distribution was: tears
                    (279000) cornea (1340), conjunctiva (955), lacrimal gland (9.80) and blood
                    (0.745). Topical dosing in humans with 0.05%-0.4% CsA emulsion resulted
                    in blood concentrations of less than 0.2 nglnil_ In a Sandoz study, human
                    corneal concentrations (measured by RIA) were 4660 ± 4010 ng,/g (mean ± SD,
                    n = 117) after two doses of 2% CsA ointment were administered prior to
                    surgery to "high risk" corneal transplantation patients. The ocular [issue
                    concentrations in the rabbits were dose-dependent, with cornea and conjunctiva
                   concentrations increasing less than proportional with dose.
                   In conclusion, topically applied CsA emulsion can produce therapeutic
                   concentrations in the cornea, conjunctiva, and lacrimal gland at doses lower
                   than the 2% CsA topical doses used in animal and human pharrnacokinetic
                   studies reported in the literature. Systemic blood CsA concentrations in
                   humans, rabbits and dogs after topical CsA doses of the emulsions were much
                   lower than the blood trough concentrations of 50-100 ng/ml used for
                   monitoring therapeutic levels in systemic organ transplantation_



                                                                                              1WS MATEREAL PP" '7"7
In: Second Intl Conference on the                                                            PROTECTED BY C0i- •
Lacrimal Gland, Tear Film and Dry Eye
                                                                                             L    LAW (17     )
Syndromes: Basic Science & Clinical
Relevance. 1996:pp. 179
97091635

                                                                                                     PTO-000455
        Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 457 of 548 PageID #:
    Adv Exp Med Biol                        70737
'   1998;438:1001-4.
                                                                                                                           -i.
    99020235


                                                                                                   144


                CYCLOSPORINE DISTRIBUTION INTO THE
                CONJUNCTIVA, CORNEA, LACRIMAL GLAND,
                AND SYSTEMIC BLOOD FOLLOWING
                TOPICAL DOSING OF CYCLOSPORINE TO
                RABBIT, DOG, AND HUMAN EYES


                                  Andrew Acheampong, Martha Shackleton, Steve Lam, Patrick Rudewicz,
                                  and Diane Tang-Liu

                                  Allergan
                                  Irvine, California


                1. INTRODUCTION

                      Cyclosporine is an immune modulator that inhibits T-Iymphocyte-mediated im-
                munoreactivity. Allergan is currently evaluating the clinical efficacy of 0.05%-0.4% cy-
               closporine emulsion for the treatment of immuno-inflammatory eye diseases, such as
                keratoconjunctivitis sicca, or dry eye syndrome. Topical ocular application of cyclospor-
               ine, formulated as 2% cyclosporine in olive oil, 0.2% cyclosporine in corn oil ointment
               (Schering-Plough), or 0.2% cyclosporine emulsion (Allergan), was found to reduce ocular
               surface inflammation and improve lacrimal gland secretion in dogs with KCS."
                      The aim of the present research was to determine the ocular tissue distribution of cy-
               closporine in rabbits and dogs, and to compare tissue concentrations in rabbits, dogs, and
               humans after topical administration. Determination of relationships between the ocular tis-
               sue drug concentrations and efficacy is important for optimizing delivery of pharma-
               cologically active concentrations in the target ocular surface tissues, providing support to
               the local mechanism of action, and optimizing dosing regimen.


               2. METHODS

               2.1. Animal Studies
                     [Mebmt -3H]-cyclosporin-A was prepared by Amersham (UK) with radiochemical
               purity greater than 98%. Female New Zealand white rabbits (2-3 kg) received a single 50
               Lacrimal Gland, Tear Film, and Dry Ere Syndromes 2
               edited by Sullivan et al., Plenum Press, New York, 1998                                 1001
                                                                          THIS MATERIAL MAY BE
                                                                         PROTECTED BY COPYRIGHT               PTO-000456
                                                                              LAW (17 USC)
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 458 of 548 PageID #:
                                    70738



           1002                                                                       A. Acheampong et at


           µI dose of 0.2% 3H-cyclosporine formulation (-1 mCi/m1) into the lower conjunctival cul-
           de-sac of the left eye. Male beagle dogs (10-13 kg) received a 35 1.11 dose of 0.2% 31-1-cy-
           closporine emulsion (-1 mCi/m1) into the lower conjunctival cul-de-sac, twice daily for 7
           days. Ocular tissues and systemic blood were also collected at selected time points over a
           96-h period postdose. Two dogs or four rabbits were used per time point. The rabbit ex-
           periments were conducted according to USDA and Allergan ACUC guidelines. The dog
           study was conducted at Huntingdon Life Sciences. Tissue radioactivity concentrations
           were expressed as ng equivalents (eq) of cyclosporine per gram of tissue, using the spe-
           cific activity of the dose formulation.

           2.2. Human Range-Finding Study
                 One hundred sixty-two human subjects with KCS received an eyedrop of vehicle or
           0.05%, 0.1%, 0.2%, or 0.4% cyclosporine emulsion twice daily for 12 weeks. Blood sam-
           ples were collected from all subjects at morning troughs after 1, 4, and 12 weeks of dos-
           ing. In addition, blood samples were collected from selected subjects at 1, 2, and 4 h after
           the last dose at week 12. Cyclosporin A (CsA) concentrations in blood samples were
           measured by a validated liquid chromatography-tandem mass spectrometry (LC/MS/MS)
           method with Cyclosporin G as the internal standard. The lower limit of quantitation of the
           blood assay was 0. 1 ng/ml.


          3. RESULTS AND DISCUSSION

                 Figs. I and 2 depict the time course of cyclosporine in tears, ocular surface tissues,
          and orbital lacrimal gland of rabbits and dogs after eyedrop instillation of 0.2% 111-cy-
          closporine emulsion. Significant cyclosporine concentrations              —1000 ng/g) were
           found in the conjunctiva and cornea, the target tissues for CsA reduction of ocular surface
          inflammation. The 0.2% emulsion provided approximately 7-fold higher cyclosporine
          concentrations in the rabbit cornea and conjunctiva than those for 0.2% cyclosporine in
          pure castor oil.4 The lacrimal gland Cm,„ was several-fold that of blood (-1 ng-eq/g), espe-
          cially in the dog.
                 The ocular absorption and disposition of cyclosporine in rabbits and dogs were char-
          acterized by rapid absorption into ocular and extraocular tissues, reservoir effect of the
          cornea, relatively low intraocular tissue concentrations, and a long terminal elimination
          half-life of 20-44 h in most ocular tissues (Figs. 1 and 2). Similar ocular distribution char-
          acteristics were noted in previous rabbit and human studies.4-7
                 Table I shows less than 0.2 ng/ml blood concentrations in humans following multi-
          ple topical instillation of 0.05%, 0.1%, 0.2%, and 0.4% cyclosporine ophthalmic emulsion
          over a 12-week period of dosing. The systemic blood CsA concentrations in humans after
          topical CsA doses of the emulsions were much lower than the blood trough concentrations
          of 20-100 ng/ml used for monitoring the safety of patients receiving systemic cyclospor-
          ine therapy.


          4. CONCLUSIONS

                Topically applied cyclosporine emulsion can produce significant concentrations in
          the cornea and conjunctiva to exert a local immunomodulatory effect. The ocular distribu-


                                                                                               PTO-000457
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 459 of 548 PageID #:
                                    70739




            Cyclosporine Distribution into the Conjunctiva
                                                                                                                    1003


                                                                                                          tear
                    100000                                                                                conj
                                                                                                          cornea
                                                                                                   O      sclera
                     10000
                                                                                                          lacrimal
                                                                                                   —•-    blood
                       1 000

                         100

                          10

                              1                       •

                         0.1                                         I       "         I
                                      0          20               40        60                           80          100
                                                                   Time (hour)
                    Figure 1. Total radioactivity concentrations (mean t SEM) in rabbit eyes and systemic blood.




                                                                                                         Tear
                1000000                                                                                  Conjunctiva
                                                                                                         Cornea
        tt)
                 100000                                                                        0         Sclera
        cu                                                                                               Lacrimal
                   10000
        81)                                                                                              Blood
        a.)          1000
                       100
        5:1)"

       "5               10

       th
                          1
                       0.1
                                  0            20               40                60                 80            100

                                                                   Time (hour)
                   Figure 2. Total radioactivity concentrations (mean values) in dog eyes and systemic blood.



                                                                                                                   PTO-000458
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 460 of 548 PageID #:
                                    70740




       1004                                                                                   A. Acheampong et aL


                                    Table I. Human blood trough and maximum
                                    cyclosporin A concentrations over 12 weeks
                                                      Range of blood cyclosporine A
                                                         concentration (ng/ml)
                               cyclosporine
                               emulsion             Trough level        Maximum level
                               0.05%               <0.1                  <0.1
                               0. 1%               <0. I to 0.102        <0.1
                               0.2%                <0.1 to 0.108         <0.1 to 0.144
                               0.4%                <0. 1 to 0. 157       <0.1 to 0.158




      tion of cyclosporine after topical application of CsA emulsion was generally similar in
      rabbit and dog. In the rabbits dosed with 0.2% emulsion, the Crna, tissue distribution was:
      tears > cornea > conjunctiva > lacrimal gland > blood.
            Systemic blood cyclosporine concentrations following topical application of cy-
      closporine emulsion were very low in rabbits, dogs, and humans, obviating concerns about
      systemic toxicity or systemic mechanism of action. The human blood cyclosporin A con-
      centrations were less than 0.2 ng/ml, much lower than the blood trough concentrations of
      20-100 ng/ml used for monitoring the safety of patients receiving systemic cyclosporine
      therapy.


      REFERENCES
         I. Kaswan RL. Spontaneous canine keratoconjunctivitis, a useful model for human keratoconjunctivits sicca:
            Treatment with cyclosporine eyedrops, Arch Ophthalmol. 1989;107:1210-12 I 6.
         2. The 0.2% cyclosporine ointment is marketed by Schering-Plough for treatment of keratoconjunctivitis
            sicca in dogs.
         3. Stem ME, Gelber TA, Gao J, Ghosn CR. The effects of topical cyclosporine A (CsA) on dry eye dogs
            (KCS). ARVO Abstracts. Invest Ophthulmol l'is Sri. 1996;37:S1026.
         4. Acheampong A. Tang-Liu D, Shackleton M. Lam S, Angelov 0. Ding S. Ocular absorption of cyclosporine
            from an aqueous emulsion: Comparison to other eyedrop formulations. ARVO Abstracts. Invest Ophthal-
            mol Vis Set. 1996;37:S1026.
         5. Wiederholt M. Kossendrup D. Shulz W. Hoffman F. Pharmacokinetics of topical cyclosporin A in the rabbit
            eye. Invest Ophthalmol Vis Se'. 1986;27:519-524.
         6. Kaswan RL. Intraocular penetration of topically applied cyclosporine. Transplant Proc. 1988:20 (Suppl
            2):650-655.
         7. Ben Ezra D. Mafzir G. de Courten C, Timonen P. Ocular penetration of cyclosporin A. III. The human eye.
            Br J Ophthalmol. 1990;74:350-352.




                                                                                                                PTO-000459
          Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 461 of 548 PageID #:
Curt Eye Eno. 1.9.S9;18(e$1.-
                                              70741
101


99060605.A

          :CornO u : Eye eeseseeW                                                                                       02:7140â31991220.240.1 .51.5m)
           1909.         B., No. 2., pp, 91-1O3                                                                                           knba Poem
                                                                                                                                                   veffle.00




          Distribution of cyclosporin A in ocular tissues after topical
          administration to albino rabbits and beagle dogs

          Andrew A. Ae =more Malibu Shatifeletort, Mane.                        Tang-Lio, Shi       D    . >film B. Steen and Robert Melee

          Allergen, Irvine, CA
      •




          A bstract                                                                   eitroduetIon
          forptge. re deterenine the teular pb.gmeOkineges or cyoW                   Dry eye dieue :040imostm u Ite.mteemijutteMtitu ijecit.) is
          etain A :after       ophthalmic adeiiiaistratioti,                         etairecterized by the ammo chyjeig of the sclera and conjune-
                                                                                     live, as well iis hy decreased tear production and changee fit
          Metluiee Radiutitl>led eyeilesperin. A its either A castor nii-iiik-
                                                                                     gee composition a Me tear. ffliti. Dry eye disease has mcently
          svater emulsion or a corn oil ointment was applied to the eyeg
                                                                                     biete redefined an a Iticalized inflammatorylairteiremune
          d! beagle dogs or allyino rabbits using the iblkiwing peradigniet
                                                                                     eese (1).             atigees,ts that a T-cell-mediated inflarnroh,-
          (i) single doses tif 0,2% orialsion to rabbits and doe, (ii) aingic
                                                                                     key zepoiise in the leerimal gland atiini and docte coterrib
          doses of 0,05%, 0,2%,. or           emulsion to rabliii,s, (iii) itiud-
                                                                                     Otea to the pathology of this condition (2--4), fn edditiot4
          tiplo doses of 0.2% efinuleim to doge. (iv) singie end multi*
                                                                                     lewhenyric irtfiltrothei of fle               giand has been esse,,
          doses of 0,2% cJilltemeit to rabbits, The distibution of cyciospor-
                                                                                     dated with fi'broee, atrophy, end diiet pathnogy the koffir
          in A wedeternairred by eieutsÉiàg the distuireathen of met>:
                                                                                     Mel glz -kd (-74
          atotiviry..
                                                                                               new ettikniteten of the -,,atttepb9, efe)gy of tlityeyé
          Ratlike; After a: aingle dose, cycloteparitt A was repidly oth-            4isean ban promoted the ese. the neneirtortiodhWory drag,
          vetted into the conjunctiva               dogs, 1490 ngig-, tabbits,       eyclospotin A, as a candidate therapy ilirected at ihe nukrly:-
            340 nglg) and cornea              die 311 rig:ig; rabbits, 955 ,•-;g.1        endatrenntoryiautoiromene nature Cif           diazaao Where
               High cenceritrations (>300 iig/g) could be deteeteil in the           atbmittistered to patienta with dry cYc <time.% cYcIosfflin,A,
          cornea up to 9e houus pmt-dose. Lowus z..un.sserk.nitions were             should suppress the immunidellertimatory precesses on the:
          found in the intraectaler tiaseites, and systeniii: absorption was,        ocular surface and in the main and accessory lacrimal emit:.
          ruinitnal. After intilnple doses, there was some accumulation              as well on enhance lacrim,a/ eceretion, Evidence fer the latte.1
          4-3 the coineit, li ns, lacrirriel gland, and              body, bid       comes from renal elingraftecipiente who experience increased
          lintited aciiixtratiation iiithe conjunctiva and sclera, Ocular tissue     tear flow • even in the absence of a deficit tt3 baseline ter
          coin:nun:Mimi ofeyelesperin A increased with inn- mu-1g dose               production - after systemic administration nf cyclosporirt A
          enneentratiorn proportionally in lacrimal gland arid intrattexi-           (5), Other clinical data show that eyeinspein A theinpy can
          htr nssues.; leee than propeentnally tiî centinetiva and ete,              benefit other ocular inflainetati diseases such as accore vernal
          vita. The phatatacnkittene profile of the cycloapetie A entree             keratecenhenctiyitis (6)> primary Sji,greet's syndrome (7), and
               oweene Wae simile té the.t of the ermeieh,                            geminidary SjOgrett'a ayiidrome (ig), In addition, cyclnaporin
                                                                                     A han been auccessfully used to preveette rejectioa of cor-
                         Topice ophtlialiiiic eyclosporiti A penetrated into
                                                                                     neal transplants (9, 0).
          extraoctilitr tiasima at e‹:eicsentrinionA adequate fer local
                                                                                         Further evidence to motet the erMitel use Of eyekeporiti
          mono:modulation while penetration :,;e3 intraeculer tissues wu
                                                                                     A iu dey eye disease comea from studies in beagle dogs that
          muck less and aheorption inte the Wood wee minima!,
                                                                                     develop a eponteteconii keratmenjunctivitis sieca-like syndrome
                                                                                     Topical administratien of cychisporin A (in either olivei oil or
          Korierde c„volospaiden cedar alltribeam dry eye;
                                                                                     corn oil) to affected doe; increased tear production tae         ag
          ie> p}le-suezekinetic,s; topical etehniniaeati,on
                                                                                     iricheeed the regression of cornea/ neovascolarizatien and gran?.
                                                                                     diatieri (11). Similarly, after topical admienstietion of cyciospor.
          Coteelendenc«: Andrew A Acheampong Pb), Allegan. letn„ 2525.               in A in alive €3i1, (Y.Ofeto e.e           observed o'bnie:e be.x;84
          Diipont Delve, <mine, CA 927i 5, Teh 714-2464950, Freo1141-246-
                                                                                     fits in 114% of eyeioapntin.A-lretecO dogs with spoegdoeoue
          585.:0,        cotleamponeJoadrow®Aflesen.aorn

          Received en            1998; iieielised and accepted on October 7, 199'                                              rED BY COPYRtafi
                                                                                                                              LAWPTO-000460
                                                                                                                                  07     )
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 462 of 548 PageID #:
                                    70742
92                                                      A.A. Acheampong et at.


 keratoconjunctivitis sicca. The efficacy of cyclosporin A            tion in amino acid number I (methyl butenylmethyl threo-
 against the ocular surface after topical dosing suggests a local     nine; (4R)-4-(E)-2-buteny1-4N-dimethy1-3-(3H)-L-threonine).
 rather than a systemic, action.                                      This material which is, hereafter, described as 3H-cyclosporin
    Integrated through a neuronal feedback loop, the ocular          A (iH-CsA), had a radiochemical purity of 98% (as deter-
surface and the lacrimal glands are thought to function as a         mined by reversed phase high pressure liquid chromatogra-
single unit. Since the lacrimal glands, upper conjunctiva, and       phy ['PLC)) and a specific activity of 2.6 Ciintratol (2. 16 mCi/
 cornea are the tissues affected in dry eye disease, the ocular      mg). A 1 mCifiriL solution was supplied in ethanol.
surface is the ideal target for the topical administration of            An ophthalmic. 3H-CsA castor oil-in-water emulsion (here-
cyclosporin A in order to suppress ocular inflarnmatiou without      after referred to as the emulsion) was prepared in a castor
significant systemic cyclosporin A exposure.                         oil-in-water vehicle as previously described (20). The con-
    The poor aolubility of cyclosporin A in aqueous solutions        centration of castor oil in the emulsion (expressed as % weight/
and the slow partition rate of cyclosporin A from oily vehi-         weight reit why]) increased proportionally with the concen-
cles into the corneal epithelium, has presented a challenge          tration of 41-cyclosporin A. The ractiolabeled emulsion was
 in preparing stable eyedmap formulations that can both pro-         tested for stability, appearance, homogeneity, pH, total cy-
vide therapeutic concentrations of cyclosporin A to the tar-         closporin A. and radioactivity concentrations before and af-
get ocular tissues and which have an acceptable safety pro-          ter dosing. Osmolality and oil globule size were determined
file. The hydrophobic nature of cyclosporin A should, however,       to be identical to a non-tadiolabeled formulation of cyclo-
permit it to penetrate into the corneal epithelium but not the       sporin A.
hydrophilic stroma, resulting in relatively high corneal con-            Also tested was a cyclosporine corn oil ointment (Novar-
centrations with relatively low aqueous humor concentrations         us Pharmaceutical Corp., East Hanover, NJ),
(9). Laibovitz et al. (13) reported encouraging results when
cyclosporin A in a corn-oil ointment was administered to
patients wish dry eye disease; however, early-burning, red-          Animals
ness, and itching were associated with this particular formu-        Rabbits
lation.                                                              Male and female adult New Zealand albino rabbits (2 to 3 kg)
    Animal safety studies have demonstrated that topical cy-         were obtained from Hazleton Research Products (Kalama-
closporin A formulations ranging in concentration from 0.0S%         zoo, Ml) and, upon arrival were placed in quarantine for at
to 1% are generally safe, with no systemic adverse effects           least 7 days. Rabbits were randomly assigned to groups for
and only mild transient ocular discomfort in some animals            subsequent ocular tissue collection, Food and water were
at higher concentrations (14,15). Preclinical studies of the         supplied ad libitum and the lighting was controlled to pro-
ocular penetration of cyclosporin A in rabbit eyes have used         vide 12 hours of light and 12 hours of darkness throughout
formulations of cyclosporin A based in either olive oil (16)         the study.
or castor oil (17). Studies in dogs have used either olive oil
(11, 12) or corn oil (11).                                           nags
    The present report describes a series of studies which           Male beagle dogs (approximately 6 to 7 months of age; 9.7 to
examined the ocular absorption, distribution, and elimina-           12.9 kg) were selected from stock animals held at Hunting-
tion of cyclosporin A after its topical administration in a castor   ton Life Sciences (Huntington, England) and were original-
oil-in water emulsion or a corn oil ointment to both albino          ly obtained from Interfauna Ltd, (Wytin, U.K.). The dogs
rabbits and beagle dogs. Preliminary results from these studies      were fed a normal laboratory diet (SQC Lab Diet A, SDS
have been reported in abstract form at the Association of            Biosure, Withamn, Essex, UK). Drinking water was provid-
Research in Vision and Ophthalmology Conference (18) and             ed ad libaum throughout the study.
the Second International Conference on the Lacrimal Gland,
Tear Film, and Dry Eye Syndromes in 1996 (19).
                                                                     Administration of 314-Cyclosporin A
                                                                     Drops of 311-cyclosporin A emulsion were instilled into the
Materials and methods                                                eyes of albino rabbits as follows. The lower eyelid was gen-
Reagents                                                             tly pulled away from the eye globe and, using a calibrated
                                                                     positive displacement pipettor. 50 AL of the ophthalmic
All solvents were of HPLC grade and, unless otherwise stat-          emulsion was applied to the lower conjunctival cul-de-sac.
ed, all other chemicals and reagents were of analytical grade.       After dosing, the upper and lower eyelids were hand-held
                                                                     together for approximately S seconds to permit the 3H-cy-
Test substances                                                      closporin A to come in contact with the cornea. The eye or
                                                                     eyes selected for dosing varied depending on the specific
Cyclosporin A (also known as cyclosporine; 99% purity) was           experimental protocol, as is described under in viva experi-
obtained from Novartis (Basel, Switzerland). ri-3H-cyclosporin       menial ucedwv,s. below.
A was prepared by Amershatn (Buckinghamshire, England)                  For dose administration to dogs in the pharmacokinetic
by introducing the H-labe.1 at a metabolically stable posi-          studies, the animals were manually restrained and the lower


                                                                                                                PTO-000461               ata
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 463 of 548 PageID #:
                                    70743
                                             Octdar distriitstiiait al topica! e,ydosporin                                         93

rable       Surnmary   phannaiwkinetic studies

Forturriation           Species                           Dosing                   Dose                   Dose adtninisttation

Emulsion               Albin° InbbitS                      Single                  0.2%                   rabbits:          left
                       Beagle dogs                                                                        dogs' 35     in both eyes
Etnulsion              Albino rabbits                      Single                  0.05%, 0.2%, 0."       50 itL in hens eyes
Einalsion              Beagle ds.igs                       Multiple                0.2%                   35 4. M both eyes twice
                                                                                                          daily for 7 days
     oil                Albino rabbits                     Single and multipl»     0.2%                   Single: 20 4. in bed, eyes
                                                                                                          Multiple: 20 gL in bedt eyes
                                                                                                          <mee daily for 7 du»


eyelid of e.ach eye was gerat), puiled away from the eye globe.       cal, (:laremont„ CA) and weighed befort casefully Einsing
The emulsion (35 Ii,l,j was pipettod into the lower                   the eye with 2 mI, of normai saline (0.9% NaCl), Immedi-
sac     cach eye. Tbc upper and lower eye-tids were hand-             ately after tear sampling, Wood was collected in an EDTA-
held closed for 30 seconds tF3 allow the drug to crime in con-        treated. vaemainer tutte (.2 mi, from tbc marginal ear vein or
tact walt the cornea and the cycli& were then released. Any.          artery of rabbits and 5        from the jugular vem il dogs).
spillage of the dosing solution was ecifteeted by a conon,            (.)tailar issues wens recovered from emhanized animals (rabbits
npped applicator and the radiriactivity in eiwit cotton tip was       mceived Eutha-6 10.5 to LO mr..; Western Supply Co, Arca-
measured by Liquid Scintillation Coonting (I.SC) as itesenhed         dia, tv. AL dogs received pentobarbital. sodium [150 glitg.1).
below.                                                                Each tissue. was dissected into very small pieces Which wem
   The. corn .ott ointinent was adtninistered in a 20 gl, vol-        en:ta:ne:d twice with methanol. Aliquois of methanol extracts
ume to both eyes of rabbits using a calihnued pipette.                from plasma, aqueous humor, and vitreous humor were ana-
                                                                      lyzed by 1,SC (Beckman 1801 scintillation counter, [Beek-
                                                                      man, Futlenoti, CAD to measure the total .radioactivity ex-
In vivo experimental procedures                                       tramed, Samples of other ocular tissues and whele Nood were
Pharotacokineties studies:                                            eornhusted using a tissue oxidizer (Model 307 Packard
A SigIntaty of the experiments examining the penetration              struments, DOWSICTS Grove, IL). After combustion, 41,0 was
and distribution of 3H-CsA in oeular tissues is provided iia          trapped by .Moriophase-S (Packard Instruments) and Ie ra-
Table L The pharmacokinetics         314-CsA following single         dioactivity counted by 1SC.
doses of the 0.2% emulsion were examined            both rabbits
and dogs. The effect of multiple dosing                 phartna-      ()Mar retention study
cokinetics was studied in beagle dogs only, and the effect of         Infomotric analysis was iised to valiums the omdat' reten-
More-as:Mg 3H-CsA concentration was studied in albino Pab-            tion time (ORT) of cyclosporin A erritalsion or cyclesporin
hits. The pharmacokinetics of 3H-CsA. following single and            A veltiele emulsion aller topical instillation of a single drop
multiple doses of the 0.2% corn uil ointment was examined             to the eyes of beagle dogs. Since the castor oil content in the
in albino rabbits.                                                    vehicle increases with the concentration of cyciesporin A, it
   In the single-close etnulsion study in tabbits, anirnab were       was nece.ssary to also test the vehicIes for a range raf ey-
dosed in the left eye oniy. Fokt/ females per time point were         elosporin A concentrations.
su:rif:wed for tissue collection at 20 and 40 minines, and I.             In all experiments, a baseline tear film examination was
2, 4, 6, 12, 24, 48, and 96 hours after dosing and fout maks          eacried out prior to administration of die test material. Then,
per time point were sacrifreed at 40 tninutes, and 2 and 24           one drop of test material was instilled superiorly .orito the
hoen after dosing, Ocular tissues from both eyes of 2 tm-             com.eal surface of the lefi eye. Observations wf precorneal
treated mate and 2 .isriireated fernale tabbits were used             area were made at 3, 20, 60, 120, and 240 minutes post in-
controls, Iar the singk- and rmittiple-dost emulsie:1 stirdies        stillation. At tbc end of this observation period (4 hours post.
in dogs, animals were dosed in both eyes and 1 ani/rail. was          dose), both eyes of each beagle were r133Sf il eopionsly with
sacrifieed 1, 3, 6, 12, 24. 48, and 96 hours after the final          Lens Plus Rewetter drops (Allergiin, inc, Irvine, CA). Team
dost. I3n the dose-response emulsion study tn rabbits, ani-           evatirations were, cartied out using the           interieromet-
mals we.re dosed in the kil eye only and 3 animals per time           tic tee/Intuin" as previously described (21).
point wem sacrificed at 20 ininutes and 1, 3, 6, 8, and 24
hours after dosing. In the studies roti/1g cyclosgiorin A oint-
                                                                      Oculair metatiolistu of cyclosporin A
ment, animals were dosed in both eyes and 3 aninials per
time point were sacrificed at 20 minutes and 1, 2, 4, 6, 12,          The reference standards for cyelospotin A metabolites were
24, 48 and 96 hours after rlosing.                                    produeed using in vitro liver cultures. Rabbit liver hotrioge-
   Prior to sacrifice, tear samples vete colleeted from all           nates were prepared as pmviously described (22) and inca-
anirrials ont a pre-tamd Sebirrnet strip (Kali Phannacenti.-          bakd with 3H-CsA. The retention times of nietabolites of


                                                                                                               PTO-000462
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 464 of 548 PageID #:
                                    70744
 94                                                           Acheampong et al.


 41-Cs.A were characterized by HPLC analysis under condi-              Results
 tions described previously (23„24)..
    Fifty-microliters of the 41-CsA 0,2% emulsion were top-           Ocular metabolism of cyclosporin A
 ically administered to the left eyes of a total of 14 rabbits        The extent to which ocular tissues metabolize cyclosporin A
 (7 male and 7 female). Animals were sacrificed at 2, 6, and          was measured after topical administration of 3H-CsA 0.2%
 24 hours after dosing. Ocular tissues from both eyes of an           emulsion to albino rabbits.
 untreated male and art untreated female were used as con-                Radiochromatograms from the gradient HPLC analysis of
 trols. The total radioactivity present in ocular tissues sann        each ocular tissue were compared with those obtained from
 pies, expressed as dpat/g or tipminal.., was determined as           liver homogenates that had been incubated with 311-CsA. Over
 described above. The percent recovery of total radioactivity         the 23-boor period after administration of 3H-CsA, the ma-
 in tissue extracts was calculated from the ratio of radioac-         jor radiolabeled material present in all ocular tissues exam-
 tivity in the extract to total radioactivity in the tissues. The     ined was determined to be non-metabolized 1H-CsA; there
 percentage of peak area of either radiolabeled cyclosporin A         were no measurable levels of any metabolite in any of the
 or metabolite in the radiochromatograms of ocular tissue             tissues analyzed (data not shown).
 extracts were used to access the proportion of radiolabeled              In the experiments described below, the distribution of
 eyelosporin A and metabolites in the ocular tissues.                 1H-CsA was measured in different ocular tissues after topi-
                                                                      cal administration. .Radiolabeled material was recovered with
                                                                      high efficiency from all ocular tissues tested (recovery val-
 Data analysis and statistical methods
                                                                      ues > 92%, Table 2). Consequently, the concentration of ra-
 In both dog and rabbit, is:in each tissue is defined as the          dioactivity measured in the ocular tissue was used to reflect
 highest concentration of 111-CsA and is taken directly from          equivalent concentrations of non-metabolized cyclosporin A
 experimental data. The area under the concentration/time curve       (expressed as ng-eel /g for ocular tissues and ng-eq/mL for
 (AUC) from time zero to the last quantifiable time point             tears and aqueous humor).
 (AUCcar) was calculated according to a linear trapezoidal
 method.
    In the rabbit, the elimination rate constant (IQ was deter-       Pharmaciakineties of cyclosporin A after single doses
 mined from the last 3 to 5 time points in the terminal elimi-        of 3H•CsA 0.2% emulsion
 nation phase. The terminal half-life (To ) of the decline phase      Following topical administration, the ocular absorption and
 was calculated as IS/0.693. With the sole exception of the           disposition of a single dose of 3H-CsA 0.2% emulsion was
 tears, tissue concentrations at time zero were set to zero; in       investigated in albino rabbits and in beagle dogs. The change
 the case of tears from treated eyes, the concentration at time       in concentration of 3H-CsA in various ocular tissues over
 zero was estimated from the equation below [2).                      time is shown in Figure 1 (albino rabbits) and Figure 2 (dogs).
                                                                      In addition, peak concentration values (Cm,,,) and AUCu.%
 [tear (0 hr)] - dose in ngl(rabbit tear weight + dose weight) [2)    for both rabbits and dogs are shown in Table 3. Terminal
                                                                      half-life values for 1-1-CsA are shown in Table 4. In both
 In the dog, rate constants for the decline in radioactivity          the rabbit and dog, high concentrations of 31-1-CsA were
 concentrations during the study period were determined by            measured in the tears and extraocular tissues soon after dose
 the method of residuals ("feathering").                              instillation (20 minutes and 60 minutes, respectively). Also
    The tissue concentration data was analyzed using Excel            in both species, 3H-CsA was retained by the extraocular tis-
 software (version 4.0, Microsoft Corp, Redmond, WA;. Brief-          sues for extended periods of time but there was very little
 ly, total radioactivity concentrations m whole blood and tis-        systemic exposure.
 sue samples were expressed in dprn/g or dpitnim.L. These values
 were subsequently converted to ng equivalents (eel) of cy-           Rabbits
 closporin A /g or /mL using the formula below:                       In the rabbit, high levels of 31-1-CsA were measured in the
                                                                      ocular tissues that were in immediate contact with the
 ng-eq cyclosporin A/g tissue n                                       dosing solution, namely the conjunctiva and nictitating
   dpm of sample / sample weight in grams                             membrane. After 20 minutes, the concentration of 3H-CsA
 (specific activity in dpinhiq-eg cyclosporin                         was 1080 rig-eqig in the cornea, and 836 rig-eq/g and 753 ng-
                                                                      eq/g in the upper and lower conjunctiva, respectively
                                                                      (Fig. 1).
 Statistical evaluation of significant differences (an 0.05)
                                                                         Peak concentrations of 3H-CsA were measured in the up-
 between sample means by a two-tailed Student's t-test was
                                                                      per and lower conjunctiva after 1 hour (955 and 773 ng-ecti
 made using a Primer statistical software (version 1.0, McGraw
                                                                      g, respectively), but the concentration of 3H-CsA in the cor-
 Hill, Inc., New York, NY). All data are presented as mean 1-
                                                                      nea continued to rise for several hours, reaching a peak at
 standard deviation unless stated otherwise.
                                                                      12 hours postdose (1320.1 220 ng-eq/g). During the first
                                                                      3 hours after dosing, the concentration of 3H-CsA in the sclera
                                                                      (range 154 to 272 ng eq/g) was lower than in the other ex-


                                                                                                              PTO-000463
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 465 of 548 PageID #:
                                    70745
                                                 .0cular dWributl« of topical cyclosporin                                                                 95


                  Table Z. Recovery of radioactivity trio» rabbit Ceili4r fissoes following tupical administration of 41-ey-
                  closporio A' to the left eye.

                  Tissue                Time (br)''        Total tissue                 8.xtracted                 Extraction
                                                           radioactivity (1>å tyt}      radioactivity (pm)         efficiency (%)

                  TM                       2               119000                        11800                    99,2
                                           6                3M10                         29800                    99.3
                                          24                14900                        14500                    i; .;e
                  Conninotiya              2                61400                       618000                   99.3
                                           6                13000                        13700                   99,3
                                          24                 3760                         3730                   99.2
                  Crinsea                  2                65100                        64800                   99,5
                                           6                3.1400                       31300                   99,7
                                          24                34400                        34200                   99,4
                  Sclera                   2                11800                        11700                   99.2
                                           6                 9140                         9060                    99.1
                                          24                 3080                         3060                   99,4
                  Ma-Ciliary Body          2                 1490                         1490                  lf}0.0
                                           6                  172                          772                  100.0
                                          24                 1230                         1230                  100,0
                  Choroid-Retina           2                 8200                         812.0                  99,9
                                             5               2570                          240                   98.8
                                          24                 1220                         1220                  100,0
                  Lacrimal Gland           2                 2720                         2580                   93.8
                                           6                 2020                         1810                   92,6
                                          24                 1350                         1270                   94.1

                  " ralahns teceived a single 501g dose of a 0.2% erntaisein of )1-1-esk, "n -•-• 3 at each tisne point



         160()                                                                                                                            .fA F.yss
                                                 -44-   Comma
                                                        Nictitating Membrane                                                             URsght i:}Ø
         1400
                                                                Conjurirttiva
         1200                                           Lower Conjtowtiva
                                                        Sc1era
         1000                                           Lact1retsi G1iitxt

(n0-.9151 800 •                                                                                                      1     3    6 12 24
 or ntl.,)
           600                                                                                                                 Vrie
          400

          200

                                                                          - 44**01-st
                            2.0         40            60             80           100
                                        Time (hoots)

Figure 1. Chatiges in 311-eyeluspotin A concerittation with time
                                                                                                                               rt,c 1111.srl
                                                                                                                     1     3     6 12 24 .g6
after administration of a stogie tupteal dose to the left eyes of al-
bino rabbits in a 0.2% enintslon. The war bats tepreseat ntan&rd                                                               :41ms, it4*tlf»)
woes.                                                                                             C. Lactintal Ghltr,O
                                                                                                             tØ -                        ai Left Eye
                                                                                                             1500 •                      l':11,t4ht Es»
                                                                                                             1M3
                                                                                                     ,(»1;.• ?.3t;0
                                                                                                   »z:VW

Figure 2. awes in '3-11,,cyclor,porin A concentration with time                                              306
tater adonoistranun of a siog/e topical done to bog? eyes of beagle                                            ;.)
dogs in a 0.2% etottlaion, Arrionsit V1 41-e}telosporin A in (a) coin-                                                                   24 49 %'"
janc.tha;    eurnea. and       Ittehmal gland,                                                                                 Ti~ ..trst.»»;



                                                                                                                                    PTO-000464
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 466 of 548 PageID #:                                                               ff
                                    70746
96                                                      .4.A. .4cheonvong et al,


ilthie 3. Ctts and AttC vaaes for '14-eyelosporm A after instillation of a single dose of 0.2% emulsion to albino rabbits and bogie dogs
                                                     (ng-eq1,0                                                AUS,„,,,.(rtg-eq.hig)

                                    Albino rabbis                    Beagle dot                         Albino rabbit*           Beagle :dog
                                                                                ....••••••••/•.•




Tissue                       Treated eye         entreated eye       Treated eye               Treated eye      Untreatixt eye   Treated eye
   .....
Tears'                         79000                 473               27640                       409000            1990             430068
Cornea                          1340                4.03                311                         57.500           38,6              23516
         conjunciiv3            955                  6:08               1490                        7210             17.4              17824
                                773                  7.23               ND                           538'J           25.7                ND
S•clera                         272                  3.00               94.6                        5180             13.4               1303
Aqueous humor'                  1.3:7               0.391              0.150                         88.4            48.1                13.7
Iris-ciliary body               63.5                 3.13               11.2                         1670            13.0               605
Lens                            3 01                0.316               1.55                          146            4.06               73.3
VitreouS #3L tf3Ot'            0.895                0.141              0.250                         22.4            6.13              0.600
Choroid-retina                  89.0                 134                6.95                         1550            584                214
Optic nerve                     4.9,0               4.27                9•.98                        59.8            NC                 243
Nictitating, meinbrant
nictitans gland.                1540                 2.38               205                        1.0400            '36.5            6080
Lacrimal gland                  8.N`                 1.97               148                         181              51.9             2893
Moe&                           0,745                0.745              0.520                        26.8             26.8              i O. t
Plasma°                        0.6'32               0.652              0.090                        44,3             44.3             0100

 units refer to tnL fluid, vahie for left eye only: 'mean values for bath eyes. ND                 riot detemiined


traca„sular tissues. Furthermore, the C,„„ it the sclera was lower       per and lower conjunctiva, cornea; sclera, Nut:CM 11111110r,
than the C,,,„ in the nictitating membrane (272 ngeole com-              and iris-ciliary body) the. radioactivity detected in the un-
pared to 1540 ng-egig).                                                  treated eye was less than 5% of that detected in the treated
    with the exception of the cornea, the level of 3H-CSA in             eye. However, the levels for the untreated eye were It4her
extmoeular rabbit tissues remained relatively constant for the           in the lens (11% of the level in the treated eye)„ choroid-
first 3 hours and, thereafter, dropped slowly. In the cornea,            retina (15%), vitreous humor (16%), lacrimal gland (22%),
significant levels of 41-CsA could still be measured 96 houts            and optic nerve (87%).
after dose instillation (273 ng-eqig), but by this time the con-
eenuation of H-CsA in the conjunctiva, nictitating mem-                  Beagle dogs
brane, and sclera had dropped to approximately 4 to 7 tag-.              Following topical administration of a single dose of 311.-CsA
tx1/8,                                                                   0.2% emulsion to both eyes of beagle dogs, 3H-CsA was
    In general, ocular tissue     values for 'H-Cset, were mea•          distributed in a pattern similar to that described for rabbits.
sured 20 minutes to I hour aster dose inslillaiit>it showing             'The highest concentration of 3H-CsA was recorded in tear
that '.11-Cisit. was rapidly absorbed into the eye (Table 3).            samples recovered 6 hours after dose administration
For example, m~x was measured in the lacrimal gland at 1 hr              (mean 27640 ng-ectire,L); by 96 hours these levels had dropped
post-dose (8.90 ± 4.63 ng-enig). However, the intraoctdar                significantly, (184 ng eceg) (Fig. 2). Peak extraocular tissue
tissue C.,,so values were significantly lower than the extraoe-          concentration.s. of 414,:sA were recorded in the conjunctiva
ular tissue C., values; showing that 'H-CsA did not signif-              1 hour postdose (1494 ng-eq/g), in the corm 24 hours post..
icantly penetrate into itdraocular tissues,                              dose (311 ng-eq/g), and in the sclere 1 hour postdose (95 lig-
    Ocular tissue distribution was also characterized by                 Nig) (Fig. 2..)„Also consistent with results in the rabbit, by
             Highest values were measured in the tears, nicti-           96 hours postdose the extraticular level of 3}1-CsA was very
tating  membrane,    and cornea; the lowest were measured in             low in all tissues except the cornea.
the optic nerve arid vitreous humor (Table :3).                              Consistent with results from the rabbit,          values were
    The terminal elimination half-hie fT,Q) of 311-CsA in most           significantly greater in the extraocelar compared to intraocular
rabbit ocular tissues was relatively long and ranged from                 tissues (Table 3). The highest eimceniration of 'H-CsA was
16 hours (nictitating membrane), to 44 hours (iris-ciliary body)         recorded ir3 cotnunctiva, nictitarts gland, and the lacrimal gland
(Table 4).                                                               of the dog. The highest intraocular tissue levels of 11.1-CsA
    Most of the tissues of the untreated eye contained detect-           were measured in the irisiuiliary body at 48 hoots postdcise
able but relatively low levels of radioactivity during the first         i ( trap - 11.2
                                                                                         rig-Nig).
48 hours after dosing (Table 3). In ail tissues measured, the                 Ocular tissue distribution was also characterized by
level of radioactivity was lower in the untreated eye than the                         Highest values .were. measured in the tears, cox-
 treated eye. In most tissues (tears, nictitating IMmbrarie, op-         (sea: and exinjigh:tiva; the lowest were measured in the lens,



                                                                                                                                 PTO-000465
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 467 of 548 PageID #:
                                    70747
                                                                   Ocular distribution of topical cydosporin


Table 4. Terminal half-life of :1.11-t;yelt3SporM A after instillation                    vitreous humor, and aqueous humor (Table 3).
of a single dose of 0.2% emulsion to albino rabbits and b5tagle dogs                         Topically administered 111-CsA emulsion also had 13 iong,
                                                                                          terminal half-life in dog ocular tissue; however, interanimm
                                        Terminal              (hr)
                                                                                          variation and an apparently long eli IllitiatiO3) phase nleant that
Ti451.1e                                Albino rabbie                  Beagie dog'        mean Ti,. values could not be calculated for all times, ir3.
                                                                                          chiding' the cornea. Cal .leted values ranged from 14,6 hours
'rears*                                 17.0                           16..1              (lacrimal gland) to 42.5 hours (orbital fat) (Table 4).
Cornea                                  43.0                           NC
Upper conjunetiva                       27,0                           16 7
Lower conjunctiva                       26.0                           NA                 Effect of increasing 314-t::sA concentration Oft
Sclera                                  30.0                           26 1               peoetratiori into .rabbit ocular tissue after single
Atrotons humor'                         NC                             NC                 doses of 1-14.2sA emulsion
Iris-ntbary body                        44.0                           NC
Lens                                                                   NC                 In order to show the relationship Intween the corn:vitiation
Vitreous hurnoe                         NC                                                of .'i€•-CsAin various ocular tissues and increasing dose, fe-
Choroid-tetina                          43.0                           42.1               male albino rabbits were treated with either '1-1-CsA 0.05%,
Orbital fat                             ND                             42-2               0.2%, or 0.4% emulsion. figure 3 illustrates the change in
Optic rime                              NC                             31.8               concentrations of 314-CsA with time in the target tissues of
Nictitating membrane"                                                                     the cornea, lacrimal gland and conjunctiva„kfter adminis-
nictitaos giand                                                        .29.5
                                                                                          tration of all three test doses, the highest concentrations    of
Lacrimal gland                          31.0                           14.6
                                                                                          '.1-1-CsA were measured in cornea and conjunctiva. As previ-
 wits refer to rill.. fluid; t"' value for left eye rinly ". mean seines lei              onSty seen in the single dose 6Xp0firtielaS, the concentration
both eyes; NA ,u rfdłi applicable; Ni: a itot calculable; rAel3 - not                     of 4•1--CsA r3 intraocular tissues was significantly lower, after
determined
          A. Lipper Conjunctiva                                                                     A. Conitinctiva
                         sm 1-                                                                              am*                                 W i.eft Eye
                                                         CaA
                                                      -°- 0.0%
                                                                                                                2-5.00                            Riot Eye
                        4000 t                            0 Z% CsA
                                                          0.4% c.:s.4                                       2.0®
               V::elki 3000 s.                                                                        [CsAl
             ittikozge                                                                                 ing, 1500
               at ml) 2000 •                                                                             -4,9i Iwo
                        1000
                                   S
                                   44.* A(
                                             Nr1t
                                                                                                                mi
                                   .
                                                    10       20              '30                                              3    6      12   24   45   25
                                                    Time itmerei                                                                  Time 04atent3
            B. Cornea                                                                               B. Cornea
                                                        -4-0.05% CSR                                       ace* •-;                             W kat Eye
                                                             0.214 CsA                                       00 4                                 tii0t Eye
                                               b,
                                                             O e% C4A                                           z
                                                                                                         ptA) •= .4
                                                                                                          PIW. f 000
                                                                                                                 -   i
                                                                                                         *ŁVW woo
                                                                                                                    500

                                                                                                                          1   3    0      17   24   41   00
                                                                                                                                  Time (efours)
            C. Lacrimal Oland                                                                       C. Lacrimal Gland
                                                                                                            3333
                        " o ir
                            T                          •••••-•.0.(15%CsA
                                                                                                                2500
                        CO                                         2% CsA
                                                       •-•••&•-••0 414 CsA                                      2000
               tesAa    50 *                                                                             KeA)
             ingAittft 40           T                                                                          1500
                  anf.f 31)                                                                              etVa) 1000
                        26
                                                                                                                    sno
                        10     #4"'TE
                         o l ia tbAt=ob4.1                    r    1:-.4
                               o                             20         CO                                                1   3    6      12   74   48   96
                                                Time t news)                                                                      Iltne

.Figure 3. Changes in 11-1-cyclosporits A concentration with time                         Fipre 4 Changes In 7:. -1-%;,-/ tasporin A cencentiation with titoc
 ate administration of a single topical dose to Me hill eyes of al-                       anet- administration of multiple topical doses to both eyes of Ise4e
 bino rabbits M a 0.05%, 0.2% or 0.4% emulsion. Amiami of 41-                             dogs in a 0.2% emulsion Amount of 1-1-cyclospotin A in fai 0))144f
 cyclosporin A in (a) upper conjunctiva; (b) cornea, and (ej lacri-                       conjunctiva; (b) comes, and (e) lacrimal gland.
 mal gland. The error bars represent standard deviations.


                                                                                                                                               PTO-000466
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 468 of 548 PageID #:
                                    70748
 98                                                                  Arkeampong et al.


                        Table 5. Ellect of dose COHC011rasion on tile pertenalion of 314--cyclosporitt A =ultim
                        into neuter tisseet of tanio inhibit*, 141/owiali a tingle dose to both eyes
                        A. Mattinom Ovine concentration (CO3.)•••••••••••••*00...M.0             ...M.         ••••• •••



                                                                                       Tissue
                       Ocular :.i;i&•tit:                                                    DOW
                                                       0.0:1W                                0.2W                          0.4%4
                       upper conjunctiva              1320    :e 500                           2610 * 290                  2750 *900
                       lower conjunctiva              946     *276                             2180 :L 250                 2840:? 1300
                       cornea                         873     *232                             2650 :t: 910                40$0 t 800
                       ail:avows humor                0.838    *0.323                          1.99 *0,41                  4.82 0. 85
                       iris-ciliary body.             13.7    ±:4.3                            32.9 *160                   85.9 a 38.8
                       lacrimal                       6.16    t 3.69                           32.7 *30.0                  53,3 *415
                       °rabbits received a single 50 pl dose of the enstiltion of 41-cyclosporin A in each eye;
                       &cz-i values shown are mean 'k SD for 5 to 6 animals.

                       B. Area     Valder   the tissue concentration/time curve (AIX)

                                                                                                  fng-t4beg)
                                                                                       *U E: te.70:b:
                       Ocular risstie                                                         Dose"
                                                                                              0.2%'                        0.4%4
                       Upper et:50'031(1i i Vii       55O0    +240                            12400 t 600                  15000± i400
                       lower conjunctiva              4690    1.240                           9730 a. 476                  14910.* 1600
                       cornea                         14100   *IM                             43300 t 3800                 73300 *3,300
                       ailueetis hamur                12.5    t 1_3                           30.4                         69.4 t 8,4
                       tris-eiliary body              246     *21                             675 t 99                     1220 *80
                       leafing gland                  64.4    2..•                            332 i 39                     493 141
                       'rabbits received a sinie 50 tit dose of the emulsion of 31i-cyclosporin A in each eye;
                       4.k,"4 Values &tulom arc IM= .t SD for 5 to 6 animals,

all three doses, than in the extraocular Missies ()'able 5A).                            Pharrn            of cychisporin A after multiple doses
   Peak concentrations of 111.-CsA were detected in the con-                             of "31-CsA '0.2% emulsion
junctiva and lacrimal gland after only 20 minutes. In the
                                                                                         The ocular absorption and disposition of 4I-CsA after ad-
cornea, she concentration of 211.-1-CsA continued to rise: fOr
                                                                                         ministration of multiple doses was studied in Beagle dogs
several hours reachtng a peak at 8 hours postdose and then
                                                                                         given 3H-CsA 0.2% emulsion twice daily for 7 days to both
dropped very slowly; COACtnitraiii).83 of 42.2, 1410, and
                                                                                         eyes.
2810 sad;-ergg were measured 24 hours afier dosing with she
                                                                                             The concentration of '1-1-CsA in team was at least IO-fold
0.05%, 0.2%, and 0.4% emufsions, respoctively (Hg. 313).
                                                                                         higher than in other ocular tissues and maximal in tear sam-
   After administration of the 0.05% and 0.2% doses only,
                                                                                         ples recovered 3 hours after the final dose (288730 ng-eql
the A.UCt„,m„ value. measured in the upper conjunctiva was
                                                                                         g). Concentrations in surface ocular tissues were maximal
higher than that in the lower conjunctiva (Table 5(3). increasing
                                                                                         1 hoar after dose administration (Fig. 4). As was seen after
dose of cyclosporin A by 4-fold (from 0.05% m 0.2%1resulted
                                                                                         adrninisttation of single doses, there was very limited pene-
in a2.2-fold, 3.1-fold, and 5.2-fold increase in the
value for the upper conjunctiva, COMM and lacrimal gland                                 tration of qi-CsA across the cornea alter administration of
                                                                                         multiple doses. Extraocular tissues (conjunctiva, cornea, arid
respectively (P< .001 for all dime tissues). Doubling the dose
                                                                                         sclera) contained much higher levels of 3H-Cs.A than did the
(from 0.2% to 0.4%) resulted in a I.2-fold, 1,7-fold, and 1..5-
                                                  .01; P < .001,                         intraocular tissues (Table 6). The mean concentration of '`il-
fold increase for the same three times
                                                                                         CsA in the conjunctiva and comae was 2007 ng-erlig and
and P <       respectively).
                                                                                         1809 sag-ergg, respectively. The mean concentration of
   Although there was a consistent increase in the ocular
                                                                                         CsA in the scleta (125 ng-ittlfg) was much lower than in the
concentration of 11-1-CsA after instillation of increasing con-
                                                                                         conjunctiva and cornea, but was also significantly higher than
centrations, levels of alai-CsA. in the conjunctiva and cornea
                                                                                             intraocular tissues. The mean blood level following mul..
actually showed a less than proportional increase with dose,
                                                                                         tiple doses was not much higher than that following single
 while the concentration of 511-CsA increased proportionate-
ly with dose in the lacrimal gland and all k:tram:War tissues                            doses (Tables 3 and 6).
                                                                                             To estimate the extent of tissue accumulation, the ratio
(Table 5A
                                                                                         of the C . value after            doses           to C„,„ after

                                                                                                                                         PTO-000467
  Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 469 of 548 PageID #:
                                      70749
                                               Ckultw didribution              topigal gyciosporin A


Table 6. Ocular eyclosperine concentrations in beagle. dogs fol-               extraocular tissues), intraiicular accumulation was not as
lowing multiple doses a3f 01% 'Il-eyelesporin A emulsion                       extensive (Table 6).
                                                                                  As was :teen in the 3in gle-dose study in the dog, 3f-r-cA
Ocular tissue        TiWit        after multiple     1,;atio
                                                                               had an apparently long elimination phase in most ocular tis-
                     dosing (tig-eq}g)                     kirr..- Cron .sri   sues after multiple dosing, which, combined with the signif-
t.OrtiO3                   180,9                                               icant interanitiaal           meant that mean Tw values could
conjunctiva                2007                           1.35                 be calculated for only the conjunctiva (34.1 hr), oitititans gland
seleta                      125                           1,32                 (117 hr), and lacrimal gland (28.0 hr). Although the mean
aqueous ilknOr             0 630                          4,20                 Tir, value could not be calculated for the cotnea, significant
Yris-ciliury body          35.7                           319                  levls of 3H-CsA were measured in the cornea 96 hours af-
len.s                      3.04                                                ter the last dose, consistent with the cornea acting as a reser-
vitreous burner            0.280                          1.10                 voir for 31-1-CsA,
ehoroid-retine             12,3                           1.77
optic nerve.                12.5                          1.25
nictitans Oand              690                           ND                   .Phartnacokineties of cyclosporin A after single and
lacrimal gland              357                           2.41                 nutItiple dosing in an ointment formulation
blood                       1. 15                         ND
                                                                               The pharinacokinetics of 3H-CsA. in rabbits were extunine.d
plasma                     0.330                           ND                  after single and multiple dosing in the corn oil ointment to
                                                                               both eyes of albino rabbits. In the single ;:me study, the ocular
MD multiple doses (one drop bid for 7 days); SD single dose.
                                                                               tissues were examined at selected time points between 0 to
Ratio of .                were calculated using Co. for single dose
                                                                               96 hr after topical administration of 20         of ointment. For
values frno 1 table 3. lql) => not determined
                                                                               the multiple dose study, each rabbit received ointment daily
                                                                               for 7 days. Values for tiaY in ocular tissues after single and
single, doses (C,„,,,,n) was determined for ea.traocular and                   multipel dosing are tonipared in Table 1
intraocular tissues (Table 6). These ratios reflect the vari-                      When administered in the corn. oil ointment, 311-CsA. was
able accumulation of 31-1-CsA iti, different ocular tissues dur-               rap..idly absorbed into the eye; significant levels were observed
ing the 7 days of b.i.d. dosing. FM example, only liraiiteea                   in all ocular- tissues 20 minutes after the administration of a
accumulation of 3H-CsA took place in both the conjunctiva                      single dose. The highest concentration of 3H-CsA detected
and sclera (ratios of 1.35 and 1.32, respectively), but there                  was the cornea and this was consistently 100 to 1,000 times
was significant a.%6uti3iilation of 3H -:_`SA ire the cornea (ratio            that found in the blood. The mean              in the cornea was
of 5.82), lens, lacrimal gland, and iris-ciliary body (ratio of                observed after 4 hours. The elimination T,, was approximately
3.19).                                                                         40 hours. As with the emulsion formulation, sig./idle-ant
   Vey low intratictilar tissue .eoneentrations of 31-1-CsA were               els (approxiritately 140 ng-eq/gj of -44I-CsA were still detected
measured after multiple as well as single dosing. Although                     in the cornea after 96 hours. Peak concentrations in most other
there was some accumulation of 31.1-CsA SA intraccutar tis-                    tissues (both extmoculax and intraocular) were observed within
sues during the 7-day dosing period (as was observed in                        the first hour after dosing.



                       Table 7. Ocular eyelosporine concentrations in albino rabbits following single and multiple
                       doses of a,n 0.2% '11-eyelospotio A ointment in both eyes
                                                                                                                          *G.



                                                   Single dose                   Multiple doses'        Ratio
                       Ocular hone                 Tissue      (rig-eqlg)4       Tissue C. itig-ertig)'            C,„‘„,.50


                       cornea                   1548 :t 545                       6011 6800                  3,9
                       conjunctiva                 ND                                  ND                    NA
                       seleta                  17.10a 4.83                        35.175: 10.01              2.1
                       aqueous humor           9.590 * 641                         19_26 *6.72               2.0
                                   1!N43,     .35.03 k. 16.81                     108,7* 24.55               3.1
                       lens                    3.890 4: 1.71.                     39.:46* 5.51               101
                       nietitens gland              ND                                 ND                    NA
                       vitreous humor          0.900 0.33                         0.8.100 a- 0.31            0.9
                       chorold-reitia          2.910* 0,94                        4.620 * 2.31               1,6
                       optic nerve                  ND                                 ND                    NA
                       lactimal gland         11.96* 14.62                        1101 * 230,6               9.2

                       "  n -3 at each time point: `' Multiple dose -Zit pL. applied b.i.d. för 7 days. MD           multiple
                       doses; SD -- single dose; NI) - not determined


                                                                                                                                PTO-000468
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 470 of 548 PageID #:
                                    70750
  100                                                  A.A. Aciteampong et al.


     Low and highly variable concentrations of radioactivity         The .extraccular tissues retained. high concentrations of cy-
 were measured in the blood following both sit( le and mul-          closporin A for an extended period of time after a single
 tiple applications; the mean level was 49,8 58.0 after a.           dose       from 3 hours (lacrimal gland) to 96 hours (cornea);
 single application and 7A4 ± 4.42 after multiple applications.      the result of a long elimination 1`,,, in these tissues. This sug-
 The high mean blood level and large standard deviation             gests that. the extraocular tissues in particular the cornea -
          single applications was likely due to experimental        may act as a reservoir distributing cyclosporin A to Me rest
 error resulting in ingestion of ointment during grivining. This    of the eye. Much lower concentrations of cyclosprin A were
 contention is supported by the fact that very low blood lev-        found in intraticular tissues and there was minimal drug ati-
 els were s.een in all other experiarents in which they were        sorption into the systemic circulation.
 measured (see Tables 3 and 6).                                         These findings are in good agreement with the results of
     poring multiple dosing,. 31-1--CsA. accumulated in the Ocu-    earlier studies by Weiderholt          al. (17)and Kaswan (16).
 lar tissue, The ratio of C,Jmultiplel:C.,[single was greatest      As in the present study, Wiederhoh et al (17) found that
 in the lens and lacrimal gland (ratios of 10,1 and 9.2, re-        cyclosporin A was not me tabohmd by ocular tissues and that
 spectively) whereas there was very little accumulation in either   the ocular radioactivity concentrations following administra-
 the vitreous humor or choroid-retina (ratios 0,9 and 1.6, re-      tion of tadiolabe led drug could therefore he considered equiv-
 spectively) (Tahle 7).                                             aim to cyclosporine A concentrations. Forty-eight hours alter
    The 'terminal T,,z of 31l-CsA after multiple dosing was         topical administration of a single dose of 2% cyclosporin A
 slightly prolonged in tissues with high accumulation of the        in castor oil to rabbits, Weiderholt et al. firund concentra-
 drug- Its tissues such as the lens and vitreous humor, that        tions of cyclosporin A in the cornea to be high and persis-
 eliminate drugs slowy, a slow prolonged absorption lead to         tent, and concluded Mat this tissue served as a reservoir of
 continually increasing concentrations over the 96-hour peri-       cyclosporin A. They suggested that the slow release of cy-
 od postdose.                                                       closporin A from the corneal epithelium. was responsible for
                                                                    the long retention time of cyclosporin A and that the cortical
                                                                    stroma was acting as a barrier limiting the penetration of cy-
 Ocular retention time of cyclosporine emulsion
                                                                    clos,porin A into intraocular tissues. Kaswan (16) studied the
 and emulsion vehicle
                                                                    penetration of topically administered cycIosixirin A itt albi-
 Inrerferometric studies were carried out to evaluate the ocular    no rabbits after six applications of 7         of 1% cyclosporin
 retention time (ORT) of the cyelosporin A emulsion for-            A in an olive oil formulation and found that, within 1. hour
 mulation and its vehicle. Since the amount of ml in the emul       of dosing, extraccular tissue levels of cyclosporin A had in-
 sion formulation increases with the concentration of               creased to > 50 tigig and that these concentrations were: main
 cyclosporin A, the vehicles for several different cyclosporin      tained in the cornea and sclera for 24 hours after dosing.
 A concentrations were tested, Test substances were instilled       However, in both the }Caw:van study inui the present report,
 into the left eyes of beagle dogs, while the right eyes were       the concentrations of cyclosporin A in the aqueous humor
 left tunnated to serve as controls.                                and vitreous humor remained below 50 ogig.
     A baseline examination of the tear film was carried out            The results from the present report suggest that the cyclo-
 prior to instillation of test substances. Mean MT after in-        sporin A concentrations in the extraocular tissues after top-
 stillation increased in parallel with increasing concentration     ical atministration were well within the range required for
 of cyclosporin A in both the cyclosporin A-containing emul-        effective modulation of the immune response. Although it
 sions and their- corresponding vehicles. Overall, only a mod.,     is generally agreed that a blood level of between 200 to 800 ne
 crate increase irr ORT with concentration was observed in                should be obtained in patients undergoing internal or-
 the vehicle emulsions (Fig, 5a). The vehicle for cyciosporin       gan transplantation (251, signititointly lower levels of cycle-
 A 0.01% had at ORT of 1.5 hours., while the. vehicle for           sporin A (50 to 300 ng/g) in extra.ocular tissues are expected
 cyclosporin A 0.2% had an ORT of 2.75 hours. A similar             to be sufficient to adequately modulate the local immune re•
 increase in ORT with increasing concentration was seen for         sponse idler topical administration to the eye (9, 10).
 the cyclosporin A emulsions (Fig. 5b); cyclosporin A 0.05%             In all of the studies in the present report, blood cychisporin
 had an ORT of 1,75 hours, cyclosporirt A 01% had an ORT            A concentration was minimal, In order to maximize the po-
 of 3.1 hours, and cyciosporin A 0,4'.% had an OK? of 4,2           tential for systemic exposure, a particularly large drop size
 hours,                                                             (50 pi- rather than the more typical 35144 was used in the
                                                                    experiments on albino rabbits, and the systemic exposure was
                                                                    still less than 0.75 ng-erlig (C.). M adverse effects asso-
 Discussion                                                         ciated with systemic cyclosporin A appear to be dose depen-
 'he most important finding of the present report was that          dant (26), the low levels observed in the present studies sug-
 topically applied cyclosp.orin A was rapidly absorbed into         gest that the clinical use of topical cyclosporin A ophthai-
 the ocular tissues known to be affected. its dry eye disease       mic castor oil-in-water emulsions or corn oil ointments is
 Idle conjunctiva, cornea, and lacrimal gland) at concentra-        unlikely to lead to any of the adverse effects associated with.
 tions sufficiently high to suppress inflammatory processes.        systemic administration of cyclosporin A.


                                                                                                             PTO-000469
                                                                                                                                reed,   ......90000016
 Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 471 of 548 PageID #:
                                     70751
                                                  Ocular distribution of Topical ct,rtiosporin A                                        101

           A. ctictosporirie Emulsion                                     then be distributed into the fellow eye." Although this ex-
                    45                                                     planation cannot be definitively refuted or validated by the
                      4
                    3S                                                     results of the present study, the finding of low but detectable
             Mite 6                                                        levels of cychisixtrin A in the blood suggests that absorption
              ORT                                                         of blood-born drug may be one way in which cyclosporin A
            Moors}
                                                                          reaches the tissues of the untreated eyes
                    05                                                        The long ocular retention time of the emulsion vehicle
                     0                                                    demonstrated in the present report may have contributed to
                            0.05   0.1      0.2       04
                                                                          the prolonged absorption taf cyclosporin A into extraocular
                               Emu ers Cones:m.1msleo
                                                                          tissues by increasing the contact time between the drug for-
           B. Voniets Emulsion                                            mulation and the surface of the eye. Howevet, tins long oc-
                    4                                                     ular retention time may also provide additional benefits to
                       44
                    16                                                    patients with dry eye disease. The castor oil droplets in the
             Sle.lo                                                       emulsion may form a lipid layer over the tear film, possibly
              ORT 21"
            tHourso 1.142 '                                               reducing the evaporation of the limited natural tears produced
                                                                          by these patients while the emulsion remains in the eye.
                    0.S •                                                     The results presented here show that the absorption and
                            00s    0 OS      0i                           distribution of cyclosporin A was not significantly influenced
                              Erno3sioe Cosese4ratitm                     by the presence or absence of iris pigment. There was no
                                                                          dIfferetsee in the accumulation of cyclosporin A by the pig-
Figure 5. Oeuisr rolotaion time trt the (a) cyduspons. A en:La-           mented ocular tissues of the dog (such as the iris-ciliary body
sh-in and {b vehicle enielsion in the ;eft eyes of beagle. dogs, Each     and choroid-retina) as compared with the corresponding non-
bar represents the sycisge of two separate expeximents.                   pigmented tissues of Me rabbit. This suggests that cyclosporin
                                                                          A does not bind avidly to melanin.
   Most topical of      drugs reach intmocular tissues by dif-                For the most part, the relative accumulation of cyclospor,
fusion across the the corneal and conjunctival epithelium*                in A in various ocular tissues was similar in rabbits and dogs.
and by systemic contribution (27). The presence of detect-                When the tissues were ranked according to either               or
able 'levels of radioactivity in the tissues of untreated eyes            AUC, the. same tissue from the two different: specter tended
following single doses in rabbits suggests that systemically              to be within 1 or 2 rank levels of each other. One notable
absorbed cyclosporin A may be contributing to the ocular                  exception was the laccitne gland; it eontainesi the ril/h high-
distribution of the drug to certain tissues within the treated            est concentration in the dog and only the ninth or tenth highest
eye. In 710;43 tissue* of the untreated eye, the radioactivity            concentration in the rabbit. This difference is undoubt-
measured was less than 5% of that found M the treated eye.                edly due to anatomical differences between the two species;
However, the radioactivity measured in the lens, choroid-                 the gland in the rabbit is larger than in the dog and the thug
retina, vitreous humor, lacrimal gland, and optic nerve of                would be distributed through a larger tissue volume, and the
the untreated eye ranged from 11% to 87% of that found in                 gland in the rabbit lies deeper within the othit than does the
the treated eye. Of particular relevance to the use of topical            gland in the dog (29, 30),
cyclosporin A in the treatment of dry eye disease was the                     In the present studies, the ointment and emulsion formu-
fact that radioactivity in the lacrimal gland of the untreated            lations were assoctated with similar cyclosporin A phatton,
eye was 22% of that in the treated eye, This suggests that                cokinetics. This suggests that it would be appropriate. to dif-
topically applied cyckispOrin A teaches this critical tissue              ferentiate between these two formulations on the basis of their
both by diffusion through nearby tissues and by reabsorb,                 clinical characteristics.. For example, cyclosporin A ointment
tion from the blood.                                                      has been associated with early bunting, redness, and itching
   Vemillet and colleagues (1991) (.28) also found measur-                aftet topical administration to humans (13), while it is pos-
able levels of cyclospotin A in the untreated eye following               sible that the emulsion formulation will be better tolerated,
unilateral dosing in rabbits. These investigators used a much                 Extrapolating the phannacokinetic data provided here for
higher concentration and much more frequent dosing of cy-                 the rabbit and dog to human patients is somewhat problem-
closporin A (a 1% solution administered 5 times daily) than               atic considering the interspecies differences in blink frequency,
was used in the present studies, and a less sensitive radionn-            corneal permeability, and aqueous humor dynamics between
numoassay to detect drug levels in tissue and bhxui. They                 animals and humans, However, a mean cyclosporin A con-
found comparable levels of cyclosporin A m the tissues of                 centration of 2.36 .* 42 ngig was reported for explanted hu-
both the treated and untmated eyes, but were unable to de-                man corneas (obtained from patients receiving cortical trans-
tect any cyclosporin A in the blood. They speculated that                 plants) following topical dosing with 2% cyclosporin in en
"[Cyciosporin. Al could be difihsed from the site of admin-               olive oil formulation (l 0). This suggests that the moths for
istration to the optic chasm and/or to a local vascular sys-              animals and humans may be similar and that topical admin-
tem irrigating the lacrimal glands and the ocular globe., and             istration of eyei)spotin A to patients with dry eye disease


                                                                                                                      PTO-000470
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 472 of 548 PageID #:
                                    70752
 102                                                           Acheampong ot al.


 should provide levis of cyclosporin A in extraocular 11s-                  penetration of topieal 0.5% eycIosporine A into lb corned
 51.1CS adequate to modulen: the looal itntnune resp<mse with-              and anterior ehamber. CI..A0 J. 24(3), 159-.165,
 out sigrsificant systernic expoacre,                                  11. Kaswan, R. 1—, Salisbury, M.-.A.„ Word, 1). A. (1989)
     In conclusion, the. pIsarotaeukinetic properties &st:111->nd           Spontaneous canine keratoconjunctivitis sioca. A usefoi
 herr. soggest that after topieal administration in n C;iStkil' oål-        modei for human keratoconjunetivitis sieca: treatment
 in-w      emulsion formu1ation, eyelospotin A is r-apidly ab-              with cyclosporine oye drops„4reh. Ophtmaliroi. 107,
 aothed by extraocelar tls.sues.„ pertetrating into the comea,              1210-.1216.
 conjunctiva, and. lat:rima:1 &and in amoonts suBleient to pto-        12. ()liver*, .1). K., Davidson, M. G., English, R. V., Nasisse,
 vide nntnurtomodulation. Furthermore, the tving fCcention time             Jaroieson, V. E,, Gerig, T. M. (1991) Clinical evalua-
 of eyclosporin A suggests grat the toa nntintne responsa                   tion of 1% eyelosporirte for topical treatment of
 could      modulate.d for extended pt..«ri n.ds and suecessfully           keratoconjunetivits sleva in dog. JA VMA, 199, '1039-
 control. the ot:ular inflaminatory prooesses charaeteristie of             1042.
 dry eye disease.                                                      13. Laibovirz, :R. A., Soich, S., Andriarm, K.., O'Connell, M.,
                                                                           S:lvertran, M. H. (1993) imot tvi l of eyelosporino 1%
                                                                           oplithalenic ouitt»ent in the treatment of keratocoonutte-
 1RefereneeS                                                               Hvitis sicea. C.'onrect, 12, 311-323.
                                                                       14. Alba, R.           Kanai, A, '`akant, T., Kobayashi, C.,
  1, Sterra, M. E. Bette.rman, R., Pox, R.      Gao, L, Mircheff,           Narkayitria, A., Koriliata, K., Fokartn, M. (1989) The ef-
      A. K., Pflug felder, S. (1997) The °ulikt sot-face in dry            feet On the con= of varions vehicles for eyelosporin
      eye: a therapeutic terget. Saeletas Opkihaimalogica                  eye drops. Folio. Of.)irthahnol. Jim. 40, 902-908.
      Eurapaea 11, 911-919.                                            15. Artgelov, 0., 131Sette, A., Andersen, 1, Aeheampottg, A.
  2, Darnam, B, E., Mon, D., Murray, 5. B,, Lee, W.11.. (1984)              Vuan, Y., D., 'Brer, B. (1997) Safety 2.k$mi*ifINmt of cyclo-
      Senile atrophy of the human lacrirnal glanet' the contri-            sporine ophthahnic emulsjon in rabbits and dogs. Xiah
      nation. ot eltronic inflaminatory ~e.       Br. J. Ophdiol-          Cong. of Eur.           of Ophthaimol, 11, 25-28,
      mol. 68, 674-680.                                                16. Kaswan, R. E,. (1988) Intraocular. penctration of topioally
  3. Pflugfelder, S, C., Willielmus, K, R„, Osato, A.                      applied cyclosporine. Transpiang Pron. 20, 650-665.
      Matoba, A. Y., Pont, B. L. (1986) The autoimmune ra                   Wiederholt, M., Khssendrup, 0., Schniz, W., Hoffman,
      lure of isqueons Lear deFteieney. Oirkhaima 93, 1513-                 F, (1986) Pharmaeokineties of nTical eyelosporin A in
      '517..                                                                the rabbit eye. hwest, Ophthalmol. Vis. Sei. 27, 519-524,
      Wieezorek, R., Jakobtec„ F. A., Socks, E. H., Knowles,           18. Acheampong, A. A., Tang-Litt, D. D.-S., Shackleton, M.,
      0. M. (1988) The inna iunoarchitec.ture of the normal hu-             Lam, S., .Angelov,          Ding; S. (1996) Ocular absorp-
      man lat:rir:tal &and. Relovaney for understanding p.atho-             hon nf cyclosporme from an <3queous emulsori: com-
              ti)nditions. Opkhointology, 95, 100..t(}9
                                                                            parison to other eyedrop forrnulations, frttx>st Opharalmal,
  5. rattuner, S.       Bowen, A., Green, K. (1996) Longitudi-              Vs. Scr. 37, S1026, Abstract.
      nal toar study after cyclosporine i3n kidatey tratisplant re.-   19. Acheampong, A„ Shackleton, M., Lam, S., Rudesvicz,
      ctpients, Oplithalmology, 1113, 670-67:4.                             P.., Tang.-Liu, 1). D..-S, (19%) ryc1osporine distribution
  6. BenEzra, D., Feer, J., Brodsky, M.., Cohen, f:. (1986)                into the con:jorte:riva, eortte.a, laerintal glorut, and syatentic
      Cycioaportrie eyedrops for Inc treatmem of se-vere Vet-               bioril f011owing topieal dusing            cyclosporine to tab..
      rfal                        Am. J. Ophthaldud. 101, 278-              hit, dog and human eyes. Seeond b.de.rnationa! Cofer-
      282,                                                                 ence on ille Lacrimai Glanet, 'lear film, ond 1.)ry `Evt'.
  7. Drosos, A. A., Skopouli, F. N., Costopoulos, i. 5., Papa-             ,',.), mdrorhes 2, 179. Abstract.
      dirnitriou, C. S,,Isktoutsopuutos, M. {1986) Cyclosporin         20, Ding, S., Olejnik, 0. (1997) eyelesportne ophthalimc
      A (CyA) Ått ptimary STOgren's syndromet a double blind               oil water ernulsions. Formulation and characterization,
      stittly. Ann. Rheum. Dis. 45, 732-735,                                Pharm Bes 14, S41 Abstract,
  8, Power, W. J., Mullaney, l'., ',orren, M.,               L. M.     21. ('uillort, J. P. (1986) Tear             strut:tures and contact
      (1993) Effeet of topical cyclosporin A or conjunetival                lenses.. In: Hofly FJ, ed. 771e preof.'.ukr lear Ytlm. Lab-
      T cell in paticrits With tteii<mdzIry                                 back„ TX, Dry Eye institute: chap 3.
      Cornea 12., 507-511.                                             22. Aeheampong, A. A., elben, 1).-S„ Lam, S„ Vekie13, 5,,
  9.. Belin, M. W., Btmehard, C. S., Phillips, T. M. (1990)                 Breau, A., Usansky, 1., Hareourt, D., Munk, S. A.,
      Update on topical eyelosporin A. Background, im.                      Nguyen, H., Garst, M., Tang-L.iu, D. (1996) Character-
      nology, and pharmaeology. Cornea, 9, 184, 195.                        izatton of brimonidirte merabolisan with mt, robbit, dog,
 10. Perry, II. D., Donnenfeld, E. D., Acheampong, A,                       monske.y and human tween fractions and rabbit liver
      Kartellopoulos, A. i., Sfotza, P. 0., D'Aversa, G., \Voller-         alelyltyde ox idose. Xenobiati‹.-Y:i, 26(10), 1035-1055,
      stein, A., Stern, M. (1998) Tonical cyclosporine A irr           23, Bertztolt.,Peres, P., .Bortflls, C., Fabm, G., Inst, S., rano,
      i he management of postkeratoplesty &skamma and t,.:or-                        Maurel, P. (1987) Metabolistn of cyclosporin A.
      ticosternid-induced ostealer hypenension (C1013) and the              II. Intplication of the maerolitle antibil tio inducible cy-


                                                                                                                  PTO-000471
                                                                                                                                 ,"340:0%0X,Ot
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 473 of 548 PageID #:
                                    70753
                                          • Ocular distribution of topical cyclavpurin A                103

     toehrorne F-450 3c from rabbit 'ilia MitrOgietriltS,. Drug
     Melo& .Di3par. IS, 391-398
24. M.autet, O., toosil, H. R., Scimier, E., Keller. k. (1984)
     Disposilion of cyclosporine in several animal species.
        Structural elucidation of metabolites. Drug bietab.
    Dispos. .12, 120-126.
25, Caine, R. V., White, P. J. S. (1982) The use of cycle-
    swirl A in clinical Milan grafting. Ann. Surg, 331)-
    335,
26. Task Force on Cyclosporine Monitoring. (1987) Criti-
    cal issues in cyclosporine monitoring: report of the task
     foree on eyelosporine monitoring. Clin Chem, •33(/),
    1269-1288.
27. Schoenwald, R. D. (1992) Phannacokineties n Ocular
    Drug Debvery. In: Edman P. 13ionharntateuties ctir Ocu-
    tor Drug Delivery. Ann Arbor MI: CRC Press; Chap 10.
28 Verriillet, L„ Lundh, R. L., Acent-Mispelter, F,,
    C,„ thanitiert, H.., .Pouliquen, V. 0991) Ocular distribti-
    non of cyclosporin A (Sandiminun-) following systemic
    and topical admiriistration to rabbits, Fur. I. Drug Metals.
    Pharimeokin. S3, 1. 50-1,58.
29. Evans, H. E. (1993) Miller's Anatomy of the Dos, 3 r4
    ed. Philadelphia, PA: WS Sanders Co; 1038.
30. Eglitis, I, (1964) The glands. In: Prince .11-1. The Rabbit
    isr Eye Rmareh. Springfield, ILL: C. C. Thomas Co;
    chap 3.




                                                                                           PTO-000472
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 474 of 548 PageID #:
                                    70754
                                                                                                                         XP009063021


        A. Randomized Trial of Topical Cycl.osporin
        0.05% in Topical Steroid—Resistant Atopic
        Keratoconjunctivitis
        Esen Karainursel Ak k, MD,' John K. Dart, MD,2 Stephanie Watson, MD,2 William Christen, ScE),3
        Dilek Dursun, MD, Sonia Yoo, M0,4 Terrence P. O'Brien, MD,' Oliver D. Schein, MD, MPH,'
        John D. Gottsch,

              Objective: To evaluate the short-term efficacy and safety of topical cyciosporin A 0.05% in the treatment of
        patients with severe, steroid-resistant atopic keratoconjunctivitis (AKC).
              Design: Multicenter, placebo-controlled, double-masked, randomized trial.
              Participants: Twenty-two patients with AKC refractory to topical steroid treatment.
              Intervention: Patients were randomly assigned (1:1) to treatment with topical 0.05% cyclosporin A eyedrops
        (...%ra placebo (artificial tears) for a period of 28 days, 6 times daily during the first 2 weeks and 4 times daily during
        the last 2 weeks.
              Main Outcome Measures: Symptoms (itching, tearing, discomfort, mucous discharge, and photophobia)
        and signs (bulbar conjunctival hyperemia, upper tarsal conjunctival papillae, punctate keratitis, corneal neovas-
        cularization, cicatrizing conjunctivitis, and blepharitis) of AKC recorded on the day of enrollment and at the end
        of the treatment period.
              Results: A con-iposite score computed by summing the severity grade over all S symptoms and 6 signs of
        AKC for each patient indicated a treater improvement in the cyciosporin A group relative to the placebo at the
        end of the 4-week treatment period (P — 0.048 and P — 0.002, for symptoms and signs, respectively). No adverse
        effects of the treatment with cyclosporin A 0.05% eyedrops were observed.
              Conclusions: Topical cyclosporin A 0.05% seems to be safe and have some effect in alleviating signs and
        symptoms of severe AKC refractory to topical steroid treatment. Ophthalmology 2004;711:476-482 0 2004 by
        the American Academy of Ophthalmology.



        Atopie keratoconjunctivitis (AKC) is a severe and chronic                  Lion of conjunctival biopsies from patients with ARC dem-
        form of ocular allergy manifesting with multiple ocular                    onstrates goblet cell proliferation, epithelial pseudotubular
        surface disorders in the context of atopic derartatitis. Al-               formation, and a pronounced invasion of the epithelium by
        though rare, AKC is the most debilitating of the allergic                  degranulating eosinophils and mast cells: The substantia
        conjunctival diseases, owing to its chronicity and ability to              propria shows a dramatic infiltration with CD2S T lym-
        cause conjunctival scarring and loss of vision due to fre-                 phocytes (activated 'F cells expressing the interleukin-2 re-
        quent corneal complications.                                               ceptor), macrophages, and dendritie cells (HLA-DR-l-,
           The pathogenesis of AKC is not fully understood, and                    HLA-CDI +). The constellation of these immunopatho-
        the initiating event is unknown. Histopathologie examina-                  genic findings points to a complex imtnunorcgulatory dys-
                                                                                   function at the ocular surface, which is far more involved
        Originally received: October 10, 2002.                                     than a simple type 1 hypersensitivity reaction. The influx of
        Accepted: May 23. 2001                         Manuscript no. 2208.22.     T helper lymphocytes producing interlenkin-2 and interfer-
         The Wilmer Eye institute, Johns Hopkins University School of Medicine.    on-7 suggests that a delayed hypersensitivity reaction pre-
        Baltimore, Maryland.                                                       dominaies.2 with resultant subepithelial fibrosis and struc-
         Moorfields Eye Hospital. London. United Kingdom.                          tural alterations of the ocular surface.
       3 Division of Preventive Medicine. Department of Medicine. Brigham and          Atopie keratoconjunctivitis is a chronic disease that per-
       Women's Hospital. Harvard Medical School. Boston. Massachusetts.            sists for many years, with a high rate of visual impairment.
         Bascom Palmer Eye Institute. University of Miami School of Medicine.      The currently available therapies are aimed at relieving the
       Miami. Florida.                                                             patient symptoms, at best. No evidence exists showing a
       Supported. in pan. by an unrestricted research grant from Aargau Inc. Dr    significant effect on the disease course. Corticosteroids are
       Schein is supported in part by a National Institutes of Health grant (no.   the mainstay of treatment. with dramatic improvement in
       K24EY00395) and the Burton Grossman bind for Preventive Ophthalmol-
                                                                                   acute symptoms. However, the efficacy of steroids in pre-
       ogy.
       Correspondence to Esen Kartmunsel Akpelk. MD, The Wilmer Eye Insti-
                                                                                   venting the crippling consequences of AKC is not known. In
       tute. 600 North Wolfe Street. Maumenee Building #321. Baltimore. MD         the largest case series from a tertiary ophthalmic center,
       21287.9238. E-mail: csakpek@'jhrid.edu.                                     significant keratopaihy developed in approximately two

       476        oildit Ay the American. Academy of Ophthalmology                                                  ISSN 0161-542(1404a—sce front Masser
                  Published by Elsevier                                                                                 doh10.1.0 Iti/J.ophtha.2003.05.0K5



                                                                                                                          PTO-000473
   MC
    I0;
      0; XP_       90.3.1021A_1_,
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 475 of 548 PageID #:
                                    70755
                                                                                                                             XP009063021
                          Akpek et al • Topical Cyclosporin A in the Treatment of Atopic Keratoconjunctivitis
         thirds of patients managed with the usual oral antihistamine,              The treatment lasted 4 weeks, during which patients were in-
         topical mast cell stabilizer, and intermittent topical steroid             Silli0eA to administer I drop of the test medication in the lower
         reizimen.''"1 Furthermore, risks of glaucoma, snperinfeetion               conjunctival cul-de-sac of both eyes, 6 times a day durine the first
         with viruses and bacteria due to local inummosuppression,                  2 weeks and 4 times a day in the last 2 weeks. While taking the test
                                                                                    medication. patients stayed on their pre-enrollment topical therapy
         delayed wound healing, and cataract induction warrant cau-
                                                                                    (corticosteroid or corticosteroid plus mast cell stabilizer) between
         tious use of topical steroids. Therefore. the need to address              day C) and day 28. During days 29 to 35. no test medication was
         the complex, chronic, and mullifactorial nature of the dis-                administered, but pre-enrollment medications continued.
         ease continues.
             Cyclosporin A is an immunomodulator that specifically
         inhibits CD4+ T lymphocyte proliferation via inhibition of                 Patient Monitoring
         interleukin-2 receptor expression-` Cyclosporirt A also has                At the enrollment visit. day 0. all patients had anterior segment
         direct inhibitory effects on cosinophit and mast cell activa-              photographs and received a complete ophthalmic examination,
         tion and release of mediators, which seem to be important in               including measurement of visual acuity and intraocular pressure.
         its role in the treatment of allergic inflammation.' In fact,              slit-lamp examination, and dilated fundus examination. All pa•
         topical cyclosporin A 2% in maize oil has been used pre-                   tients were dispensed the test medications, and the treatment was
         viously in the treatment of patients with topical steroid—                 started.
         dependent AKC, and demonstrated a significant steroid-                         At the study follow-up visits (scheduled on days 7. 14, and 28
         sparing effect.? However, various dose-limiting side effects               after enrollment), a brief ophthalmic examination was performed.
         related to both the vehicle and the medication itself were                 consisting of a vision test and slit-lamp examination. When a
                                                                                    patient could not make the follow-up visits at day 7 or 14. contact
         encountered.
                                                                                    by telephone was made, and the questionnaire was completed by
             In a randomized. placebo-controlled, double-masked.                    the interviewing physician. For one patient (assigned to cyclo-
         multicenter trial. we investigated the short-term efficacy of             sporin A) who missed the day 28 visit, data from the visit on day
         topical cyclosporin A 005% in patients with severe AKC                    21 were substituted for analysis purposes.
         refractory to topical steroid treatment.                                       At each visit. patients graded the symptoms using the study
                                                                                   questionnaire. A slit-lamp examination was performed, and a
                                                                                   single masked examiner at each center graded the signs noted at
                                                                                    the examination on a 4-point scale. Symptoms included itching.
          Materials and Methods                                                    tearing, discomfbrt. mucous discharge, and photophobia. Signs
                                                                                   included bulbar conjunctival hyperemia_ upper tarsal conjunctival
         Patients                                                                  papillae. puectate keratitis. corneal neovascularization. cicatrizing
         This study was conducted at 3 centers: The Wilmer Eye Institute,          conjunctivitis. and blepharitis. The questionnaire. sununatized in
         Baltimore. Maryland (14 patients): Moorfields Eye Hospital. Lon-          Table I. was prepared by modifying previously described meth-
         don, United Kingdom (6 patients); and Bascom Palmer Eye &tali-            ods''9
         tute. Miami. Florida (2 patients). The study protocol was approved             Patients were also asked to assess their ability to tolerate the
         by the institutional review board at each site. Adult patients with       test drops and report any side effects experienced. On day 35, i
         a diagnosis of AKC who were willing to comply with the protocol           week after the discontinuation of the test medication. a final
         and who provided informed consent were enrolled in thestudy. All          complete ophthalmic evaluation was performed, and slit-lamp
         patients were known to have had a long-standing AKC, diagnosed            pictures were obtained.
         based on the criteria outlined by Hogan8: briefly, a chronic con-              Each patient was dispensed the exact number of droppers
         junctivitis and progressive keratitis in association with atopic          needed for the duration of the trial. "Iso assess compliance, the
         dermatitis, and presence of a hereditary allergic tendency mani-          patients were asked to return the empty droppers to the investiga-
         festing as hay fever. rhinitis. asthma, and urticaria. All patients had   tors at the end of the study. • To ensure compliance with the
         been treated with a variety of topical medications before enroll-         pre-enrollment medications, the patients were reminded to stay on
         ment. At the time of enrollment, all but one patient (see "Results"       them at each visit.
         for details) had been using topical steroids for a period of at least
         2 weeks. and all remained refractory with persistentiprogressive
         inflammation (presence of at least one moderate to severe sign            Statistical Analysis
         and/or symptom: see below). Patients with additional causes of            We used the Wilcoxon 2-sample test to compare the severity of
         ocular inflammation and those with systemic diseases other than           individual symptoms and signs at baseline in the treated and
         atopic dermatitis who were taking systemic corticosteroids. anti-         placebo groups, and to compare the change in severity of symp-
         histamines. nonsteroidal anti-inflammatory drugs. or immunosup-           loins and signs from baseline to the 4-week follow-up visit. We
         pressives were excluded. Contact lens wearers were also excluded.         also defined a composite sx:ore separately for symptoms and signs.
                                                                                   This score was computed by summing the severity score over all
         Treatment                                                                 5 symptoms (composite range i= 0-15. using a 4-point scale for
                                                                                   each symptom) and 6 signs (composite range = 0-18. using a
         Patients were assigned. based on a predetermined randomization            4-point scale for each sign). Individuals. rather than eyes, were the
         list generated by computer. to receive either topical cyciosporin A       unit of analysis because eyes were not examined independently.
         0.05% (Restasis. Allergen Inc., Irvine. CA) or preservative-free          and the manifestation of disease and response to treatment tended
         artificial tears (Refresh Tears, Allergen). Allocation coding was         to be correlated. Persons were classified according to the status of
         undisclosed until all patients had completed the study. Both pa-          the worse eye. and the worse eye was defined separately for
         tients and examining physicians were masked to the identity of the        symptoms and signs based on the composite score for each. To
         drops used and remained so for the duration of the trial. Drops           partially adjust for multiple comparisons. the P value for statistical
         were in identical single-use droppers. labeled in a masked fashion.       significance was set at <0.01.



                                                                                                                                                    477

                                                                                                                             PTO-000474
  IVOCID: •dXP      406.1a21 A   I r
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 476 of 548 PageID #:
                                    70756
                                                                                                                              XP009063021
                                               Opiltha imology         Volume Ill, Number 3,         March   2004
                                                           Table 1. Grading of Symptoms and Signs

                                                           0                                                       2                            3
        Symptoms
          itching                                 No &stir to rub or      Occasional desire to rub     frequent need to               Constant need to
                                                   scratch the eye          or scratch                    scratch or rub the            rub or scratch the
                                                                                                          eye                           eye
           Tearing                                Normal tear             Positive sensation of        Intermittent.                  Constant, or nearly
                                                   production               fullness of the               infrequent spilling of        constant, spilling
                                                                            conjunctival sac              tears over the lid            of tears over the
                                                                            without tears spilling        margin                        lid margins
                                                                            over the lid margin
           Discomfort (including burning,         Absent                  Mild                         Moderate                       Severe
             stinging, and foreign body
             sensations)
           Discharge                              No abnormal             Small amount of              Moderate amount of             Eyelids tightly
                                                   discharge                macoid discharge            muoaid discharge                matted together
                                                                            noted in the tower          noted in the lower              upon awakening,
                                                                            cul-de-sac                  cul-de-sac and itt the          requiring warm
                                                                                                        marginal tear strip             soaks to pry lids
                                                                                                        presence of crust               apart; warm soaks
                                                                                                        upon awakening                  necessary to clean
                                                                                                                                        eyelids during the
                                                                                                                                        day
           Photophobia                            No difficulty           Mild difficulty with         Moderate difficulty,           Extreme
                                                   experienced             light causing                rwCeSSicaring dark              photophobia.
                                                                           squinting                    glasses                         causing the
                                                                                                                                        patient to stay
                                                                                                                                        indoors; cannot
                                                                                                                                        stand natural light
                                                                                                                                        even with dark
                                                                                                                                        glasses
        Signs
          Bulbar conjunctival hyperemia          Absent                   Mild                         Moderate                       Severe
          Tarsal conjunctival papillary          No evidence of           Mild papillary               Moderate papillary             Severe papillary
            hypertrophy                           papillary                 hyperemia                    hypertrophy with               hypertrophy
                                                  formation                                             edema of the                    obscuring the
                                                                                                         paipebral                      visualization of
                                                                                                        conjunctiva and hazy            the deep tarsal
                                                                                                         view of the deep               vessels
                                                                                                         tarsal
           Punctate keratitis (superficial       No evidence of           One quadrant of              Two quadrants of               Three or more
             epithelial keratitis and             raincoat keratitas        puncture ker,nitis           punctate keracEtiS             quadrants of
             punctate staining of the                                                                                                   punctate keratitis
             cornea with fluorescein)
           Neovascularimtion of cornea           No evidence of           Presence of                  Presence of                    Presence of
             (new vessel formation, crossing      new vessel                neavascularization in        iteovancularizatkm in          necavavaittarhation
             the limbus onto the dear             formation                 1 quadrant of cornea         2 quadrants of                 in ze.3 quadrants
             cornea by a2 mm)                                                                            cornea                         of cornea
           Cicattizing conjunctivitis            No evidence of           Presence of                  Presence of fomix              Symblepharon
             (superficial scarring of the         cicatrization             subepithelial fibrosis       foreshortening                 formation
             conjunctive)
           Blepharitis (hyperemia and            No evidence of           Presence of mild redness     Moderate inflammation          Severe
             edema of eyelid skin with             bleplaaritis             and edema of the            with hyperemia,
             meibornian gland                                               eyelid with                 scales, and scurf of            with cracks in the
             dysfunction)                                                   tueibomian gland            eyelid skin and                 eyelid skin, foss of
                                                                            dysfunction                 toothpaste                      eyelashes, and lid
                                                                                                        phenomenon                      edema



        Results                                                                    although the incidence of cicatrizing conjunctivitis tended to be
                                                                                   higher in patients in the placebo group (P = 0.024).
        Twenty-two patients met the criteria for inclusion in this clinical            Patients were diagnosed with severe AKC and had an average
        trial. The distribution of baseline characteristics in the combined        disease duration of 12 years (range, 3 months to 30 years). At the
        sample, and according to assigned treatment. is shown in Table 2.          time of enrollment, all patients were still symptomatic (with at
        Overall. 40.9% were female, and the mean patient age was 42.6              least one e2 sign andaor symptom), despite inn:talent with topical
        years (range. 22-73). There was no statistically significant differ-       steroids for at least 2 weeks (range. 2-7). The average daily
        ence between the 2. groups in terms of gender or mean age. There           treatment was with prednisoloric acetate 2 times daily. in both the
        was no statistically sign' ficanE difference in the severity of symp-      treated group and the placebo group. Two patients were also taking
        toms and signs at the enrollment visit between the 2 groups.               mast cell stabilizers. Only one patient (who had a history of AKC



        478


                                                                                                                                   PTO-000475
  1DOCiD; <XP        90f+.3.
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 477 of 548 PageID #:
                                    70757
                                                                                                                             XP009063021
                        Akpek et al - Topical Cyclosporin A in the Treatment of Atopic Keratoconjunctivitis
                   Table 2. Distribution of Baseline Characteristics in the Combined Sample and According to Assigned Treatment

                                                     Combined Sample                       Cyclosporin                   Placebo
               Characteristic                           (a = 22)                            (a = 10)                       = 12)                    is
        Percent female                                  40.9                               40.0                       41.7                         0.94
        Mean age (SD)                                   42.6 (14.6)                        42.3 (t0.6)                42.9 (17.8)                  0.92
        Disease duration (mos)                         132                                 96                        150                           0.74
        Median score of symptoms                         8                                  8                                                      0.94
        Median score of signs                            to                                10                           10                         0.59

        SD     standard deviation.


        for 25 years) was not taking topical steroids at the time of enroll-     improvement in upper tarsal conjunctival papillae (P = 0.005) and
         merit. This patient bad failed to respond to a treatment with topical   punctate keratitis (P = 0.007). The treated group also experienced
        steroids along with oral antihistamines before enrollment in the         less progntssion of corneal neovascularization (P = 0.051) and
        study. At the time of enrollment. the patient had moderate to            greater improvement in hlepharilis (P            0.055). although the
        severe disease, was getting worse. and was willing to enter the          differences were not statistically significant. The composite score
        study to try the new medication, Five patients had posterior sub-        for signs indicated a statistically significant benefit (P = 0.002) for
        capsular cataracts (22.7%). and 2 had keratocomis (0%). One              treatment with cyclosporin A.
        patient had a history of frequent herpes simplex keratitis (4.5%).           All but one patient tolerated the test medication well. 'The one
        Additionally. 2 patients had severe sicca syndrome owing to the          Ntient complained of headaches with use of test medication. This
        ocular surface eivadization (9%).                                        patient was assigned to the placebo group.
            Two of the 22 randomized patients contributed no follow-up               The patients who were still symptomatic at the end of the trial
        data. One of these patients was lost to follow-up after the enroll-      were placed on topical cyclosporin A 0.5% (in artificial tears) in
        meat visit. A second patient opted to withdraw from the study after      addition to the corticosteroid eyedrops they were taking.
        the first follow-up visit to resume contact lens wear for bilateral
        keratoconus. Both patients were assigned to the placebo. Thus. the
        final trial results presented below are based on data for the 20         Discussion
        patients (10 assigned to cyclosporin A treatment. 10 assigned to
        placebo) who completed the study as scheduled.                           The results of our trial suggest that topical cyclosporin A is
            The median severity grades for individual symptoms and signs         of benefit in the treatment of patients with topical cortico-
        as well as composite scores before and after the treatment period        steroid-resistant AKC. Although limited by a small sample
        are shown in Table 3. At the end of the 4-week treatment period.         size and relatively short duration. these results indicate that
        patients assigned to cyclosporin A tended lo have more improve-
                                                                                 improvement in the symptoms and signs of AKC was con-
        ment ilk symptoms than did the placebo group (Fig 1). Although
        the differences for any individual symptom did not attain statistical
                                                                                 sistently greater in those assigned to treatment with cyclo-
                                                                                 sporin A 0.05% than in those iu the placebo group. Another
        significance at the P<0.01 level, a composite score summing
        severity grades over all 5 symptoms for each patient did suggest a       weakness of the study is the use of artificial tears rather than
        benefit for treatment with cyclosporin A (P = 0.048). With regard        the actual vehicle, as it is possible that the beneficial effects
        to signs of AKC (Fig 2). patients in the treated group. compared         of the cyclosporin eyedrops could have been due to the
        with those in the placebo group. showed significantly greater            vehicle alone.


                        Table 3. Median Severity Grades for Symptoms and Signs before and after a 4-Week Treatment Period

                                                                Cyclosporin (n = LO)                         Placebo (a = to)
                                                              i3efore             rifler                 Befrae              After                  P
       Symptoms
          Etching                                              2.0                1.0                     1.5                   1.0               0.089
         Tearing                                               2.0                0.5                     1.5                   1.0               0.20
         Discomfort                                            E.5                0.5                     2.0                   1.5               0.14
         Mucous dischatge                                      1.5                0.5                     1.5                   1.0               0.13
          Photophobia                                          0.5                0.0                     2.0                   2.0               0.40
         Composite symptom score                               8.0                3.0                     8.0                   8.0
         Median change in composite                                       4                                        0.5                            0.048
            symptom score
       Signs
         Bulbar opMenctival hyperemia                          2.0                1.0                     1.5                   1.0               0.017
         tipper tarsal conjunctival ropillae                   3.0                1.5                     2.0                   2.0               0.005
         Functate keratitis                                    3.0                0.5                     1.0                   1.5               0.007
         C7..orneal neovascularizat ion                        0.0                0.0                     0.5                   1.0               0.051
         Cleatrising conitinelleitis                           0.0                0.0                     1.0                   1.0               0.99
         Blepharitis                                           2.5                1.0                     2.0                   2.0               0.055
         Composite sign score                                 10.0                5.0                    10.5                   9.5
         Mean change in composite sign score                              5                                        -1                             0.002




                                                                                                                                                  479

                                                                                                                             PTO-000476
  10010: .XP       9053M14_1_,,
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 478 of 548 PageID #:
                                    70758
                                                                                                                                                   XP009063021
                                                               Ophthalmology      Volume 111, Number 3, March 2004

                                                   0   eider M   Sarno M Worn                                                      0 eater 5§ Sane      M Masa
                                                 cyclosporin            placebo                                                  cyclasporin            placebo
                                          to r              Itching                                                       to r    Bulbar-Conjunctival Hyperemia




                                          0
                                                                                                                          to r Lipper Tarsal Conjunctival Papillae
                                                                                                                           a

                                                                                                                           6

                                                                                                                           4

                                                                                                                           2

                                                                                                                           0
                                          to              Discomfort                                                      10 r         Punctato Keratitis
                     Number of Patients




                                                                                                                           6



                                                                                                                           4




                                                                                                         Number of Eyes
                                                                                                                           2



                                          to r         Mucous Discharge                                                   to r     Corneal Neovescularization




                                                                                                                           4




                                                         Pluolophobla                                                              Clostrizing Conjunctivitis


                                                                                                                           6

                                                                                                                           4

                                                                                                                           2



                                                                                                                          10 r            Blepharltis
        Figure I. Symptoms of atopie kersca:orkItinetivitis.


            Atopic keraloconjunclivitis is a rare form of severe oc-
        ular allergy with a pathogenesis of complex immune dys-
        regulation and interplay of genetic. environmental, and pay-
        etiologic factors. Several case series only. all from tertiary
        eye care centers, report the clinical and epidemiologic fea-
        tures of AKC, with no more than 55 patients at each
        individual center.7.4."" a Ti is a chronic disease with symp-                      figure 2. Signs of atopic keiotoeonjurtetivitis.
        toms lasting year-round. although up to 30% of patients
        report a seasonal inlluence.3 Management is often difficult.                       60% to 70% of patients, are the most devastating compli-
        Conical complications are vision threatening and require                           cations of AKC, leading to blinduess.34 Importantly, ap-
        immediate attention. Neovascularization, subepithelial                             proximately 30% of patients require corneal transplantation
        haze, patums, and pseuclopierygium formation. seen in up to                        for visual or tectonic purposes.


        480

                                                                                                                                                    PTO-000477
   0000: eXP       9063021PL.L.
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 479 of 548 PageID #:
                                    70759
                                                                                                              X PO09063021
                    Akpek et al •   Topical   Cyclosporin A    in the Treatment of Atopic       Keratoconjunctivitis

         Cyclosporin A is most frequently used in solid organ         treatment of patients with topical steroid-dependent or top-
      transplantation. Tins unique and powerful immunomodulat-        ical steroid--resistant AKC as a first-line agent should be
      ing agent has provided a new approach w therapy in auto-        considered, and warrants an additional, larger study.
      immune diseases and has been increasingly used as a mo-
      lecular tool for investigating immune regulation.
     Cyclosporin A produces calcium-dependent, specific, re-          References
      versible inhibition of transcription, of hued:Atkin-2, most
      notably in '1' helper lymplx)eytes.5s" This reduces the pro-      I. Foster CS. Rice BA. Dun 3T Inununcipatholog.y of atopic
      duction of a range of cytokines, inhibiting the activation          keratoconjunctivitis. Ophthalmology 1991:98:1190-6.
     and/or maturation of various cell types, including those          2. Metz DP. Hingorant M, Calder VI... et al. T-cell cytokines in
      involved in atopy. Cyclosporin A's selective action ou '1'          chronic allergic eye disease. Allergy Clin Itannunol 1997;
     helper lymphocytes and its weak myclotoxicity are the key            100:817-24.
     advantages in the treatment of a large range of disorders in      3. Foster CS. Cakmge M. Atopic keratoconjunctivitis. Ophthal-
                                                                          mology 1990:97:992-1000.
      which immunoregulatery dysfunction is a suspected or
                                                                       4. Power W.J. Tugal-Tutkun I. Poster CS. Long-term follow-up
      proven etiologic factor. Oral cyclosporin A is an effective         of patients with atopic keratoconjunctivitis. Ophthalmology
      therapy in patients with severe inflammatory diseases re-           1998;105:637-42.
     fractory to standard treatment, such as ocular Beheet's syn-      5. Nussenblatt R13, Palestine AG. Cyclosporine A: immunology.
     drome, endogenous nveitis• psoriasis, atopic dermatitis,             pharmacology and therapeutic uses. Sury Ophilialmol 1986:
     rheumatoid arthritis, active Crohn's disease, and nephrotic          31:159-69.
     syndrome (reviewed in Rini& et all2). It is also effective in     6. Whitcup S.M. Chan CC. Luyo DA. et al. Topical cyclosporirte
     seven: blinding AKC resistant to corticosteroicls." How-             inhibits mast cell-mediated conjunctivitis. Invest Ophthaltnol
     ever, adverse effects, particularly nephrotoxicity, Itftut its       Vis Sci 1996:37:2686-93.
     widespread use as a systemic agent, particularly in non--life     7. Hingorani M, Moodaley L. Calder VL. et al. A randomized.
                                                                          placebo-controlled trial of topical cyctesporin A in steroid-
     threatening diseases.
                                                                          dependent atopic keratoconjunctivitis. Ophthalmology 1998:
         In the field of ophthahnology, topically applied cycle-          105:1715-20.
     sporin A in various oil-basal solvents was first used to          8. 1-logan MY. Atopic keratoconjunctivitis. Trans Am Ophthal-
     inhibit experimental corneal allograft reaction in the early         mot Soc 1952:50:265-81.
      mosteee Later, the drug was found useful in patients with
                                                                       9. Akpek EK. 1-lasiripi 11, Christen WC. Kalayci 0. A random-
     various inflammatory Millar surface disorders. 22 Topical            ized trial of low-dose, topical mitomycin-C in the treatment of
     cyclosporin A in oil has been used successfully in the               severe vernal keratoeoniunctivitis. Ophthalmology 2000;107:
     treatment of vernal keratoconjunetivitis, yet another allergic       263-9.
     eye disease with a T cell-dependent inflammatory mecha-          10. Belfort R. Marbeek P. Hsu CC. Freitas D. Epidemiological
     nism, with dramatic clinical Unprovennent.2' 24 In the one           study of 134 subjects with allergic conjunctivitis. Acta Oph-
                                                                           thalmol Scand Suppl 2000:130:38-40.
     randomized, placebo-controlled trial involving steroid-de--
                                                                      !1. Tuft Si. Kemeny DM. Dart 3K. Buckley RI. Clinical features
     pendent AKC, topical cyclosporin A 2% in maize oil was               of atopic keratoconjunctivitis. Ophthalmology 1991:98:
     found to have a significant corticosteroid-sparing effect.7          150-S.
     However, side effects, whether related to the oil solvent or     12. FanIds D. Goa KJ- Bantield P. Cyclosporin A: a review of its
     the cyclosporin A itself, were common. Lid skin macera-              pharmacodynamic and phannacokinetic properties, and ther-
     tion, allergic reaction. and marked blurring of vision after         apeutic use in immunoregulatory disorders- Drugs 1993:45:
     drop instillation were attributed to the vehicle; however,           953-1040.
     intense stinging was a side effect of the cyclosporin A.         13. Hormg-Xuan T. Prisant 0, Hannouche D. Robin II. Systemic
     Indeed, this is a well-known side effect that limits its             cyclosporine A in severe atopic keratoconjunctivitis. Ophthal-
     clinical use.                                                        mology 1997;104:1300-5.
                                                                      14. Hunter PA. Wilhelrnus KR, Rice NS. Jones BR. Cyclosporin
         Efficacy, safety, tolerability, and optimal dosing of a
                                                                          A applied topically to the recipient eye inhibits corneal graft
     novel cyclosporin A oil-in-water emulsion formulation                rejection. Clin Exp lmmunoi 1981:45:173-7.
     (Restasis) has been investigated in the treatment of moder-      15. Kaaa IS. Hoffmann B. Suchen R. et al. Rabbit corneal allo-
     ate-to-severe dry eye disease in a phase Ill multicenter             graft survival following topical administration of cyclosporin
     study.'5 Cyclosporin A ophthalmic emulsions (0.05% and               A. Invest OphdiaIntol Vis Sci 1982:22:686-90.
     0.1%) were safe and well tolerated and significantly im-         16. !Behrens-Baumann W, Theuring 5, Brewitt H. The effect of
     proved the ocular signs and symptoms of moderate-to-                 topical cyclosporM A on the rabbit cornea: a clinical and
     seven:: thy eye disease. No additional benefits were ob-             electron microscopic study. Grades Arch Clin Exp Ophihal-
     served with the higher concentrations.                               mot 1986:224:520-4.
         In this short-term, double-masked, randomized study, we      17. Zierhut M. Thiel Hi. Weidle EC, et al. Topical treatment of
                                                                          severe corneal ulcers with cyclosporin A. Oracles Arch Clin
     used cyclosporin A 0.05% in an emulsion formulation in the
                                                                          Exp Oplithalmol 1989:227:30--S.
     treatment of patients with topical steroid-resistant AKC.        18. Holland EJ. Olsen TV/. Ketcham RA, et al. Topical cycle-
     Treated patients had greater improvement of both signs and           spotin A in the treatment of anterior segment inflammatory
     symptoms of AKC than did the placebo group. No side                  disease. Cornea 1993:12:413-9.
     effects attributed to cyclosporin A treatment were encoun-       19. Kaan 0. Ozden 0. Therapeutic use of topical cyclosporine.
     tered. This formulation seems valuable in the treatment of           Ann Ophthalmol 1993:25:182.-6.
     topical steroid-resistant AKC. Its efficacy in the long-term     20, Condor K. Ozdemir 0. Topical cyclosporin as an adjunct to


                                                                                                                                    481

                                                                                                              PTO-000478
           ___SOFia02 1
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 480 of 548 PageID #:
                                    70760
                                                                                                                        XP009063021
                                             Ophtha knology Volume                 Number 3, March 2004

                topical
                      ecyclovir treatment in here tic siromal keratitis. Opt:-   23. Bieik      Tabbara KF. Topical cyelesporine vernal kerato-
             thahnic Res 1997:29:405-8.                                              conjunctivitis. Ophthalmology 1991:98:1679-84.
         21. (Jottsch JD. Akpek EK. Topical cyclosporin stimulates               24. Mendicute J. Aranzasti C. Eder F. et al. Topical cyclospolin A
             yasenlarization in tesolving sterile rheumatoid central corneal         2% in the treatment of vernal keratoconjunctivitis. Eye 1997:
             ulcers. 'rFans Am Ophthalmol Soc 2GC10:93:81-7. discussion                l(pi 1):75-8.
             87-90.                                                              25 Sail K. Stevenson OD, Munderf TK. et al. Two ntulticeater.
         22. Del Castillo JM. Del Castillo .113, Garcia-Sanchez J. Effect of         randomized studies of the efficacy and surety of cyclosporine
             topical cyclosporin A on Thygeson's superficial punctate ker-           ophthalmic emulsion in moderate to severe dry eye disease.
             atitis. Doc Ophthalmel 1996-97:93:193-8.                                Ophthalmology MD0:107:631-9.




        482

                                                                                                                         PTO-000479
   oocto: <XP         9083021A_La
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 481 of 548 PageID #:
                                    70761




                                                                     PTO-000480
Adv Exp Case
         Med. Biol
               1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 482 of 548 PageID #:
1998;438:991-&                                70762

99020240


                                                                                                   142


               PRECLINICAL SAFETY STUDIES OF
               CYCLOSPORINE OPHTHALMIC EMULSION


                                 0. Artgelov„A. t iese. Y. Yuan. J. Andersen. A. Acheampong, and B. &ar

                                 Allergart
                                 Irvine, California




               I. INTRODUCTION
                    Cyclosporine A (CM) is an immuriomodulator that inhibits T-cell mediated im-
              munoreactivity,' In addition, data indicate that CM may act as an anti-inflammatory,
              due to its phosphatase inhibition activity. Because of these actions, CsA ophthalmic emu!
              sion formulation was developed by Aliergan for treatment of keratoconjunctivitis sicca.
              Since the safety profile of this new formulation is very important for the clinical success
              of the drug, long-term safety studies were carried out as described below.



              2. MATERIALS AND METHODS

              2.I. Three-Month Ocular Study in New Zealand White Rabbits

                    Groups of ten rabbits/sex were treated with 0.05%, 0.2%, or 0.4% cyclosporine oph-
              thalmic emulsion or the vehicle of 0.4% cyciosporinc ophthalmic emulsion, three tunes
              daily, one drop in the left eye„ for 3 months. The right eye served as an untreated control.
              Eight animals/sex/group were sacrificed after 3 months of treatment, and two ani-
              malsisexigroup were allowed to recover for 1 month, after which they were sacrificed.
                    The parameters measured were: daily clinical observations; weekly body weight;
              weekly gross ocular observations; slit lamp biomicroscopy„ ophthalmoscopy, hematology,
              and serum chemistry measured pretest, at the end of I month, 3 months, and recovery;
              end-of-study blood drug concentration (AUC, C,„., and C.0,) using liquid chromatogra-
              phy-tandem mass spectrometry; gross observations at necropsy; organ weights; and histo-
              logical evaluation of all tissues and organs.
              Lace rata! Gland. Tear Film. am/ Dry e,tvi Symirentres
              edited by Sullivan es ai., Plenum Press. New York. i 99S                                    991


                                                                                                   THISPTO-000481
                                                                                                       MAITRIAL MAY BE
                                                                                                  PROMOTE° BY COPYRIGHT
                                                                                                       LAW (17 LISC)
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 483 of 548 PageID #:
                                    70763


        0142                                                                              O. Angelov es aL


        2.2. Six-Month Ocular Study in New Zealand White Rabbits
               Groups of 15 rabbits/sex were treated with 0.05%, 0.2%, or 0.4% cyclosporine ophthal-
        mic emulsion or vehicle of 0.2% cyclosporine ophthalmic emulsion three times/day, or 0.4%
        cyclosporine ophthalmic emulsion or the vehicle of 0.4% cyclosporine ophthalmic emulsion
        six times//day, one drop in the left eye, for 6 months. The right eye served as an untreated con-
        trol. Ten animals/sex/group were sacrificed after 6 months of treatment, and five arti-
        maWseYdgroup were allowed to recover for 2 months, tier which they were sacrificed.
               The parameters measured were: daily clinical observations; weekly body weight;
        weekly gross ocular observations; slit lamp biomicroscopy and ophthalmoscopy pretest
        and at the end of I month, 3 months, treatment, and recovery; hematology and serum
        chemistry pretest, at the end of 3 months, treatment, and recovery; end-of-study blood
        drug concentration (A13C, C., and C,,,,) using liquid chromatography-tandem mass spec-
        trometty, gross observations at necropsy; organ weights; and histological evaluation of all
        tissues and organs.

        2.3. One-Year Ocular Study in Beagle Dogs
              Groups of six beagle dogs/sex were treated with 0.4% cyclosporine ophthalmic
        emulsion or the vehicle of 0.4% cyclosporine ophthalmic emulsion six times/day, or 0.1%
        or 0.2% cyclosporine ophthalmic emulsion three timesiday, one drop in the left eye, for
        1 year, The right eye served as an untreated control. Four animals/sex/group were sacri-
        ficed after 1 year of treatment, and two animals/sex/group were allowed to recover for 1
        month, after which they were sacrificed.
               The parameters measured were: daily clinical observations; weekly physical exami-
        natioas; body %eight and food ct,nsuiription weekly duria3 the fist 3 months, monthly
        thereafter: weekly gross ocular observations; slit lamp biotnicroscopy and ophthal-
        moscopy pretest and at the end of 1, 3, 6, 9, and 12 months and recovery; blood pressure
        and ECG pretest, at mid-study, and at end-of-study; hematology and serum chemistry pre-
        test and at the end of 3, 6, 9, and 12 months and recovery; urine analysis pretest and at the
        end of 3, 6, and 12 months and recovery; blood drug concentration (MX, C., and C.i,t)
        using liquid chromatography-tandem mass spectrometry during week .1 and at the end of
        study; gross observations at necropsy; organ weights; and histological evaluation of all tis-
        sues and organs.
              This study was conducted at Corning Hazleton Laboratories in Vienna, VA.


        3. RESULTS

        3.1. Three-Month Ocular Study in New Zealand White Rabbits
              Transient slight ocular discomfort and transient slight conjunctival hyperemia were
        observed in all treatment groups, including the vehicle group. There were no systemic ad-
        verse eiTects, and no compound-related histological changes in the eye or in any organs or
        tissues. Blood concentrations after the 0,05% treatment were generally below the limit of
        quantitation (0.1 ngitn1). The mean C values after 3 months of dosing with 0.2% and
        0.4% cyclosporine ophthalmic emulsion were 1.48 and 0.721 ng/ml, respectively. (See
        Fig. 1.) AIX values for the 0.2% and 0.4% cyclosporine ophthalmic emulsion treatment
        groups were 432 and 4.28 ngshirtil, respectively.




                                                                                                     PTO-000482
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 484 of 548 PageID #:




                                                                                                                                                                                                                                          PTO-000483
                                                                                                           2-
                                                                                                 E                       3-Month Study                                     6-Month Study                                1-Year Study
                                                                                                         t,8
                                                                                                                           in Rabbits                                        in Rabbits                                    in Dogs
                                                                                                         1.6
                                                                                                         1.4                                                                                         te0MoeneetetenW
                                                                                                         1.2
                                    70764




                                                                                                          0.8 •
                                                                                                 fa
                                                                                                          0.6 -
                                                                                                  c
                                                                                                          0A -
                                                                                                     ø
                                                                                                          0.2             le>
                                                                                                                                         0.4%                            0.05%      0,2%     0,4%           0,4%       0,1% 0.2%   0,4%
                                                                                                                        0,05%   0,2%
                                                                                    Camas. la Man (e 0,t ngittd) following topical      Dose Concentration of Cyclosporine Ophthalmic Emulsion
                                                                                    dosing of up to (l.1% tyclosporine in he eye              Concentration% were genoralty below the titnit aC quantitation
                                                                                                                                       Figure 1. Wan pen1. t4k1rxi vyclu4søskse e(rIts:C131'zIHOit
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 485 of 548 PageID #:
                                    70765


         994                                                                             O. An*lov et A


         3.2. Six-Month Ocular Study in New Zealand White Rabbits
                Transient slight ocular discomfort and transient slight conjunctival hyperemia were
         observed in all treatment groups, including the vehicle groups. There were no systemic ad-
         verse effects, and no compound-related histological changes in the eye or in any organs or
         tissues. The mean          values after 6 months of dosing with cyclosporine ophthalmic
         CMiliS,E011 at concentrations of 0.05% TM., 0.2% T10, and 0.4% TID and six times daily
         were 0.328, 0.997, 0.570, and 1.36 rigiml, respectively. (See Fig, 1.) AUC values for these
         groups were 3.48, 9.25, 6.85, and 16.7 rigatilml. respectively.

         3.3, One-War Ocular Study in Beagle Dogs
                No ocular or systemic adverse effects were observed in any treatment group. There was
         a tendency toward an increased incidence of slight tacrimation of the treated eye in the group
         treated with 0.4% cyclosporine, which corresponds to the pharmacologic effect of this drug.
         There were no compound-related histological changes in the eye or in any organs or tissues.
         The mean          values after 1 year of dosing with cyclosporine ophthalmic emulsion at con-
         centrations of 0.1% T1D, 0.2% TID, and 0,4% six times daily were 0,299, 0.459, and 0.654
         ogirril, respectively. (See Fig. I.) MX values for these groups were 2.35, 3.39, and 9.55
         ng*hirtil, respectively.. There was no accumulation during this prolonged period of treatment.


         4. DISCUSSION

               In these animal studies, the concentrations and frequency of administration of cy-
         closporine ophthalmic emulsion represented an euggerated dosing regimen compared
         with the proposed clinical regimen, which is once or twice daily administration of the
         maximum concentration of 0.1%. There were no clinical sips of toxicity in the eyes or
         systemically, and the histological examination of all tissues and organs did not reveal any
         compound-related findings.
               The liquid chromatography-tandem mass spectrometry analytical method that was
         used to analyze cyclosporine concentrations in the blood is a significantly more sensitive
         method, with a limit of detection of 0.1 ngInd, than the widely used radioimmunoassays
         and HPLC methods for cyclosporine, which have a limit of detection of 20 rigiml, In the
         rabbit study and the dog study using concentrations of up to 0.4% cyclosporine ophthal-
         mic emulsion six times daily, the majority of the individual peak blood drug concentra-
         tions were generally less than 1.5 and 1.2 nOnl, respectively. This is at least 10 times
         higher than the peak blood drug concentrations in patients where the blood concentrations
         following ocularly administered 0.05 or 0.1% cyclosporine BID are less than 0.1 .ngiml.


         S. CONCLUSION

               The preclinical safety data in rabbits and dogs showed that cyclosporine ophthalmic
         formulations at concentrations up to 0.4% dosed as much as six times daily for up to 6
         months in rabbits and up to I year in dogs did not show any topical or systemic toxicity.
         The systemic exposure to the cyclosporine formulation after ocular administration is very
         minimal. Therefore, cyclosporine ophthalmic formulation, at the proposed concentration,
         is judged to be safe for long-term application in humans.




                                                                                                 PTO-000484
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 486 of 548 PageID #:
                                    70766




          Prixfinical Safety Studies of eyelosporine Ophthalmic Emulsion                                          995


          REFERENCES
             I. Bore! åF, reciter C. (hailer HU, Stshclin H. BioknOcal effect of eydosporin A: a new antilyrtiphocylic
                ageni.Agenis Actions. ° 916:6:46S-47'5.
             2. Bord JP. Cyclosporine: historical perspectives. Transplant Proc 1983:I 5:3- E 3.
             3 Shevach EM. The effects of cyclosfmrine A on the immune system..4nnu Rev teinttemi, lin5;3:397-423.
             4. Kahan BO, Bach IF (eds,), Proceedings of the Second intemational Congtess on Cyclosporine. Tromp/am
                Pnle. 1988-.20, Suppl. 3:IA F3,1.




                                                                                                             PTO-000485
  .s
       Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 487 of 548 PageID #:
  AN- 98071079                             70767

                                                                                                             SOE '97
                Safety assessment                                                                     Xlth Congress of the
                                                                                                      European Society of


                of eyclosporine
                                                                                                           Ophthalmology

                                                                                                        Budapest. Hungary


                ophthalmic emulsion                                                                         1-5 June 1997




                in rabbits and dogs
                0. ANGELOV, A. WIESE, J. ANDERSEN,
                A. ACHEAMPONG, Y.-D. YUAN and B. BRAR
                Department of Safety Evaluation, Allergan, Irvine, CA (USA)




                SUMMARY

               Cyclosporine ophthalmic formulation offers potential therapy for dry eye diseases
               by inhibiting ocular surface immuno-inflammatory processes. To establish the
               safety of this new ophthalmic formulation, chronic studies were conducted in
               rabbits and dogs. Cyclosporine ophthalmic emulsion was tested topically in
               rabbits for 6 months at concentrations of 0.05% and 0.2% (3X/day) and 0.4% (3X
               and 6X/day), and in dogs for 1 year at concentrations of 0.1% and 0.2% (3X/day)
               and 0.4% (6X/day). All concentrations were very well tolerated topically in the
               dogs. in the rabbit study, transient slight ocular discomfort and conjunctival
               hyperemia were observed in all groups, including the vehicle control groups.
               There were no systemic adverse events and there were no microscopic changes in
               any tissues or organs. The systemic exposure was minimal even with the highest
               dosing regimen.


                                   Editore S.p.A. • Bologna (Italy)                                                25
Soc Ophthalmo Eu r
1997:25-28.                                                                      THIS MATERIAL MAC'
                                                                                PROTECTED BY COP
                                                                                     LAW (17 US:, )
98071079
                                                                                                         PTO-000486
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 488 of 548 PageID #:
                                    70768


   SOE '97
   xith Congress of the     INTRODUCTION                                                                             I tandem -mass
   European Society of                                                                                                 observations a
   Ophthatinotogy               Cyelosporine administered orally has been extensively used for the prevention          and organs of
                           of graft rejection in organ transplants and more recently for autoiminurie diseases.
   Budapest. Hungary       The mode of action of cyclosporine is to inhibit the T-cell mediated
   1.5 June 1997
                            immunoreactiyity. In addition, data indicate that cyclosporine acts as an anti-           i RESULTS
                           inflammatory, due to its phosphatase inhibition activity. Because of these data,
                           cyclosporine ophthalmic emulsion was developed by Allergan for treatment of
                           KCS with and without Sjogren's syndrome.
                                                                                                                      I Six-Monti; C)
                                                                                                                      I discomfort a
                               The local and systemic safety of this new ophthalmic drug has been evaluated           1 treatment gri
                           in long term safety studies in rabbits and in beagle dogs.                                   effects and n
                                                                                                                        and tissues.
                                                                                                                         ophthalmic i
                           MATERIALS AND METHODS                                                                         and six tin(
                                                                                                                         figure 1). /
                           Six-Month Ocular Study in New Zealand White Rabbits: Groups of 15                             respectively.
                           rabbits/sex were treated with 0.05%, 0.2%, or 0.4% cyclosporine ophthalmic                     1
                           emulsion or vehicle three times/day or 0.4% cyclosporine ophthalmic emulsion or                ' One-Year (
                           vehicle six times/day, one drop in the left eye for six months. The right eye                    were obser'
                           served as an untreated control. Ten animals/sex/group were sacrificed after six                  iaeritnation
                           months of treatment and five animals/sex/group were allowed to recover for two                   correspond
                           months after which they were sacrificed.                                                         related his-
                                                                                                                             Cmax vali
                          The parameters measured were: daily clinical observations; weekly body weight;                     concentrat
                          weekly gross ocular observations; slit lamp biomicroscopy and oplithalmoscopy
                          pretest and at the end of one month, three months, treatment, and the recovery                   1 0.307, anc
                                                                                                                             week of d
                          period; hematology and serum chemistry pretest, at the end of three months,
                          treatment and the recovery period, end-of-study blood drug concentration (AUC,
                                                                                                                           I dose grot

                          C„„, and C„e.)1 using liquid chromatography tandem-mass spectrometry, gross
                          observations at necropsy and organ weights for all dose group animals, and
                          histological evaluation of all tissues and organs of the vehicle and high -dose                      -_ _.
                          group animals and ocular tissues of all dose group animals.
                                                                                                                               I
                          One-Year Ocular Study in Beaele Doss: Groups of six beagle dogs/sex were
                          treated with 0.4% cyclosporine ophthalmic emulsion or the vehicle six times/day
                          or 0.1% or 0.2% cyclosporine ophthalmic emulsion three times/day, one drop in
                          the left eye for one year. The right eye served as an untreated control. Four
                          animals/sex/group were sacrificed after one year of treatment and two                                1
                          animals/sex/group were allowed to recover for one month after which they were
                          sacrificed.  •

                          The parameters measured were: daily clinical observations: weekly physical
                          examinations; body weight and food consumption weekly during the first three                             i
                          months, monthly thereafter; weekly gross ocular observations; slit lamp
                          biomicroscopy and ophthalmoseopy pretest and at the end of I. 3, 6, 9, and 12
                          months and the recovery period; blood pressure and ECG during the pretest period
                          and at mid-study and end-of-study; hematology and serum chemistry and urine
                          analysis pretest and at the end of 3, 6, 9, and 12 months and the recovery period;                       1     Cm
                          blood drug concentration (AUC, C,,,,,, and C,,.,) using liquid chromatography                                   ta
                                                                                                                                        n,0.1
                                                                                                                                   1:

                          ' AUC = Area under the curve; Cmax = maximum blood concentration; Cmin - minimum blood
  26                      concentration                                                                                            1



                                                                                                              PTO-000487
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 489 of 548 PageID #:
                                    70769

           tandem-mass spectrometry during week I and at the end of study; gross                                       SOE '97
           observations at necropsy; organ weights; and histological evaluation of all tissues                  Xtth Congress of the
                                                                                                                European Society of
           and organs of all animals.                                                                                Ophthalmology

                                                                                                                  Budapest. Hungary
           RESULTS                                                                                                   1.5 June 1997


           Six-Month Ocular Study in New Zealand White Rabbits: Transient slight ocular
           discomfort and transient slight conjunctival hyperemia were observed in all
          treatment groups, including the vehicle groups. There were no systemic adverse
          effects and no compound-related histological changes in the eye or in any organs
          and tissues. The mean Cmax values after six months of dosing with cyclosporine
          ophthalmic emulsion at concentrations of 0.05% TID, 0.2% TID and 0.4% TED
          and six times daily were 0.328, 0.997, 0.570, and 1.36 ng/ml, respectively (See
          Figure 1). AUC values for these groups were 3.48, 9.25, 6.85, and 16.7 ng•hr/ml,
          respectively.

          One-Year Ocular Study in Beagle Dogs: No ocular or systemic adverse effects
          were observed in any treatment group. There was an increased incidence of slight
          lacrimation of the treated eye in the group treated with 0.4% cyclosporine, which
          corresponds to the pharmacologic effect of this drug. There were no compound-
          related histological changes in the eye or in any organs and tissues. The mean
          Cmax values after one week of dosing with cyclosporine ophthalmic emulsion at
          concentrations of 0.1% TID, 0.2% TID and 0.4% six times daily were 0.207,
          0.307, and 0.796 ng/ml, respectively (See Figure 1). AUC drug values after one
          week of dosing were not calculable (below the limit of quantitation) for the 0.1%
          dose group and 2.67 and 12.8 ngahriml for the 0.2% and 0.4% dose groups,




                                 2


                            t .8                  6-Month                                        1-Year
                       5                          Study in                                      Study in
                             6 •
                                                  Rabbits                                         Dogs
                           14 .                                        1.36



                       a     2 •
                                                  0,997

                             "

                    •      00
                                                                                                        0.671
                                                  1 7,_ • :1;
                                                                0.17
                           06.
                    a                                                                           0.459
                   •       0c           0.1211                                           .
                                       ---.-,—N
                                                                               0.299 F ;           7
                                        . s..   . ' •-..:"       Ss.
                           0.2
                                        41 :          A                :...

                                           - - Ir.-. -t,
                                                                                    a
                                     • -It                             -161                 •
                                                                              - •       -          -       '

                                      0.05% 0.2% 0.4% 0.4%                     0.1% 0.2% 0.4%
             Cmax In Man (<0.1ng/sn1)                    Dose Concentration of Cyclosporine
            following topical dosing of up
                                                               Ophthalmic Emulsion
           to 0.1%, eyclosparins in the eye



                                                       Figure I
                                     Mean Blood Cyclosporine Concentration (Cmax)
                                                                                                                           27



                                                                                                                PTO-000488
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 490 of 548 PageID #:
                                    70770


  SOE '97                respectively. The mean Cmax values after one year of dosing with cyclosporine
  Xtth Congress of the
  European Society of    ophthalmic emulsion at concentrations of 0.1% TID, 0.2% TID and 0.4% six
  Ophthalmology          times daily were 0.299, 0.459, and 0.675 ng/rnl, respectively. (See Figure 1)
                         AUC values for these groups after one year arc 2.35, 3.39, and 9.55 ng•hr/rnl,
  Budapest, Hungary      respectively.
  1-5 June 1997


                         DISCUSSION

                         The concentrations and frequency of administration of cyclosporine ophthalmic
                         emulsion in these studies represented an exaggerated dosing regimen compared to
                         the proposed clinical regimen which is one drop in each eye once to twice daily of
                         0.1% cyclosporine ophthalmic emulsion. Nevertheless, no significant ocular or
                         systemic toxicity was observed. In the dog study, the increased incidence of
                         slight lacrimation in the treated eye in the high-dose group animals when
                         compared to the control group animals is thought to be due to the lacrimomiinetic
                         effect of this drug.

                         Despite the fact that the animals were treated with high ophthalmic doses of
                         cyclosporine, the systemic exposure to this drug was minimal. The blood drug
                         concentrations found in these studies, however, were at least 10 times higher than
                         those in patients treated with 0.05% or 0.1% cyclosporine ophthalmic emulsions
                         BID. The majority of the individual whole blood drug concentrations were less
                         than 1.5 ng/ml in rabbits and less than 1.2 ng/mi in dogs.

                         The liquid chromatography-tandem mass spectrometry analytical method which
                         was used to analyze cyclosporine concentrations in the blood in these studies is a
                         very sensitive method with a limit of detection of 0.2 ng/ml when compared to the
                         widely used radioimmunoassays and 1-1P1..0 methods for cyclosporine which have
                         a limit of detection of 20 ng/ml.


                         CONCLUSION

                         The preclinical safety data in rabbits and dogs showed that cyclosporine
                         ophthalmic formulations at concentrations up to 0.4% dosed up to six times daily
                         for up to six months in rabbits and up to one year in dogs did not induce topical or
                         systemic toxicity. The systemic exposure to the cyclosporine formulation after
                         ocular administration is very minimal. Therefore, cyclosporine ophthalmic
                         formulation, at the proposed concentration, is judged to be safe for long-term
                         application in humans.




  28


                                                                                                           PTO-000489
flCase   1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 491 of 548 PageID #:
                                        70771




                                                                                                                               tinV3 IpC6.NPI: 5Sc)  4 ' 519 542
                                                                                                                             CO; 2...54:057/%744 43511:224=5
                   RrNiEw AMU:                                                                                  Adj   0115111(Z11.10i   1.ethati 44 4.;,,hts Jewivel.




                                                     ent
                    A Practical Guide to the Managem
                    of Distal Ulcerative Colitis
                                                          Porro
                    Sandra Ardizzone and Gabriele Bianchi
                                                                       ospital, Milan, Italy
                    Gastrointestinal Unit, 'L. Sacco' UniversityH



                    Contents
                                                                                                                                                          520
                      Summary                                                                                                                             521
                                                                  the Pharmacological Tre.atrnent of Ulcerative Colitis
                      1, Aetiopathage.rietic Background for                                                                                               521
                                                               Clinica l Pattern of Disease
                      2. Definition of Activity Grade and                                                                                                 522
                      3.   Pharma   cology                                                                                                                522
                      4. Corticosieroids                                                                                                                  522
                           4.1 Older Corticosteroids                                                                                                      523
                           4.2 Newer Topical Corticosteroids
                                                                            stered Corticosteroids and
                      5. Corriparative Evaluation of Rectally Admini                                                                                       525
                           Alterna tive Treatm  ents
                                                                                                                                                           525
                      6. Sulfasalazine and Mesalazine                               Ulcerative Colitis                                                     526
                           6.1 Oral Mesalazine and Sulfasalazine in Active                                                                                 527
                                                      Distal Ulcerat ive Colitis Patient s Treated with Orol Mesalczine
                           6.2 Quality of Life for                                                                                                         62g
                                                                            Ulcerat  ive Colitis in Remission
                            6.3 Oral Mesolazine and Sulfasalazine in                                                                                       629
                                          Salicyla tes (Arnino salicylic Acid.  Mesaia  zine)
                            6.4 Rectal
                                                                                    ive Colitis Treated with Rectal Mesalazine                             530
                            6.5 Quality of Life for Patients with Distal Ulcerat                                                                           530
                                                                                      tes
                       7. Combined Oral and Rectal Treatment with Salicyla                                                                                 531
                                                                                       Corlicosteroids
                       ft. Topical Combination Therapy with Mesala2ine and                                                                                 531
                       9. Irnmuno    suppres sive Agents
                                                                                                                                                            531
                            9.1 Azatnioprine and Mercoptopurine                                                                                             532
                            9.2 Cyclosporin                                                                                                                 532
                            9.3 tvlethotrexate                                                                                                              533
                       10. Alternative Drugs for the Treatment of Distal Ulcerative Colitis                                                                 533
                            10.1 5-Lipoxygenase Selective inhibitors                                                                                        533
                             10.2 Topical Short Chain Fatty Acids                                                                                           534
                            10.3 Nicotine                                                                                                                   534
                             10.4 Local Anaesthetics                                                                                                        535
                             10.5 Bismuth Subsalicylate Enema                                                                                               535
                          ' 10.6 Sucralfate                                                                                                                  535
                             10_7 Clonidine                                                                                                                  535
                             10.8 Free Radical Scavengers                                                                                                    535
                             10.9 Heparin                                                                                                                    535
                             10.10 Chlorocluine and Hydroxychlaroquine                                                                                       535
                        11, Therapeutic Options for Different Forms of Distal Ulcerative Colitis
                                                                                                                                                             535
                             11.1 Mild to Moderate Activity                                                                                                  536
                             11.2 Severe Activity                                                                                                            535
                             11.3 Refractory Distal Ulcerative COlitis                                                                                       537
                             11.4 Maintenance Therapy                                                                                                        537
                             11.5 Surgery                                                                                                                    538
                         12. Conclusions




                                                                                                                      PTO-000490
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 492 of 548 PageID #:
                                    70772




                  520                                                                                                         Ardizzone & Bianchi        ?OM
                                                                                                    mataxxxotrassmuseleasearwamosema-rombars.we.awynamsemvafts.,




                  Summary                                  This article reviews the role of corticosteroids, sulfasalazine and mesalazine
                                                        (5-aminosalicylic acid, mesalamine), immunosuppressive agents and alternative
                                                        novel drugs for the treatment of distal ulcerative colitis.
                                                           Short cycles of traditional, rectally administered corticosteroids (methylpred.
                                                        nisolone, betamethasone, hydrocortisone) are effective for the. treatment of mild
                                                        to moderately active distal ulcerative colitis. In this context, their systemic
                                                       administration is limited to patients who are refractory to either oral 5-amino-
                                                       salicylates, topical mesalazine or topical corticosteroids. Of no value in maintain-
                                                        ing remission, the long term use of either or topical corticosteroids may be
                                                        hazardous. A new class of topically acting corticosteroids fbudesonide, flutica-
                                                       sone, beef omethasone dipropionate, prednisolone-2l-methasulphobenzoate.
                                                        tixocortol (tixocortol pivalate)] represents a valid alternative for the treatment of
                                                       active ulcerative colitis, and may be useful in the treatment of refractory distal
                                                        ulcerative colitis.
                                                           Although there is controversy concerning dosage or duration of therapy, oral
                                                       and topical mesalazine is effective in the treatment of mild to moderately active
                                                       distal ulcerative colitis.
                                                           Sulfasalazine and mesalazine remain the first-choice drugs for the mainte-
                                                       nance therapy of distal ulcerative colitis. Evidence exists showing a trend to a
                                                       higher remission rate with higher doses of oral mesalazine. Topical mesalazine
                                                       (suppositories or enemas) also is effective in maintenance treatment.
                                                           For patients with chronically active or corticosteroid-dependent disease, aza-
                                                       thioprine and mercaptopurine are effective in reducing either the need for corti-
                                                       costeroids or clinical relapses. Moreover, they are effective for long term
                                                       maintenance remission. Cyclosporin may be useful in inducing remission in pa-
                                                       tients with acutely severe disease who do not achieve remission with an intensive
                                                       intravenous regimen. Existing data suggest that azathioprine and mercaptopurine
                                                       may be effective in prolonging remission in these patients.
                                                           The role of alternative drugs for the treatment of distal ulcerative colitis and
                                                       its different forms is reviewed. In particular data are reported concerning the
                                                       effectiveness of 5-lipoxygenase inhibitors, topical use of short chain fatty acids,
                                                       nicotine, local anaesthetics, bismuth subsalicylate enema, sucralfate, clonidine,
                                                       free radical scavengers, heparin and hydroxychloroquine.

                     Ulcerative colitis is an inflammatory disease                        Despite significant progress made in the overall
                 primarily affecting the colonic mucosa; the extent                   management of ulcerative colitis in the past de-
                 and severity of colon involvement are variable. In                   cade, no new therapy has radically Modified the
                 its most limited form it may be restricted to the                    principles of its treatment. This is probably the con-
                 distal rectum, while in its most extended form the                   sequence of our substantial ignorance concerning
                 entire colon is involved. However, more than half                    the aetiology of the disease. As a result, the gastro-
                 of the patients present with disease extending from                  enterologist treating patients with ulcerative colitis
                 the rectum to the splenic flexure. In this context,                  is entirely dependent on the outcome of clinical
                 while ulcerative colitis may be classified into proc-                trials. The available drugs are useful in inducing
                 titis, proctosigmoiditis or left-sided colitis, the                  remission of the disease, and some of them in pre-
                 term 'distal colitis' is a working classification                    venting relapses, but there is no definite cure. How-
                 which implies that the inflammation is amenable to                   ever, the first priority in the treatment of ulcerative
                 topical treatment as an alternative to, or in addition               colitis is that the therapeutic knowledge we already
                 to, systemic treatment.                                              have should be widely and efficiently applied. Al-

                 0 Ads treemptiorsol limited A5 rights reserved.                                                                         Drugs 1998 Apr. 55 (4)


                                                                                                                     PTO-000491
         Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 493 of 548 PageID #:
                                             70773




         Ardizzorte & Bianchi Porn,        Management of Distal ulcerative Colitis                                                                                  521
                                      •    ....wax




 ulfasalazine and mesalazine               ternative treatments are being tested but most are        lead to an improvement in the patient's symptoms
!ssive agents and alternative              unlikely to be generally available for many years.        and to a decrease in the inflammatory activity.
                                              This article reviews the role of the standard             Glucocorticoids, sulfasalazine, mesalazine (5-
:orticosteroids (methylpred-               medical treatment of distal ulcerative colitis and        aminosalicylic acid, 5-ASA) and imrnunosuppres-
ive for the treatment of mild                                                                        sive agents are able to inhibit many of these mech-
                                           the results of trials evaluating proposed new drugs
:his context, their systemic                                                                         anisms and this may explain their effectiveness in
                                           which are potentially useful for alternative therapy,
tory to either oral 5-amino-                                                                         the treatment of an inflammatory disease such as
                                           and provides practical guidelines for their correct
ids. Of no value in maintain-                                                                        ulcerative colitis.
cal corticosteroids may be                 and effective clinical application.
eroids [budesonide, flutica-
                                                                                                        2. Definition of Activity Grade and
  21-methasulphobenznate,
ernati ye for the treatment of                I. Aetiopathogenefic Background for                       Clinical Pattern of Disease
eatment of refractory distal                  the Pharmacological Treatment of
                                              Ulcerative Colitis                                         Two important criteria which should be used
                                                                                                     when choosing the most suitable therapeutic ap-
 or duration of therapy, oral
 f mild to moderately active                  While the cause of ulcerative colitis remains un-      proach to patients affected by distal ulcerative co-
                                            known, certain features of this disease have sug-        litis are: (a) grading the severity (mild, moderate
ioice drugs for the mainte-                gested several areas of possible aetiological impor-      or severe) and (b) defining the clinical pattern (in-
exists showing a trend to a                tance. These include familial or genetic, infectious,     termittent chronic, chronically active or frequently
ilazine. Topical mesalazine                immunological and psychological factors. How-             relapsing) of the disease. Moreover, patient com-
lance treatment                            ever, particular emphasis has been given to the           pliance is also a further important factor affecting
eid-dependent disease, az.a-
                                           study of either mucosal inflammation or immuno-           the choice of therapy.
ig either the need for corti-                                                                            In ulcerative colitis, the activity of the disease
e effective for long term                  logical reactions ail
                                              When the disease is active, the lamina propria         is usually assessed primarily on the basis of clinical
a inducing remission in pa-                                                                          features. The Truelove and Fitts classification121
remission with an intensive                of the mucosa becomes heavily infiltrated with a
                                                                                                     (table I) is the most widely used clinical activity
 oprine and mercaptopurine                 mixture of acute and chronic inflammatory cells.
 Lents.                                   There is a predominant increase in mucosal immu-           index in gastroenterological practice. However, al-
iistal ulcerative colitis and              noglobutin G production, evidence of complement           though clinically useful, these criteria do not allow
e reported concerning the                                                                            sufficient discrimination for the purpose of clinical
                                           activation, and activation of macrophages and T
  of short chain fatty acids,              cells. This immunological activity is associated          studies. Expansion of the clinical profile by Pow-
ema, sucratfate, clonidine,                with the release of a vast array of cytoki nes, kinins,   ell-Tuck et al.t31 has improved the design, imple-
tine.                                                                                                mentation and results of clinical trials but lacks
                                           leukotrienes, platelet activating factor (PAF) and
                                                                                                     correlation with sigmoidoscopic appearance. Suth-
                                           reactive oxygen metabolites. These mediators not
 progress made in the overall             only serve to amplify the immune and inflamma-             erland et al.01 have proposed a useful disease ac-
 ttive colitis in the past de-             tory response, but they also have direct effects on       tivity index for ulcerative colitis including a rating
  has radically modified the              epithelial function, endothelial function (which
:nt. This is probably the con-            may increase permeability and lead to ischaemia),          Table I. ClaSsilisation of disease activity (moderate activity is
intial ignorance concerning               and repair mechanisms, thus increasing collagen            activity intermediate between mild and severe) (adapte,...t from
ease. As a result, the gastro-            synthesis. In addition, many of the cytokines              Truelove & Witts12.1)   •
tients with ulcerative colitis            Einterieukins- (IL) I and -6, tumour necrosis fac-                                   Severe              Mild
en the outcome of clinical                                                                           Bowel movement            ?.5fday             541day
                                          tor] will activate an acute phase response, resulting
                                                                                                     frequency
-ugs are useful in inducing               in fever and a rise in serum acute phase proteins.                                   Mostly blood        Smaft amount
                                                                                                     Blood in stool
    and some of them in pre-              Some of the clinical features of acute ulcerative          Fever                     :.37.5*(.1          None.
tre is no definite cure. How-             colitis may be explained by these mechanisms. It           Pulse rate                >40 beats/min       Normal
  the treatment of ulcerative             follows, therefore, that any treatment which is able       Haemoglobin               <75%                Normal
:title knowledge we already               to inhibit the activation of these immunological           ESR                       >30 rnm/h           <30 mcnIt:
                                          and inflammatory effector mechanisms is likely to          AVtir6viation. ESR = erythrocyte sedimentation rate
and efficiently applied. Al-

            Dr,411; 98 Apt: 55 (4)        0 Adis In)ornationd ..in led Ai riziNts maserved                                                        1):Ligs 1998 Aor: 55 (4)

                                                                                                                                    PTO-000492
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 494 of 548 PageID #:
                                    70774




                                                                                                                   Ardizzone & Bianchi Pom




                Table It. Ulcerative colitis disease activity indeel                lations of the same pharmacological class as the
                 Stool bequency                 Normal                              rectally administered drugs also may be therapeu-
                                      1         1.2 stools daily more than normal   tically effective even when systemically adminis-
                                      2         3-4 stools daily more than normal   tered. The effectiveness of rectal formulations
                                      3         ›4 stools daily more than normal
                                                                                    (enemas, suppositories and foam) of corticoste-
                Rectal bleeding       0         None
                                      1         Streaks of blood
                                                                                    roids and mesalazine have been tested in clinical
                                      2         Obvious blood                       trials which have included patients affected by dis-
                                      3         Mostly blood                        tal ulcerative colitis. In addition, however, the titer-
                Mucosal appearance 0            Normal                              apeutic effects of oral or parenteral formulations
                                      1         Mild friability                     (corticosteroids, sal icylates, immunosuppressants)
                                      2         Moderate friability                 have been evaluated in experimental studies in-
                                      3         Exudation, spontaneous bleeding     chiding not only patients with extensive disease,
                Physician's rating of 1         Normal
                disease activity                                                    but also patients with distal ulcerative colitis with
                                      2         Mild
                                      3         Moderate
                                                                                    variable grades of activity.
                                      4         Severe
                Maximum score         13                                               4. Codicosterolds

                                                                                       4.1 Older Cotticosterolds
                of clinical and endoscopic signs (table II). How-
                ever, other clinical, endoscopical and histological                     4.1.1 Systemic Corticosteroids
                indices are available for rating activity disease in                    That corticosteroids have a beneficial effect on
                ulcerative colitis.isl                                               the course of ulcerative colitis was first suggested
                    In 1963, Edwards and Trueloves' characterised                   in the late 1940s.[71 Subsequent uncontrolled and
                the course of ulcerative colitis. Despite the use of                controlled studies with adrenocorticotrophic hor-
                more modern medical therapies, the distribution of                  mone (ACTH), cortisone and hydrocortisone in the
                the clinical pattern shown by them is still accurate.               1950s and 1960s confirmed that these dregs are
                After the first episode, most patients (approxi-                    effective in inducing remission of disease activ-
                                                                                    ity.l2,8)
                mately two-thirds) subsequently experience recur-
                rent attacks. A stnallminority, from 7 to 15%, never                    Corticosteroids modify almost every part of the
                achieve satisfactory remission and continue with                    iriflarnmatoty response, including cell-mediated
                symptoms to a greater or lesser degree (cortico-                    immunity and the production of inflammatory
                steroid-resistant disease), while others have a cor-                mediators such prostaglandins, leukotrienes, plate-
                ticosteroid-dependent disease. These different                      let activating factor and cytokines.f-93°1 Their bio-
                forms of disease must be considered when choos-                     logical effects last longer than their plasma half
                ing the best pharmacological treatment for patients                 life.(111
                with distal ulcerative colitis, along with the knowl-                   Although the efficacy of corticosteroids in acute
                edge that drugs may have several mechanisms of                      ulcerative colitis has been proven, they should not
                action and different toxicity profiles and routes of                be used for maintaining remission of the dis-
                administration.                                                     ease tt..141 Prednisolone or hydrocortisone in
                                                                                    equivalent doses are equally effective at control-
                   3. Pharmacology                                                  ling symptoms. Prednisolone is the preferred treat-
                                                                                    ment because it has a lower mineralocorticoid ef-
                    With the diagnosis of distal ulcerative colitis                 fect at equipotent anti-inflammatory doses. The
                lies the possibility of rectal drug administration,                 optimum initial dosage of oral prednisolone is 40
                acting either towards inducing remission or pre-                    to 60 mg/day in a single morning dose.115.161 Intra-
                venting relapses. However, some drugs or /brunt-                    venous preparations of prednisolone are no longer

                 Ads internallond Limited. Al rights reserved.                                                             Chugs 1vo8 Aor 55 (4)
                                                                                                               PTO-000493
        Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 495 of 548 PageID #:
                                            70775




           A rdizzone & Bianchi Pam      Management of Distal Ulcerative Colitis                                                                       523
                                                                                                                                                    NWANAOLIN




  pharmacological class as the           available, but methylprednisolone 20mg 3 times             dents on long term treatment.t2 i) Although absorp-
   drugs also may be therapeu.           daily can be given; this is slightly higher than the       tion of corticosteroids after topical administration
    when systemically adminis-           equivalent dose of prednisolone (methylpredniso-           is less than after oral administration, prolonged
 triess of rectal formulations           lone 4rng equals prednisolone 5mg),[17) Alternate-         treatment with corticosteroid enemas may also
ies and foam) of corticoste-             day therapy (prednisolone -5.30mg every other              produce adrenal suppression.i22)
s have been tested in clinical           day), is useful when tapering the dose in patients             Several galenic formulations of recta! cortico-
luded patients affected by dis-          who have achieved remission and are now asymp-             steroids have been developed: liquid enemas, foam
hn addition, however, the ther-          tomatic, and in children, to prevent growth retar-         enemas and suppositories. A 100m1 liquid enema
al or parenteral formulations            dation. Preparations such as corticotrophin offer          often reaches the splenic flexure,[231 foam enemas
:ylates, inummosuppressants)             no advantage and are no longer used.                       only occasionally reach as far as the descending
   in experimental studies in-               The main drawback of systemic corticosteroids          colon,(241 while corticosteroids released from sup-
ients with extensive disease,            is their potential to produce adverse effects, espe-       positories remain in the recturn.(251 Thus, for dis-
t distal ulcerative colitis with         cially in association with prolonged use. Such ef-         ease affecting the rectum and sigmoid, a foam
:ivity.                                  fects include the development of cataracts, osteo-         enema is preferred. For proctitis alone, suppository
                                         porosis, bone necrosis, growth retardation in              administration may be sufficient. A liquid enema
Is                                       children, bodyweight gain, changes in mood, acne           can be more effective for more extensive colitis, up
                                         and, less commonly, hypertension or hyperglycae-           to the splenic flexure. Clinical trials comparing
;teroids                                 tnia.f 1) For these reasons, the goal of therapy is to     rectal corticosteroids in liquid and foam formula-
                                         achieve remission, taper the corticosteroid dose,          tions suggest that they are all equally effective;
costerolds                               and finally, discontinue their use.                        hydrocortisone and prednisolone suppositories
is have a beneficial effect on                                                                      have also been shown to be useful in treating idio-
ye colitis was first suggested              4. 1.2 Rectally Administered Corticosterolds            pathic proctitis.(19.2°)
.ubsequent uncontrolled and                  Rectal corticosteroid preparations have been the           Patients tend to dislike inserting medication
li adrenocorticotrophic hor-             main treatment for attacks of mild to moderate dis-        through the anus and many, especially those with
ine and hydrocortisone in the            tal ulcerative colitis since the 1950s, when True-         a poorly distensible rectum, have problems in re-
 firmed that these drugs are             love et al.11s) performed a controlled trial of a rectal   taining liquid enemas, particularly in the daytime.
 remission of disease activ-             drip of hydrocortisone hemisuccinate (100 mg/              The foam enema is retained more easily, is more
                                         day) versus placebo for l week in ulcerative colitis       portable and is often preferred by patients.f 26) In a
dify almost every part of the            of varying severity. Since then, clinical trialsil".°)     study measuring the quality of life in ulcerative
;e: including cell -mediated             have shown that 3- to 4-week courses of this drug,         colitis, hydrocortisone foam enemas caused signif-
.oduotion of inflammatory               as well as prednisolone-21-phosphate 20 to 40 rag/          icantly less disturbance to work. outdoor and oc-
:landins, leukotrienes, plate-           day and betamethasone 8 to 20 mg/day, improve              cupational activities and sexual relationships than
 d cytokines.1"°1 Their bio-            both the symptoms and sigmoidoscopic appear-                prednisolone liquid enernas.f271
ger than their plasma half-             ance of distal ulcerative colitis in about two-thirds
                                        of patients with active disease.                               4.2 Newer Topical Corticosteroids
:y of corticosteroids in acute              In a placebo-controlled trial,i181 hydrocortisone
sen proven, they should not             enemas were shown to be of no value for weekend                The frequent adverse effects associated with the
ing remission of the dis-               maintenance treatment of patients in clinical re-           long term use of corticosteroids has prompted the
ne or hydrocortisone in                 mission, although they were effective as short term         development of a new group of agents. These
wally effective at control-             therapy of active disease.                                  newer agents may provide certain advantages over
olone is the preferred treat-               Short term corticosteroid therapy is associated         currently available corticosteroids by achieving
ower mineralocorticoid ef-              neither with clinical evidence of systemic effects          equivalent or superior efficacy associated with a
-inflammatory doses. The                nor significant impairment of the response to               better adverse event profile.
 of oral prednisolone is 40             ACTH stimulation. Occasionally, systemic effects               The absence of toxicity in these newer topical
 morning dose.ii 5•161 Intra-           develop, such as fluid retention; mooning of the            agents relates to their low systemic bioavailability,
prednisolone are no longer              face or acne, but these usually only occur in pa-           which can be achieved in 3 ways: (a) extensive

             DrUgS 1S98 qgx:   S5 (4)   a Al's Internotor,d tended. AN rills reserved                                                ca.ar law apt. 55 (4)
                                                                                                                            PTO-000494
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 496 of 548 PageID #:
                                    70776




                   524                                                                                                                    Ardizzane & Bianchi Pm




                   'Fable at Clinical trial results of newer recteNy and orally administered cotticosterelds'   in the treatment of active distal ulcerative colitis
                   Reference                       No. of        Dosage Route        Comparator                     Treatment Results
                                                   patients      (mgrday)                                           duration
                                                                                                                    (wk)
                   Prednisolone MSB
                   McIntyre et alYal                40           20        PR        Predelsobne-2t-phosphate 2                   Idern


                   Fit/tie-user*
                   Angus at al.1"                   59           20        PD        Placebo                        4             Idern
                   Hawthorne et alP11              205           20        PO        Prednisolone                   4             Fluticasone < prednisoione

                   Tixocortot pirates
                   Hanauer et all321               337           250       PR        Hydrocortisone                  3             Idern
                   Friedmanrim                      it           250       PR        No comparator                                 Reduction of mucosa! inflammation
                                                                 500       PR
                   Beclomethasone (6)
                   Kumana et al.1341                 9           0.5       PR        Betamethasone             2                   idern
                   Barisky et atri si               16           0.5       PR        Betamethasone             3                   edam
                   \tan der Heide et al.P51         18           30        PR        Prednisoione-21-phosphate 3                   Prednisolone > bedomethaso.ne

                   Halpern et 3.1.1371              32           0.5      PR         Betamethasone                   4             Ideal
                   Mulder et atials1                60           B 3mg + PR          8 and 5-ASA atone               4             Combination better than either drug
                                                                 5-ASA 2g                                                          atone

                   Budesonide
                   Danielsson et al.139l            43          2          PR
                                                                            Placebo                       4          Budesonide > placebo
                   Matzeni4°1         •            146          1, 2, 4     Prednisolone
                                                                           PR                             2+2        Idern
                   Lamers et alrl                   63          2          PR
                                                                            5-ASA                         4+4        Idem
                   Tarpita et awl        •          72          2          PR
                                                                            Hydrocortisone                4          Idem
                   Bianchi Porro et M.1291          68          2   PR      Merhylprednisolone            4+4        Eden
                   Lotberg el al.1431              100          2   PR      Prednisolone                  B          Idem
                   Lemann et at.i4q                 97          2   PR      5-ASA                         4          ldem
                   Bayless et ato'l                184          2   PR      Hydroccraarme and             s          Budesonide > placebo and a
                                                                            placebo                                  hydrocortisone
                   Hanauer & Rot tinson06)        233   0.5, 2, 8 PR        Placebo                       6          2 and Brig dosage > plaoebe
                   Lofberg et al.1471               72  10          PO      Prednisolone                  9          Were
                   Abbreviations anctsymbois: 5-ASA. mesalazine; !dem = equally effective; MSEte metasullobenzoafe; PO= oral; PR = rectal; < = less effective
                   than; s se. more effective than.



                  first-pass metabolism in the blood by erythrocytes                                The results of trials (table III) with these non-
                  and in the liver; (b) lack of rectal absorption; or (c)                        systemically active corticosteroids in enema or oral
                  both mechanisms. All these account for the low                                 form, especially beclornethasone dipropionate (in
                  frequency of systemic effects of these agents.                                 dosages of 2, 3 and, rarely, 6 mg/day) and budeson-
                  Moreover, these new drugs should have 3 high in.                               ide (1, 2, 4 and, rarely, 8 mg/day) have shown them
                  trinsic glucocorticoid activity, high topical potency                          to be as effective as conventional corticosteroids
                  and good metabolic stability in the bowel. Fred-                               and mesalazine without the systemic corticosteroid
                  nisolone metasulfobenzoate, tixocortol (tixocortol                             adverse effects or suppression of the hypothalami=c-
                  pivalate), fluticasone propionate, beclomethasone                              pituitary-adrenal axis (28,29!
                  dipropionate and budesonide are all considered to                                 In a very recent pilot study,[48! the efficacy of
                  fulfil these requirements.                                                     budesonide in an oral pH-modified release forrnu-

                   Acts Internalionol Lirreed. At riots feservet.l.                                                                                  Drugs 39oe Ara: 55 (4)

                                                                                                                               PTO-000495
               Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 497 of 548 PageID #:
                                                   70777




               Ardizzone & Bianchi Morro   Management of Distal Ulcerative Colitis                                                                          525
                                                                                                                                            SICOMMPRONOW 011".21.9
                                           •




at of wive distal ulcerative colitis
                                           lation was evaluated for maintenance treatment in        tomatic: and e.ndoscopic improvement or for symp-
t    Results
                                           14 patients with corticosteroid-dependent ulcera-        tomatic and endoscopic remission.
                                           tive colitis, during the reduction phase of conven-          In 7 trials, rectal mesalazine was significantly
                                           tional corticosteroids following an acute attack.        better than conventional rectal corticosteroids for
                                           Patients were treated with budesonide 3mg 3 times        inducing remission of symptoms, endoscopy and
     Idem
                                           daily for 6 months, The primary investigation para-      histology, with a POR of 2.42 [95% confidence
                                           meters were changes in the clinical activity index       interval (Cl) 1.72-3.41)1, 1.89 (95% CT 1.29-2.76),
    Idem                                   (CAI) and in the. daily dose of eorticosteroids. In      and 2.03 (95% CI 1.28-3.20), respectively.
    Flutimsone<prWnisollone                 13 of 14 patients, CAI improved significantly and           Rectal budesonide was of comparable efficacy
                                           treatment with corticosteroids could be stopped.         to conventional corticosteroids but produced less
    ldem                                   Three patients experienced relapse and needed fur-       endogenous cortisol suppression.
    Reduction of mimosa] inflammation      ther corticosteroid treatment. The average daily             Moreover, a cost comparison of rectal prepara-
                                           dose of corticosteroids and the mean value of the        tions was performed, showing that hydrocortisone
                                           CAI before treatment with budesonide were signif-         100mg and mesalazine 4g enemas are comparable
    !dem                                   icantly higher in the relapse group than in the re-       in cost, while mesalazine Ig and 2g enemas cost
    Were                                                                                            considerably less. Budesonide enemas are margin-
                                           mission group.
    Prednisolorie > beclometnascns
                                               Unfortunately, plasma cortisol value and cor-        ally more expensive than hydrocortisone liquid en-
    Hem                                    ticotrophin hormone stimulation tests were not car-      emas, and hydrocortisone foam costs slightly less.
    Combination better than either drug    ried out.
    alone
                                               The main advantage of topically acting cortico-         6. Sulfasalazine and Mesalazine
                                           steroids over traditional agents, especially budeso-
  Budesonide s. placebo                    nide, is the lack of systemic effect as well as of          Sulfasalazine is one of the major advances in the
  idem
                                           adrenal gland suppression. This is particularly use-     treatment of ulcerative colitis and represents the
  ldem                                                                                              mainstay of maintenance therapy for patients in
 Idem
                                           ful for patients suffering from refractory distal ul-
                                           cerative colitis or frequently relapsing disease.        remission. On the suspicion of a bacterial cause of
 idem
                                           who need long term or high dose therapy. How-            ulcerative colitis, sulfasalazine was developed
 Warn
 ldem                                      ever, longitudinal studies, particularly addressing      with the aim of delivering a compound consisting
 Bodesorilde > placebo and                 issues such as impact on hone turnover, will be          of an antibacterial, sulfapyridine, attached to an
hydrocortisone
                                           required before the long term role for topical cor-      anti-inflammatory agent (mesalazine), to the mu-
2 and 8rng dosage > placebo                                                                         cosa of patients with the disease. The antibacterial
                                           ticosteroids in the treatment of distal ulcerative co-
Idem                                                                                                and anti-inflammatory components are linked by
)=Drat: PR = rectal; < =less effective     litis can be fully established.
                                                                                                    an azobond that is split by bacteria in the colon.
                                                                                                       Misiewic:z et al.E5M in 1965 were the first to
                                               5. Comparative Evaluation of Rectally                show that oral sulfasalazine, in a dose of 0.5g 4
 (table III) with these non-                   Administered Corticosteroids and                     times a day for a follow-up period of 1 year, was
ticosteroids in enema or oral                  Alternative Treatments                               significantly more effective than placebo in
                                                                                                    sharply reducing the ulcerative colitis relapse rate.
nethasone dipropionate
                                              Marshall and Irvine,09) performed a meta-             Overall, the 1-year relapse rate was about 30%
ely, 6 mgiday) and budeson-
                                           analysis of all reported randomised controlled tri-      with sulfasalazine and 75% with placebo.
t mg/day) have shown them
                                           als with older and newer rectal corticosteroids,            Since then, other controlled trials have con-
mventiortal corticosteroids                with the aim of critically examining the role of         firmed the efficacy of sulfasalazine in preventing
 the systemic corticosteroid               these agents in the treatment of active distal ulcer-    ulcerative relapses, and more and more patients the
ession of the hypothalamic-                ative colitis.                                           world over are continuously treated with this drug.
8.291
                                              Pooled odds ratios (PORs) showed conven-              A recent meta-analysis including only placebo-
A study,1481 the efficacy of               tional rectal corticosteroids and rectal budesonide      controlled trials showed an increase in the thera-
H-modified release formu-                  to be clearly superior to placebo, either for syrnp-     peutic advantage (expressed as a remission rate) of

                 Drags I rna Apt 55 (e)    C Adis international Urrited AR rignt$ tetsfirved                                            Dugs 1978 Apr: 55 (4)
                                                                                                                            PTO-000496
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 498 of 548 PageID #:
                                    70778




              526                                                                                                   Antizzone Er Bianchi Porn
              MLIONVII1291400WORMTTEMOIMIMIO•NEWPOW,
                                                                                                                                                    M



               Table IV. Oral formulations of rrieselazine                    been developed in which mesalazine is not linked                      re
               Forrnirialion                           Drug delivery          to another carrier.                                                   tt
               Azo-bond                                                           In these gastrointestinal formulations, mesalaz-                  c;
               Ofsalazine                              Colon                  ine is coated either with a semipermeable ethyl cel-                  tl.
               Ipsatazine                              Colon                  lulose membrane ('Pentasa'), or, as in the case of
               Salsalazine                             Colon
                                                                              rnesalazine, with an acrylic resin (`Eudragit S',                     ft
                Mesalazine                                                    'Asacol', 'Eudragit L', `Salofalle or 'Claversan,
               `Salofalk'                              Ileum - colon          which retards the release of the active molecule,                      rt
               'C,laversar                             Hewn - colon
                                                                              especially in the colon.                                               l;
               'Asacor                                 Distal ileum - colon
               Ventesa.                                Small bowel - colon
                                                                                  Two recent meta-analyses by Sutherland et
                                                                              al (54,55) assessed the effectiveness of oral mesalaz-                 r.
                                                                              ine compared with placebo or sulfasalazine for the
               sulfasalazine over placebo from 22% to 42% when                treatment of active ulcerative colitis and for the
               comparing 6-month to 12-month trials, suggesting               maintenance of remission (see section 6.1).
               a decline in the efficacy of placebo, while the effi-
               cacy of sulfasalazine remained constant.(51)                        6.1 Oral Mesalazine and Sulfasalozine in
                  Adverse effects occur in 10 to 40% of patients                   Active Ulcerative Colitis                                            r
               receiving sulfasalazine.152) Dose-related adverse
                                                                                 In the earlier meta-analytic revieviet54) 8 trials
               effects include vomiting, anorexia, dyspepsia,                                                                                            r
                                                                              comparing 1007 patients examined oral mesala-
               headache, skin discoloration and decreased sperm               zinc compared with placebo for acute mild-to-
              count. Idiosyncratic responses including hypersen-              moderate ulcerative colitis. The POR for complete
              sitivity reactions such as skin rash, bronchospasm,             remission combining all mesalazine preparations
              haemolytic anaemia and hepatocellular changes                   with all doses was 2.02 (fig. 1). A dose-dependent
              occur rarely in patients treated with sulfasalazine.            trend was apparent, with a lack of statistically sig-
              Moreover, albeit with a low incidence, sulfasalaz-              nificant difference from placebo for doses of
              ine treatment may be associated with possibly le-               mesalazine less than 2 g/day. The POR for patients
              thal agranulocytosis. Most of these effects are at-
              tributed to the sulphonamide component of
              sulfasalazine.
                  The demonstration by Azad Khan et ai.(531 in                                                  •
              1977 that mesalazine is the active therapeutic moi-
              ety of sulfasalazine and acts topically on the co-
              lonic mucosa led to the development of new oral
              mesalazine formulations which do not contain the
             sulpha component (table IV). In some of these, sul-
             fapyridirte has simply been replaced by another
             carrier and linked to the mesalazine molecule by a
                                                                               Pooled odds ratio
             nitrogen bridge: (a) another mesalazine molecule                   r --
                                                                               0.2      0.5             2          5     10      20        50
             in olsalazine, (b) 4-aminobenzoylglycine and 4-
                                                                                 Mesalazine          Odds ratio (05% CI)          Mesalazine
             amino-benzoy1-5-alanine, linked respectively in
                                                                                less effective                                   more effective
             ipsalazine and balsalazine. As in the case of sul-
             fasalazine, however, mesalazine is released into the             Fig. 1. Odds ratios together with 95% confidence intervals (CI)
             colon by these formulations only after bacterial                 for B trials comparing oral rriesalazine with placebo In the treat-
                                                                              ment of active ulcerative colitis. Values greater than 1 indicate
             splitting of the nitrogen bond. To obviate the need              a therapeutic advantage compared with placebo (from Suther-
             for bacterial splitting, other formulations have                 land et af.,)54lairth permission).


             0 Adb hrerrration l Limited All tights reserved                                                        PTO-000497
                                                                                                                         Orr1 woe Apr. 55 (4)
           Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 499 of 548 PageID #:
                                               70779




            relizzone F> Bianchi Pons   7.    management of Distal UIcerah ve Colitis                                                                                     527




 .ch mesalazine is not linked                  receiving at least 2 glday of mesalazine showed
                                               improvement compared with placebo. No signifi-
  mat  formulations, mesalaz•                  cant differences in response could be shown be-
   a semipermeable ethyl eel-                  tween any of the mesalazine preparations.
 ata.sa'), or, as in the case of                  Eight studies, involving 553 patients, compared
 icrylic resin ( 'Eadragit S',                 mesalazine with suffasalazine for the acute. treat-
 . 'Salofalk' or 'Claversal),                  ment of ulcerative colitis. The POR for complete
 Ise of the active molecule,                   remission, after combining all mesalazine formu-
                                               lations and comparing them with sulfasalazine,
.nalyses by Sutherland et                      was 1.15 (fig. 2). No evidence existed for a dose-      Pooled odds ratio
Fectiveness of oral inesalaz-                  response relationship, and no significant differ-        r---- r -       r -•         7     --- 7 --   -- r----   T-- ---1 .
:ebo or sutfasalazine for the                                                                          0.1    0.2      0.5            2        5       10    20        50
                                               ences in efficacy were found between the various          Mesarazine            Odds ratio (95% CO            Mesaiazirie
ierative colitis and for the                   rnesalazine preparations compared with sulfa-            less effective                                      more effective
on (see section 6.1).                          salazine.
                                                  In the more recent review 1551 in which the in-     Fig. 2. Odds ratios together with 95% confidence intervals (CI)
 and Sulfasalazine in                         clusion of more recent studies increased the global     for 8 trials comparing oral mesalazine with sulfasalazine in the
:ohs                                                                                                  treatment of active ulcerative colitis. Values greeter than 1 indi-
                                               number of patients by >1500 (total n = 4373), giv-     cate a therapeutic benefit for mesalazine compared with sul-

inalytic review,tsal 8 t rials                 ing the potential for greater statistical power, the   fasalazine (from Sutherland et al..,1•34i with permission).

its examined oral mesala-                      results of the original meta-analysis have been
lacebo for acute mild-to-                      largely confirmed. However, some aspects that dif-
                                               fer from the previous work have been shown. In         tnent or remission, and 0.66 (95% CI 0.42-1.04)
itis. The POR for complete                                                                            for the failure to induce endoscopic improvement.
11 mesalazine preparations                     particular, the major distinction between the 2 re-
                                              views was the analysis of the data concerning corn-     Thus, as in the previous meta-analysis, there was a
 (fig. 1). A dose-dependent                                                                           trend in favour of a slight benefit for the newer
  a lack of statistically sig-                plete remission separately from those concerning
                                              improvement/remission. Moreover, different qual-        mesalazine formulations over sulfasalazine in the
 rn placebo for doses of
                                              ity assessment criteria were also used. On the basis    induction of global/clinical and endoscopic im-
May, The POR for patients
                                              of an intention-to-treat principle, the outcome of      provement (including remission) in active disease.
                                              interest in the treatment of active disease was the     The incidence of adverse events and withdrawals
                                                                                                      due to the mesalazine formulations did not signif-
                                              failure to induce global/clinical remission, global/
                                                                                                      icantly differ from that associated with placebo,
                                              clinical improvement, endoscopic remission or en-
                                                                                                      and was less than that observed among the patients
                                             doscopic improvement.
                                                                                                      treated with sulfasalazine.
                                                  Of the 19 trials, involving 2032 patients, 9 were
                                              placebo controlled, and 10 compared mesalazine
                                                                                                         6.2 Quality of Life for Distal Ulcerative Colitis
                                             with sulfasalazine. All the. results were expressed
                                                                                                         Patients Treated with Oral Mesalazine
                                             as odds ratios, with a value of <1.0 indicating a
                                             beneficial effect of mesalazine treatment over the           In an 8-week, randomised, dose-response,
                                             comparison therapy.                                      placebo-controlled, double-blind, multicentre
                                                  Mesalazine was superior to placebo with regard      trial,1561 quality of life was evaluated in 374 pa-
     5    10       20        50              to all measured outcome variables. For the failure       tients with active ulcerative colitis using controlled
i (95% CO          Mesatazine                to induce global/clinical improvement or remis-          release mesalazine capsules ('Pentasa') at 1, 2 and
                  more effective
                                             sion, the POR was 0.39 (95% CI 0.29-0.52). A             4 g/day versus placebo. 156 patients had distal ul-
h 95% confidence intervals (CII              dose-response trend for mesalazine was also ob-          cerative colitis. Function-related quality-of-life
riazine with placebo in the treat-           served. When mesalazine was compared with sul-           parameters were assessed in this study, including 5
. Values greater than t indicate
ired with placebo (from Slither-             fasalazine, the POR was 0.87 (95% CI 0.63-1.20)          pertinent symptoms and 7 general life capabilities.
                                             for the failure to induce global/clinical improve-       All the parameters were recorded using a I Ocrn vi-

            Orugs 1498 Apr 55 (4)            C Ali;!we:notional Limited A   Vrtts :weaved.                                                             Drug* 1498 APc         01
                                                                                                                                         PTO-000498
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 500 of 548 PageID #:
                                    70780




                  528                                                                                                     Ardizzone & BiarAi Porn




                                                                                      ies differed greatly, ranging from approximately ;
                                                                                      minimum of 20% to a maximum of 50% fa
                                                                                      inesalazine-treated patients, compared with 12 anc
                                                                                      55%, and 24 and 62%. for patients treated will
                                                                                      sulfasalazine and placebo, respectively.
                                                                                         Many factors may explain these discrepancies
                                                                                      such as differences in patient population and selec
                                                                                      tion (most patients included had remission of z
                                                                                      very short duration which, in some cases, was on!)
                   Pooled odds ratio                     —e--                         clinically evaluated, but not endoscopically and
                                    1                                                 histologically examined), length of follow-up (4 tc
                   0.02     0.105 0.1      02      0.5     1     2       5     10
                    Mesalazine               Odds ratio (95% CI)      Mesalazine      6 months in some studies, 12 months in others),
                   less effective                                    more effective   dosage of maintenance drug (from 0.8 to 4 gtday),
                  Fig. 3. Odds ratios together with 95% confidence intervals (Cl)     relapse definition and success parameters for treat-
                  for 11 clinical studies comparing oral mesaiazine with suf.         ment.
                  fasalazine in the maintenance or remission of ulcerative colitis.      In the more recent review,1551 16 studies were
                  Values of less than 1 indicate a benefit for sulfasalazine cam
                  pared with meselazine (from Sutherland et al.,1641 with permis-     evaluated involving 2341 patients. Only 4 were
                  sion).                                                              placebo-controlled; the remaining 12 trials com-
                                                                                      pared mesalazine with sulfasalazine. Here again,
                                                                                      an odds ratio with a value of <1.0 indicated a ben-
                  sual analogue scale except trips to the toilet, which
                                                                                      eficial effect of mesalazine over the comparison
                  were recorded in the patients' diaries. Mesalazine
                                                                                      therapy.
                  at 2 and 4 giday was significantly superior to pla-
                  cebo in improving each of the 12 quality-of-life                       The FOR for the failure to maintain clinical or
                  parameters (p < 0.05), indicating that this oral                    endoscopic remission for mesalazine versus pla-
                  mesalazine formulation significantly enhanced the                   cebo was 0.48 (95% CI 0.35-0.65) and versus sul-
                  quality of life for patients with active ulcerative                 fasalazine, 1.29 (95% CI 1.06-1.57) at 6 mouths
                  colitis.                                                            and 1.15 (95% CI 0.89-1.50) at 12 months: Com-
                                                                                      pared with the original meta-analysis, this review
                     6.3 Oral Mesalazine and Sulfasalazine in
                     Ulcerative Colitis in Remission

                    In the original meta-analysis,1341 11 trials, in-                       Histological
                  volving 1153 patients, compared mesalazine with
                 sulfasalazine and placebo for the maintenance ther-                        Endoscopic
                 apy of ulcerative colitis. "Mn of 11 trials defined
                                                                                            Symptomatic
                 clinical response as maintaining remission during
                 a 12-month period. The POR for these studies was
                 0.85 (fig. 3). The POR for trials in which high dos-                   0.1                                  10                 100
                 ages of mesalazine were used was not significantly                        Placebo           Pooled odds ratio         Mesafazine
                                                                                        more effective                                more effective
                 different from that found in the trials using low
                 dosages (0.89 vs 0.82) (fig. 3). Thus, no significant                Fig. 4. Odds ratios together with 95% oonfiderice intervals (Cit
                 difference exists among the various mesalazine                       for 4 of 5 trials comparing rectal mesalazine with placebo in
                 formulations, and none of these was more effica-                     which data for endoscopic and histological improvement were
                                                                                      provided. The respective pooled odds ratios were 10.04 (95%
                 cious than sulfasalazine. However, it must be ob-                    CI: 5.72-17.61) and 10.31 (95% Cl: 5.85-18.16) ffrorri Marshall
                 served that the relapse rates reported in these stud-                & Intine.i5li with permissior4.


                 C Ads intemotiond Limited. All rights resolved                                                                   Drugs t 498 Art; 55 (4)
                                                                                                                 PTO-000499
             Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 501 of 548 PageID #:
                                                 70781




           Ardizzone & Bianchi Porto    m     gement of Distal Ulcerative Colitis                                                                                                 529




iging from approximately a                                                                                         with placebo, symptomatic improvement and re-
  a maximum of 50% for                        Histological                                                         mission rates were consistently higher than the
ants, compared with 12 and                                                                                         endoscopic rates which were, in contrast, more fa-
e for patients treated with ••                Endoscopic                                                           vourable than the rates calculated using histology.
bo, respectively.                                                                                                  In the trials where mesalazine was compared with
                                              Symptomatic                     ..4.4.4.4.4.4.46

xplain these discrepancies,                                                                                        prednisolone, the PORs were low for both symp-
atient population and selec-                                                                                       tomatic improvement (1.39) and remission (1.10)
dudecl had remission of a                0.1                                      10                         100   (fig. 6). No clear dose-response relationship was
ch, in some cases, was only                 Placebo              Pooled odds ratio                Mesalazine       identified. In the studies evaluating rectal 4-
                                         more effective                                          more erterdiee
ut not endoscopically and                                                                                          atninosalicylic acid, symptomatic improvement
I), length of follow-up (4 to                                                                                      rates ranged from 71 to 100% in the treatment of
                                       Fig. S. Odds ratios together with 95% confidence intervals (CI)
ies, 12 months in others),             for 5 studies comparing rectal mesalazine with placebo, in which
                                                                                                                   active ulcerative colitis. Rates for induction of re-
drug (from 0.8 to 4 g/day),            symptomatic, endoscopic arid histological remission rates were              mission ranged from 38 to 85%.
                                       reported. The respective pooled odds ratios were 1037 (95%                      In quiescent disease, rectal mesalazine was
iccess parameters for treat-           Cf: 5,72-18.80). 8.23 (95% CI: 4.08-16.58) and 12.47 (95% CI:
                                       3.75-41.43) [from Marshall & Irvine i 1 with permission].                   compared with placebo or with an oral mesalazine
eview,r551 16 studies were                                                                                         preparation. Dosage regimens varied considerably
41 patients. Only 4 were                                                                                           among the studies (from 1 to 4 g/day).
 remaining 12 trials com-               with the analysis of trials involving an additional                           The rate of remission maintenance ranged be
sulfasalazine. Here again,              1188 patients showed that sulfasalazine has a mod-                         tweet' 54 to 80% in patients receiving the active
to of <1.0 indicated a ben-            est but statistically significant benefit over mesala-                      treatment and 15 to 20% in those. treated with pla-
tine over the comparison               zinc, at least for up to 48 weeks. However, these                           cebo.
                                       results must be interpreted with caution consider-                             The long term use of mesalazine enemas is also
                                       ing that the meta-analysis included all trials, re-                         effective in inducing remission in patients with
ire to maintain clinical or •
                                       gardless of whether relapse was defined in terms                            left-sided ulcerative colitis which is unresponsive
   mesalazine versus pia-
                                       of clinical or endoscopic criteria. Thus, in a patient                      to or intolerant of conventional therapy, with an
/.35-0.65) and versus sai-
                                       population selected for tolerance to sulfasalazine,                         80% remission rate by 34 weeks, thus allowing pa-
1 1.06-1.57) at 6 months               there is insufficient evidence to confirm the benefit
 .S0) at 12 months. Corn-                                                                                          tients to reduce or discontinue glueocorticoid treat-
                                       of mesalazine over sulfasalazine for maintenance                            ment.°8)
neta-analysis, this review             therapy.

                                            6.4 Recto! Scalicylotos
                                            (Amiraasolicylic Acid. Mesalazine)                                            Histological

                                           A meta-analysis of reported randomised, con-                                   Endoscopic
                                        trolled trials assessing topical aminosalicylic acid
                                       and mesalazine, in enema or suppository formula-                                   Symptomatic
                                        tion, for the treatment of distal ulcerative colitis,
                                                                                                                                                       •
                                        has been published recently.1373 In this analysis, in                        0.1                                    10                 100
       1.0                   100        mild to moderately active disease, the proportion                               Placebo            Pooled odds ratio        Mesalazine
de ratio            fvlesalazine       of patients who improved symptomatically with                                 more effective                                more effective
                   more effective
                                       rectal mesalazine (in dosages varying from 1 to 4
                                                                                                                   Fig. 6. Odds ratios together with 95% confidence intervals (CI)
 95% confidence intervals (Cl)         Nay) ranged from 60 to 94%, compared with 14                                for 2 trials comparing rectal aminosalicylic acid and mesalazine
al mesalazine with placebo in          to 42% in the placebo groups (fig. 4). Rates of                             with rectal prednisoione. The pooled odds ratios were low for
tistological improvement were          symptomatic remission varied between 31 to 80%                              both symptomatic Improvement (1.39; 95% Cl: 0.73-2,66) and
 odds ratios were 10.04 (95%                                                                                       remission (1.13; 95% CI: 0.51-2.38). The 95% CI included an
CI: 5.85-18.18) (from Marshal;
                                       in rriesalazine-treated groups and 7 to 11% in those                        odds ratio of 1 (no improvement) [from I,Aarshall & Irvine.151witti
                                       receiving placebo (fig. 5). Comparing mesalazine                            permission).


              Drugs 1098 Apr; 55 (A)    Adis hterrotiono!UrnIted. Ar riglVs                                                                                      Drug!: 1098 APr; 55 (4)
                                                                                                                                                       PTO-000500
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 502 of 548 PageID #:
                                    70782




                 530                                                                                   A rdizzone & Bianchi Porn
                 6111,02WJMNICIESIMI•10•TeNIMI•01000004,




                      A double-blind study, using enemas containing       pository once daily versus a mesalazine 500m;
                 mesalazine 1. 2 or 4g or placebo for a 1-month           suppository twice daily, in patients with proctitis
                 treatment period, demonstrated that mesalazine I g       and proctosigmoiditis: were compared in a 4-week
                 (in a 00m1 enema) is a sufficient dose for patients      investigator-blind study. After 4 weeks of 'treat-
                 with a mild to moderate attack of ulcerative coli-       ment no statistically significant difference was
                 tis.E59) This was further confirmed by a recent trial    found between the 2 treatment groups in terms of
                 in which a high percentage of clinical and endo-         efficacy. On the other hand, the patient evaluation
                 scopic improvement or remission (88.9 and 74.1%,         for tolerability and practicality, measured by a
                 respectively) was obtained in patients with distal       score of patients' opinions, showed that mesalazine
                 active ulcerative colitis, with a low dosage of          l g was significantly superior to mesalazine SOOmg
                 mesalazine enemas (1 giday), after only a 3-week         twice daily, resulting in a more practical approach
                 treatment period.(6°1                                    with a minor interference with the patients' daily
                     Reports of adverse events coming from topical        activities.
                 mesalazine treatment varied substantially from               A new rectal preparation of mesalazine in gel,
                 study to study. In many trials reporting adverse re-     without the addition of propellent gas, for topical
                 actions (anal canal irritation, headache, facial ery-    treatment in distal ulcerative colitis has been devel-
                 thema, hair loss and peripheral oedema) their rela-      oped recently in Italy. The efficacy, safety and pa-
                 tive frequency was not recorded, but all were            tient acceptability of this new mesalazine 2g enema
                 classified as minor.(57)                                 at night was compared with mesalazine 2g foam
                                                                          enemas, in the treatment of mild to moderate distal
                       6.5 Qualify of Life for Patients with              ulcerative colitis in a 4-week prospective, random:
                       Distal Ulcerative Colitis Treated with             ised, investigator-blind study.[531 After 4 weeks, no
                       Rectal Mesalazine                                  statistical difference was observed between the 2
                                                                          formulations in terms of remission rate (76% for
                    In an effort to increase the benefits of mesalaz-     the gel enema versus 69% for the foam). Patient
                ine rectal therapy, improving either the delivery of      evaluation for tolerability and acceptability of the
                a high amount of the drug to the diseased colonic         therapy showed that the new mesalazine gel formu-
                tract, or quality of life and patient acceptance, sev-    lation was significantly better tolerated than the
                eral galenic formulations of rectal mesalazine arc        foam because it was easier to retain and caused less
                available in clinical practice for patients with distal   abdominal bloating and discomfort during admin-
                ulcerative colitis.                                       istration.
                   The efficacy, tolerance and acceptance of a
                mesalazine colonic foam were compared in 233 pa-             7. Combined Oral and Rectal
                tients with active distal ulcerative, colitis from 12        Treatment with Salicylates
                outpatient clinics in Italy, against those of a liquid
                enema formulation of the same drug.[611 Analysis              'Very few studies have compared the efficacy
                of the data collected showed that a higher propor-        and safety of combined oral and rectal treatment
                tion of patients receiving foam reported good ac-         versus oral therapy alone with sulfasalazine and
                ceptance (81%), in comparison with enema treat-           mesalazine, in patients with distal ulcerative coli-
                ment (49%) (p < 0.01). Among patients treated             tis.
                with foam, 81% preferred the new formulation                   Kam et al.164) compared mesalazine suspension
                over the previous use of enema, because foam was          enema, 4g at night, with oral sulfasalazine l g 4
                more comfortable, more practical, easier to retain        times daily, in a 6-week, double-blind, double-
                and caused less interference with daily life.             dummy, irtulticentre study involving 37 patients
                   In another Italian study,[62) the efficacy, toler-     with active mild to moderate distal ulcerative coli-
                ance and acceptance of a new mesalazine lg sup-           tis. At the end of the study, rectally administered

                C Adis iriterscsidrvA Limited. AA rights resrerved.                                            Druw1e98 Acr: 55 (4)
                                                                                                   PTO-000501
         Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 503 of 548 PageID #:
                                             70783




              Ardizzone & Bianchi atai,                Management of Distal Ulcerative Colitis                                                                   53/
              emeava•wormorawsweoss..soeweftnestra.




   ly versus a mesalazine -500na                       mesalazine was as effective as oral sulfasalazine,          9. immunosuppressive Agents
   daily, in patients with proctitit
                                                       but was associated with fewer and milder adverse
  lids, were compared in a 4-week t                                                                                9.1 Azinthiorarine and Mercaploptirine
                                                       events. Patients treated with mesalazine reported
   study. After 4 weeks of treat-
                                                       improvement earlier than those treated with oral
  illy significant difference was t                                                                                 The rationale for the use of immunosuppressive
                                                       sulfasalazine.
    2 treatment groups in terms of                                                                              agents in the treatment of ulcerative colitis stems
  her hand, the patient evaluation t                      The efficacy of a combination of oral and rectal      from observations implicating immunomechan-
 id practicality, measured by a                        mesalazine for the maintenance treatment of ulcer-       isms in the pathogenesis of the disease.
  pinions, showed that mesalazire                      ative colitis was evaluated in a double-blind,               The. most widely used drug is azathioprine,
     superior to mesalazine 500mg                      randomised clinical trial involving 72 patients (63      which is metabolised to mercaplopurine.1661 Little
 rig in a more practical approach                      with distal ulcerative colitis) with a history of 2 or   information is available about the mode of action
 .ference with the patients' daily                     more relapses during the past year or who had            of, azathioprine in inflammatory bowel disease.
                                                       achieved remission in the past 3 months.t651 Pa.,        The drug has an effect on lymphoid cell popula-
 tparation of mesalazine in gel,                       beats enrolled in the study were assigned to: (a)        tions,I6'.683 and some of these changes are slow to
  m of propellent gas. for topical                    combined therapy with mesalazine tablets 1.6 gl           occur, paralleling the long duration of treatment
 ;leered ve colitis has been devil-                   day and mesalazine enemas 4g/100ml twice                  required to produce a clinical effect.
 aly. The efficacy, safety and pa-                     weekly, or (b) oral therapy with mesalazinc tablets          The drug should be given at a dosage of 2 mg/
   r this new mesalazine 2g enema                     1.6g/day and placebo enemas twice weekly, for 12          kg/day and several months of treatment are re-
 iared with mesalazine 2g foam                         months.                                                  quired for it to have its maximum effect. Bone mar-
 tment of mild to moderate distal.                        Upon completion of the study, relapse occurred        row depression, manifested as reversible leuco-
   a 4-week prospective, random-                                                                                penia, is one of the most frequent adverse effects
                                                      in 13 of 33 patients in the combined treatment
 Hind study.(63i After 4 weeks, m                                                                               of azathioprine treatment. To avoid leucopenia a
                                                      group versus 23 of 36 in the oral treatment group
:e was observed between the 2                                                                                   blood count should be done every 2 weeks in the
                                                      (39 vs 69%, p = 0,036). No significant adverse ef-
 ans of remission rate (76% for                                                                                 first month and thereafter mondily.(69) Falls in the
;us 69% for the foam). Patient                        fects related to treatment were observed in either
                                                                                                                white cell count reverse on stopping the drug.
rability and acceptability of the                     group, and patient acceptance of the combined             About 6% of patients cannot tolerate the drug be-
.t the new mesalazine gel forrnu-                     treatment scheme was good. A simplified phar-             cause of nausea, a flu-like syndrome, fever or pan-
:antly better tolerated than the                      macoeconotnic analysis showed that this form of           creatitis. A significant increase in malignancy has
s easier to retain and caused less                    combined treatment could have a favourable cost           been reported in patients with renal transplants tak-
  and discomfort during adtnin-                       effectiveness ratio compared with the oral treat-         ing this drug. However, in ulcerative colitis the
                                                      ment alone.                                               dose used, the use of associated immunosuppres-
                                                                                                                sive drugs, and the changes in the immune system
Oral and Rectal                                          8. Topical Combination Therapy with                    are different from those in transplants and malig-
1Saitcylates                                                                                                    nancy does not seem to be increased.r78)
                                                         Mesolazine and Corticosteroids
                                                                                                                    Therapeutically effective in controlling symp-
's have compared the efficacy                                                                                   toms for patients who have frequent relapses as
 iined oral and rectal treatment                          Although- the use of a topical combination ther-
                                                                                                                well as in those with chronically active disease
   alone with sulfasalazine and                       apy with mesalazine and corticosteroids is frequent
                                                      in clinical practice, to date only 1 study has evalu-     which flares up when corticosteroids are re-
:nts with distal ulcerative coil-                                                                               duced,17 i-72) azathioprine and mercaptopurine have
                                                      ated the effect of this treatment.. Molder et al Psi
                                                                                                                also shown their effectiveness in maintaining re-
 repaired mesalazine suspension                       performed an interesting clinical study suggesting        mission of ulcerative colitis.
   with oral sulfasalazine lg 4                       that the topical combination of beclomethasone                In a British multicentre trial, Hawthorne et
'-week, double-blind, double-                         di Propionate with mesalazine may consistently in-        al.,P3) randomising 67 patients in full remission
t study involving 37 patients                         crease the proportion of patients achieving clinical,     while taking azathioprirte for 2 months or more to
moderate distal ulcerative col i-                     endoscopic and histological improvement in the            either continue azathioprine treatment or take pla-
le study, rectally administered                       short term treatment of distal ulcerative colitis.        cebo, showed that the 1-year relapse rate was 36%

                        ).7.78 Arr. .55 (X.;           M1i. Irdematlexpl   limited. Al   lights reserved.                                       omit wca Apr 55 (4.
                                                                                                                                       PTO-000502
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 504 of 548 PageID #:
                                    70784




                   532                                                                                               Arclizzone & Bianchi Pane
                                                                    vorms-vosammover




                  (12/33) for patients continuing azathioprine and                     real risk of opportunistic infections and irre•
                  59% (20/34) for those taking placebo (p = 0.04).                     versible impairment of renal function.P6)
                  These results show that azathioprine maintenance                        The role of oral cyclosporin in the maintenanet
                  treatment in ulcerative colitis is beneficial for at                 treatment of patients with ulcerative colitis whc
                  least 2 years if patients have achieved remission                    were initially treated with intravenous cyclosporir
                  while taking the drug. Similarly, high relapse rates                 due to the refractory nature of their disease tc
                  were found in patients who discontinued active                       standard medical treatment is controversial. In thr:
                  treatment by George et alarm] who retrospectively                    study by Lichtiger et al.,P71 4 of 9 patients (44%)
                  evaluated the long term outcome of patients with                     successfully treated with intravenous cyclosporin,
                  refractory ulcerative colitis treated with mercapto-                 underwent colectorny during a 6-month follow-up
                  purine.                                                              period of oral drug at a dosage of 8 mg/kg/day. The
                      It should be emphasised that much of the infor-                  addition of mercaptopurine to the regimen of all
                  mation about the indication for azathioprine or                      responders to intravenously administered cycle>•
                  mercaptopurine in treatment comes from a few                         sporin was recommended.
                  open, uncontrolled studies rather than double-blind                     In a subsequent study of the same group P81 18
                  and controlled trials. Moreover, not all patients in-                of 29 cyclosporin responders were placed on men
                  cluded in these clinical studies had distal ulcerative               captopurine, and 11 were not. During a 92-week
                  colitis. However, considering that ulcerative colitis                follow-up period, 78% of the patients treated with
                  can definitely be cured by proctocolectomy, and                      mercaptopurine avoided colectorny compared with
                  that this solution is particularly indicated for pa-                 36% of the patients who did not receive that drug.
                  tients who have had universal disease for 10 years                   Similar results were recently reported with azathio-
                  or longer and who theoretically are at risk for can-                 prine treatment in a small series of patients with
                  cer, patients with refractory left-sided colitis may                 intravenous cyclosporin—induced remission of ul-
                  be a specific therapeutic subgroup in whom pro-                      cerative colitis.P91
                  ctocolectomy may be avoided, and treatment with                         Cyclosporin enemas have been employed in the
                  one of these 2 drugs may be indicated.                               treatment of resistant proctitis. Although open
                                                                                       studiest761 have reported its successful treatment, in
                     9.2 Cyclosporio                                                   the only placebo-controlled double-blind trial,
                                                                                       published in 1994.180j cyclosporin enemas at a daily
                      Cyclosporin is a neutral, lipophilic cyclic pep-.                dosage of 350mg for I month were not effective in
                   tide produced by the soil fungus Talypocladium in-                  the treatment of 40 patients with mild to moderate
                  flalum gains, which interrupts the cellular immune                   active left-sided ulcerative colitis. No toxicity was
                   response by blocking the production of IL-2 by T                    observed and whole blood cyclosporin concentra-
                   helper lymphocytes [751 The role of cyclosporin in                  tions were undetectable in all but 2 patients.
                   the treatment of inflammatory bowel disease has
                   been reviewed in detail recently.P61                                   9.3 Methottexale
                      A recent small, controlled clinical studyt771
                  showed the efficacy of continuously infused intra-                      Methotrexate is an antimetabolite folic acid in-
                  venous cyclosporin 4 mg/kg/day in patients with                      hibitor with both immunosuppressor and anti-
                  severe ulcerative colitis (both left-sided and pan-                  inflammatory activity. The drug also has molecular
                  colonic) unresponsive to intravenous cortico-                        homology to IL-i and interferes with the inflam-
                  steroids. Cyclosporin induced remission in 80% of                    matory action of IL-2.1811
                  patients who would otherwise have undergone im-                         In an open trial of parenteral methotrexate,1821
                  mediate colectorny The use of intravenous cyclo-                     75% of patients with refractory active inflamma-
                  sporin must be balanced with the danger of epilep-                   tory bowel disease (14 with Crohn's disease and 7
                  tic fits in hypocholesterolaemic patients, the very                  with ulcerative colitis) improved over 12 weeks

                   AO.* hternotiOna   Uglited, Ai rIghb reserved.                                            PTO-000503 Drugs z 998 Apr 55 (4)
         Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 505 of 548 PageID #:
                                             70785




         Ardizzane & Bianchi Porn) •     Management of Distal Ulcerative Colitis                                                                                      533




  inistic infections and irre-           Table V. Aiteiriative drugs lot the treatment of distal ulcerative   variable success and are still being evaluated. Two
  tf renal function.f761                 5-U9oxygenese selective inhibitors                                   double-blind trials{86•37) have shown that zileuton,
  closporin in the maintenance           Topical short chain tatty acids                                      a novel inhibitor of 5-lipoxygenase, at variable
    with ulcerative colitis who          Nicotine                                                             doses (600 to 800mg) and regimens (once, twice
  with intravenous cyclosporin           Local anaesthetics                                                   and 4 times daily), appeared to be of some efficacy
                                         Bismuth sitbselicylate enema
 1 nature of their disease to                                                                                 in the treatment of active distal ulcerative colitis.
                                         Clonictine
  trrient is controversial. In the                                                                            However, 2 very recent double-blind, placebo- and
                                         Free radical scavengers
  &LW] 4 of 9 patients (44%)             Heparin                                                              mesalazine-controlled trials have shown that avail-
  vith intravenous cyclosporin                                                                                able 5-lipoxygenase inhibitors (zileuton and MK-
   during a 6-month follow-up                                                                                 591) were not significantly better than placebo in
 a dosage of 8 mg/kg/day. The            with intramuscular methotrexate 25mg weekly.                         the maintenance of remission of ulcerative cob-
 purine to the regimen of all                                                                                    ESS.89)
                                         Improvement was reflected by activity indices and
:musty administered cyclo-              steroid requirement. However, in a very recent
  ded.                                  double-blind study, methotrexate at a weekly oral                        10.2 Topical Short-Chain Fatty Acids
 :dy of the same grottp,[78) 18         dose of 12.5mg was not found to be better than
 >enders were placed on trier-          placebo in the induction or maintenance of remis-                         Short-chain fatty acids (SCFA; acetate, prOpio-
 vere not. During a 92-week             sion in patients with chronic steroid-dependent ul-                   nate and n-butyrate) are organic acid products of
1C of the patients treated with         cerative colitis.1831                     •                           the lumina' anaerobic fermentation of carbohy-
ed colectorny compared with                 The role of oral methotrexate and the value of                    drate and protein in the colon, with a strong and
 ho did not receive that drug.          this drug in the maintenance treatment of ulcera-                     distinctive odour. They are essential for the nutri-
 cently reported with azathio-          tive colitis is questionable. In an open study of low                 tion and regeneration of epithelial cells. It has been
 mall series of patients with           dose therapy in patients with active ulcerative co-                   suggested that colitis is associated with a defect in
in-induced remission of al-             litis, 3 of 8 patients had a partial response to oral                 mitochondria' fatty acid oxidation with the resul-
                                        methotrexate 15mg weekly at 18 weeks, but the                         tant use of alternative pathways for fuel utilisa-
s have been employed in the             treatment failed in the long term in all patients.1841                tion.; 1
 t proctitis. Although open                 Adverse effects of inethotrexate include poste                        Open, uncontrolled studies191-921 have shown
 td its successful treatment, in        injection nausea, diarrhoea or stotnatitis in 10% of                  that a short cycle of rectal sodium butyrate 80 to
moiled double-blind trial,              patients, minor leucopenia or elevation of liver                      100 mmol/L appeared to be of some efficacy in the
:yclosporin enemas at a daily           function test values, brittle nails and occasional                    treatment of distal active ulcerative colitis. More-
  month were not effective in           hair loss. Occasionally, hypersensitivity pneumon-                    over, combination therapy using enemas contain-
:ients with mild to moderate            ids may occur. Moreover, the potential long term                      ing butyrate 80 to 100 nunolfle. and mesalazine 1g
itive colitis. No toxicity was          risk of liver fibrosis must be considered when pa-                    administered twice daily for 4 weeks was effective
lood cyclosporin conccntra-             tients are placed on this treatment.                                  in 5 patients with refractory distal ulcerative coli-
e in all but 2 patients.                                                                                      tis.193i However, 2 recent small, placebo-controlled
                                            10. Alternative Drugs for the Treatment                           trials provided conflicting data concerning the ac-
                                            of Distal Ulcerative Colitis                                      tual efficacy of SCFA in the treatment of this dis-
                                                                                                              ease.
                                           in recent years several reports have been pub-
antirnetabolite folic acid in-                                                                                    In a randomised, double-blind, . placebo-
                                        lished that have outlined the therapeutic potential
munosuppressor and anti-                                                                                      controlled study, Vernia et a1.1941 tested the efficacy
The drug also has molecular             of alternative and sometimes experimental forms
                                                                                                              of a 6-week course of topical SCFA. (100m1, twice
                                        of drug therapy[851 (table V).
 interferes with the inflarn-                                                                                 daily enemas of sodium acetate 80 mmol/L, so-
a )
                                            10.1 5-Lipoxygenase Selective Inhibitors                          dium propionate 30 mmol/L, and sodium butyrate
parenteral methotrexate,(821                                                                                  40 mmol/L) in 40 patients with mild to moderate
efractory active inflamma-                 The first dedicated enzyme in leukotriene syn-                     distal ulcerative colitis. 14 patients on SCFA im-
with Crohn's disease and 7              thesis is 5-lipoxygertase. New selective lipoxy-                      proved compared with 5 in the placebo group. In
 improved over 12 weeks                 genase inhibitors have been used in the past with                     the SOFA-treated group all parameters signifi-

            (»ups 1V91.! Apr 55 .:.4)   0 /We Interco:tom-Surd:ea. All rights reserve::                                                             Dr Is 14'98 .0.or..55 (ro
                                                                                                                                        PTO-000504
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 506 of 548 PageID #:
                                    70786




                534                                                                                     A rdizzone & Bianchi Pam




               candy improved except the number of bowel mo-              mg/24h. Nicotine was superior in inducing clinical
                tions, whereas no significant changes were re-            improvement and reducing stool frequency, ur-
               corded in the control group. A statistically signifi-      gency and mucous, while adverse effects were min-
               cant difference between the 2 treatment regimens,          imal. Results in maintenance of remission have
               however, was observed only for intestinal bleed-           been less promising. The same group failed to
               ing, urgency and the patient self-evaluation score.        demonstrate a maintenance effect from nicotine
               The authors concluded that topical SCFA is effec-          patches in an 80-patient, placebo-controlled
                tive in the treatment of distal ulcerative colitis.
                   On the other hand, Steinhart et al (951 did not find       The efficacy and safety of liquid enemas of
               any statistically significant difference between           nicotine tartrate for mildly to moderately active
               nightly butyrate (60m1 of an 80 mmol/L sodium              left-sided ulcerative colitis unresponsive to first-
               butyrate solution) and placebo enemas in 38 pa-            line therapy were evaluated in a pilot study of 10
               tients with active disease. In particular, clinical im-    patientsmil After 4 weeks, 3 of 10 (30%) discon-
               provement was noted in 7 of 19 (37%) butyrate-             tinued therapy within 7 days because of an inability
               treated patients and 9 of 19 (47%) placebo-treated         to retain the liquid enemas, while 5 of 7 (71%)
               patients (p = 051). Clinical remission was achiev-         showed clinical and sigmoidoscopic improvement.
               ed in 3 patients in each group (16%).                      Transient and mild adverse events occurred in 4 of
                   Differences in the mixture, concentrations, vol-       10 patients; however, given the low or undetectable
               umes and frequency of administration of rectal             serum nicotine concentrations, these adverse
               SCFA. as well as differences in the clinical, endo-        events are not likely to be related to the nicotine
               scopic and histological scores, may explain these          enemas.
               conflicting results. Thus, whether rectal adminis-             Despite these encouraging results with either
               tration of SCFA has a specific therapeutic role, if        transdermal or rectal preparations, the role of nicot-
               any, in the treatment of distal ulcerative colitis re-     ine has yet to be established. Until further trials
               mains to be established.                                   aimed at defining the exact use of nicotine in the
                                                                          treatment of ulcerative colitis have confirmed the
                   10.3 Nicotine                                          potential advantage, if any, of nicotine therapy, its
                                                                          administration for patients with ulcerative colitis
                   Epidemiological studies have suggested an as-          must be tempered by the numerous and significant
               sociation between nonsmoking, or the discontinu-           health risks that accompany such a practice. At the
               ation of smoking, and ulcerative colitis.(90 Nico-         moment, patients with refractory distal ulcerative
               tine may act by affecting mucin, blood flow or             colitis may represent a particular subgroup of can-
               immune defences.i971                                       didates for nicotine treatment as an adjunctive drug
                   Small, uncontrolled studies have suggested the         to conventional therapy.
               efficacy of transdermal nicotine in the improve-
               ment of symptoms and endoscopic appearance, as                10.4 Local Anaesthetics
               well as a possible corticosteroid-sparing effect.(98i
                   This relationship between nicotine and ulcera-             Gel formulations of local anaesthetics [lido-
               tive colitis was more formally studied in a 6-week,        caine (lignocaine), ropivacaine] appear to modify
               randomised, double-blind study of transdermal              inflammation in patients with ulcerative colitis,
               nicotine versus placebo patches in patients with ac-       possibly by modulating the neural component of
               tive ulcerative colitis.t 991 72 patients with active      inflammation or by affecting the release of eico-
               left-sided ulcerative colitis were randomised to re-       sanoid mediators.1551
               ceive transdermal nicotine patches (n . 35) or -pla-           In an uncontrolled study,[ 1°21 100 patients with
               cebo (n = 37). Incremental doses of nicotine were          ulcerative colitis ranging from proctitis to total co-
               given and most patients tolerated doses of 15 to 25        litis were treated topically with lidocaine gel 800
                                                                                                     PTO-000505
               a Adis iriternotioridi u.n i t As 'Om   teseived.
              Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 507 of 548 PageID #:
                                                  70787




          Ardizzone           Bianchi Pont.       g atagement of Distal Ulcerative Colitis                                                                         535
 "szweemosa.me0M
                "miocecadoise.....Cag....,




 atperior in inducing clinical                    mg/day. Most had an excellent response with 10%           oxide, hydrogen peroxide, hydroxyl radical and
 .icing stool frequency, tit-                     remission in patients with proctitis and 85% in pa-       hypohalous acids, playing a critical role in mediat-
 le adverse effects were min-                     tients with proctosigmoiditis. The duration of ther-      ing cellular injury. Uncontrolled trialst 851 have
 :enance of remission have                        apy ranged from 6 to 34 weeks. However, the re-           shown that superoxide dismutase, allopurinol and
 The same group failed to                         currence rate was high. Promising results were also       dirnethylsulfoxide are effective in the treatment of
 lance effect from nicotine                       obtained with ropivacaine given rectally as a             active ulcerative colitis, and in maintaining remis-
 :tient, placebo-controlled                       ge (PM]                                                   sion when combined with sulfasalazine, producing
                                                                                                            relapse rates of only 5% at 12 months.
  ifety of liquid enemas of                          10.5 Bismuth Subsalicylate Enema
  ildly to moderately active                                                                                   10.9 Heparin
  litis unresponsive to first-                       Pilot studies and one randomised, double-blind,
                                                  controlled study of 63 patients with distal ulcera-          The use of anticoagulant therapy in inflamma-
  ated in a pilot study of 10                                                                               tory bowel disease is tempered by the risk of gen-
 eks, 3 of 10 (30%) discorn                       tive colitis have shown that bismuth-carbomer (a
                                                  synthetic polyactylate) 432 mg/day enemas are as          erating uncontrolled bleeding. There is evidence
 lays because of an inability
                                                  effective as mesalazine enemas in the treatment of        that patients with active colitis have a hypercoagul-
 :mas, while 5 of .7 (71%)
                                                  patients with distal active ulcerative colitis.f851 The   able condition and increased risk of thromboem-
 noidoscopic improvement.                                                                                   bolic events. Gaffney et al.ii°71 reported remission
  rse events occurred in 4 of                     proposed mechanisms of action may involve in-
                                                  creasing the integrity of the mucus gel layer or in-      in 9 of 10 patients with refractory ulcerative colitis
 'en the low or undetectable                                                                                receiving short term treatment with heparin (from
                                                  terfering with bacterial adherence.
 ntrations, these adverse                                                                                   10 000 to 36 000 (»day). Remission was main-
   be related to the nicotine                                                                               tained with subcutaneous heparin 10 000 U/day
                                                     10.6 Sucralfate
                                                                                                            during a 6-month follow-up period. These results
(aging results with either                            Sucralfate is a cytoprotective mucopolysaccha-        were further confirmed by a very recent report of
aarations, the role of nicot-                     ride barrier agent used in the treatment of peptic        16 cases of patients with corticosteroid-resistant
 ished. Until further trials                      ulcer disease. Although open studies have sug-            ulcerative col itis.r. I")
:act use of nicotine in the                       gested that rectal sucralfate is an effective treat-
:olitis have confirmed the                        ment for active distal ulcerative colitis, controlled        10.10 Chloroauine and Hydroxychloroduine
    of nicotine therapy, its                      trials against either mesalazine(11)4) or hydrocorti-
us with ulcerative colitis                                                                                      An abnormal process and presentation of anti-
                                                  sone enernasiwilhave shown that this drug is of no
 numerous and significant                         therapeutic value for this disease.                       gen from intestinal epithelial cells to the mucosal
my such a practice. At the                                                                                  immune system has been shown in inflammatory
sfractery distal ulcerative                         10.7 Clonidine                                          bowel disease. This abnormality may be reversed
articular subgroup of can-                                                                                  by the antimalarials chloroquine and hydroxy-
                                                  Clonidine is a centrally acting rtragonist used           chloroquine. These drugs have demonstrated some
neat as an adjunctive drug
                                              predominantly as an antihypertensive agent. In a              efficacy in the treatment of distal ulcerative coli-
                                              30-week trial of 45 patients with active ulcerative           tis.11°9•11°)
                                              colitis, daily divided doses of clonidine 0.9mg,
ics
                                              prednisolone 60mg and sulfasalazine 4.5g were                    11. Therapeutic Options for Different
local anaesthetics [lido-                     compared. Clonidine had similar efficacy to pre-                 Forms of Distal Ulcerative Colitis
acainej appear to modify                      dnisolone in improving symptoms and sigmoido-
                                              scopic appearance. Its efficacy may be explained                 11.1 Mild to Moderate Activity
  with ulcerative colitis,
:be neural component of                       by the centrally mediated modulation of bowel mo-
                                                                                                               Patients with mild to moderately active disease
ling the release of eico-                     tility.M6l
                                                                                                            (table 1) are usually treated as outpatients. The ther-
                                                    10.8 Free Radical Scavengers                            apeutic options include oral and/or topical salicy-
ly,[1°21 100 patients with                                                                                  lates or corticosteroids. The choice depends on a
from proctitis to total co-                       Reactive oxygen metabolites (ROM) are par-                variety of factors, such as patient compliance and
y with lidocaine gel 800                      tially reduced oxygen species that include super-             preference, cost and the formulations available.

             Cu-
              i i /QV'S AM 55 (4)             e   Adis.Intenclicra (mils
                                                                       , ;;, All fig'   re:erveci.                                                Drugs 1943 Apr: 55 (4)
                                                                                                                                         PTO-000506
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 508 of 548 PageID #:
                                    70788




                536                                                                                    Ardizzone & Bianchi Porn




                 Sulfasalazine 4 to 6 g/day in divided doses and            11.2 Severe Activity
                given with meals has been a standard approach for
                 patients without sulfonamide allergy. Alterna-              Ulcerative colitis can present as a medical eater-.
                                                                         gency when severe, fulminating or even as a toxic
                tively, an oral mesalazine formulation may be pre-
                                                                         megacolon. The definitions between these catege.
                scribed, at divided doses of 2 to 4 giday. These
                                                                         ries are blurred because of the range and diversity
                drugs are generally effective within 2 to 4 weeks
                                                                         of presentation and extent of disease. Even patients
                and efficacious in 40 to 80% of patients. Rectal         with left-sided colitis, although less frequently
                administration of corticosteroids of mesalazine is       than those with universal colitis, may develop ful-
                equally or more effective initial therapy than oral      minating disease or toxic inegacolon. In all these
                approaches for distal colitis, and by this route these   cases the patients must be hospitalised immedi-
                drugs provide rapid relief of rectal symptoms. The       ately. The treatment recommended is an intensive
                choice of preparation will depend on the upper ex-       medical regimen similar to that described by the
                tent of the disease, with suppositories or foam          Oxford group(' I11 and further applied by Jiirnerot
                reaching to a distance of about 15 to 20eirt and         et al.!' 121 This includes:
                enemas distributing the active drug to approxi-          • nutritional parenteral therapy, with fluid and
                mately the splenic flexure. The minimum dosage               electrolyte replacement;
                of rnesalazine enemas or foam is l giday for a pe-       • parenteral corticosteroids (for example, methyl-
                riod of 4 to 8 weeks. However, several regimens              prednisolone 40 to 60 mg/day, or hydrocorti-
                                                                             sone 200 to 300 mg/day);
                may be used, and the dosage may be increased up
                                                                         • topical mesalazine or corticosteroids;
                to 2g twice daily. If suppositories are chosen, the
                                                                         • broad-spectrum antibacterials (for example,
                mean daily dosage is 500mg twice daily.
                                                                             metronidazole, gentarnicin, piperacillin or ce-
                   The dosage of topical corticosteroids depends
                                                                             phalosporin)
                on the type of drug available and whether it is an
                                                                             Profound anaemia requires transfusion to main-
               older or newer topical corticosteroid. Traditional        tain a packed cell volume greater than 30% in pa-
               rectal corticosteroids (hydrocortisone, predniso-         tients with active haemorrhage. Any such patient
                lone, betamethasone) can be used alone in exacer-        should be evaluated by both a gastroenterologist
               bations of distal disease. Moreover, they can be          and a surgeon. This intensive treatment must be
               used in conjunction with oral salicylates. Supposi-       continued for 5 to 10 days. If after this period the
               tories and foam enemas can be given at any time           clinical condition of the patient is unchanged or
               of day. Liquid enemas are best administered               worsened, intravenous treatment with cyclosporin
               once daily, in bed. These formulations are gen-           must be started, at a dosage of 4 mg/kg/day, for at
               erally efficacious within 2 to 4 weeks and are            least 4 to 7 days before colectomy. The use of this
               effective in about two- thirds of patients. Also, non--   potentially toxic drug must be managed by expert
               systemically active corticosteroids in enema form,        clinicians at the referral tertiary centre.
               especially budesonide 2 mg/day and beelornetha-
               sone 2, 3 and, rarely, 6 mg/day, are at least as ef-         11.3 P.efractory Distal Ulcerative Colitis
               fective as, if not more so than, the standard rectal
                                                                            Patients with distal ulcerative colitis not re-
               corticosteroids.                                          sponding within 6 to 8 weeks to oral treatment with
                   Patients presenting with moderately severe dis-       sulfasalazine, or one of the rnesalazine formula-
               ease benefit from a short cycle of systemic cortico-      tions combined with topical corticosteroids, or
               steroids (for example, prednisone or methylpred-          mesalazine enemas, are defined as being refractory
               nisolone 20 mg/day), associated with topical              to conventional therapy.0 However, before pa-
               mesalazine or corticosteroids.                            tients are placed in this subgroup, treatment failure

                Ads :rdernatir..z-val limited. At rights reserved.                                         Drugs 19'7/8 Am 55 (4)
                                                                                                    PTO-000507
         Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 509 of 548 PageID #:
                                             70789




         Ardizzone & Bianchi Pone                                                                                                                             537
                                             management of Distal Ulcerative Colitis
                    awanosarsamostwasp...              ysonartassass.massesiMassweeer.cemoesv
                                             . ..... wa




                                            due to factors such as drug intolerance or failure to     mission. Sulfasalazine and mesalazine°/ 5•1161 are
                                             retain therapeutic enemas must be excluded. More-        the first-choice drugs for the maintenance treat-
  art present as a medical enter-                                                                     ment of patients who have chronic intermittent dis-
                                            over, conditions such as infectious diseases, rectal
   Eminating or even as a toxic              prolapse, solitary ulcer syndrome or radiation           ease. The standard dosage of sulfasalazine is 2
 titions between these catego-               proctitis must be considered in the differential         giday,0 17) while the optimum dosage of oral mesa-
 se of the range and diversity              diagnosis.                                                lazine is controversial.
  tent of disease. Even patients                 Patients with this form of distal ulcerative coli-       Indeed, a trend towards a higher remission rate
 .s. although less frequently
                                             tis are recommended to maintain the oral treatment       was noted with higher doses of mesalazine, espe-
 rsal colitis, may develop fah                                                                        cially in patients with a minor duration of remis-
                                             but to change topical treatment from cortico-
 axic inegacolon. In all these              steroids to mesalazine for a period of 4 to weeks.        sion before entering the study.018-120) In particular,
 ist be hospitalised irnrnedi-                                                                        olsalazine was most effective at a higher dosage (2
                                             If they are still symptomatic, systemic cortico-
 ecommended is an intensive                 steroids in a dosage corresponding to prednisolone        g/day) in patients with proctitis (90% remission on
 ilar to that described by the                                                                        2 g/day, p = 0.03) or in those in remission for less
                                             40 mg/day should be added, for a period of not
   further applied by itirnerot             more than 8 to 10 weeks. Patients refractory to           than 12 months before the trial entry (88% remis-
s: •                                         treatment with oral sulfasalazine or another             sion on 2 g/day, p = 0.0006).018)
:ral therapy, with fluid and                mesalazine-based drug plus topical or systemic.               The use of mesalazine suppositories (500mg
neat;                                        mesalazine should be treated with topical or sys-        twice daily)1121•1211 or mesalazine enemas, at dif-
 eroids (for example, methyl-                temic corticosteroids. In this context, topically act-   ferent dosages and dosage regimens (daily, nightly
' 60 trig/day, or hydrocorti-                ing corticosteroids, especially budesonide, may          or every other day, intermittently),} 5.'23) may rep-
t/day);                                      play a therapeutic role.                                 resent an alternative therapeutic approach to main-
or corticosteroids;                              Other therapeutic options must be considered         taining remission in patients with distal ulcerative
itibacterials (for example,                 for patients who do not respond to these treat-           colitis.
aamicin, piperacillin or ce-                 ments, such as immunosuppressive therapy (aza-               For patients with chronically active or cortico-
                                            thioprine or mercaptopurine), combination of              steroid-dependent ulcerative colitis who have
 equires transfusion to main-               mesalazine and topically active corticosteroid            achieved full remission while taking azathioprine
tine greater than 30% in pa-                enemas, local anaesthetics, nicotine and SCFA.            or mercaptopurine, the maintenance treatment con-
norrhage. Any such patient                      Another possible therapeutic tool in the treat-       sists of prolonging this immunosuppressive ther-
y both a gastroenterologist                 ment of distal refractory disease is acetarsol, an        apy for at least 2 years.(72-741 Preliminary data from
ntensive treatment must be                  organic arsenical, used as a suppository containing       open, uncontrolled studies suggest that similar
lays. If after this period the              0.25g of the drug, widely used in Northern Europe.        therapy seems to be effective in patients with se-
he patient is unchanged or                  In a 3-week double-blind triaL0 141 acetarsol was         vere ulcerative colitis who achieved remission
 treatment with cyclosporin                 compared with prednisolone-21-phosphate 5mg.              with intravenous cyclosporin treatment.08391
nage of 4 mg/kg/day. for at                 Efficacy was similar with both drugs, with a trend
  colectomy. The use of this                to greater benefit in the acetarsol group. Further           11.5 Surgery
must be managed by expert                   studies, however, are necessary to elucidate the
   tertiary centre.                         therapeutic role of this drug in the treatment of             The indications for surgical treatment in pa-
                                            distal ulcerative colitis.                                .tients with distal ulcerative colitis, especially with
01 Ulcerative Colitis                                                                                  left-sided colitis, are very limited.
                                               • 11.4 Maintenance Therapy                                 Patients with chronically active disease, result-
   ulcerative colitis not re-                                                                          ing in physical debility and psychosocial dysfunc-
veeks to oral treatment with                   The clinical pattern of ulcerative colitis (inter-      tion with very low quality of life, who are refrac-
4 the mesalazine formula-                   mittent chronic, chronically active and frequently         tory to standard medical treatment, and not
topical corticosteroids, or                 relapsing disease) and patient compliance and              achieving remission after immunosuppressive
 defined as being refractory                preference could be two useful guidelines as to the        treatment with azathioprine or mercaptopurine be-
    I .3)
)0
          However, before pa-               choice of drug and the route of administration for         cause of their ineffectiveness or toxicity, are can-
subgroup, treatment failure                 the long term treatment of ulcerative colitis in re--      didates for surgical treatment.

            Dugs I ,;96 Apr 5.S (4)         0 Adis Internationct urrirad               raseAved.                                            Osugs 1.:96 Apr: 55 (4)
                                                                                                                                 PTO-000508
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 510 of 548 PageID #:
                                    70790




                    533                                                                                            Ardizzone & Bianchi Port




                        Moreover, although rarely, patients with severe          Combination therapy of a topical corticosteroi
                    left-sided ulcerative colitis, unresponsive to maxi-     with a mesalazine enema or with mesalazine table
                    mal intravenous medical therapy (cyclosporin in-         and enemas is a promising treatment for patien
                    cluded) are also best served by colectomy.               with active distal ulcerative colitis, and its potenti;
                                                                             in refractory disease in particular seems promising
                        12. Conclusions                                      Further investigation is required to better define i
                                                                             exact therapeutic role.
                        As the aetiology of inflammatory bowel disease           For Patients who have a disease which flares u
                    is still unknown, the major objective of drug ther-      when corticosteroids are. reduced, as well as i
                    apy is to improve the quality of life by rapidly sup-    those with chronically active disease refractory t
                    pressing the symptoms of inflammation, without           conventional treatment, azathioprine and mercaj
                    introducing major adverse effects.                       topurine are effective and well tolerated in avoic
                        Conventional corticosteroids, systemically and       ing colectomy and in reducing both corticosteroi
                   topically administered, are effective in reducing         requirements and clinical relapses. These 2 agent
                    the inflammation in about two-thirds of patients         have also shown their effectiveness in maintainin
                   with active distal ulcerative colitis, but they should    remission of ulcerative colitis. Cyclosporin is e:
                   not be used for maintaining remission. Considering        fective in inducing remission in patients wit
                   that prolonging treatment with classic glucocor-          acutely severe disease who do not achieve remit
                   ticosteroids includes the risk of severe systemic        sion with intensive standard therapy.
                   adverse effects, enemas with topically acting cor-
                                                                                 Azathioprine and mercaptopurine seem to bee:
                   ticosteroids are likely to replace conventional          fective in prolonging remission in this group of pt
                   corticosteroid enemas in the near future, especially      tients. The role of both oral and systemic inethc
                   in those patients who need long term or high dose
                                                                             trexate in the treatment of distal ulcerative coliti
                   therapy. Trials of oral formulations with colonic
                                                                            awaits clarification.
                   controlled release of these topical corticosteroids
                                                                                5-Lipoxygenase inhibitors, rectal SCFA, nice
                   are warranted.
                                                                            tine, local anaesthetics, bismuth subsalicylate er
                       Moreover, it seems necessary to clarify the ad-
                                                                            ema, clonidine, free radical scavengers, hepari
                   vantage of a limitation of oral as opposed to topical
                                                                            and hydroxychloroquine are alternative drugs tar
                   corticosteroids when a short course with higher
                                                                            der investigation and the future will show if the
                   dosage is indicated and which is also probably
                                                                            will be given a place in the treatment of distal ui
                   more effective and more likely to eliminate rnuco-
                                                                            cerative colitis.
                  sal inflammation.
                                                                                Patients with chronically active disease, espe
                       Sulfasalazine and oral mesaiazine are therapeu-
                                                                            cially with left-sided colitis, unresponsive either t'
                  tically effective in the treatment of distal ulcerative
                                                                            medical treatment or immunosuppressive there!).
                  colitis, both active and quiescent. However, no sig-
                                                                            (azathioprine or mercaptopurine), are candidate
                  nificant difference exists between these 2 drugs and
                                                                            for surgical treatment.
                  among the various mesalazine formulations.
                      The efficacy, safety and acceptance of rectal for-
                  mulations of tnesalazine in the short term treatment
                                                                               References
                  of active distal ulcerative colitis are well estab-        1. Cello JG. Ulcerative colitis. In: Sleisenger Iv1H, Fordtran 15.
                  lished. Thus, in this form it may be the initial treat-         editors. Gastrointestinal disease: pathophysioiogy, diagncsi:
                                                                                  management. Philadelphia: WB Saunders, 1983: 1122.68
                  ment of choice when the disease is limited to the          2. Truelove SC, Wilts Li. Cortisone in ulcerative colitis: a ;int
                  distal colon. Well designed additional trials are               report or a therapeutic trial. BMJ 1955: 2: 1041-8
                  needed to confirm the efficacy of rectal mesala-           3. Powell-Tuck .1, Day OW. Bucket! NA, et at. Correlation be
                                                                                  tween defined sigmaidosuzipic appearances and other men'
                  zinc, alone or in association with oral therapy, in             tires of disease activity in ulcerative colitis. Dig Des Sci 198
                  maintaining disease remission.                                  Jun; 27 (6): 533.7


                  ett, Acts ireernohdnol
                                   .     Limped AA fights reserved.                                                          Drugs 1998 Ape 55(i
                                                                                                       PTO-000509
            Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 511 of 548 PageID #:
                                                70791




            Arifizzorte & Bianchi Pori,   \lanagement of Distal Ulcerative Colitis                                                                                                    539




spy of a topical corticosteroid                 Sutherland i.R. Martin F. Greer S. et al 5•Arninosalicylic acid     24. Wood E. Wilson CO. Hardy SG. et al. The spreading of town
                                                  enema in the treatment of distal ulcerative colitis. procto-            and solution enemas. Intl Pharm 1985: 25' 191-7
:ma orwith    mesalazine tablet.                  A:.:moiditia and proctitis. Gastroenterology 1987: 92: 1894-8     25 Hay DJ. Spreading chat acteristic. of proprietary rectal steroid
Tiising treatment for patient,                  Hanauer 58. Measurements of disease activity. In; Targan SR.              preparation In: Hardy JO. Frier M. Davie SS. editors. Radio--
:rative colitis, and its potential                Shanahan F. editors. I nflummatory bowel disease: from bench            made imaging in drug research. London: Croom Hchr.
                                                  so beside. Baltimore: Williams &              1994:424-44                1932: 17 1-80
n particular seems promising                    Edwards FC. Truelove SC. The course and prognosis of ulcer-         26. Redden WSJ. Dickinson RI. Dixon ME ti at. Treatment of
 is required to better define it%                 ;eh: colitis. Part 1! short-term prognosis. Part 11: long-term          distal ulcerative colitis (proctosigmolditis) in relapse: com-
                                                  prognosis. Gut 1963: 4: 299-315                                          parison of hydrocortisone enemas and rectal hydiocortisrme
                                             7. Kusner JB. Palmer WL. Merimen SH, et al. Clinical course of                foam. Gut 1980; 21: 885-9
 ave a disease which flares up                    chronic non-specific ulcerative colitis. JAMA 1948: 137: 922      27 Somerville KW. Longman MS. Kant SP. et al. Effects of treat-
   are reduced, as well as in               s. Karelia Bt. Lindner AE. Influence of corticotropin and adrenal             ment on symptoms and -quality of life in patients. with ulcer-
                                                  steroids in course of ulcerative colitis. Gastroenterology              ative colitis: comparative trial of hydrocortisone acetate foam
 y active disease refractory to                   1964: 46: 671-3                                                         and prednisolone-21-phosphate enemas. BMJ 1985: 291' 866
 nt, azathioprine and mercap-               la Lauritsen K. Laursen LS. Bukhave K. tt al. Role of eicoaanoids       28. Thiesen A. Thomson ABR. Older and newer topical elueorot-
  and well tolerated in avoid,                    in inflammatory bowel disease. In: Jarnerot G. editor. Inflam-           ticosteroids and the gastrointestinal tract. Aliment Phannacol
                                                  matory bowel disease. New York: Raven Press. 1987: 89-90                 Titer 1996: 10: 487.96
  reducing both corticosteroid             Ht Lauri:Nen K. Lauren LS. Bukhave K, et al. Effects of topical          29. Bianchi Porto 0. Portiere C. Campieri M. et al. Comparative
 ical relapses. These 2 agents                    5.arninosalicylic acid and prednisolone on prostaglandin E2              trial of methyIpeednisatone and budesonide enemas in active
                                                  and leueotriene B2 determined by equilibrium in rho dialysis            distal ulcerative colitis. Eurl Gastroenterc4 Hepatol 1994:6:
  effectiveness in maintaining                    of rectum in relapsing ulcerative colitis. Gastroenterology              125-30
/e colitis. Cyclosporin is ef-                    1986: 91: 837.44                                                  30. Angus P. Snook IA. Reid M. et al. Oral fluticasone propionate
 remission in patients with                II. Haynes RC. Adrerincorticoiropic hormone: adrenocortical ste-                in active distal ulcerative colitis. Gut 1992: 33: 711-4
                                                  roids and their synthetic analogs: inhibitors of the synthesis    31. Hawthorne AB. Record CO. Holdsworth CD. et al. Double
   who do not achieve remis-                      rind actions of adrenocortical hormones. In: Gilman AG. Rail
                                                                                                                           blind trial of oral fluticasone propionate prednisolone in the
indard therapy.                                   TW, Nies AS, et al.. editors. The pharmatolostical basis of
                                                                                                                           treatment of active ulcerative colitis. Gut 1993: 34; 125.8
                                                  therapeutics. New York: Pergamon Press. 1990: 1431.62
rercaptopurine seem to be ef-                                                                                       32. Hanauer SB, Kirsner JR. Barrett WE. The treatment of left-
                                           12. Lennard-Jones JE. Misiewicz B. Connell AM. er al. Pre-                      sided ulcerative colitis with tixocortol pivalate labstractl.
emission in this group of pa-                     dnisolone as maintenance treatment for ulcerative colitis in
                                                                                                                           Gastroenterology 1986; 90: 14-49A
'h oral and systemic motto-                       remission. Lancet 1965: I: 188-9
                                                                                                                    33. Friedman G. Treatment of refractory proctosismoidit is and left-
                                           13. Powell-Tuck1 Brown RL. Chamber s T.I. et al. Acontrolled trial
-it of distal ulcerative colitis                                                                                           sided colitis with rectally instilled non-mineralcorticoid lab-
                                                  of alternate day prednisolone as a maintenance treatment for
                                                                                                                           semi'. Gastroenterology 1985: 88: 1388A
                                                 ulcerative colitis in remission. Digestion 198E: 22: 263-70
                                          14. Lennard-Jones JE. Corticosteroids and immunosuppressive               34. Komena CR. Seaton T. Meghji M. et al. Beclomethasone
hibitors. rectal SCFA, nico-                     drugs. In: Allan RN. Keighley MR B. AlexandenWilliams J.                  dipropionate enemas for treating inflammatory bowel disease
s, bismuth subsalicylate en-                     et al.. editors. Inflammatory bowel disease. London: Chur-                without producing Cushing's syndrome or hypothalamic pi-
                                                 chill Livingstone. 1990: 373-89                                           tuitary adrenal suppression. Lancet 1982 Aug: 1: 579-83
radical scavengers, heparin               IS. Belau JH. Connell AM. Kanaghinis TO, et al. Outpatients treat-        35. Bansky C, Uhler H. Bernhard S. et al. Treatment of distal
ne are alternative drugs un-                     ment of ulcerative colitis: comparison between three doses cf             ulcerative colitis with beelomethasone enemas: high them-
                                                                                                                          panic efficacy without endocrine side effects: a prospective.
the future will show if they                     oral prednisone. 8M3 1962: II: 441.3
                                                                                                                          randomized, double-blind uial Dm Colon Rectum 1987: 30.
                                          16. Powell.Tuck J. Bown RL, Lennard-Jones1E. A comparison of
n the treatment of distal ill.                   oral prednisolone given as single or multiple daily doses for             288-92
                                                 active proctocolitis Scant! J Gastroenterol 1978: 13: 533-7        36. Van der Heide H, van den Brandt-Gradel V, Tytgat GNJ. et al.
                                          17. Truelove SC. Lee EG, Willoughby CR et al. Further experience                 Comparison of beclomethasone dipropionate and pm-
ically active disease, espe-                                                                                               dnisolone-2 I -phosphate enemas in the treatment of ulcerative
                                                 in the treatment of severe attacks of ulcerative colitis. Lancet
)litis, unresponsive either to                    1978: II: 1086.8                                                        proctitis. 3 Clin Gastroenterol 1988: 10: 169.72
                                          111. Truelove SC. Treatment of ulcerative colitis with local hydro-       37_ Halpern Z. Sold 0. Baratz F, et al. A controlled trial of beclo-
mmunosuppressive therapy                                                                                                  methasone versus beramethasone enemas in distal ulcerative
                                                 cortisone hemiauccinate sodium: report on a controlled &et•
aptopurine), are candidates                      apeuric trial. BMJ 1953; 2: 1072-7                                       colitis. J C/in Gastroenterol 1991; 13: 38-41
                                          i9. Margolin ML. Krumholz MR Fochios SE. et al. Clinical trials           33 Mulder C.13. Fockens P. Meijer IWR. el al. Beclomerhasone
                                                 in ulcerative colitis: H. Historical review. Am I Gastroenterol          dipropionate (3 mg) versus 5-aminosalicylic acid (2 gal ver-
                                                 1988: 83: 227.43                                                         sus the combination of both (3 mg/2 gr) as retention enemas
                                          20 Ardizzone S. Bianchi Porto G. The topical treatment of dis-                  in active ulcerative proctitia. Eta .1 Gastroenterol Hepatol
                                                 tal ulcerative colitis. Eur I Gastroenterol Hepatol 1996; 8:              1996: 8: 549.53
:is.    Sleisenger MH. Forcltran JS.             599-602                                                            39. Danielsson A, liellera-G. Lyrenas B. el al. Acontrolled random-
 disease: pathophysiology, diagnosis.     21. McIntyre PB. Macrea FA, Berghouae La et al. Therapeutic ben-                iced trial of budesonide versus prednisolone retention enemas
via WB Saunders. 1983: 1122-68                   efits from a poorly absorbed prednisolone enema in distal                in active distal ulcerative colitis. Scand I Gastroenterol 1937:
ortisone in ulcerative colitis: a final          colitis. Got 1985: 26: 822-4                                             22: 987-92
 lays BMJ 1955: 3: 1041.8                 22. Cann PA. Holdsworth CD. Systemic absorption from hydro-               40. Matzen P. Budesonide enema in distal ulcerative colitis: a ran-
 Bucket, NA. et al. Correlation be-              9
                                                 co2r2t-ts3one foam enemas in ulcerative colitis. Lames 1987: 1:          domized dose-response trial with prednisolone enema as pos-
scopic appearances and other meas-                                                                                        itive control. Scand J Gastroenterol 1991: 26 1225-30
i ulcerative colitis. Dig Dis Sci 1982    2A. Mans SGF. Local treatment of ulcerative colitis with pre-             4I. Lamers C. Meijer. Engels L. et al. Comparative study of the
                                               dnisolorre-21-phogghate enema. Lancet 1960: 17517-9                        topically acting glucorticosteroid budesenide and 5-amine-


                Dugs 1998 Aor• 55 (t)     Ada interreational Limited. Al rights if:salved                                                                           Drugs 'tetra Apr: 55 (A)




                                                                                                                                                      PTO-000510
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 512 of 548 PageID #:
                                    70792




                  540                                                                                                                Ardizzone & Bianchi Psi    . rV




                          salicylic acid enema therapy of peoetitis and proctosignioid-               a multicenter comparative trial with 5-ASA enema. Dig Dis
                          itis [abstract). Gaistroenetrology 1991; 100; A223                          Sci 1993; as- 1843-50
                   42. Tarpila S, Turunen U. Seppala K, et al. Budesonide enema in             62. Gionchetti P. Pizzelio A, Venturi C, et al. Comparison of mesa.
                          active haemorrhagic proctitis a controlled trial against                   lazirie suppositories in proctitis and distal proetersigmoklitie
                          hydroconisone foam enema. Aliment Pharmacot Text 1994;                      Aliment PE:arm:scot 'net 1997; t 1: 1053-7
                          8: 591.5                                                             63. Gionchetti R Ardizzone S. Benvenuti ME, et al. A new 5-ASA
                   43. Lofberg R, Thomsen 0, Lang-hole E. et al. Budesonide versus                    rectal formulation in the treatment of distal ulcerative
                          prednisolone re:Pention enemas in active distal ulcerative co-              a randomised, 5-ASA foam enema controlled multicenter trial
                          has. Aliment Pharrnaeol Tim 1994; 8: 623-9                                  [abstract]. ltal 1 Gastroenceikil ficpisto: 1991; 29- A41
                   44. Lernarin M. Gaiter! A, kutgeerts P et al. Comparison of                 64. Kerne, Cohen. H, Dooley C, et al. A comparison of inesalamine
                          budesonide and S-arninosalicylic acid enemas in active distal               suspension enema and oral sulfasatazine for treatment of ae-
                          ulcerative colitis. Aliment Pharmacol l'iter t995; 9: 557-62                rive distal ulcerative colitis in adults. Am .1 Gastroenterol
                   45. Bayles T. Snirtsky C. Budesonide enema is an effective alter-                  1996:91: 1338-42
                          native to hydrocortisone enema in active distal ulcerative co-       65. D'A1basioG,Pacini E, Camarri F., et at Combined therapy with
                          litis (abstract). Gastroenterology 1995; 108: A778                          5-antinoealicylic acid tablets and enema;, for insinuating re-
                   45. Hanauer S, Robinson M. Dose ranging study of budesonide                        mission in ulcerative colitis: a randomized double-blind
                          enema in active distal ulcerative colitis ;abstract]. Gastroen-             study. Am J Clastroenterol 1997; 92: 1143-7
                          terology 1995; 108: A832                                             66. Sandie:vet WI. A review of immune modifier therapy for inflam-
                   47. Lofberg R, Danielsson A. Suhr 0, et al, Oral budesortrde versus                matory bowel disease: azathioprine, 5-mereaptopuriet.
                          prednisolone in patients with active extensive and left-sided              ryelosporine and methotrexate. AmiGastroentertel 1996;91:
                          colitis. Gastroenterology 1996; 110: 1713-8                                 423-33
                   48. Keller R, Stoll R, FMrster EC, et al. Oral budesonide therapy           67. Campbell AC, Skinner 3M, Hersey Pea al . lrnmunosuppression
                          for eteroid-depincleatt ulcerative colitis: a pilot study. Aliment          in the treatment of inflammatory bowel disease: I. Changes
                          Pharmacol Their 1997; 11; 1047-52                                           in lymphoid subpopulations in the blood and rectal mucosa
                   49. Marshall:We Irvine EL Rectal corticosteroids versus alternative                following cessation of treatment with ezathioprine. Clin Rep
                          treatments in ulcerative colitis: a meta-analysis. Gui /997; 40:            lrartutnol 1974; 16: 521-33
                          775-8.1
                                                                                               68. Campbell AC, Skinner 3M, MacLennan 1CM. et al. bornurto-
                   50. Misiewicz J3, Le.nriardetones JE, Connell AM, et al. Controlled                suppression in the treatment of inflammatory bowel disease:
                          trial of sulphasalazine in maintenance therapy fee ulcerative
                                                                                                      2. The effects of azathioprine on lymphoid cell populations in
                         colitis. Lancet 1965;1: 185-8
                                                                                                      a double blind teal in ulcerative colitis. Clie Exp lmrnur'oi
                   51. Kornbhrth AA, Salomon P, Sacks HS, et at Meta-analysis of the                  1976; 24; 249.58
                         effectiveness of current drug therapy of ulcerative colitis.]
                                                                                               69. Connell WR, Kamm MA. Lennart:I-Jones JE, et al. Brine mar-
                          Clin Castroenterol 1993; 16: 215-8
                                                                                                      row toxicity resulting from azathioprine treatment ie inflam-
                   52. Des K.M. Suffasalszine therapy in inflammatory bowel disease.
                                                                                                .     teratory bowel disease: experience front 1663 patient years cif
                         Gastroeneerel Clin North Am 1989; 18: 1-70
                                                                                                      therapy (abstract). Gut 1992; 33 Suppl. I: SII3
                   53. Axed Khan AK, Pirie .1, Truelove SC, et al. An experiment to
                                                                                               70. Connell WP., Karim MA, Dickson M, c£ aL Long-term neopla-
                         determine the active therapeutic moiety of sulphasalazine.
                         Lancet 1977;11: 892-5                                                        sia risk after azathioprine treatment in inflammatory bowel
                                                                                                      disease, Lancet 1994; 343: 1249-52
                   54. Sutherland LR, May CiR, Shaffer EA. Sulafasalleine revisited:
                                                                                               71. Adler DJ, Korelitz Bl. The therapeutic efficacy of 6-mercapto.
                             meta-analysis of 5-aminosalicylic acid in the treatment of
                         ulcerative colitis. Ann Intent Med 1993; 118: 540-9                          purine in refractory ulcerative colitis. Am .1 Gastroenterol
                                                                                                      1990; 85: 717-72
                   55. Sutherland LR, Roth DR, Beck PL. Alternatives to sulfasalaz-
                         ine: a meta-analysts of 5-ASA in the treatment of ulcerative          72. Ardizzone S, Molteni Imbesi V, et al. Azathioprine in steroid-
                                   leflamm Bowel Dis 1997; 3: 65-78                                   resistant and steroid-dependent ulcerative colitis. J Ole Gas-
                   55. Robinson M, Hanauer S, Hoop R, et al. Meselarnine capsules                     troenterol 1997; 25: 127.30
                         enhance the quality of life for patients with ulcerative colitis.     73. Hawthorne AB, Logan RFA, Hawkey a, et al Randomised
                         Aliment Pharmacol Ther 1994; 8: 27-34                                        controlled trial of azathioprine withdrawal in ulcerative coli-
                  57. Marshall .1K, Irvine El. Rectal aminosalicylete therapy for distal              tis. BMJ 1992; 305: 20-2
                         ulcerative colitis: a meta -analysis. Aliment Pharmacol Ther          74. George .1, Present Dl1, Pou R, et al. The long-term outcome of
                         1995; 9: 293.300                                                             ulcerative colitis treated with 5-mercaptoputirre. Am I Gas-
                  58. Biddle WL, Miner PB. Long-term use of mesalamine enemas                         troenterof 1996; 91: 1711.4
                         to induce remission in ulcerative colitis. Ga.stroranterolog,,y       75. Hess AD, Tutschka P3. Santos CJW. Effect of eyclosporin A on
                         1990; 99: 113-8                                                             human lymphocyte response in vitro: He CsA inhibits the
                  59. Campicri M. Gionchetti P. Belluzzi A, et al. Optimum dosage                     production of T lymphocyte growth factors in secondary
                        of earmieosalicytie acid as rectal enemas in patients with ac-                mixed lymphocyte responses but does not inhibit the response
                        tive ulcerative ::otitis. Gut 1991; 32: 929-31                               of primed lymphocytes to TCGF. J Immunol 1982i 128: 355.9
                  60. Bianchi Pomo 0, Ardizzone S. Petrillo M, et al. Low Pentasa              76. Sandborn WJ. A critical review of cyclosporin therapy it'
                        dosage versus hydrocortisone in the topical treatment of ac-                 inflammatory bowel disease. lnflarron Bowel Dis 1995; le
                        tive ulcerative colitis: a randomized, double-blind study. Am                48-63
                           Gastroenterol 1995; 90: 736.9                                       77. Liehtiger 5, Present DH, Korkbluth A. et a!• Cycloeporine in
                  61. Campieri M. Paoluzi P. D'Albasio G, et al. Better quality of                   severe ulcerative colitis refractory to steroid therapy. N Reg:
                        therapy with 5-ASA colonic foam in active ulcerative colitis:                .1 Med 1994; 330: 1841-5


                 0 Ades international Umited. az rignts reserved.
                                                                                                                            PTO-000511Drugs 1945 Ar2:: 55 (4)
              Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 513 of 548 PageID #:
                                                  70793




     Ardizzone Cs' Bianchi Purr;            Maragereent of Distal Ulcerative                                                                                                                541
 CORMOIRAINIIMPWA011100         1.0....,




 riaI with 5-ASA enema, Dig Dis              78, Marion IF. Present DH. 6-Mereaptopurine maintains                      98. Cohen RD. Hanauer SB. Nicotine in ulcerative colitis. how
                                                    cyclosporint induced response in patients with ulcerative co-              does it work and how can we use it? Clin immunother 1996;
  uri C. et 83. Conapar awe of mesa-                nes (ea:strew!. Am 3 Ga.stroenterol 1996; 91: 1975                          5: 169-74
 titis aud distal proctoeiginoirlitis.      79. Fernandez- Banares F, Bertr.an X. Esteve-Cornes M, et al. Aza-          99. Pullen RD. Rhodes I. Ganesti S„ et al. Transdermal nicotine for
 '97;      1053-7                                   thiopeine is useful in maintaining long-term remission in-                 eater ulcerative. colitis N Engl f Mod 1994; 330: 811-5
 avenuti ME, et al. A Dew 5-ASA                     duced by iatravenous, cyclospreine in steroid-refractory           100. Thomas GAO, inliedes 3, Mani V, et al. "FranedermA nicotine
 emcee of distal etcerative colitis:                severe ukeratiee colitis. Ansi Garai oeoterol 1996, 91: 2498-9             as maintenance therapy for eiceratiee colitis. N Engi Med
 enema controlled multicenter trial         80. Sandbotn WI. Tremaint Girt, Schroeder KW, et at A placebo-                     1995; 332: 988-92
 of Heparol 1997; 29: A41                          controlled trial of eyelosporiee enemas for mildly to nioder-       101. Sandborn W.I. Try:Leine WI, Leighton IA, et al. Nicotine tar-
 t al. A comparison of merealareine                 seedy active left -sided ulcerative colitis. Gastroenterology              trate liquid enemas for mildly to moderately active left-eider!
                                                    1994: 106: 1429.35                                                          ulcerative catitis unresponsive to first-line therapy: a pilot
 sulfesalazine far treatment of ac-
 e in adult. Am .1 Gastreenterol            a 1. Miller LC, Cohen SE. Orence SF. Inter lettkiren is structurally                study. Aliment Phermaeol Ther 1997; 11: 66.3-71
                                                    related to dihydrofolate reductase: effect of methotrexate on      102. Biork S. Dahlstrom A, Joharissort L, .et at. Treatment of the
  E, et al. Combined therapy with                   Rai [abstruse. feympheltine. Res 1988; 7: A272                              mueoee with local anaesthetics in ulcerative colitis. Agents
                                                 Kozarek RA, Patterson DI. Geelfand MD, et A. lelethotreestur                   Actions 1992; Special Conference Issue: C60-75
s and enemas for maintaining re-
                                                    induces clinical and histologic remission in patients with re-     103. Ariander E. Ott. A. Stahlberg D, et al. Ropivicaine gel in active
ns: a randomized double-blirei
                                                    fractory inflammatory bowel disease. Anr, Intern Med 1989;                 distal ulcerative colitis and proctitis - a pharmaeokinetic and
997; 92: 1143.7                                     110: 353-6                                                                 exploratnry clinical study. Aliment PharmarmITher 1996; 10:
eerie modifier therapy for inflam-                                                                                              73.81
                                            33 Urea R. Arber N,.Odes S. et A. Methotrex ate in chronic active
eathreprine. 6-tnercaptonatine.                     ulcerative colitis: a double-blind, randomized, Israeli Multi-     104. Campieri M, Gionchetti P. Belitrezi A, et al. 5-Aminosalicylic
ea. Am 3 Gastroenterol 1996; 9f:                   center Trial. Gastroenterology 1996; 110: 1416-21                           acid, sucralfate. and placebo enemas in the treatment of distal
                                            84. Baron TH, Rats CD, Eason CO Low-dose oral methoti-exate in                     ulcerative colitis. Ear 3 Greateenteroi Hepatal 1991:1.3: 41-4
:reeiln et at. fmmunesuppressinn                    refractory infletrenetory bowel diStat.C. Dig Dis Sei 1993; 38:    105. Ardizzeme S. Petrillo M, Aiitonacci CM, et al. Sucralfate and
story bowel disease: 1. Changes                     1851-6                                                                     hydronortisone enemas in the treatment of active ulcerative
  in the bicod and rectal mucosa            85 Debinski KS. Kamm MA. Novel drug therapies in inflam-                            proceitis - a randomized single-blind comparative study. Al-
sent with azethioprine. Chit Exp                    matory bowel disease. Ear I Gastroentenal Hepatol 1995; 7:                  iment Pitarmacol Thor 1996; 10: 957-60
                                                    169-81                                                             106. Leckie F. Van der Dias B. Insalisti CL, et al. Treatment of
faeleennan 1CM, et al iftlfTatiOC-          86. Lauritsen K. Later= IS, Rask-Madsen 1, et al. Abbott-64017,                    ulcerative colitis with clenidine 3 Clin Pluirmaeol 198$; 25:
. of inflammatory bowel disease:                   a potent lipoxygenase inhibitor in the treatment of ulcerative               219-26
  on lymphoid cell populations in                  erilitie !abstract'. Gastroenterology 1990; 98: A185                10?. Gaffney PR, Doyle CF, Gaffney A. et al. Paradoxical response
ative colitis. Clin Exp Immune!             87. Peppercorn M. Das K. Eleon C. et al. Zileu Ion, a 5-1ipexyettnase              to heparin= in 10 patients with ulcerative colitis. Ant J Gaetro •
                                                   iehibitor, in the treatment of active ulcerative colitis - a dole           enteral 1995; 90; 220-3
turd-forma 1E, et;i1. Bone mar-                    bie-blind, placebo-controlled trial tabs:tenet!, caerreenteron      108. Evans RC. Shim Wong V, Morris Al, et al. Treatment tef corn-
reatenoprine treatment in inners:-                 ogy 1994; 106:A751                                                          costeroirtmeistant ulcerative colitis with heparin:. a repeat of
ience from 1663 patient years of           88. Hawkey CJ: Dube LM, Lorraine V. et al. A trial of zileuton                      16 crete. Aliment Pharmacy! Ther .1997; 1: 1037-40
 3'3 Suppe 1; 510                                  versus mesalazine or pnieebei in the. maintenance of remission      109. Mayer L, Sechar DEL Present Dal et at Randomized double-
ason M, et al. teen-term neopla-                   of ulcerative colitis. Gastroenterology 1997; 112: 718-24                   blind, placebo-controlled trial of hydroxychlorequine
eatmeat in inflammatory bowel              39. Roberts WO, Simon T.I, Berlin RG, et al. Leeketrienes in ulcer-                 (Plaqueeil) in the treatment of ulcerative colitis [abstract).
249.52                                             alive colitis results of a multicenter trial of a leekotriene               Gastroenterology i 992: •102: A661

rapeutic efficacy of 6-mercapto-                   biosynthesis inhibitor, MK-591. Gastroenterology 1997; 12:          110. Goenka MK. tis:Muer R, Tandia B. et al. Chlotequtrie for mild
ive colitis. Am .1 Garnmenteroi                    725.32                                                                      to moderately active ulcerative colitis: comparison with etel-
                                           90. Ruediger WEW. The isotonic epithelium in ulcerative colitis: as                 fasalazine. Arn f Gast; teernerol 1996; 91: 917.21
 V, et al. Azathioprine in me:rad-                energy-deficiency disease? Lanett 1980;         711:5                111. Truelove SC, Jewell DP. letensive intravenous regimen for se-
                                           91. Scheppach W, Sommer K. Kirchner T. el al. Effect of butyrate                    vere attacks of ulcerative colitis. Lancet 1974: 1: 1067.70
:at tikerative colitis.1 Clin Gas-
                                                  enemas on the colonic mucosa in distal ulcerative            Gas-    112. Jernerot G. Rielly P, Sandberg-Ge.rtzen H. heerieive nitrave-
                                                   troenterology 1992;103: 51.6                                                nous treatment of ulcerative colitis Gastroenterology 1985;
Hawkey CI, et al. Randomised               92, Steinhart AK, Brzezinski A, Baker JP. Treatment of refractory                   89: 1005-13
is withdrawal in alterative coin
                                                  ulcerative proctceigmoiditis with butyrate enemas. Am J Gas-         113. Jernerot G, Lermardelones He Bianchi Patio 0, et al. Medical
                                                  troentirtoi 1994; 89: 179.83                                                 treatment of refractory distal ulcerative colitis. Gastroenterol
et al. The long-term outcome of            93. Veneta P. Cidadini M. Cirprilli In et al. Terrical treatment of                 Int 1991; 4793,8
  6-mereapte.purint. Am I Gat-                    refractory distal ulcerative colitis with 5-ASA and sodium           114 Forbes A. Britton TC, Hever. IM. et al. Safety and efficacy of
                                                  butyrate. Dig Dis Sci 1995; 40: 305.7                                       acetersol suppositories in unresponsive proetitis Aliment
 GW. Effect of cyclosporie. A tea          94. Willie P. Mateheggiano A, Caprilli R, et al. Short-chain fatty                  Pharmaeol Thee 1989; 3; 553-6
: in vitro: 131. Cse% inhibits the                acid topical treatment in distai ulcerative colitis. Aliment         135 Ardizzene S, Petrillo h4, Molteni P. et al. Coated oral 5-
e growth factors in secondary                     Pharmacia Then 1995; 9: 309-11                                               aminesalieylie acid (Clavcisal) is equivalent to eulfasalazine
 but does not Inhibit the response         95. Steinhart AM. Hiraki T, Brzezinski A, et' al. Treatment of left-               for remission maintenance in ulcerative colitis_ 3 Clin Gas-
GF. JImmunol 1982; 1 287355-9                    sided ulcerative colitis with butyrate enemas: a controlled                  troenterol 1995; 21: 287.9
lew of cyclosporin therapy in                     trial. Aliment Pt:armee-al Ther 1996; 10: 729-36                     116. Ardizzene S. Moltetti P, Bollaei S. et al. Orridelitite for the
. Inflamm Bowel Dis 1995; 1:               96 Franceschi Se Panes E, La Vecchia C. etal. Non sperific           arn-          treatment of ulcerative colitis in remission. Ere 3 Grei•
                                                  matoly bowel disc-ate and smoking. Am f Epiderniol 1987;                    uoenterol alepanel 1997; 9: 835-41
blutti A, at al. Cyclosporine in                  1n5: 445.52                                                          He. Azad Khan AK, Howes- DT, Pins 1, et ai. Optimum dose of
ctory to steroid therapy. N Enel           97. Copt GE, Heatley RI/. Cigarette smoking and intestinal de-                     sailphasalaziee for mime:wince treatment in ulcerative coli-
                                                 fenses Gut 1992; 33: 721.3                                                   tis. Gut 1980:- el! 232-40


             leneres 1978 Ape 55 (43       it ken einersollorres Lenten- Aim Oghts ft.-W.Ned                                                                     PTO-000512
                                                                                                                                                                     Dregs 1775 ere 55 (4)
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 514 of 548 PageID #:
                                    70794

                                                                                    1
                                                                                    I


                                                                                        1
                                                                                        1


                                                                                            1
                                                                                            1
                                                                                                I


                                                                                                    1
                                                                                                    1




                                                                     PTO-000513
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 515 of 548 PageID #:
                                    70795




                  542                                                                                                                     Ardizzeme. & Bianchi Portia
                                                                                                                     aroaeaMeamorealle.pact...nnewcwarr.neeceactiouvamoye....allmsar.




                  118. Travis SM., Tysk C, de Silava W, to al. Optimum dose of                122. D'Albasin 0, Paaluzi P, Campieri M. et al. Maintenance treat.
                          otsalazine for maintaining remission in ulcerative:colitis. Gut            mem of ulcerative proctitis with mcsalazine suppositories: a
                           1994; 35: 1282.6                                                         double-blind placebo coalstied trial. Am I Gastroenterol la
                  119. Fockerts P. Mulder IJ, Tytgat GNI, et al. Comparison of the                  press
                          efficacy and safety of 1.5 compared with 3.0 g oral slow-           123. D'Albasio G. Trallori G. Ohetti A, et at, Intermittent therapy
                          release mesalazine (Pentasal in the maintenance treatment of               with high-dose 5.amin°salicylic acid enemas for maintaining
                          ulcerative eoliths. Sur 3 Gastmenterol 1995; 7: 1025-30
                                                                                                    remission in ulcerative proctosigmoiditis. Dis Colon Rectum.
                  120. Mcsalamine Study Group. An oral preparation of mesalamine
                                                                                                     1990; 33: 394-7
                          as long-term tuaimerlaier therapy fd:- ulcerative colitis: a ran•
                          domized, placebo-controlled trial. Ann Intern Med 1996;124:
                          204-11
                                                                                              (WY                                                                mirm•VARPOWAIreenci.
                  12 E. D'Arienzo A, Panartse A. D. ArrnientoFR et at. 5-ArnirfOSACY-
                          lic acid suppositories in the maintenance of remission in
                                                                                              Correspondence and reprints: Professor G. Bianchi Parra,
                          idiopathic proctitis nt proctosigmoiditis: a double-blind, pla-     Gastrointestinal Unit, 'L. Sacco' University Hospital, Via
                          cebo-controlled trial. Am 3 Gastroenterol 1990; 85: 1079-81         G.R. Grassi, 74, 20157 Milan, Italy.




                 m Adis tilematiorior Limited. All rte01reserved.                                                                                      •rogs. 1408 Arr. 55 (4
                                                                                                                               PTO-000514
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 516 of 548 PageID #:
                                    70796




                                                                     PTO-000515
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 517 of 548 PageID #:
                                    70797


    Effect of cyclosporine in a Murine Model of
                Experimental Colitis
           MARKO BANIC, MD, PhD,* BRANIMIR AMC, MD, PhD,t Tomisi.Av BRICK, MD,t
             NEVE.N LJUBICIC, MD, PhD,* SANJA PLESKO, MD,§ CSABA DOHOCZKY, MD,1
         DAlvfIR ERCEG, MD,11 MLADEN PETROVECKI, MD, PhD,** IGOR STIPANCIC., MD,* and
                                    IVO ROTKVIC, MD, Phi




              The use of immunosuppressive therapy may be associated with significant toxicity. The aim of
               this study was to investigate the effect of cyclosporine A (CsA) in marine model of
              experimental colitis. Experimental colitis was induced in NMRI mice using an enema of 0.2%
              solution of dinitrofluorobenzene, combined with skin sensitization. After inducing colitis,
              experimental groups of animals were treated with CsA (1, 3, 5, 10, 25, 50 mg/kg/day)
              intraperitoneally (i.p.) or intracolonically (Lc.), and control groups were treated with phos-
              phate-buffered saline intraperitoneally or intracolonically, respectively. Colonic inflammatory
              changes were assessed using a histopathologic score of 0-30, and pooled whole blood samples
              were processed with monoclonal antibodies for cyclosporine concentration. In addition, two
              groups of animals with experimental colitis were treated intraperitoneally or intracolonically
              with 3 mg/kg/day of CsA, and the colons were also taken for immunohistochemistry for CD25.
              CsA diminished the extent of colitis in groups treated with 3, 5, 10, or 25 mg/kg intraperi-
              toneally or intracolonically, and in groups treated with 1 and 50 mg/kg intracolonically (P <
              0.05). The effect of intracolonic application of CsA was not related to whole blood cyclo-
              sporine concentrations. In addition, the effect of CsA at 3 mg/kg, applied intraperitonealty or
              intracolonically was, in part, expressed in decreasing the numbers of CD25+ cells within
              colonic mucosaisubmucosa         < 0.05). In conclusions, the results of this study indicate the
              possibility of intracolonic application of cyclosporine in order to widen the therapeutic
              window for effective, but possibly toxic drug, such as cyclosporine.

              KEY WORDS: inflammatori bowel disease; experimental colitis; inflammation: cyclostx3rine A.



  The treatment for patients with active ulcerative                            modulating agents such as azathioprine/6-mercap-
  colitis (UC) and active Crohn's disease (CD), col-                           topurine, methotrexate, tacrolimus, and SyclOspor -
  lectively referred to as inflammatory bowel disease                          ine A (CsA). Recent studies documented the effect
  (II3D), includes immunosuppressive and inuriuno-                            of infliximab, a chimeric monoclonal antibody tar-
                                                                              geting tumor necrosis factor (TNF-a), in inducing
     Manuscript received January 13, 2001; accepted July 20; 2001.            remission in active CD and healing CD-related.
     From the "Division of Gastroenterology, University Hospital              fistulas (1). Thalidomide has previously been shown
  "Dubrava," Zagreb, Croatia; iDepartment of Medicine, 'University
  Hospital 'Rebro," Zagreb, Croatia; tDivision of Gastroenterology,           to be effective in inflammatory disorders in which
  University Hospital "Sestre Iviilosrdnice." Zagreb, Croatia; Pios-          TNF has been implicated as an important mediator
  pltal of Infectious Diseases, Zagreb, Croatia; 5Dientedical Depart-
  ment, "KIVA» Research institute; and •"Deparmtent of infer-                 in inflammation, and two recent open-labeled clin-
  rnatics, Rijeka School of Medicine, Rijeka, Croatia.                        ical trials have shown its efficacy in refractory CD,
     Address for reprint requests: Dr., Marko Elani4, Division of             even in patients in whom therapy with CsA and
  Gastroenterology, Department of Internal Medicine, University
  Hospital Dubrava, Zagreb 10 000, Avettija Gojka Sugka 6, Croatia.           infliximab has failed (2, 3).

  1362                                                                                             DirstNe a'seases and Sciences, Val. 47. Ala. 6 (June 2002)
                                              c.)XX-XXXXXXX/06MI362i0 0 2002 Nvlimr. Puk:dishieg Curpormion




                                                                                                                                        PTO-000516
Case 1:18-md-02819-NG-LB
  EFFECT                     Document 676-13
         OF C:YCLOSPORINE IN EXPERIMENTAL JI3D Filed 04/13/21 Page 518 of 548 PageID #:
                                        70798
      Despite an increasing number of treatment op.                      TABLE t. I-IISTOLOCIC SCORE DENOTINC; THE TOTAt or
                                                                        PARTICULAR SCORES FOR EACH OBitRVED PARAN4ETER
   lions, however, many patients with active IBD expe-                                INFLAMNIAVON IN MICE COI 0!,I
   rience serious side effects from newly designed med-
   ical interventions, including therapy with infliximab             Ulceration and necrosis                                       0-3
                                                                     Oedema                                                        0-2
   and thalidomide in patients with CD. The narrow                   Infiltration with PIVINS !Surrounding ulcers rind necroses    0-3
   therapeutic window and documented potential toxic-                Infiltration with PMNs surrounding blood vessels              0-3
                                                                     Infiltration of lamina propria with mononuclear cells         0-3
   ity have, Currently. confined the use of intravenous              Infiltration of staimucosa with mononuclear cells             04
   therapy with CsA to clinical trials in medical centers            Loss of integriry of lamina niuseularis mucosae               0-5
   and for treatment of severe, refractory disease when              Inflammatory changes of colonic serosa                        0-S
   surgens, is not appropriate or before other therapies             Thickness of colonic w all                                    0-3
                                                                     TOTAL                                                         0-30
   have taken effect (4, 5).
      The aim of this study was to investigate the effect of
   CsA, given intraperitoneally or intracolonically in a
   form of an enema on acute inflammatory lesions in a                stance with phosphate-buffered saline. For intraperitoneal
                                                                      application of CsA. we used a small needle, attached to a
   hapten-induced murine model of experimental colitis.               syringe. CsA enema was applied using a 4-cm-long plastic
                                                                      catheter with an outer diameter 0.9 mm and attached to a
                 MA.TER1ALS AND METHODS                               syringe.
                                                                         HarNesting. In first part of the study, all the animals were
       Animals. NMRI male mice. 10 to 12-week old (30-35 2)           killed on day 5 after induction of colitis with DNFB. The
   were used in all experiments. All experimental and control         entire colon of each animal was longitudinally opened and
   groups consisted of six to eight animals in each group. They       rolled up in a reel with the mucosa' surface on the outside.
   were fed pelleted diet and supplied with drinking water ad         The tissue was fixed in buffered formalin and stained with
   libitum.                                                           hematoxylin and eosin.
      Induction of Colitis. Animals in both experimental and             In addition. the pooled whole blood samples of each
   control groups were pretreated with two sensitizing doses of       group of animals were processed for cyclosporine concen-
   0.1 ml of 0.5% 2,4-dinitrofluorobenaene (.DNFB) by rub-            tration using the fluorescent polarization immunoassay
   bing the substance on previously shaved abdominal skin, 96         (FP1A, Abbott) with monoclonal antibodies (Abbott Lab-
   and '72 hr before challenge. The DNFB solution was pre-            oratories) (8).
   pared by diluting the original DNFB preparation (Sigma               In second part of this study, all the animals were killed on
   Chemical Co., St. Louis. Missouri. USA) with 4:1 acetone-         day 5 after induction of experimental colitis, including the
   olive oil. Freshly prepared solutions were used for each          group of untreated healthy animals. The entire colon of
   application. Experimental colitis was induced in all animals       each animal was longitudinally dissected in two halves. One
   by receiving the challenge enema of 0.025 ml of 0.2%              half was taken for histology (14E) and processed in the
   DNFB solution in acetone and olive oil. Enemas were               manner described previously. The other half was also rolled
   administered under light ether anesthesia, by using a 4-cm        up in a roll, and frozen in acetone and CO2, and stored at
   plastic catheter with an outer diameter of 0.9 mm attached         --70'C. Sections were cut on a cryostat and processed with
   to a glass syringe, as previously described (6, 7).               monoclonal antibodies for IL-2111CD25 (anti-mouse 1L-2R/
      Application of Cydosporine. In first part of the study, 12     CD25, Boehringer Biochemica, Mannheim, Germany). The
   experimental groups of animals (N 6-8iper group) were             same sections were then processed with secondary antibod-
   treated with different doses of CsA (1, 3, 5. 10, 25, or 50       ies (anti-rat peroxidase conjugate; Sigma) and stained
  mg/kg/day) given intraperitoneally or in a form of an enema        (DAB: 3,3-diaminobenzidine; Sigma) (9).
  intracolonicalty, starting 6 hr after induction of colitis with       Histology, The cross-sections of colonic tissue rolls were
  DNFB and for consecutive five days. Two control groups             analyzed by a trained pathologist unaware of treatment
  were treated with an equivolume of phosphate buffered              regimens. A modified scoring scale, based on the presence
  saline (PBS) intraperitoneally or intracolonically, in the        of different parameters of inflammatory tissue injury was
  same manner after induction of colitis with DNFB.                  developed according to previously published studies (10,
      In second part of the study, two experimental groups of        11). The inflammatory score range is 0-30 and denoting the
  animals (N 6-8) were treated with same dose of QA (3               total of particular scores for each observed inflammation
  mgfkgiday) given. intraperitoneatly or intracolonkally, 6 hr      parameter (Table I). Score 0 represents the histology fea-
  after induction of colitis and for consecutive five days. One     ture of the colon of healthy untreated mice. Score 30
  control group was treated with PBS intraeolonically, in the       represents the histology feature of the most severe inflam-
  same manner after induction of colitis. The second control        matory lesions in the control group of animals with exper-
  group consisted of untreated healthy animals.                     imental colitis, treated with PBS (Figure 1). Data were
      Different doses of CsA (1. 3, 5, 10, 25, or 50 mg/kg) were    analyzed using nonparametric Kruskal-Wallis and Mann-
  applied intraperitoneally or in a form of an enema in an          Whitney statistical methods. The extent of observed lesions
  equalvolume of 0.1 ml. in one daily dose andat the same           was expressed as mean score with SD. Mean score was
  time each day. Different doses of CsA were obtained from          practically identical to the median for each group of ani-
  the original preparation for parenteral use (Sandirnmun,          mals. Results were considered significant at P < 0.05 (7,
  Sandoz, Basel. Switzerland) by diluting the original sub-         12).

  Diveuhe Disco.to and Sciences,   47   V5. 5 %lure 2n02;                                                                         1363




                                                                                                                      PTO-000517
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 519 of 548 PageID
                                                                     I3AN1C El' AL#:
                                    70799
                                                                            colon was measured by counting cell numbers using a
                                                                            photometric glide in the light microscope (Orthohoc 6.3 x
                                                                            1, 25 x 40). The specimens used for this analysis showed
                                                                            neither macroscopic ulcerations nor fibrotic lesions. The
                                                                            data of each specimen were presented by mean number in
                                                                            20 different areas from two to three cross-section slides. All
                                                                            data were presented as mean = so in each group.. These
                                                                            values were compared using Kruskal-Wallis test and con-
                                                                            sidered significant at P      0.05 (13). For the purpose of
                                                                            statistical analysis we used software (CSS: Complete Statis-
                                                                            tical System, Stat Soft Inc.).


                                                                                                       RESULTS
                                                                              In the first part of the study, we observed the effect
                                                                           of various doses of CsA (1, 3, 5, 10, 25, 50 mg/kg)
                                                                            applied intraperitoneally (i.p.) or in a form of an
                                                                           enema intracolonically on inflammatory lesions in
                                                                           experimental colitis induced with DNFB (Figure 2
                                                                           and 3). CsA was effective in diminishing the extent of
                                                                           provoked colonic inflammation in experimental
                                                                           groups treated with doses of 3, 5, 10, or 25 mg/kg i.p.
                                                                           or i.c., as well as in groups treated with 1 mg/kg and 50
                                                                           mg/kg i.e. (p < 0.05). In groups treated with 1 mg/kg
                                                                           CsA and 50 mg/kg CsA intraperitoneally there was no
                                                                           difference when compared to control groups with
                                                                           maximal observed lesions (Figure 2). Experimental
                                                                           groups treated with equal doses of CsA that proved to
                                                                           be effective (3, 5, 10, and 25 mg/kg) did not differ in
                                                                           effect significantly in regard to the method of appli-
   Fig 1. The edge of necrosis in the colon of mouse from control
   group treated with phosphate buffered saline intracolonically, after    cation intraperitoneally or intracolonically (data not
   induction od experimental colitis. Note the enhanced wall thick-        shown).
   ness, loss of normal mucosat and submucosal architecture, and              In all experimental groups treated with CsA intra-
   expressed infiltration with inflammatory cells (HE, 10x10)
                                                                           peritoneally, we documented the presence of cyclo-
    Immunoltistochemistry. The distribution density of iiri•               sporine in pooled whole blood samples of each group
   munoreactive cells for CD2S in mucosalsubmuccAa of mice                 of animals (Table 2). The lowest concentration was

                             SCOPE
                                410

                                 30                                                      Nu 6-3
                                                                                         Cap - mutat ;1100 FRIATIO
                                                                                                 WITS P55
                                 ro                                                      * ^^ VS Cip; p t 0,06

                                                                  111                         %MAN
                                                                                         0 1: SE
                                                                                          I     2 SD



                                         lap Sap SIP 10112 25110 50ip Cip
                            Fig 2. The effect of 1, 3, 5, 10, 25, and 50 mg/kg/day of cyciosp(Irine A applied
                            intraperiotneally on inflammatory lesions in hapten-induced experimental colitis in mice.

   1364                                                                                   Agesiire Measrs and Sciences. Voi. 47, No. 6 (June 2002)




                                                                                                                              PTO-000518
Case 1:18-md-02819-NG-LB
  EFFECT'                    Document 676-13
          OF CYCLOSPORINE IN EXPERIMENTAL IBD Filed 04/13/21 Page 520 of 548 PageID #:
                                         70800
                                                                                                                                                         r
                                   toms

                                          49                   T                               --r--r

                                          39
                                                                                                            Nr• 6-8
                                                                                                            die -          ;$221 1924119
                                                                                                                          PBS
                                          29
                                                                                                            4' -    vs Cie; p < 0.05
                                                                                                            • - MLAN
                                                                                 M
                                          10
                                                                           S.-
                                                                                                            0   :   SE
                                                                                                           T.=       2 SD
                                          9


                                                                                           1    I   j
                                                      l it. 3i,     5te   10ie 25ia 50ie            Cie
                                  Fig 3. The effect of 1. 3. 5. Iii. 25. and 511 mwkwilly of c),closporine A applied
                                  intracolonically on inflammatory lesions in harm:it-induced experimental colitis in mice.


  noted in the experimental group treated with 1 mg/kg                                          of CD25+ inflammatory cells within colonic mucosa
  intraperitoneally (122 ngirn1) and the highest in ex-                                         when compared to colonic mucosa of healthy. un-
  perimental group treated with 50 mg/kg CsA intra-                                             treated animals (p 0.05) (Figure 5). CsA in a dose
  peritoneally (>1500 ngfrn1). In experimental groups                                           of 3 mg/kg. applied intraperitoneally or intracoloni-
  treated with CsA in a form of an enema intracoloni-                                           cally significantly decreased the number of CD25-
  cally, we documented the presence of cyclosporine in                                          inflammatory cells, when compared to control group
  pooled whole blood samples in groups treated with                                             with experimental colitis treated with PBS intraco-
  10. 25, or 50 mg/kg intracolonically, and the observed                                        lonically (p < 0.0:5) (Figure 5). There was no differ-
 concentrations were lower than in the groups treated                                           ence between experimental groups in regard to the
 with equal doses of CsA intraperitoneally. In groups                                           way of application of CsA.
 treated with 1. 3. or 5 mg/kg of CsA intracolonically,
 the presence of cyclosporine in whole blood samples                                                                    DISCUSSION
 was not detectable.
    In the second part of the study, we observed the                                               Experimental models of IBD in animals allow the
 effect of an equal dose of CsA (3 mg/kg) applied                                               study of various components of intestinal inflamma-
 intraperitoneally or intracolonically on inflammatory                                          tion and enable the development of novel therapeutic
 lesions in experimental colitis and the number of                                              modalities. in ways that arc not possible in humans.
 CD25 + inflammatory cells within colonic mucosa as                                             However. the results obtained in experimental mod-
 well. CsA was effective in diminishing the histologic                                          els can complement and expand studies in humans
 extent of provoked colonic inflammation in both ex-                                            but do not replace them (14). Experimental models of
 perimental groups treated with 3 mg/kg. t.p. or i,c.                                           intestinal inflammation generated by methods of ge-
 (p < 0.05) (Figure 4). Induction of experimental                                               netic engineering in transgenic rats or mutant mice
 colitis with DNFB significantly increased the number                                          have recently become available and allow the study of
                                                                                               early factors of intestinal inflammation, cascade of
  TAku: 2. CONC,..N7Rii;ON            Or CYCLOSPORINF. (Nc•ML)     WmOLE                       proinflammatorylantiintlammatory cytokines. and
     BLOOD SANIALI•S FRONI ENFERINIf.NLAL GROLP5 OF ANIMALS                                    particularly the complex interplay between the ge-
        TFirATED ‘%1TH DWI:FRINT Doses OF Cvci.OSPORINE.
             ltsrr RA /....77.RiTorn-oo.l.y  to !/ cot_ 0.3 oot! y                             netic background, immune system, and environment
                                                                                               (14, 15). On the other hand. models that have been
              Concerneatiem of Cat        (nsint/..
                                                                                               available for some time. including models of experi-
                                   3                     10
                                                                                               mental colitis induced with hapten molecules. allow
 Dose (Mgrta,t)                                   5                                     522
 i.p                    122      160            f56     63.f       1347              t egret   the study of nonspecific inflammation and wound
 i.c.                                                   125         211                        healing (15).
 `FP1A.Nlah-S: fluorescent imrnLinOassay with monoclonal antibod-                                 Experimental colitis induced with hapten mole-
  ies (TDX'FL.): Atillot Laboratories. USA).                                                   cules, such as trinitrobenzene sulfonie acid (TNBS)
 aseytive Diceusr, (.Jiff Sriewces, k'?   47.   No         2g12,                                                                                1365




                                                                                                                                           PTO-000519
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 521 of 548 PageID
                                                                     BANIC ET AL #:
                                    70801
                        SCORE

                             AG                                          r



                             312
                                             •
                                                                                      N=6-8
                                                                                      Cie ...2,0111210( 6000P Matt
                             20                                                               ,Ti mi
                                                                                        "" VS C14;        p4 OAS
                                                                                             MEAN


                                                                                             ± SE
                                                                                      T±      2 SD



                                            Ctc          310            31,
                       Fig 4. The effect of 3 mgikgiday of cyclosporine A applied intracoionically or intraperi-
                        toneally on inflammatory lesions in hapten-induced experimental colitis in mice.


   and 2,4-dinitrifluorobenzene (DNFB), results in                      macrophages and/or dendritie cells (16). The charac-
   acute necrosis after the challenge enema, usually                    teristic histologic pattern of provoked colonic injury
   transmural, due to oxidative damage. Acute necrosis                  in DNFB-induced experimental colitis models, and
   and inflammation in the first three to five days after               availability of a quantitative scoring system of pathol-
   the challenge enema are followed by chronic inflam-                  ogy representing a simple, inexpensive, and reason-
   mation with a mononuclear infiltrate, mainly in the                  ably reproducible well defined system, allowed the
   submucosa, that lasts a variable amount of time (6, 7).              study of the documented antiinflammatory effect of
   In mice, a hapten-induced colitis (including DNFB-                   corticosteroids in this particular model of Th-l-driven
   induced experimental colitis) appears to be a classic                intestinal inflammation (6, 7, 10, 11, 17-1.9).
   (DTH) (delayed, type hypersensitivity) response me-                     The results of this study lead to several conclusions
   diated by T cells responding to hapten-modified self-                in regard to the effect of CsA on acute inflammatory
   antigen. This results in an increased production of                  lesions in Th-1-mediated experimental colitis. First, it
   NN-gamma and ft-2 by CD4-1- T cells that is consis-                  was possible to document the effect of CsA, applied
   tent with the Th-1 effector response and involves                    intraperitoneally and intracolonically, starting the
   increased production of IL-12 by non -T cells such as                treatment 6 hr after the. challenge enema with DNFB.




                                                                               N=6-8
                                                                               telt- cetTRIl MOP MAIO
                                                                                     wn PBS
                                                                               H     82012 of Itii:f4t MARI
                                                                                *   VS Cic;    p4 0.00
                                                                               **            Cic   VS   Fl; p . 0.05
                                                                               • -HEAR
                                                                                    I.- se
                                                                               It     2 SD

                                   Cte        H        3ic        31p
                       Fig 5. The effect of 3 mgikeday of cyclosporine A applied intracolonically or intraperi-
                       toncaily on number of CD25- cells in colon of mice with hapten-induced experimental
                       colitis.

  1366                                                                               Digenive Diseases and Sciences, Voi, 47, No. 6 (June 2002)




                                                                                                                          PTO-000520
Case      OF CYCLOSPORINE INDocument
     1:18-md-02819-NG-LB
   EFFECT                   EXPERIMENTAL IBD Filed 04/13/21 Page 522 of 548 PageID #:
                                     676-13
                                       70802
     In most published studies, CsA exerted the maximal          plain the significant effect of CsA in experimental
     effect in suppressing the IDTH reaction when applied        groups treated with 1 and 50 mg/kg of CsA in traco-
     before the activation stimulus (20). Thus, it could be      lonically, and the lack of antiinflammatory effect in
     expected that the effect of CsA would be diminished         experimental groups treated with same doses of CsA
    or lacking in the situation of established inflamma-         intraperitoneally.
     tion. It is possible that the observed antiinflammatory        In light of this, we find it important to stress that in
    effect of CsA was mediated by neutralization of che-         groups treated with 3, 5, 10, or 25 mg/kg CsA, the
     motactic properties of cyclophylin on neutrophils and       significant antiinflammatory effect of CsA in this
     eosinophils, whereas the specific immunomodulatory          study was influenced neither by given the dose, the
     effect of CsA and inhibition of cytokine secretion          method of application, the cyclosporine concentra-
    were playing a minor role in established inflamma-           tions in pooled whole blood samples.
     tion. Furthermore; it has been shown in vitro that CsA         Induction of experimental colitis with DNF13 also
    is not capable of inhibiting the secretion of IL-2 by        resulted in a significant increase in the number of
    human lamina propria T cells in response to CD2             CD25± inflammatory cells within the colonic mucosa.
    activation (21). This could also, in part, explain the      This is consistent with previously the published ob-
    difference in effect of CsA on changes in Crohn's           servation of enhanced IL-2 activity in experimental
    disease and ulcerative colitis in humans (22-24).           colitis induced with TN-BS (29). In our study, we
       Second, the effect of CsA applied intraperitoneally      noted the significant effect of 3 mg/kg CsA, applied
    was in part dependent on the concentration of cyclo-        intraperitoneally or intracolonically in decreasing the
   sporine obtained in pooled whole blood samples of            number of CD25 + inflammatory cells within the co-
   experimental groups of animals. The lack of an anti-
                                                                lonic mucosa, partly as a result of specific mechanisms
    inflammatory effect in the experimental group treated      such as blockade of 1L-2, TNF-ce and IFNI/ synthesis
   with 1 mg/kg CsA intraperitoneally (obtained cyclo-          and secretion by lamina propria T cells. However, it
   sporine blood concentration 122 rigiml) is possibly
                                                               seems reasonable to assume that the effect, in this
    due to the suboptimal presence of the drug in blood,
                                                               setting, was also expressed on less specific inflamma-
   as well as in intestinal mucosa. On the other hand, the
                                                                tory components by direct or indirect interaction and
    lack of antiinflammatory effect in the experimental
                                                               influence     on dysfunction/permeability of epithelial
   group of animals treated with 50 mg/kg CsA (ob-
                                                               barrier   and   infiltration with polymorphonuclear leu-
   tained cyclosporine concentration >1500 ngirril)
   could possibly be explained by potential adverse effect     kocytes     (18).  The balance of these two modes of
   in mice. It is well documented that CsA has no direct       action   seems    to  be dependent on dose, method, and
   toxic effect on intestinal mucosa and it seems possible     time   of  application    of CsA.
   that, excessive dose of CsA could modulate the cen-             Thus,   in  this  particular    model of Th-1-mediated
   tral (thymus-dependent) and also peripheral (in tis-        experimental      colitis, we  documented     the possibility of
   sues) mechanisms of tolerance to "self' antigens (25-       widening     the  therapeutic    window   for  art effective, but
   27).                                                        possibly    toxic  drug,   such   as CsA.   In  clinical setting,
       Third, the effect of CsA, applied intracolonically,     the   averaae    oral   dose    of  8  mg/kg/day    CsA has a
  was not influenced by its concentration, and the an-         modest     therapeutic     gain  of 27%   in patients   with ac-
   tiinflammatory     effect was  noted as significant in ex-  tive  CD   and   continuous     intravenous    infusion  of CsA
  perimental groups with no detectable cyclosporine in        (4   mg/kg/day),     for up   to several  weeks    represents   an
  pooled whole blood        samples. The  presence of cyclo-  experimental       option    with  no  standard   indication   for
  sporine in pooled whole blood samples of experimen-         patients with fistulizing and severe inflammatory CD
  tal groups treated with 10, 25, or 50 mg/kg of CsA          (30). However, the results of this experimental study
  intracolonically could he due to an enhanced perme-         could imply the possibility of intracolonic CsA-appli-
  ability of epithelial barrier and resorption through the    cation as a part of immunosuppressive therapy,
  inflamed mucosa. The results of published studies           maybe in a non sustained (sequential) combination
  indicate that the application of cyclosporine in the        with other immunosuppressive drugs in patients with
  form of an enema resulted with low systemic bioavail-       severe inflammatory CD of the colon. Generally
  ability and drug concentration within the intestinal        speaking, intracolonic application of candidate drugs
  mucosa, significantly higher than the concentration         and substances with antiinflammatory and immuno-
  obtained in whole blood samples of the same individ-        modulatory properties seems to offer a new way of
  uals (28). These observations could also in part ex-        delivering therapeutic modalities, including the gene
  Digestive A:Feasts and Sciences., Vol. 47, No. 6 'June, 2007)                                                         1367




                                                                                                              PTO-000521
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 523 of 548 PageID
                                                                     RAMC ET AL #:
                                    70803
   therapy, targeted to suppression of intestinal inflarn-                15. Eisen CO, Sartor RB, Tennyson GS, Riddell RH: Experimen-
                                                                                tal models of inflammatory howel.disease. Gastroenterology
   oration.
                                                                               109:1344-1367, 1995
                                                                          16. Elson CO: Experimental models of intestinal inflammation.
                          REFERENCES                                            New insights into mechanisms of mucosal homeostasis: In PI.
                                                                               Ogre, J Mcstceky, ME Lamm, W Strober, 1 Bionenstoek, JR
   1. Present        Rutgeerts P. Targan 5, Mayer L, van Hogezand               McGhee (eds). Mucosal Immunology. San Diego, Academic
        RA, Podolsky DK, Sands BE, Braakrnan T, DeWoody K1.,                   Press, 1999, pp 1007-1024 •
       Schaible TF, van Deventer Si: Infitximab for treatment of          17. Wallace 3L, MacNaughton WK, Morris GP, Beck PL: Inhibl•
       fistulas in patients with Crohn's disease. N Engl 3 Med                  tion of leukotriene synthesis markedly accelerates healing in a
       340:1398-1405, 1999                                                      rat model of inflammatory bowel disease. Gastroenterology
   2. Ehrenpreia ED, Kane SV, Cohen LB, Cohen RD, Hanauer SB:                  96:29-36, 1989
       Thalidomide therapy for patients with refractory Crohn's dis-      18. Higa A, McKnight GW, Wallace IL: Attenuation of epithelial
       ease: An open label trial. Gastroenterology 117:1271.-1277,              injury in acute experimental colitis by immurtomodulators
       1999                                                                    239:171-176, 1995
       Vtasiliauskas EA, Kam LY, Abreu-Martin MT, Hassard PV,            19. Morris, GP, Beck PL, Herridge MS, Depew WT, Sewczuk MR,
       Papadakis K.A, Yang H, Zeldis SB, Targan SR. An open-label              Wallace IL: Hapten-induced model of chronic Inflammation
       pilot study of tow-dose thalidomide in chronically active, ste-         and ulceration in rat colon. Gastroenterology 96:795--803,1989
       roid-dependent Crohn's disease. Gastroenterology 117:1278-        20. Soya H, Ftaioka A, Pincelli C, Fukuyama K, Epstein WI: Skin
       1287, 1999                                                              granuloma in mice immunosupressed by cyclosporine. J Invest
   4, Brynskow 5: Cyclosporine for inflammatory bowel disease:                 Derma:ol 90:430-433, 1988
       Mechanisms and possible actions. Scand J Gastroenterol             21. Braunstein I, Autschbach F, Sido B, Nebl 0, Schroeder A,
       28:84a-8.57, 1993                                                       Samstag Y, Meuer SC: Insensitivity towards inhibition by cy-
   5. Strober W, Ehrhardt RO, Ludviksson BR: Inflammatory bowel                closporine A, rapamycin and tacrolimus in human intestinal
       diseases: A breakdown of central and peripheral immunologi-             lamina propria T-lymphocytes. In Inhibition and Modulation
       cal homeostasis. In Inhibition and Modulation of gastrointes-          of Gastrointestinal Inflammation. Falk Symposium 104. A
       tinal inflammation. Falk Symposium 104. A Stallmach,                    Stallmach, M Zeitz, W Strobes, IT MacDonald, H Lochs
       Zeitz, W Strober, TT MacDonald, H Lochs (eds), Dordrecht,              (eds.). Dordrecht, Kluwer Academic Publishers, 1998, pp 97-
       Kluwer Academic Publishers, 1998, pp 97-110                            110
       Brkla T, Rank M, Anit B, Grabarevia 2, Rotkvia I, Aztukovia,      22, Lichtiger 8, Present Dal, Kornbluth A, Gelernt I, Bauer .1,
       B, Intivmak M, SlkiriC P, Troskot B, Hernandez DE: A model              Geller 0, Michelassi F, Hanauer S: Cyclosporine in severe
       of inflammatory bowel disease induced by 2,4-dinitrofluoro-             ulcerative colitis refractory to steroid therapy. N Engi 1 Med
       benzene in previously sensitized BAI-Bic mice. Scand J Gas-             330:1841-1845, 1994
       troenterot 27:184-188, 1992                                       23. Feugan )30, McDonald 3WD. Rod= J, Laupacis A, Fedorak
   7. Banta M, Brkia T, Aida B, Rotkvie 1, Grabarevia. 2, Duvnjuk              RN, Kinnear 0, Saibil F, Groli A. Archambault A, Gillies K,
      Troskot B, Mihatov 5: Effect of methylprednisolone on small              Valherg B, Irvine .1, for Canadian Cretin's Relapse Prevention
      bowel, spleen and liver changes in murine model of inflamma-            Trial Investigators: Low-dose cyclosporine for the treatment of
       tory bowel disease. Aliment Pharmasvi Ther 7:201.206, 1993             Crohn's disease, N Ertgi .1 Med 330:1846-1851, 1994
   8. Shaw LM. Yatscoff RW, Bowers LD: Canadian consensus                24. Sandborn WJ: A critical review of cyclosporine therapy in
       meeting on cyclosporine monitoring: report of the consensus            inflammatory bowel disease. Bowel Dis 1:48-63, 1995
       panel. Cie Chem 56:1841-1846, 1990                                25. Sorokin R. Kimura H, Schroeder K, Wilson D1-I, Wilson DB:
   9. Selby WS, Janossy G, Boftil M, Jewell DP: Inteatinal lympho-            Cyclosporine-induced autoimmunity. Conditions for express.
      cyte subpopulations in inflammatory bowel disease by immu-              ing disease, requirement for intact thymus and potency esti-
      nohistochemical and cell isolation techniques. Gut 25:32-40,            mates of autoimmune lymphocytes in drug treated rats. J Exp
      1984                                                                    Med 164:1615-1625, 1986
  10. Vllaseca 5, Sales A, Guarner F, Rodrigez R. Martinez M,            26. Bucy PR. Xu XY, Li J, Huang GQ: Cyclosporine A-induced
       Malagelada J-R: Dietary fish oil reduces progression of chronic        autoimmune disease in mite. J Immunol 151:1039-1050, 1993
      inflammatory lesions in a rat model of granulomatous colitis.      27. Otterthof TI-IM: Selective modulation of T-cell responses in
      Gut 31:539-544, 1990                                                    autoimmunitiy and cancer, Immunol Today 17:54-55, 1996
  11. .Veljata M, Lesch CA, Pllana it, Sanchez 8, Chan K, Guglieta       28. Sandborn WI, Stron RM, Forland SC. Chase RE, Cutler RE:
      A: 13PC-15 reduces trinitroberizene sulronie acid-induced co-           The pharmacokineties and colon tissue concentrations of cy-
      lonic damage in rats. JPET 272:417•- 422, 1995                          closporine after 1V, oral and enema administration. J Clin
  12. Dawson-Saunders B, Trapp RC: Basic and Clingal Biostatis-              Pharmacol 31:76-80, 1991
      ties. London, Prentice-Hail, 1994                                  29. Gurbinclo C, Russo P, Sabbah 5, Lohoues MI, Seisman E:
  13. Fukushima K, Masuda T, Ohtani H, Sasaki I. Funayama Y,                  lnterleukin-2 activity of colonic lamina propria mononuclear
      alatsurio S, Nagura Immtinohistochemical characterization,             cells in a rat model of experimental colitis. Gastroenterology
      distribution and ultrastructure of lymphocyte bearing T-cell           104:964-972, 1993
      receptor gammaideita in inflammatory bowel disease. Gastro-        30. Brynskow 5: CyclosporinetTacrolimus in Crohn's disease: acute
      enterology 101:670-678, 1991                                           and chronic. Falk symposium 119. Immunosuppression in in-
  14. Kim HS, Busted A: Experimental colitis in animal models.               flammatory bowel disease—standards--new developments.—
      Scand 3 Oastroenterol 27:529-537, 1992                                 future trends. Abstract Book. 2000, p 38


  1368                                                                                  Digestive a   Sta •er   and S   Vol 47. No. 6 (June 20023




                                                                                                                             PTO-000522
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 524 of 548 PageID #:
                                    70804

                                                                                    1
                                                                                    I


                                                                                        1
                                                                                        1


                                                                                            1
                                                                                            1
                                                                                                I


                                                                                                    1
                                                                                                    1




                                                                     PTO-000523
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 525 of 548 PageID #:
                                      F.y%. 0004 11), 345-351
                                    70805                    (k+wp M r4M,s Cr3"*-2.22.Xk4




Vernal                                               fic..mzoi'•), C:i).iissut', 5 Aronrii: and
                                                    A l it-ibzasri •".'•
keratoconjunctivitis

Abstract                                            patients is generally grsoåi however 6% of
Vernal keratoconjunctivitis MCC) is as              patients develop corneal ~age, cataract, or
allergic eye disease that espeeially affects        glaucoma.
young boys. The mot common symptom are              Eye (2(å04).18, -345--a51, rid:M.1(1'W
itching, photophobia, burning, and tearing.         sj.eyedt700673
The mien common signs are giant papillae,
supe dat keratitis, and conjunctival                           oiletgie coniunctivitis; vernal
hyperaemia.                                         kerarOcoxijunettv:iiis; pathogenesis; treatment
   patients with VXC frequently have a family
or medical history of atopie diseasesssuch as
astlima„           and eczema. However, VXCis       Introduction
not associated with a positive skin test or
RAST in 42.-47%, of patients, confirming that it    Vernst.kerabximjunctivitis WICQ is a:member
is not solely an IgEsmediated disease. On the       of a group of discos slassified as allergic
basis of challenge studies as well as               cunilinctiVites including perennial arid seasauel
iminsinohistoshemical and mediator studies,         rbinoconjunctivitis, aspic keratoconjunctivitis,
Th2-drivers mechanism with the involvement          and giant papillary conjunctivitis." For many
of mast cells, eositrophils, and lymphocytes.       years, all allergic conjunctivihs; were considered.
has been suggested. Th2 lymphocytes are             (as suggested by Coombs and CseI'M the
responsible for both Ityperprodustiim of IgE        expression of aciassical typestIgE-rnediated
(interleukin 4, IL-4) and for differentiation and   hypersensitivity reaction at the conjunctival
activation of mast cells (Il:-3i and easinophils    level, More recent clinical observations,
(It,-5), Other studies have demonstrated the        kisses-es suggest that other tissues of the-eye
involvement of neural factors such as               are also involved ih thesxular allergic reaction:      liriierdisriplin3ry Center
                                                    the lids, with their high content of mast cells, the                 Resexch (OK>
substance rand NC& in the pathogenesis of                                                                  laboratory of
VXC, and the overex.pression of oestrogen and       tear film,. with its immunoglobulins„ and the          Ophtiialmlogy
pgesterotre receptors in the arsjunctiva of         analea, so important for visual funstion. New          University of flQme
VKC: patients has introduced the possible           discoveries regarding the pathogenesis of ocular       `Campus Bk>44edir:o'
involvement of sex hormones. 'T'hus, the            allergies. have-desriy indicated that the              Rorngt: itaiy
pathogenesis of VKC is probably                     participation of the entire ocular surface-in
multifacturial, with the interaction of the         allergic diseases is not only-the 'consequence of            ftietti Eye Fot~tioil
immune, nervous, and endocrine systems.             tissue contiguity but derives foam complex
   The clinical management of V.K.0 requires a      exchange of infisrmation between these tissues
                                                    through ceil4o-cell communications, chemical            Crtirest;mxlerice;
swift diagnosis, correct therapy, and                                                                       S &mini
evaluation of the prognosis. The diagnosis is       mediators., cytokines, and adhesion molecules,          ititetøisci~y Center 'ha'
generally based on the signs and symptoms           It -is also possible that the neural and endocrine      0kanedicei                (CiR;
of the disease, but in difficult cases can be       syshmes may influence the ocular allergic               U3bmOzory Cfl
aided by conjunctival scraping, detturrestMting     response.                                              .0ph/iletreology
                                                       The-purp.ose of this paper is. to describe the       Qr3iver:sity of Rome
the presence of inilltratingeessinciphils,
                                                                                                                        0k)-1:4"1'ICAY
Theral,sentic options are many, in most cases                 eap,ression of       to discuss its           Via
topical, and should be chosen on the basis of       pathogenetic meshanisms, and te: somsiti. novel        83 åD155 Rome,
the severity of the disease. The most effective     therapeutic strategies                                               007:25 41342 -
drugs, steroids,. should however be carefully                                                               Fax: -1- 39 W.225 41455
                                                                                                                     .sbonni0
administered, and only for brief periods, to
                                                    Clinical -features
avoid secondary development of glaucoma.
   A Z.% solution of eyclosporine in olive oil or   VKC: :IS a chronic bilateral inflammation of the       :i1E :eived: 14 October 2002"
in castor oil should be considered 2t*i             conjunctiva characterizedby hyperaemia,                 Accerged in revised lur?}::
alternative. The long-term prognosis of             Chenuxsis, photophobia, and filamentous and             1.0 turn 2.00:-3.



                                                                                                             PTO-000524
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 526 of 548 PageID #:
                          •Vetixtt
                                    70806



   sti4y- J..dw•:.w.a2s Ø1s.41ar.g-<. The: h.-all:mar):                            ti'w 41~
                                                                                    appeamiK,,e)
   15 .t        up               eon.ju641‘,.'a: (la            lin3bUtZ4
   (bOlbor 'c;.::r3:13 3. '               #13             <UfLren:.Mk

    between t13.‹.,          foror;.. probably folated ge9gr&phical
    vit.7,-la.fior , it sk.xiati.        that both top:resent
   differmt <11..ohmi taaa:fh: ff,too of §..b :a.17n.t.> di3C.W2'

                                                                           de.otaA3.            lifO and
   the                  of the                     nuw..1.3e                                 "f'<>3.

                                                                                                tho
                    be frequently                                                   ,o3n3d.
                /~k'4>      of                                                                 16:nin

            tr()..)1
   ådd i' fional           durh/g; tho                                                                      F..kg.u.re 2 Ttaat '                         igt..X`r;.0r

       ahnoat 16% of the ca.sea, thA,3:.,33oawmal                                               forQi

                i'a:1:Q a chivsi .:;:,                        innWytn/4t                         4
                                                                                           p afte,T

    pag o,„' 3 ?'£'m:å                                                                     thM. :11ie
   :lorT.,..t?r: pa tie r,             fr:t,;)?n     KC,:tW,.?                    .ap ...t.hey.ate. to
                      p<.3-5:23. ri-
                                                              aP:d           ate the
                                                              a.h4O s.:O.mploioed Of

                                                                                   pr(:st,iolts
   rep.-ws ..8:oggesiffii the. zpi- sezw.<'                 , 4 iE exnaj3.md                      4YpCn..
                   ',Vhnn                                      ;Id Of.,hir g%',11e3.'M

                  b( 1P1-»
                     -     V3" n.f.R1;3}..5,-.:: if k ,                    S;Y.,':,,nYf3     r..6nta:tt
                 coojuro..,:hyo1
   whid3                               tp    be tre,-.313.,..r,ti.',/
                       CØWX".                                     3:::33
   fliStine.                             A
                                                                bot                                         P.igure 3                                                   ekets) ate tna1aky
                      1tat the .mkas,e.di. w6.:30acave
        invd•eed
       S-.4;:as .iE:£:Ode         Ftesence &nt popinae on fbe
   .1-pp1r             Q).,:jun..crj:va or      Iftnti:13s, fhe                                             11oll-mtz                             a:14 ritrk‹Ni
   aggegate. of:eptkaTia.i. ,;k41:s
                                                                                                                  (-..311j DM<                       .
                                                                                                            1;;:
                                                                                                            or t}-3t,. -.ro.,?:-3.ot3cx, of' corrwai,                   .i.o«.1.3rriiti?",
                                                                                                                             k‘..jy' 3-1      )

                                                                                                            A blk"...1.)h3:d.'. .>
                                                                                                                                 .3f the FELx. <:•;3.n        (...:ai‘a.rar:t and
                                                                                                                                       glaueoln.å ore the th4>i,:et,:ulal‘



                                                                                                            1mm ww".1QW.e. xnechanbms
                                                                                                            P;4 .1:ts        ! KC hinin •z" :f~rdy hist(ny of movie
                                                                                                                     irt 49% (4                     Imffi?nts may also hove a
                                                                                                            rsed101 history k-..4 t:).th‹,:f 4topie
                                                                                                            a,stntno             rhir.13ti3;
                           rkai.0a:ry hypottrophy.                                                          reganjing th(.' •..ftN.111k?n...c>,‘                (-tmakl.jrkg:
                                                                                                            Ballow ond Mendehion" «ported 19% of positive



                                                                                                                                                                        PTO-000525
Case 1:18-md-02819-NG-LB Document 676-13 Filed            04/13/21 Page 527 of 548 PageID #:
                                       v*rrIM ket.,•Itoe.tu.:jimr.evie•s
                                    70807                                                                                           •
                                                                                                                                    .347



 sensitisation, Easty al ve reported 80%. In a large series          other ima:Iiatorsaxst involved En VKC:., !such as
 of 195 patients, we kaind a positiv:tie-sponse to skin tests        eos:sinophilic natteliatörs and so.bstances derwed from the
 and-EAST in .S7 atal 52%, re.'spectively.ls Total lgE has           metabolism of atacffidonic acid- (pt<sstaglandins and
 been shown to he cleaated in the sawurn, and. iocal                 leukotrienesl,"•''' lxE particolar, leakotrienes are
 pOduction IgE ih teats has -be« Kstitlated."-' 4                    priadit(..ed during allergi(' and lisflansmatoty tespiraksry
 Flowever, kvekt of -lear IgE west low, at 18.5:±: 19.2 li/nil,      diseases by mast Cells, macrophiages, and nesatmiliils?"'
 in mo patients and we never observed a positive                     They are potent mediakirs of itypersensitivity and
 RAST in tears M the presesiceof negiative resulls                   inflammatory readioxas.'" Their activities -nu:bide
 the sorinti.'-t'                                                    smootthmoscht contraction, small vessel
    Repetit studies suggm4 vime =tiple): non-IgE-                    increase in blood vessel permeability, promotion of
 skil:sea:lent path:age:Mc iriechanistri. A multitude of cells       glysoprotein secuition from epithelial glands, and
 and otediators have been detected in the serum,                     increase- Of nasal blecxt fiöw and airway resistance."2"36
 conainctiVa, and team e2f patients with               which xnay    lt has been dertionstrated thatletaktstriesies are abc:
 have a relevant rök in the pathogenesis of the                      prodaceil in the (onjunctiva:<7 and are detedahle in Lear
                   Althok%h .many featureS of VKC suggest            fhaids of patients affeeted by allergic coniundiVitis
 an allergic                        this-eye disease can no          including               indisid    concentration .in tears
 longer be considered a daesical type I IgE-xnediated                inereases tn allergic subjects following alkisen
 ~ase, as hicluded in the dassifkation by Geil and                   diallenge.'-'42 addition, conjunctival administration of
 Coorishei ji iii tad, skin tests and. RAST are sittenn              Lim, as weil as LTC4 and Ull», indhces vessel
 negative ta VKC and several patients åFa. not have a                vosodilatation, oederna, hyperaernia, and letaveyle and
 persona( pr family history ofahip.y. On the -basis of                              infiltration of the conhiridiva.”' The
.Challenge studies as well as insinanohistoehetrikal and             bielogleal aCtivities tsf looketrienes On the Conjundiva
 mediator shidies, -sve recently suggs.sted >a Th2-driven            may cOntritmke tö the prtise~ of the characteristk:
 niechanism and .a definition, similar that of asthma, of            symploms observed in V-K(2,.sitch. as Ir:1kt~ secretion,.
 'an alkagis: infiamtnalory.disease of the conjundiva with           conjanctival hyperaemia, and chemosis.
 mast cells, eosinophils, and lymphocytes'Y Supporting
 this definition are the findings that             clones di:sived
                                                                     Neural and endsierine involvemont
 from VM: tiss:ass-are inainly of the Th2- type and that in.
 the C17.54 areas of. WC hiopsies, thereis an hkreased               The extstence of a relationship Isetw~ the           f.r i
 in. silo' hybridization sigital for 11..-S asstx:iated. with        nervotis system  and            ias
                                                                                            the eye easily established when.
 increased IL-5, bot not          Iswels in team, suggesting         consideririg ammen anatomical and embryogenic
 Th2 rather than Thi adivity.1"-y-">-3 -It is pomible that the       otighis. This oross-talk is ai:sv strielly rehsted to the
 pathogenesis of "VM; iC characterized by a Th2                      immune system and. is shown by nerve and mast cell
 lymphoeyte.alteration, white the exaggerated igE                    interartion. -Whe•ther neutotransmittm and
 response to common allergens is an inconsistera and,                neungrophins may inflonnee coniasictiyal inflamtnation
1:serhaps, s+;.scondary (ment. s.rh2 lynsplusk..-yws are             is not ekar at present> Sobstance P, a neuropeptide with
 tesponsible lx:Ot -for hyperproductim af igE finterieukin           wdl-known adivity         immune cells, has been detected
 4, 1.1,41 and for differentintion and activation of mast cells      in teats, and high serum levels have been found in
 n-3) and eosinophils (1L-5). Mast cella and basophils               patients with SIKC.sw'm
          the inutiediate raaction (throagh the release of              Recephars for nerve growth. fador have been found in
 histaminel and the mer:lin/sent of inflatnniatory-cells             the epitheliont and sat:stanga propria of the conjunctiva,
 (lymphorytes and easinophils): This celt recruitment                and high serum kveis of iterve-groWth factor are
 lfaveured by an overexpiession -of adhesion                         debxtable in the active form of the disease and are
 resuIts in the. release ofother toxie        -mediatörs (such ast   diredly related to the romber of mast: cells iat the
 cosinophil eationic protein, EDNIEPX) with come&                    conjunetival tissue, supznating that neural inflaences
 epithelial damage.'"' Indeed, several inflaxmnatory                 may have a mk kn the pathogenksis of allergie
 and epithelial cells may induce fittrottlast pioliferation          diseases.4"' )
 and collagen prodoction kuling to the dtaracteristic                   A rote for sex hornoines has been postulated in the
 ::onjunetival fis:dings.                                            pathogenesis of the disease. This aianimption de:rives
    While histamitse ite the-n-min mesiktor in aliergic              from the observiation of -a prevaience of males r$ fernales
 reactions with a preVaknt Type 1 hypetwnsitivtty                    and a -spontane:n.2s resolution of the disease sit. puberty.
 ristichanisra bruch as perennial ear seasonal                       Sex hortnones may play a relevant "røte th. the
 coninnetivitis), and in the carly phase of allergi::: reactions     pathophySiology allergic-diseases by reciprocal
 (anithislamines are dum effective an these conditiontd,             interactions betwees the immune and the exahx:cine



                                                                                                                   PTO-000526
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 528 of 548 PageID #:
                          Vernal irtvareicorlisneriviih
                                                70808



   syetem. Oestrogens afit'l FrOgt`SWM3e kta-Vr IWO S4OW?:        prep.unhons ..kre, naturally, the most effective therapy
   to be active players in the ocular Immune system., with an     for inixierate to severe form of "%IRV,'" however their
   already well-established.role in another inimunological        use should be strictly limited and carefully monitored
   disease, dry eye syndrome' hi purvions                         because king-term use of topical steroids is
   immunohistoehernical ~trot' patients with VKC,                 responsible-fOr the 2% incidence.« -glaucoma in
   reported -that riestrogen and progesterone receptors were      VKC.f patiouts.3
   overeirpmssed on the conjunctiva "by eosinophils and              Therefore, this Class. of drul.;Ta. should be used to restore
   other inflarninakwy           These horriuMes may bind to      corneal damage induced by epithelial toxic: mediators
   conjundival receptors and exert a proinflanimatory effect      from eafinopirds and neufnophils. Once .the acute phase
   through -the recruitment of eosinophils to -the-               of the disease is ~trolled, steroids should be
   conjunctival                                                   disanninited and alternative topical treatment
                                                                  (mast cell stabilizers, antihistamine, NSAIDs) should be
                                                                  started.
    Diagnosis
                                                                     Cyclosporine- A (C.sA) from 0.5 to 2% ophthalmic
   The typical, characteristic signs and .symsorns of this        emulsions in olive or castor            used four times daily,
   disease render the diagrunds of -VKC fairly                    represents a valid alternative to steroids"in severe forms-
   straightforward, even for the general ophthalmologist.         of VKC.
   Atypical presentations or incomplete forms of VKC may;            In fact, CsA is efiextice ån controlling ocular
   however, lead fo an underestimation of its incidence. The      inflammation, blocking Th2 lymphocyte pioliferatitut
   identification of both the major and minor signs and           and 11.4, proluction. It also inhibits histamine release
   symptoms of V.Ke allows an early and accurate                  from Mast ..ceb and basophils and, through å reduction
   diagaisis of this disease.                                     of-11,-5 production, it may reduce -the recruitment and-the
      At present, hital and specinc igl~ cleiee.tninittiork, as   effects of eashioptills en the conitnictivat4-"" Moreover,
   well as skin tests cannot beconsideredirseful additional       the therapeutic efficacy of CsA V-KC.,. a conjunctival
   laboratory teSts, because more than 50% di.-satients with      hyperproliferative disorder, seems to be related to the
   VKC       negative.                                            drug's- efficacy in reducing conjunctival fibrOblast
      hi case cf a diagnostic dilemma, a conjunctival             proliferation rate and          production.6"
   scraping can be precious in dettionstrating the                   in a few patients with VKC„ a systemic treatment may
   presence of eosinophils infiltrating the conjunctival          be required. Oral antihistamines can reduce:the.
   epithelium.                                                    goneralimibyper4eactivity but lurvelittle or no effect on
                                                                  vernal keratoionjunctivitis,6' while-aspirin treatifient,°2-"
                                                                  as well as oral administration of .N,Ionteiukast (5-10 ing
   Therapy
                                                                  once/ day)," an anti-leirkotriene drug usually Used in
   Clinical observation suggests that Vi<C generally              rriiltl asthma, has been demonstrated to he effe0ive -in
   subsides -with the onset of pnberty, but some therapeutic      reducing signs and symptoms of VKC,
   :measures may be required beyond this-age to «intro}, the
   course of the disease. In some cases, permainuit changes
                                                                  (31.iteume
   to the ocular surface may occur and be accompanied by
   permanent visual impairment Although vernal                     Patients with VKC generally have spontaneous
   keratoconjuectivitis getwrally has goeul prognosis, 52%        .tMit3ti<M3 of the disease after puberty without any
   of patients in out cohort had penig.k.,14 symptoms after a     further -sympkum or visual complication. However,
   mean folloW-up period of approximately 5 years and ki%         corneal ulcers, Which are reported to develop in
   of patients shoWed ir pertnanent reduction in visual           approximately 9,7% of patient* .as well as the
   acuity as a result of cOrneal damage.3-                        development cif cataract or glaucoma, ean produce a
      Treatment is symptomatic and topical eye drops are          permanent visual impairrnent.4"'
                                                                  p
   generally preferred as first choice. Crornolyn-and the new         As negative prognostic factor, -it has been reported that
   generation of antiallergic compounds such as alomide            the size of the giant papillae is directly relahs.1 to the
   trometharnine, ned<rrondl wdium, spagiumic..aeld, and-         probability of the persistence:or worsening of symptoms
   topical antihistamines nreeffective in. reducing signs and     and that the bulbar forms- of VKC have a worse long-
   symptoms of-the disease' Use of unpreserved solutions           term prognosis than the tarsal forms."
   may :reduce the risk of hypersensitiVity to preserVatives         Coiii,
                                                                          "unctival fibrosis observed on the -upper tarsal
   that are frequently superimposai in these patients.            conjunctiva can beconsidened. to be the natural evolution
   Nonsteroidal -anti-inflammatory agents also prixtuce           of- giant papillae. ft is important .16 note that in the few
   beneficial effect on -the QOM:5e VKC." Tk>pical steroid        paticnts treated with cryogenic surgery -to reduce



                                                                                                              PTO-000527
Case 1:18-md-02819-NG-LB Document 676-13 Filed        04/13/21 Page 529 of 548 PageID #:
                                       vstnat ketatOrAnicsadivités
                                    70809                                                                                                                          •
                                                                                                                                                                   .349



           kwaeseem5itti,, tl marked perripitigpid-like                         9 Talsbare            Dealer eorriplieations of vernal
 appearattet. was evident all tiver.the conjunctiva. Tmis, it                       kermoeenjurtetivitia,               Opiiihalmal )999., 34: 88...92.
 appeara thai     .sorne VKC F.sattenta, any additional                        19 Ballois' M, .1vtendelsen L Speedle immenoglpholin"P.
                                                                                   antihodies in teat sec:ren:ons of patients with vernal
 inflanunation. stxch as that indmtd by eryogente therapy                          cortitintsivitia. j A1/ergy            -fletruf« 1990; 6fs
 rnay maalt irF MI 'éxitggerated tiikime.1-esponse.                                112-118.
                                                                               11 Easty            Bir.1(enshaw M, Merrett T.: %geelt J, Entwhistle
                                                                                   Amer lt. ituntunologleal ilwestigatims-in verval eye
 Conelusion                                                                        ihseese, /hm <Vilhihngg                       1989; 100: W-107.
                                                                               12 Abelson               5khaefer K. Conions:tiyitis eak?rgic.c.itigin;
 .RkKICrtfly,           ritporb have improved the knowledge                        innnutiologie..rciedtaninat: and meent approaches
 tbc pathownetic, mechaM$F11$ of "VW.. The typkal maie                              therapy. Ster Oiktfialtsof 19n               -115-1:42.
 1.-tattetn of kneidencesignificantly .-ieereaseá with age,                    13 h4ontati             van Hage,ffatnaten           Bosinephil
 wita disparity dirninishing greatly Sn patienta after                              pseeein--in tears-in allergie mrtjuntstivitia, Rr :/t)htfieftual
 pubedy. wan stit>W13 to be a peren:niai and not a                                 19%; 81): 536-50,1
                                                                               IA Aalders-Deenstm Ke.4,: 17., Br:Art:reel                   Meaanternent
 seasonal disease ixT the inajority             patients, with a                   total Ig1l anti fxxly lecids itl latrimai fluid ei patienta
 tendeney to hecome drónic in long-lasting fortne. VKC                             suifering from an..spicand TIi.111:t00.0C eye disorders.
 was tihown to be not soiely tgr.-xnediated, but its                                Evideneefer Meel IgE prodxsetion in atepie eye ellsordeM?
 pathogenesis is- raultifutorial., int>diated by Th2                                      (//.1tifiatf.md 195,5;:69: .7.$0-384.
 ly~r3ti,.tie)c:yft s, eosinopluts,                          complex           15 Bonini 5, tambiase A. :luimt. T,13onini
                                          rtlitSt MUS,
                                                                                   eettittnetivitia, Der> Ophiltditnal 1999, 30; 54-61.
 network of interiettkins and cel' mediatora•. Thepresenee                     lf Bonini                      '9neei MG, Berruto A. Adriani 13a1&no
 of ini:reased sernin levels.           eytekines,                                  E' et ai. A llerken dm response and late symptorsts in a
 MijklQpiliMeriVed                        rjellropeptides„ and                     Menan model of -mul-ar                       Afkan,         Imtsfool 199{k
 oentotrophins also suggOs that.this i$ a syt4entic„ and                           13(e
 Bot jota ij              dj5CaJie ." ) The long-terin pm~        of           17 Bonini Tontsmint                  Adriani E., 510,-grint l., Rural C.:, Bussa
                                                                                   S ei al. Mm*stru elf erksittoplillie inflarnmation in allergie
 the VKC. patient is generally goud; hoWeVer
                                                                                   cliseast:s. Allerv 199:k 4tk: 133, 137; disetission 143,145..
 approxintately ti% of die patients develop visual                                 Troc.nte SD, A:Wave AJ. The eye. and the cosinuphil. Surt>
 impairinent owing to rom& itatuage, cataract, or                                  ("pkitairnol. 1994; 391- 241.,S2.-.
 glaucorna. •                                                                  19 Fulk4hinia Fi, Sliimazaki J, Taketteli 1:. Salto Sf, Tsuboté K
                                                                                    Interleuldn-4 and IgP. in stalsonal afloste conjum.livitis.
                                                                                   001;leitareintlen 1996: 2101 325-328.
                                                                               Zt Bielory 1„ Frobtreart             Allergie and irnnurrit3logie disorder.s
 Referenges                                                                        of the.e),C, I Ailerv              kwam?? 1992; 851; 1-15.
                                                                               21 Bettini ti. llogini 8. IgE and nort-Tg.P. meelianiairts cenla;,.
  1      Belg-eh:vim MN. %slag Cettjundivilia. University of ;•.buthern            allergy. rYsaa ilfiergy 1093; 71; 296-299..
        California Pr~ 1" Aw;eles, 1950,                                       22 tkiniM 5, "Ekinini Lamblase.A, Magrini l„ Rumi C:, Del
        1.1)onahlk PC, {ets                     lmmuncklogie diseasea..             Prete Cl et al. 'Vernal keratkonjor.eth:ltis:-a model
        SrolinGAshott RA (eds).            (Sorytea„.3rd ed,ehap. 12. Lilde,       cyloklue gene doster disease. lat Areif Admif Itrenxnel -1993;
        11rown ttt COIT4N1hr, f30St(751, :1994.                                    1.07: 95-98.
  3     i ds JM, Ptister           Vernai etmitincdvids. Dr. "Pepose jS,       23 Maggi E, Biswns g -Dei Viefs; G; Ennonein .P,
        }tolland (N, Wilhelmus KR (al« Clralar fIttértion                            .311-tientiii et. af. Aceumulation oiTh-2-hke helper Teells in
                     Chap. 27. M.osbr ht lxistia,15%                                the-coninnetiva ot pa fients with vertui esmirinelivitis.
  4.    C.kwanbe                 PC,ff. The dessification of- alletgie              i Inmat& 1991; :1411: 1169-1174.
         tvactions undetlying di$035C, "1re           PGH, CooMbs "R.RA        24. "van leeuwen BH, Martinson "ME, Webb.GC, Yeung 1G,
        talm, (:»11(>11 Mmoij of knnesolosey. Chap.            Ba
                                                                lawell              Moleasiar erg:ar:inden of the eytokine gene elte.sker,
        Se~atti te                  Oxiostl, '1%2.                                 Involving            hurnatiIi;.'t; 11:4,11:5, and              ,Ss:atd's,ttn
  3-     Bonini S, Bonini S, Lambiase .A, Marthi S, Pa,s-queletti P,                hymen chromosome 3. Illeoti 1989; 73: 11424148.
        -Zauxaró 0 et ili. Vermat keratOcomune.tivitis reyisited: a ease       25 Metz DE, Baass At5, Holgate S, LighimanSt. Phentityp..le
        series of Es./.5 patten-us witli long-term follownp.                       ehanteterization :sf                infiltrating      eontntetiva in
        (.1,tgrthalts5k.w 2999: 107: 1157-1163.                                    chronie al1ergic eye                                   liimmol 199.6; 4.:)13;
  6.-   Bonini Beetini S, Seithwone             celitatedi Allasnawith             686-596.
        MR, Bomt MC. Cbnionetivallypermailonsiveness tn ocatar                 26 Bagna,)o              Pestst:(.;, Piorirm N, Riedo AM, Ciprandi C,
         histatniuti.ehallenge ir, patients with Yernai                             Ihungiia 5 ei af, In situh"ybridiution analysis of ICAM-1
                   ain imatind 1992"; 119; 193-107.                                f,crysp                                    epithel hint timing allergie
  7     Toglas AG, Naelerio RM, Prood             Pish JE, Adkirison Tr NP,        íseftarrrrtaticsii.         Exp Allersy 1997:21; 737-74a,
        Kagey-S01-.0tka A st al. .Natati challenge with.old, dry nir           27 Te.~:ni ?4,           hia,rin.1"1,. ne Petrillo C,, .Adrlani                S,
         teanns itl ydeisse of indarnmatory .atediators. Passible maat             -Ba Isa "E et al. Serum kVel$ of eminophil eag0.11C iTrotrfi n in
              invoMtment.            keest -1985; 76 1.173,1381.                   allergie diseases and nantr.s1 allergen expitsure Alkna
  il    Carnenan JA. Shiekl ttleers and plaques 1>f the one                                lintauml 19%; 97; 1l't59-1-355.
        iTl vernal kerateeonjuneilvids. Opittheintokny 1995; Iet               28         K5,Yanneriel10-Rivisn Patei. l, .Nalmjima N.
        983-993.                                                                    Ra)aranan-S, Taxatie SD. ICA).4,•1-oprowion in corneal




                                                                                                                                             PTO-000528
      Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 530 of 548 PageID #:
                                veraat kraatockraiiiiitkivim
                                                      70810
                                                a:i:vit at a!
350



            epitheilum of a patient with.Yetnal kotatoctmjunetiviti$:                                   keratoeonionetivitio.                     Opiniodttail "t.??:; 5ei 1997; 38:
            enne ref.›ort. Cetravi-1997: 16: 107-nl.                                                    2161-2164.-
         29 Batenink JN. Pathogenosis-o) :1~                                                      .47   Folks-hinka "H, Takeyarna M, Takeueld-T., Salte 1, lhubota L
            i`mmktm 1997; 99: S76?›.6772,                                                               E:kimt& leveis of St.k itilAek P-111 roms of pationtg with
         30 •Wardiaw -AJ, Hny        Ctenitwell. Cnilimt Fy:      AR                                    allergie ekvi4onetivitii) and vernat keratoconjurietividv. Clitt
            Leulortrienos, 1:1"G4 and           bronelkoalvmlat Itivage                                 .Sap Aning); Wt7; 27: 3          - 72-378,
            hrotiehial iinihrria and Other reqdmiory diwitai.». j Mint.<                          48    Lambiase X Bonini &Inni 5„ Mieeta A, Mag-rit-tiI,"Briiod-
            øra ft:minellft89;-...84:1f.t,-26..                                                         T„iskidiers) ▪d. cg.. Frir.1:"e~                                :Is!;    growth
         31 DronenIM, kiraci E, CYByrtio PM. Treattnent of-mi-duna with                                 ,fal../er tru),'err-v":1 kenktoconjunedvitis.and r6lation.91)11v to
            dtugo modifying the leuf«tirlene pathwaV. N. Er;sl 4,u.4                                    co:niom:heat inaat «dk Itreet,1 Opi:dm:mai
              19,1?9:                                                                                   2127-2132.
         32 Cstitcos PS, :Peket» Si, Adkinnot) Fr NR Nadetio KM, Hes                              49    &mini -5, Landdase A, %mini 5„zingelkoxi E Magral "f„
             EC. Norman             41. Pepildo letikottiene"reistase"after                             Manni L                C.irektiating.rierve"p,rowilt- fz.ete,r JeVebs. åre
             nanigen eliaEsivige i;t pntionnt veneitive rxi ri!)gwm.t. N Eng? I                         ineteased in-hurtinnwith agergie dieciaeov and nizthina..Pnic
             Mai 1984; 310:--16 -163f1,                                                                 listi .,miti • U,(..1A 1996; 93:                    0960.
         33 13iwatd 1-1, Ol".,)tank P. Brinde M. Effeet loolkotrione.D4-on                        Sfl   Kramer 1.nlAin y. Potter W,                               Lakbay C',,".1thairrikan
             nikani ueoita1                  naeal nirw;.ky re,i19kiktit,n end naval                        Cycliectinkw"iit iat čoniunttival                      ironi kruniatruating;
             seerotion irt htimaria,         Aifetv 1986; 16: 289-297,                                  iernale9. ()IiIiiIndinitlit,gy 1990; 97: 303-,M7.
         34: Knapp H. Red:lo-id                            -nasal ~gen-don mei                    51    flonini                        .A; Sehlavsme M. ("entofatiti M,
             teukettime                 witt: ar         neki .5-:Iirmaygetome                          Pahrin-1,.A„.8kmint S.rinfrogen and. progr»tetkiake T.NeCp ton
             inhibiton N klra;4 f kimf1990) 323:1745,1748.                                                   vimal ikenitocenjunctivitia, (1pkihrilnwinv 1995; 1ext:.
         35               Slk:ill/anker J14, Kaldnet M. Eff4\--ta oraeltidonie                          1374-1379.
             acid„rininolkydronyel~itrarnote-                nnri p-roittaginndins                52    Ti:hendte/dr: i3, Ropriick Teherniteldri Vandenhande i,
             on the tdea$C eaf ramonklik glyonprottilm freen human                                      Cahmii Dramatie-early :31<!;.rik,:sk in ~rine e(xtitiophil$
             airways ist nitri),I        firninf 1981; 67; 1695-17M,                                    after oriatt%rin arlmlniatratimk, Pkiurf 1974;. Ulk 142,443.
         36 Roims TE Altraan            Chetvinsky Bewirn A, Srtlelker WE,                        .53   etunert iš, Porcia M, Neumatin t;ls Sopnivekta 5,
             Noonan Cl' !:?-t Effeeis montehtioini (MK-0176), a 1‘1e1,4(                                Tehomitehin AN. Prcwwrme                                       wiffi
             ptititikt eynieinyi                W11'14) rx- ipior antagonist., in                       and with wit:ponans already                           iky ia:stimen in the
                tivnts -with ehronie asthrika. ►Ailer Gin Immumil 1996;                                 ntetun. ► Iliniecrinal.1984; 102) 295-303.
                                                                                                  34    %Inni $, (•;c:Iliavnite              Ikeini S, Magrint Liikt•Not11
         37 Ornit% Kdt,ter iikartimamtrort: 5. In nitn metaindiern of                                   Li.f.ti:bii.kw Å et dl.                  o€ lodoxamide eye davp$ :nam:
            let:A:trim:i C.4 in man: kreinaty kte)--etien k.)4 lettkettlean E4.                         cent and kiosinciphilis after allergen eha1lerfge-1-r) alletgie
            Dine/nite Krk!; ReS Onntwitt 1985; 130: 214-220,                                            coniowtivitio, ()Iihrtkifinitlagy 1997; 104: 849-85.').
         38 Nalhan .Nnveh N. Meyer E. Levitla of proide",glandin                                        IYArigelo            f.:ntribk.kwe                               W.k "Ri
            and iekikotriene #34 ir tearn aJt x>ertial t_;}iiJitrici:c•€tis                             Pa9tialetti Lan:agn:k A il e?. Pror.ervative-f~ dielcifenac
            during a thetil,-44)tie: trial with inelonuitlukein,                                        :nxilurn 0.1% fot wirrial toirat~unetivitio. -Criiefef, Arr:h
                                       85) 247-237..                                                    eint 'EAT CM:Mak:rat 2003)- 241,V?2,,:t95.
         39 Kkilkitrni          Srisivar,on             Synd-leiki of Wow no:kling                .56   SeeehigAG, Tk..vn.):1 NIS, famn:at-dl                -Topkal :kw of
            ratlystarn:e-likei a<4.1vity iti rabhit conitin.:71-iva and aiderior                        eyeitiatNiritte in the treatment of veivkalikairatoebuntikdieit-6-.:.
            1.wea.            Di:Mf:atm/ Vi:k               1983".:                                     Am. I (.)phiniiikratt 19-90; 1.1.Ø 641,-‹45.
         40 Setigot 1', f.- rk«. M, Culen Y, l'aseti M, "Erker                     Tear                  fiettEzza         Mainmentn N, C.ohnii Vieatment.of >nivenv
            1,TC4 kveis in.paiikilits kvida 53.CkNelilteča ŠXMC::(:t ¥:15                               yernal koratoeminmeheitis tvitik eyels»peiririe".A.tiyedn.)ps.
            rehsted BiWki papii1aty -i:iralunettettis. ClAt3 J 19%). 21:                                livimpiiint Prix: V.4'?..5) 20: 644,649.
            1.59-162:                                                                                   Pikee         Novelnim Ckillki:int: A, Lornbarkli
            Nok:d D, Skya& 1.".1inin 5ettipa:/e t i3., Kage.y.-SOixtika A.,                             11ritwardini tZi Caputo kei ai. Effieney amt saioty
            Primilacsider MR el ai. inflammatory tikediator relo.kix)-on.                               eyeiti4xnitie eyecirnpit iu vermt intratpeontiinctivitin. Ani:
            coniunetival ptkwoetnikm ot                             ikkih$itlo with allergen.           Afkrxv Astiono Itiontinol 2002; 89: 298-303.
                                 iramonid 1990) 85: 8%--903.                                      33    flh‘lory i., Beinini 5, ilemini ti. Allergie eye disorders. din
         42 8ingnard I.                                            C.hki,lez:(141                       ,41/avgy P.›)«ad 20:32; 16: 311-323.
            DeEectikm -leukt)1:•kw                              lintrontoreadic,ity in tear       60    I.vonardi A, Borgheioint, DtiPaoll                                M,SiteehiAG,
            fluid: from sul*:ntii-e.fmlleng-K1 witik spk,elhe: "allergen.                               Procollagena and.inflawimatbry e.ytokine cons;:entrationa in
            Prz•.•:$;agid-adbx.,3 19114:- 27: 369-374.                                                  tamt  . and                 mt.).-toal fieratookiniiinetivitin. Exp         Re.?;
         43 giagazkn1 Pon-344titeltinoon AW, Chit).1‹.~ 5, Taudeef                                      1998; .67: 1(.15-412,
            Prednetion of leukotrietie» in human .aikin and conjunetlyal                                                          .pm-Eye tti Itairnmelnp,k St 1..okiiii; .M.oal.)y,
            31Wei.,» after 31..x:eifie allergen challenge„likigy 1985; 41):                             1980,
            417-423,                                                                                    Ahdnon                                Wiodon JI-1. Anpirtri therapy fn
            Sparin (.`5, WoNtward                    Hakehiy 53i, MCM5 AL                               vernal                            Am ()phi:kakl& 1983"; 96: Stla,:-503.
            Levikdrienes CalM                                                inte conjutietreal   63    Chaudhaty KE Evahoition cOtrilained sy8kertik
            tinnoe, .PirdIrigiinntini; 19%; 31: 795-8t*                                                 i2 itT` eromoyn-tiodiona.in intractabie ~al mia)311.
            ~id wand                "Ledgaid            Effect.of 1.11:14 oat eonjunetiyai                                        1990;-22. 314, 318,
            t>kkot.->erthealyility and 01eoci-atineopaharritit inkkwity.                          64    Tointl)l,,,io • Bonini Si, Lint G, Coan::in.                    Broseoliiti A,
                                   .'fe? 198S; 26: 481-483,                                             ihminiSe. Monieiukasi, a tenkotritine rec).ipiot anta goniai, in
         46 1,;.krrlitiåkle A;            5, "N,lic&.;.k..A.; Tirasnkk P, Mngrinif..., Banrilai                    koralkxikvidoriedvitiv nniniciated veitt: avitokka. Air}?
            5 M d. inaeastid plasran                             !,'3,1•Mariee "P iTt N'e!tnaj          Ophilarimul 2(.103; 123., 615-620,




                                                                                                                                                               PTO-000529
Case 1:18-md-02819-NG-LB Document 676-13 Filed        04/13/21 Page 531 of 548 PageID #:
                                       wrrIM ketgtocg:.:jc.mr.tmti,5
                                    70811                                                                                                                   •
                                                                                                                                                            351



   Netiniann-g,Gutmkrin                 Blomenlamt›: N, Michildfwu K.            Abu (4-Mr.z:r AM, Wri. diffi            .11,Ci.41.5x)s K; Miwitenl„
   A -myk:vy of $C4:3 c.~ th. .v,::-.rrwl.conjorEctivilis, Am j                  Entangl          r.)e-riket v. Invntinormt?mgc)gieM. k7.11.7..dy of
                  19::',.9; 47: 16b-172,                                         17er.ag.1                          Grag*s.An...6.
   Carnexxm j.A. ShiW                                    Czw: mrt3ei3 it3        1989; 227: V4,-379.
   veaka                                 ~-httluicir3s-y 1995; '1. 02.7       69 Loorkiinli A, r)er;r:.,trkf.'hi$ ZgwangTo                      C>,
   983493,                                                                       Dt! Pac41 M,               M ct. gl. Ideritifi~tm k.)<:Q..4 Th2
   AIx.3 t?..I,k;txr AM, C‹.)boes K, Mi!;,,kgten Emari3.11 MR,                   an41 Tho ,1).Ts5.,hocytim #xx velTtAl conjunctivi[b; by
   M$cidg41 PC, DeTrket y Cytuli.„Igica :aud                                     cylokint:                              C)p,.01-utimM Viti    1.99!?: 40:
   immusobib-techerrdeal taudy v}. i.he ffiuhfl                      verna:
   1;wraiix'im$3xict~ by                mp;k:kx
                                ffi57,4122.




                                                                                                                                       PTO-000530
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 532 of 548 PageID #:
                                    70812


COpyright of Eye the property of Nature Publishing Group and its .content .may not be
copied or ernailed to multiple sites or posted to a listserv without the copyright holder's
expreSs writterr permission. However, userS, may print, dowffload, or email articies for
individual use.




                                                                          PTO-000531
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 533 of 548 PageID #:
                                    70813


COpyright of Eye the property of Nature Publishing Group and its .content .may not be
copied or ernailed to multiple sites or posted to a listserv without the copyright holder's
expreSs writterr permission. However, userS, may print, dowffload, or email articies for
individual use.




                                                                          PTO-000532
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 534 of 548 PageID #:
                                    70814
  AN11MICM3333/11 A<ZEINU AND C-NUN>11.3E.R.kr?‹ Apr, 1994, p. 817-823                                                                Vol. 38, No. 4
  0066-48434/94404.09+ tt
  Copyright n, 1.994, America: Society tor Mierobink



                   Enhanced Delivery of Ganciclovir to the Brain through
                              the Use of Redox Targeting
             MARalS          BREWSTER,' KR1SHNASWAMY RAGHAVAN,1- EMIL POP,„ mo NICHOLAS BODOR
                      Pharrns74- Corp.> Alachua, Florida 32615.. ond Cover fit- Drug, Discovery.:. College of Piwrmaty,
                                        1.11.M.HC, Univeni‘y of Florida, Giárte.svilie, Florida 32610
                          Rectivea     Augnst 199.1iRetorned tor modifieation 13 January 1994/Aceepted 5 Febnia.z).• 1994

               Enhauce.d delivery of gancteinvir to the brain was demonstrated by a realrixduased chernital             system.
               garicielovit monoester in whieti 33 1-methyl-1,4-dthydronicotinate 4rds Q3klatenthi attached to one or the
            hydroitynnethyl hinetinns was prepared. The stability of the ganelettivir cheinical delivery system (I)11PG-CDS)
            was evaluuted In aqueons buffe.us and organ hontogenates. in vivo distribution studies in the rat indicated that
            white ganeiclovir perty pestetr...~ Mto tbc eetatnal tien-mis system and was rapidly elitutuated, IMPG...CDS
            Previded tor tberuPeatirallY 'relevant (2,7 µ811 and SO'SLained levels of tbc parent compound through 6 h. An
            analysis of the area onder the enneentration curve indicated that the enernical delivery systein delivered fiii•e
            tianes mom ganetclovIr than that of the prent drug. The high levels in the bruin and redueed levels
                                                                                                                   in tbc Wond
            gave a htain-to-bluoti drug t^›incentration ratio of 2,54 for garteirtovir asten delivered hy the chemical delivery
            system, compared to a nitiO of 11.00 when the paren drug was adiairdstered. These date somest that
                          could be a useful arkitinct for the trentment     cytotnegAlminis en“phatitis.

        tornegalovirus (CMV) is a herix:svirns winch, in ootanton               ericeplialitis is no douht related to the tsasv iipophilicity of the
   with other members of this g;toup, lea.ds to a latent disease                drug and its inability to efficiently pnetrate various biological
  state during which the .virtalgenorne becoines ineorporated into              DICrnbraites, including the Wood-brain banier.
   the host DNA (19, 21). White CMV inteetions are cortution,                      The foregoing dist:assion sugsests that improved therapy (or
  they are usually benige. Thcre are, however, severai                          human eneephalitie CMV infection rnight he obtained by
  stances in which CMV infeetion               pniduct high morbidity           increa.sing the eoneentration of the drug at its site of action,
  and mor:alibia ineintling in infants and in imratitmcompro-                   i.e., :he central. nerskous system (CNS): Such inaprovement
  mised individuals. The largest upsurge in human CMV infec-                    might be achieved through the use of a brain-targeting chern,
  tion bas been related to the modern plague of AIDS, in which                  teat deliver, system (0)5) (5, 6, 8). This technology involves
  imintinosuppression is a hallmark. Human CMV °emirs in                        the cs)valent attachment of a redox targetor to the compound
  W% of alt patients suffering with AIDS and hes been                          of interest, winch provides for arra ineitease nrt brain uptake due
  cated as a (teak cofaetor (11, 33). The virus is thought to be                to enhaneed Irpapia3lid ity. Urdike simple prodrugs, however,
  responsibie fox several elinical presentatMas, ineluding fejfkitift.          the targetor is designed tcs undergo arn enzymatically nactliated
  (31), pneumonitis (28), and eneepha'Htis (29, 35). Nettral                   aticlatian that converts the membrane-petmeating transport
  inVOlVettlent n( human CIVIV is widespreed hut can be proven                 system Mto a hydtephilie, membrane-nonprineatirig cenju-
  only by biopsy or postrnortern exarnittatton. The detiaing                   gate, This polar eersjugate ia readily eliminated from the
  histological evidenee for           infe,etion in the brain is irtiero-      systentic eireulation bot is somewhat retained behind the
 glial nodttles (18). White central transittiSSi0/3 is coinsnort, the          bloott-brain barder, generating a favorable, brain-versus,blood
  neuretropic aspoets of the eausative AII)5" pathogen, human                  drug tumcentration ratio as a t'tinction of time,. The "leek-in"
  itrimistiodeficiency virus type 1, aften complicate a elear inter-           conjugate Can then hydrolyze, retexsing the paren drug with
  pretation of the. we.rntral eytontegatie disease, In geilend CMV is          sorne selectivity irr Me CNS, White a vatiety of targetors have
  theught to produee a subaciste encephaloptithy airriita: to that             been e,eatnincel< derivatives of the dihydrorrizotinate-nieotinate
 titteu with human immonodeficieney virus.                                     redox couple have proven to be the most successful. Applica-
     A significant advanee ia the tteatment of human CMV                       tion of die approach to a amber of drugs, induclie,g antiviral
 infection came with the discovery and development of &stoei-                  nuelensides, bas been reported (1, 4, 7, 9, 10, 24, 25).
 ckivit, a hydroxymethyl analog of acyclovir (2, 26, 30). Ganci-
 clovir int3it3it4 human CMV teproduction through the action of
 its ttiphosphate anabolite which prevents vital DNA replica-
 tiixt at the level of DNA polymerase. Adininistrittion of                                     MATERIALS AND METHODS
 gatteielovit to inkt:led patierns hes demonstrated dratnatic
 imptevernents        tetinitis. with significant reduction in vind               Drugs and ettesnieals. Microcontbustion analyses of corn-
 titers and elinieally important improvernents in sight (16, 31)..             roinids prepared were perfonmed by Atlantic Microlabs (At-
 Studies on the treatment of encephatitis have not been encout-                lanta„ Ga.). Unwrrected mening pohtts wem determined with
 aging (13, 22). The poor performance of ganciclovir against                   aan Electrottictinal melting-point apparams. UV spectra were
                                                                               recorded en either a Hewleti-Packard 8451A diode array or a
                                                                               Shimatizu UV-100 rapid-se.an speetroptiotorneter. Nueleat
     Corresponding author. Mailing address: Mises-nos                          magnetic resonance spectra (NMR) were obtaixted witli
 innovatino Dr., Suite A„ Alachua,  32.61.5, Phoile: (904) 4424210.            Vatian VXR-300 (300-MHz, Fr mode) spectrometer. Sanrples
 Fax (t104) 462.5401.                                                          were dissolved in an appropriate deuteriated solvent, and
   t Present adaress. EtuPont-Merek Pharmaceutieah, Wihningtoti„               chemical shifts (8) weze teported relative to an interml
                                                                               standard (tetramethylsiltine). Solvents and reagents were ob-

                                                                         817
                                                                                                                           PTO-000533
      Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 535 of 548 PageID #:
                                          70815

                                                                                                            Atanascaoa. AGFM3S CiiemermElk.
818     BREWSTER. EP AL

Weal from Baxter Scientific or Aldrich Cliiimical Co. Gatei-               variable -wavelength detector, and a SpeetraPhYsiC3 model
clovir was as gift horn Syntex, he.                                        42% integrator. Compounds were chromatographed on an
    (1)          - Hydro:ay 1-tert -botykil ethytailytoxy-2-propaxy)       analytical column (25 cm by 4,6 torn [inside diameter]; SPheti-
noetayl)guarane (earepound 2 In Fig. 1). To a solution of 43 g             sorb ODS-2; 5-am particle size; lathed:, Inc.) fitted with a
(17,63 aunol) of ganeidovir (compound 1 in Fig. 1) in 500 ml               guard column and a 2-atm-pore-size in-line filter. All determi-
of dimethyllomtamide, 4 g (26.54 mirtol) of tertabetylclimethyt-           nations were performed at ambient temperature, and mitres
ailyt chloride and 3 g (44.06 nunol) of isnitlaaole wets; added.           were detected at 254 am. For buffet and homogenate analyses,
The incrtsre, was stirred at 50"C for 16 h and at 25."C for 7 days.        the mobile phase. used to elute DIIPG-Q* and ganciclovir
Additional amounts - of itnidazole (3 x 0.75 g) and ten-                   contained 10 nthi KHaPO„aacctortitrile (4:1) flowing at 1,0
butyklinicth,y1sily1 chloride: (3 x 1.0 g) were added during this          mihnin. Under these conditions, 1111PG-Q 4 eluted at 5 min
tine to complete the reaction as indicated by the disappear-               while ganciclovir had a retention time of 3 Min. For MPG-
mace of prick:Irwin 'The solvent was reduend in vaeam to                   Crifi, a mobile phase containing water-acatoninite (80:20)
approximately 50 n3i, and the residue was diluted with water.               cowing at 1.0 reihnin was used. For ftPO-CDS, the retention
The .formed precipitate was filtered, washed with water, and                time was 5.2 mirs in this system. For analysis of ganciclovir and
dried. The crude material, which consisted of a mixture of the              DHF6-0+ in biological tissue derived from the tissue distri-
monosilyl (compound 2) and bissilyl (compound 2a) deriva-                   bution studies, a different method was applied. In this system,
tives was subjected to open-eolutri chromatography (150 g of                the mobile phase contained 95% 11) triM KliaPO4, 5% meth-
silica gel (Davisil] grade 634, 1001200 mesh, 60-Ek 16.0-rtmi pore          artol, and 1.0 mM tetramethyi ammonium perchloratc as a
size). The ntonosily1 derivative was obtained with a mobile                 competing salt. Ganciclovir and the corresponding quaternary
phase containing chloroform and ethanol (85:15). 1'his gave                 salts had retention times of 8 and 14.51rtin, respectively, in this
5.0 g of product (yield ,a 48%): 245 to 2470 nip; 'H NMR                    system. Standard curves were linear over the concentration
(dimethyl selfoxide EDMS0)-da) 6 7,80 (s, 1H, C-8 proton),                  range of interest (r > 0.999). The limits of accurate qaantita-
630 (tis, 2H, Nlia), 5.40 (bs. 2H, C-la proton), 4.70 (an, 1H,              bon of garandovir in the bioiogical tissues examined (rat brain,
C-3' proton), 3.50 (m, 3H, C-4' and C-5' protons), 090 [s, 9H,              lung, and blood) were. 50 rigatil or g (coefficient of variation,
C(C1-13)31, 0.10 s, 61-1, Si(Ctia)A.                                        5.2%) and 275 raatni or g for 1311PG-O + (coefficient of
     (ii) 3- ( (9-(3-Hydroayprepon) methyl lava taidlny11-1-ratt hyl         variation, 6.3%).
 pyritlitalutri iodide (DI-IPG-Q 4, compound $ in Fig- I). To a                 Physimehemical and stability studies. The apparent parti-
sultition of 1.87 g (S nunol) of compound 2 in ifYa ml of dry                tion coefficients (PCs) for gancialovit, DHPG-Q+ , and DI-IPS-
 dimetayformarnide, a mixture of 2,21 g (5 ramot) of the. mixed              O:A were determined in an octanol-water system (2.3). Alter
 anhydride 3-(2,6-dichlorobenzoyl)carbonyl-1 mettsylpyridi-                  equilibration of n-ocaanol in water, the drugs of interest were
 Mum iodide. (compound 3 in Fig. 1) and 0.61 g (5 mmol) of                   dissolved in the. appropriate phase (DHPG-C13S in octanol
 4-dimethylarairiopyridirte was added. The mixed anhydride                   and DHFCi-Q+ and ganciclovir in the aqueous phase). Typi-
 (compound 3) was prepared by reacting nicotinic acid with                   cally, 0.5 ml of the drug solution was allowed to equilibrate.
                                                                             with the second phase by using various volumes (5 to          ml).
 2,6-dichlorobcnzoic acid in benzene with triethylantine as a
 proton scavenger, and then the resulting anhydride. was titian              The phases were then separated by centrifegation (7,000 rpm
 ernized with methyl iodide in anaitonitrile. The mixture of                  for 2 rain), and the concentration of the object compounds was
 compounds 2 and 3 was stirred at 20 to 2,5`t for 2 days with                determined         HPLC as described above, he stability of
 exclusion of moisture and under argon. The precipitated solid                DHPG-CDS and the corresponding quaternary salt was deter-
 (2,6-dichlorohertzoic acid) was removed by filtration. To the                mined ie a number of bider systems over a wide pH range (pH
 filtrate was then added 3.30 g (12.6 rentol) of tetrabistaaatnates-          4 to 10). All studies were completed at 37')C at constant ionic
 laillta fluoride, and the system Was stirred for 2 days at 20 to            strength (la = 0,01 M). The buffers used were acetate is the pH
  25CC. The solaent was removed in VRCSIO to leave a gum that                 range of 4 to S. phosphate in the pH range of 6 to 8, and
  was triturated with acetone. The solid produced was filtered                carbonate in the pH range of 9 to 10. At pH values of <7, the
  and used without further purification.                                      rate of DHPG-CDS was monitored by UV spectrophotorrieby
      fill) (1- ( ((1,4- l'fahydrralarnethyl pyrirt-3-y1)eartionyrioxyI.      of the 360 band e11 absorbance. Kinetic determinations were
  3-hydroxy-2-propaxantethylfguanine (D11PG-CDS, annapound                    made with the aid of a dedicated HP $5 microprocessor and a
  5 In Pig, I), DI-IPO-Q ¢ (2.55 g, nmiol) was dissolved in 100               data acquisition and manipulation software program written
  ml of tand, degassed water. To this solution was added 2.56 g               for the computer. Kinetic. experiments were performed using a
  (30 atrool) of sodiem bicarbonate and 3.53 g (20 mmol) of                   2.5-ml portion of the buffer maintained in a thermostated cell
  sodium dithionite. 'The mixture. was stirred for 1 h, at winch               holder. A concentrated soletion of the compound of interest
  time the formed precipitate was removed by filtration, washed               was prepared in DM50, and a portion (25 tat) was added to the
  with cold water, and dried in vactso, giving 0.8 g            DI-IPG-        batter to give an initial drug cebeentration of 50 as,1VI, At pH
  CDS: 198"C rap (dcc.); high-performance liquid chromatogra-                  values of >7 for DHPO-CDS and liar all studies involving
  phy (HPLC), 98%; 'H. NNIR (13a1SO-da) a 7.90 (s, 1.H, C-8                    DIIPG- 0', she rate of degradation in buffer was monitored by
   proton), £,8 (d, 1H, dihydropyridire t:;-2 proton), 6.50 (hs, 2H,           HPLC using the method described above. In this series of
            5ana (m, 1H, ditsydropyridine. C-6), 5.50 ON 2H. C-1'              experiments, a 50-a.1 aliquot of a DNISO solution of the
   proton), 4..80 Oa 11-1, dihydropyridine C-S proton), 4.00 (m,               compound of interest was added to 5 ml of the appropriate
   2H, C-3' and r.:-G' protons), 330 (Ina 1H, OH), 3.00 (ro, SH,               buffer maintained in a thermostated water bath. As in the UV
   dihydropyridine C-4 and N-0-11 protons). Analysis calcuiated                experiments, the initial drug concentration was 50 p.M. At
   for Caalia-,N60 a 3/21-120; C, 4744%; 11, 5.62%; N, 20..fi3%.               various times after drug addition to the buffets, samples were
   Found: C, 47.92%; H, 5.63%; N, 20,63%.                                      withdrawn and analyzed. In both the UV and HPLC experi-
       Analytical ractbortaltuay, HPLC was used in the detection,              ments, pseudo-first-order conditions were maintained. Rate
   separation, and quantization of the compounds of interest, The              constants were *kneed from the slope of a plot of either
   chromatographic system consisted of a Perkin-Elmer Series 4                 log peak height or log absorbance as a function of time. In
   microprocessor-controlled solvent delivery system, a Perkin-                these experiments, the disappearances of DHPG-CDS and
   EImer ISS-100 at:tow:vier, a Kratos Spectroflow 757 OV/V.IS                 DI-IFO-Qn were monitored as were the appearances of


                                                                                                                              PTO-000534
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 536 of 548 PageID #:
                                    70816
   vot.. .1L lk.h14                                                                ENRANCP.D GANCICLOVIR DELIVERY                            BRAIN       819

                                                                                                  0

                                                               TanMS•et

                                                             Oktr-,1~4zi
                                              N                                                                         est-9
                                             Lo                                                                                 0-43
                          Gant.yelovir (1)




                                                                                                      0

                                                                   .2511•3•$0 4
                                                                                  >r




                               FIG. 1, Synthesis of DRP0-CDS ss wt11 as the prectirsist quatmary                   (DIIP0,01.


   I)I-    -C):4"
            C):"" and gancieiovir. Degradrstion              gancietovir               6, and 24 h), anintais were siserilice.d by mpid deeapitation and
  guanine was not modeled in our zinalysis.                    experinients            brains, lungs' , and mink hlood were colleeted. The blond was
  monitoreti buffer-indticed degradation over                   kast three             collected nito hepatittized tuber; and (xxlIfifusged at 3,000 rpm
  half-lives (t,.,..2s). For in vitro hf)roogenare studies, freshiy                    for 10 min, and the plasma was separated and stored xt —20')C.
  obtained tat. (Sprague-Dawley) tisiates (blood and brant) or                         Organs wen: colleeted, weighed, and stored on dry loe             to
  human tilbod was used. Brain tissne was itomogenized with                            sarnple preparation, Plasma sztropies (LO ml) were then diinted
  Potter-Elvenjen gass tube and Tellon pestle in cold isotortic                        with 4 snl of a mixture of egoist volontes of „sectonititte and 0,01
  phosphate-haffered sa.line to give a 20% (wtivol) homogenate.                        M phosphate buffer (pli 3.2) and centrifuged at 12;000 rpni for
  Blood or brain homogenate was titen piaced in a Teilon-lined                         15 min, and the supernatant was separated and filtered for
  serew-top vial and equilibrated at 3re. A DNISO solution of                          HPLC annlysi.s. The. organs (1. to 2 g) \vert hornogenized in a
  the apptcpriate compound was then added to the biol ical                             mixture of acetonitrile and phosphate-beffered saltne and
  ffM1r1.% to procluce an initial txmeentration oI 501.i.M.          various           centrifuged at 12,000 rprn for 15 min, The supentatans was
  times after the addition, 200 u.lof the sample was removed and                       filtered and analyzeil by 1-IPLC. Area under the cerve anaiyses
  added to 800 ir.l of ice-eold attetottitrile. The susixinsion was                    were done using the RsTRIp software paekage (MicroMatis,,
  centrifuged         10,0l)0 rptri for 3 min. The stipernatant was                    Inc.)
 withdrawn, filtered through a 0,4',.pars-pirre-size syringe filter
 (Millipore, Inc.), and analyzed by 1-11--1.0 as deseribed above.
  Kine tiCS of degradation for the systems deaeribed were psetsdn-                                                  RESULTS
 11rst order, and rate enustants (k) were determined from the                             Chttnistr,s,', I)I-IPG-CDS was sysititesized ar:x:ording to Fig. I
  negative of the slope of a nantral log plirt of the change in                        in which gancidovir was reacted with ierr-buty1cliniethylsityl
 cliromatographie             height with time. r;;;,.tt were eztictiiated as          c:hioride to give cqual quantities of the mottosilyi and hissityl
 (In 2)1k,                                                                             protected compounds,           mixtum, was separated by prepar-
             distribution in ratts. Conscions Sprague-Dawley rats                      ative open-coiurnri cbromatogiaphy tL1 give the pLtie monosilyi.
 (tssxiy weight          200 g) WC‘e restrained in a Broorne-type                      prosected gancielovir derivativa The 1-meshylnientinate ester
 hoteter and were injeeted intravenously via the tail                   with           was then attached in a single step using the novel aeylating
 either gtincielovir or 1:111PG-CDS. The vehiele for hoth com-                         agent 1-(2,6-dichlorophersyl)-3-(1-methyl-3-pyridinyi)earbonie
 pounds was DMSO (0,5 mlikg of body weight), and the drog                              anhydrida The development of this reagent was ners:ssary
 dose was maintained at 00 g•fliC41kg (20 mg of ganerelovir per                        since inethylatinn of a nicotinate ester wonld           he con:pli-
 kg and 30 mg of DI-EK1-CDS per kg), At various times                                  eated by side reactiorss, specifically gusteine. N' akylatiors,
 subseque.nt to drog administration (15 and 30 min and 1, 2, 4,                        During reaction workup the prolecting sityt group wat> re-


                                                                                                                                       PTO-000535
      Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 537 of 548 PageID #:
                                          70817
82Ü      88,EWSTER 1E17 AL                                                                                           Atetl4tt3t06. Aciaterts CullectreaR.


     TADLE 1. kce,,,      corretation Meteeiere (r) for.                      TABLE. 2.       r$,-zs, and corretatiort reettizienu (r) fer
 decoinmition sZi DHPOZDS and 01-1PG-L.)" ia3 alutoies buffers                   degoinpasition of 1311PG-CDS and DHPG-Q -
      >Iss                        (min":)                                                in vatious bietogien maulees
                   PH                            3„/. (mie)
                                                                            Drug                    Maadx            ks.. trtrtits ''';      t;.„1 (min)           r
1314PO4-.:DS       4.00         0.0445              15.29     0.990
                   4,51         0.0208              33.16     0,993                       Rat. Wood                       0.0127                 .54.54        0.905
                   100          0.0078              87.09     0.997                       Rat brain (20%)                 0.0803                   8.43        0.995
                   6.00         00042              164.02     0.995                       Human btood                     0.0231                 29,95         0.928
                   6.63         0.0029             236.23     0.996    DH x83-Q +         Rat tAtAti                      0.0154                 44.96         0.993
                   7•04         0.00.18            384.60     0.998                       Rat hrain (20%)                 0.0204                 33.95         0991
                   7.40         0.0012             540.77     0.999                       Human Wood                      0.0732                 52,30         0.982
                   8.15         0.0008             840.67     0,998
13111X3-0•+        6.00         0.0002          " 2,783.70    0.985
                   7.04         0.0018              374.99    0.997
                   7.40         0.0053                                 teeted irt the buffer essimples, lr the ease of DHPO-Q"'„
                                                    12&59     0,9e9
                   8.15         0.034                3390     0988     bese-catnlyzed ester hydrolysis is the likely anse for the
                   9,08         al371                 5.05    0.999    instability at high pH valites.
                  1.0.00        0.6671                1.04    0.996        Stabiltty in tissue homegenates and blond, Results of the
                                                                       stability studie in ret brain hoinogennes and hinnan and rat
                                                                       blod are given 'fable The data indk.-ate rapid oxidation oi
                                                                       DFIPG-CDS in 20% rat brain hotrebgersate‘ with a tneigured
moyed, yielding                   which opon sodium dithionite         r y2. of 8.6 min.. This re.preseim a. substantial ae.eelenefirm of the
tedurtion gave rise tct f)11PG-CDS,                                    degradation rate observessi pli 7,4 phosphate buffer               n, 9
   Lipaphilielty„          ectanol-water PCs for ganciclovir,          h) arid zs indicative of an enr.yene-inediated oxidatitia. Oxida-
DHP(i-0+, and for DHPG-C.:08 were determined by tradi-                 tion of DHPG-CDS in whole blood was slower than that
ermal shalte-flask methods. The log PC for garsciclovir was            observed ist brain homogenate„ with pseudo-fitst-order
foursel to ixt -1.95, consistent with previousty detennined            SY and 30 min for tat and human bltxtd, respectively, in these
values (3, 20). DH.PG-CDS was found to be S5 times more                studies, tao acid-eataired atklition product was obsmed.
           than ganciclovir (log PC =- 0.20), while 1;3åPG-Q'          DHPG-Q+ was hydrolyzed with a                    betweert 34 and 52
was more. than 1-wofohl less lipophilie (log PC          133).         min in the duze biological snaexices exarnined, ann the. aceel-
   Stahnte in bogfers. The stability of both DHPG-0+ and               eration over the rate of hydrolyse in buffer (r in 2 h) was nos
DHPG-CDS was determined in a variety of buffer systesns,               as drainatic as that seen for Wer versus enz.madc oxidation
with results reported in -Fahle 1 and Fig, 2. The logaritlems of       of DHPG-CDS.
the observed rate tUallttitZtrie      were linear as a fundzion of         Tlesue ditatribution studies itt the rat. tesult of the tiesetie
ftll for the qteaternety satt and the dihydronieetinate. The           distribution study of bette intrave.noissly administered ganeiclo•-
following equations were generated:       logrkc.,;„ 0.116 - 0.405     vir and DHPG-CDS are presented itt Tabies 3 and 4 and in Fig.
pH (DHPO-CDS) and log koh,              8.93 + 0.883       (DFIFG-     3. Administration of garsekle,* to rats produr:ed a distriba-
0 .4). Since. eittrapolation to zero buffer concentration was not      tional profile =Uigeilt with the polar nature. of the sing. High
performest the rate values inchicie in their telagnitude both          initial levels of eng wert observed in the blond and tune,. with
spetifie and potentiell>, general eatalytic terms. Given               ixten penemition into the brain. UWE: is the blood feil rapidly
caveat it is clear that the stability of the CDS deereases aas the     fram an initial valne of 22.             at 15 min to undeteetable
pH decreases while DtIFO-C2' encrea.ses Irt issability with an         leve% at 2 h. The ssstirnated         of ganciclovir irt bietid was 30
increase pl{. Ibis profile is eonsistent with the documented           min (r = 0.94). A similar profile was o(ase.rved irt the lung, with
aeid iability of dihydranicelinate, tvbich typically undergoes         initial high drug leveis disappearing by 2 h. In da: brain, tite
acid-catalyzed irreversible watet addiezimt itC,TOSS the 5,6•doubles   concentraiton of ganciciovir was highest at 15 min :atzt was only
bond, resultis in the formation of a 6-hydroetetrahydropyri-           23% of the initial levele irt blond.. The eoneearratlons in the
dine spee ies. 'The aeld-catalyzerd degradation produet is de-         brain rapidly feil beiow the therapeutic window aud were
                                                                       undetectahle at 4 h, with aaa apparent €,„ of esamenraneis of
                                                                       60 min (r          0,88). After administration of DHPG-CDS
                                                                       signiticantly different prefile was obtained. 1214PG.-07 was
                                                                       observed in high concentrations in /weh ehe hing and Wood,
                                                                       iredicative of extensive tissue diiariburion by DHPG-CDS (Ta-
                                                                       ble 5). Detectable levels of alte queternary salt which were


                                                                             TALE 3. Levets of gancielf.A4 iaa '%,eitioie,
                                                                                                                   .       tisse:e> after
                                                                           admininration of a 20-trigfq„ (80-ionobltg) dose of gancidevir
                                                                                                             Crarteidovir ic%•.1.°        .SEM   in7
                                                                       Terge (tt)
                                                                                           Mama (..effell)                t-tutg, Zgael                ketzia {p,m/g)
                                                                         025               22.01 e 108                   21.59 + 2,35               0.60 -.t.• 0,05
                                                                         0.50               4.59 e. 133                  10.35 ± 033                (133 e. 0.04
                                                                         1                  3.32 w 0.60                   6.88 ±. 0.92             0.20 a 0.02.
                                        PH                               2                                                                         0,16 a 0,0.5
  FIG, 2, pli Rate (t1„,,>) pre,file for DHPG-CDS and 1311FG-0* in              gmetefe. ehen eh2
aquemis buder soiutiens.                                                                                    detextiott s41       tem ette .gige4 Ct5 quentitatam,
                                                                       At 4, 6, and 24 tt knee in all tietita    WVite   tower thatt Lite limit        tieteut klet.




                                                                                                                                            PTO-000536
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 538 of 548 PageID #:
                                         70818

       Vol.. 38, 1t>94                                                                                                ENHANCED GA.NCICLOV1R DELIVERY TO THE 11PAIN                                       621

             TABLE. 4. Levels or gerieyetrivir in vsrieus tissues: after                                                         TABLE 5, Levels of DliPG-Q4 various tissues after
          adatinistralien of a .30-mg/kg (60-1,intoLk) dose of IMPS-CDS                                                     astrairtistra(itia of a 10-oiglkg (130-pmerillig) dose of 01-1PG-Cas
                                                                Ciandeinvir Inel°      S' EM in:                                                                   imPirt-Q.^ hue'        SriN
i.     Time rtn                                                                                                          Time (h)
                                              Piuma    04.4n11           121118                     trait: (1„tm                                        Pitisma                                  Ur% (IWO
         0.2.5                                    1.35 0.05             0.53 f0                    0,69 0.03               0.25                         28.48 ± 2.82
         0.50                                     0.82 ± tux            0.51 rt 0.06
                                                                                                                                                                                               7,21     11.53
                                                                                                   .3.71 ± 0.01            0.50                         17.57 ± 0.61                             8.86 0.74
         1                                        0.57 ± 004            0.43 t 0.05                0.63 twa                1                            £5,76 t 0.18                             5.54 * 1.53
         2                                        0.33 w 0.02           0:32 0.04                  0..49 .r.t. 0.02                                     15.15 rt. 3.50                           3.74 ± 0,36
                                                       0                0.27 ± 0,04                0.65 M 0.04              4                            8,76±2.41                               5,55 si 0.60
         6                                             0                0.23 ± 0,02                0.56 w £,07             6                             5,31 e 0,53                             1.63 ± 0.61
                        Imo than the limit                detetton. M        h, kvet$ Ett all titst.tet weir. iower              the tvziss, .!teat from 0.2.5 to 6 ware greater than the tier et derertkii,
       able               li.t1it a tanection.                                                                           p.:t test than the itmit of m.ientitatinn; in ate time at 24 h fevels:w.ue klWer 4:An
<,                                                                                                                       the #i iris of tittetxion,



      below the limit of quantitatkin were also observed in the brain                                                                                   DISCUSSION
4     dootigh 6 h. 1,111P0-4.r" was associated with release of the
      parcrit txmipotand in blood, with observed levels between 1 .35                                                        Human CNIV infection is a pernicious opportunistic malady
                                                                                                                          associated with inummosuppression with manifestations in the
      and 0.33 uginil, These. are significantly below the ganeiclovir
                                                                                                                          eye, brain, and lung. While vety positive results can be pointed
     !eve generated after gancieltwir trearTlent. By contrast, signif                                                     to in alleviation of letinitts, the treatment of encephalitic
      icantly higher li.s.'vels of winciclovir were generated in the brains
                                                                                                                         cytomegalie disease is far less successful with ganciclovir. Thus,
     of rats treated with Of1PCI-CDS than were generated in the
     brains of rats treated with ganrktiovir. The levels were sus-                                                        Fiala et at. found that while a few patients and specifically
      tained, with 15-snin and 6..h cor4:entrirtions being altntast                                                       those diagnosed with meningoencephalitie disease demon-
4                                                                                                                        strated some improvement with garicielovir, the majority of
      identical (0.69 versus 0,66 s.g/g), indicating potentially thera-
     peutic concentrations throughout the 6-h tunnel etsurse (1.4). The                                                  patients with CNS CMV infection including subacute enceph-
     area under the brain drug concerrtration curve from 0 to 6 h                                                        alopathy and polysieuropathies did not improve (13). In addi-
     was frye times greater' after I)HP0.-CDS treatment (3.61
                                                                                                                         tion, some reports indicate that patients became wont: when
                                                                                                                         ganciclovir was used to treat brain infectims (22).
          Wall) than after gamic:100r administration (0.664 t.g • hi
     m1). Levels of gancirlovir in the blood were significantly lower                                                       The inability of ganciclovir to adequately treat central
                                                                                                                         infection is likely related to its inability to penetrate biological
     after IMPO-C.OS treatment than after ganciclovir 'adatinistra-
     tion (area under the curve from 0 to 6 h 10.46                                                                      membranes. As reviewed by Greig, there are three important
                                                                hind after                                               factors governing Cb1S uptake of drugs, including the time-
     gamic-10%4 treatment and 1,41.8                   after DIIPG-CIA                                                   dependent free concentration profile of the compound of
     treatment). The increased levels in the brain and decreased
                                                                                                                         interest in plasma; the permeability of the compound through
     Conanttrations in blood resulted in an increase of the brain-                                                       the blood-brain barrier, which is highly correlated with the
     to-blood thug concentration ratio, as measured by compari-
                                                                                                                         derivative's lipophilicity or octanol-water PC4 and the focal
     sons of the area under the curve, from 0.063 in the case of                                                        blood flow (17). In the case of comixiiind lipophilicity, studies
     gancklovir administration to 2.54 in the case of DHPG-CDS
     administration. This represents a 40-fold ioc'ease in the brain,/                                                   have indicated that compounds with PCs of 1.0 (log PC > 0)
                                                                                                                        ate readily transferred across the bitxtd-brain barrier (in the
     blood drug concentration ratio. All tissue were cleared of drug
     by 24 h.                                                                                                           absence of enzymatic instability or other complicatirkg futon)
                                                                                                                        and their uptake is blood How dependent. PCs of less than 0.1
                                                                                                                        flog        < -1,0) are associated with permeability-limited
                                                                                                                        uptake of compounds from brain to blood. Between these
                                                                                                                        values, both blood flow and drug permeability may be limiting,
                                        0,8                                                                             The log PC value of ganciclovir is -2,0, which, as expected,
                                                                                                                        confers poor (nonfacilitative) membrane penetration charm:,
              Ganoyclovir (IAN Brain)




                                                                                                                        tertstici. ,As a result, the oral availability of ganciclovir is low
                                        0.6                                                                             (2-5 to 6%) and its ability to penetrate the blood-brain barrier
                                                                                                                        is very limited. Autopsy gudies indicate that ganciclovir con-
                                                                                                                       centrations in the brain were only 389 of the levels in cardiac
                                                                                                                       blood and many times lower than the level of drug found in the
                                        0.4                              a          Of1PC4,CDS                         kidneys (34), Other studies indicated poor uptake of gancielo-
                                                                                    Ganeyelovir                        vir into cerehrospiral llwd (31%) 3.5 ft after intravenous
                                                                                                                       infusion (15).
                                        0.2                                                                                 Various attempts have been made to improve the physico-
                                                                                                                       chemical properties of ganciclovir, with the most often stated
                                                                                                                       aim of improving oral bioavailabiliiy or skin penetration. Thus,
                                                                                                                       Martin et at. prepared a series of diester, ester-ether, and
                                              0                                    4                   6               diether prodrugs of ganciclovir and tested the oral effective-
                                                                                                                       31:= of these compounds in a murine herpes encephalitis
                                                                              (h)                                      model (27). None of the compounds were dramatically more
       PIG, 3. 13rain gartoictrnit conntotrations as a function of time after                                          effective than gancielevir, with 50% effective dcnies ranging
     an intravenotig &Ise of 60 rirnol of either DHPC•CDS err                                                          between 55 and 125%:,f that for gancietovir. The dihernisue-
     per kg.                                                                                                           cinate prodrug of ganciclovir was prepared to improve the

                                                                                                                                                                               PTO-000537
       Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 539 of 548 PageID #:
                                           70819

                                                                                                                      AWIlMiCAC*. fonts       CREMOTn .R.
822     BREWSTER ET Al-


aqueous solubility of the parent compound and was M fact 13                      minutes, while the stability in rat blood lasted approximately I
times more water soluble (3). Unfortunately, the esters cleaved                  h. This suggested reasonable stability in blood during the
very slowly in plasma, precluding the use of this            compound      as    distributional phase of the COS and rapid conversion of the
a prodtug. The dipropyl detiVative of gancickwit was identified                  compound in brain, Ther w of hydrolysis of the oxidized salt in
as a possible. candidate for ittvelopment, with a ratxle.atty                    brain homogenate was approximately 30 min and suggested
Einproved    02%)    oral  bioavailabilit   y  over  that  of   gariciclovir,    facile conversion of the quaternary depot form to the parent
but further work demonstrated that its             stability    in aqueous       agent.
solutions was poor (32). The diatiarnantarte ester of g.ariciclovir                   Animal distribution data were supportive of the CDS con.
was suggested by Powell et al. as          a  derivative   with   improved       cept     in the case of DHPG-COS. While uptake of ganciclovir
skin-p4rtetrating properties (32). The prodrug exhibited good                    was limited and its concentrations were readily eliminated
lipophilicity, solution stability, and esterase conversion to the                host the brain, DHPO-CDS provided for sustained brain
parent compound. Other recently described ester prodrugs                         delivery of ganciclovir through 6 h at concentrations that have
include atninomethylbenzoates,          which   combine.    such   desirable     been reported to inhibit viral replication in vitro (50% inhib-
properties as high water solubility at acid pH values with                       itory concentration = 0.5 to 3 si.M; 6-h concentration in the
favorable log PC values and rapid en2yrnatic hydrolysis (20).                    brain = 2.7 1.3.M) (14), The area under the brain drug concen-
Diether derivatives, especially the diisopropyl ether (HOE                       tration curves were fivefold higher after DH.PG-CDS admin-
602), appear to be useful prodrugs          for enhancing     oral bioavail.     istration than after ganciclovir administration. The higher
ability of ganciclovir (37, 3d). HOE 602 was shown to increase                    levels of ganciclovir in the brain may result from a distribu-
the number of mice surviving          a marine    C.MV    challenge     when      tional advantage offered by Di-fPG-CDS; i.e., the CDS may
the drug was dosed orally, and the prodrug was found to                          provide for a partitioning of the gabeiclovir into brain com-
increase the area under the plasma ganciclovir concentration                      partments deeper than those that are accessible to the masa-
curve, compared with that of oral ganciclovir, by almost four                     niplated. drug. Such a phartnawkinetic change would provide
 times in monkeys (38). None of the derivatives or prodrugs                       for a longer residence. time even in the absence of high levels
developed, however, were tailored to enhance or sustain                           of the DHPG-0' precursor. In addition, levels of the parent
delivery to the. brain,                                                            drag in blood after DHPG-CDS treatment were. much lower
     Many of the derivatives mentioned above could enhance                         than those generated by ganciclovir. The lower systemic levels
 drug movement into the CNS, if             so  apphed,    on   the  basis   of   may       have important toxicological ramifications. The most
 their increased lipophilicity, but this action is not selective. As               often reported dose•litniting side effect of ganciclovir is mu-
 a result, the extraction of the lipophile        by  other   tissues  is also     tropmia, which affects about 40% of patients taking the drug,
 increased relative to that of the unmanipulated drug (36). For                                 by thionftcytopenia, which occurs in approximately
 toxic or qtotoxic agents this       is undesirable     since   the  prtxlrug      20%      of ail patients taking ganciclovir (12), The lower periph-
 often generates a greater tissue burden which often increases                     eral   levels   of ganciclovir produced by DHPG-CDS may there.-
 the toxicity of the. prodrug.      in  attempting     to dissociate     these     fore    reduce    the   incidence or severity of these hematological
  two parameters, we applied the redox-based CDS described by                      reactions,
 Bodor and colleagues to the delivery of ganciclovir to the brain                      In summary, DHPG-CDS provides for some improvement
 (5, 6, 8),                                                                        in   organ selectivity by producing a significant increase in the
   The cm        approach     requires    that  a molecular      targetor          brain-to-bloo      d and other organ-to-blood drug level ratios as a
  attached to the drug of interest. Ganciciovir has several                         function    of  time.   DI-IM-CDS was found to sustain drug levels
  potential sites for  attachment    of  the  targetor,  including    the  two      in  the   brain   at therapeutica  lly significant levels and to reduce
  hydroxymethyl positions as well as the 3-hydroxy               (keto-enot)        concentration      s in  die blood  compartment, which is associated
  function.   While  all of  the  sites  mentioned      are  accessible,    the     with    toxicity.
  initial design process suggested attachment of a single 1-tne-
   thyldihydnuticotinate targetor group to one of the hydroxy-                                                 ACKNOWLEDGMENTS
  methyl groups. it was expected that this manipulation would
                                                                                       We thank the National Institutes of Health for financial support
  provide a sufficient improvement in lipophilicity to allow for                    (R43 NS-26S72 tea KR. and R44 NS/25S42 to E.P,),
   blood-brain barrier transit of the conjugate. Other             manipitla•
                                                                                       We. thank 3. Vet/ler-km at Syntex, lee., for his eselul conversations
   tions were: not attempted at the onset since they were thought                    and supply of ganciclovir.
   to complicate the kinetic scheme. The designed CDS was
   prepared by established procedures and tested in vitro and in
   vivo to assay its ability to act as a brain-targeting delivery form.                                             REFERENCES
      The DRPG-CDS         was  found   to   be 55  times   more    lipophilic
                                                                                      I. Ausarten), S. .#;., S. R. Gngis, 4. R. Cartgati, and K. C. agarwal.
   than the parent compound but still have a log PC value close                            19%1 Synthesis and biological evaluation of pis-Art.1gs of zidovu-
   to zero. This would suggest CNS uptake greater than that of                            dine. 3. Med. Cherts. .33:1505-1.510.
   ganciclovir but still partially dependent on molecular perme-                          Milton, W.1'., J. G. Kartms, A. K. Field, and R. L. TOT13.0. 1981.
   ability (17). The cormspontling quaternary salt was two- to                             Activation by thymidine kinatat and potent antiherpetic activity
    threefold more hydrophilic than ganciclovir, consistent with its                      of 2.'-not-r-dersxygliantssitte (2'NDO). Wochein. fliophys, Res.
   polar structure. This lower log PC value should aid in the rapid                        Commun. 10S:1716-1721.
                                                                                      3. Benjamin, 1E., B. A. Firrstant, R, Bergstrom, M. Ems, L Massey,
    disposition of the 13.11PG-0 which forms in situ from the
                                                                                          L Tsixra, and V. T. Lin. 1987. Selection of a derivative of the anti-
    administered DHPC-CDS. Buffer studies demonstrated good                                viral agent 9-[(1,3-dihytttosy-2..plopoxy)mtithyliguariine (1)1-1FG)
    chemical stability of the compounds at neutral pH                   valuess.
                                                                                           with improved oral absorption. Films. Res.. 4,420-125.
    OHM CDS is poorly stable in the acid pH range, suggesting                         4 anagrath, M., it., W. Sidwell. K.. Czako, K. Seydi, W..,tmlersatt,
    that oral delivery spterits will require. enteric coating to ferry                     Badar, and AL E, Brewster. 19(.41. improved delivery through
    the drug past the stomach to the intestine, 1.11-1PG-0. +, on the:                     biological membranes. 54. Synthesis, characterization and antiviral
    other hand, is poorly stable in alkaline solutions because of                          activity of a atrim of ribavirin chemical delivery systems: 5' and
    ester hydrolysis, In rat brain homogenate, DHPG-COS rapidly                            carhosamide derivatives. Antiviral Chem. Chamisther,
    oxidized to the corresponding quaternaty salt, with a BE of                        5. &Am-, N. 1987. Retitle drug delivery systems for targeting drubs tu


                                                                                                                                           PTO-000538
         Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 540 of 548 PageID #:
                                             70820

            Vot., 38,1994                                                                 ENHANCED OANCICLOV1R DELIVER's-"FO THE BRAIN                                  823

                    the brain. Ann, N.Y. Acad.                                                  23. 1..«?, A. J. 1993. Ca1culating log P„„, horn structures. Chem. Rev,
              6. Bailor, N.„ H. Earn, and M. E. Brewster. 1982. Site-specific,                        931281-1306,
                    Sustained               ilnit% to the brain. Scient>; 214z1370--1372,       24. Little, R. 3., D. Bailey, M. L Brewster, K.1Kstes, L Cleturnans, A,
ts            7. Ill/muster, M., W. R. Anelersca, end N. »odor. 1991, Brain, blond                    Snub, and N. Bolder. 199f.1, Improved delivery through biologiftin-
                    and cetebrospinal fluid OSstriboticfn of a zidovudint chemical                    rnembrane.s. XXX111. Brain-enhanced oktiliwiry azidothyrniclint
ti                  deliver/ system in rabbits, 1. Phann„ Sr.i. M843-846.                             (AZT)...1. Lliopharrn,        1;1-18.
              8. Illirfester, M. R., and N. Roder. 1992. Redo approadtes to drug                23. Lupisi, R. IL, N. Faience, 3. J. Lertera, S. K. ~ewe, W. 3,
                    delivery to the central nervi7sMS system. Natl. Ir.st, Drug Abuse R .             George, and K. C. Agrawal. 1993.. Comparative. pharinacitkinetics
                    Monogriah169-201..                                                                of two prodings of zidovinfine in rabbits: znhanceil levels of
              9.. Chu, C., V. S. filiadd„ K. J. fBasttl, 3. T. Etse         M. CIO>, P-               Lidovitdine in brain, tissue. Antimicrob. Agents Chemother. 57:
                    Bosid.Mot,. and R. F. &Mani. 1990. Brain targeting, of anti-1-11V                 818-824..
ti                  nucleosides'. synthesis and in vitro and in ViSk3 SIndia cif dihydro-       26. Martin, J. C., C. A, Dvorak, D. F. Same, T.1å. Matthews. and J. P.
                   pyridine det.-vwiw.s esf 3.-,~",3:•dideoxymicfi..;le mid 3'-azido.                 Verheyden, IS1:3.9-f(i,.3.0ihydmzy-2-propoxy)ntethylh,.i‘iianitic; a
                    3>.-tioarythyritidine, 3. Med. Omni: 33:21213-2192.                               new potent and selective anti herpes agent, 1, Med. Chem,
             19. Deyrup, lvt„ R. W. Sidwell,           Littte, Druzgata, N. Radar, end                24i-759-761.
                   M. E. Brewster. 1992, Improved delivery throuidt biologica1nrem•                  Martin› 3. C., M. Tippie, D. P. McGee, and J. P. Vertinytterr.
                   brains: 55. Synthesis, characterization and antiviral activity of a                1987. Synthesis and antivirai activity of irations esters
                   series of ribavirin chemical delivery systems: 2' arid 3' derivatives,                                                                             941,3-
                                                                                                      dihysiroxy-Ziptoposylittethylkiranine, Pharni. Sri, 76:189-184.
                   Antiviral Chem. atentother. 2:337-355.
                                                                                                      MurraYi F, C. P. Pefton, S. M. Garay, M. S. Gott1irb, P. C.
            11. Drew, W, L, W. Bultlea, end R. S. Erlieh.                      Herpcswirus           Hopewell, D. E. Stover, and A. S. Teirsteln„ 1984. pulmonary
                   infection (cytoniegalovirtis, herpes silingitz virus, variceila-zoster            ;a-implications of the acquired inirminodeficiettcy syndname. Re-
                   virus}. Hew to use garler:11froit' and ticycicwir, Infect. Dis, Chrt, N.           port of a National fie,sn, Lung and Blood Institute workshop. N.
                   Ant. .2:-495-509,                                                                 Engl. .1. Mad. 310r/682-16W,
            t2. Fau1ds, D., nod R. C. Fleet. 1990: Oancyclovir, a review of its                29. Navin, B. A., E. Cho, C. K. Petite. and L W. Price, 1986. The MfyS
                   antiviral aetnity, phatinacokinetic properties and therapeutic ef-                dementia mnples. U. Neuromithelow. Ann. Neurol. 19:525-5,35,
t                  ficacy in cytomegaloviros infextion. Drugs                                  313.               L., l.?. 0. Clieriyan, B. K. ~Muss K. 0, Smith, K. S.
            13. Fiala., M., L. A. Cone, N. Cohen, D. Patel, K. Wilitnins, D.                         GaBaway, and W. L. Kennett:. 1982. Biologically active 3CniO-
                  Casaccale, P. Shagatink, and W. Toursellotte, 1988. Responses of                   inteleosi& analogues, H. The trathesis of 94{2111ydroxy-1-(hy-
•
                  neurological aunplications of AID8 to 3'-atido-3'4.1eozythirnirline                droxymethyllethoxylinethyl-Iguanisee (BIOLP-62). Can. .1. Che.m.
                  and 9,-(1.3-dihydroxy-2-pmposynteflryOguanitte, I. Clinical fee,                   613:39W-3010.
                  titres, Rev. filfeCi. Di; uh250_256,                                        31. Palestine, A, G. 1988. Clinical aspects of cytontegalovirtis ret init is.
            14. Field, A. K., M., E. Davis., C. DeWitt, åI. C.. Perry, R. Lien, J.                   Rev. Infer.l. Dis.10(Suppl, 3p...8516-S520.
                  Denivershausen, J. D. Knekas, W. T. Ashton, D. H. Juhnstrist,               32. Powell, NE F., Magill, N. Chu, K. Hama, C, 1. Mau, t., Foster,
                  and R. L Tolman. 1983.9- (f2•2-1ydroxy. t-(hydrsuryinethyl)etboxyl                 and R. Bergstrom. 1991. Chemical and enzymatic degradation of
                  methyliguaninc: a selective inhibitor of herpes group NiF$33 repli-                gancyclovir prodrugs: enhanced stability of the diadamanioatt
                  cation. Prix. Nail. Aintil, Scr. LISA 89:4139-4 t                                 1.irudrug under acid condittnits, Pherni. Res. 8:1418-1473,
           15. Pleirtier,-       14.. Saviebult, B. Chinnisek, P. de 3dirarida, and H.        33. QuInnan„ G. V„ I3. Masur, åsr H. Rook., G. Armstissisg, W. R.
                  Balfour, 1986. Human pharmaminnetics of the antiviral drug
                                                                                                     Ftetioleki 3. "*.itstritk, 3,     Maniattewita, A. M. Macher, L.
     4            DHPO.            Pharritacol. Then 1:281-285.                                      Jaekstin, et al. 1984. He tpc.svirus infection in the acquired immune
           16. Fletcher, C. V., and It H. Balfour, w$9, Evaluation of gancyciovir                    deficiency syndrome.1AMA 252:72.-T1.
                  for cytomegalovirus disease. Drug Intell, Glist. Pharm. 23:5-11.            34. fehepp, D. 14., P. S. 17andliker, P. de Miranda, 7. C. Burnette,
           17. Craig, N. 1987, Optimizing drug delivery to brain turrifirs. Cancer                  D. M. Cederherg, L L Kirk, end j, ;X Meyers. 1935. Activity of
                  Treat. Rev. 14:1-28.                                                              9.(2-hytt fOXy^ I .(hydroxytrmaly)ethiaicyinethyllgitanine in the treat-
           18. Hawley, 0. A., .2. P. Schaefer, 0. M.. Schultz, and Muller. 1933,                    ment ofeytoinegainvinis pneumonia, Ann. Intern. Med. U13:368-
                 Cytomegr.tovitus encephalitis in acquired immune deficiency syn-                   373,
                 drome. Am. 3. air. Pathol. 80:874-877.                                       35. Snider, W. 0., 0, N/. Simpson, S. Nielsen, 3, W. Gold, C. .E.
           19. Jel2Hes, D.3,1989, The spectrum of cytorricgalovims in.feetion and                   Metraku, and J. B. Posner. i9i13. Neurological complications <si
                 its management. 3. Antirnierob. Chemother, 2.3(Suppl. E):1-10,                     ackluired immune deficiency- syndrome: analysis of 50 patients.
           211, Jensen, b.„. and H. Litindgaanif. 1991. Syntlunirs, eits3onatk                      Ann. Neurot. 114483-418,
                                                                                   hydro'
                 lysis and physicochemical properties of N-stsb.witirted 4-(amitto-           36. :Actin, V., and K. ilimmelstein. 1980. Prodrugs and site-specific
                 inethylibenznatc diester prodrugs of gancychsf r, Asia Phartn.                     drug delivery. J. Med. Chem. 23:1275-1282,
                 Nord. 3:243-247,                                                             37, Winkelniaan, E., 1. Winkler, H. Holly, tit, Rfisrier, and G. Jaime.
           21, Jordan, M. C.1983, Latent infection and the einshw cytorriegalo-                     1988. New ptodrugs of acKlic nucleosides with antivirat activity.
                 virus, Rev. Infect, Dis, 5:295-215.                                                Acaneirri. Forsch, 38:1545-1548.
           22. Laskin, €i,1..,, D. M. Cederberg, J. Mills, L. 3. Rion, D. Mildinn,
     4                                                                                              Winkter, 1,, E„ Winkeltitunn, T. .Settull, M.. Rosner, G. 31ihne, and
                and S. A, Spat:tar. 1987. Gancyelovit for the treatment and                              Ild5berg, 1990„Antivirat activity and phannacokineties. caf
                suppression of serious infections caused by megalovicus. Am, .1.                    HOE 692, an acyclic nificleoside. in animal mo(tels, Afgivn3; Res.
                Med. 83;201-207,                                                                    14:61-74.




     •




                                                                                                                                             PTO-000539
     Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 541 of 548 PageID #:
                                         70821
9
    Intravenous and Oral Pharmacakinetic Evaluation of a
    2-Hydroxypropyllkyclodextrin-Based Formulation of Carbamazepine in the
    Dog: Comparison with Commercially Available Tablets and Suspensions

    MARCUS E. BREWSTE.Fetx, WE&EY Ft, ANDERSON", DONALD MEINSMA*, DANIEL MORENO°, AUSTAlli I WEBB1,
    LUISITO PASLOI, KERRY S.ESTEO, HARIMIT DERESICKW6, NICHOLAS BOWR1, ROP4AW SAWCHtle,
    SUNDA CHELlNe, A EMiL PoP*t
    Received July 16, 1996, from the °Pharmos Cap„ Two innomtion Drivo, Alachu, FL :.?615, (Cornet fvr      1.1k=vary, Cava of
    Pharmacy, tin/vets/1y of Florida, Gainesvifie, FL 32610, tSdlev of Veferimuy Meddle, iiaiWis of l bran GaklmIlie, FL x.2610.,
    'Cates 01P9zarrnacy, NOVA Southea9tofn Liniversiry, H Laudinfeise, 331SZ 'Department of PharrnamIts, co            of Pharmacy,
    thlivasity of Florida, Gainesee, FL 32610, arld'Oe,,..vitheat of Pharmaccitki, Caw of Piwona,,,,y, Univaaily f giitnasr,Va,
    tofirl,waps'ia,    ,:r5.4155. Amepted for publioatim NoverrUr 13, 199V.

                                                                                    interesting abservation that even after 30 years of clinical use,
    Abetract 0 Complexatim of carbarnazspine with 2-Ndroxyrom143-                   the oral bittavailability saf CBZ hes rest bean determined by
    crioderttin WaS periaatatal pfavkle improved lormulalLeas of tals widely        traditional techniques because of the lack of an intravenous
    used anflOieptir:           Efa,sed on this aprdadl, iiquA rage forms           (iv) formulation.
    Wee coril4Jrad to; both monteral anti oral use. IntramIdo aATidistpa-
                                                                                       It has become increasing 'apparent, that improvements to
    ton of an aqimr.ls csitiarnarepine,2-hydroxypropylli-cyciodedne                 the solid dosage form of CB?, may also be useful, Various
    (C-81.44PMD) wmPlex al a Cf . dine of 20 ragAg was well tolerated               etudies have suggested that the bioavailability of CBZ is riot
    asal parroted high initial drug kweis that fall tnoroaxpenentiagy as a          munplete and that gastrointestinal absorption as erratic.` -3
    tunttion of toe, yieklioa a plasma eiimlaatico haNito of 38 rr,in. Oral         The matter is complicated by piilymorphisin in that the CBZ
    sltalleC were aarepk3leri with tame polparadom: a COMrtotiaily avaiiale         dihydrate, which forms under conditiosa of high relative
    tablet and siaspeasitaa, as well as a CE1.‘HPOCD oral st.aarlice. teal          humidity, is less water soluble than the anhydrous sub-
    a.drainistralim of tabletS gave erratic and siow atisoption, leading to         stance.'t' Thus, tablets stored in humid conditions often did
    maximum CZZ. concentrations (Caa) raf <2 tiginia, which we manituom             not provide for adequate seizure contral. Alternate oral
    only at 2.5 h after drug itsing. The abscAute bklakteilabilay of (2,87. !Aril   formulations may, therefore, be of interest.
    the tableau was -25%. Seth fro suspension and CBZ.HP/lCO salt:Aim                  One tnethiel that has increased CBZ aqueous solubility,
    gave a signitioar4 improved rx01W. Thus, the liquid oral dcaago forms           dissolution rate, and bioavailahility is cyclodextrin complex-
    savaoximataty doubled the saal bioa>c•ailatti:,Ity of CEO aorapared with the    ation."-" Criodextrin increases water aolubility through the
    tablets.                                                                        formation of dynamic inclusion complexes wherein the hy-
                                                                                    drophobic drug interacts with the hydrophobic cavity of the
                                                                                    cyclic starels, 4 The hydrophilic exterior of the cyclic (starch
                                                                                    provides for the necessary aqueous solubility, Several cyclo-
                                 Introduction                                       dextrins have been considemd„ and the family of 2-hydrorav-
                                                                                    propylated derivatives, especially 2-hydroxypropy1-0-eycle-
       Catbarearepilie CBZ.,) is the most widely used antiepilept4e                 dextrin (111VCD), appears to be useful based en safety in
    drag in the world." The popularity of this agent is related                     humans and eon:vie/cation. potentia1.1-s•'4' Complexes of CBZ
    to several beneficial clinical properties, including proven                     with HIVCD increased the water solubility of the drug from
    efficacy in controlling ri nwnber of seizure types, an aimeptiible              0.01 to >10 mord; fat an FIIICD concentration of 22.5% (wl
    side effect epectrura, and a well-chariscterized pharmaroki-                        which is ieotorsict'l Formulations generated in this way
    ludic pro.file.3 Although .the drug has been successfully used                  are stable to terminal eternization and have heenstored in
    for >20 years, the poor aqueous solubility of CB?, hail                         solution for well over 2 years without significant degradation.
    precluded the development of s comrriervially available                         hi addition, studies in mice and rats indicate that the
    pirenteral formulation. The lack of such a dosage form                          anticonsadearst effects of the drug are rapidly manifested after
    coraplicates treatment in varioaa insitances.                CBZ                iv administration, suggesting that eomplexation in no way
    cannot he currseatly used in the trirattraent of status epilepti-               diminishee drug efficaaar, 1738 Reaults of bioavailability studies
    Cil£4, and patients meat be switched to other ariticonvedsante                  in rats indicate that oral absorption of CBZ from an IMM.-
    to tuntral these episodes.4 Changing drug regitnenis is com-                    based formulatiors waslnore than twice that obtained bum. a.
    plex, however, because antiepileptic drugs in general, and CBZ                  simple CBZ esiapermion. vz' In this context, HP.am acts as a
    in particular, induce hepatic enz.)anee of the P455 fismily,                    true drug carrier because the starch derivative is not absorbed
    which results in alterations of the pharmaciskinetic profile of                 through the gastrointestinal tract.33 Data. from other studies
             Poly-pharmacy may, therefore, give rise to poor seizure                show that, the area under the curve (ALTC) for CBZ plasma
    manag,ernent once the status epilepticus crisis kiwi passed. In                 concentration versus time was aignifieantly :higher in the dog
    addition, the lack of a parenteral CBZ product prevents                         after an oral CBZ-IIPSCD solution than for commercially
    optimal management fur the epileptic surgical patient and                       available CM tablets,2 ' Lescher et al.'' found that iv
    indivisitiala who cannot take medication            Similarly, no               administration of CB7e/TP,8CD at doses of 5 ingasg were well
    simple method of administering loading doses of the drug is                     tolerated and significantly safer than other potential iv
    ovailable,4 Finally, a parenteral CBZ formulation would be                      systems, such as CBZ zolubilized in glycofurol. We present
    a valuable tool for aeseaiiiing absolute bioavailability. It is an              herein the pharmacokinetic behavior of CBZ formulated in
                                                                                    HP,6V,D (CBZ-HP,5CD) after iv saludruatration as well as an
       oat:atria:a eab<lzshet in adiasace ACS Abstracts, :January 1, 15':37,        assessment of three oral treatments (two commercially avail-

      n07, koiercaa. Cherakai Soneta sad                        $002S45490)00.29tte C.T,C; $74.00                Joutml iif Phamaceuttat Sciehos 11.15
    Ataretser-''hartriararaticai ..ti stn                                                                                 Lit asi, Mo. a March ;07
                                                                                                                               PTO-000540
          Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 542 of 548 PageID #:
                                              70822
V   able dosage forms; oral tablett, an oral auepension, and an                   quota of water (2 x 138 mt.) to ensure complete rinsing of the tube,
    aqueous CW.HP,13CD formulation) its a three-way croaeover                     and animals receiving tablets were administered the same anment
    paradigm in the dog.                                                          of water administered orally with a syringe. In all cases, the dose of
                                                                                  C.52 was 2t1 rite% and in all studies, a 2-week washout period was
                                                                                  provided to allow for enzyme deinsletctiom m The mune adman was
                                                                                  aajuetent tat that no two animals received the same order of treat-
                          Experimental Section                                    manta Blood was taken prior to drug administration, at the end of
                                                                                  the infusion period (far iv treatments), and at 10, 20, 30, 60, 00, 120,
        Matertals-Carbamaaapine USE was abtaillial t m Orgamol S.A.               160, 180, and 340 min, and 4, 6, 0, 8, and 24 Is subsequent. to the end
    (Evionnaz, Switaerland) and 13P CI (degrees of substitution at TO)            of the infusion period, Reparieized blood was centrifuged im-
    6-orri Roquette Corp. (Gurnee, IL) Carbanuaatmine 10,11-epronde               mediately, and blood plasma was stored at 0 "C. In addition, urine
    (ClaZE) vies synthesised betted ors a literature procedure n which CBZ        was collected at various intervals positdcating and frozen,
    was treated with an moue of ra-chloroperoxyberizoic acid The CBZ
     tablet (200 rag, Teamttol) and swipe:anion       mg/5 ialal were nittained      Plitarniamekineties and Siattledice--Dreg conftntration-plamos
    from Cibaareneva Phiternaceetimila, (Summit, NJ). Solid. eempleaet            prefiles were analyzed with, a nonlinear regression model.'" The total
    of CBZ and liPalCD were prepared as preciouaiy described to serve             areas under the plasma onarceintratiort-tirree curves (ADC.) were
    as starting materiala for both the liquid oral and p&Matartal dosage          obtained from the regression program or calculated with the linear
    forme. .Briefly, 600 g of HP CI) waa diaisolved in LO L of deianized          trapezoid role. Other perimeter:1, including the distribution or
    water, generatiag a 43.5% (wfv) solution. To this solution was added          appearance half-life (tau), terminal elimination half-life (rim), as well
    60 g of CBI, aed the allarmaion was mined for 73 hat room.                    as the mean residence time (MRT) were obtained directly from the
    temperature. The system wale than filtered, freeze-dned, and atria            regression software Total clearance (Mr) values obtained as the
    aeqaently passed through a 60 mesh eiesve (particle size a 260 nut).          ratio of dose CD) to total ACC (Th'AUC), volume of distribution at
    The CBZ content of the complex was deteniasinial by high-performance          steady state (Vila) was found as the product of-Cl/rand MRT, volome
            throinatography tHPLC anslyais to be 59 mg of CliZig powder.          of distribution for the central compartment (144) was determined
    Dilution of the solid complex with water for injection (WFD ammied            by dividing the dose by the plasma concentration at time 0 (DIC,al,
    a 22,5% (w/'') HFOCB solution (isetenic) conteirsing 10 rag of CBZ            and volume of distribution at paendrastearalyartate (141,,„„) was defined
    ink This 5-anaulation was used in both oral and iv dosing. protocrge,         as the ratio of total clearance to the teiMinal elimination rate constant
        Analytieal Methotiologya-CBZ (both in biological and pharma-              (C pal). The renal clearance {eta) was determined from the slope
    ceutical matelots) sad CBZE were detected and quantitated by HPLC,            of a plot of plasma AUC to time t versus total cumulative renal
    The ar314171 confignration included a Spectra Moira model 881.0               elimination to time t. The significance diffarenres in the moans of
    solvent pump, a Kratat apeetandlow 767 variable wavelength detector,          calculated pharrimookinMic data was assessed by analysis of variance
    a Perkin-Elmer model 158-100 autosampler, and a Spectra Miyake                (ANOVA) with miat-hoc Turkey's comparison, with p t 0.05 consid-
    model 42.70 integrator, Semplest were dinweatographed on a Rapti-             ered to he statistically sigeiacant.
    mail C-18, 3-ans winkle size analytical column (7.5 cm x 4.5 Mal
          mtected by a Stipelguard LC-l8-DO (2,0 an 4.6 min id.) vend
    mitrann. The mobile phase contained 25% anetailitrile and 75%                                    Results and Discussion
    ptaarphate buffer (0,05 NI, pH 6). The flow rate was 1.3 mLimin, all
    determasetiona were made at ambient temperature, and eompeuride                  The feasibility of parenteral application of CBZ,I-IP • I) was
    were detected at 239 net. (hider these eenditiooa, CBZ eluted at 4            tested through an examination of the iv safety of the complex
    mla and CBZE bad a retention time of 9 min. Concentration-peak                at a CBZ dose of 20 nag/kg in the dog. Thereafter, using data
    area carves (externally standardized) were linear (r 0.999) over
    the range of intermit (0-60 agirrit..), and Matte of quatititatien and        from the iv study as a baseline, the absolute oral bioavail-
    detection were -4).05 and 0,0161qpnaL, respectively, for both analyters.      ability and other phermaeokinetic parameters of three oral
    The mieflicient of venetian. (CV.%) was ali%. The aystrina efficiency         preparations of CBZ were assessed. The oral formulations
    was 64 000 theoretical platealin for CRZ.                                     included a commercially available tablet and suspension as
        For preparation of samples for analysis, thawed ding plasma (400          well es an oral CBZ.I-IP46CD solution. In the iv arm of the
    tales was treated with 800 pL of            atietanitrile and vortexed for    study, dogs tolerated the 20-trig/kg dose well and there were
    3(3 s. The samples wire then centrifuged at 10 fX,Vg for 10 min               no clinically significant observations during or after the
    (Beckman Ivlicroftige 12), after which 200 tale of the supernatant were       infusion. No significant changes in heart rate, blood pressure,
    colleated in a 2.0-anti anianatapler vial. Then, 0.8         of phosphate     or respiratory rate were noted, which is consistent with an
    buffer (0,05 M, pH 6) was added to the supernatant. Recoveriee of
    CBZ and CBZE from spiked biulog ord mat:draw were quantitative (98            earlier study (in dogs) iri which CBZ,HP,6CD was adminis-
    7a. 4% for CBZ, ra £i;101 a 3% for CBZE, nar' 6). Urine was allowed           tered iv at a CRZ dose of 5 cagfkg:" Intravenous CBZ
    to warm to room temperature, and 100aiL was transferred to a 2-mL             generated high initial CBZ levels (C.„,„ = 32 pighto.L) that fell
    autosampler vial. To this aliquot was added 0.9 nil,                mobile    in a monoexpenexitial fashion as a PaYetten of time (Figure
    phase (aceteeitrianplicephate buffer), and then the samples were               I). The half-life of CBZ in plasma after iv administration of
    animated for analysis. System suitability and limits of detection and               .HP
                                                                                  CBZ4111-       was 38 mizs, which is in excellent agreement with
    quantitatimi were similar to these reported for plasma.                       die published value of 36 min recorded alter a 5-mg/kg dose
        Animal Promaal-The study was designed to include an iv phase              aable 1),2t It should be noted, however, that the terminal
    followed by a three-way crone over oral paradigm in which either CBZ          elimination phase of the drug in humans is significantly longer
    tablets, aaspension, or an aqueous CHZ-HPOCI) aolutiors were ad-              than in dogs, with reported values of 20-25 h." CL of the
    ministered. Healthy mongrel dogs (e a: 6) weighing 16 to 25 kg were           drug was -300 mlimin, and the 17d,„ was —frl)0 im cgs,
    acclimatized and conditioned in the core facility at the University of
    Florida's Department of Animal Reamtmeit. Dogs were fasted over-                 Renal clearance (CU) of the drug is 12 mlionn or "-4% of
    night and provided water ad libitum the night before the study. Dogs          total clearance, which is consistent with the small percentage
    were catheterized in each of the two contralateral cephalic veins -           of unchanged drug recovered in the urine (Figure 2), These
    one for drug administration and one for blood sampling. Dogs were             data are consistent with the extensive oxidative metabolism
    hydrated with iv lactated Ringer's solution that was administered             of CBZ, which, in the dog, is mainly associated with formation
    enintintiously throughout the experimental prooetinra. Blood pres-            of the stable I0,11-epoxide (i.e.., CBZE). Although CBZE is
    awes and heart rates were measured noninvasively throughout the
                                                                                  the viiktri metabolite in several animal models, more extensive
    experimental session. For the iv portion of the study, each deg
    received CBZ at a dose of 20 ragrag in a 22.5% (w/v)                          transformations occur in species that possess significant
                                                                       vehicle
    containing 10 rag of CRZainL, The total HP,OCD dose was 600 ingl              epoxide hydrolase activity, Such as humene.24 CBZE tit
    kg, and the drug solution was administered at 2 inla'Kg as a fast             produced in plasma with an apparent half-life of 43 min after
    Infusion (3.4 milrain or -1.0-15 minianirrial), The liquid. oral              iv administration of the CBZ' IP5CD solution and is elimi-
    premonitions were adminiatered vie an orogastic tube, and tablets             nated in a simple first-order fashion, with a plasma half-life
    were adrainistered manually. totubated animals received two ah-               of 110 min (Figure 1 and Table 2). The metalsotite reaches

    336 /4batnel     .Ptistfrimitia Sniesons
          val. 56,      3, itirch t9,97                                                                                             PTO-000541
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 543 of 548 PageID #:
                                    70823
                                                                                      tableta In addition, the data obtained after dosing with the
                                                                                      oral. suspension or solution demonstrated considerably. leas
                                                                                      variability than did administration of the tablets, with FtSDs

        Plasma Cont. blgiat.)
                                                                                     of 9.3 and 17.8% for oral suspension and solution AUC values,
                                                                                      respectively. Maximum CBZ values tended to be higher (4.24
                                                                                      versus 5.35 pgira1~ for the auspension and solution, reaper-
                                                                                      tively) and      values shorter (70.4 versus 53 min) for the
                                                                                     oral solution compared with the suspension, although the
                                                                                     differences in the means did not reach statistical significance
                                                                                     (Table I and Figure 3). A similar trend was observed with.
                                                                                     the flan(39 min    for the CBZ tiatiperision arid 30 min for the
                                                                                     CBI-HP.0CD solution). The CLR was similar not only for the
                                                                                     solution and suspension treatments but for all oral &sin
                                                                                     paradigms, which is in contrast to the significantly higher
                                                                                     values Observed for iv dosing. Pharmacekinetic parameters
                                                                                     for CBZE after suspension dosing also paralleled those
                                00    Zen       30         40 ,      500             obtained after oral CBI-HP/CD treatment.
                                      Time (ml n)                                        One point raised in earlier work with is, CRIsliPliCD was
                                                                                     that although the HPI3CD vehicle was pharmacologically inert,
 Flute 1-0ispositioo ;,‘,ez and its 100 1-epoxide metabolite ratters 20 trOg         especially when compared with glycofitrol or propylene glycol.
     dose a (AZ soriAired n 22.5% 2-hydraliypropmi-cycloclaxt .                      CBI levels (aa reflected by Cnn and AUC data) were signifi-
 of t,02 was below the mil i3t detextos by MO       whereas.    of    ):1;'IsNi%
 Orhd detstlabie CUE recess at 2$ a. Mita art eaptatsed tis MOM SEM lo               cantly lower after CBZ-1-1P,8CD dosing as compared with a
 t.3),                                                                               cosolvent formulatiortgl The reduced plasma levels were
                                                                                     apparently associated with faster CBZ elimination from
 its maximum concentration of 6.4.6                                                  animals treated with the cyclodextrin-cantaining dosage form.
                                               at -400 min after                     In the current study, elimination of CBZ from plasma aubse-
 CIL?, .administratien and is atirninated by the itidneys at a
 deararicse rate of 12 nitimin. Approximately 1% of the                              quent to iv administration was significantly more rapid than
 administered w dose was excreted ea C.SZE (Figure 2). These                         elimination after dosing with the CBI tablet and tended to
 data are ameistent with those determined by Lbeelter et, al:.                       be faster than that after suspension or solution
 who reported a inn (time to Ca.,„) value for CBZE of 81 min                         bon. The rapid toss of iv-administered CBZ from the plasma
 after iv dosing with CBZ.1-1111CD (5 sowlig CEZ). In the                           maybe related to several phenomena, including increased CIA
 consent investigation., the ratio of the CBZ AIX to the CHU                        of panenterelly administered CBZ and/or slowed elimination
 AIX was 0.76.                                                                      of oral. administered CBZ due to continued drug absorption
    Commernially available CBZ tablets demotiatrated the                            during the terminal phase (ie, flip-flop behavior).. In this
 poorest pharmacokinetic and tinisavailability perfermaince fol-                    study, CLR of Cta after parenteral dosing was 7 to 14 times
 lowing oral administration. The CBZ AUC after CBZ tablets                          higher than that observed after oral dosing. In addition, the
 was 28% of that Ii.M3ixjatki with iv treatment and vidues were                     cumulative amount of CBZ excreted in the wine (at 8 h. after
highly Variable with a relative standard deviation (RSD) of                         dosing) was (I- to 31-fold higher than that generated after oral
 71% (Table 1). Peak blood levels were <2 AtinaL arid were                          dosing, The increase in CLit associated with iv ens/0WD
 generated 150 min alter dosing (Figure 3). These values for                        is not solely due to the elevated plasma levels of CBZ, which
Tegretol tablet dosing in. doge are consistent with previeusly.                     averaged only two to four times higher after iv dosing
 published atudies.1.2,' Bettath et       for eitansple, reported                   compared with oral administration. On the other band, the
am RSD for AUC, values of 78%, a i,,„„„ value of 83 Mill, and a                     absolute amount of unchanged OBI eliminated in the urine
Cann value of I:59 ,ca meal. The plasma half-life of CBZ after                      was relatively small (-2%), suggesting that another riled:La-
oral tablet adrainietration was 1.16 min or three-dunes slower                      tin= may well contribute to the relatively high elimination
than that observed after iv dosing. The calculated in,an of CBZ                     rate of CBZ from blood after parenteral CI Z-1{P,6CD admin-
in plasma was 83 min and CLR was <1 naralmin (Table 1).                             istration (Figure 23. Increased renal elimination of drugs
The AUC for Cr32 was only 28% of that observed after the                            administered iv in HPfiCD has been previously observed and
uilne dose. administered iv, but the plasma ACC for the CI3ZE                       may be related to either facile elimination of the intact
metabolite tended to be higher after oral dosing than after iv                     complex or recomplexation of the drug at the level of the
treatment (Table 2), Peak C1.-3ZE, levels after tablet. admin-                      kidney, resulting in an inhibition of tubular reahsorption,2s
istration were —3 melee(, and were achieved 310 min after CBZ                      The latter mechanism appears to be mere plausible because
&sing (Figure 4). The tarn of C.BI after CBI tablet dosing in                      guest-host decompleuition is a rapid process with complex
plasma was 173 min, and the compound was eliminated with                           half-lives on the order of milliseconds. Rapid complex dis-
a first-order half life of 246 min. The CLR of the metabolite                      sociation is also conaistent with the observed activity —time
was similar to that observed after iv dosing. Taken as a                           profile. ri'18 Recamplexation is possible because at early times
whole, the iv and oral tablet dosing data suggested that the                       after CBZ-HP,8CD administration, locally high kidney con
solid dosage form presents foie of the drug ten the gantrointes-                   centrations of HP3CD and of CBZ area generated and are
final tract. This finding is consistent with the poor aqueous                      presumably present in close proximity to each other. na On
solubility of CBI and with the supposition that drug dissolu-                      the other hand, the higher elimination rate of parentenally
tion andlor disintegration is bioavailability                                      administenid C.BZ may boa reflection of retarded elimination
   Oral dosing with either the suspension on^ HP$CI) solution                      after oral administration. In the latter case, slowed gee-
generated a significantly improved kinetic profile compared                        trointeatinal adsorption and the resulting flip-flip behavior
with that of the CBZ tablets. The AUC values for CBZ after                         may be the operant mechanism. The data suggest. that both
doffing with the suspension. or solution were 789 and 732 ,ag                      of them actions are ongoing, although the fact that total C82
          respeinlively,          absolutes oral bicavailabilitiso                                increases to only 2% of the administered dose
of 51 and 4,8%, respectively (Table:I.). These values are twice                    suggests that the nip-flop behavior may he the dominant
as high as thaw generated by the commercially available                            factor in explaining the differences in drug elimination.

                                                                                                               Aim! of Ptwmautiall Sciewss /337
                                                                                                                    Vol. 84 No, 3, Wm') NI 7
                                                                                                                         PTO-000542
        Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 544 of 548 PageID #:
                                            70824
Tabk 1- Phannsfs~ Paftmatm fer C82 063" X3-0»14f,1 Usa c1 C82. Adndffiatered 1rdravendsody and tn Vat)oua Orat Deetage Forma incleding
TaMots, A Saapetni n, and an (1m1 hPfieet Solkainn Oata glver: aa. :11~± SEM; n 5)
               Pataisek                               tranwenaus                       Tab                                    Siispe on                                  &Uien
             teg.tatalret.)                        1535 ± 67°                     426±122$                                  789 t 30$                                731 ± 53"
     R50 (%)                                          9,65                         71.1                                       9.25                                    17.8
     fidavai!.31M4-(%)                                                             27,7,                                     51..0                                    47,9
           fpg.int)                                      S. 2.1*                    1,6410.49                                 4.24 i 0,4V•                             535 1 0,51$
     4,„, hik»                                        0,00 ± 0.00                 148 ± 16$                                  70 ± 9                                   53±4$
     F.§teklatiOri Nif-Me (min)                      3814*                        116-119                                    56 ± 6$                                  42 ± 3'
     Appetvance (n) haff-fife (rnki)                                               83t 10*                                   391e                                     30 ± 2-*
     MRT (mb)                                       45±5'                         294 t 33*                                 141 t 12*                                106±7"
                                                    12.1 ± 4.0*                     0 871.10.132°                             1.73 i 0233                              114 ± 0.57‹.
         (rtilignal4g)                               0,531 ± 0,1734                 0.038 ± 0.006'                            con..t.0.010                             0.076 t 0.029
         (atthrtkij                                29? ±.19
         (M.I.,1M42144)                             13,21'01
     letta (a9:f                                     0,563 ± 0.050
     Vdo.b, 09)                                      0.72510.194
     V4t(likg)                                       0,554 ± 0.383
  " Dfteient supefs~ irtdiata algralleaal ~talm aniong                haam (p < 0.05) and sitOar soaet~ indioate no sgt:ftant ~we*.
                          10                                              6.0                      ••••••••••Nr.W.




                                                                          3.01                                                              (>44 ."..‘, 9t,t>,~X ,

                                                                                                                                                     algsze

                                                                                                                                             Orkl k...0t4X1 c..kotku.
                                                                          1,0

                                                                          0,0
                                       100   200     300     400    500            100       200        30           400     500
                                             TIrna (mln)                                     Titno (allo)
Flidztd 2-CuintOtive ;Imams 3t SliZ (k) of CS.a. (right) enseted, exwesud as r,‹ettentaga of OnanteM dose, 2..ftet a.dmn1s1raten CBZ at a (lou c14/1
r:19`ki} g1ven chef N Pl t.2.5 (00 riP,5C01 onany as tabtets, a aasaettaion: ta an tana; so4gon -113‘,100. Dats tite exars.ued as 3Y:W4 ± SEM #n - 5).

'UW 2.- PhannsedkInda Pamtnetnra tor COZZ "at a 29-m9itg Dow of 08.2 AdmIrdatereit Intnvente:aly end in Vadems eest Doisage %me listSt.tding
Tattlarts, a.SeaØrsatvn, and an Oral HPI.7CD 64.91on (data we ghien se maan t 61.14; n 5)
              Patainelw                             Inti'SV511093                     Tablets                                 51.4wetsion                                So646on
    MC_ (i.ig•mkfink.)                         2007 t 279*                       2452 ± 501'                               3035 ± 488$                               2972 ±, 313'
    R,S0 (%)                                      34,1                             500                                       22,9                                      25.8
    Alitlw/AktCae.:                                0,7610,124                       0.17 ± 0.02$                              0,26 0.0W`                                015 ± 0,03*
    ‘ 14,1,5(uOtt•)                                6.46 't 0.58'                    3.14 ± 0,65'                              4,86 ±                                    5.39 ± 0.37"
    très (mirt)                                 101d: 9*                          310 t 54"                                 185 ± 16"                                 148 ± ti"
    E6nanatim. (8)104:10 (mb)                   -109 t 11*                        246 ± 35*                                 160 t 17'                                 154±31$
    Appenfance fa.) nalf•hte(tnin)               43 ..4..5$                       173139                                     99 t                                      75 -.k 7"
    MRT (min)                                   225± 19                           5211. 103$                                381 # 35"                                 335 t 36"
    CIA illin)                                    11.7±. 1,1*                       9.89-11,19                               14.2 ± 2,4*                               114 ± 1.1*
    aa (mliftrikg)                                 0.514 ±. 0.M$                    0.434 ±                                   0,621 ± 0.106*                            0.502 0.049
     Mnof.ent ata..)emags indtatn signi1kain di1lar~s I -nong         means (d< 0.05), ard san4ar supm'Ofs inornte stta sigaiikant difl'oranna.

   In ettaclusion, tbc data indicate that CBZ een be safely                            tien. The low C.BZ ALTC„ CBZ:CBZE AUC ratio< and eiraliar
ad.mialatered iv at doses as high aa 20 toglkg to the dog. Bath                        tsr elovated CB.Z13 AUC obtained after oral tablet treattrient
the drug (at a concentration of 10 inkv±nI.,) and yelncle (22,5%                       compere8 with tv CBZ-1^1PpeD are canon:tent            oatermiya
;w/v) 1-11•WC11] wem well t.otarated ttarler the extleritnerital                       reetabalisin as well ets limited gxst availebility of CBZ due
paradigm ernployed. These results bolder previously obtained                           ita Kor aqueotia solubility in the tablet. matrix. In addition,
safety data (after a 5-inglitg iv doge), suggesting that HP:0CD
                                                                                       CLx data auggest prolonged absorptie/2 of CBZ,
mild be ts iseeful vehicle far CBZ admirtistration and expand
the potential ly dose ratigea (i.e., fiir r,irturnstancea auch as                      terided through the tarn_nnal elimination Oase, giving
adral3xietration ef a landing doaa). in tarins of oral doeing, a                       flop behavior: Significantly bottel' performance was provided
clear formalation          waa obaeryed aroong the examit3ed                           by bath bquid oral dosage forma, winch wees a.aeociated witla
dasage forens. Commercially avallahie tehlets produced er-                             mere tonaintent, MOre rapid, and a greater ex-tent oc CB2
ratic ahnorption and po.or bioavallability. Maximum drug                               abaorption. Both the solution and asispension approximately
levola wem                   (the therapeutje r,ange ia 4-12 ug,                       dootaled the oral Moa-mild:day eompared with the tabiets,
nad and ware manifest/ui ottly boers after drug administra-                            generating an absahate hioavailability of 50%,

335 skeinal of Phatma~ Sams
    Vol, 88, hh, 3, Mam'? 1997                                                                                                                                        PTO-000543
Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 545 of 548 PageID #:
                                    70825
                                 100                                       .....
                                                                                                but also for a variety of other drugs that ere difficult t.a
                                                                            £43**wove.4         formulate, $-a'.S7s;;č?

      CBZ fj.204•AL Plasma)                                                                                           References and Notes
                                                                                                   1. Carbaroazepine Update, Lancet 191,19, 595-597,
                                                                                                   2, MacDonald, R. In Aalieni/e1ic Drae. Levy,                  Mattison, R.,
                                                                                                       Mel,drusn, B., Peery, j.,                   Esis,; Raysn; New York:,
                                                                                                       1989; pp 447-465.
                                                                                                   3. Moreefii, P. In Antiepiletic Drugs; Levy, ft, Mattison, R.,.
                                                                                                       Melt:inn:1; B., Pen.ry, u, 131-elfusa, P., Eda.; Raven: New York.
                                                                                                       MS; pp 479-490.
                                                                                                   4. Maltieors, R. In Anne/Wane Drugs; Levy, It, Misttison„ R.,
                                                                                                       Meltirtiro, k3-, Peery,. J„ Dreifess, F., Eis.; Raven: New Verk,
                                                                                                       1999; pp 193-115..
                                                                                                   5. Scheyer, R. D.; C ramer. J. A.; Mattsen, R. H. J. Pharms
                                                                                                       1994, 83, 491-4.94..
                                                                                                   6. Blast s L. E.; Chan, K. K.; Wagner, W. E; 8serctaik, R. J. J.
                                                                                                       Fhartu, Scx". ION,. 715, 897-900.
                                                                                                   7. Meyer. M. C.; ftrais.glin, A. B.; Jarvi, E. J,; Wokl, C.; Peluor,
                                                                                                       F. ft..        V. P. Pliarm. Res. 1992, 9, 1912-1616.
                                                                                                   6. Visas, B.; Gartiett, 'W. R.; PtIlecis, J. M.; enelsock, T. J. Ther..
                                       0              2C43        300              400                 Dr Mro-Litenirkg 1997, 9, 26-33.
                                                      Time (min)                                   9. Baendatl, R.; Chokroverty„ S.; Beleedink, Epdepaia1967, 30,
                                                                                                       67-7a.
Ripe 3-0ispoeiten 01 CR atirrsai%'<sna at a ncr,se of 20 ragittg attar Ow iy                      W. Wang, J. 74. Shia, S. K.; Ong-Chen, T.; Viewanathars„ C. T.;
aliblestration CO 22.5 (vile) HP,8CDj rr teat lrsai`r-nent lats , a st.,spimiar,,                      Skelly, J. P. J.Piterm. Sei„ 1993, 83, 1002--1005.
o$ an and aoislita tat 082 in I-1PXD. Plasma Ishreis or 082. mire n&iv?     Irnit                11. Brewster, M., In New Trends in Cyr:lode:anus; Dueberst, D., Ed.;
                                                                                                       Editions de Sant6.; Paris, 1991; pp 313-350.
   detero'bI by 24 h for' treattnenIs. WUs ate expressed as mean t            to                 12. Lefteaon, T.; Brewster, M.; Derstirisrf; H.; Rados'. N. nor.
                                                                                                       rruizeschsche Zeitain,g-Wissensclusti 1991. 4, 0-10,
                                                                                                 .13. Brewster,. M. E.; Anderson, W. R.; Loksson, T.; Boang, M.;
                                                                                                       Bodor, N.; Pep, E. J. Phorm. Sri. 1.e95,           1.1a4-1159,
                                                                                                 14. Szejtli, Cslodextrins and Tiwir Inchwion Complexes; Ake.
                                                  ,                                                    dessial Klado: Budapest, 1982,
                                                                                                 15. 'Brewster, M. E.; Estes,           fkldor, N.          ,Pliarm. 1990, 59,
                                                                                                       231-241
                                                                                                       Mesene, J. ; Portman, P.; Verheyen,                 in New D-eniis in
       CBZE (ggimb... Plasmas)




                                                                                                       CYcloctertrins; Duchest, Iš., Ed..; Editionss dt< 8:ante Pubtishers:
                                                                                                       Pf$6.8, 1991-, pp 371-407.
                                                                                                 17. Belluori,       Barti,     Chiappe, C.; Lippi„ A.; Marioni, F. J. Mini.
                                                                                                       Chem, 1887, 39, 768-773.
                                                                                                 18, Brewster, M. E.; Anderson, R. W.; Estes, K. S.; Bodor.
                                                                                                       .Phorm. Sri. 1991, 80,. 380-383.
                                                              0,4rw.s.0)                         1.9. RSTRIP IL MicrrAtadi Scientific Stewart, Salt Lake City, tn.
                                                                                                 20. Dietzel, K.; Estee, K. S.; Brewster, M. E; Bader.. N. S4. Mrenricrf,
                                                               Tanana                                   H. Int. J. Phorm. 1900, 59, 225-290.
                                                                                                 21. Strealet, A.; Schmitz., M.; Maitina„ L.; Bernaixersi, R.; Stahl, P.
                                                        Cra? Soar.ansicrt                                  Euruperse Patent Application 99811962.9, Demeher 18, 1990,
                                 0.1
                                                                                                        publication data July 3, 1991.
                                                        On HP0CD 9olkios                         22, Chnadhury, S.; Nelson, K. F n:. Pharm, 1992, 83, 175-480.
                                                                                                 23. Betlach, C. J. Gertaaler, M. A.; MeRiernan., B. C.-' Neff-Dovis,
                                                                                                       C.; Borlar, N. J.            &i. 1993, KZ 1959-1090.
                                                                                                  24. Laacher, W.; Ii9nack, D.; 'Richter, A:Schulz, B.; Scharer, M ;
                                                                                                        Difsing, R.; Brewster, M. Epilepsi,a 1985, 33, 255-261.
                                       0   nX't       2i.;0        3-;:r           400    500    26. Frey, H.; Lbscher, W..,4sch„frir. Piz.orni.acrisken. 1980, 243,180--
                                                                                                       101.
                                                                                                 28. Lertratenarigkom,           Borning, M. S. Drug Metah. Diaxs, 1982,
                                                      Time (mitt)                                      .10, 1-8..
Figure 4-Disposik4i ot can after administration of CO2 of a &ea ot 20 tng'                       27. Piilsa, 3. In New Trends in Cyelostextrins; Duelsest, D., FA ;
kg earier by hi buttnerst fa 22.5%        HP,ICD) ot by oral tting      taters,                         Editions de Sara: Pas-ia, 1991; p, 331-357.
                                                                                                  28.. Wade,                  P.P,4g., Eds, lifourribosk of Pharroavairicai
a stropen*e, Of al: oral tdeti09 of C&Z                Plasma C6,ZE leveis were                        KrAtiplen/z; Au-sari:An Pharrnaoeutical Astiociation: Wa&hingtors,
025 w f.1.M (oral taNet), 0.14 I 0.04 (swgstzt.slots). and 0.52 £.16 (11FilCD                          1994; pp 146-149.
solution) al 24 h. Data XtE expressed ..as mean SEM (n z--.= 5).                                  29. Prams-M:1g, K.-B.; Szettl.. i, J. Cycluder.trins i'n.Pharnusc,y; Kluwer
                                                                                                        Academic. Publishers: Doredrect„ 1904
  nears data auggeat that a cyclodestrin-lartaad formulation
of CK may pmvide sP acceptable psrenteral formulations                                                                 Acknowledgments
as well as oral dosage fonn that are at lewd, ata bloavallahle
as rarapensiona. 'With the growing arxeptarice oi cyclodextrins                                   The Finannial    support of the sarR program of the NtH (11144
    euipiente atpi #die pre:3am*. of I-IEPi3CD M formulations                                   N826954) la gratefuliy acknowledged. 1Ve also thank J.. McKe'tezie
rapidly approaching regulatory approval, these methodirsioglea                                  and   Braunstein for their technical wiyice and assistance.
may be benekficial in generating dosage forme not only for CBZ                                  JS9,802913




                                                                                                                                  journal     PtianmvulitVl Se...*M11$ 133i
                                                                                                                                            Vol.PTO-000544
                                                                                                                                                 68, NO. 3, MarPh *97
          Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 546 of 548 PageID #:
                                              70826
 Preparation, Characterization, and Anesthetic Properties of
 2-Hydroxypropy113-cyclodextrin Complexes of Pregnanotone and
 Pregnenolone in Rat and Mouse
 %wow E. BREWSTER*, WESLEY II ANDERso0, TwasTomi LorTssotP, MING-JU HUANG*, Ntei-lOtAS SUVA AND
 EMIL 1:3\71*
 Reed April 11, 1995, from the tPhahMa Corposatim, Two itmeat(v: DM, Alachua, FL 32615, tpa §Cantat gar Dtz,v Di coven
 Collep a Phamey f.feiimmity of Florida, 4.2talnoWe FL 3261a and the "Depatnon! c/ Phannacx Unitiefsily of icefand,
 Roykavik, lallard -Accepted fiar p,ttlication Jane 6, 199P,


  Abstract 0 Protaype fonnulatons of Me progegerone derivatives
  wegnanolone art pokrettione were prepared by sokeizhg the *Mit
  io 2-41)*X410Mil-ft-qtk\cle3cft t)-111,1=, lbs aqueous solubit of
  NI steroids was ircrotted as a flinctan ol HP, CO oonwitret,ri
 generatiq linear (A) or cut-Wheat (4) Oase--solubbi ps es. Whii8                  NO'
 he solubility of fregranoldne could not be gaeased wit Me esidton of                        rs
 water-sokbte phaanaceirlical peNtoem the comma-don of prognenokihe                      Pregnanoione
 int-1WD was inveued more than 50% by the Alit.* of ama4 Et1110Efa
 (0.1ON of (byttrommOrieMylcetiolose., lk,fk;e shalies found tat white                       0
 pregnanofone was highly potent in en HUCO venk*, pregnenolone was
 devgd or actMty. Sinus pre nano         and pregnartolomt differ marginay
 zn ebudore and physik•tochernicet profile, Me data suggest that these
 deriyatives interact via a specific receptor and not vie nonspecific
 Meorttano pert/W6am Sex differences in the action of the vet                                rc
 nanobrie oarnolex was of             in that parenterat (h. and ip) dnig                A itaxatone                      Pregnanot one
 adn*istieWri was more effective in mates than fermles, nine date                                        Structures 1-4
 am in contrast to observatims made in the case of allanione, a related
 steroid amthetic, in which the sex dfferenee fmtmci female animals.             I.Vd-pregriano-3,20-diont (hydroxydione) sa well as the 3-phos-
 Ontote other hand, tamales appeared to be more SOriSititi4 to the effects        phate salt of lict.hydroxy-SP-pregnarse-3,20-diene were both
 of the prtwanoione oattplex V:43511 Oninistemd oray,             parerfietai    easmined clitncally,3" 5 Unfortunately), hydroorycliona was
 preijsnenolone was more toxic to males than tamales Ath t       (v) values      removed from the market due to a series of side effecte
 of 355 end 548 pintalkg, respectively.                                          including thrombopidebitis and pain upon injection.. The
                                                                                 phosphate pnalsvg was eliminated as a drug candidate
                                                                                 because of par estbesia related to the neck and airms. In
                                                                                 addition, both prodrugts were slow in eliciting anesthesia and
                             Introduction                                        hydrmdiate was associated with a prolonged duration of
                                                                                 action.0" Other attempt to generate water-soluble anes-
    Various synthetic and naturally omurring progesterone                        thetic: steroids have taken the form of areina-ccuttaining
 derivatives exert significant phartnacciegical activity includ-                 analogs such as II o-tIV,N-climethylitinino)-2/?-ethozy-3a-hy-
 ing =esthetic, anziolytic, hypnotic, and anticoavulsant action,                 thazy-5a-prepian-20-one (mirtaxolone) which is supplied an
 even though those 000a pounds ate inactive as gluaicorticeids,                  ita citrate salt.22 This steroid is reported to produce reason-
 ininersioctrticoids, or sex ateroido.e The patantal usefulness                  able anesthesia but with a recovery profile inferior to that of
 of these derivatives has led to their clinical eoloitation,                     saftutaione. Minagalone was halted in its development due
 Among the most potent of these 'neurosturoids" are the                          to potential carciriopinicitv."'A
 naturally occurring isomeric progestertme A-ring redaction                         Of the poorly water-aoiuble derivatives, alfaxalone was
 products 3o.-hydrox$-50-prwari-20-one (allapregnanaleoe)                        highly regarded for various beneficial properties including
and 3ax-liydroxy-545-pregnan,20-one (pregnanolone) as well as                    rapid induction and offset of anesthesia end a good misinte-
the synthetic derivative 3n-hydrogy.4ct-pregioane-11,2tlitione                  natice profileg=.2 The limited aqueous solubility of alfasa-
falfaxialone)." These steroids are asgociated with rapid                         lone required that it be formulated in Crernophor-EL, a
modulation of neuronal excitability, moot likely via potentia-                   nonionic detergent.s The ucceIf this excipient is problematic
tion of GABA interaction with the GAB.AA.--bengoditisepine                      due to destabilizing effects on mast cells with subsequent
receptor complex."-" ',Mese actions, which in some instartmi                    histamine releatie."       The anaphylactoki reaction produced
are similar to thaw of a barbiturate, include an increased open                 by the formulation was severe enough that the product.
time for the saseociated chloride ion channel resulting in                      intended for human use, Altheaiti, was removed from the
membrane hyperpolarization."                                                    European market in the nuid,1980a. There was reasonable
   The development of these products has been significantly                     evidence that it was the excipient, not the golubiliced steroid,
impaired by their physicochemical properties. In partieular,                    that was responsible for the adverse effects.
the steroids are very poorly water-tioluble, complicating the                      The most potent of the progeaterorte-derived neuroeteroids
configuration of safe and useful parenteral dosage forme.                       are pregnanolone and allopregnarsolone. Since early animal
Initially, attempts to develop these steroids for anesthesia took               studies suggested that pregnanolone was the most potent
the form of water-soluble predrugs. The 21-hernisuceinate of                    anesthetic pregnane, this compound was first selected for
                                                                                evaluation:47o White development of this product has been
                                                                                slow, a. recently dux:libel emulsion formulation has furthered
  *Masud. publishlxi in AdvorxY ACS Abstructs, July t5, 1595.                   the clinical evaluation of the agent.'"9-31 Unfortunately,

1154 /Jaime of Fhtentvastical Scion es                       OfZe-.154.5%1134-1f5*,9144)                      1,94
       VC 84, No. 10, C01311, 1895                                                                                          PTO-000545
                                                                                                                                    Sa.^411a fief
                                                                                                               Awierkw Phemvostticat Agavgim
        Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 547 of 548 PageID #:
                                            70827
                    azonleions :luffer from seve.ral            including            Tebak 1-Csteutated ~slas /11sasestons and Phapartlee far
     por phyalcal stability„ the potential far enoloolisnt, and pain                 IkPavaititgniesi entl Pregnant:4one
     inzE inicett•on.32 Oase seInhilization apprmah .which tusy obviate                            Pionstly                     P~Pi3kX10           Pre9148N3,1033å3
     the stend fer ettlier detsergenta er enoulaions is the kise of water,
                cycladextrina CYd04:1exttim are cyclic elignmalhoses                                                                 3,44                 3.55
     that provide for dryg solubilizatien threugh the fernuktio3-1 3.).f                Mo:eetilar voiame (it)                     325.5                322.7
     dy-tue:eie incluelon coneptexes.         White fi-eych-›dextrin, the                .-<,.trtacis aØa W)                       372,8                202.2
     glaieoas heptenter, is poorly water-soluble, varione chemical                      Csaait                                       1,53
     derivatives are highly water•eoluide and useful,                2-hy-              ri0140somy (eV)
                                                                                        111W reeny                                   0,24                0.20
     dmtypropyl-P-eyelodextrin (RP,SCD") hee been wideiy «ara-                          i-1~ ot~             (1(cairatel)         -149,07             -124.58


                                                                                     dittereattied sleit.* valnatta ansit`A)43S solutionsaf           (5, 10, 20, 25,
                                                                                     30, 40, end 50% stiv). In thees studisa the cycladextria oolutione
                                                                                     were prepared using 18.6 ‘1. deicatised water (13sunsted Nanopure H
4                                                                                    tatralwre. Water syettosie).. An excees af the aterold of internt Ow4s
                                                                                     eildted to 10 nil. of the appraprinte nydedextrist atilistion and mixed
                                                                                     an S3. ":'*ehtå:ing leide (therbanh Corp.) kr 3-5 daya as min tempera-
                                                                                     turn. The resulting ausceneions svare tbc» ceotri%god end lutet-ed
                                                                                     th~h. 0.45 am pnlvvin,yliderte difluoiade nitenibrenee (Nihon
                                                                                     Pore Ktigyis 'it'essezaw   - Japen) and enalyzed iming             apeetni.pho-
                                                                                     tametry, Di. e date repreattut the tnt« of tass replioete samplea. lzs
                                                                                     Es isecartal set of experimenta the affiert of yerioire polymeric additives
                                                                                     wRkl ossessed.          the,se trists, aneseess of the steroid cf irsterast givas
                                                                                     tuided to %oh:diaz:Le of :tippet} (0, 1, 2,5, 5, 7.5, and 10% w/v) in the
                                                                                     presenile or abeenee eaf verje« phannacautical polymera including
                                                                                     kiPMC (0.1%), PVP (0,1 and 0.25%), CMC (0,25%), end dextran
                                                                                     (0,25%). The eutspensians were eanicated in an altrasainic bath for I
                                                                                     h and then eitteelaved iu ~led glass &input« at 120 'C for 20 Snill,
                             Ft =04Cl4gCHICH3)()),H                                  The seattplee syere Ulen etruilibrated at mora temparature for at lesst
                                   n e 0,1,2-                                        3 dayss. The auepeneicana sveie then filtered threngis an 0,45
                                                                                     polyvinyiniehe ditlisonde merribrane, diluted with aqua:sne /net-banal
                    2-44ydroxypropyi-13.cycloc16xtrin                                (70% Wv), end annlyynd by 14PLC, in moet ess" the data reprissent
                                    Stn.:cture 5                                     the sneen standard deviation af duse replicatee,
                                                                                         Mumse Estalultilitisss (&) and endatil-y cortatents (X.,) ware eetireated
     ined for ila eelubilizing and other beneficia" propertlea.34-37                 fruas the aelability data (tM) of It.PfieD vens» [Mj of steroid
                                                                                     solubilixed)            phitaa-aishibilisy analysie. The initial linear portion
     'Ne starch derivtitive boa been shown te be an& in vorious                      of t.l:s phinte-solahtlity eun't :ans fitted ta a etraight line. The
     stibecnte and subchenio evaluationa when adminiatered orally                    y-intereept gave the             and te K, was o)iteined by the folliswing
     anr intraveneusly, ailowing        1,1(4aa in both prelintinary and             equatien:
     edvanmt human               1r1Mg.31-39                                                                                     blope
         Seve.ral etudies have also suggested that HIPPCD may he
                                                                                                                           .9, (1 —
      useful ae an excipient for neisroateroida. Alfaxahme has been
     socoessfidly forrattlated nei og a eyciodeztrin-nased dosaga                        Valatie far the 5'. ckierasiaed ies this way were irE good agreement
      forta which svaa aboW3Ct 1.0 he safe in a Cretnepher.isetseitive               with ealubility            determined directly f7N)123 ansteousi media tTablee
     species sne/i as the deg eez,a tGiven the potentiai usefulneae                  2 arid 3).
     of squeons HP/3CD fortuulatiom of aneethetle erteraids, a study                         preparing tbe fra-tete-ds-led aartipleaea, en «tese of preget:meiane
     svaa designed to emne the feaeihility of coMplex fortnation                     or pregnenelona was equilibrated in a 50% sviv sialistima of IIP,8CD
                                                                                     for 5 days, at whieh time the stiapens,dosi was 5Itered, The ill:rutes
     with pragnannione and prngnerselene (3ft-hydrazypregn-6-en-                     sarre (nisen in liquid nitrogen and lyophilieed (Lisbet:men madet 18
     Ut-nne), the 5,15-unsaturated derivntive. Studies «re eau-                      freeze-drier).. The mild complex was then initiert hy pasiew thnsugh
      fignred trs evaluate the effeet Øf IIPPCD ceniphnnitien on the                 a 00 medl (particle sine            250        sieve. The degrea <Jf drug
     aqueouts &Mobility of the ateroide aa weil as ta examine the                    incorporation was the» determined 14v HPLC te he 101.3 mgig in the
     effectss of added hydrstphilic polynters on the efficiency of                   oase ef pregnarialone and 55.0 nagig in the ense zef pregnenelone,
     Easlobilizotion. Sttheequently; the formet" cornplaaes were                         Analyticial Methodatou-Pregnaeolone and prewienolone ',vere
     chasacterized ao tu their aneothetie potential and toxicity in                  quatitzt.ecl uenig two nsetlieds, Fm the initial phase selubility
      rat and rnouse match:ile. Finatiy„ the practinality of varinus                 profile,       assislyaie was perforysted. Pregnartalone and goviiersolarie
      HPPCD-oottaining piegnanalone fartradatiana fer application                    were ttinelyzed aning atrt HP 8451A diode arre,y tp.f.,<.-tmphotkuneter..
                                                                                     Standard ourves were preNired nating sxtetherad at e wevelength of
     io hi.13Mat uae Wasa diaeueeled.                                                21X# 113» and ~re linear ir a 0,,,k89)ovyir the renge of etinceritrstiane
                                                                                     of interest. ixa se-veret eaperimenta, the IrIP,6CD benkground biler-
                            Experimefital Section                                    benet« were determined by addition of appropriate volumen ef
         Materiels---1%egisenolone and pregnenalorse were abtained from              solistione of IIPfiCD at appraphate aonaiintrations to the seethanot
      Sigma Olnizakal Co, (St. Louis, MO). 2.-Hydrais»ropyl-P-eyclielextrin          inatrix. Por arialyeie of the eolubilized steraide, tunell volum« (1-•
    ,             was ehtairied from &gnette (heidra/n, France) and was              50        of the eseroideoritaining solutiona were eilded to 2.75 rid, ef
      cherectencesi es heving a degsse. of substitution af 4.2, Other-               methanol esinteined i.r a arrew-tors i:uvett:4a The nbaorhanee af the
      isseterials used ia 1».ase atudy incladed (hydroxy, propylhisethylcallulatte   eolution et 290 nin was mixirsied and the sioncentration deterinined
      4000 (11.PMC: and poly(k>lasyk~lidcael 40 000 (PVP) (Meoalienzon,              aning n standard Beer's lassa phit, The caucentratitin was then
      Detimark), (earboxyasetliyikethileee sodium sidt (CMC) (Noret: Me-             eanverted to th:e aniount af the steroid *Med ha the euvethe whic.h
      dieinaldepot„ Norway), and dextran 40 000 (ehtairsed by &lotion of             1,9"f4 th(5n ka9fd to determine the concentration of the eteroid in the
      Onhoeertin, fis Breen Wattngen AG, Gersstessy. kw P valoto wen?                original FlPfiCD•hased eolutian, Analyass pregnertalone and preg-
      calcalated accersiing to the sriel..had of Badar et al,, which iitilized en    nenotane iss other aystmna were siceorephebed ensring I-IYLC. The
      18 parameter nonlisear modal (Table W2-44                                      system. conkrsiretion. (tonens:and Or Is Milton           CoustaMetric 3200
         SnInbWtY Studtea- Twe types of solubihty trude were conduct"t.              sol verit pump, a Rheadyna 7125 injeeter, and ss Speetro Monitor 3200
      In the firet, the sailubility of pregysarsolone and pregrienolarie waa         UVA4a variable wevelength det ter £209 n= for pregnalusione and


                                                                                                                            .1C§.~ Øa PhRri713~i Sd(3fiM
                                                                                                                                         PTO-000546                    /55
                                                                                                                                Vd 84, No.   <kkbet 1995
         Case 1:18-md-02819-NG-LB Document 676-13 Filed 04/13/21 Page 548 of 548 PageID #:
                                             70828
Tabla 2-111leol o1 Vadokus lilstatef4oluble %troste tkl 50dgiktelli)n            Pregmenlorie by HP#CD
                                                                                    Sdandity (attynt w 50)
                                                               t-t,MPC                                       PVP

 k4W n. wiel          14o AdditiVe (NO           0.10%                   0.25%               0.10%                      0:34%          CMC: 0.25%         OexItan: 025%
   ,,
      0,0               0.009                                        0007                0.008                                         0,51210.164
      10                0,188                0.181                   0.107               0220                        0,193             1.052              V2610,065
      2.5               1.562.               0.655                                       1.50710.349                                   1.t34,310.235      1,004
      5.0               2.454                1.545                   1:164               2.679                       3.2iM 10199       3249 i 053         1,691 t 0258
      7.5               5.55410.378          3.0/2 t 0.334           2.377 t 0,249                                   5201 10.478       41%5 t 0230        1992 d.- (119,3
    100                 7,399 J. 0.257       6.59210.992                                 5.915                       £.699 st:0.445    5.952 10.425       4.66816.322
                                                                                                         ••••••••




Tabla 3--Effect erf Vadem WaterSolehle Polyment on gsolithi&etion of %picador* by HPfiel)
                                                                                            (regfrel., t 50)
                                                           t41.1PC                                        PVP
  HP,t3C0 i% i0.4         AdertiveltdP)         0.10%                    0.25%              0.10%                      0.25%           CMC: 0,25%         Mitirtr.,: 0.25%
        0.0             0.04110.015          0.043 ±0.008           0.046±01n9          0042                        0.046             0.048 t.0.0,009     0,047 ± 0.008
        1.0             (1071 10.002         0..049 ±£).0101        0.055 t 0009        (3.106 t 0.007              0.077 t 0,014     027 1 0.013         0.20710.010
        2.5             0,91010438           1.0t.)0 t 0.054        0.8æ t aow          0.816 ± 0046                0.700 t 0.187     083810.066          0.528 t 0.029
        5:0             1.7a15:i 0.n3        2,314 -10,072          1,0a2               1.604 t em                  1.559 t 0.085     1,751 :1:0.043      1.253 1.0,045
        7.5             223610,071           3,51410.1U             134610.278          1.000± 00E5                 2.493+. 0.117     1.649 ± cote        1.96210M
       10.0             2.94,9±0.666         413210194              41.6.23±0.M6        3.185±0.070                 3.285 ±0.066      2.562-1.6.11-8      2.666 ±0.1aa

ZIO rim tor pregrierselone), Compeunds ware eluted on as Raadsman                      etainleas ettel, bent-tube type feedingneedle (Popper and SOM, Inc.).
ODS 5 rart pmláele *tjee< 15 ere ,< 4.5 ana      axanytieal oidnran. The               The needle wae peeitioned t„brougla the eeophecus and past themreliac
flow vete was 1.5 allizain, and Øl deterrainationa were perforined ai                  sphineter of the sik:mach The pregnant:do:ne mindert wee toritainett
embiest temperature (20-25 "C). Pregnanolone eros eintad oenig a                       in 1-1Pr3CD (45..5% wisr) and was &live« s.t 1.4.8 ralflag or 6.44 g of
mobile phaee containing acetouitrdeitatzethydrofurais:water (80:1;191                  IIPXI)/kg. Pararnetent that ware reeordad lactutted loss and ns-
while pregnencione wee elo           meng a inabile phasie aintaining                  estoblishment of righting reaponsea, time af anesithette. indut-don, and
metorntrile.tetrahydrofitramwater s:651:34). The retention timas tbr                   tetal sleeping              indut-non (Sleep amati wao defined as the time
pregnanolone and pregnenolosie àn the above En,titerne were 4,0 and                    from drug admitaiatration to less ofrlghting relltur and the sleep time
2.0 min, reapectively. Rtandard eurves af pregnanolone end preg-                        wee the timo fnean the. Irma of the righting M1C36 WItil the eniroais
nenotone were linsar over the coneentrenna range of int4rwst.                          ware plantigrade on all tour lege, The sigoidrance of differenties in
and HPLC methode ware highly tnnaistent (e.g,                 two separate             meen induction and isteeping heemst was analyzed using atialysea of
tnrperiments, dw. arincentration ofpregnerielone (at 10% IIPPCD1was                    variante (ANOVA) with post-hoe Tukey'si comparlean Far dl tests,
3.01 ragiint ;i.^+3) and 2.05 itiginit (1•IPLC) white for pregnarsolone                the level et toeliatelity was p < 0.05.
(at 10% 11POCIi) the rraeasti.,.red cormentretion was 7,46 inglrat tlfV)                  Toicicity was t. 301,171Ine si in en amte lethality study, Dmg wat
end 7.40 ifIPI,C.1 incheL.                                                             administem4 «Wier iv, ip, or po< and animale ware °betreed for 24 h
   PharroaMogiettl Studies-Studies ware eanclueted inking either                        for lethatity. The pertant survival. (out of airs to eight aseimale;! was
mala telt (Charlee WeerClerieed: CD-1) mice weighing 30-35 g or                         determined and plotted ea praline as sa function of leg d~. The
in rade and female Spre.gue-Dawley rats wig-hing 175--200 g (beth                      inedian Ietltal done anr,o) ~3 thee deternáned itextreling 14 the
ïnix,.s.Lrod frare Heiden Sprocue.13awley,              Indiattepolie,                 utethed of Miller- and Taintor.4
Animale were houtied in our vivarium and ware realutaitied at 23 +.
2 *C at a reIntive homislity of 56-70%. The light:dark cycle waa
12 Ir 12 b with ilghts on ai. 0700 h, Animale: were previcled rodent
chow (Teltlad 4%:? aud top water ad libitutn.                                                                        Results and Discussion
    Male mine (n 6) were kleed fer sereening and nueived varions
doses of the anestliette stel-tests (0, 12.5, 25, 75, and 100 prnang ar                   Tvx§ potential dnig, klendidates derived biochernieidiy from
apprealrashdy 0, 4, 6, 24, and 32 Ø<`%g) in 1-1,21350CD via the latei-at               preigeisterone,      pragneknolar.3,e and pregnanolone, were ex.
teil vain. Animale ware metnained in a «Broonte-type helder for drug                   amined in this study. These deriwitives are relativeiy lijk>.
administration Drugs ware diseolved in au tiqueoue st-station (22.5%                   philic with calculated log P valnee of 3,44 and 3.66, reepec.
 wie) of HP/3.CD yielthug eteek selutione af 6.3 and 11.4 ing/ml, for                  tivaly (Table 1). &al high Iipophiliciiry                the water
peegnenolette and precoatiolens, respectively. The dose wao eititaited                 colutility ofthe two steroids wbich wao deterrained to be 0.008
by dilution with             aydiX1eXtrill (22.5% WiV) eed the solurne                 row'nedt, for prei nanelone and 0 041niertiL far pregnenolone.
 wee snainteined at 5.0 traLiokic (proeitling an. IIP,s3C1:1 doge of 775 ',lei
     Posometere that ware smartend ineluded loge africhting reapomi,                   The aqueous salubility of both pregoanolorte and pregnenolone
length of see1atitei, and behavioral changes stssociated with antiethrwia.             ( gare 1) was draraatically affeeted by the presence of varying
    Male and female rata (a 6-81receleed pregnianolone (in tif/S,Cks                   conek-intratione of klPft\CD. The pbase-solubility proftle gen-
ranging fretti 36 to 1438 prnalihg) a<is 5rMiOUS3 -admigipgration routes               erated wao not aignificantly different from Lineerity (AL) In
including intravenous,. intraperitoneal, and oral (iv, ip, and po,                     the case of pragnanelone and exhibited a paaitive deviation
respectively). Var av adminiatintion, animale ware restrained in a                     from linearity (Ar) gn the catte of pragrienolonn. ht the letter
'Brnome"..type bolder. Pmgasnolone was pravided in a 43.6% wie                         eaae, the aolubility ef the atereida eould be beet fitted to a
 eolution of f{PdeD which wee edijusted for ia perticular doee with                    quedratic rnatiel. In any case, a 50% 1-1POCD prtivided for
&Inent Minden of the e• zledeittrin (olso 43.5% wil.), Tbc volume of                   an 18.4 roWtni., selutien r>f pmgnenelone (or a 550-folti
 the fornittletion wee maintained at 1.0 triIikg providing stx HP/K`•Ø
                                                                                       inert:aam:1 in strinbility coreparsed te a ininipla aqueoua syatera)
 data of 435 asgag: Intraperitorieal injecties» ware adosiniesterad by
cenverftionai .mearis with a 25 geur merite and utilized 1412,6CD                      and a 38.8 roWtnI.. tiolution of pregnarmlorte (or a 4850-fold
salutions of pregnanolime adminietered at a volume of 8.0 refiltg or                   inateuie in solubility). Using tbe init4s,lainear) porten of the
 an ~plant dose rif3.49 glr..g. Rats receisring oral pmnarselone were                  phaan                profilae, the eetuilihr aaxe canetarite for the
 tranniently inttihated with a 18 gelige, 2 in, long, 2.25 mm                          fmniation of the 1:1 complex (K1:1 of.k) was estimated to he


1154 lJamai d Phanaeatite41SekttX4S                                                                                                                     PTO-000547
       lirt( 84, tisb, 10, Ota~ 1995
